Exhibit 10.1

 

EXECUTION VERSION

 

GENER8 MARITIME SUBSIDIARY VII INC.
as Borrower

 

THE COMPANIES listed in Part A of Schedule 1

as Original Owner Guarantors and
Original Hedge Guarantors

 

GENER8 CHIOTIS LLC
GENER8 MILTIADES LLC

as Additional Owner Guarantors and
Additional Hedge Guarantors

 

GENER8 MARITIME, INC.

as Parent Guarantor

 

CITIBANK, N.A.
NORDEA BANK FINLAND PLC, NEW YORK BRANCH
as Global Co-ordinators

 

CITIBANK, N.A.
as Bookrunner

 

CITIBANK, N.A.
THE EXPORT-IMPORT BANK OF CHINA

BANK OF CHINA, NEW YORK BRANCH

as Mandated Lead Arrangers

 

THE BANKS AND FINANCIAL INSTITUTIONS listed in Part B of Schedule 1

as Original Lenders

 

THE BANKS AND FINANCIAL INSTITUTIONS listed in Part C of Schedule 1

as Hedge Counterparties

 

CITIBANK, N.A., LONDON BRANCH

as ECA Co-ordinator and ECA Agent

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH
as Facility Agent and Security Agent

 

--------------------------------------------------------------------------------

 

AMENDING AND RESTATING DEED

 

--------------------------------------------------------------------------------

 

relating to a loan agreement originally dated as of 30 November 2015
as supplemented by a supplemental agreement dated 28 December 2015

 

--------------------------------------------------------------------------------


 

INDEX

 

Clause

 

 

Page

 

 

 

1

INTERPRETATION

2

 

 

 

2

ACCESSION

3

 

 

 

3

CONDITIONS PRECEDENT

3

 

 

 

4

REPRESENTATIONS AND WARRANTIES

4

 

 

 

5

AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND OTHER FINANCE DOCUMENTS

5

 

 

 

6

FURTHER ASSURANCE

6

 

 

 

7

COSTS AND EXPENSES

6

 

 

 

8

NOTICES

6

 

 

 

9

COUNTERPARTS

6

 

 

 

10

CONFIRMATION BY BORROWER AND OTHER OBLIGORS

6

 

 

 

11

GOVERNING LAW

6

 

 

 

12

ENFORCEMENT

6

 

 

 

SCHEDULE 1

8

 

 

 

PART A ORIGINAL OWNER GUARANTORS AND ORIGINAL HEDGE GUARANTORS

8

 

 

 

PART B ORIGINAL LENDERS

9

 

 

 

PART C HEDGE COUNTERPARTIES

10

 

 

 

EXECUTION PAGES

11

 

 

 

EXHIBIT A FORM OF EFFECTIVE DATE NOTICE

19

 

 

 

APPENDIX 1 PART A FORM OF AMENDED AND RESTATED LOAN AGREEMENT MARKED TO INDICATE
AMENDMENTS TO THE LOAN AGREEMENT

21

 

 

 

APPENDIX 1 PART B FORM OF CLEAN COPY AMENDED AND RESTATED LOAN AGREEMENT

21

 

--------------------------------------------------------------------------------


 

THIS DEED is made on 29 June 2016

 

BETWEEN

 

(1)                                 GENER8 MARITIME SUBSIDIARY VII INC., a
corporation incorporated and existing under the laws of the Republic of the
Marshall Islands whose registered office is at Trust Company Complex, Ajeltake
Road, Ajeltake Island, Majuro, Marshall Islands MH96960 as borrower (the
“Borrower”);

 

(2)                                 The limited liability companies listed in
Part A of Schedule 1 (The Parties) therein as original owner guarantors (the
“Original Owner Guarantors”) and as original hedge guarantors (the “Original
Hedge Guarantors”);

 

(3)                                 GENER8 CHIOTIS LLC and GENER8 MILTIADES LLC,
each a limited liability company formed and existing under the laws of the
Republic of the Marshall Islands whose registered office is at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960
additional owner guarantors (the “Additional Owner Guarantors”) and as
additional hedge guarantors (the “Additional Hedge Guarantors”);

 

(4)                                 GENER8 MARITIME, INC., a corporation
incorporated and existing under the laws of the Republic of the Marshall Islands
whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands MH96960 as the parent guarantor (the “Parent
Guarantor”);

 

(5)                                 CITIBANK, N.A. and NORDEA BANK FINLAND PLC,
NEW YORK BRANCH as global co-ordinators (the “Global Co-ordinators” and each, a
“Global Co-ordinator”);

 

(6)                                 CITIBANK, N.A. as bookrunner (the
“Bookrunner”);

 

(7)                                 CITIBANK, N.A., THE EXPORT-IMPORT BANK OF
CHINA and BANK OF CHINA, NEW YORK BRANCH as mandated lead arrangers (the
“Mandated Lead Arrangers” and each, a “Mandated Lead Arranger”);

 

(8)                                 THE BANKS AND FINANCIAL INSTITUTIONS listed
in Part B of Schedule 1 as lenders (the “Original Lenders” and each, an
“Original Lender”);

 

(9)                                 THE BANKS AND FINANCIAL INSTITUTIONS listed
in Part C of Schedule 1 as hedge counterparties (the “Hedge Counterparties” and
each a, “Hedge Counterparty”);

 

(10)                          CITIBANK, N.A., LONDON BRANCH as ECA agent (the
“ECA Agent”) and as ECA co-ordinator (the “ECA Co-ordinator”);

 

(11)                          NORDEA BANK FINLAND PLC, NEW YORK BRANCH as agent
of the other Finance Parties (the “Facility Agent”); and

 

(12)                          NORDEA BANK FINLAND PLC, NEW YORK BRANCH as
security agent for the Secured Parties (the “Security Agent”).

 

BACKGROUND

 

(A)                               By a loan agreement dated as of 30
November 2015 (as supplemented by a supplemental agreement dated 28
December 2015, the “Facility Agreement”) and made between amongst others (i) the
Borrower, as borrower, (ii) the Original Owner Guarantors and Original Hedge
Guarantors and the Parent Guarantor,  as guarantors, (iii) Original Lenders, as
lenders, (iv) the Hedge Counterparties as hedge counterparties, (v) the Mandated
Lead Arrangers, as

 

--------------------------------------------------------------------------------


 

mandated lead arrangers, (vi) the Facility Agent, as agent for the other Finance
Parties and (vii) the Security Agent, as security agent for the Secured Parties,
the Original Lenders have made available to the Borrower a facility of up to
US$259,575,772.50.

 

(B)                               The Parties have agreed to:

 

(i)                                     the accession of the Additional Owner
Guarantors and the Additional Hedge Guarantors into the Facility Agreement so
that the Additional Owner Guarantors and the Additional Hedge Guarantors will be
included as joint and several guarantors thereunder with effect from the
Effective Date (as defined below) together with the existing Original Owner
Guarantors and the Original Hedge Guarantors (the “Accession”);

 

(ii)                                  enhance the facility under the Facility
Agreement by including two additional tranches (the “Additional Tranches”) in an
aggregate amount of $125,651,722.50 for the purposes of financing two additional
ships with hull numbers H1357 and H1358; and

 

(iii)                               amend the Facility Agreement to reflect the
Accession of the Additional Owner Guarantors and Additional Hedge Guarantors and
the addition of the Additional Tranches (the “Proposed Changes”).

 

(C)                               This Deed sets out the terms and conditions on
which the Finance Parties agree, with effect on and from the Effective Date, at
the request of the Borrower, to the Proposed Changes and the consequential
amendments to the Finance Documents in connection with those matters and certain
other changes referred to in this Deed.

 

IT IS AGREED as follows:

 

1                                         INTERPRETATION

 

1.1                               Defined expressions.  Words and expressions
defined in the Facility Agreement shall have the same meanings when used in this
Deed unless the context otherwise requires.

 

1.2                               Definitions.  In this Deed, unless the
contrary intention appears:

 

“Acceding Parties” means collectively, the Additional Owner Guarantors and the
Additional Hedge Guarantors (and each or any of them as the context may require,
an “Acceding Party”).

 

“Amended and Restated Facility Agreement” means the Facility Agreement as
amended and restated by this Deed in the form set out in Appendix 1.

 

“Addendum to Mortgage” means in relation to each Original Owner Guarantor, an
addendum to the mortgage executed by such Original Owner Guarantor and the
Security Agent as mortgagee, supplementing the Mortgage relating to the Ship
relating to such Original Owner Guarantor, in the agreed form.

 

“Effective Date” means the date specified on the Effective Date Notice.

 

“Effective Date Notice” means a notice in the form set out in Exhibit A.

 

“Party” means a party to this Deed.

 

1.3                               Application of construction and interpretation
provisions of Facility Agreement.  Clauses 1.2 and 1.5 of the Facility Agreement
apply, with any necessary modifications, to this Deed.

 

2

--------------------------------------------------------------------------------


 

1.4                               Application of construction and interpretation
provisions of Facility Agreement

 

Clause 1.2 (construction) of the Facility Agreement applies to this Deed as if
it were expressly incorporated in it with any necessary modifications.

 

1.5                               Designation as a Finance Document

 

The Borrower and the Facility Agent designate this Deed as a Finance Document.

 

1.6                               Third party rights

 

Unless provided to the contrary in a Finance Document, a person who is not a
Party has no right under the Third Parties Act to enforce or to enjoy the
benefit of any term of this Deed.

 

2                                         ACCESSION

 

With effect from the Effective Date and subject to and upon the terms and
conditions of this Deed, in consideration of the Finance Parties agreeing to
advance the Additional Tranches to the Borrower upon the terms and conditions of
the Amended and Restated Facility Agreement and the Lenders continuing to make
available the amounts presently extended under the Facility to the Borrower
pursuant to the terms and conditions of the Facility Agreement:

 

(a)                                 the Lenders and the other Finance Parties
agree to (i) the Proposed Changes; and (ii) the amendments to the Facility
Agreement and the other Finance Documents as set out in this Deed, and

 

(b)                                 each of the Parties agrees that:

 

(i)                                     the Additional Owner Guarantors shall be
included and deemed to be additional guarantors under the Facility Agreement on
a joint and several basis with the Original Owner Guarantors in accordance with
the terms of this Deed and the Amended and Restated Facility Agreement;

 

(ii)                                  the Additional Hedge Guarantors shall be
included and deemed to be additional guarantors under the Facility Agreement on
a joint and several basis with the Original Hedge Guarantors in accordance with
the terms of this Deed and the Amended and Restated Facility Agreement; and

 

(iii)                               the Facility Agreement shall be amended and
restated in the manner set out in the Amended and Restated Facility Agreement.

 

3                                         CONDITIONS PRECEDENT

 

3.1                               Agreement of the Lenders and the Finance
Parties.  The agreement of the Lenders, the other Finance Parties and the other
Parties contained in Clause 2 (Accession) is subject to:

 

(a)                                 no Default or Event of Default having
occurred continuing on the date of this Deed and on the Effective Date or
resulting from entry into this Deed or the occurrence of the Effective Date;

 

(b)                                 the Repeating Representations to be made by
each Obligor being true in all material respects (it being understood and agreed
that such representations and warranties shall be deemed to have been made on
each of the date of this Deed and the Effective Date with reference to the facts
and circumstances existing as at such dates, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
they shall be true and correct in all material respects as of such earlier date
(but further provided that the representation made under clause 18.7 (Financial
Statements; Financial Condition;

 

3

--------------------------------------------------------------------------------


 

Undisclosed Liabilities) of the Facility Agreement shall be made with reference
to the latest financial statements provided under the Facility Agreement and as
at the last day of the financial period in relation to which such financial
statements relate);

 

(c)                                  no event described in paragraph (a) of
clause 7.2 (change of control) of the Facility Agreement having occurred on the
date of this Deed or the Effective Date;

 

(d)                                 no event described in paragraphs (a) to
(d) of clause 7.5 (mandatory prepayment on default under shipbuilding contract)
of the Facility Agreement having occurred on the date of this Deed or the
Effective Date; and

 

(e)                                  the Facility Agent shall have received the
following documents and evidence in all respects in form and substance
satisfactory to the Facility Agent and its lawyers on or before the date of this
Deed or such later date as the Facility Agent may agree with the Borrower:

 

(i)            the duly executed original of this Deed duly executed by the
parties to it;

 

(ii)           the duly executed originals of the Addendum to Mortgage relating
to each Ship owned by an Original Owner Guarantor, duly executed by the parties
thereto;

 

(iii)          the duly executed originals of the Membership Interest Pledges
relating to each Additional Owner Guarantor, duly executed by the parties
thereto (together with any documents required to be provided thereunder);

 

(iv)          copies of resolutions of the directors and (if required)
resolutions of shareholders of Borrower, the Acceding Parties and the other
relevant Obligors, authorising the execution of this Deed and (where applicable)
the relevant Addendum to Mortgage and the Membership Interest Pledges;

 

(v)           evidence satisfactory to the Facility Agent that each Addendum to
Mortgage has been duly recorded with the Marshall Islands ship registry;

 

(vi)          favourable legal opinions from lawyers appointed by the Facility
Agent on such matters concerning the laws of the Republic of the Marshall
Islands, England and such other relevant jurisdictions as the Facility Agent may
reasonably require; and

 

(vii)         any further opinions, consents, agreements and documents in
connection with this Deed and the Finance Documents which the Facility Agent may
reasonably request by notice to the Borrower prior to the date of this Deed.

 

3.2                               Effective Date Notice. On satisfaction or
waiver of the conditions precedent specified in this Clause, the Effective Date
Notice shall be signed by the Facility Agent and the Facility Agent shall fix
the day of the Effective Date and provide a copy of the Effective Date Notice to
the Borrower, the Acceding Parties and the Lenders.

 

4                                         REPRESENTATIONS AND WARRANTIES

 

4.1                               General

 

Each Acceding Party, the Borrower, the Original Owner Guarantors and the
Original Hedge Guarantors each makes the representations and warranties set out
in this Clause 4 (Representations and Warranties) to each Finance Party on the
date of this Deed and the Effective Date.

 

4

--------------------------------------------------------------------------------


 

4.2                               Corporate Power and Authority; Legal Validity
and Enforceability

 

(a)                                 Each has the corporate or other applicable
power and authority to execute and deliver this Deed and perform the terms and
provisions of this Deed and of the Facility Agreement, as amended by this Deed,
and has taken all necessary corporate or other applicable action to authorize
the execution and delivery of this Deed, and performance by it of this Deed and
of the Facility Agreement, as amended by this Deed, and (in the case of the
Original Owner Guarantors) the relevant Addendum to Mortgage.

 

(b)                                 Each has duly executed and delivered this
Deed, and this Deed (and the Facility Agreement, as amended by this Deed)
constitutes the legal, valid and binding obligation of such party enforceable
against it in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

4.3                               No Violation

 

Neither the execution nor the delivery of this Deed, nor the performance or
compliance by it with the terms and provisions thereof (or of the Facility
Agreement, as amended by this Deed), will:

 

(a)                                 contravene any material provision of any
applicable law, statute, rule or regulation or any applicable order, judgment,
writ, injunction or decree of any court or governmental instrumentality;

 

(b)                                 conflict with or result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Security (except Other Permitted Security) upon any of its
material properties or assets pursuant to the terms of any indenture, mortgage,
deed of trust, credit agreement or loan agreement, or any other material
agreement, contract or instrument, to which it is a party or by which it or any
of its material property or assets is bound or to which it may be subject; or

 

(c)                                  violate any provision of its constitutional
documents.

 

5                                         AMENDMENT AND RESTATEMENT OF LOAN
AGREEMENT AND OTHER FINANCE DOCUMENTS

 

5.1                               Specific amendments to Facility Agreement. 
Subject to Clause 3, with effect on and from the Effective Date, the Facility
Agreement shall be, and shall be deemed by this Deed to be, amended and restated
in the form of the Amended and Restated Facility Agreement; and, as so amended
and restated, the Facility Agreement shall continue to be binding on each of the
parties to it in accordance with its terms as so amended and restated.

 

5.2                               Amendments to Finance Documents.  Subject to
Clause 3, with effect on and from the Effective Date, each of the Finance
Documents, shall be, and shall be deemed by this Deed to be, amended as follows:

 

(a)                                 the definition of, and references throughout
each of the Finance Documents to, the Facility Agreement and any of the other
Finance Documents shall be construed as if the same referred to the Facility
Agreement and those Finance Documents as amended and restated or supplemented by
this Deed; and

 

(b)                                 by construing references throughout each of
the Finance Documents to “this Deed”, “this Agreement”, “hereunder” and other
like expressions as if the same referred to such Finance Documents as amended
and supplemented by this Deed.

 

5

--------------------------------------------------------------------------------


 

5.3                               Finance Documents to remain in full force and
effect.  The Finance Documents shall remain in full force and effect as amended
by:

 

(a)                                 the amendments contained or referred to in
Clauses 5.1 and 5.2; and

 

(b)                                 such further or consequential modifications
as may be necessary to give full effect to the terms of this Deed.

 

6                                         FURTHER ASSURANCE

 

Clause 21.34 (Further Assurance) of the Facility Agreement shall apply, with any
necessary adaptations, in relation to this Deed.

 

7                                         COSTS AND EXPENSES

 

The Borrower shall reimburse the Facility Agent on demand for all costs and
expenses (including reasonable legal fees, VAT and other disbursements) incurred
by the Finance Parties in connection with or arising out of the negotiation,
execution, operation or implementation of this Deed and any other documents
required in connection herewith.

 

8                                         NOTICES

 

Clause 38 (notices) of the Facility Agreement, as amended and supplemented by
this Deed, applies to this Deed as if it were expressly incorporated in it with
any necessary modifications.

 

9                                         COUNTERPARTS

 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

 

10                                  CONFIRMATION BY BORROWER AND OTHER OBLIGORS

 

Notwithstanding any of the provisions of this Deed, the Borrower, the Original
Owner Guarantors, the Original Hedge Guarantors and the Parent Guarantor hereby
acknowledge and confirm that:

 

(a)                                 the terms and conditions of the Finance
Documents to which they are a party continue to constitute its legal, binding
and valid obligations enforceable in accordance with their terms (as amended
and/or supplemented by this Deed); and

 

(b)                                 save as expressly amended under this Deed,
the Facility Agreement and the other Finance Documents to which it is a party
to, shall remain in full force and effect.

 

11                                  GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

12                                  ENFORCEMENT

 

12.1                        Jurisdiction

 

(a)                                 The courts of England have non-exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Deed (including a dispute regarding the existence, validity or termination of
this Deed or any non-contractual obligation arising out of or in connection with
this Deed) (a “Dispute”).

 

6

--------------------------------------------------------------------------------


 

(b)                                 Each of the Borrower, the Acceding Parties,
the Original Owner Guarantors, the Original Hedge Guarantors and the Parent
Guarantor accept that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no party will argue to the
contrary.

 

(c)                                  This Clause 12.1 (Jurisdiction) is for the
benefit of the Secured Parties only.  As a result, no Secured Party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Secured Parties may take
concurrent proceedings in any number of jurisdictions.

 

12.2                        Service of process

 

(a)                                 Without prejudice to any other mode of
service allowed under any relevant law, each of the Borrower, the Acceding
Parties, the Original Owner Guarantors, the Original Hedge Guarantors and the
Parent Guarantor:

 

(i)                                     irrevocably appoints Cheesewrights as
its agent for service of process in relation to any proceedings before the
English courts in connection with this Deed; and

 

(ii)                                  agrees that failure by a process agent to
notify the relevant appointing party of the process will not invalidate the
proceedings concerned.

 

(b)                                 If any person appointed as an agent for
service of process is unable for any reason to act as agent for service of
process, the Borrower (on behalf of the Acceding Parties the Original Owner
Guarantors, the Original Hedge Guarantors and the Parent Guarantor) must
immediately (and in any event within five (5) days of such event taking place)
appoint another agent on terms acceptable to the Facility Agent.  Failing this,
the Facility Agent may appoint another agent for this purpose.

 

THIS DEED has been duly executed as a Deed on the date stated at the beginning
of this Deed.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PART A

 

ORIGINAL OWNER GUARANTORS
AND ORIGINAL HEDGE GUARANTORS

 

Name of Original Owner
Guarantor / Hedge
Guarantor

 

Place of Incorporation
or Formation

 

Registration number
(or equivalent, if any)

 

Address for Communication

GENER8 STRENGTH LLC
GENER8 SUPREME LLC
GENER8 SUCCESS LLC
GENER8 ANDRIOTIS LLC

 

REPUBLIC OF MARSHALL ISLANDS

 

963430
963435
963434
963431

 

299 PARK AVENUE,
2nd Floor
NEW YORK, NY 10017
Attn: Chief Financial Officer
Telephone: (212) 763-5600
Facsimile: (212) 763-5608
E-mail: finance@gener8maritime.com

With a copy to:

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attention: Kenneth Chin, Esq.

Telephone: +1 212 715 9100
Facsimile: +1 212 715 8000

 

8

--------------------------------------------------------------------------------


 

PART B

 

ORIGINAL LENDERS

 

Name of Commercial Lender

 

Address for Communication

 

 

 

CITIBANK, N.A., LONDON BRANCH

 

Citibank N.A., London Branch,
Citigroup Centre, Canada Square,
London, E14 5LB
c/o Citibank International Limited,
Poland Branch
7/9 Traugutta str., 1st Floor
00-985 Warsaw, Poland
Attention: Loan Operations Department
(Kara Catt / Romina Coates — EAF Middle Office)
Telephone: +44 207986 4881
Facsimile: +44 207 655 2380
E-mail: cibuk.loans@citi.com

With a copy to:

388 Greenwich Street,
New York, NY, 10013
Attention: Meghan O’Connor
Telephone: +1 212 816 8557
Facsimile: N/A
E-mail: meghan.oconnor@citi.com

 

 

 

THE EXPORT-IMPORT BANK OF CHINA

 

No.30 Fu Xing Men Nei St., Xicheng District
Beijing, China100031
Attention: Transport Finance Department(Jenny Mi/
Wei Zhenyu)
Telephone: +86 10 83578412/83579512
Facsimile: +86 10 83578428/9
Email: mijie@eximbank.gov.cn/
weizhenyu@eximbank.gov.cn

 

 

 

BANK OF CHINA, NEW YORK BRANCH

 

Bank of China, New York Branch
410 Madison Avenue
New York, NY 10017
Attention: Operation Service Department

(Ms. Wenzhen Zhang)

Telephone: +1 646 231 3143
Facsimile: +1 212 371 4185
E-mail: synloanadmin.nyb@bocusa.com

wzhang@bocusa.com

 

9

--------------------------------------------------------------------------------


 

PART C

 

HEDGE COUNTERPARTIES

 

 

 

 

Name of Hedge Counterparties

 

Address for Communication

 

 

 

CITIBANK, N.A., LONDON BRANCH

 

Citibank N.A., London Branch,
Citigroup Centre, Canada Square,
London, E14 5LB
c/o Citibank International Limited,
Poland Branch
7/9 Traugutta str., 1st Floor
00-985 Warsaw, Poland
Attention: Loan Operations Department
(Kara Catt / Romina Coates — EAF Middle Office)
Telephone: +44 207986 4881
Facsimile: +44 207 655 2380
E-mail: cibuk.loans@citi.com

With a copy to:

388 Greenwich Street,
New York, NY, 10013
Attention: Meghan O’Connor
Telephone: +1 212 816 8557
Facsimile: N/A
E-mail: meghan.oconnor@citi.com

 

 

 

NORDEA BANK FINLAND PLC

 

1211 Avenue of the Americas,

23rd Floor,

New York, NY 10036
Attention: Shipping Offshore and Oil Services
Telephone:  +1 212 318 9636

Facsimile:   +1 212 421 4420

 

With a copy to:

 

Essendropsgate 7
P.O. Box 1166 Sentrum
NO-0107 Oslo, Norway
Facsimile: +47 22 48 66 78

 

10

--------------------------------------------------------------------------------


 

EXECUTION PAGES

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF

GENER8 MARITIME SUBSIDIARY VII INC.,
as Borrower

 

 

/s/ George Fikaris

 

Name: George Fikaris

 

Title:   Vice President and Secretary

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF

GENER8 MARITIME, INC.,
as Parent Guarantor

 

 

/s George Fikaris

 

Name: George Fikaris

 

Title:   Vice President

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF

GENER8 STRENGTH LLC,
as Original Owner Guarantor and Original Hedge Guarantor

 

 

/s/ George Fikaris

 

Name: George Fikaris

 

Title:   Manager

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF

GENER8 SUPREME LLC,
as Original Owner Guarantor and Original Hedge Guarantor

 

 

/s/ George Fikaris

 

Name: George Fikaris

 

Title:   Manager

 

 

11

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF

GENER8 SUCCESS LLC,
as Original Owner Guarantor and Original Hedge Guarantor

 

 

/s/ George Fikaris

 

Name: George Fikaris

 

Title:   Manager

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF

GENER8 ANDRIOTIS LLC,
as Original Owner Guarantor and Original Hedge Guarantor

 

 

/s/ George Fikaris

 

Name: George Fikaris

 

Title:   Manager

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF

GENER8 ANDRIOTIS LLC,
as Original Owner Guarantor and Original Hedge Guarantor

 

 

/s/ George Fikaris

 

Name: George Fikaris

 

Title:   Manager

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF

GENER8 CHIOTIS LLC,
as Additional Owner Guarantor and Additional Hedge Guarantor

 

 

/s/ George Fikaris

 

Name: George Fikaris

 

Title:   Manager

 

 

12

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF

GENER8 MILTIADES LLC,
as Additional Owner Guarantor and Additional Hedge Guarantor

 

 

/s/ George Fikaris

 

Name: George Fikaris

 

Title:   Vice President and Secretary

 

 

13

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF

CITIBANK, N.A.,
as Global Co-ordinator

 

 

/s/ Kara Catt

 

Name:

Kara Catt

 

Title:

Vice President
Citibank, N.A

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Global Co-ordinator

 

 

/s/ Martin Lunder

 

Name:

Martin Lunder

 

Title:

Senior Vice President

 

 

 

/s/ Erik Havnvik

 

Name:

Erik Havnvik

 

Title:

Vice President

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF
CITIBANK, N.A.,
as Bookrunner

 

 

/s/ Kara Catt

 

Name:

Kara Catt

 

Title:

Vice President
Citibank, N.A

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF
CITIBANK, N.A.,
as Mandated Lead Arranger

 

 

/s/ Kara Catt

 

Name:

Kara Catt

 

Title:

Vice President
Citibank, N.A

 

 

14

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF
THE EXPORT-IMPORT BANK OF CHINA,
as Mandated Lead Arranger

 

 

/s/ Gao Zeteng

 

Name: Gao Zefeng

 

Title:   Assistant General Manager

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF
BANK OF CHINA, NEW YORK BRANCH,
as Mandated Lead Arranger

 

 

/s/ Xu, Chen

 

Name: Xu, Chen

 

Title:  President, U.S.A. & Chief Executive Officer

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF
CITIBANK, N.A., LONDON BRANCH,
as Original Lender

 

 

/s/ Kara Catt

 

Name:

Kara Catt

 

Title:

Vice President
Citibank, N.A. London

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF
THE EXPORT-IMPORT BANK OF CHINA,
as Original Lender

 

 

/s/ Gao Zeteng

 

Name: Gao Zefeng

 

Title:   Assistant General Manager

 

 

15

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF
BANK OF CHINA, NEW YORK BRANCH,
as Original Lender

 

 

/s/ Xu, Chen

 

Name: Xu, Chen

 

Title:  President, U.S.A. & Chief Executive Officer

 

 

16

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF
CITIBANK, N.A., LONDON BRANCH,
as Hedge Counterparty

 

 

ILLEGIBLE

 

Name:

 

Title:

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF
NORDEA BANK FINLAND PLC
as Hedge Counterparty

 

 

/s/ Martin Lunder

 

Name: Martin Lunder

 

Title:   Senior Vice President

 

 

 

/s/ Erik Havnvik

 

Name: Erik Havnvik

 

Title:   Vice President

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF
CITIBANK, N.A., LONDON BRANCH,
as ECA Co-ordinator and ECA Agent

 

 

/s/ Kara Catt

 

Name:

Kara Catt

 

Title:

Vice President
Citibank, N.A. London

 

 

17

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Facility Agent

 

 

/s/ Martin Lunder

 

Name: Martin Lunder

 

Title:   Senior Vice President

 

 

 

/s/ Erik Havnvik

 

Name: Erik Havnvik

 

Title:   Vice President

 

 

 

EXECUTED AND DELIVERED AS A DEED
FOR AND ON BEHALF OF

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Security Agent

 

 

/s/ Martin Lunder

 

Name: Martin Lunder

 

Title:   Senior Vice President

 

 

 

/s/ Erik Havnvik

 

Name: Erik Havnvik

 

Title:   Vice President

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF EFFECTIVE DATE NOTICE

 

Amending and Restating Deed

dated [·] (the “Deed”)

 

In accordance with clause 3 of the Deed, the Facility Agent hereby confirms that
all the conditions set out in clause 3 of the Deed have been satisfied in full
or, to the extent not so satisfied, waived in writing on                    .

 

Accordingly, the Effective Date shall be                     .

 

 

THE FACILITY AGENT

 

 

 

 

For and on behalf of

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

 

 

19

--------------------------------------------------------------------------------


 

APPENDIX 1

 

PART A

 

FORM OF AMENDED AND RESTATED LOAN AGREEMENT MARKED TO INDICATE AMENDMENTS TO THE
LOAN AGREEMENT

 

Amendments are indicated as follows:

 

1          additions are indicated by underlined text; and

 

2          deletions are shown by strike-through text.

 

--------------------------------------------------------------------------------


 

     

AMENDED AND RESTATED FINAL VERSION

 

FACILITY AGREEMENT DATED AS OF 30 NOVEMBER 2015

AS SUPPLEMENTED BY A SUPPLEMENTAL AGREEMENT DATED 28 DECEMBER 2015 AND

AS AMENDED AND RESTATED BY AN AMENDING AND RESTATING DEED DATED 29 JUNE 2016
TERM LOAN FACILITY OF UP TO $385,227,495

 

GENER8 MARITIME SUBSIDIARY VII INC.
as Borrower

 

THE COMPANIES listed in Part A of Schedule 1

as joint and several Owner Guarantors and
joint and several Hedge Guarantors

 

GENER8 MARITIME, INC.

as Parent Guarantor

 

CITIBANK, N.A.
NORDEA BANK FINLAND PLC, NEW YORK BRANCH
as Global Co-ordinators

 

CITIBANK, N.A.
as Bookrunner

 

CITIBANK, N.A.
THE EXPORT-IMPORT BANK OF CHINA

BANK OF CHINA, NEW YORK BRANCH

as Mandated Lead Arrangers

 

THE BANKS AND FINANCIAL INSTITUTIONS listed in Part B of Schedule 1

as Original Lenders

 

THE BANKS AND FINANCIAL INSTITUTIONS listed in Part C of Schedule 1

as Hedge Counterparties

 

CITIBANK, N.A., LONDON BRANCH

as ECA Co-ordinator and ECA Agent

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH
as Facility Agent and Security Agent

 

--------------------------------------------------------------------------------


 

Index

 

Clause

 

 

Page

 

 

Section 1 Interpretation

2

1

Definitions and Interpretation

2

Section 2 The Facility

42

2

The Facility

42

3

Purpose

43

4

Conditions of Utilisation

44

Section 3 Utilisation

46

5

Utilisation

46

Section 4 Repayment, Prepayment and Cancellation

49

6

Repayment

49

7

Prepayment and Cancellation

49

Section 5 Costs of Utilisation

54

8

Interest

54

9

Interest Periods

57

10

Changes to the Calculation of Interest

57

11

Fees and Sinosure Premium

58

Section 6 Additional Payment Obligations

60

12

Tax Gross Up and Indemnities; FATCA

60

13

Increased Costs

63

14

Other Indemnities

64

15

Mitigation by the Finance Parties

67

16

Costs and Expenses

69

Section 7 Guarantees

70

17

Guarantee and Indemnity

70

Section 8 Representations, Undertakings and Events of Default

75

18

Representations

75

19

Information Undertakings

85

20

Financial Covenants

90

21

General Undertakings

90

22

Insurance Undertakings

108

23

Shipbuilding Contract Undertakings

112

24

General Ship Undertakings

114

25

Security Cover

121

26

Application of Earnings

121

27

Events of Default

123

Section 9 Changes to Parties

129

28

Changes to the Lenders

129

29

Changes to the Obligors

134

Section 10 The Finance Parties

135

30

The Facility Agent and the Mandated Lead Arrangers

135

31

The Security Agent

144

32

ECA Agent

157

33

sinosure Specific Provisions

158

34

Conduct of Business by the Finance Parties

166

35

Sharing among the Finance Parties

166

Section 11 Administration

168

36

Payment Mechanics

168

37

Set-Off

172

37A

Bail-In

172

38

Notices

172

39

Calculations and Certificates

175

40

Partial Invalidity

175

41

Remedies and Waivers

175

42

Settlement or Discharge Conditional

175

43

Irrevocable Payment

175

44

Amendments and Waivers

175

 

--------------------------------------------------------------------------------


 

45

Confidential Information

177

46

Counterparts

181

Section 12 Governing Law and Enforcement

182

47

Governing Law

182

48

Enforcement

182

49

PATRIOT Act Notice

182

 

 

 

Execution

 

 

 

 

Execution Pages

183

 

 

 

Schedules

 

 

 

 

Schedule 1 The Parties

192

Part A The Obligors

192

Part B The Original Lenders

194

Part C Hedge Counterparties

195

Part D The Servicing Parties

196

Schedule 2 Conditions Precedent

198

Part A Conditions Precedent to Initial Utilisation Request

198

Part B Conditions Precedent to Utilisation — Advance

200

Schedule 3 Utilisation Request

203

Schedule 4 Commitments

204

Schedule 5 Form of Transfer Certificate

206

Schedule 6 Form of Assignment Agreement

209

Schedule 7 Form of Compliance Certificate

212

Schedule 8 Details of Ships

213

Schedule 9 ERISA Plans and contributions

215

Schedule 10 Subsidiaries

216

Schedule 11 Financial Indebtedness

221

Schedule 12 Insurances

222

Schedule 13 Existing Transactions

223

Schedule 14 Non-Cash Charges

224

Schedule 15 Timetables

225

Schedule 16 Form of MT 199

226

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated as of 30 November 2015 as supplemented by a supplemental
agreement dated 28 December 2015 and as amended and restated by an amending and
restating deed dated 29 June 2016.

 

PARTIES

 

(1)                                 GENER8 MARITIME SUBSIDIARY VII INC., a
corporation incorporated and existing under the laws of the Republic of the
Marshall Islands whose registered office is at Trust Company Complex, Ajeltake
Road, Ajeltake Island, Majuro, Marshall Islands MH96960 as borrower (the
“Borrower”);

 

(2)                                 The limited liability companies listed in
Part A of Schedule 1 (The Parties) therein as joint and several owner guarantors
(the “Owner Guarantors”) and as joint and several hedge guarantors (the “Hedge
Guarantors”);

 

(3)                                 GENER8 MARITIME, INC., a corporation
incorporated and existing under the laws of the Republic of the Marshall Islands
whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands MH96960 as the parent guarantor (the “Parent
Guarantor”);

 

(4)                                 CITIBANK, N.A. and NORDEA BANK FINLAND PLC,
NEW YORK BRANCH as global co-ordinators (the “Global Co-ordinators” and each, a
“Global Co-ordinator”);

 

(5)                                 CITIBANK, N.A. as bookrunner (the
“Bookrunner”);

 

(6)                                 CITIBANK, N.A., THE EXPORT-IMPORT BANK OF
CHINA and BANK OF CHINA, NEW YORK BRANCH as mandated lead arrangers (the
“Mandated Lead Arrangers” and each, a “Mandated Lead Arranger”);

 

(7)                                 THE BANKS AND FINANCIAL INSTITUTIONS listed
in Part B of Schedule 1 (The Parties) as lenders (the “Original Lenders” and
each, an “Original Lender”);

 

(8)                                 THE BANKS AND FINANCIAL INSTITUTIONS listed
in Part C of Schedule 1 (The Parties) as hedge counterparties (the “Hedge
Counterparties” and each a, “Hedge Counterparty”);

 

(9)                                 CITIBANK, N.A., LONDON BRANCH as ECA agent
(the “ECA Agent”) and as ECA co-ordinator (the “ECA Co-ordinator”);

 

(10)                          NORDEA BANK FINLAND PLC, NEW YORK BRANCH as agent
of the other Finance Parties (the “Facility Agent”); and

 

(11)                          NORDEA BANK FINLAND PLC, NEW YORK BRANCH as
security agent for the Secured Parties (the “Security Agent”).

 

BACKGROUND

 

(A)                               The Lenders have agreed to make available to
the Borrower a term loan facility of up to $385,227,495.

 

(B)                               The Hedge Counterparties may enter into
interest rate swap transactions with the Borrower from time to time to hedge the
Borrower’s exposure under this Agreement to interest rate fluctuations.

 

OPERATIVE PROVISIONS

 

1

--------------------------------------------------------------------------------


 

SECTION 1

 

INTERPRETATION

 

1                                         DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions

 

In this Agreement:

 

“Acceptable Accounting Firm” means Deloitte & Touche LLP,
PricewaterhouseCoopers, Ernst & Young or KPMG, or such other recognized
accounting firm as the Facility Agent may, with the consent of the Required
Lenders, approve from time to time in writing, such approval not to be
unreasonably withheld.

 

“Account Bank” means Nordea Bank Finland plc acting through its office at 1211
Avenue of the Americas, 23rd Floor, New York, NY 10036.

 

“Accounts” means the Earnings Accounts, the Minimum Liquidity Account and the
Debt Service Reserve Account.

 

“Account Security” means a document creating Security over any Account in agreed
form.

 

“Addendum to Mortgage” means, in relation to a Ship, an addendum to mortgage
executed by the Security Agent and the Owner Guarantor owning that Ship in
agreed form.

 

“Additional Collateral” shall mean additional Security satisfactory to the
Required Lenders created in favour of the Security Agent to cure non-compliance
with Clause 25 (Security Cover) (it being understood that cash collateral
comprised of Dollars (which shall be valued at par) shall be deemed
satisfactory), pursuant to security documentation in agreed form, in an
aggregate amount at least sufficient to cure such non-compliance.

 

“Advance” means the borrowing of all or part of a Vessel Loan under this
Agreement.

 

“Affected Lender” has the meaning given to it in paragraph (b) of Clause 10.2
(Market disruption).

 

“Affiliate” means, with respect to any Person, any other Person (including, for
purposes of Clause 21.30 (Other transactions), all directors, officers and
partners of such Person) directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person; provided however,
that for purposes of Clause 21.30 (Other transactions), an Affiliate of the
Parent Guarantor shall include any Person that directly or indirectly owns more
than 5% of any class of the capital stock of the Parent Guarantor and any
officer or director of the Parent Guarantor or any of its Subsidiaries.  A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise.  Notwithstanding anything to the
contrary contained above, neither the Facility Agent, nor the Security Agent,
the ECA Agent nor the Mandated Lead Arrangers nor any Lender (or any of their
respective Affiliates) shall be deemed to constitute an Affiliate of the Parent
Guarantor or its Subsidiaries in connection with the Finance Documents or its
dealings or arrangements relating thereto.

 

“Aggregate Collateral Vessel Value” means at any time, the aggregate of the Fair
Market Value of all the Ships which are, in each case, subject to a Mortgage.

 

2

--------------------------------------------------------------------------------


 

“Amending and Restating Deed” means the amending and restating deed dated
                   2016 and made between, amongst others, the Parties.

 

“Anti-Bribery and Corruption Laws” means the US Foreign Corrupt Practices Act of
1977 as amended and the rules and regulations thereunder, the UK Bribery Act of
2010, and/or any similar laws, rules or regulations issued, administered or
enforced by the United States, United Kingdom, the European Union or any of its
member states, or any other country or Governmental Agency having jurisdiction
over any Finance Party, Sinosure or any Obligor.

 

“Appraisal” means, with respect to a Ship, a written appraisal provided by an
Approved Appraiser in favour of the Facility Agent for the purposes of
determining the Fair Market Value of such Ship.

 

“Approved Appraiser” means Fearnleys, Clarksons, Braemar Seascope, Maersk Broker
K.S., Lorentzen & Stemoco and Simpson Spence & Young (or any Affiliate of such
person through which valuations are commonly issued) and any other firm or firms
of independent sale and purchase shipbrokers approved in writing by the Facility
Agent.

 

“Approved Classification” means, in relation to a Ship, as at the date of this
Agreement, the dual classification with (a) China Classification Society (“CCS”)
and (b) the Approved Classification Society specified in relation to that Ship
in Schedule 8 (Details of the Ships) or the equivalent classification with
another Approved Classification Society.

 

“Approved Classification Society” means American Bureau of Shipping (“ABS”), DNV
GL Group (“DNV”), Lloyd’s Register (“LR”), Nippon Kaiji Kyokai (“NKK”), Bureau
Veritas (“BV”)  or any other classification society approved in writing by the
Facility Agent.

 

“Approved Commercial Manager” means, in relation to a Ship, Navig8 Pte. Ltd.,
Navig8 Asia Pte. Ltd., VL8 Management Inc., the Parent Guarantor, any of its
Affiliates, or such other person approved in writing by the Facility Agent
acting with the authorization of the Required Lenders as the commercial manager
of that Ship, any of whom may also engage reputable third-parties to perform
specific tasks or, if such Ship is entered into a Pool Agreement, the Pool
Manager.

 

“Approved Flag” shall have the meaning provided in Clause 24.2 (Flag of Ships;
Citizenship; Ship Classification).

 

“Approved Insurance Broker” means Bankserve, Willis, Aon, Marsh, Leeds and Leeds
and any other firm or firms of insurance brokers approved in writing by the
Facility Agent, acting with the authorization of the Required Lenders.

 

“Approved Manager” means, in relation to a Ship, the Approved Commercial Manager
or the Approved Technical Manager of that Ship.

 

“Approved Technical Manager” means, in relation to a Ship, Northern Marine
Management Ltd., Anglo-eastern Shipmanagement (Singapore) Pte. Ltd.,
Anglo-eastern International (Macao Commercial Offshore) Limited, Wallem
Shipmanagement Limited, Selandia Ship Management Pte. Ltd., Selandia Ship
Management (India) Pvt. Ltd., Selmar Ltd, the Parent Guarantor, any of its
wholly owned subsidiaries or such other person approved in writing by the
Facility Agent acting with the authorization of the Required Lenders as the
technical manager of that Ship, any of whom may also engage reputable
third-parties to perform specific tasks.

 

“Assignment of Builder’s Warranties” means in relation to a Ship, the assignment
of builder’s warranties in respect of that Ship entered into or to be entered
into by the Owner Guarantor owning that Ship and the Security Agent in the
agreed form.

 

3

--------------------------------------------------------------------------------


 

“Assignment of Hedging Agreement” means a first assignment of the rights and
interests of the Parent Guarantor or the Borrower (as the case may be), in any
Hedging Agreement entered into or to be entered into between the Parent
Guarantor or the Borrower (as the case may be) and the Security Agent, in agreed
form.

 

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 6 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.

 

“Authorization” means an authorization, consent, approval, resolution, license,
exemption, filing, notarization, legalization or registration.

 

“Availability Period” means in relation to each Vessel Loan, the period from and
including the date of this Agreement up to and including,

 

(a)                                 the earliest of:

 

(i)            the Delivery Date of the Ship to which that Vessel Loan relates;

 

(ii)           the date falling 180 days from the Scheduled Delivery Date of the
Ship to which that Vessel Loan relates; and

 

(iii)          31 May, 2017, or

 

(b)                                 such later date as may be agreed by the
Lenders and Sinosure with the Borrower.

 

“Available Commitment” means, in relation to a Lender in respect of a Vessel
Loan, such Lender’s Commitment minus:

 

(a)                                 the amount of its Contribution in such
outstanding Vessel Loan; and

 

(b)                                 in relation to any proposed Utilisation, the
amount of its Contribution in any Advance that is due to be made on or before
the proposed Utilisation Date.

 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment under all Vessel Loans.

 

“Bail-In Action” means the exercise of any Write-down and Conversion Powers.

 

“Bail-In Legislation” means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time.

 

“Balloon Repayment” means in relation to each Vessel Loan, an amount equal to
such Vessel Loan as at the date of its Utilisation Date minus all Repayment
Instalments for such Vessel Loan.

 

“Bank Secrecy Act” means the U.S. Bank Secrecy Act of 1970.

 

“Basel II” has the meaning ascribed to it under Clause 13.3 (Exceptions).

 

“Basel III” means:

 

4

--------------------------------------------------------------------------------


 

(a)                                 the agreements on capital requirements, a
leverage ratio and liquidity standards contained in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Basel III:
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee on Banking Supervision in
December 2010, each as amended, supplemented or restated;

 

(b)                                 the rules for global systemically important
banks contained in “Global systemically important banks: assessment methodology
and the additional loss absorbency requirement - Rules text” published by the
Basel Committee on Banking Supervision in November 2011, as amended,
supplemented or restated; and

 

(c)                                  any further guidance or standards published
by the Basel Committee on Banking Supervision relating to “Basel III”.

 

“Blue Mountain Indebtedness” means unsecured Financial Indebtedness incurred by
the Parent Guarantor, pursuant to that certain note and guarantee agreement,
dated as of March 28, 2014, among Parent Guarantor, as borrower and Blue
Mountain Capital Management, LLC and certain of its affiliates, as purchasers
(as amended, restated, replaced or modified from time to time provided that
after giving effect to any such amendment, restatement, replacement or
modification (including in respect of any Permitted Blue Mountain Refinancing
Indebtedness) the Blue Mountain Indebtedness Requirements shall be satisfied),
in an initial aggregate principal amount not to exceed $131,600,000, as such
amount may be (i) increased to include the amount of interest accrued after
March 28, 2014 and capitalized or paid in kind in accordance with the terms
thereof and other amounts payable in connection therewith and/or (ii) decreased
pursuant to principal prepayments thereof permitted pursuant to Clause 21.28
(Dividends).

 

“Blue Mountain Indebtedness Requirements” shall mean with respect to the Blue
Mountain Indebtedness or any amendment, restatement, replacement or other
modification thereof that:

 

(a)                                 such Financial Indebtedness shall mature no
earlier than March 28, 2020 and shall not require any scheduled amortization,
mandatory redemption or prepayment prior to such date (other than any prepayment
required (i) from the net cash proceeds from the disposition of any Equity
Interests of Subsidiary V Inc., or any assets of the Subsidiary V Inc. and/or
its Subsidiaries and/or (ii) upon a change of control (as defined in the
documentation governing such Financial Indebtedness) or acceleration of such
Financial Indebtedness following an event of default thereunder);

 

(b)                                 such Financial Indebtedness shall not be
secured or guaranteed by any Subsidiary of the Parent Guarantor other than
Subsidiary V Inc.;

 

(c)                                  such Financial Indebtedness shall permit
the Parent Guarantor at its option to make all interest payments thereunder in
kind or in cash and to the extent that the documentation governing the Financial
Indebtedness contains any financial maintenance covenant (other than a
collateral maintenance test) applicable to the Parent Guarantor that is more
favourable to the lenders or providers thereunder than to the Lenders herein,
this Agreement shall automatically be amended to include such more favourable
financial maintenance covenant (including any definitions used therein) without
any further action or consent of the Borrower and the Facility Agent shall be
permitted to amend this Agreement to reflect such financial maintenance covenant
(it being understood and agreed that the Borrower

 

5

--------------------------------------------------------------------------------


 

shall be deemed to have consented to such amendment and authorized the Facility
Agent to effect such amendment on its behalf).

 

“Break Costs” means other than the CEXIM Prepayment Fee, the amount (if any) by
which:

 

(a)                                 the interest which a Lender should have
received for the period from the date of receipt of all or any part of its
Contribution in the Loan or Unpaid Sum to the last day of the current Interest
Period in relation to the Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period;

 

exceeds:

 

(b)                                 the amount which that Lender would be able
to obtain by placing an amount equal to the principal amount or Unpaid Sum
received by it on deposit with a leading bank in the Relevant Interbank Market
for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period.

 

“Bridging Facility” means the term loan facility of up to $60,174,000 provided
by Citibank, N.A., New York Branch to the Borrower to finance the payment of the
Delivery Instalment of Ship A to the relevant Seller.

 

“Builder” means Shanghai Waigaoqiao Shipbuilding Co., Ltd., a corporation
organised and existing under the laws of the PRC having its registered office at
3001 Zhouhai Road, Pudong New District, Shanghai 200137, the People’s Republic
of China.

 

“Business Day” means a day except Saturday, Sunday and any day which shall be in
London, New York, Hong Kong, Oslo and Beijing, a legal holiday or a day in which
banking institutions are authorized or required by law or other government
action to close.

 

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under GAAP, are or will be required to be capitalized on the books of
such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.

 

“Cash Equivalents” means:

 

(a)                                 securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition;

 

(b)                                 time deposits, certificates of deposit or
deposits in the interbank market of any commercial bank of recognized standing
organized under the laws of the United States of America, any state thereof or
any foreign jurisdiction having (x) capital and surplus in excess of
$200,000,000 and (y) a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from

 

6

--------------------------------------------------------------------------------


 

Moody’s with maturities of not more than one year from the date of acquisition
by such Person;

 

(c)                                  repurchase obligations with a term of not
more than ninety (90) days for underlying securities of the types described in
clause (a) above entered into with any bank meeting the qualifications specified
in clause (b) above;

 

(d)                                 commercial paper issued by any Person
incorporated in the United States rated at least A-1 or the equivalent thereof
by S&P or at least P-1 or the equivalent thereof by Moody’s and in each case
maturing not more than one year after the date of acquisition by such Person;

 

(e)                                  investments in money market funds
substantially all of whose assets are comprised of the types described in
clauses (a) through (d) above; and

 

(f)                                   such other securities or instruments as
the Required Lenders shall agree in writing.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the Superfund
Amendments Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.).

 

“CEXIM” means The Export-Import Bank of China.

 

“CEXIM Prepayment Fee” means a non-refundable prepayment fee of an amount
equivalent to 0.50% of any prepaid amount of CEXIM’s Contribution.

 

“Charter” means, in relation to a Ship, any charter relating to that Ship, or
other contract for its employment, whether or not already in existence.

 

“Change of Control” means:

 

(a)                                 in respect of the Borrower, the occurrence
of any act, event or circumstance that without prior written consent of all the
Lenders results in the Parent Guarantor owning directly or indirectly less than
100% of the issued and outstanding Equity Interests in the Borrower;

 

(b)                                 in respect of an Owner Guarantor and/or a
Hedge Guarantor, the occurrence of any act, event or circumstance that without
prior written consent of all the Lenders results in the Parent Guarantor owning
directly or indirectly less than 100% of the issued and outstanding Equity
Interests in that Owner Guarantor and/or Hedge Guarantor (except as permitted
under Clause 21.22(a) (Disposals); and

 

(c)                                  in respect of the Parent Guarantor, save
with the prior written consent of the Required Lenders:

 

(i)                                     a “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), is or shall be the
“beneficial owner” (as so defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) or otherwise have obtained ownership or control, directly or
indirectly, of 35% or more on a fully diluted basis of the voting and/or
economic interest in the Parent Guarantor’s Equity Interests; or

 

(ii)                                  the replacement of a majority of the
directors on the board of directors of the Parent Guarantor over a two-year
period from the directors who constituted the board of directors of the Parent
Guarantor at the beginning

 

7

--------------------------------------------------------------------------------


 

of such period, and such replacement shall not have been approved by a vote of
at least a majority of the board of directors of the Parent Guarantor still in
office who either were members of such board of directors at the beginning of
such period or whose election as a member of such Board of Directors were
previously so approved; or

 

(iii)                               none of the following shall be a director of
the Parent Guarantor: (a) Mr. Peter Georgiopoulous, (b) Mr. Gary Brocklesby or
(c) Mr. Nicolas Busch; or

 

(iv)                              a “change of control” or similar event shall
occur as provided in any outstanding Financial Indebtedness (excluding Financial
Indebtedness with an aggregate principal amount of less than $20,000,000) of the
Parent Guarantor or any of its Subsidiaries (or the documentation governing the
same).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

 

“Commercial Management Agreement” means, in relation to a Ship, the form of
agreement entered into between the relevant Owner Guarantor and the Approved
Commercial Manager regarding the commercial management of that Ship in agreed
form.

 

“Commission” or “SEC” means the U.S. Securities and Exchange Commission, as from
time to time constituted, created under the Exchange Act.

 

“Commitment” means:

 

(a)                                 in relation to an Original Lender, the
amount set opposite its name in the 3rd column of Schedule 4 (Commitments) and
the amount of any other Commitment transferred or assigned to it under this
Agreement; and

 

(b)                                 in relation to any other Lender, the amount
of any Commitment transferred or assigned to it under this Agreement, to the
extent not cancelled, reduced or transferred by it under this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate in the form set out in Schedule 7
(Form of Compliance Certificate) or in any other form agreed between the Parent
Guarantor and the Facility Agent.

 

“Confidential Information” means all information relating to any Transaction
Obligor, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:

 

(a)                                 any member of the Group or any of its
advisers; or

 

(b)                                 another Finance Party, if the information
was obtained by that Finance Party directly or indirectly from any member of the
Group or any of its advisers,

 

8

--------------------------------------------------------------------------------


 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes any Funding
Rate or information that:

 

(i)            is or becomes public information other than as a direct or
indirect result of any breach by that Finance Party of Clause 45 (Confidential
Information); or

 

(ii)           is identified in writing at the time of delivery as
non-confidential by any member of the Group or any of its advisers; or

 

(iii)          is known by that Finance Party before the date the information is
disclosed to it in accordance with paragraphs (a) or (b) above or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality.

 

“Confidentiality Undertaking” means a confidentiality undertaking in any form
agreed between the Borrower and the Facility Agent.

 

“Compensation Notice” means a notice issued by Sinosure following (a) the
application of a claim applied by the ECA Agent (on behalf of the Lenders) in
connection with a Sinosure Insurance Policy and (b) the issuance of a claim
opinion by Sinosure.

 

“Consolidated Cash Interest Expense” means, for any period,

 

(a)                                 the total consolidated interest expense paid
or payable in cash of the Parent Guarantor and its Subsidiaries (including,
without limitation, to the extent included under GAAP, all commission, discounts
and other commitment fees and charges (e.g., fees with respect to letters of
credit, any Hedging Agreement, any Non-Lender Hedging Agreement or any Other
Hedging Agreement) for such period (calculated without regard to any limitations
on payment thereof), adjusted to exclude (to the extent same would otherwise be
included in the calculation above in this paragraph (a)), the amortization of
any deferred financing costs for such period and any interest expense actually
“paid in kind” or accreted during such period, plus

 

(b)                                 without duplication, that portion of
Capitalized Lease Obligations of the Parent Guarantor and its Subsidiaries on a
consolidated basis representing the interest factor for such period, minus

 

(c)                                  cash interest income.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by:

 

(a)                                 adding thereto the following to the extent
deducted in calculating such Consolidated Net Income:

 

(i)                                     consolidated interest expense and
amortization of debt discount and commissions and other fees and charges,
including, without limitation, noncash interest payments, the interest component
of capitalized lease obligations, net payments, if any, made (less net payments,
if any, received), pursuant to any interest rate hedging agreements (including
without limitation, any Hedging Agreements) or any Other Hedging Agreements,

 

9

--------------------------------------------------------------------------------


 

amortization or write off of deferred financing fees, debt issuance costs,
commissions, fees and expenses and to the extent not reflected in consolidated
interest, any losses on any interest rate hedging agreements (including without
limitation, any Hedging Agreements) or any Other Hedging Agreements, associated
with Financial Indebtedness for such period (whether amortized or immediately
expensed),

 

(ii)           consolidated income tax expense for such period, including,
without limitation, penalties and interest related to such taxes or arising from
any tax examinations and tax expense in respect of repatriated funds,

 

(iii)          any gross transportation tax expense for such period,

 

(iv)          all amounts attributable to depreciation, amortization and
impairment charges, including, without limitation, amortization of intangible
assets (including goodwill) and amortization of deferred financing fees or costs
for such period,

 

(v)           any extraordinary losses, expenses or charges for such period,
including, without limitation, accruals and payments for amounts payable under
executive compensation agreements, severance costs, relocation costs, retention
and completion bonuses and losses realized on disposition of property outside of
the ordinary course of business and operating expenses directly attributable to
the implementation of cost savings initiatives, and losses relating to
activities constituting a business that is being terminated or discontinued,

 

(vi)          any non-cash management retention or incentive program payments
for such period, including any accelerated charges relating to option plans,

 

(vii)         non-cash restricted stock compensation, including, without
limitation, any restricted stock units,

 

(viii)        any non-cash charges or losses, including, without limitation,
non-cash compensation expenses for such period, adjustments to bad-debt
reserves, losses recognized in respect of postretirement benefits as a result of
the application of FASB ASC 715, losses on minority interests owned by any
person, all losses from investments recorded using the equity method and the
noncash impact of accounting changes or restatements less any extraordinary
gains for such period,

 

(ix)          any losses from the sales of any Ship for such period,

 

(x)           all costs and expenses incurred in connection with any equity
issuances permitted hereunder so long as, notwithstanding anything set forth
herein to the contrary, the Net Cash Proceeds of such equity issuances are
applied to the prepayment of the Loan and such prepayments are applied to reduce
the relevant payments due under the Finance Documents,

 

(xi)          non-recurring costs, charges, accruals, reserves and business
optimization expense, including, without limitation, any severance and
restructuring costs, integration costs related to acquisitions after the date of
this Agreement, project start-up costs, transition costs, cost related to the
opening, closure and/or consolidation of offices and facilities (including,
without limitation, fees and expenses incurred in connection with the

 

10

--------------------------------------------------------------------------------


 

winding up of all of the Parent Guarantor and its Subsidiaries’ activities and
operations in Portugal), contract termination costs, systems establishment
costs, and excess pension charges,

 

(xii)         all non-recurring fees, costs and expenses related to any
litigation or settlements,

 

(xiii)        any proceeds from business interruption insurance,

 

(xiv)        any charges, losses, lost profits, expenses or write-offs to the
extent indemnified or insured by a third party to the extent that coverage has
not been denied and so long as such amounts are actually reimbursed to the
Parent Guarantor or any of its Subsidiaries within one year after the related
amount is first added to Consolidated EBITDA pursuant to this paragraph (xv),

 

(xv)         cash expenses relating to earn outs and similar obligations, and

 

(xvi)        all costs and expenses incurred in connection with the Finance
Documents, the Finance Documents (as defined in the credit agreement for the
Korean Facility) and the Credit Documents (as defined in the Re-financing
Facility Credit Agreement), and

 

(b)                                 subtracting therefrom the following to the
extent added in calculating such Consolidated Net Income:

 

(i)            any extraordinary gains for such period;

 

(ii)           any gains from the sales of any Ship for such period; and

 

(iii)          any gains realized on disposition of property not in the ordinary
course

 

Unless otherwise agreed to by the Facility Agent, for purposes of this
definition of “Consolidated EBITDA,” “non-recurring” means any expense, loss or
gain as of any date that (x) did not occur in the ordinary course of the Parent
Guarantor or its Subsidiaries’ business; (y) is of a nature and type that has
not occurred in the prior two years and is not reasonably expected to recur in
the future; and (z) any fees, expenses or charges related to any equity
offering, investment or Financial Indebtedness or amendments thereto permitted
by this Agreement, whether or not consummated.

 

“Consolidated Indebtedness” shall mean, with respect to any Person, as at any
relevant date, (x) the aggregate outstanding principal amount of the Loan under
this Agreement and the loans under the Re-financing Facility and the Korean
Facility, plus (y) the aggregate outstanding principal amount of any other
Financial Indebtedness of the Parent Guarantor or any of its Subsidiaries
permitted pursuant to Clause 21.25(g) (Financial Indebtedness).

 

“Consolidated Leverage Ratio” shall mean, at any date of determination, the
ratio of Consolidated Net Indebtedness of the Parent Guarantor and its
Subsidiaries on such date to Consolidated Total Capitalization of the Parent
Guarantor and its Subsidiaries on such date.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net after
tax income of the Parent Guarantor and its Subsidiaries for such period
determined in accordance with GAAP; provided that for purposes of calculating
Consolidated Net Income in

 

11

--------------------------------------------------------------------------------


 

connection with Clause 21.28(b) (Dividends), Consolidated Net Income shall be
adjusted by adding thereto the non-cash charges set forth in Schedule 14
(Non-cash charges) to the extent deducted in determining consolidated net
after-tax income for such period and any gain on the sale of assets which are
designated by the Parent Guarantor as being included in the Excess Asset Sale
Proceeds Amount shall be excluded.

 

“Consolidated Net Indebtedness” shall mean, with respect to any Person, as at
any relevant date, (x) Consolidated Indebtedness less (y) an amount equal to the
Unrestricted Cash and Cash Equivalents of the Parent Guarantor and its
Subsidiaries as at such date.

 

“Consolidated Tangible Net Worth” shall mean, at any time of determination for
any Person, the Net Worth of such Person and its Subsidiaries at such time
determined on a consolidated basis in accordance with GAAP minus goodwill.

 

“Consolidated Total Capitalization” shall mean, at any time of determination for
any Person, the sum of Consolidated Net Indebtedness of such Person at such time
and Consolidated Tangible Net Worth of such Person at such time.

 

“Constitutional Documents” with respect to any Obligor means the Memorandum of
Association or Certificate of Incorporation, as the case may be, Certificate of
Formation (including, without limitation, by the filing or modification of any
certificate of designation made prior to the date of this Agreement), By-Laws,
limited liability company agreement or partnership agreement (or equivalent
organizational documents).

 

“Contingent Extras” means, in relation to a Ship, an amount equivalent to the
aggregate of unforeseen costs and expenses (including the cost of extras) as
permitted by the terms of the Shipbuilding Contract relating to such Ship
incurred during the period commencing from the date of this Agreement up to and
including the Delivery Date of such Ship and which are documented in such form
and substance acceptable to the Facility Agent (including by any relevant
supplemental agreements to such Shipbuilding Contract), provided that the
aggregate of such amount shall not exceed $500,000 in relation to such Ship.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any indebtedness (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business and any products warranties extended in the ordinary
course of business.  The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if the
less, the maximum amount of such primary obligation for which such person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such person in good faith.

 

12

--------------------------------------------------------------------------------


 

“Contract Price” means, in relation to a Ship, the aggregate of (i) the price
payable for that Ship under its Shipbuilding Contract and (ii) the Contingent
Extras for that Ship, subject to adjustment as provided in such Shipbuilding
Contract pursuant to the terms thereof.

 

“Contract Price Instalment” means, in relation to a Ship, each instalment of the
Contract Price payable under the Shipbuilding Contract relating to that Ship.

 

“Contribution” means, in relation to a Lender, the part of the Loan, an Advance
or, as the context may require, a Vessel Loan which is owing to that Lender.

 

“Debt Service Coverage Ratio” shall mean, for any period, the ratio of the
Consolidated EBITDA for such period to the aggregate of (a) the scheduled
principal repayments in respect of Consolidated Indebtedness for such period and
(b) the Consolidated Cash Interest Expense for such period.

 

“Debt Service Reserve Account” means:

 

(a)                                 an account in the name of the Parent
Guarantor with the Account Bank designated “Gener8 Maritime, Inc. — Debt Service
Reserve Account (Sinosure)”; or

 

(b)                                 any other account (with that or another
office of the Account Bank or with a bank or financial institution other than
the Account Bank) which is designated by the Facility Agent with the approval of
the Parent Guarantor (such consent not to be unreasonably withheld or delayed),
as such account for the purposes of this Agreement.

 

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means an Event of Default or a Potential Event of Default.

 

“Default Period” means, with respect to any Lender, the period during which such
Lender is a Defaulting Lender.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Delegate” means any delegate, agent, attorney, co-trustee or other person
appointed by the Security Agent.

 

“Delivery Date” means, in relation to a Ship, the date on which that Ship is
delivered by the relevant Seller to the relevant Owner Guarantor designated or
to be designated as receiving delivery of such Ship pursuant to the relevant
Shipbuilding Contract.

 

“Delivery Instalment” means, in relation to a Ship, the delivery instalment of
the relevant Contract Price payable under the relevant Shipbuilding Contract.

 

“Disbursement Authorization” has the meaning given in paragraph (b) of Clause
5.8 (Prepositioning of funds).

 

13

--------------------------------------------------------------------------------


 

“Disruption Event” means either or both of:

 

(a)                                 a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facility (or otherwise in order for the transactions contemplated by the Finance
Documents to be carried out) which disruption is not caused by, and is beyond
the control of, any Obligor; or

 

(b)                                 the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party or, if applicable, any Obligor
preventing that, or any other, Party or, if applicable, any Obligor:

 

(i)            from performing its payment obligations under the Finance
Documents; or

 

(ii)           from communicating with other Parties or, if applicable, any
Obligor in accordance with the terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
any Obligor.

 

“Dividend” means, with respect to any Person, a dividend, distribution or return
of any equity capital to its stockholders, partners or members, any other
distribution, payment or delivery of property or cash to its stockholders,
partners or members in their capacity as such (other than common stock, and the
right to purchase any of such stock of such Person), the redemption, retirement,
purchase or acquisition, directly or indirectly, for a consideration of any
shares of any class of its capital stock or any other Equity Interests
outstanding on or after the date of this Agreement (or any options or warrants
issued by such Person with respect to its capital stock or other Equity
Interests), including Stock Buy-Backs, or the setting aside of any funds for any
of the foregoing purposes, or the granting of permission to any of its
Subsidiaries to purchase or otherwise acquire for a consideration (other than
common stock, Qualified Preferred Stock and the right to purchase any of such
stock of such Person) any shares of any class of the capital stock or any other
Equity Interests of such Person outstanding on or after the date of this
Agreement (or any options or warrants issued by such Person with respect to its
capital stock or other Equity Interests) except for share repurchases resulting
from the unwinding of any share sale requiring the repayment of any advances in
connection with such sale as a result of any default on payment on the part of
the ultimate purchaser of such shares.  Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.  For the avoidance of
doubt, (i) any non-cash anti-dilution adjustments under the warrants listed on
in Schedule 14 (Non-cash charges) shall not constitute a Dividend and
(ii) payments under the indemnification provisions of the Merger Agreement shall
constitute a Dividend.

 

“Document of Compliance” has the meaning given to it in the ISM Code.

 

“dollars” and “$” mean the lawful currency, for the time being, of the U.S.

 

“Earnings” means, in relation to a Ship, all moneys whatsoever which are now, or
later become, payable (actually or contingently) to the Owner Guarantor owning
that Ship or the Security Agent and which arise out of the use or operation of
that Ship, including (but not limited to):

 

14

--------------------------------------------------------------------------------


 

(a)                                 the following, save to the extent that any
of them is, as of the date of this Agreement or with the prior written consent
of the Facility Agent, pooled or shared with any other person:

 

(i)            all freight, hire and passage moneys;

 

(ii)           compensation payable to the Owner Guarantor owning that Ship or
the Security Agent in the event of requisition of that Ship for hire;

 

(iii)          remuneration for salvage and towage services;

 

(iv)          demurrage and detention moneys;

 

(v)           damages for breach (or payments for variation or termination) of
any charter party or other contract for the employment of that Ship;

 

(vi)          all moneys which are at any time payable under any Insurances in
relation to loss of hire;

 

(vii)         all monies which are at any time payable to the Owner Guarantor
owning that Ship in relation to general average contribution; and

 

(b)                                 if and whenever that Ship is employed on
terms whereby any moneys falling within sub-paragraphs (i) to (vii) of paragraph
(a) above are pooled or shared with any other person, that proportion of the net
receipts of the relevant pooling or sharing arrangement which is attributable to
that Ship.

 

“Earnings Account” means, in relation to an Owner Guarantor:

 

(a)                                 an account in the name of that Owner
Guarantor with the Account Bank designated “Earnings Account”; or

 

(b)                                 any other account (with that or another
office of the Account Bank or with a bank or financial institution other than
the Account Bank) which is designated by the Facility Agent with the approval of
the Parent Guarantor (such consent not to be unreasonably withheld or delayed),
as such account for the purposes of this Agreement.

 

“ECP” means an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder.

 

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval system
maintained by the SEC.

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of
noncompliance or violation, investigations or proceedings relating in any way to
any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereafter, “Claims”), including, without limitation:

 

15

--------------------------------------------------------------------------------


 

(a)                                 any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and

 

(b)                                 any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

 

“Environmental Law” means any applicable federal, state, foreign, or local
statute, legal requirements, law, treaty, protocol, rule, regulation, ordinance,
code, binding and enforceable guideline, binding and enforceable written policy,
deed or rule of common law, now or hereafter in effect and in each case as
amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent decree or judgment, to the extent
binding on the Parent Guarantor or any of its Subsidiaries, relating to the
environment or to Hazardous Materials, including, without limitation, CERCLA;
OPA; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq.; any applicable
state, foreign, international or local counterparts or equivalents thereof, in
each case as amended from time to time; and any applicable rules, regulations or
requirements of an Approved Classification Society in respect of any Ship.

 

“Equity Interests” of any person means:

 

(a)                                 any and all shares and other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such person; and

 

(b)                                 all rights to purchase, warrants or options
or convertible debt (whether or not currently exercisable), participations or
other equivalents of or interests in (however designated) such shares or other
interests in such person.

 

“Equity Proceeds Amount” shall mean, on any date, the amount of Net Cash
Proceeds received by the Parent Guarantor from the issuance of Equity Interests
of the Parent Guarantor after the date of this Agreement less the amount of
Dividends paid by the Parent Guarantor and any cash payments in respect of Blue
Mountain Indebtedness made pursuant to Clause 21.28 (Dividends) prior to such
date.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which together with the Parent Guarantor or a Subsidiary of the Parent Guarantor
would be deemed to be a “single employer” within the meaning of Section 414(b),
(c), (m) or (o) of the Code.

 

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

“Event of Default” means any event or circumstance specified as such in Clause
27 (Events of Default).

 

16

--------------------------------------------------------------------------------


 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor act thereto, and (unless the context otherwise requires) includes
the rules and regulations of the Commission promulgated thereunder.

 

“Excess Asset Sale Proceeds Amount” means the amount of net cash proceeds
received by the Parent Guarantor and its Subsidiaries from the sale of any
assets consummated on or after the date of this Agreement (after the payment of
any Financial Indebtedness required to be repaid as a consequence of the sale of
such assets), which are designated by the Parent Guarantor at any time after
such sale to be included in the Excess Asset Sale Proceeds Amount; provided that
the Parent may not make such a designation if a Restricted Payment has been made
under Clause 21.28 (Dividends) and such Restricted Payment would not have been
permitted under such Clause if such amount of gain from the sale of such assets
had been excluded from Consolidated Net Income at the time such Restricted
Payment was made.

 

“Excluded Hedging Obligation” means, with respect to a Hedge Guarantor, any
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
of such Hedge Guarantor of, or the grant by such Hedge Guarantor of a security
interest to secure, such Hedging Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Hedge Guarantor’s
failure for any reason to constitute an ECP at the time the guarantee of such
Hedge Guarantor or the grant of such security interest becomes effective with
respect to such Hedging Obligation. If a Hedging Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Hedging Obligation that is attributable to swaps for
which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient,

 

(a)                                 Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
imposed as a result of such Recipient being organized under the laws of, or
having (or having had) its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof);

 

(b)                                 Taxes attributable to such Recipient’s
failure to comply with Clause 12.2(c) (Tax Gross-up); and

 

(c)                                  any U.S. federal withholding Taxes imposed
under FATCA.

 

“Executive Order” has the meaning provided in paragraph (a) of Clause 18.17
(Sanctions).

 

“Existing Indebtedness” has the meaning provided in Clause 18.21 (Indebtedness).

 

“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).

 

“Facility Office” means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than 5 Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

17

--------------------------------------------------------------------------------


 

“Fair Market Value” means, in relation to a Ship or any other vessel, at any
date, the fair market value of that Ship or vessel shown by the arithmetic mean
of two valuations, each:

 

(a)                                 as at a date not more than 14 Business Days
previously;

 

(b)                                 prepared by Approved Appraisers which shall
be selected by the Parent Guarantor;

 

(c)                                  for and addressed to the Facility Agent;

 

(d)                                 with or without physical inspection of that
Ship or vessel (as the Facility Agent may require); and

 

(e)                                  on the basis of a sale for prompt delivery
for cash on normal arm’s length commercial terms as between a willing seller and
a willing buyer, free of any Charter or other contract of employment (and with
no value to be given to any pooling arrangements),

 

after deducting the estimated amount of the usual and reasonable expenses which
would be incurred in connection with the sale, provided that if a range of
values is provided in a particular appraisal, then the Fair Market Value in such
appraisal shall be deemed to be the arithmetic median of such values and if such
valuations differ by more than 15% of the lower valuation, a third valuation
shall be obtained from another Approved Appraiser selected by the Facility
Agent) and the fair market value of that Ship or vessel shall be shown by the
arithmetic mean of all three such valuations.

 

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(i) of the Code and any legislation adopted pursuant
to any intergovernmental agreement to implement the foregoing.

 

“Fee Letter” means any letter or letters between any of the Mandated Lead
Arrangers, the ECA Co-ordinator, the Facility Agent and the Security Agent and
any Obligor setting out any of the fees referred to in Clause 11 (Fees and
Sinosure Premium).

 

“Finance Document” means:

 

(a)                                 this Agreement;

 

(b)                                 the Supplemental Agreement;

 

(c)                                  the Amending and Restating Deed;

 

(d)                                 any Fee Letter;

 

(e)                                  each Utilisation Request;

 

(f)                                   any Security Document;

 

(g)                                  any Hedging Agreement;

 

(h)                                 any other document which is executed for the
purpose of establishing any priority or subordination arrangement in relation to
the Secured Liabilities; or

 

(i)                                     any other document designated as such by
the Facility Agent and the Borrower.

 

18

--------------------------------------------------------------------------------


 

“Finance Party” means the Bookrunner, the Facility Agent, the Security Agent,
the Mandated Lead Arrangers, the Global Co-ordinators, the ECA Co-ordinator, the
ECA Agent, a Lender or a Hedge Counterparty.

 

“Financial Covenants” means the covenants set forth in Clause 20 (Financial
Covenants).

 

“Financial Indebtedness” means any indebtedness for or in relation to:

 

(a)                                 all indebtedness (including principal,
interest, fees and charges) of such Person for borrowed money or for the
deferred purchase price of property or services;

 

(b)                                 the maximum amount available to be drawn
under all letters of credit issued for the account of such Person and all unpaid
drawings in respect of such letters of credit;

 

(c)                                  all indebtedness of the types described in
paragraphs (a) to (g) of this definition secured by any Security on any property
owned by such Person, whether or not such indebtedness has been assumed by such
Person (to the extent of the value of the respective property);

 

(d)                                 the aggregate amount required to be
capitalized under leases under which such Person is the lessee;

 

(e)                                  all obligations of such person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted ( i.e. take-or-pay and similar obligations);

 

(f)                                   all Contingent Obligations of such Person,
and

 

(g)                                  all obligations under any Hedging Agreement
or Other Hedging Agreement,

 

provided that Financial Indebtedness shall in any event not include trade
payables and expenses accrued in the ordinary course of business.

 

“First Fiscal Quarter Date” means in relation to a Vessel Loan, the Fiscal
Quarter Date occurring in the next Fiscal Quarter falling after the Utilisation
Date of such Advance.

 

“Fiscal Quarter” means, in relation to each year, each period of three
(3) consecutive months in such year which (a) commences on January 1 of such
year and ends on March 31 of such year; (b) commences on April 1 of each year
and ends on June 30 of such year; (c) commences on 1 July of such year and ends
on 30 September of such year; or (d) commences on 1 October of such year and
ends on 31 December of such year.

 

“Fiscal Quarter Date” means in relation to a Vessel Loan, 21 March, 21 June, 21
September and 21 December of each calendar year commencing from the Utilisation
Date of such Vessel Loan.

 

“Fiscal Year” means, in relation to any person, each period of one (1) year
commencing on January 1 of each year and ending on December 31 of such year in
respect of which its accounts are or ought to be prepared.

 

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of a Ship from one Approved Flag to another Approved Flag in accordance
with Clause 24.3 (Flag Jurisdiction Transfer).

 

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

 

19

--------------------------------------------------------------------------------


 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Parent Guarantor or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent Guarantor or
such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, and
which plan would be covered by Title IV of ERISA but which is not subject to
ERISA by reason of Section 4(b)(4) of ERISA.

 

“Funding Rate” means any individual rate notified by a Lender to the Facility
Agent pursuant to sub-paragraph (ii) of paragraph (a) of Clause 10.3 (Cost of
funds).

 

“GAAP” means generally accepted accounting principles in the U.S., including,
without limitation, those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession.

 

“General Assignment” means in relation to a Ship, the general assignment
creating Security over the following entered into or to be entered into by the
Owner Guarantor owning that Ship and the Security Agent in agreed form:

 

(a)                                 that Ship’s Earnings;

 

(b)                                 its Insurances;

 

(c)                                  any Requisition Compensation;

 

(d)                                 the relevant Pool Agreement;

 

(e)                                  the relevant Charter(s); and

 

(f)                                   the relevant Ship Management Agreement.

 

“Governmental Authority” means the government of the United Kingdom, the United
States, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Group” means the Parent Guarantor and its Subsidiaries.

 

“Guarantors” means the Parent Guarantor and the Owner Guarantors (and each, a
“Guarantor”).

 

“Hazardous Materials” means:

 

(a)                                 any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;

 

(b)                                 any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
waste,” “hazardous materials,” “extremely hazardous substances,” “restricted
hazardous waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and

 

20

--------------------------------------------------------------------------------


 

(c)                                  any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority under Environmental Laws.

 

“Hedging Agreement” means each ISDA master agreement (together with the schedule
thereto) made between the Borrower or the Parent Guarantor (as the case may be)
and a Hedge Counterparty for the hedging of the Borrower’s interest rate
exposure under this Agreement.

 

“Hedging Obligation” means, with respect to the Borrower, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Immaterial Subsidiary” means any Subsidiary of the Parent Guarantor (other than
an Obligor and any Subsidiary who is an obligor or security provider in relation
to the Re-financing Facility and/or the Korean Facility) whose aggregate assets
account for less than 5.0% of the consolidated total assets of the Parent
Guarantor (as determined in accordance with GAAP) and less than 5.0% of the
Consolidated EBITDA of the Parent Guarantor.

 

“Indemnified Person” has the meaning given to it in Clause 14.2(b) (Other
indemnities).

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Finance Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Insurances” means, in relation to a Ship:

 

(a)                                 all policies and contracts of insurance,
including entries of that Ship in any protection and indemnity or war risks
association, effected in relation to that Ship, the Earnings or otherwise in
relation to that Ship whether before, on or after the date of this Agreement;
and

 

(b)                                 all rights and other assets relating to, or
derived from, any of such policies, contracts or entries, including any rights
to a return of premium and any rights in relation to any claim whether or not
the relevant policy, contract of insurance or entry has expired on or before the
date of this Agreement.

 

“Intercompany Ship Delivery Agreement” means the ship delivery agreement dated 3
September 2015 entered into between amongst others, Subsidiary Inc. and the
Borrower, together with the relevant assignment (and if applicable, nomination)
agreement in relation to each Ship to be entered into between, amongst others,
Subsidiary Inc. and the relevant Owner Guarantor.

 

“Interest Period” means, in relation to an Advance, the Loan or any part of the
Loan, each period determined in accordance with Clause 9 (Interest Periods) and,
in relation to an Unpaid Sum, each period determined in accordance with Clause
8.3 (Default interest).

 

“ISM Code” means the International Safety Management Code for the Safe Operation
of Ships and for Pollution Prevention (including the guidelines on its
implementation), adopted by the International Maritime Organization, as the same
may be amended or supplemented from time to time.

 

“ISPS Code” means the International Ship and Port Facility Security (ISPS) Code
as adopted by the International Maritime Organization’s (IMO) Diplomatic
Conference of December 2002, as the same may be amended or supplemented from
time to time.

 

21

--------------------------------------------------------------------------------


 

“ISSC” means an International Ship Security Certificate issued under the ISPS
Code.

 

“Korean Facility” means the term loan facility of up to $963,743,455 provided by
certain lenders to Gener8 Maritime Subsidiary VIII Inc. to inter alia, assist
its Wholly-Owned Subsidiaries purchase of fifteen (15) x 320,000 dwt very large
crude oil carriers pursuant to a facility agreement dated as of 31 August 2015
(as amended and/or supplemented from time to time).

 

“Leaseholds” of any person shall mean all the right, title and interest of such
person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” means:

 

(a)                                 any Original Lender; and

 

(b)                                 any bank, financial institution, trust, fund
or other entity which has become a Party in accordance with Clause 28 (Changes
to the Lenders),

 

which in each case has not ceased to be a Party in accordance with this
Agreement.

 

“Lender Default” means, as to any Lender:

 

(a)                                 the wrongful refusal (which has not been
retracted) of such Lender to make available its portion of any Utilisation,

 

(b)                                 such Lender having been deemed insolvent or
having become the subject of a bankruptcy or insolvency proceeding or a takeover
by a regulatory authority, or

 

(c)                                  such Lender having notified the Facility
Agent and/or any Obligor:

 

(i)                                     that it does not intend to comply with
its obligations under Clause 5.4 (Lender’s participation) in circumstances where
such non-compliance would constitute a breach of such Lender’s obligations under
the respective Clause or

 

(ii)                                  of the events described in the preceding
paragraph (b),

 

provided that, no Lender Default shall occur under paragraph (b) solely as a
result of the acquisition or maintenance of an ownership interest in such Lender
or Person controlling such Lender or the exercise of control over such Lender or
Person controlling such Lender by a Governmental Authority or an instrumentality
thereof, so long as such ownership or controlling interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within England
or United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“LIBOR” means, in relation to any Advance, the Loan, any part of the Loan or any
Unpaid Sum:

 

(a)                                 the applicable Screen Rate as of the
Specified Time for dollars and for a period equal in length to the Interest
Period of the relevant Advance, the Loan, the relevant part of the Loan or the
Unpaid Sum; or

 

(b)                                 as otherwise determined pursuant to Clause
10.1 (Unavailability of Screen Rate),

 

and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero.

 

22

--------------------------------------------------------------------------------


 

“Loan” means the loan to be made available under the Facility or, as the context
may require, the aggregate principal amount of Utilisations outstanding for the
time being under this Agreement.

 

“Major Casualty” means, in relation to a Ship, any casualty to that Ship in
relation to which the claim or the aggregate of the claims against all insurers,
before adjustment for any relevant franchise or deductible, exceeds $1,000,000
or the equivalent in any other currency.

 

“Manager’s Undertaking” means, in relation to a Ship, the letter of undertaking
from each of the relevant Approved Managers in respect of such Ship in agreed
form.

 

“Margin” means 2.0% per annum.

 

“Margin Regulations” means the provisions of Regulations T, U and X of the Board
of Governors of the Federal Reserve System.

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)                                 the business, property, assets, liabilities,
condition (financial or otherwise) of any Obligor and its Subsidiaries taken as
a whole,

 

(b)                                 the validity or enforceability of, or the
effectiveness or ranking of any Security granted or intended to be granted
pursuant to any of, the Finance Documents or the rights and remedies of any
Finance Party under any Finance Documents; or

 

(c)                                  the ability of any Obligor and its
Subsidiaries, taken as a whole, to perform its or their obligations under any
Finance Document.

 

“Maximum Contract Price” means, in relation to a Ship, the maximum contract
price set out in the corresponding column under the heading “Maximum Contract
Price” in Schedule 8 (Details of the Ships).

 

“Merger” means the merger of Gener8 Maritime Acquisition, Inc. into Navig8 Crude
Tankers, Inc. with the Parent Guarantor as the surviving entity pursuant to the
Merger Agreement.

 

“Merger Agreement” means the agreement and plan of merger dated 24 February 2015
entered into between, amongst others, General Maritime Corporation, Gener8
Maritime Acquisition, Inc. and Navig8 Crude Tankers, Inc. in connection with
inter alia, the proposed reverse subsidiary merger between Navig8 Crude
Tankers, Inc. and Gener8 Maritime Acquisition, Inc.

 

“Minimum Liquidity Account” means the account in the name of the Parent
Guarantor with the Account Bank designated “Gener8 Maritime, Inc. - Minimum
Liquidity Account (Sinosure)”.

 

“Minimum Liquidity Amount” means $1,500,000 per delivered Ship.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)                                 (subject to paragraph (c) below) if the
numerically corresponding day is not a Business Day, that period shall end on
the next Business Day in that calendar month

 

23

--------------------------------------------------------------------------------


 

in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 

(b)                                 if there is no numerically corresponding day
in the calendar month in which that period is to end, that period shall end on
the last Business Day in that calendar month; and

 

(c)                                  if an Interest Period begins on the last
Business Day of a calendar month, that Interest Period shall end on the last
Business Day in the calendar month in which that Interest Period is to end.

 

The above rules will only apply to the last Month of any period.

 

“Moody’s” means Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, and its successors.

 

“Mortgage” means, in relation to a Ship, a first preferred Marshall Islands ship
mortgage on that Ship in agreed form, together with any Addendum to Mortgage
relating to that Ship entered into from time to time.

 

“Multiemployer Plan” means an “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) which is a “multiemployer plan” (within the
meaning of Section 4001(a)(3) of ERISA) and which is currently contributed to by
(or to which there is a current obligation to contribute of) the Borrower or a
Subsidiary of the Borrower or any ERISA Affiliate (other than any Person who is
considered an ERISA Affiliate solely pursuant to subsection (m) or (o) of
Section 414 of the Code), and any such “multiemployer plan” (within the meaning
of Section 4001(a)(3) of ERISA) to which the Borrower or a Subsidiary of the
Borrower or any ERISA Affiliate (other than any Person who is considered an
ERISA Affiliate solely pursuant to subsection (m) or (o) of Section 414 of the
Code) contributed to or had an obligation to contribute to such “multiemployer
plan” (within the meaning of Section 4001(a)(3) of ERISA) during the preceding
five-year period.

 

“Navig8 Group” shall mean Navig8 Ltd. and its Affiliates.

 

“Net Cash Proceeds” means,

 

(a)                                 with respect to any Security Assets
Disposition, the aggregate cash payments (including any cash received by way of
deferred payment pursuant to a note receivable issued in connection with such
Security Assets Disposition, other than the portion of such deferred payment
constituting interest, but only as and when received) received by the Parent
Guarantor or the Borrower or any of their respective Subsidiaries from such
Security Assets Disposition net of

 

(i)                                     reasonable transaction costs (including,
without limitation, reasonable attorney’s fees) and sales commissions and

 

(ii)                                  the estimated marginal increase in income
taxes and any stamp tax payable by the Parent Guarantor, the Borrower or any of
its Subsidiaries as a result of such Security Assets Disposition and

 

(b)                                 with respect to the issuance of any Equity
Interests, the aggregate cash proceeds received by the Parent Guarantor from
such equity issuance net of reasonable transaction costs related thereto
(including, without limitation, reasonable attorney’s fees).

 

24

--------------------------------------------------------------------------------


 

“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding treasury stock and the effect of any
impairment of intangible assets on and after the date of this Agreement.

 

“Non-Defaulting Lenders” means all Lenders other than the Defaulting Lender(s).

 

“Non-Lender” means a bank or financial institution who is not a Lender or an
Affiliate of a Lender.

 

“Non-Lender Designated Transaction” means, in relation to the Borrower, a
transaction which fulfils the following requirements:

 

(a)                                 it is entered into by the Borrower pursuant
to a Non-Lender Hedging Agreement with a Non-Lender; and

 

(b)                                 its purpose is the hedging of all or part of
the Borrower’s exposure to fluctuations in:

 

(i)                                     LIBOR arising from the funding of the
Loan, or any part thereof for a period expiring no later than the final
Termination Date or

 

(ii)                                  currency or any other purpose or risks as
agreed by a Non-Lender.

 

“Non-Lender Hedging Agreement” means each ISDA master agreement (together with
the schedule thereto) made or to be between the Borrower and a Non-Lender and
includes all Non-Lender Designated Transactions from time to time entered into
and confirmations of Non-Lender Designated Transactions from time to time
exchanged under such master agreement.

 

“Obligor” means the Borrower, the Parent Guarantor, an Owner Guarantor, or a
Hedge Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OPA” means the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et seq.

 

“Original Financial Statements” means, in relation to the Parent Guarantor, the
audited consolidated financial statements of the Group for its Fiscal Year ended
2014.

 

“Other Hedging Agreement” means any foreign exchange contracts, currency swap
agreements, commodity agreements or other similar agreement or arrangements
designed to protect against fluctuations in currency and commodity values, and
shall for the avoidance of doubt, exclude any agreement to hedge interest rate
fluctuations.

 

“Other Permitted Security” has the meaning ascribed thereto in Clause
21.21(a) (Negative pledge).

 

“Other Taxes” has the meanings ascribed thereto in Clause 12.2(b).

 

“Overseas Regulations” means the Overseas Companies Regulations 2009 (SI
2009/1801).

 

25

--------------------------------------------------------------------------------


 

“Owner Guarantor A”, “Owner Guarantor B”, “Owner Guarantor C”, “Owner Guarantor
D”, “Owner Guarantor E” and “Owner Guarantor F” have the meanings set out in
Schedule 8 (Details of the Ships).

 

“pari passu”, when used with respect to the ranking of any Financial
Indebtedness of any person in relation to other Financial Indebtedness of such
person, means that each such Financial Indebtedness:

 

(a)                                 either (i) is not subordinated in right of
payment to any other Financial Indebtedness of such person or (ii) is
subordinate in right of payment to the same Financial Indebtedness of such
person as is the other and is so subordinate to the same extent; and

 

(b)                                 is not subordinate in right of payment to
the other or to any Financial Indebtedness of such person as to which the other
is not so subordinate.

 

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PATRIOT Act” means the United States Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001.

 

“Party” means a party to this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

“Permitted Blue Mountain Refinancing Indebtedness” shall mean any Financial
Indebtedness of the Parent Guarantor issued or given in exchange for, or the
proceeds of which are used to, extend, refinance, renew, replace or refund the
Blue Mountain Indebtedness, so long as:

 

(a)                                 such Financial Indebtedness has a weighted
average life to maturity greater than or equal to the weighted average life to
maturity of the Blue Mountain Indebtedness;

 

(b)                                 such extension, refinancing, renewal,
replacement or refunding does not:

 

(i)                                     increase the amount of the Blue Mountain
Indebtedness outstanding immediately prior to such extension, refinancing,
renewal, replacement or refunding (it being understood and agreed that any
premium due under the Blue Mountain Indebtedness shall not constitute an
increase in the amount of the Blue Mountain Indebtedness) ; or

 

(ii)                                  add guarantors, obligors or security from
that which applied to the Blue Mountain Indebtedness on the date hereof, and

 

(iii)                               such Financial Indebtedness otherwise
complies with the Blue Mountain Indebtedness Requirements.

 

“Permitted Encumbrance” means:

 

(a)                                 in relation to Real Property, easements,
rights-of-way, restrictions, encroachments, exceptions to title and other
similar charges or encumbrances; and

 

26

--------------------------------------------------------------------------------


 

(b)                                 in relation to any Ship or any asset which
is subject to Security under a Finance Document, any Permitted Security; and

 

(c)                                  in relation to any other property not
referred to in paragraphs (a) and (b) above, charges or encumbrances over such
property arising in the ordinary course of business which do not materially
diminish the value of such property.

 

“Permitted Security” means:

 

(a)                                 Security created by the Finance Documents;

 

 

(b)                                 any netting or set-off arrangement entered
into by any member of the Group in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances;

 

(c)                                  liens for unpaid master’s and crew’s wages
in accordance with usual maritime practice;

 

(d)                                 liens for salvage;

 

(e)                                  liens for master’s disbursements incurred
in the ordinary course of trading; and

 

(f)                                   any other lien arising by operation of law
or otherwise in the ordinary course of the operation, repair or maintenance of
any Ship and not as a result of any default or omission by any Obligor,

 

provided that such liens do not secure amounts more than 30 days overdue and, in
the case of liens for repair or maintenance, such liens do not secure any
amounts exceeding $1,000,000.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof.

 

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA, which is currently maintained or contributed to by (or to which there is
a current obligation to contribute of) the Borrower or a Subsidiary of the
Borrower or any ERISA Affiliate and which is subject to ERISA.

 

“Pool Agreement” means, in relation to a Ship, a pool management for a duration
of 12 months or more entered into or to be entered into by (or as may be novated
to) the relevant Owner Guarantor of that Ship and a Pool Manager (as amended
and/or supplemented from time to time).

 

“Pool Manager” means, in relation to a Ship, VL8 Pool Inc., V8 Pool Inc., Unique
Tankers LLC, any Affiliate of the Parent Guarantor (provided that the
requirements of Clause 21.30 (Other transactions) shall be satisfied with
respect thereto) or any other reputable pool manager (provided that the Parent
Guarantor shall give the Facility Agent at least 30 days’ prior written notice
of the inclusion of the relevant Ship (to which such pool manager relates) in a
new Pool Agreement.

 

“Potential Event of Default” means any event or circumstance specified in Clause
27 (Events of Default) which would (with the expiry of a grace period, the
giving of notice, the making

 

27

--------------------------------------------------------------------------------


 

of any determination under the Finance Documents or any combination of any of
the foregoing) be an Event of Default.

 

“PRC” means the People’s Republic of China, excluding Hong Kong, the Macau
Special Administrative Region and Taiwan.

 

“Projections” means the Parent Guarantor’s forecasted consolidated and
consolidating:

 

(a)                                 balance sheets;

 

(b)                                 profit and loss statements;

 

(c)                                  cash flow statements; and

 

(d)                                 capitalization statements,

 

all prepared on a Subsidiary by Subsidiary basis and based upon good faith
estimates and assumptions believed by the Parent Guarantor to be reasonable at
the time made, together with appropriate supporting details and a statement of
underlying assumptions.

 

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each
Hedge Guarantor that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Hedging Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Preferred Stock” means any preferred stock so long as the terms of
any such preferred stock:

 

(a)                                 do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision occurring no
earlier than one year after the last Termination Date,

 

(b)                                 do not require the cash payment of dividends
and

 

(c)                                  any other preferred stock that:

 

(i)                                     satisfies paragraph (a) of this
definition of Qualified Preferred Stock and

 

(ii)                                  that is otherwise issuable or may be
distributed pursuant to a shareholders’ rights plan of the Parent Guarantor;
provided, however, any Dividend or similar feature of such Qualified Preferred
Stock shall only be declared and paid in accordance with Clause 21.28
(Dividends).

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period unless
market practice differs in the Relevant Interbank Market in which case the
Quotation Day will be determined by the Facility Agent in accordance with market
practice in the Relevant Interbank Market (and if quotations would normally be
given by leading banks in the Relevant Interbank Market on more than one day,
the Quotation Day will be the last of those days).

 

“Rating Agencies” means:

 

(a)                                 S&P and Moody’s; or

 

28

--------------------------------------------------------------------------------


 

(b)                                 if S&P or Moody’s or both of them are not
making ratings of securities publicly available, a nationally recognized U.S.
rating agency or agencies, as the case may be, selected by the Facility Agent
with the consent of the Required Lenders, which will be substituted for S&P or
Moody’s or both, as the case may be.

 

“Real Property” of any person shall mean all the right, title and interest of
such person in and to land, improvements and fixtures, including Leaseholds.

 

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Security Assets.

 

“Recipient” has the meanings ascribed thereto in Clause 12.5(b).

 

“Re-financing Facility” means the term loan facility of up to $581,000,000
provided by certain banks and financial institutions to the Parent Guarantor and
certain of its Subsidiaries to inter alia, re-finance certain loans obtained by
the Parent Guarantor and certain of its Subsidiaries in respect of its existing
fleet of ships.

 

“Re-financing Facility Credit Agreement” means the credit agreement dated 3
September 2015 and to be executed by, inter alios, the Parent Guarantor and
certain of its Subsidiaries in respect of the Re-financing Facility (as amended
and/or supplemented from time to time).

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

“Relevant Advance” has the meaning given to it in Part B of Schedule 2
(Conditions Precedent).

 

“Relevant Interbank Market” means the London interbank market.

 

“Remaining Shipyard Payments” means, as of any date:

 

(a)                                 the aggregate of (i) the Delivery
Instalments payable to the relevant Seller in relation to the Ships and (ii) the
delivery instalments payable to the relevant builder(s) of all vessels financed
pursuant to the Korean Facility;

 

minus

 

(b)                                 the aggregate amounts paid by the Parent
Guarantor or its subsidiaries to the relevant builder(s) prior to such date;

 

minus

 

(c)                                  the aggregate principal amount of Loan and
aggregate Available Commitments of all Lenders under all Vessel Loans and loans
and unfunded commitments under the Korean Facility.  For the avoidance of doubt,
if the Remaining Shipyard Payments are negative, the Remaining Shipyard Payments
shall be deemed to be zero.

 

“Repayment Date” means each date on which a Repayment Instalment is required to
be paid under Clause 6.1 (Repayment of Loan).

 

29

--------------------------------------------------------------------------------


 

“Repayment Instalments” has the meaning given to it in Clause 6.1 (Repayment of
Loan).

 

“Repeating Representation” means each of the representations set out in Clauses
18.2 (Corporate / Limited Liability Company/ Limited Partnership Status), 18.3
(Corporate power and authority; legal validity and enforceability), 18.4 (Pari
passu ranking), 18.5 (No violation), 18.6 (Government approvals), 18.7
(Financial statements; Financial condition; Undisclosed Liabilities), 18.8
(Litigation), 18.10 (Use of proceeds, Margin Regulations), 18.12 (Subsidiaries),
18.14 (Compliance with statutes etc.), 18.16 (Anti-money laundering;
anti-corruption) and 18.17 (Sanctions) and any representation of any Obligor
made in any other Finance Document that is expressed to be a “Repeating
Representation” or is otherwise expressed to be repeated.

 

“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan (other than any Plan maintained by a Person who is considered
an ERISA Affiliate solely pursuant to subsection (m) or (o) of Section 414 of
the Code or any Multiemployer Plan) that is subject to Title IV of ERISA other
than those events as to which the 30-day notice period referred to in
Section 4043 is waived.

 

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

“Required Insurance” means insurance as set forth in Clause 22 (Insurance
Undertakings) hereto.

 

“Required Lenders” means CEXIM and one other Lender provided, further, that if
any Lender shall be a Defaulting Lender at such time, then such Defaulting
Lender’s Commitment or Contribution in the Loan shall be excluded from the
determination of Required Lenders for so long as such Lender is a Defaulting
Lender.

 

“Requisition” means, in relation to a Ship:

 

(a)                                 any expropriation, confiscation, requisition
or acquisition of that Ship, whether for full consideration, a consideration
less than its proper value, a nominal consideration or without any
consideration, which is effected by any government or official authority or by
any person or persons claiming to be or to represent a government or official
authority (excluding a requisition for hire for a fixed period not exceeding one
year without any right to an extension) unless it is within 30 days redelivered
to the full control of the relevant Owner Guarantor; and

 

(b)                                 any arrest, capture, seizure or detention of
that Ship (including any hijacking or theft) unless it is within 30 days
redelivered to the full control of the Owner Guarantor.

 

“Requisition Compensation” includes all compensation or other moneys payable by
reason of any Requisition.

 

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

 

“Restricted Party” means any Person:

 

(a)                                 that is listed on any Sanctions List or
against whom Sanctions are directed (whether designated by name or by reason of
being included in a class of person);

 

(b)                                 that is domiciled, registered as located or
having its main place of business in, or is incorporated under the laws of, a
country which is subject to country-wide or

 

30

--------------------------------------------------------------------------------


 

territory wide Sanctions (including without limitation, as at the date of this
Agreement, Cuba, the Crimea, Iran, Syria, Sudan and North Korea);

 

(c)                                  that is directly or indirectly owned or
controlled by, or acting on behalf of a Person referred to in clauses (a) and/or
(b) above;

 

(d)                                 with which any Finance Party is prohibited
from dealing or otherwise engaging in a transaction with by any Sanctions.

 

“Restricted Payment” shall have the meaning provided in Clause 21.28
(Dividends).

 

“Returns” has the meaning provided in paragraph (b) of Clause 18.11 (Tax Returns
and Payments).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies Inc., and its successors.

 

“Safety Management Certificate” has the meaning given to it in the ISM Code.

 

“Safety Management System” has the meaning given to it in the ISM Code.

 

“Sanctions” means the economic or financial sanctions laws and/or regulations,
trade embargoes, prohibitions, restrictive measures, decisions, executive orders
or notices from regulators implemented, adopted, imposed, administered, enacted
and/or enforced by any Sanctions Authority.

 

“Sanctions Authorities” means:

 

(a)                                 the United Kingdom;

 

(b)                                 the United States of America;

 

(c)                                  the European Union;

 

(d)                                 the member states of the European Union;

 

(e)                                  the United Nations; and

 

(f)                                   any authority acting on behalf of any of
them in connection with Sanctions, including without limitation, OFAC and Her
Majesty’s Treasury of the United Kingdom.

 

“Sanctions List” means any list of prohibited persons, vessels or entities
published in connection with Sanctions by or on behalf of any Sanctions
Authority.

 

“Scheduled Delivery Date” means, in relation to a Ship, the scheduled date of
delivery of that Ship as set out in the corresponding column under the heading
“Scheduled Delivery Date” in Schedule 8 (Details of the Ships).

 

“Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for dollars for the relevant period displayed on
page LIBOR01 of the Thomson Reuters screen (or such other service as may be
nominated by the ICE Benchmark Administration (or the successor thereto if the
ICE Benchmark Administration is no longer making a London Interbank Offered Rate
available)) or on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters; provided

 

31

--------------------------------------------------------------------------------


 

that if the Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purpose of this Agreement. If such page or service ceases to be
available, the Facility Agent may specify another page or service displaying the
relevant rate after consultation with the Borrower.

 

“Secured Liabilities” means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of each Obligor to any Secured Party under or in
connection with each Finance Document.

 

“Secured Party” means each Finance Party from time to time party to this
Agreement and any Receiver or Delegate.

 

“Security” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security interest of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing) or any other agreement or arrangement having the
effect of conferring security.

 

“Security Assets” means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.

 

“Security Assets Disposition” means

 

(a)                                 the sale, lease, transfer, bareboat charter
or other disposition of Security Assets by the Parent Guarantor or any of its
Subsidiaries to any Person other than the Parent Guarantor or any Subsidiary of
the Parent Guarantor or

 

(b)                                 any Total Loss of any Ship;

 

provided, however, that any charter of a Ship shall not be considered a Security
Assets Disposition for purposes of Clause 7.6 (Mandatory prepayment on sale or
Total Loss).

 

“Security Document” means:

 

(a)                                 any Shares Security;

 

(b)                                 any General Assignment;

 

(c)                                  any Assignment of Builder’s Warranties;

 

(d)                                 any Assignment of Hedging Agreement;

 

(e)                                  any Mortgage;

 

(f)                                   any Account Security;

 

(g)                                  any Manager’s Undertaking;

 

(h)                                 any other document (whether or not it
creates Security) which is executed as security for the Secured Liabilities; or

 

(i)                                     any other document designated as such by
the Facility Agent and the Borrower.

 

32

--------------------------------------------------------------------------------


 

“Security Period” means the period starting on or about the date of this
Agreement (but no later than the first Utilisation Date) and ending on the date
on which the Facility Agent is satisfied that there is no outstanding Commitment
in force and that the Secured Liabilities have been irrevocably and
unconditionally paid and discharged in full.

 

“Security Property” means:

 

(a)                                 the Transaction Security expressed to be
granted in favour of the Security Agent as security agent for the Secured
Parties and all proceeds of that Transaction Security;

 

(b)                                 the Security Agent’s interest in any trust
created under the Finance Documents; and

 

(c)                                  any other amounts or property, whether
rights, entitlements, choses in action or otherwise, actual or contingent, which
the Security Agent is required by the terms of the Finance Documents to hold as
trustee on trust for the Secured Parties,

 

except:

 

(i)                                     rights intended for the sole benefit of
the Security Agent; and

 

(ii)                                  any moneys or other assets which the
Security Agent has transferred to the Facility Agent or (being entitled to do
so) has retained in accordance with the provisions of this Agreement.

 

“Security Requirements” means, with respect to a Ship, each of the requirements
set out in Clause 24.4(Security Requirements).

 

“Seller” means:

 

(a)                                 in relation to Ship A and Ship B, the
Builder; and

 

(b)                                 in relation to Ship C, Ship D, Ship E and
Ship F the Builder and China Shipbuilding Trading Company, Limited.

 

“Seller’s Bank” has the meaning given in paragraph (b) of Clause 5.8
(Prepositioning of funds).

 

“Servicing Party” means the ECA Agent, the Facility Agent or the Security Agent.

 

“Shares Security” means, in relation to each of the Borrower and the Owner
Guarantors, a document creating Security over the Equity Interests of the
Borrower or as the case may be, such Owner Guarantor, in agreed form.

 

“Ship” means each of the ships set out in the corresponding column under the
heading “Ship” in Schedule 8 (Details of the Ships).

 

“Ship A”, “Ship B”, “Ship C”, “Ship D”, “Ship E” and “Ship F” have the meanings
set out in Schedule 8 (Details of the Ships).

 

“Shipbuilding Contract” means, in relation to a Ship, the relevant shipbuilding
contract set out in the corresponding column under the heading “Shipbuilding
Contract” in Schedule 8 (Details of the Ships) entered into or to be entered
into by the relevant Seller and the relevant Owner Guarantor or its Affiliate,
for the construction of that Ship (as amended and supplemented from time to time
with the prior written consent of the Lenders) and

 

33

--------------------------------------------------------------------------------


 

including without limitation, supplemented by and read together with the
Intercompany Ship Delivery Agreement relating to such Ship (and any assignment
and/or novation agreement referred to therein).

 

“Ship Management Agreement” means a Technical Management Agreement or a
Commercial Management Agreement.

 

“Sinosure” means China Export & Credit Insurance Corporation, a state owned
enterprise having its registered office at No. 11 Fenghuiyuan, Xicheng,
District, Beijing, the People’s Republic of China.

 

“Sinosure Insurance Policy” means, in respect of a Ship, the export insurance
policy to be issued by Sinosure setting out the terms and conditions of the
buyer’s credit insurance, insuring at least 95 per cent of the Vessel Loan
outstanding from time to time and the estimated accrued interest thereunder
(such estimates to be based on calculations agreed between the ECA Agent and
Sinosure) on such terms and conditions acceptable to the Lenders.

 

“Sinosure Matters” means all communications and dealings with Sinosure in
connection with each Sinosure Insurance Policy, any Finance Document, the
Borrower and/or any other Obligor or any matters relating thereto (including,
without limitation, obtaining any approvals and/or instructions from Sinosure).

 

 

“Sinosure Premium” means in relation to an Advance, subject to Clause 33.14
(Sinosure Premium and Sinosure), 3.21% of the aggregate of the relevant Vessel
Loan and the estimated accrued interest thereunder (such estimates to be based
on calculations agreed between the ECA Agent and Sinosure), and which shall be
paid by the date of Utilisation of that Advance.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date:

 

(a)                                 the sum of the fair market value of the
assets, at a fair valuation, of such Person (on a stand-alone basis) and of such
Person and its Subsidiaries (taken as a whole) will exceed its or their
respective debts;

 

(b)                                 the sum of the present fair saleable value
of the assets of such Person (on a stand-alone basis) and of such Person and its
Subsidiaries (taken as a whole) will exceed its or their respective debts;

 

34

--------------------------------------------------------------------------------


 

(c)                                  such Person (on a stand-alone basis) and
such Person and its Subsidiaries (taken as a whole) has or have not incurred and
does or do not intend to incur, and does or do not believe that it or they will
incur, debts beyond its or their respective ability to pay such debts as such
debts mature; and

 

(d)                                 such Person (on a stand-alone basis) and
such Person and its Subsidiaries (taken as a whole) will have sufficient capital
with which to conduct its or their respective businesses,

 

and for purposes of this definition, “debt” means any liability on a claim, and
“claim” means (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Time” means a day or time determined in accordance with Schedule 15
(Timetables).

 

“Stock Buy-Back” shall mean, with respect to any Person, that such Person or any
Subsidiary of such Person shall have redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for a consideration (other than common stock,
Qualified Preferred Stock or the right to purchase any such stock of such
Person), any shares of any class of its capital stock or membership interests
outstanding on or after the date of this Agreement (or any options or warrants
issued by such Persons with respect to its capital stock).

 

“Subsidiary” means, with respect to any person:

 

(a)                                 any corporation more than 50% of whose stock
of any class or classes having by the terms thereof ordinary voting power to
elect a majority of the directors of such corporation (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such person and/or one or more Subsidiaries of such person;
and

 

(b)                                 any partnership, limited liability company,
association, joint venture or other entity in which such person and/or one or
more Subsidiaries of such person has more than a 50% equity interest at the
time.

 

“Subsidiary Inc.” means Gener8 Maritime Subsidiary Inc., a corporation
incorporated and existing under the laws of the Republic of the Marshall
Islands.

 

“Subsidiary V Inc.” means Gener8 Maritime Subsidiary V Inc. (formerly known as
VLCC Acquisition I Corporation), a corporation incorporated under the laws of
Marshall Islands with registered number 67634 whose registered office is at
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH96960.

 

“Supplemental Agreement” means the supplemental agreement dated 28 December 2015
and made between, amongst others, the Borrower, the Parent Guarantor, the
Facility Agent and the Security Agent in connection with this Agreement.

 

35

--------------------------------------------------------------------------------


 

“Taxes” means all taxes, levies, imposts, duties, fees, assessments, deductions,
withholdings or other charges imposed by any Governmental Authority, including
any interest, additions to tax or penalties imposed with respect thereto.

 

“Technical Management Agreement” means, in relation to a Ship, the agreement
entered into between the relevant Owner Guarantor and the Approved Technical
Manager regarding the technical management of such Ship in agreed form.

 

“Termination Date” means in relation to a Vessel Loan, the date falling 144
Months from the Utilisation Date of that Vessel Loan.

 

“Test Period” means each period of four consecutive fiscal quarters, in each
case taken as one accounting period, ending on 31 March, 30 June, 30
September or 31 December.

 

“Third Parties Act” has the meaning given to it in Clause 1.5 (Third party
rights).

 

“Total Commitments” means the aggregate of the Commitments, being $385,227,495
as at the date of this Agreement.

 

“Total Indebtedness” shall mean, at any time, all Financial Indebtedness of the
Parent Guarantor and its Subsidiaries at such time.

 

“Total Loss” means any of the following events:

 

(a)                                 the actual or constructive total loss of a
Ship or the agreed or compromised total loss of a Ship; or

 

(b)                                 the capture, condemnation, confiscation,
expropriation, requisition for title and not hire, purchase, seizure or
forfeiture of, or any taking of title to, a Ship or any arrest or detention of
that Ship (including any hijacking or theft) unless it is within 30 days
redelivered to the full control of the relevant Owner Guarantor.

 

“Total Loss Date” means in relation to a “Total Loss” of a Ship:

 

(c)                                  in the event of an actual loss of a Ship,
at the time and on the date of such loss or if that is not known at noon
Greenwich Mean Time on the date which such Ship was last heard from;

 

(d)                                 in the event of damage which results in a
constructive or compromised or arranged total loss of a Ship, at the time and on
the date of the event giving rise to such damage; or

 

(e)                                  in the case of any other type of total
loss, the date (or the most likely date) on which it appears to the Facility
Agent that the event constituting the total loss occurred.

 

“Transaction Document” means:

 

(a)                                 a Finance Document;

 

(b)                                 any Shipbuilding Contract;

 

(c)                                  any Charter; and

 

(d)                                 any other document designated as such by the
Facility Agent and the Borrower.

 

36

--------------------------------------------------------------------------------


 

“Transaction Obligor” means an Obligor, any Approved Manager or any other member
of the Group who executes a Transaction Document.

 

“Transaction Security” means the Security created or evidenced or expressed to
be created or evidenced under the Security Documents.

 

“Transfer Certificate” means a certificate in the form set out in Schedule 5
(Form of Transfer Certificate) or any other form agreed between the Facility
Agent and the Borrower.

 

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

(a)                                 the proposed Transfer Date specified in the
relevant Assignment Agreement or Transfer Certificate; and

 

(b)                                 the date on which the Facility Agent
executes the relevant Assignment Agreement or Transfer Certificate.

 

“UCC” means the Uniform Commercial Code of the State of New York.

 

“Unfunded Current Liability” of any Plan means the amount, if any, as of the
most recent valuation date for the applicable Plan, by which the present value
of the Plan’s benefit liabilities determined in accordance with actuarial
assumptions at such time consistent with those prescribed by Section 430 of the
Code and Section 303 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA.

 

“UK Establishment” means a UK establishment as defined in the Overseas
Regulations.

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“Unrestricted Cash and Cash Equivalents” means, when referring to cash or Cash
Equivalents of the Parent Guarantor or any of its Subsidiaries, that such cash
or Cash Equivalents:

 

(a)                                 does not appear (or would not be required to
appear) as “restricted” on a consolidated balance sheet of the Parent Guarantor
or of any such Subsidiary;

 

(b)                                 are not subject to any Security in favour of
any Person other than the Security Agent for the benefit of the Finance Parties;
the Security Agent (as defined in the credit agreement for the Korean Facility)
and the Collateral Agent (as defined in the Re-financing Facility Credit
Agreement) for the benefit of the Secured Creditors under and as defined in the
Re-financing Facility Credit Agreement) (provided that any cash or Cash
Equivalents of the Parent Guarantor or any Subsidiary that are subject to such
Security may be included in the calculation of Minimum Liquidity Amount); or

 

(c)                                  are otherwise generally available for use
by the Parent Guarantor or such Subsidiary.

 

“U.S.” means the United States of America.

 

“Utilisation” means a utilisation of the Facility.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Advance is to be made.

 

37

--------------------------------------------------------------------------------


 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

 

“VAT” means:

 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

“Vessel Loan” means in relation to a Ship, the part of the Facility made or to
be made available to the Borrower of up to the lowest of (i) 67.5 per cent of
the Contract Price of that Ship; (ii) 67.5 per cent of the Maximum Contract
Price of that Ship; and (iii) 65 percent of the Fair Market Value of that Ship,
or as the context may require, the aggregate principal amount outstanding in
relation thereto.

 

“Wholly-Owned Subsidiary” means, as to any Person,

 

(a)                                 any corporation 100% of whose capital stock
(other than director’s qualifying shares) is at the time directly or indirectly
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such
Person; and

 

(b)                                 any partnership, limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has directly or indirectly a 100%
equity interest at such time.

 

“Write-down and Conversion Powers” means in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.

 

1.2                               Construction

 

(a)                                 Unless a contrary indication appears, a
reference in this Agreement to:

 

(i)                                     the “Account Bank”, any “Mandated Lead
Arranger”, the “Facility Agent”, any “Finance Party”, any “Hedge Counterparty”,
any “Lender”, any “Obligor”, any “Party”, any “Secured Party”, the “Security
Agent”, the “ECA Agent”, either “Global Co-ordinator”, the “Bookrunner”, the
“ECA Co-ordinator”, any “Transaction Obligor” or any other person shall be
construed so as to include its successors in title, permitted assigns and
permitted transferees to, or of, its rights and/or obligations under the Finance
Documents;

 

(ii)                                  “assets” includes present and future
properties, revenues and rights of every description;

 

(iii)                               a liability which is “contingent” means a
liability which is not certain to arise and/or the amount of which remains
unascertained;

 

(iv)                              “document” includes a deed and also a letter,
email, fax or telex;

 

(v)                                 “expense” means any kind of cost, charge or
expense (including all legal costs, charges and expenses) and any applicable Tax
including VAT;

 

38

--------------------------------------------------------------------------------


 

(vi)                              a “Finance Document”, a “Security Document” or
a “Transaction Document”  or any other agreement or instrument is a reference to
that Finance Document or Security Document or Transaction Document or other
agreement or instrument as amended or novated;

 

(vii)                           “indebtedness” includes any obligation (whether
incurred as principal or as surety) for the payment or repayment of money,
whether present or future, actual or contingent;

 

(viii)                        “law” includes any order or decree, any form of
delegated legislation, any treaty or international convention and any statute,
regulation or resolution of the Council of the European Union, the European
Commission, the United Nations or its Security Council;

 

(ix)                              “proceedings” means, in relation to any
enforcement provision of a Finance Document, proceedings of any kind, including
an application for a provisional or protective measure;

 

(x)                                 a “person” includes any individual or
natural person, firm, corporation, limited liability company, partnership,
government, state or agency of a state or any association, trust, joint venture,
consortium unincorporated association, joint stock company and trust (whether or
not having separate legal personality);

 

(xi)                              a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organization;

 

(xii)                           a provision of law is a reference to that
provision as amended or re-enacted from time to time;

 

(xiii)                        a time of day is a reference to New York City time
(unless otherwise indicated);

 

(xiv)                       any English legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, court, official or
any legal concept or thing shall, in respect of a jurisdiction other than
England, be deemed to include that which most nearly approximates in that
jurisdiction to the English legal term;

 

(xv)                          words denoting the singular number shall include
the plural and vice versa; and

 

(xvi)                       “including” and “in particular” (and other similar
expressions) shall be construed as not limiting any general words or expressions
in connection with which they are used.

 

(b)                                 The determination of the extent to which a
rate is “for a period equal in length” to an Interest Period shall disregard any
inconsistency arising from the last day of that Interest Period being determined
pursuant to the terms of this Agreement.

 

(c)                                  Section, Clause and Schedule headings are
for ease of reference only and are not to be used for the purposes of
construction or interpretation of the Finance Documents.

 

(d)                                 Unless a contrary indication appears, a term
used in any other Finance Document or in any notice given under, or in
connection with, any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement.

 

39

--------------------------------------------------------------------------------


 

(e)                                  A Potential Event of Default is
“continuing” if it has not been remedied or waived and an Event of Default is
“continuing” if it has not been waived.

 

(f)                                   Any reference to Nordea Bank Finland plc
(either directly or indirectly in its capacity as Lender, Global Co-ordinator,
Facility Agent and/or Security Agent or any other capacity) in the Finance
Documents shall be automatically construed as a reference to Nordea Bank AB
(publ) in the event of any corporate reconstruction, merger, amalgamation,
consolidation between Nordea Bank Finland plc and Nordea Bank AB (publ) where
Nordea Bank AB (publ) is the surviving entity and acquires all the rights of and
assumes all the obligations of Nordea Bank Finland plc and nothing in the
Finance Documents shall be construed so as to restrict, limit or impose any
notification or other requirement or condition on either Nordea Bank Finland plc
or Nordea Bank AB (publ) in respect of the acquisition of rights to or
assumption of obligations by Nordea Bank AB (publ) hereunder pursuant to such
merger.

 

1.3                               Construction of insurance terms

 

In this Agreement:

 

“approved” means, for the purposes of Clause 22 (Insurance undertakings),
approved in writing by the Facility Agent;

 

“excess risks” means, in respect of a Ship, the proportion of claims for general
average, salvage and salvage charges not recoverable under the hull and
machinery policies in respect of that Ship in consequence of its insured value
being less than the value at which that Ship is assessed for the purpose of such
claims;

 

“obligatory insurances” means all insurances effected, or which any Owner
Guarantor is obliged to effect, under Clause 22 (Insurance undertakings) or any
other provision of this Agreement or of another Finance Document;

 

“policy” includes a slip, cover note, certificate of entry or other document
evidencing the contract of insurance or its terms;

 

“protection and indemnity risks” means the usual risks covered by a protection
and indemnity association managed in London, including pollution risks and the
proportion (if any) of any sums payable to any other person or persons in case
of collision which are not recoverable under the hull and machinery policies by
reason of the incorporation in them of clause 6 of the International Hull
Clauses (1/11/02) (1/11/03), clause 8 of the Institute Time Clauses (Hulls)
(1/10/83) (1/11/95) or the Institute Amended Running Down Clause (1/10/71) or
any equivalent provision; and

 

“war risks” includes the risk of mines and all risks excluded by clause 29 of
the International Hull Clauses (1/11/02 or 1/11/03), clause 24 of the Institute
Time Clauses (Hulls) (1/11/95) or clause 23 of the Institute Time Clauses
(Hulls) (1/10/83) and includes all risks as set out in the amended version of
the AHIS Addendum (April 1, 1984).

 

1.4                               Agreed forms of Finance Documents

 

References in Clause 1.1 (Definitions) to any Finance Document being in “agreed
form” are to that Finance Document:

 

(a)                                 in a form attached to a certificate dated
the same date as this Agreement (and signed by the Borrower and the Facility
Agent); or

 

40

--------------------------------------------------------------------------------


 

(b)                                 in any other form agreed in writing between
the Borrower and the Facility Agent acting with the authorization of the
Required Lenders or, where Clause 44.1 (Required consents) applies, all the
Lenders.

 

1.5                               Third party rights

 

(a)                                 Unless expressly provided to the contrary in
a Finance Document, a person who is not a Party has no right under the Contracts
(Rights of Third Parties) Act 1999 (the “Third Parties Act”) to enforce or to
enjoy the benefit of any term of this Agreement.

 

(b)                                 Subject to Clause 44.3 (Other exceptions)
but otherwise notwithstanding any term of any Finance Document, the consent of
any person who is not a Party is not required to rescind or vary this Agreement
at any time.

 

(c)                                  Any Receiver, Delegate or any other person
described in paragraph (d) of Clause 14.2 (Other indemnities), paragraph (b) of
Clause 30.11 (Exclusion of liability) or paragraph (b) of Clause 31.10
(Exclusion of liability) may, subject to this Clause 1.5 (Third party rights)
and the Third Parties Act, rely on any Clause of this Agreement which expressly
confers rights on it.

 

41

--------------------------------------------------------------------------------


 

SECTION 2

 

THE FACILITY

 

2                                         THE FACILITY

 

2.1                               The Facility

 

Subject to the terms of this Agreement, the Lenders agree to make available to
the Borrower a dollar term loan facility in six Vessel Loans and all the Vessel
Loans shall be in an aggregate amount not exceeding $385,227,495.

 

2.2                               Finance Parties’ rights and obligations

 

(a)                                 The obligations of each Finance Party under
the Finance Documents are several and not joint.  Failure by a Finance Party to
perform its obligations under the Finance Documents does not affect the
obligations of any other Party under the Finance Documents. No Finance Party is
responsible for the obligations of any other Finance Party under the Finance
Documents.

 

(b)                                 The rights of each Finance Party under or in
connection with the Finance Documents are separate and independent rights and
any debt arising under the Finance Documents to a Finance Party from an Obligor
shall be a separate and independent debt.

 

(c)                                  Except as otherwise provided in a Finance
Document, a Finance Party may not separately sue for any Unpaid Sum due and
payable to it or enforce any Security or any other right under a Finance
Document.

 

2.3                               Borrower’s Agent

 

(a)                                 The Borrower by its execution of this
Agreement irrevocably appoints the Parent Guarantor to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorizes:

 

(i)                                     the Parent Guarantor on its behalf to
supply all information concerning itself contemplated by this Agreement to the
Finance Parties and to give all notices and instructions (including Utilisation
Requests), to make such agreements and to effect the relevant amendments,
supplements and variations capable of being given, made or effected by the
Borrower notwithstanding that they may affect the Borrower, without further
reference to or the consent of the Borrower; and

 

(ii)                                  each Finance Party to give any notice,
demand or other communication to the Borrower pursuant to the Finance Documents
to the Parent Guarantor,

 

and in each case the Borrower shall be bound as though the Borrower itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 

(b)                                 Every act, omission, agreement, undertaking,
settlement, waiver, amendment, supplement, variation, notice or other
communication given or made by the Parent Guarantor or given to the Parent
Guarantor under any Finance Document on behalf of the Borrower or in connection
with the Finance Document (whether or not known to the Borrower) shall be
binding for all purposes on the Borrower as if the Borrower had expressly made,
given or

 

42

--------------------------------------------------------------------------------


 

concurred with it.  In the event of any conflict between any notices or other
communications of the Parent Guarantor and the Borrower, those of the Parent
Guarantor shall prevail.

 

3                                         PURPOSE

 

3.1                               Purpose

 

The Borrower shall apply all amounts borrowed by it under the Facility and in
relation to each Vessel Loan only for the following purposes:

 

(a)                                 to re-finance the Bridging Facility;

 

(b)                                 to on-lend or contribute by way of equity to
the Owner Guarantor of the Ship to which such Vessel Loan relates, to finance
the payment of Delivery Instalment of that Ship to the relevant Seller or to
reimburse the Parent Guarantor or any of its Subsidiaries for its payment of
such Delivery Instalment;

 

(c)                                  to re-finance the funding of the Contract
Price Instalments (other than the Delivery Instalment) of the relevant Ship; and

 

(d)                                 provided that the Parent Guarantor or any of
its Subsidiaries has paid or has procured payment, in relation to a Ship, of an
amount equivalent to the higher of (A) 32.5% of the Final Contract Price of that
Ship and (B) the difference between the Final Contract Price of that Ship and
65% of the Fair Market Value of that Ship (where “Final Contract Price” means
the lower of the Contract Price of that Ship and the Maximum Contract Price of
that Ship), to be applied as directed by the Parent Guarantor to fund the Debt
Service Reserve Account to the extent required by Clause 26.2 (Debt Service
Reserve Account)),

 

provided that each Advance shall not exceed the amount of the Vessel Loan to
which it relates.

 

3.2                               Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

3.3                               Obligors and the Shipbuilding Contracts

 

(a)                                 Each Obligor’s obligations (including,
without limitation, its payment obligations) under each Finance Document are
not:

 

(i)                                     subject to or dependent upon the
execution or performance by any Seller or any other person of its obligations
under a Shipbuilding Contract (as applicable); and

 

(ii)                                  in any way affected, prejudiced,
discharged or affected by reason of any matter affecting any Shipbuilding
Contract and/or Seller,

 

and each Obligor hereby acknowledges that the foregoing is an essential
condition of each Lender’s entry into this Agreement and the other Finance
Documents.

 

(b)                                 Without prejudice to the generality of
paragraph (a) above, each Obligor agrees that it will not claim to be relieved
of the performance of any of its obligations under this Agreement or any other
Finance Document by reason of any failure, delay or default whatsoever on the
part of any Seller or any Obligor in the performance of its obligations under
any Shipbuilding Contract.

 

43

--------------------------------------------------------------------------------


 

(c)                                  Each Obligor expressly acknowledges and
agrees that its obligations under this Agreement and any other Finance Document
are:

 

(i)                                     unconditional and irrevocable; and

 

(ii)                                  absolutely, totally and completely
independent and separate from any other Obligor’s obligations under any
Shipbuilding Contract,

 

and each Obligor undertakes irrevocably and unconditionally to pay any and all
amounts under this Agreement and any other Finance Document when they fall due
and shall not raise any defences or exercise any rights against any Finance
Party that it may have against any Seller in respect of any Shipbuilding
Contract.

 

4                                         CONDITIONS OF UTILISATION

 

4.1                               Initial conditions precedent

 

The Borrower may not deliver a Utilisation Request unless the Facility Agent has
received or waived in accordance with Clause 4.4 (Waiver of conditions
precedent), all of the documents and other evidence listed in Part A of Schedule
2 (Conditions Precedent) in form and substance satisfactory to the Facility
Agent.

 

4.2                               Further conditions precedent

 

The Lenders will be obliged to comply with Clause 5.4 (Lenders’ participation)
only if:

 

(a)                                 on the date of the Utilisation Request and
on the proposed Utilisation Date and before the Advance is made available:

 

(i)                                     no Event of Default is continuing or
would result from the proposed Advance;

 

(ii)                                  no event which would result in an Material
Adverse Effect has occurred or would result from the proposed Advance;

 

(iii)                               the Repeating Representations to be made by
each Obligor are true and correct in all material respects (it being understood
and agreed that such representations and warranties shall be deemed to have been
made on each of the date of the Utilisation Request and the proposed Utilisation
Date with reference to the facts and circumstances existing as at such dates,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which they shall be true and correct in all material
respects as of such earlier date (but further provided that the representation
made under Clause 18.7 (Financial statements; Financial Condition; Undisclosed
Liabilities) which shall be made with reference to the latest financial
statements provided under this Agreement and as at the last day of the financial
period in relation to which such financial statements relate);

 

(iv)                              a Change of Control has not occurred;

 

(v)                                 no event described in paragraphs (a) to
(d) of Clause 7.5 (Mandatory cancellation or prepayment on default under
Shipbuilding Contract) has occurred in respect of the Ship or Seller or
Shipbuilding Contract to which the Utilisation Request relates;

 

(vi)                              the provisions of paragraph (b) of Clause 10.2
(Market disruption) do not apply;

 

44

--------------------------------------------------------------------------------


 

(vii)                           the ECA Agent has not received any notice from
Sinosure requesting the Lenders to suspend the making of any Advance and/or the
Lenders are not required by the terms of any of the Sinosure Insurance Policies
to suspend the making of any Advance; and

 

(viii)                        no occurrence, event or circumstances exist which
prohibits any of the Lenders from participating in any Advance pursuant to the
terms of any of the Sinosure Insurance Policies;

 

(b)                                 the Facility Agent and the ECA Agent have
received on or before the relevant Utilisation Date, or is satisfied that it
will receive when the Advance is made available all of the documents and other
evidence listed in Part B of Schedule 2 (Conditions Precedent) in form and
substance reasonably satisfactory to the Facility Agent to the extent such
documents or other evidence have not been waived in accordance with Clause 4.4
(Waiver of conditions precedent).

 

4.3                               Notification of satisfaction of conditions
precedent

 

(a)                                 The Facility Agent shall notify the Borrower
and the Lenders promptly upon being satisfied as to the satisfaction of the
conditions precedent referred to in Clause 4.1 (Initial conditions precedent)
and Clause 4.2 (Further conditions precedent).

 

(b)                                 Other than to the extent that the Lenders
notify the Facility Agent in writing to the contrary before the Facility Agent
gives the notification described in paragraph (a) above, the Lenders authorize
(but do not require) the Facility Agent to give that notification.  The Facility
Agent shall not be liable for any damages, costs or losses whatsoever as a
result of giving any such notification.

 

4.4                               Waiver of conditions precedent

 

If the Lenders, at their discretion, permit an Advance to be borrowed before any
of the conditions precedent referred to in Clause 4.1 (Initial conditions
precedent) or Clause 4.2 (Further conditions precedent) has been satisfied, the
Borrower shall ensure that such conditions are satisfied within five
(5) Business Days after the relevant Utilisation Date or such later date as the
Facility Agent, acting with the authorization of the Lenders, may agree in
writing with the Borrower, provided that in connection with the prepositioning
of funds pursuant to Clause 5.8 (Prepositioning of funds), the Facility Agent
and the Lenders agree to suspend fulfillment of certain conditions precedent set
forth in paragraphs of Part B of Schedule 2 (Conditions Precedent) (the “Closing
CPs”) solely for the time period commencing on the Utilisation Date and ending
on the relevant Delivery Date, and the Borrower acknowledges and agrees that
fulfillment of the Closing CPs to the satisfaction of the Facility Agent (acting
on the instructions of the Lenders) shall be required as a condition precedent
to the countersignature by a representative of the Facility Agent of the
protocol of delivery and acceptance relating to the relevant Ship referred to in
paragraph (b)(ii) of Clause 5.8 (Prepositioning of funds).

 

45

--------------------------------------------------------------------------------


 

SECTION 3

 

UTILISATION

 

5                                         UTILISATION

 

5.1                               Delivery of a Utilisation Request

 

(a)                                 The Borrower may utilise the Facility by
delivery to the Facility Agent of a duly completed Utilisation Request not later
than the Specified Time.

 

(b)                                 The Borrower may not deliver more than one
Utilisation Request under each Vessel Loan.

 

5.2                               Completion of a Utilisation Request

 

(a)                                 Each Utilisation Request is irrevocable and
will not be regarded as having been duly completed unless:

 

(i)                                     the proposed Utilisation Date is a
Business Day within the relevant Availability Period relating to the relevant
Vessel Loan;

 

(ii)                                  the currency and amount of the Utilisation
comply with Clause 5.3 (Currency and amount); and

 

(iii)                               the proposed Interest Period complies with
Clause 9 (Interest Periods).

 

(b)                                 Only one Advance may be requested in each
Utilisation Request.

 

5.3                               Currency and amount

 

(a)                                 The currency specified in a Utilisation
Request must be dollars.

 

(b)                                 The amount of the proposed Advance must be
an amount which is not more than the relevant Vessel Loan and not more than the
Maximum Contract Price.

 

(c)                                  The amount of the proposed Advance must be
an amount which is not more than the Available Commitment of all Lenders in
relation to the relevant Vessel Loan.

 

(d)                                 The amount of the proposed Advance must be
an amount which would not oblige the Borrower or any other Obligor to provide
additional security or prepay part of the Advance if the ratio set out in Clause
25 (Security Cover) were applied and notice was given by the Facility Agent
under Clause 25.1 (Minimum required security cover) immediately after the
Advance was made.

 

5.4                               Lenders’ participation

 

(a)                                 If the conditions set out in this Agreement
have been met or waived in accordance with Clause 4.4 (Waiver of conditions
precedent), each Lender shall make its Contribution in each Advance available by
the Utilisation Date through its Facility Office.

 

(b)                                 The amount of each Lender’s Contribution in
each Advance will be equal to the proportion borne by its Commitment in relation
to the relevant Vessel Loan to the Commitments allocated in respect of such
Vessel Loan immediately before making that Advance.

 

(c)                                  The Facility Agent shall notify each Lender
of the amount of each Advance and the amount of its Contribution in that Advance
by the Specified Time.

 

46

--------------------------------------------------------------------------------


 

5.5                               Cancellation of Commitments

 

The Commitments allocated in respect of any Vessel Loan which are unutilised at
the end of the Availability Period for such Vessel Loan shall then be cancelled
at that time.

 

5.6                               Payment to third parties

 

The Facility Agent shall, on each Utilisation Date, pay to, or for the account
of, the Borrower the amounts which the Facility Agent receives from the Lenders
in respect of that Advance.  That payment shall be made in like funds as the
Facility Agent received from the Lenders in respect of each Advance to the
account of the Seller and/or such other account which the Borrower specifies in
the relevant Utilisation Request.

 

5.7                               Disbursement of Advance to third party

 

A payment by the Facility Agent as directed by the Borrower under Clause 5.6
(Payment to third parties) to a person other than the Borrower shall constitute
the making of the relevant Advance and the Borrower shall at that time become
indebted, as principal and direct obligor, to each Lender in an amount equal to
that Lender’s Contribution in that Advance.

 

5.8                               Prepositioning of funds

 

If the Lenders, at the request of the Borrower and on terms acceptable to all
the Lenders and in their absolute discretion, agree to preposition funds with
any bank for the purposes of any Utilisation of an Advance (such date, the
“Preposition Date”):

 

(a)                                 each Lender agrees to fund its Contribution
in such Advance on a day not more than three Business Days prior to the Delivery
Date of the Ship to which that Advance relates;

 

(b)                                 on the relevant Preposition Date, the
Facility Agent shall:

 

(i)                                     preposition an amount equal to the
Delivery Instalment of the relevant Ship at a bank or other financial
institution acceptable to the Facility Agent and the Required Lenders (where
such acceptable bank shall include, for the avoidance of doubt, the Bank of
China and/or the Industrial and Commercial Bank of China) (a “Seller’s Bank”) as
directed by the Borrower in the relevant Utilisation Request and satisfactory to
the Facility Agent (acting on instructions of the Required Lenders), which funds
shall be held at the relevant Seller’s Bank in the name and under the sole
control of the Facility Agent; and

 

(ii)                                  issue a SWIFT MT 199 or other similar
communication in the form attached as Schedule 16 (Form of MT 199) of this
Agreement or such other form and substance acceptable to the Facility Agent
(acting on instructions of the Required Lenders) (each such communication, a
“Disbursement Authorization”) authorizing the release of such funds by the
relevant Seller’s Bank on the relevant Delivery Date upon receipt of a protocol
of delivery and acceptance in respect of such Ship duly executed by the relevant
Seller and the relevant Owner Guarantor or its Affiliates and countersigned by a
representative of the Facility Agent;

 

(c)                                  the date on which the Lenders fund the
relevant Advance constitutes the Utilisation Date in respect of such Advance and
the Borrower agrees to pay interest on the amount of the funds so prepositioned
at the rate described in Clause 8.1 (Calculation of interest) and so that
interest shall be paid together with the first payment of interest on such
Advance after the Utilisation Date in respect of it or, if such Utilisation Date
does not occur, within three Business Days of demand by the Facility Agent;

 

47

--------------------------------------------------------------------------------


 

(d)                                 from the date the proceeds of the relevant
Advance are deposited at the relevant Seller’s Bank to the relevant Delivery
Date (or, if delivery of the relevant Ship does not occur within five
(5) Business Days (or such other period as agreed by the Required Lenders) of
the Delivery Date specified in the relevant Disbursement Authorization, the date
on which the funds are returned to the Facility Agent for redistribution to the
Lenders), the Borrower shall be entitled to interest on such Advance at the
applicable rate, if any, paid by such Seller’s Bank for such deposited funds;

 

(e)                                  if the relevant Ship is not delivered five
(5) Business Days (or such other period as agreed by the Required Lenders) of
the Delivery Date specified in the relevant Disbursement Authorization and the
proceeds of the relevant Advance are returned to the Facility Agent and
redistributed to the Lenders, (i) the Borrower shall pay all accrued interest
and fees in respect of such returned proceeds on the date such proceeds are
returned to the Facility Agent and (ii) the Available Commitment of the relevant
Vessel Loan of all Lenders will be increased by an amount equal to the aggregate
principal amount of the Utilised Advance so returned; and

 

(f)                                   the Borrower and the Parent Guarantor
shall, without duplication, indemnify each Finance Party against any costs, loss
or liability it may incur in connection with such prepositioning of funds
arrangement (other than by reason of gross negligence or willful misconduct of
any Finance Party).

 

48

--------------------------------------------------------------------------------


 

SECTION 4

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6                                         REPAYMENT

 

6.1                               Repayment of Loan

 

The Borrower shall repay each Vessel Loan by equal consecutive quarterly
instalments, each in an amount equal to 1 and 2/3 percent of such Vessel Loan
(each, a “Repayment Instalment”) on each Fiscal Quarter Date, commencing on the
First Fiscal Quarter Date of such Vessel Loan.  On the Termination Date of each
Vessel Loan, the Borrower shall additionally repay the amount of the relevant
Balloon Repayment relating to such Vessel Loan.

 

6.2                               Termination Date

 

On each Termination Date, the Borrower shall additionally pay to the Facility
Agent for the account of the Finance Parties all other sums then accrued and
owing under the Finance Documents.

 

6.3                               [Intentionally deleted.]

 

6.4                               Re-borrowing

 

The Borrower may not re-borrow any part of the Facility which is repaid.

 

7                                         PREPAYMENT AND CANCELLATION

 

7.1                               Illegality

 

(a)                                 If it becomes unlawful in any applicable
jurisdiction for a Lender to perform any of its obligations as contemplated by
this Agreement or to fund or maintain its Contribution in an Advance or the Loan
or it becomes unlawful for any Affiliate of a Lender for that Lender to do so:

 

(i)                                     that Lender shall promptly notify the
Facility Agent upon becoming aware of that event;

 

(ii)                                  upon the Facility Agent notifying the
Borrower, the Available Commitment in respect of any Vessel Loan of that Lender
will be immediately cancelled; and

 

(iii)                               the Borrower shall prepay that Lender’s
Contribution in any Vessel Loan on the last day of the Interest Period for such
Vessel Loan occurring after the Facility Agent has notified the Borrower or, if
earlier, the date specified by the Lender in the notice delivered to the
Facility Agent (being no earlier than the last day of any applicable grace
period permitted by law) and that Lender’s corresponding Commitment shall be
cancelled in the amount of the participation prepaid.

 

(b)                                 Any partial prepayment under this Clause 7.1
(Illegality) shall reduce pro rata for each Vessel Loan the amount of each
Repayment Instalment falling after that prepayment by the amount prepaid.

 

49

--------------------------------------------------------------------------------


 

7.2                               Change of control

 

If a Change of Control occurs:

 

(a)                                 the Parent Guarantor or the Borrower shall
promptly notify the Facility Agent upon becoming aware of that event; and

 

(b)                                 if the Required Lenders so require, the
Facility Agent shall, by not less than ten Business Days’ notice to the
Borrower, cancel the Facility and declare the Loan outstanding, together with
accrued interest, and all other amounts accrued under the Finance Documents
immediately due and payable, whereupon the Facility will be cancelled and all
outstanding Loan and amounts will become immediately due and payable.

 

7.3                               Voluntary and automatic cancellation

 

(a)                                 The Borrower may, if it gives the Facility
Agent not less than ten (10) Business Days’ prior notice, and upon payment of
all relevant fees in respect of such prepayment (including without limitation,
the relevant CEXIM Prepayment Fee payable under Clause 11.4 (CEXIM Prepayment
Fee) in the case of CEXIM’s Contribution), cancel the whole or any part (being a
minimum amount of $5,000,000, unless the cancelled amount relates solely to
amounts which had been allocated for payment of Contingent Extras) of the
Available Facility.

 

(b)                                 Any cancellation of a Vessel Loan under this
Clause shall reduce the Commitments of the relevant Lenders and the amount of
that Vessel Loan then unutilised pro rata.

 

(c)                                  The unutilised Commitment (if any) of each
Lender in respect of a Vessel Loan shall be automatically cancelled at close of
business on the last day of the Availability Period of that Vessel Loan.

 

7.4                               Voluntary prepayment of Loan

 

(a)                                 The Borrower may, if it gives the Facility
Agent and the ECA Agent not less than ten (10) Business Days’ (or such shorter
period as the Required Lenders may agree) prior notice, prepay the whole or any
part of the Loan (but, if in part, being an amount that reduces the amount of
the Loan by a minimum amount of $5,000,000).

 

(b)                                 Any partial prepayment of a Vessel Loan
under this Clause 7.4 (Voluntary prepayment of Loan) shall reduce in inverse
chronological order the amount of each Repayment Instalment and the Balloon
Repayment falling after that prepayment by the amount prepaid or such other
manner as the Lenders may otherwise agree.

 

7.5                               Mandatory cancellation or prepayment on
default under Shipbuilding Contract

 

If, in relation to a Ship:

 

(a)                                 any of the events specified in Clause 27.7
(Insolvency Event) occurs in relation to the relevant Seller; or

 

(b)                                 a party to the Shipbuilding Contract
relating to that Ship cancels, rescinds, assigns, novates or terminates such
Shipbuilding Contract or such Shipbuilding Contract otherwise ceases to remain
in full force and effect for any reason; or

 

(c)                                  such Ship has not been delivered to, and
accepted by, the relevant Owner Guarantor which either is a party to the
Shipbuilding Contract relating to that Ship to receive the Ship, by the last day
of the Availability Period of the Vessel Loan relating to that Ship; or

 

50

--------------------------------------------------------------------------------


 

(d)                                 the relevant Owner Guarantor or its
Affiliate which is a party to that Shipbuilding Contract ceases to be the sole
legal and beneficial owner of all the rights of the buyer under such
Shipbuilding Contract,

 

then:

 

(i)                                     the Borrower shall promptly notify the
Facility Agent; and

 

(ii)                                  if the Required Lenders so require, the
Facility Agent shall cancel the Vessel Loan relating to that Ship and declare
such Vessel Loan, together with interest accrued on it, and all other amounts
relating to it and accrued under the Finance Documents immediately due and
payable, whereupon such Vessel Loan will be cancelled and all such outstanding
amounts relating thereto will become immediately due and payable.

 

7.6                               Mandatory prepayment on sale or Total Loss

 

(a)                                 If a Ship is sold, or becomes a Total Loss,
the Borrower shall on the Relevant Date prepay the Vessel Loan applicable to
that Ship.

 

(b)                                 On the Relevant Date, the Borrower shall
also prepay such part of the Loan as shall eliminate any shortfall arising if
the ratio set out in Clause 25.1 (Minimum required security cover) were applied
immediately following the payment referred to in paragraph (a) above.

 

(c)                                  In this Clause 7.6 (Mandatory prepayment on
sale or Total Loss):

 

“Relevant Date” means:

 

(i)                                     in the case of a sale of a Ship, on the
date on which the sale is completed by delivery of that Ship to the buyer of
that Ship; and

 

(ii)                                  in the case of a Total Loss of a Ship, on
the earlier of:

 

(A)                               the date falling 120 days after the Total Loss
Date; and

 

(B)                               the date of receipt by the Security Agent of
the proceeds of insurance relating to such Total Loss.

 

7.7                               Termination etc. of Sinosure Insurance
Policies

 

If at any time, in relation to an Advance, the relevant Sinosure Insurance
Policy is cancelled, unenforceable, suspended, invalid or terminated (whether in
whole or in part) while any amounts remain outstanding in relation to such
Advance, the Facility Agent shall immediately cancel the Commitments relating to
that Advance and declare that such Advance be payable on demand.

 

7.8                               Right of replacement and repayment and
cancellation in relation to a single Lender

 

(a)                                 If:

 

(i)                                     any sum payable to any Lender by a
Transaction Obligor is required to be increased under Clause 12.2 (Tax gross-up)
or under that clause as incorporated by reference or in full in any other
Finance Document; or

 

51

--------------------------------------------------------------------------------


 

(ii)                                  any Lender claims indemnification from the
Borrower under Clause 12.2 (Tax gross-up) or Clause 13.1 (Increased costs);

 

the Borrower may during, in the case of sub-paragraphs (i) and (ii) above, the
circumstance giving rise to the requirement for that increase or indemnification
continues, give the Facility Agent notice of cancellation of the Commitment of
that Lender and/or its intention to procure the repayment of that Lender’s
Contribution in the Loan and give the Facility Agent notice of its intention to
replace that Lender in accordance with paragraph (e) below.

 

(b)                                 On receipt of a notice of cancellation
referred to in paragraph (a) above, the Commitment of that Lender shall
immediately be reduced to zero.

 

(c)                                  On the last day of each Interest Period
which ends after the Borrower has given notice of cancellation under paragraph
(a) above in relation to a Lender (or, if earlier, the date specified by the
Borrower in that notice), the Borrower shall repay that Lender’s Contribution in
the Loan; provided that unless all Commitments have been utilised hereunder, the
Borrower shall be required to replace such repaid Lender in accordance with
paragraphs (e) and (f) below.

 

(d)                                 Any partial prepayment under this Clause 7.8
(Right of replacement and repayment and cancellation in relation to a single
Lender) shall reduce pro rata the amount of each Repayment Instalment falling
after that prepayment by the amount prepaid.

 

(e)                                  The Borrower may, in the circumstances set
out in paragraph (a) above and shall, under paragraph (c) above, if required),
on thirty (30) Business Days’ prior notice to the Facility Agent and that
Lender, replace that Lender by requiring that Lender to (and, to the extent
permitted by law, that Lender shall) transfer pursuant to Clause 28 (Changes to
the Lenders) all (and not part only) of its rights and obligations under this
Agreement to a Lender or other bank, financial institution, trust, fund or other
entity selected by the Borrower which confirms its willingness to assume and
does assume all the obligations of the transferring Lender in accordance with
Clause 28 (Changes to the Lenders) for a purchase price in cash or other cash
payment payable at the time of the transfer equal to the outstanding principal
amount of such Lender’s Contribution in the Loan and all accrued interest, Break
Costs and other amounts payable in relation thereto under the Finance Documents.

 

(f)                                   The replacement of a Lender pursuant to
paragraph (e) above shall be subject to the following conditions:

 

(i)                                     the Borrower shall have no right to
issue the notice referred to in paragraph (a) if it results in the replacement
of a Servicing Party;

 

(ii)                                  the Borrower shall have no right to issue
the notice referred to in paragraph (a) if it results in the replacement of
CEXIM acting in its capacity as a Lender;

 

(iii)                               neither the Facility Agent nor any Lender
shall have any obligation to find a replacement Lender;

 

(iv)                              in no event shall the Lender replaced under
paragraph (e) above be required to pay or surrender any of the fees received by
such Lender pursuant to the Finance Documents;

 

(v)                                 the Lender shall only be obliged to transfer
its rights and obligations pursuant to paragraph (e) above once it is satisfied
that it has complied with all necessary “know your customer” or other similar
checks under all applicable laws and regulations in relation to that transfer;
and

 

52

--------------------------------------------------------------------------------


 

(vi)                              the proposed replacement Lender may not be an
affiliate or a subsidiary of the Parent Guarantor.

 

(g)                                  A Lender shall perform the checks described
in sub-paragraph (v) of paragraph (f) above as soon as reasonably practicable
following delivery of a notice referred to in paragraph (e)above and shall
notify the Facility Agent and the Borrower when it is satisfied that it has
complied with those checks.

 

7.9                               Restrictions

 

(a)                                 Any notice of cancellation or prepayment
given by any Party under this Clause 7 (Prepayment and Cancellation) shall be
irrevocable and, unless a contrary indication appears in this Agreement, shall
specify the date or dates upon which the relevant cancellation or prepayment is
to be made and the amount of that cancellation or prepayment.

 

(b)                                 Any prepayment under this Agreement shall be
made together with accrued interest on the amount prepaid and amounts (if any)
payable under the Hedging Agreements in connection with that prepayment and,
subject to the fee provided for in Clause 11.4 (CEXIM Prepayment Fee) and any
Break Costs, without premium or penalty.

 

(c)                                  The Borrower may not re-borrow any part of
the Facility which is prepaid.

 

(d)                                 The Borrower shall not repay or prepay all
or any part of the Loan or cancel all or any part of the Commitments except at
the times and in the manner expressly provided for in this Agreement.

 

(e)                                  No amount of the Total Commitments
cancelled under this Agreement may be subsequently reinstated.

 

(f)                                   If the Facility Agent receives a notice
under this Clause 7 (Prepayment and Cancellation) it shall promptly forward a
copy of that notice to the Borrower or the affected Lenders and/or Hedge
Counterparties, as appropriate.

 

7.10                        Refund of Sinosure Premium on voluntary prepayment

 

(a)                                 The Borrower may, upon any voluntary
prepayment of the Loan (whether in whole or in part) in accordance with Clause
7.4 (Voluntary prepayment of Loan), request the ECA Agent to seek a refund from
Sinosure of such portion of the Sinosure Premium paid by the Borrower in respect
of the Advance prepaid pursuant to the terms of this Agreement.

 

(b)                                 In the event that Sinosure (in its absolute
discretion) consents to such request and refunds such portion of the Sinosure
Premium (which shall be determined and calculated by Sinosure pursuant to the
terms of the relevant Sinosure Insurance Policy and Sinosure’s own internal
regulations) to the Facility Agent, the Facility Agent shall remit such refund
to the Borrower in accordance with Clause 36 (Payment Mechanics).

 

(c)                                  Sinosure retains the right to refuse a
request by the Borrower of a refund of the Sinosure Premium in respect of an
Advance once the relevant Advance is made and shall not be obliged to give any
reason for such refusal, and nothing shall oblige the Facility Agent or the ECA
Agent to take any further action if Sinosure refuses or fails for whatever
reason to refund any portion of the Sinosure Premium once such premium is paid.

 

53

--------------------------------------------------------------------------------


 

SECTION 5

 

COSTS OF UTILISATION

 

8                                         INTEREST

 

8.1                               Calculation of interest

 

The rate of interest on an Advance, the Loan, any part of the Loan or any Unpaid
Sum for each Interest Period is the percentage rate per annum which is the
aggregate of:

 

(a)                                 the Margin; and

 

(b)                                 LIBOR.

 

8.2                               Payment of interest

 

(a)                                 The Borrower shall pay accrued interest on
each Advance, the Loan or any part of the Loan on each Repayment Date.

 

(b)                                 If an Interest Period is longer than three
Months, the Borrower shall also pay interest then accrued on the Loan or the
relevant part of the Loan on the next occurring Repayment Date.

 

8.3                               Default interest

 

(a)                                 If an Obligor fails to pay any amount
payable by it under a Finance Document (other than a Hedging Agreement) on its
due date, interest shall accrue on the Unpaid Sum from the due date up to the
date of actual payment (both before and after judgment) at a rate which, subject
to paragraph (b) below, is two percent per annum higher than the rate which
would have been payable if the Unpaid Sum had, during the period of non-payment,
constituted part of the Loan in the currency of the Unpaid Sum for successive
Interest Periods, each of a duration selected by the Facility Agent.  Any
interest accruing under this Clause 8.3 (Default interest) shall be immediately
payable by the Obligor on demand by the Facility Agent.

 

(b)                                 If an Unpaid Sum consists of all or part of
the Loan which became due on a day which was not the last day of an Interest
Period relating to the Loan:

 

(i)                                     the first Interest Period for that
Unpaid Sum shall have a duration equal to the unexpired portion of the current
Interest Period relating to the Loan; and

 

(ii)                                  the rate of interest applying to that
Unpaid Sum during that first Interest Period shall be two percent per annum
higher than the rate which would have applied if that Unpaid Sum had not become
due.

 

(c)                                  Default interest (if unpaid) arising on an
Unpaid Sum will be compounded with the Unpaid Sum at the end of each Interest
Period applicable to that Unpaid Sum but will remain immediately due and
payable.

 

8.4                               Notification of rates of interest

 

The Facility Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

54

--------------------------------------------------------------------------------


 

8.5                               Hedging

 

(a)                                 The Borrower or the Parent Guarantor may,
but (subject to Clause 8.6 (Hedging - First right to bid and Non-Lender Hedging
Agreements) is not obliged to, enter into Hedging Agreements from time to time,
and shall after the relevant date of entry into such Hedging Agreements maintain
such Hedging Agreements in accordance with this Clause 8.5 (Hedging).

 

(b)                                 Each Hedging Agreement (and where
applicable, each hedging transaction under such Hedging Agreement) shall:

 

(i)                                     be for a term ending on or prior to the
relevant Termination Date in respect of each Vessel Loan;

 

(ii)                                  have settlement dates coinciding with the
Repayment Dates;

 

(iii)                               be in agreed form;

 

(iv)                              provide for two-way payments in the event of a
termination of a transaction in respect of a Hedging Agreement, whether on a
Termination Event (as defined in the relevant Hedging Agreement) or on an Event
of Default (as defined in the relevant Hedging Agreement); and

 

(v)                                 provide that the Termination Currency (as
defined in the relevant Hedging Agreement) shall be dollars.

 

(c)                                  The rights of the Borrower or the Parent
Guarantor (as the case may be) under the Hedging Agreements shall be assigned by
way of security under an Assignment of Hedging Agreement.

 

(d)                                 The parties to each Hedging Agreement must
comply with the terms of that Hedging Agreement.

 

(e)                                  For so long as an Event of Default has
occurred and is continuing, neither a Hedge Counterparty nor the Borrower may
amend, supplement, extend or waive the terms of any Hedging Agreement without
the consent of the Facility Agent (such consent not to be unreasonably
withheld).

 

(f)                                   Paragraph (e) above shall not apply to an
amendment, supplement or waiver that is administrative and mechanical in nature
and does not give rise to a conflict with any provision of this Agreement.

 

(g)                                  If, at any time, the aggregate notional
principal amount of the transactions in respect of the Hedging Agreements
exceeds or, as a result of any repayment or prepayment under this Agreement,
will exceed the Loan at that time, the Borrower or the Parent Guarantor (as the
case may be) must promptly notify the Facility Agent and must, at the request of
the Facility Agent, reduce the aggregate notional amount of those transactions
by an amount and in a manner satisfactory to the Facility Agent so that it no
longer exceeds or will not exceed the Loan then or that will be outstanding.

 

(h)                                 Any reductions in the aggregate notional
amount of the transactions in respect of the Hedging Agreements in accordance
with paragraph (g) above will be apportioned as between those transactions pro
rata.

 

55

--------------------------------------------------------------------------------


 

(i)                                     Paragraph (g) above shall not apply to
any transactions in respect of any Hedging Agreement under which the Borrower or
the Parent Guarantor (as the case may be) does not have any actual or contingent
indebtedness.

 

(j)                                    Subject to paragraph (k) below, neither a
Hedge Counterparty nor the Borrower or the Parent Guarantor (as the case may be)
may terminate or close out any transactions in respect of any Hedging Agreement
(in whole or in part) except:

 

(i)                                     in accordance with paragraph (g) above,

 

(ii)                                  on the occurrence of an Illegality (as
such expression is defined in the relevant Hedging Agreement);

 

(iii)                               if the Facility Agent serves notice or
having served notice, makes a demand under Clause 27.20 (Acceleration);

 

(iv)                              with the consent of the Facility Agent (acting
on instructions of the Required Lenders) if an Event of Default has occurred; or

 

(v)                                 If the Secured Liabilities (other than in
respect of the Hedging Agreements) have been irrevocably and unconditionally
paid and discharged in full;

 

(k)                                 If a Hedge Counterparty is entitled to
terminate or close out any transaction in respect of any Hedging Agreement under
sub-paragraph (iii) of paragraph (j) above, such Hedge Counterparty shall
promptly terminate or close out such transaction following a request to do so by
the Security Agent.

 

(l)                                     A Hedge Counterparty may only suspend
making payments under a transaction in respect of a Hedging Agreement if the
Borrower or the Parent Guarantor (as the case may be) is in breach of its
payment obligations under any transaction in respect of that Hedging Agreement.

 

(m)                             Each Hedge Counterparty consents to, and
acknowledges notices of, the assigning by way of security by the Borrower or the
Parent Guarantor (as the case may be) pursuant to the relevant Assignment of
Hedging Agreement of its rights under the Hedging Agreements to which it is
party in favour of the Security Agent.

 

(n)                                 Any such assigning by way of security is
without prejudice to, and after giving effect to, the operation of any payment
or close-out netting in respect of any amounts owing under any Hedging
Agreement.

 

(o)                                 Neither the Security Agent nor any other
Finance Party shall be liable for or have any obligation in respect of the
performance of any of the Borrower’s or as the case may be, the Parent
Guarantor’s obligations under a Hedging Agreement.

 

8.6                               Hedging - First right to bid and Non-Lender
Hedging Agreements

 

(a)                                 Each of the Borrower and the Parent
Guarantor undertakes with the Lenders and the Hedge Counterparties, that in the
event the Borrower or the Parent Guarantor (as the case may be), intends to
enter into hedging transactions or agreements for the purpose of hedging against
the interest rate in connection with this Agreement, it shall provide the
Lenders and the Hedge Counterparties with the first right to bid in relation to
such potential hedging transactions or agreements, before it concludes the same
with a Non-Lender.

 

(b)                                 The Borrower or the Parent Guarantor may
only enter into a Non-Lender Hedging Agreement pursuant to this Clause on
condition that such Non-Lender does not share in any

 

56

--------------------------------------------------------------------------------


 

Security provided under the Finance Documents and that no Security shall be
granted by any Obligor in respect of the Borrower’s or as the case may be, the
Parent Guarantor’s obligations to a Non-Lender under such Non-Lender Hedging
Agreement.

 

9                                         INTEREST PERIODS

 

9.1                               Interest Periods

 

(a)                                 Each Interest Period relating to a Vessel
Loan will, subject to paragraphs (d) and (e) below, be three Months.

 

(b)                                 An Interest Period relating to a Vessel Loan
shall not extend beyond the Termination Date relating to such Vessel Loan and
shall instead end on such Termination Date.

 

(c)                                  In respect of a Repayment Instalment, an
Interest Period for a part of the Loan equal to such Repayment Instalment shall
end on the Repayment Date relating to it if such date is before the end of the
Interest Period then current.

 

(d)                                 Subject to paragraph (e) below, the first
Interest Period for the Loan shall start on the first Utilisation Date and each
subsequent Interest Period in respect of the Loan shall start on the last day of
the preceding Interest Period in respect of the Loan.

 

(e)                                  The first Interest Period for the second
and any subsequent Advance shall start on the Utilisation Date of such Advance
and end on the last day of the prevailing Interest Period applicable to the
Loan.

 

(f)                                   Except for the purposes of paragraph
(d) and paragraph (e) above, the Loan shall have one Interest Period at any
time.

 

9.2                               Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

10                                  CHANGES TO THE CALCULATION OF INTEREST

 

10.1                        Unavailability of Screen Rate

 

(a)                                 If no Screen Rate is available for LIBOR
for:

 

(i)                                     dollars; or

 

(ii)                                  the Interest Period of an Advance, the
Loan, any part of the Loan or any Unpaid Sum,

 

there shall be no LIBOR for that Advance, the Loan, that part of the Loan or
that Unpaid Sum and Clause 10.3 (Cost of funds) shall apply to that Advance, the
Loan, that part of the Loan or that Unpaid Sum for that Interest Period.

 

10.2                        Market disruption

 

(a)                                 If before close of business in London on the
Quotation Day for the relevant Interest Period the Facility Agent receives
notification from a Lender or Lenders (whose Contribution in the relevant
Advance or the Loan exceed fifty percent of the relevant Advance or the Loan as
appropriate) (the “Relevant Lender(s)”) that the cost to it of funding its
Contribution in that

 

57

--------------------------------------------------------------------------------


 

Advance or the Loan from whatever source it may reasonably select would be in
excess of the LIBOR for such Interest Period, then Clause 10.3 (Costs of funds)
shall apply to that Advance or the Loan (as applicable) for that Interest
Period.

 

(b)                                 If, at least one (1) Business Day before the
start of an Interest Period, the Facility Agent receives notification from the
Relevant Lender(s) (the “Affected Lender(s)”) that for any reason it is unable
to obtain dollars in the Relevant Interbank Market in order to fund its
Contribution in an Advance, each such Affected Lender’s obligation to make that
Advance shall be suspended while that situation continues.

 

10.3                        Cost of funds

 

(a)                                 If this Clause 10.3 (Cost of funds) applies,
the rate of interest on a Lender’s share of an Advance, the Loan, any part of
the Loan or any Unpaid Sum for the relevant Interest Period shall be the
percentage rate per annum which is the sum of:

 

(i)                                     the relevant Margin; and

 

(ii)                                  the rate notified to the Facility Agent by
that Lender as soon as practicable before interest is due to be paid in respect
of that Interest Period to be that which expresses as a percentage rate per
annum the actual cost to the relevant Lender of funding its Contribution in that
Advance, the Loan, that part of the Loan or that Unpaid Sum from whatever source
it may reasonably select.

 

(b)                                 If this Clause 10.3 (Cost of funds) applies
and the Facility Agent or the Borrower so require, the Facility Agent and the
Borrower shall enter into negotiations (for a period of not more than thirty
days) with a view to agreeing a substitute basis for determining the rate of
interest or (as the case may be) an alternative basis for funding.

 

(c)                                  Any substitute or alternative basis agreed
pursuant to paragraph (b) above shall, with the prior consent of all the Lenders
and the Borrower, be binding on all Parties.

 

10.4                        Break Costs

 

(a)                                 The Borrower shall, within three Business
Days of demand by a Finance Party (which request shall set forth in reasonable
detail the basis for requesting and the calculation of such compensation,
provided that no Finance Party shall be required to disclose any information
that would be confidential or price sensitive), pay to that Finance Party its
Break Costs attributable to all or any part of the Loan or Unpaid Sum being paid
by the Borrower on a day other than the last day of an Interest Period for the
Loan or Unpaid Sum.

 

11                                  FEES AND SINOSURE PREMIUM

 

11.1                        Commitment fee

 

(a)                                 The Borrower shall pay to the Facility Agent
(for the account of each relevant Lender), in respect of each Vessel Loan, a fee
computed at the rate of 40 percent of the Margin per annum on such Lender’s
Available Commitment for that Vessel Loan for the period commencing from either
(i) the date of this Agreement (in the case of Ship A, Ship B, Ship C and Ship
D) and (ii) the date of the Amending and Restating Deed (in the case of Ship E
and Ship F), and up to and including, the last day of the Availability Period
relating to such Vessel Loan.

 

(b)                                 The accrued commitment fee payable in
respect of each Vessel Loan is payable on each Fiscal Quarter Date which ends
during the Availability Period of such Vessel

 

58

--------------------------------------------------------------------------------


 

Loan, on the last day of such Availability Period and, if cancelled, on the
cancelled amount of each Lender’s Commitment of such Vessel Loan, at the time
the cancellation is effective, provided that it is hereby agreed that the first
payment of such commitment fee of a Vessel Loan in respect of Ship A, Ship B,
Ship C or Ship D shall be payable on the Utilisation Date of such Vessel Loan.

 

11.2                        Upfront fee

 

The Borrower shall pay to the ECA Agent (for the account of each Lender), an
upfront fee in the amount and at the times agreed in a Fee Letter.

 

11.3                        Facility Agent fee

 

The Borrower shall pay to the Facility Agent (for its own account) an agency fee
in the amount and at the times agreed in a Fee Letter.

 

11.4                        CEXIM Prepayment Fee

 

(a)                                 Subject to paragraph (b) below, in the case
of a voluntary prepayment pursuant to Clause 7.4 (Voluntary prepayment of Loan),
the Borrower must pay to the Facility Agent for the account of CEXIM, the CEXIM
Prepayment Fee on the date of prepayment of CEXIM’s Contribution.

 

(b)                                 No fee shall be payable under this Clause if
the prepayment is made:

 

(i)                                     after the first 24 Months of the
Utilisation of such Vessel Loan;

 

(ii)                                  under Clause 7.8 (Right of replacement and
repayment and cancellation in relation to a single Lender); or

 

(iii)                               under Clause 25 (Security cover).

 

11.5                        [Intentionally deleted]

 

11.6                        Sinosure Premium

 

The Borrower shall pay Sinosure the Sinosure Premium for each Vessel Loan in the
amount notified in writing to the Borrower by Sinosure on or prior to the
Utilisation of the relevant Advance.

 

59

--------------------------------------------------------------------------------


 

SECTION 6

 

ADDITIONAL PAYMENT OBLIGATIONS

 

12                                  TAX GROSS UP AND INDEMNITIES; FATCA

 

12.1                        [Intentionally left blank]

 

12.2                        Tax gross-up

 

(a)                                 All payments made by any Obligor hereunder
or under any Finance Document (other than a Hedging Agreement) will be made
without setoff, counterclaim or other defence. All such payments will be made
free and clear of, and without deduction or withholding for any Taxes imposed
with respect to such payments unless required by applicable law. If applicable
law requires the deduction or withholding of any Taxes from or in respect of any
sum payable under any Finance Document, then:

 

(i)                                     the Borrower shall be entitled to make
such deduction or withholding,

 

(ii)                                  the Borrower shall pay the full amount
deducted or withheld to the relevant taxing authority and

 

(iii)                               in the case of any Indemnified Taxes, the
Borrower agrees to pay the full amount of such Indemnified Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Finance Document, after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for herein or in such Finance Document.

 

The Borrower shall indemnify each Finance Party, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes payable or paid by
such Finance Party or required to be withheld or deducted from a payment to such
Finance Party, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Finance
Party (with a copy to the Facility Agent), or by the Facility Agent on its own
behalf or on behalf of a Finance Party, shall be conclusive absent manifest
error. In the event the Borrower pays amounts deducted and withheld to the
relevant taxing authority in respect of Indemnified Taxes, the Borrower will
furnish to the Facility Agent within forty-five (45) days after the date of
payment of any Indemnified Taxes is due pursuant to applicable law certified
copies of Tax receipts evidencing such payment by the Borrower.  The Borrower
agrees to indemnify and hold harmless each Finance Party, and reimburse such
Finance Party upon its written request, for the amount of any Indemnified Taxes
so levied or imposed and paid by such Finance Party.

 

(b)                                 Without duplicating the payments under
paragraph (a) above, the Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other excise (in the nature of a
documentary or similar Tax), property, intangible, filing or mortgage recording
Taxes or charges or similar levies imposed by any Governmental Authority which
arise from the execution, delivery, performance, enforcement or registration of,
or otherwise with respect to, any Finance Document excluding such amounts
imposed in connection with an Assignment Agreement, a Transfer Certificate,
grant of a participation, transfer or assignment to or designation of a new
applicable lending office or other office for receiving payments under any
Finance Document, except to the extent that any such change is requested in
writing by a Borrower (all such non-excluded Taxes described in this paragraph
(b) of Clause 12.2 (Tax gross-up) being referred to as “Other Taxes”).

 

60

--------------------------------------------------------------------------------


 

(c)                                  Any Finance Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Finance Document shall deliver to the Borrower and the Facility Agent,
at the time or times reasonably requested by the Borrower or the Facility Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Facility Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Finance
Party, if reasonably requested by the Borrower or the Facility Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Facility Agent as will enable the Borrower or
the Facility Agent to determine whether or not such Finance Party is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation shall not be required if in the
Finance Party’s reasonable judgment such completion, execution or submission
would subject such Finance Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Finance
Party.

 

(d)                                 If the Facility Agent or a Lender determines
in its sole discretion that it has actually received or realized a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by an
Obligor or with respect to which such Obligor has paid additional amounts
pursuant to Clause 12.2(a) (Tax Gross-up), it shall pay over such refund to such
Obligor (but only to the extent of indemnity payments made, or additional
amounts paid, by such Obligor under Clause 12.2(a) (Tax Gross-up) with respect
to the Indemnified Taxes or payments of Other Taxes pursuant to Clause
12.2(a) (Tax Gross-up) giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Facility Agent or such Lender (including any Taxes
imposed with respect to such refund) as is determined in the sole discretion of
the Facility Agent or Lender in good faith, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  In the event the Facility Agent or such Lender is required to repay
such refund to such Governmental Authority, then such Obligor, upon the written
request of the Facility Agent or such Lender, agrees to promptly repay the
amount paid over to such Obligor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority, but without any other interest,
penalties or charges) to the Facility Agent or such Lender.  Nothing in this
Clause 12.2(d) (Tax Gross-up) shall require a Lender to disclose any
confidential information (including, without limitation, its Tax returns or its
calculations).

 

(e)                                  Each Party shall, within ten Business Days
of a reasonable request by another Party:

 

(i)                                     confirm to that other Party whether or
not it would be subject to withholding Tax imposed by FATCA if such Party were
to fail to comply with the applicable reporting requirements of FATCA; and

 

(ii)                                  supply to that other Party such forms
(including U.S. Internal Revenue Service Forms W-8 or W-9), documentation and
other information relating to its status under FATCA as that other Party
reasonably requests for the purposes of that other Party’s compliance with
FATCA.

 

If a Party confirms to another Party pursuant to the foregoing that it would not
be subject to withholding Tax imposed by FATCA or provides a U.S. Internal
Revenue Service Form W-8 or W-9 and it subsequently becomes aware that it may be
subject to withholding Tax imposed by FATCA or that the Form has ceased to be
accurate or valid, that Party shall notify that other Party reasonably promptly
or provide a revised Form, respectively.

 

Without duplication of the foregoing, if a payment made to a Lender under any
Finance Document would be subject to withholding Tax imposed by FATCA if such
Lender were to fail

 

61

--------------------------------------------------------------------------------


 

to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Facility Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Facility Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code or an intergovernmental
agreement) and such additional documentation reasonably requested by the
Borrower or the Facility Agent as may be necessary for the Borrower and the
Facility Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Each Party may
make any deduction it is required to make by FATCA, and any payment required in
connection with that FATCA deduction, and no Party shall be required to increase
any payment in respect of which it makes such a FATCA deduction or otherwise
compensate the recipient of the payment for that FATCA deduction. Each Party
shall promptly, upon becoming aware that it must make a deduction under FATCA
(or that there is any change in the rate or the basis of such FATCA deduction),
notify the Party to whom it is making the payment and, in addition, shall notify
the Borrower and the Facility Agent and the Facility Agent shall notify the
other Finance Parties.

 

(f)                                   Each Lender shall severally indemnify the
Facility Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Facility Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) and (ii) any Taxes excluded in Clause 12.2(a) (Tax Gross-up)
attributable to such Lender, in each case, that are payable or paid by the
Facility Agent in connection with any Finance Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Facility Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Facility Agent to set off and
apply any and all amounts at any time owing to such Lender under any Finance
Document (other than a Hedging Agreement) or otherwise payable by the Facility
Agent to the Lender from any other source against any amount due to the Facility
Agent under this paragraph (f).

 

(g)                                  Each Party’s obligations under this Clause
12.2(Tax Gross-up) shall survive the resignation or replacement of the Facility
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Finance Document.

 

12.3                        [Intentionally left blank]

 

12.4                        [Intentionally left blank]

 

12.5                        VAT

 

(a)                                 All amounts expressed to be payable under a
Finance Document by any Party to a Finance Party which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Finance Party to any Party under a Finance Document and such Finance
Party is required to account to the relevant tax authority for the VAT, that
Party must pay to such Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Finance Party must promptly provide an appropriate VAT invoice
to that Party).

 

62

--------------------------------------------------------------------------------


 

(b)                                 If VAT is or becomes chargeable on any
supply made by any Finance Party (the “Supplier”) to any other Finance Party
(the “Recipient”) under a Finance Document, and any Party other than the
Recipient (the “Relevant Party”) is required by the terms of any Finance
Document to pay an amount equal to the consideration for that supply to the
Supplier (rather than being required to reimburse or indemnify the Recipient in
respect of that consideration):

 

(i)                                     (where the Supplier is the person
required to account to the relevant tax authority for the VAT) the Relevant
Party must also pay to the Supplier (at the same time as paying that amount) an
additional amount equal to the amount of the VAT. The Recipient must (where this
sub-paragraph (i) applies) promptly pay to the Relevant Party an amount equal to
any credit or repayment the Recipient receives from the relevant tax authority
which the Recipient reasonably determines relates to the VAT chargeable on that
supply; and

 

(ii)                                  (where the Recipient is the person
required to account to the relevant tax authority for the VAT) the Relevant
Party must promptly, following demand from the Recipient, pay to the Recipient
an amount equal to the VAT chargeable on that supply but only to the extent that
the Recipient reasonably determines that it is not entitled to credit or
repayment from the relevant tax authority in respect of that VAT.

 

(c)                                  Where a Finance Document requires any Party
to reimburse or indemnify a Finance Party for any cost or expense, that Party
shall reimburse or indemnify (as the case may be) such Finance Party for the
full amount of such cost or expense, including such part of it as represents
VAT, save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(d)                                 In relation to any supply made by a Finance
Party to any Party under a Finance Document, if reasonably requested by such
Finance Party, that Party must promptly provide such Finance Party with details
of that Party’s VAT registration and such other information as is reasonably
requested in connection with such Finance Party’s VAT reporting requirements in
relation to such supply.

 

13                                  INCREASED COSTS

 

13.1                        Increased costs

 

(a)                                 Subject to Clause 13.3 (Exceptions), the
Borrower shall, within three Business Days of written demand by the Facility
Agent, pay for the account of a Finance Party the amount of any Increased Costs
incurred by that Finance Party or any of its Affiliates as a result of:

 

(i)                                     the introduction of or any change in (or
in the interpretation, administration or application of) any law or regulation;
or

 

(ii)                                  compliance with any law or regulation
made,

 

after the date of this Agreement.  Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
(ii) Basel III, and all requests, rules, regulations, guidelines and directives
promulgated pursuant to the foregoing, are deemed to have been introduced or
adopted after the date hereof, regardless of the date enacted or adopted.

 

63

--------------------------------------------------------------------------------


 

(b)                                 In this Agreement, “Increased Costs” means:

 

(i)                                     a reduction in the rate of return from
the Facility or on a Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)                                  an additional or increased cost; or

 

(iii)                               a reduction of any amount due and payable
under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

13.2                        Increased cost claims

 

(a)                                 A Finance Party intending to make a claim
pursuant to Clause 13.1 (Increased costs) shall notify the Facility Agent of the
event giving rise to the claim, following which the Facility Agent shall
promptly notify the Borrower (and such notification shall, to the extent
commercially practicable, contain reasonable details of the calculation for such
additional amounts).

 

(b)                                 Each Finance Party shall, as soon as
practicable after a demand by the Facility Agent, provide a certificate
confirming the amount of its Increased Costs.

 

13.3                        Exceptions

 

Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

(a)                                 attributable to an Excluded Tax or a change
in the rate of tax on the overall net income of a Finance Party;

 

(b)                                 compensated for by Clause 12.2 (Tax
gross-up)

 

(c)                                  compensated for by any payment made
pursuant to Clause 14.3 (Mandatory Cost);

 

(d)                                 attributable to the wilful breach by the
relevant Finance Party or its Affiliates of any law or regulation;

 

(e)                                  incurred by a Hedge Counterparty in its
capacity as such; or

 

(f)                                   attributable to the implementation or
application of or compliance with the “International Convergence of Capital
Measurement and Capital Standards, a Revised Framework” published by the Basel
Committee on Banking Supervision in June 2004 in the form existing on the date
of this Agreement (but excluding any amendment arising out of Basel III) (“Basel
II”) or any other law or regulation which implements Basel II (whether such
implementation, application or compliance is by a government, regulator, Finance
Party or any of its Affiliates).

 

14                                  OTHER INDEMNITIES

 

14.1                        Currency indemnity

 

(a)                                 If any sum due from an Obligor under the
Finance Documents (a “Sum”), or any order, judgment or award given or made in
relation to a Sum, has to be converted from the currency (the “First Currency”)
in which that Sum is payable into another currency (the

 

64

--------------------------------------------------------------------------------


 

“Second Currency”) for the purpose of:

 

(i)                                     making or filing a claim or proof
against that Obligor; or

 

(ii)                                  obtaining or enforcing an order, judgment
or award in relation to any litigation or arbitration proceedings,

 

that Obligor shall, as an independent obligation, on demand, indemnify each
Secured Party to which that Sum is due against any cost, loss or liability
arising out of or as a result of the conversion including any discrepancy
between (A) the rate of exchange used to convert that Sum from the First
Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b)                                 Each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

 

(c)                                  This Clause 14.1 (Currency indemnity) does
not apply to any sum due to a Hedge Counterparty in its capacity as such.

 

14.2                        Other indemnities

 

(a)                                 Each Obligor shall, upon written request,
indemnify each Secured Party against any cost, loss or liability incurred by it
as a result of:

 

(i)                                     the occurrence of any Event of Default;

 

(ii)                                  a failure by an Obligor to pay any amount
due under a Finance Document on its due date, including without limitation, any
cost, loss or liability arising as a result of Clause 35 (Sharing among the
Finance Parties);

 

(iii)                               funding, or making arrangements to fund, its
Contribution in an Advance requested by the Borrower in a Utilisation Request
but not made by reason of the operation of any one or more of the provisions of
this Agreement (other than by reason of default or negligence by that Secured
Party alone); or

 

(iv)                              the Loan (or part of the Loan) not being
prepaid in accordance with a notice of prepayment given by the Borrower.

 

(b)                                 Each Obligor shall, on demand, indemnify
each Finance Party, each Affiliate of a Finance Party and each officer or
employee of a Finance Party or its Affiliate (each such person for the purposes
of this Clause 14.2 (Other indemnities) an “Indemnified Person”), against any
cost, loss or liability incurred by that Indemnified Person pursuant to or in
connection with any litigation, arbitration or administrative proceedings or
regulatory inquiry, in connection with or arising out of the entry into and the
transactions contemplated by the Finance Documents (other than a Hedging
Agreement), having the benefit of any Security constituted by the Finance
Documents or which relates to the condition or operation of, or any incident
occurring in relation to, any Ship unless such cost, loss or liability is caused
by the gross negligence or willful misconduct of that Indemnified Person.

 

(c)                                  Without limiting, but subject to any
limitations set out in paragraph (b) above, the indemnity in paragraph (b) above
shall cover any cost, loss or liability incurred by each Indemnified Person in
any jurisdiction:

 

65

--------------------------------------------------------------------------------


 

(i)                                     arising or asserted under or in
connection with any law relating to safety at sea, the ISM Code, any
Environmental Law or any Sanctions; or

 

(ii)                                  in connection with any Environmental
Claim.

 

(d)                                 Any Affiliate or any officer or employee of
a Finance Party or of any of its Affiliates may rely on this Clause 14.2 (Other
indemnities) subject to Clause 1.5 (Third party rights) and the provisions of
the Third Parties Act.

 

(e)                                  Notwithstanding the foregoing, this Clause
14.2 (Other indemnities) shall not cover the types of costs, loss or liability
covered by Clause 10.2 (Market disruption), Clause 12 (Tax gross-up and
indemnities, FATCA), Clause 13 (Increased costs), Clause 16 (Costs and expenses)
and the other provisions of this Clause 14 (Other indemnities).

 

14.3                        Mandatory Cost

 

Each Obligor shall, on demand by the Facility Agent, pay to the Facility Agent
for the account of the relevant Lender, such amount which any Lender certifies
in a notice to the Facility Agent to be its good faith determination of the
amount necessary to compensate it for complying with:

 

(a)                                 in the case of a Lender lending from a
Facility Office in a Participating Member State, the minimum reserve
requirements (or other requirements having the same or similar purpose) of the
European Central Bank or any other authority or agency which replaces all or any
of its functions) in respect of loans made from that Facility Office; and

 

(b)                                 in the case of any Lender lending from a
Facility Office in the United Kingdom, any reserve asset, special deposit or
liquidity requirements (or other requirements having the same or similar
purpose) of the Bank of England (or any other governmental authority or agency)
and/or paying any fees to the U.K. Financial Conduct Authority and/or the U.K.
Prudential Regulation Authority (or any other governmental authority or agency
which replaces all or any of their functions),

 

which, in each case, is referable to that Lender’s Contribution in the Loan.

 

14.4                        Indemnity to the Facility Agent

 

Each Obligor shall, on demand, jointly and severally indemnify the Facility
Agent against:

 

(a)                                 any cost, loss or liability incurred by the
Facility Agent (acting reasonably) as a result of:

 

(i)                                     investigating any event which it
reasonably believes is a Default; or

 

(ii)                                  acting or relying on any notice, request
or instruction which it reasonably believes to be genuine, correct and
appropriately authorized; or

 

(iii)                               instructing lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts as permitted under
the Finance Documents (other than a Hedging Agreement ); and

 

(b)                                 any cost, loss or liability incurred by the
Facility Agent (otherwise than by reason of the Facility Agent’s gross
negligence or wilful misconduct) but not including any claim based on the fraud
of the Facility Agent in acting as Facility Agent under the Finance Documents
(other than a Hedging Agreement).

 

66

--------------------------------------------------------------------------------


 

14.5                        Indemnity to the Security Agent

 

(a)                                 Each Obligor shall, on demand, jointly and
severally indemnify the Security Agent and every Receiver and Delegate against
any cost, loss or liability incurred by any of them:

 

(i)                                     in relation to or as a result of:

 

(A)                               any failure by the Borrower to comply with its
obligations under Clause 16 (Costs and Expenses);

 

(B)                               acting or relying on any notice, request or
instruction which it reasonably believes to be genuine, correct and
appropriately authorized;

 

(C)                               the taking, holding, protection or enforcement
of the Finance Documents and the Transaction Security;

 

(D)                               the exercise of any of the rights, powers,
discretions, authorities and remedies vested in the Security Agent and each
Receiver and Delegate by the Finance Documents (other than a Hedging Agreement)
or by law;

 

(E)                                any default by any Obligor in the performance
of any of the obligations expressed to be assumed by it in the Finance Documents
(other than a Hedging Agreement);

 

(F)                                 any action by any Obligor which vitiates,
reduces the value of, or is otherwise prejudicial to, the Transaction Security;
and

 

(G)                               instructing lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts as permitted under
the Finance Documents (other than a Hedging Agreement).

 

(ii)                                  acting as Security Agent, Receiver or
Delegate under the Finance Documents (other than a Hedging Agreement) or which
otherwise relates to any of the Security Property or the performance of the
terms of this Agreement or the other Finance Documents (other than a Hedging
Agreement) (otherwise, in each case, than by reason of the relevant Security
Agent’s, Receiver’s or Delegate’s gross negligence or wilful misconduct).

 

(b)                                 The Security Agent and every Receiver and
Delegate may, in priority to any payment to the Secured Parties, indemnify
itself out of the Security Assets in respect of, and pay and retain, all sums
necessary to give effect to the indemnity in this Clause 14.5 (Indemnity to the
Security Agent) and shall have a lien on the Transaction Security and the
proceeds of the enforcement of the Transaction Security for all monies payable
to it.

 

15                                  MITIGATION BY THE FINANCE PARTIES

 

15.1                        Mitigation

 

(a)                                 Each Finance Party shall, in consultation
with the Borrower, take all commercially reasonable steps to mitigate any
circumstances which arise and which would result in any amount becoming payable
under or pursuant to, or cancelled pursuant to, any of Clause 7.1 (Illegality),
Clause 12 (Tax Gross Up and Indemnities; FATCA), Clause 13 (Increased Costs) or
paragraph (a) of Clause 14.3 (Mandatory Cost) including (but not limited to)
transferring its rights and obligations under the Finance Documents (other than
a Hedging Agreement) to another Affiliate or Facility Office.

 

67

--------------------------------------------------------------------------------


 

(b)                                 Paragraph (a) above does not in any way
limit the obligations of any Obligor under the Finance Documents.

 

15.2                        Limitation of liability

 

(a)                                 Each Obligor shall, on demand, jointly and
severally indemnify each Finance Party for all costs and expenses reasonably
incurred by that Finance Party as a result of steps taken by it under Clause
15.1 (Mitigation).

 

(b)                                 A Finance Party is not obliged to take any
steps under Clause 15.1 (Mitigation) if either:

 

(i)            a Default has occurred and is continuing; or

 

(ii)           in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it in any economic, legal or regulatory respect.

 

15.3                        Defaulting Lender

 

(a)                                 Notwithstanding any other provision in this
Agreement to the contrary, if at any time a Lender becomes a Defaulting Lender,
so long as such Lender is a Defaulting Lender, fees pursuant to Clause 11.1
(Commitment fee) shall cease to accrue on such Defaulting Lender’s unused
Commitment until such time as such Lender is no longer a Defaulting Lender, at
which time fees pursuant to Clause 11.1 (Commitment fee) shall resume to accrue
and be payable in accordance with Clause 11.1 (Commitment fee).

 

(b)                                 Each Defaulting Lender shall indemnify the
Borrower, the Facility Agent and each Non-Defaulting Lender from and against any
and all loss, damage or expenses, including but not limited to reasonable legal
fees and, in the case of the Facility Agent or any Non-Defaulting Lender, funds
(if any) advanced by the Facility Agent or by any Non-Defaulting Lender, on
account of such Defaulting Lender’s failure to timely fund its applicable
Commitment of an Advance or to otherwise perform its obligations under the
Finance Documents (other than a Hedging Agreement).

 

(c)                                  In the event that the Facility Agent and
the Borrower agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Contribution of the
Lenders in the Loan shall be readjusted to reflect the inclusion of such
Lender’s Contribution in the Loan and on such date such Lender shall purchase at
par such of the Loan or Contribution therein of the other Lenders as the
Facility Agent shall determine may be necessary in order for such Lender to hold
its pro rata share of the Contribution in the Loan and/or the Commitments.

 

(d)                                 At any time during a Default Period, the
Borrower may, upon three (3) Business Days prior notice to the applicable
Defaulting Lender (so long as such Default Period remains in effect at the end
of such notice period), require such Defaulting Lender to assign all right,
title and interest that it may have in, and its Contribution in the Loan and any
other obligations of the Borrower under this Agreement and the Finance Documents
to another Lender (if another Lender will consent to purchase such right, title
and interest and participations) or another Person in accordance with and
subject to the terms of Clause 28 (Changes to the Lenders) of this Agreement, if
such Person can be found by the Borrower, for a purchase price equal to 100% of
the principal amount of Contribution in the Loan plus the amount of any interest
and fees accrued and owing to such Defaulting Lender as of the date of such
assignment.

 

68

--------------------------------------------------------------------------------


 

16                                  COSTS AND EXPENSES

 

16.1                        Transaction expenses

 

The Obligors shall, jointly and severally on demand, pay the Facility Agent, the
Security Agent, the ECA Agent (for the account of Sinosure) and the Mandated
Lead Arrangers the amount of all documented costs and expenses (including
reasonable legal fees) reasonably incurred by any Secured Party and/or Sinosure
in connection with the negotiation, preparation, printing, execution,
syndication and perfection of:

 

(a)                                 this Agreement and any other documents
referred to in this Agreement;

 

(b)                                 the Transaction Security;

 

(c)                                  each of the Sinosure Insurance Policies and
any other documents which may at any time be required by Sinosure to give effect
to the terms of any Sinosure Insurance Policy or which Sinosure is entitled to
call for or obtain pursuant to the terms of any Sinosure Insurance Policy; and

 

(d)                                 any other Finance Documents executed after
the date of this Agreement.

 

16.2                        Amendment costs

 

If:

 

(a)                                 an Obligor requests an amendment, waiver or
consent; or

 

(b)                                 an amendment is required pursuant to Clause
36.9 (Change of currency); or

 

(c)                                  an Obligor requests, and the Security Agent
agrees to, the release of all or any part of the Security Assets from the
Transaction Security,

 

the Obligors shall, jointly and severally on demand, reimburse each of the
Facility Agent, the ECA Agent (for the account of Sinosure)  and the Security
Agent for the amount of all costs and expenses (including reasonable legal fees)
reasonably incurred by each Secured Party and/or Sinosure in responding to,
evaluating, negotiating or complying with that request or requirement.

 

16.3                        Enforcement and preservation costs

 

The Obligors shall, jointly and severally on demand, pay to:

 

(a)                                 each Secured Party the amount of all costs
and expenses (including reasonable legal fees) incurred by that Secured Party in
connection with any step taken with a view to the protection, the enforcement
of, or the preservation of any rights under, any Finance Document (other than a
Hedging Agreement) or the Transaction Security and with any proceedings
instituted by or against that Secured Party as a consequence of it entering into
a Finance Document (other than a Hedging Agreement), taking or holding the
Transaction Security, or enforcing those rights; and

 

(b)                                 each Lender and the ECA Agent (for the
account of Sinosure) the amount of all costs and expenses (including reasonable
legal fees) incurred by a Lender and/or Sinosure in connection with or
incidental to the enforcement or exercise of, or the preservation of, its
rights, powers, discretions and remedies under any Sinosure Insurance Policy and
any proceedings instituted by or against any Lender and/or Sinosure in
connection thereto.

 

69

--------------------------------------------------------------------------------


 

SECTION 7

 

GUARANTEES

 

17                                  GUARANTEE AND INDEMNITY

 

17.1                        Joint and several liability

 

All liabilities and obligations of the Guarantors under this Agreement shall,
whether expressed to be so or not, be joint and several.

 

17.2                        Keepwell

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Hedge Guarantor to
honor all of its obligations under this Clause 17 (Guarantee and Indemnity) in
respect of the Hedging Obligations guaranteed hereby (provided that each
Qualified ECP Guarantor shall be liable under this Clause 17.2 (Keepwell) only
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Clause 17 (Guarantee and Indemnity), or
otherwise under the guarantee under this Clause, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Each Qualified ECP Guarantor intends that this Clause 17.2
(Keepwell) constitute, and this Clause 17.2 (Keepwell) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Hedge Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

17.3                        Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally:

 

(a)                                 guarantees to each Finance Party, as a
primary obligor and not merely as a surety, punctual payment and performance by
each Obligor (other than itself) of all such other Obligor’s obligations under
the Finance Documents;

 

(b)                                 undertakes with each Finance Party that
whenever an Obligor (other than itself) does not pay any amount (whether for
principal, interest, fees, expenses or otherwise) when due (whether at stated
maturity, by acceleration or otherwise) under or in connection with any Finance
Document, it shall immediately on demand pay that amount as if it were the
primary obligor; and

 

(c)                                  agrees with each Finance Party that if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal, it
will, as an independent and primary obligation, indemnify that Finance Party
immediately on demand against any cost, loss or liability it incurs as a result
of an Obligor (other than itself) not paying any amount which would, but for
such unenforceability, invalidity or illegality, have been payable by it under
any Finance Document on the date when it would have been due.  The amount
payable by it under this indemnity will not exceed the amount it would have had
to pay under this Clause 17 (Guarantee and Indemnity) if the amount claimed had
been recoverable on the basis of a guarantee.

 

Notwithstanding the foregoing, such obligations guaranteed by the Guarantors
under this Clause 17 (Guarantee and Indemnity) shall not include any Excluded
Hedging Obligations.

 

70

--------------------------------------------------------------------------------


 

17.4                        Continuing guarantee

 

This guarantee is a continuing guarantee that shall remain in full force and
effect until the irrevocable payment and performance in full by any Obligor
under the Finance Documents, regardless of any intermediate payment or discharge
in whole or in part.  This guarantee constitutes a guarantee of punctual
performance and payment and not merely of collection.

 

17.5                        Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Secured Party in whole or in part on the basis of any payment, security or other
disposition which is rescinded, discharged, avoided or reduced, or must be
restored or returned, upon insolvency, bankruptcy, reorganization, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 17 (Guarantee and Indemnity) will continue or be
reinstated as if the discharge, release or arrangement had not occurred.

 

17.6                        Waiver of defences

 

The obligations of each Guarantor under this Clause 17 (Guarantee and Indemnity)
and in respect of any Transaction Security are irrevocable, absolute and
unconditional and shall not be affected or discharged by an act, omission,
matter or thing which, but for this Clause 17.6 (Waiver of defences), would
reduce, release or prejudice any of its obligations under this Clause 17
(Guarantee and Indemnity) or in respect of any Transaction Security (without
limitation and whether or not known to it or any Secured Party) including (and
each of the Guarantors hereby irrevocably waives any defences it may now have or
hereafter acquire in any way relating to):

 

(a)                                 any time, waiver or consent granted to, or
composition with, any Obligor or other person;

 

(b)                                 the release of any other Obligor or any
other person under the terms of any composition or arrangement with any creditor
of any member of the Group;

 

(c)                                  the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect or delay in
perfecting, or refusal or neglect to take up or enforce, or delay in taking or
enforcing any rights against, or security over assets of, any Obligor or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any Security Asset;

 

(d)                                 any incapacity or lack of power, authority
or legal personality of or dissolution or change in the corporate or company
structure, shareholders, members or status of an Obligor or any other person
(including without limitation any change in the holding of such Obligor’s or
other person’s Equity Interests);

 

(e)                                  any amendment, novation, supplement,
extension, restatement (however fundamental and whether or not more onerous) or
replacement of any Finance Document or any other document or security including,
without limitation, any change in the purpose of, any extension of or any
increase in any facility or the addition of any new facility under any Finance
Document or other document or security;

 

(f)                                   any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document or any
other document or security; or

 

(g)                                  any bankruptcy, insolvency or similar
proceedings.

 

71

--------------------------------------------------------------------------------


 

17.7                        Guarantor Intent

 

Without prejudice to the generality of Clause 17.6 (Waiver of defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following:  business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

17.8                        Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Secured Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person (including without
limitation to commence any proceedings under any Finance Document or to enforce
any Transaction Security) before claiming or commencing proceedings under this
Clause 17 (Guarantee and Indemnity).This waiver applies irrespective of any law
or any provision of a Finance Document to the contrary.

 

17.9                        Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Secured Party (or any trustee or agent on its behalf) may:

 

(a)                                 refrain from applying or enforcing any other
moneys, security or rights held or received by that Secured Party (or any
trustee or agent on its behalf) in respect of those amounts, or apply and
enforce the same in such manner and order as it sees fit (whether against those
amounts or otherwise) and the Parent Guarantor shall not be entitled to the
benefit of the same; and

 

(b)                                 hold in an interest-bearing suspense account
any moneys received from each Guarantor or on account of such Guarantor’s
liability under this Clause 17 (Guarantee and Indemnity).

 

17.10                 Deferral of Guarantor’s rights

 

All rights which a Guarantor at any time has (whether in respect of this
guarantee, a mortgage or any other transaction) against the Borrower, any other
Obligor or their respective assets shall be fully subordinated to the rights of
the Secured Parties under the Finance Documents and until the end of the
Security Period and unless the Facility Agent otherwise directs, no Guarantor
will exercise any rights which it may have (whether in respect of any Finance
Document to which it is a Party or any other transaction) by reason of
performance by it of its obligations under the Finance Documents or by reason of
any amount being payable, or liability arising, under this Clause 17 (Guarantee
and Indemnity):

 

(a)                                 to be indemnified by an Obligor;

 

(b)                                 to claim any contribution from any third
party providing security for, or any other guarantor of, any Obligor’s
obligations under the Finance Documents;

 

(c)                                  to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any rights of the Secured
Parties under the Finance Documents or of any other guarantee or

 

72

--------------------------------------------------------------------------------


 

security taken pursuant to, or in connection with, the Finance Documents by any
Secured Party;

 

(d)                                 to bring legal or other proceedings for an
order requiring any Obligor to make any payment, or perform any obligation, in
respect of which any Guarantor has given a guarantee, undertaking or indemnity
under Clause 17 (Guarantee and Indemnity);

 

(e)                                  to exercise any right of set-off against
any Obligor; and/or

 

(f)                                   to claim or prove as a creditor of any
Obligor in competition with any Secured Party.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Secured
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Secured Parties and shall promptly pay or
transfer the same to the Facility Agent or as the Facility Agent may direct for
application in accordance with Clause 36 (Payment Mechanics).

 

17.11                 Additional security

 

This guarantee and any other Security given by a Guarantor is in addition to and
is not in any way prejudiced by, and shall not prejudice, any other guarantee or
Security or any other right of recourse now or subsequently held by any Secured
Party or any right of set-off or netting or right to combine accounts in
connection with the Finance Documents.

 

17.12                 Independent obligations

 

The obligations of each Guarantor under or in respect of this guarantee are
independent of any other obligations of any other Obligor under or in respect of
the Finance Documents, and a separate action or actions may, with the consent of
the Security Agent or the Facility Agent (in each case, acting with the
authorization of the Required Lenders) be brought against any Guarantor to
enforce this guarantee irrespective of whether any action is brought against any
other Obligor or whether any other Obligor is joined in any such action or
actions.

 

17.13                 Bankruptcy

 

Additionally, the Guarantors unconditionally and irrevocably guarantee the
payment of any and all of the Secured Liabilities (including, without
limitation, all interest accruing subsequent to the commencement of any case,
proceeding or other action relating to any other Obligor under any Debtor Relief
Laws, and all interest which, but for any such case, proceeding or other action
would otherwise accrue) to the Finance Parties whether or not due or payable by
the Borrower or any Obligor upon the occurrence of any of the events specified
in Clause 27.7(Insolvency Event), and irrevocably, unconditionally and jointly
and severally promises to pay such indebtedness to the Finance Parties, or
order, on demand, in lawful money of the U.S.

 

17.14                 Reliance

 

It is not necessary for any Finance Party to inquire into the capacity or powers
of any Guarantor or any of their respective Subsidiaries or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any of the Secured Liabilities made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

 

73

--------------------------------------------------------------------------------


 

17.15                 Subordination

 

Any Financial Indebtedness of the Borrower now or hereafter owing to any
Guarantor is hereby subordinated to the Secured Liabilities of the Borrower
owing to the Finance Parties; and if the Facility Agent so requests at a time
when an Event of Default exists, all such Financial Indebtedness of the Borrower
to any Guarantor shall be collected, enforced and received by such Guarantor for
the benefit of the Finance Parties and be paid over to the Facility Agent on
behalf of the Finance Parties on account of the Secured Liabilities to the
Finance Parties, but without affecting or impairing in any manner the liability
of such Guarantor under the other provisions of this Guarantee.  Prior to the
transfer by any Guarantor of any note or negotiable instrument evidencing any
such Financial Indebtedness of the Borrower to such Guarantor, such Guarantor
shall mark such note or negotiable instrument with a legend that the same is
subject to this subordination.  Without limiting the generality of the
foregoing, the Guarantors hereby agrees with the Finance Parties that they will
not exercise any right of subrogation which they may at any time otherwise have
as a result of this Guarantee (whether contractual, under Section 509 of the
U.S. Bankruptcy Code or otherwise) until all the Secured Liabilities have been
irrevocably paid in full in cash.  If and to the extent required in order for
the Secured Liabilities of the Guarantors to be enforceable under applicable
federal, state and other laws relating to the insolvency of debtors, the maximum
liability of each Guarantor hereunder shall be limited to the greatest amount
which can lawfully be guaranteed by such Guarantor, under such laws, after
giving effect to any rights of contribution, reimbursement and subrogation
arising under this Clause 17.15(Subordination).

 

17.16                 Applicability of provisions of Guarantee to other Security

 

Clauses 17.4 (Continuing guarantee), 17.5 (Reinstatement), 17.6 (Waiver of
defences), 17.7 (Guarantor Intent), 17.8 (Immediate recourse), 17.9
(Appropriations), 17.10 (Deferral of Guarantor’s rights), 17.11 (Additional
security), 17.12 (Independent obligations), 17.13 (Bankruptcy), 17.14 (Reliance)
and 17.15 (Subordination), shall apply, with any necessary modifications, to any
Security which an Owner Guarantor creates (whether at the time at which it signs
this Agreement or at any later time) to secure the Secured Liabilities or any
part of them.

 

74

--------------------------------------------------------------------------------


 

SECTION 8

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

18                                  REPRESENTATIONS

 

18.1                        General

 

Each Obligor makes the representations and warranties set out in this Clause 18
(Representations) to each Finance Party on the date of this Agreement.

 

18.2                        Corporate/Limited Liability Company/Limited
Partnership Status

 

(a)                                 Each Obligor is a duly organized and validly
existing corporation, limited liability company or limited partnership, as the
case may be, in good standing under the laws of the jurisdiction of its
incorporation or formation.

 

(b)                                 Each Obligor has the corporate or other
applicable power and authority to own its property and assets and to transact
the business in which it is currently engaged and presently proposes to engage.

 

(c)                                  Each Obligor is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business as currently conducted requires such qualifications,
except for failures to be so qualified which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

18.3                        Corporate Power and Authority; Legal Validity and
Enforceability

 

(a)                                 Each Obligor has the corporate or other
applicable power and authority to execute, deliver and perform the terms and
provisions of each of the Transaction Documents to which it is party and has
taken all necessary corporate or other applicable action to authorize the
execution, delivery and performance by it of each of such Transaction Documents.

 

(b)                                 Each Obligor has duly executed and delivered
each of the Transaction Documents to which it is party, and each of such
Transaction Documents constitutes the legal, valid and binding obligation of
such Obligor enforceable against such Obligor in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

(c)                                  Each of the Security Documents creates in
favour of the Security Agent for the benefit of the Secured Parties a legal,
valid and enforceable fully perfected first priority security interest in and
Security on all right, title and interest of the Obligors party thereto in the
Security Assets described therein, subject only to Other Permitted Security.  No
filings or recordings are required in order to perfect the security interests
created under any Security Document or to ensure the legality, validity,
enforceability or admissibility in evidence of any Finance Document in each
case, except for filings or recordings which shall have been made or will be
made, in accordance with Schedule 2 (Conditions Precedent).

 

(d)                                 None of the Obligors has a place of business
in any jurisdiction which requires any of the Security Documents to be filed or
registered in that jurisdiction to ensure the validity of the Security Documents
to which it is a party unless all such filings and registrations have been made
or will be made, in accordance with Schedule 2 (Conditions Precedent).

 

75

--------------------------------------------------------------------------------


 

18.4                        Pari passu ranking

 

Its payment obligations under the Finance Documents to which it is a party rank
at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

 

18.5                        No Violation

 

Neither the execution, delivery or performance by any Obligor of the Transaction
Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, will:

 

(a)                                 contravene any material provision of any
applicable law, statute, rule or regulation or any applicable order, judgment,
writ, injunction or decree of any court or governmental instrumentality;

 

(b)                                 conflict with or result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Security (except Other Permitted Security) upon any of the
material properties or assets of such Obligor pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, to which such Obligor is a
party or by which it or any of its material property or assets is bound or to
which it may be subject; or

 

(c)                                  violate any provision of the Constitutional
Documents of such Obligor.

 

18.6                        Governmental Approvals

 

No Authorization or validation of, or filing, recording or registration with
(except as have been obtained or made or, in the case of any filings or
recordings in respect of the Security Documents, will be made within 10 days of
the date such Security Document is required to be executed pursuant hereto), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with:

 

(a)                                 the execution, delivery and performance by
any Obligor of any Finance Document to which it is a party; or

 

(b)                                 the legality, validity, binding effect or
enforceability of any Finance Document to which it is a party.

 

18.7                        Financial Statements; Financial Condition;
Undisclosed Liabilities

 

(a)                                 The audited consolidated balance sheets of
the Parent Guarantor as at December 31, 2015 and the related consolidated
statements of income and cash flows for the fiscal year ended on such date and
(ii) the unaudited consolidated balance sheets of the Parent Guarantor as at
March 31, 2016 and the related consolidated statements of income and cash flows,
in each case for such quarterly accounting period, reported on by and
accompanied by, in the case of the audited annual financial statements, an
unqualified report from an Acceptable Accounting Firm, present fairly the
consolidated financial condition of the Parent Guarantor as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended.  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).

 

76

--------------------------------------------------------------------------------


 

Neither the Parent Guarantor nor any of its Subsidiaries has any material
guarantee obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the financial
statements referred to in the preceding sentence (it being understood that with
respect to guarantee obligations, the underlying debt is so reflected).

 

(b)                                 Except as fully disclosed in the financial
statements and the notes related thereto delivered pursuant to Clause 19.2
(Financial statements), there were as of the date of this Agreement no
liabilities or obligations with respect to the Parent Guarantor or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, would be materially adverse to the Parent Guarantor and its
Subsidiaries taken as a whole.  As of the date of this Agreement, none of the
Obligors knows of any basis for the assertion against it of any liability or
obligation of any nature that is not fairly disclosed (including, without
limitation, as to the amount thereof) in the financial statements and the notes
related thereto delivered pursuant to Clause 19.2 (Financial statements) which,
either individually or in the aggregate, could reasonably be expected to be
materially adverse to the Parent Guarantor and its Subsidiaries taken as a
whole.

 

(c)                                  The Projections delivered by the Parent
Guarantor to the Facility Agent and the Lenders prior to the date of this
Agreement have been prepared in good faith and are based on GAAP and reasonable
assumptions, and there are no statements or conclusions in such Projections
which are based upon or include information known to the Parent Guarantor on the
date of this Agreement to be misleading in any material respect or which fail to
take into account material information known to the Parent Guarantor on the date
of this Agreement regarding the matters reported therein.  On the date of this
Agreement, the Parent Guarantor believes that such Projections are reasonable
and attainable, it being recognized by the Lenders, however, that projections as
to future events are not to be viewed as facts and that the actual results
during the period or periods covered by the Projections may differ from the
projected results included in such Projections.

 

(d)                                 Since December 31, 2015 (or as the case may
be, the date of the latest audited consolidated balance sheets of the Parent
Guarantor provided to the Facility Agent pursuant to this Agreement), nothing
has occurred that has had or could reasonably be expected to have a Material
Adverse Effect.

 

18.8                        Litigation

 

Except as set forth in the most recent S-1 Registration Statement of the Parent
Guarantor (filed with the SEC on June 22, 2015), there are no actions, suits,
investigations (conducted by any governmental or other regulatory body of
competent jurisdiction) or proceedings pending or, to the knowledge of the
Parent Guarantor or the Borrower, threatened against the Parent Guarantor or any
of its Subsidiaries (i) with respect to the Finance Documents; or (ii) that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

18.9                        True and Complete Disclosure

 

All factual information (taken individually or as a whole) furnished by or on
behalf of the Parent Guarantor or the Borrower in writing to the Facility Agent
or any Lender (including, without limitation, all information contained in the
Transaction Documents and the Merger Agreement and any financial statement
referred to in Clause 19.2 (Financial statements) for purposes of or in
connection with this Agreement, the other Finance Documents or any

 

77

--------------------------------------------------------------------------------


 

transaction contemplated herein or therein is, and all other such factual
information (taken individually or as a whole) hereafter furnished by or on
behalf of the Parent Guarantor or the Borrower in writing to the Facility Agent
or any Lender will be, true and accurate in all material respects and did not
fail to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time as such information was provided
and copies of the Shipbuilding Contracts and the Merger Agreement are the full,
complete and true copies of such documents and do not omit any addenda,
amendments or supplements thereto.

 

18.10                 Use of Proceeds; Margin Regulations

 

(a)                                 All proceeds of the Loan shall be used in
accordance with Clause 3.1 (Purpose).

 

(b)                                 No part of the proceeds of the Loan shall be
used to purchase or carry any Margin Stock or to extend credit for the purpose
of purchasing or carrying any Margin Stock.  Neither the making of the Loan nor
the use of the proceeds thereof will violate or be inconsistent with the Margin
Regulations.

 

(c)                                  No proceeds of the Loan shall be made
available directly or indirectly to or for the benefit of a Restricted Party in
a manner that would result in a violation of Sanctions, nor shall they otherwise
be applied in a manner or for a purpose prohibited by Sanctions.

 

(d)                                 No payment in connection with a Finance
Document shall be funded out of proceeds derived from any action which is in
breach of Sanctions.

 

18.11                 Tax Returns and Payments

 

(a)                                 All payments which an Obligor is liable to
make under the Finance Documents to which it is a party can properly be made
without deduction or withholding for or on account of any Tax payable under any
law of any relevant jurisdiction applicable as of the date of this Agreement.

 

(b)                                 The Parent Guarantor and each of its
Subsidiaries has timely filed with the appropriate taxing authorities all
material U.S. federal income tax returns, statements, forms and reports for
taxes and all other material U.S., the United Kingdom, and non-U.S. tax returns,
statements, forms and reports for taxes required to be filed by or with respect
to the income, properties or operations of the Parent Guarantor and/or any of
its Subsidiaries (the “Returns”).  All such Returns accurately reflect in all
material respects all liability for taxes of the Parent Guarantor and its
Subsidiaries as a whole for the periods covered thereby.  The Parent Guarantor
and each of its Subsidiaries have paid, or have provided adequate reserves (in
accordance with GAAP) for the payment of, all Taxes shown as due on all such
Returns and all other material U.S. federal, state and the United Kingdom and
non-U.S. Taxes that have become due and payable.

 

(c)                                  There is no action, suit, proceeding,
investigation, audit, or claim now pending or, to the best knowledge of the
Parent Guarantor or any of its Subsidiaries, threatened by any authority
regarding any Taxes relating to the Parent Guarantor or any of its Subsidiaries.

 

(d)                                 As of the date of this Agreement, neither
the Parent Guarantor nor any of its Subsidiaries has entered into an agreement
or waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of Taxes of the
Parent Guarantor or any of its Subsidiaries, or is aware of any circumstances
that would cause the taxable years or other taxable periods of the Parent
Guarantor or any of its Subsidiaries not to be subject to the normally
applicable statute of limitations.

 

78

--------------------------------------------------------------------------------


 

(e)                                  Neither the Parent Guarantor nor any of its
Subsidiaries (i) has engaged in any “listed transaction” within the meaning of
Section 6011 of the Code or (ii) has any actual or potential liability for the
taxes of any person (other than the Parent Guarantor or any of its present or
former Subsidiaries) under the United States Treasury regulation
Section 1.1502-6 (or any similar provision of state, local, foreign or
provincial law).

 

18.12                 Compliance with ERISA

 

(a)                                 Schedule 9 (ERISA Plans and contributions)
sets forth, as of the date of this Agreement, each Plan.

 

(b)                                 With respect to each Plan, other than any
Multiemployer Plan (and each related trust, insurance contract or fund), there
has been no failure to be in substantial compliance with its terms and with all
applicable laws, including without limitation ERISA and the Code, that could
reasonably be expected to give rise to a Material Adverse Effect.

 

(c)                                  Each Plan, other than any Multiemployer
Plan (and each related trust, if any), which is intended to be qualified under
Section 401(a) of the Code has received a determination letter (or an opinion
letter) from the United States Internal Revenue Service to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code. No Reportable
Event has occurred.

 

(d)                                 To the best knowledge of an Obligor or any
of its Subsidiaries or ERISA Affiliates no Plan which is a Multiemployer Plan is
insolvent or in reorganization.

 

(e)                                  No Plan has an Unfunded Current Liability
in an amount material to an Obligor or any ERISA Affiliate’s operation.  No Plan
(other than a Multiemployer Plan) which is subject to Section 412 of the Code or
Section 302 of ERISA has failed to satisfy minimum funding standards, or has
applied for or received a waiver of the minimum funding standards or an
extension of any amortization period, within the meaning of Section 412 or 430
of the Code or Section 302 or 303 of ERISA.

 

(f)                                   With respect to each Plan (other than a
Multiemployer Plan) its actuary has certified that such Plan is not an at-risk
plan within the meaning of Section 430 of the Code or Section 303 of ERISA; all
contributions required to be made with respect to a Plan have been or will be
timely made.

 

(g)                                  Neither any Obligor nor any of its
Subsidiaries nor any ERISA Affiliate has incurred any material liability
(including any indirect, contingent or secondary liability) to or on account of
a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of the Code or
expects to incur any such liability under any of the foregoing sections with
respect to any Plan.

 

(h)                                 No condition exists which presents a
material risk to any Obligor or any of its Subsidiaries or any ERISA Affiliate
of incurring a liability to or on account of a Plan pursuant to the foregoing
provisions of ERISA and the Code.

 

(i)                                     No proceedings have been instituted by
the PBGC to terminate or appoint a trustee to administer any Plan (in the case
of a Multiemployer Plan, to the best knowledge of any Obligor or any of its
Subsidiaries or ERISA Affiliates) which is subject to Title IV of ERISA.

 

(j)                                    No action, suit, proceeding, hearing,
audit or investigation with respect to the administration, operation or the
investment of assets of any Plan (other than routine claims for benefits) is
pending, or, to the best knowledge of any Obligor or any of its Subsidiaries,

 

79

--------------------------------------------------------------------------------


 

expected or threatened which could reasonably be expected to have a Material
Adverse Effect.

 

(k)                                 Using actuarial assumptions and computation
methods consistent with Part 1 of subtitle E of Title IV of ERISA, each of the
Obligors and its Subsidiaries and ERISA Affiliates would have no liabilities to
any Plans which are Multiemployer Plans in the event of a complete withdrawal
therefrom in an amount which could reasonably be expected to have a Material
Adverse Effect.

 

(l)                                     Neither the Borrower nor any of its
Subsidiaries nor any ERISA Affiliate has received any notice that a Plan which
is a Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA.

 

(m)                             Each group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has
covered employees or former employees of the any Obligor, any of its
Subsidiaries, or any ERISA Affiliate has at all times been operated in material
compliance with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code.

 

(n)                                 No lien imposed under the Code or ERISA on
the assets of any Obligor or any of its Subsidiaries or any ERISA Affiliate
exists nor has any event occurred which could reasonably be expected to give
rise to any such lien on account of any Plan.

 

(o)                                 Each Obligor and its Subsidiaries do not
maintain or contribute to any employee welfare plan (as defined in
Section 3(1) of ERISA) which provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan
the obligations with respect to which could reasonably be expected to have a
Material Adverse Effect.

 

(p)                                 Each Foreign Pension Plan has been
maintained in substantial compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities.  All contributions required to be made with respect to a Foreign
Pension Plan have been or will be timely made.  Neither any Obligor nor any of
its Subsidiaries has incurred any obligation in connection with the termination
of or withdrawal from any Foreign Pension Plan that could reasonably be expected
to have a Material Adverse Effect.  Neither any Obligor nor any of its
Subsidiaries maintains or contributes to any Foreign Pension Plan the
obligations with respect to which could in the aggregate reasonably be expected
to have a Material Adverse Effect.

 

18.13                 Subsidiaries

 

(a)                                 On the first Utilisation Date, the Parent
Guarantor has no Subsidiaries other than those Subsidiaries listed on Schedule
10 (Subsidiaries) (which Schedule identifies the correct legal name, direct
owner, percentage ownership and jurisdiction of organization of each such
Subsidiary on the date hereof).  On the first Utilisation Date, all outstanding
capital stock, membership interests, partnership interests, units or other form
of equity, of each class outstanding, of each of the Subsidiaries listed on
Schedule 10 (Subsidiaries) has been validly issued, is fully paid and
non-assessable (to the extent applicable) and, except in the case of the Parent
Guarantor, is owned beneficially and of record by a Obligor free and clear of
all Security other than Other Permitted Security.

 

(b)                                 Each of the Owner Guarantors is a
wholly-owned Subsidiary of the Borrower.

 

80

--------------------------------------------------------------------------------


 

18.14                 Compliance with Statutes, etc.

 

The Parent Guarantor and each of its Subsidiaries are in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property, except such
non-compliances that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

18.15                 Investment Company Act

 

Neither the Parent Guarantor, nor any of its Subsidiaries, is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

18.16                 Anti-Money Laundering; Anti-Corruption

 

(a)                                 Each Obligor, as well as their respective
subsidiaries, directors and officers, have conducted and are conducting its
businesses in compliance with Anti-Bribery and Corruption Laws and in
particular:

 

(i)            no part of the proceeds of the Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended; and

 

(ii)           no Obligor, nor their subsidiaries, respective directors,
officers, or to the knowledge (actual, implied or constructive) of each such
Obligor after making due and careful enquiries, employees, agents or
representatives has made or agreed to make any contribution, payment, gift or
entertainment to, or accepted or received any contributions, payments, gifts or
entertainment from, any government official, employee, political party or agent
or any candidate for any federal, state, local or foreign public office, where
either the contribution, payment or gift or the purpose thereof was illegal
under the laws of any federal, state, local or foreign jurisdiction.

 

(b)                                 Each Obligor as well as their respective
directors and officers, complies with any applicable law or regulation
implemented to combat “money laundering”, including without limitation the
PATRIOT Act and the Bank Secrecy Act.

 

18.17                 Sanctions

 

(a)                                 To the extent applicable, each Obligor is in
compliance, in all material respects, with:

 

(i)            all United States laws relating to terrorism or money laundering,
including Executive order No. 13224 on Terrorist Financing, effective
September 24, 2011 (the “Executive Order”); and

 

(ii)           the PATRIOT Act.

 

(b)                                 The Parent Guarantor does not (i) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or (ii) engage in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding or attempting to violate any of the prohibitions set forth
in any United States anti-terrorism laws.

 

81

--------------------------------------------------------------------------------


 

(c)                                  Each Obligor has implemented and maintains
in effect policies and procedures designed to ensure compliance by each such
Obligor, its subsidiaries and their respective directors, officers, and to the
knowledge (actual, implied or constructive) of each such Obligor after making
due and careful enquiries, its employees, agents and representatives with all
Sanctions and each Obligor, its subsidiaries and their respective directors,
officers and to the knowledge (actual, implied or constructive) of each such
Obligor after making due and careful enquiries, its employees, agents and
representatives, are in compliance with Sanctions and are not engaged in any
activity that would reasonably be expected to result in such Obligor being
designated as a Restricted Party or otherwise violate or contravene any
Sanctions.

 

(d)                                 No Obligor, nor any of an Obligor’s
respective directors, officers, or to the knowledge (actual, implied or
constructive) of each such Obligor after making due and careful enquiries,
employees, agents or representatives (i) is a Restricted Party, is involved in
any transaction through which it is reasonably likely to become a Restricted
Party, or is involved in any transaction involving any Restricted Party, or
(ii) is owned or controlled by or is acting directly or indirectly on or on
behalf of a Restricted Party, (iii) owns or controls a Restricted Party or
(iv) has received notice of or is aware of any inquiry, claim, action, suit,
proceeding or investigation against it with respect to Sanctions by any
Sanctions Authority.

 

18.18                 Pollution and Other Regulations

 

(a)                                 Each of the Parent Guarantor and its
Subsidiaries is in compliance with all applicable Environmental Laws governing
its business, except for such failures to comply as are not reasonably likely to
have a Material Adverse Effect, and neither the Parent Guarantor nor any of its
Subsidiaries is, to the knowledge of the Parent Guarantor or the Borrower,
liable for any penalties, fines or forfeitures for failure to comply with any of
the foregoing except for such penalties, fines or forfeitures as are not
reasonably likely to have a Material Adverse Effect.

 

(b)                                 All licenses, permits, registrations or
approvals required for the business of the Parent Guarantor and each of its
Subsidiaries, as conducted as of the date of this Agreement, under any
Environmental Law have been secured and each of the Parent Guarantor and each of
its Subsidiaries is in substantial compliance therewith, except for such
failures to secure or comply as are not reasonably likely to have a Material
Adverse Effect.

 

(c)                                  Neither the Parent Guarantor nor any of its
Subsidiaries is in noncompliance with, breach of or default under any applicable
writ, order, judgment, injunction, or decree pursuant to any Environmental Law,
to which the Parent Guarantor or such Subsidiary is a party or which would
affect the ability of the Parent Guarantor or such Subsidiary to operate any
Ship, Real Property or other facility and no event has occurred and is
continuing which, with the passage of time or the giving of notice or both,
would constitute noncompliance, breach of or default thereunder, except in each
such case, as such noncompliance, breaches or defaults as are not likely to,
individually or in the aggregate, have a Material Adverse Effect.

 

(d)                                 There are, as of the date of this Agreement,
no Environmental Claims pending or, to the knowledge of the Parent Guarantor or
the Borrower, threatened, against the Parent Guarantor or any of its
Subsidiaries in respect of which an unfavourable decision, ruling or finding
would be reasonably likely to have a Material Adverse Effect.

 

(e)                                  There are no facts, circumstances,
conditions or occurrences on any Ship, Real Property or other facility owned or
operated by the Parent Guarantor or any of its Subsidiaries that are reasonably
likely (i) to form the basis of an Environmental Claim against the Parent
Guarantor, any of its Subsidiaries or any Ship, Real Property or other facility
owned by the

 

82

--------------------------------------------------------------------------------


 

Parent Guarantor or any of its Subsidiaries, or (ii) to cause such Ship, Real
Property or other facility to be subject to any restrictions on its ownership,
occupancy, use or transferability under any Environmental Law, except in each
such case for clauses (i) and (ii) above, such Environmental Claims or
restrictions that individually or in the aggregate are not reasonably likely to
have a Material Adverse Effect.

 

(f)                                   Hazardous Materials have not at any time
prior to the date of this Agreement, been (i) generated, used, treated or stored
on, or transported to or from, any Ship, Real Property or other facility at any
time owned or operated by the Parent Guarantor or any of its Subsidiaries or
(ii) released on or from any such Ship, Real Property or other facility, except
in each case for clauses (i) and (ii) above where such occurrence or event,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

This Clause 18.18 (Pollution and Other Regulations) contains the sole and
exclusive representations and warranties of the Obligors with respect to
environmental, health and safety matters, including any relating to or arising
under Environmental Laws, Environmental Claims or Hazardous Materials.

 

18.19                 Labor Relations

 

Neither the Parent Guarantor nor any of its Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect and there is (a) no unfair labor practice complaint pending
against the Parent Guarantor or any of its Subsidiaries or, to the Parent
Guarantor’s knowledge, threatened against any of them before the National Labor
Relations Board, and no material grievance or arbitration proceeding arising out
of or under any collective bargaining agreement is so pending against the Parent
Guarantor or any of its Subsidiaries or, to the Parent Guarantor’s knowledge,
threatened against any of them, (b) no strike, labor dispute, slowdown or
stoppage pending against the Parent Guarantor or any of its Subsidiaries or, to
the Parent Guarantor’s knowledge, threatened against the Parent Guarantor or any
of its Subsidiaries and (c) no union representation proceeding pending with
respect to the employees of the Parent Guarantor or any of its Subsidiaries,
except (with respect to the matters specified in clauses (a), (b) and (c) above)
as could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

18.20                 Patents, Licenses, Franchises and Formulas

 

The Parent Guarantor and each of its Subsidiaries owns, or has the right to use,
and has the right to enforce and prevent any third party from using, all
material patents, trademarks, permits, service marks, trade names, copyrights,
licenses, franchises and formulas, and has obtained assignments of all leases
and other rights of whatever nature, necessary for the present conduct of its
business, without any known conflict with the rights of others, except for such
failures and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

18.21                 Financial Indebtedness

 

Schedule 11 (Financial Indebtedness) sets forth a true and complete list of all
Financial Indebtedness of the Parent Guarantor and its Subsidiaries as of the
first Utilisation Date (other than (i) the Financial Indebtedness under the
Korean Facility, the Re-financing Facility and the Blue Mountain Indebtedness
and which is to remain outstanding after giving effect to the date of this
Agreement) (the “Existing Indebtedness”) and (ii) the Financial Indebtedness
under the Bridging Facility, in each case showing the

 

83

--------------------------------------------------------------------------------


 

aggregate principal amount thereof and the name of the borrower and any other
entity which directly or indirectly guarantees such debt.

 

18.22                 Insurance

 

Schedule 12 (Insurances) sets forth a true and complete listing of all insurance
maintained by each Obligor with respect of the Ships, as of the date of this
Agreement, with the amounts insured (and any deductibles) set forth therein.

 

18.23                 Concerning the Ships

 

The registered owner and jurisdiction of registration and flag (which shall be
in an Approved Flag) of each Ship is set forth in Schedule 8 (Details of the
Ships). Each Ship is and will be operated in compliance with all applicable law,
rules and regulations, except such noncompliance as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect or
result in a material diminution in the value of such Ship.

 

18.24                 Citizenship

 

The Parent Guarantor and each other Obligor which owns or operates, or will own
or operate, one or more Ships is, or will be, qualified to own and operate such
Ships under the relevant Approved Flag, or will be permitted, to be flagged in
accordance with the terms of the respective Ship’s Mortgage.

 

18.25                 Ship Classification Flag

 

Each Ship:

 

(a)                                 is or will be, classified in the highest
class available for ships of its age and type with an Approved Classification
Society, free of any conditions or recommendations, other than as permitted, or
will be permitted, under the Ship’s Mortgages, and

 

(b)                                 flagged in an Approved Flag jurisdiction.

 

18.26                 No Immunity

 

The Parent Guarantor does not, nor does any other Obligor or any of their
respective properties, have any right of immunity on the grounds of sovereignty
or otherwise from the jurisdiction of any court or from setoff or any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of any
jurisdiction.  The execution and delivery of the Finance Documents by the
Obligors and the performance by them of their respective obligations thereunder
constitute commercial transactions.

 

18.27                 Flags and Enforcement

 

No fees or taxes, including, without limitation, stamp, transaction,
registration or similar taxes, are required to be paid to ensure the legality,
validity, or enforceability of this Agreement or any of the other Finance
Documents other than recording taxes which have been, or will be, paid by the
Parent Guarantor or any of its Subsidiaries as and to the extent due.  Under the
laws of any Approved Flag jurisdiction,

 

(a)                                 the choice of English laws as set forth in
the Finance Documents (other than the Accounts Security) which are stated to be
governed by English laws; and

 

84

--------------------------------------------------------------------------------


 

(b)                                 the choice of the laws of the State of New
York as set forth in the Accounts Security which are stated to be governed by
the laws of the State of New York,

 

is a valid choice of law, and the irrevocable submission by each Obligor to
jurisdiction and consent to service of process and, where necessary, appointment
by such Obligor of an agent for service of process, in each case as set forth in
such Finance Documents, is legal, valid, binding and effective.

 

18.28                 Form of Documentation

 

Each of the Finance Documents is, or when executed will be, in proper legal form
under the laws of the jurisdiction of the applicable Approved Flag for the
enforcement thereof under such laws.  To ensure the legality, validity,
enforceability or admissibility in evidence of each such Finance Document in
applicable Approved Flag jurisdiction, it is not necessary that any Finance
Document or any other document be filed or recorded with any court or other
authority in such applicable Approved Flag jurisdiction, or notarized or
executed under seal, or physically executed in any such jurisdiction, except as
have been made, or will be made, in accordance with Clause 46 (Counterparts).

 

18.29                 Solvency

 

After giving effect to:

 

(a)                                 the Loan outstanding,

 

(b)                                 the consummation of the transactions
contemplated hereunder; and

 

(c)                                  the payment and accrual of all transaction
costs in connection with the foregoing,

 

the Parent Guarantor and its Subsidiaries, taken as a whole, and the Borrower
and its Subsidiaries, taken as a whole, are Solvent.

 

18.30                 Overseas companies

 

No Obligor has delivered particulars, whether in its name stated in the Finance
Documents or any other name, of any UK Establishment to the Registrar of
Companies as required under the Overseas Regulations or, if it has so
registered, it has provided to the Facility Agent sufficient details to enable
an accurate search against it to be undertaken by the Lenders at the Companies
Registry.

 

19                                  INFORMATION UNDERTAKINGS

 

19.1                        General

 

The undertakings in this Clause 19 (Information Undertakings) remain in force
throughout the Security Period unless the Facility Agent, acting with the
authorization of the Required Lenders (or, where specified, all the Lenders),
may otherwise permit.

 

19.2                        Financial statements

 

The Parent Guarantor shall supply to the Facility Agent in sufficient copies for
all the Lenders:

 

(a)                                 within 90 days after the close of each
fiscal year of the Parent Guarantor (i) the audited consolidated balance sheets
of the Parent Guarantor and its Subsidiaries as at the end of such fiscal year
and the related audited consolidated statements of income and retained

 

85

--------------------------------------------------------------------------------


 

earnings and of cash flows for such fiscal year setting forth comparative
figures for the preceding fiscal year and certified by Deloitte & Touche LLP or
such other independent certified public accountants of recognized national
standing reasonably acceptable to the Facility Agent, together with a report of
such accounting firm stating that in the course of its regular audit of the
financial statements of the Parent Guarantor and its Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge of any Default or Event of Default
pursuant to the Financial Covenants, which has occurred and is continuing or, if
in the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and
(ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year.

 

(b)                                 Within 45 days after the close of the first
three quarterly accounting periods in each fiscal year of the Parent Guarantor,
(i) the unaudited consolidated balance sheets of the Parent Guarantor and its
Subsidiaries as at the end of such quarterly accounting period and the related
unaudited consolidated statements of income and cash flows, in each case for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly accounting period, and in each case,
setting forth comparative figures for the related periods in the prior fiscal
year, all of which shall be certified by the senior financial officer of the
Parent Guarantor, subject to normal year-end audit adjustments and
(ii) management’s discussion and analysis of the important operational and
financial developments during the fiscal quarter and year-to-date periods.

 

(c)                                  As soon as available but not more than 30
days after the commencement of each fiscal year of the Parent Guarantor, cash
flow projections (including a balance sheet and statement of profit and loss and
cash flow) of the Parent Guarantor and its Subsidiaries in reasonable detail for
the fiscal year in which such cash flow projections are actually delivered and
the following three fiscal years.

 

(d)                                 Together with delivery of the compliance
certificates described in Clause 19.3(a) (Compliance certificate) required in
connection with each fiscal quarter in each fiscal year of the Parent Guarantor,
and at any other time within thirty-three (33) days of the written request of
the Facility Agent, valuations of each of the Ships dated no more than 14
Business Days prior to the delivery thereof, in form and substance reasonably
satisfactory to the Facility Agent and from two Approved Appraisers stating the
then current Fair Market Value of each of the Ships. All such valuations shall
be conducted by, and made at the expense of, the Borrower (it being understood
that the Facility Agent may and, at the request of the Required Lenders, shall,
upon notice to the Borrower, obtain such valuations and that the cost of all
such valuations will be for the account of the Borrower); provided that, unless
an Event of Default shall then be continuing, in no event shall the Borrower be
required to pay for more than four Appraisals of each Ship obtained by the
Facility Agent (which shall for the avoidance of doubt, not include any
valuations required to be provided by the Borrower under this Clause) pursuant
to this paragraph (d) in any single fiscal year of the Borrower, with the cost
of any such Appraisals obtained by the Facility Agent in excess thereof to be
paid by the Lenders on a pro rata basis.

 

Notwithstanding the foregoing, the required financial statements of the Parent
Guarantor shall be deemed to have furnished to the Facility Agent if the Parent
Guarantor has filed such reports and information with the SEC via the EDGAR
system (or any successor system) and such reports and information are publicly
available.

 

86

--------------------------------------------------------------------------------


 

19.3                        Compliance Certificate

 

(a)                                 At the time of the delivery of the financial
statements provided for in Clauses 19.2(a) and (b) (Financial Statements), a
certificate of the senior financial officer of the Parent Guarantor in the form
of Schedule 7 (Compliance Certificate) to the effect that, to the best of such
officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof (in reasonable detail),
which certificate shall:

 

(i)            set forth the calculations required to establish whether the
Parent Guarantor was in compliance with the Financial Covenants at the end of
such fiscal quarter or year, as the case may be; and

 

(ii)           certify that there have been no changes to Schedule 10
(Subsidiaries) since the first Utilisation Date or, if later, since the date of
the most recent certificate delivered pursuant to this Clause 19.3 (Compliance
Certificate) or if there have been any such changes, a list in reasonable detail
of such changes (but, in each case with respect to this paragraph (ii).

 

(b)                                 At the time of a disposal of any Ship, a
certificate of a senior financial officer of the Parent Guarantor which
certificate shall:

 

(i)            certify on behalf of the Parent Guarantor the last valuation
received pursuant to Clause 19.2(d) (Financial Statements) determining the
Aggregate Collateral Vessel Value, after giving effect to such
disposition(s) and/or showing the individual Fair Market Value of all Ships
owned by the Owner Guarantors which have not been sold, transferred, lost or
otherwise disposed of at such time; and

 

(ii)           set forth the calculations required to establish whether the
Parent Guarantor is in compliance with the provisions of Clause 25.1 (Minimum
required security cover)after giving effect to such disposition.

 

19.4                        Information: miscellaneous

 

Each Obligor shall and shall procure that each other Obligor shall supply to the
Facility Agent (in sufficient copies for all the Lenders and to Sinosure, if the
Facility Agent so requests):

 

(a)                                 promptly, copies of all financial
information, proxy materials and other information and reports, if any, which
the Parent Guarantor or any of its Subsidiaries shall file with the SEC (or any
successor thereto) or deliver to holders of its Financial Indebtedness pursuant
to the terms of the documentation governing such Financial Indebtedness (or any
trustee, agent or other representative therefor).

 

(b)                                 promptly upon, and in any event within five
Business Days after, without duplication of any other reporting requirements
herein, receipt of any notices of default, financial reporting and collateral
reporting under the Re-financing Facility, and copies of all effectuated
additions, amendments, restatements, supplements or other modifications in
respect of the Re-financing Facility documents.

 

(c)                                  promptly, such further information and/or
documents as any Finance Party (through the Facility Agent) may reasonably
request so as to enable such Finance Party to comply with any laws applicable to
it (including without limitation compliance with FATCA) or as may be required by
any regulatory authority.

 

(d)                                 promptly upon, and in any event within
fifteen Business Days after, the Parent Guarantor obtains knowledge thereof,
written notice of any of the following environmental matters occurring after the
date of this Agreement, except to the extent that such environmental

 

87

--------------------------------------------------------------------------------


 

matters could not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect:

 

(i)            any Environmental Claim pending or threatened in writing against
the Parent Guarantor or any of its Subsidiaries or any Ship or property owned or
operated or occupied by the Parent Guarantor or any of its Subsidiaries;

 

(ii)           any condition or occurrence on or arising from any Ship or
property owned or operated or occupied by the Parent Guarantor or any of its
Subsidiaries that (a) results in material noncompliance by the Parent Guarantor
or such Subsidiary with any applicable Environmental Law or (b) could reasonably
be expected to form the basis of an Environmental Claim against the Parent
Guarantor or any of its Subsidiaries or any such Ship or property;

 

(iii)          any condition or occurrence on any Ship or property owned or
operated or occupied by the Parent Guarantor or any of its Subsidiaries that
could reasonably be expected to cause such Ship or property to be subject to any
restrictions on the ownership, occupancy, use or transferability by the Parent
Guarantor or such Subsidiary of such Ship or property under any Environmental
Law;

 

(iv)          the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Ship or property
owned or operated or occupied by the Parent Guarantor or any of its Subsidiaries
as required by any Environmental Law or any governmental or other administrative
agency; provided that in any event the Parent Guarantor shall deliver to the
Facility Agent all material notices received by the Parent Guarantor or any of
its Subsidiaries from any government or governmental agency under, or pursuant
to, CERCLA or OPA; and

 

(v)           all such notices shall describe in reasonable detail the nature of
the claim, investigation, condition, occurrence or removal or remedial action
and the Parent Guarantor’s or such Subsidiary’s response thereto. In addition,
the Parent Guarantor will provide the Facility Agent with copies of all material
communications with any government or governmental agency and all material
communications with any person relating to any Environmental Claim of which
notice is required to be given pursuant to this Clause 21.4 (Ownership of
Subsidiaries), and such detailed reports of any such Environmental Claim as may
reasonably be requested by the Facility Agent or the Required Lenders;

 

(e)                                  promptly after Parent Guarantor’s or any of
its Subsidiaries’ receipt thereof, a copy of any “management letter” received
from its certified public accountants and management’s response thereto;

 

(f)                                   promptly and in any event within five
Business Days after any Obligor obtains actual knowledge thereof, the relevant
party shall supply to the Facility Agent (i) the details of any inquiry, claim,
action, suit, proceeding or investigation pursuant to Sanctions by any Sanctions
Authority against it, any of its Subsidiaries, any of its direct or indirect
owners, or any of their respective directors, officers, employees, agents or
representatives as well as information on what steps are being taken to answer
or oppose such inquiry, claim, action, suit, proceeding or investigation and
(ii) notice that any Obligor, any of its Subsidiaries or any of its direct or
indirect owners, or any of their respective directors, officers, employees
agents or representatives has become or is likely to become a Restricted Party
or becomes involved in any transaction involving a Restricted Party; and

 

88

--------------------------------------------------------------------------------


 

(g)                                  from time to time, such other information
or documents (financial or otherwise) with respect to the Parent Guarantor or
its Subsidiaries as the Facility Agent or the Lenders (through the Facility
Agent) may reasonably request in writing.

 

19.5                        “Know your customer” checks

 

(a)                                 If:

 

(i)            the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(ii)           any change in the status of an Obligor (including, without
limitation, a change of ownership of an Obligor) after the date of this
Agreement; or

 

(iii)          a proposed assignment or transfer by a Lender of any of its
rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer,

 

obliges a Finance Party (or, in the case of sub-paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of any
Finance Party supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by a Servicing Party (for itself or on
behalf of any other Finance Party) or any Lender (for itself or, in the case of
the event described in sub-paragraph (iii) above, on behalf of any prospective
new Lender) (such documentation and evidence to include without limitation,
constitutional documents and certificates of good standing of a company,
officer’s certificates setting out the names of a company’s directors and/or
officers, copies of passports and address proofs of such directors and/or
officers) in order for such Finance Party or, in the case of the event described
in sub-paragraph (iii) above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

(b)                                 Each Lender shall promptly upon the request
of a Servicing Party supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Servicing Party (for itself) in
order for that Servicing Party to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.

 

19.6                        Notification of Event of Default

 

Promptly, and in any event within three Business Days after the Parent Guarantor
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or Event of Default which notice shall specify the nature
thereof, the period of existence thereof and what action the Parent Guarantor
proposes to take with respect thereto, (ii) any litigation or governmental
investigation or proceeding pending or threatened in writing against the Parent
Guarantor or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect on any Finance Document
and (iii) any Total Loss in respect of any Ship.

 

89

--------------------------------------------------------------------------------


 

20                                  FINANCIAL COVENANTS

 

20.1                        General

 

The undertakings in this Clause 20 (Financial Covenants) remain in force
throughout the Security Period except as the Facility Agent, acting with the
authorization of the Required Lenders (or, where specified, all the Lenders) may
otherwise permit.

 

20.2                        Debt Service Coverage Ratio

 

The Parent Guarantor will not permit the Debt Service Coverage Ratio for any
Test Period ending on or after 31 March 2016 to be less than 1.10:1.00.

 

20.3                        Minimum Consolidated Liquidity

 

The Parent Guarantor will not permit at any time the cash and Cash Equivalents
(which shall include funds on deposit in (i) any Debt Service Reserve Account
and (ii) the debt service reserve account under the Korean Facility, each valued
at 50% of par) held by the Parent Guarantor and its Subsidiaries to be less than
the greatest of:

 

(a)                                 $50,000,000;

 

(b)                                 5.0% of Total Indebtedness; and

 

(c)                                  $1,500,000 per delivered Ship,

 

provided that, at all times, Unrestricted Cash and Cash Equivalents shall be no
less than $25,000,000.

 

20.4                        Maximum Consolidated Leverage

 

The Parent Guarantor will not permit the Consolidated Leverage Ratio to be
greater than 0.65 to 1.00 on the last day of any Test Period ending on or after
31 March 2016.

 

21                                  GENERAL UNDERTAKINGS

 

21.1                        General

 

The undertakings in this Clause 21 (General Undertakings) remain in force
throughout the Security Period except as the Facility Agent, acting with the
authorization of the Required Lenders (or, where specified, all the Lenders) may
otherwise permit.

 

21.2                        Corporate Franchises

 

The Parent Guarantor will, and will cause each of its Subsidiaries, to do or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence and its material rights, franchises, licenses and patents
(if any) used in its business, except, in the case of any Subsidiary of the
Parent Guarantor that is not an Owner Guarantor, which could not be reasonably
expected to have a Material Adverse Effect; provided, however, that nothing in
this Clause 21.2 (Corporate Franchises) shall prevent:

 

(a)                                 sales or other dispositions of assets,
consolidations or mergers by or involving the Parent Guarantor or any of its
Subsidiaries which are permitted in accordance with Clause 21.23 (Merger) or
Clause 21.22 (Disposals);

 

90

--------------------------------------------------------------------------------


 

(b)                                 any Owner Guarantor from changing the
jurisdiction of its organization to the extent permitted by Clause
21.31(c)(vii) (Limitation on Certain Requirements on Subsidiaries); or

 

(c)                                  the abandonment by the Parent Guarantor or
any of its Subsidiaries of any rights, franchises, licenses and patents that
could not be reasonably expected to have a Material Adverse Effect.

 

21.3                        Compliance with laws

 

Each Obligor will:

 

(a)                                 comply with all applicable statutes,
regulations and orders of, and all applicable restrictions (including all laws
and regulations relating to money laundering) imposed by, all governmental
bodies, domestic or foreign, (i) in respect of the conduct of its business and
the ownership of its property, except such non-compliances as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (ii) applicable to each Ship, its ownership, employment,
operation, management and registration, including the ISM Code, ISPS Code, all
material Environmental Laws, all Sanctions and the laws of the relevant Approved
Flag;

 

(b)                                 obtain, comply with, and do all that is
necessary to maintain in full force and effect any approvals required by any
Environmental Law except such non-compliances as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and

 

(c)                                  without limiting paragraph (a) above, not
employ any Ship, nor allow its employment, operation or management in any manner
contrary to any applicable law or regulation, including, but not limited to the
ISM Code, the ISPS Code, all applicable Environmental Laws except such
non-compliances as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and all Sanctions.

 

21.4                        Ownership of Subsidiaries

 

(a)                                 Other than “director qualifying shares”, the
Parent Guarantor shall at all times directly or indirectly own 100% of the
Equity Interests of the Borrower and each of the Owner Guarantors.

 

(b)                                 The Parent Guarantor shall cause each Owner
Guarantor to at all times be directly owned by one or more of the Obligors.

 

(c)                                  The Parent Guarantor will cause each Ship
to be owned at all times by a single Owner Guarantor that owns no other Ships.

 

21.5                        Environmental claims

 

(a)                                 The Parent Guarantor will, and will cause
each of its Subsidiaries to, comply with all Environmental Laws applicable to
the ownership or use of any Ship or any other ship or property now or hereafter
owned or operated by the Parent Guarantor or any of its Subsidiaries, will
within a reasonable time period pay or cause to be paid all costs and expenses
incurred in connection with such compliance (except to the extent being
contested in good faith), and will keep or cause to be kept all such Ships or
other ships or property free and clear of any Securities imposed pursuant to
such Environmental Laws, in each of the foregoing cases, except to the extent
any failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  None of the Parent Guarantor, any
of Subsidiaries of the Parent Guarantor will generate, use, treat, store,

 

91

--------------------------------------------------------------------------------


 

release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Ship or other ship or
property now or hereafter owned or operated or occupied by the Parent Guarantor,
any of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any ports or property except in material compliance with
all applicable Environmental Laws and as reasonably required by the trade in
connection with the operation, use and maintenance of any such property or
otherwise in connection with their businesses except to the extent any failure
to do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  The Parent Guarantor will, and will cause each
of its Subsidiaries to, maintain insurance on the Ships and any other Ship in at
least such amounts as are in accordance with normal industry practice for
similarly situated insureds, against losses from oil spills and other
environmental pollution.

 

(b)                                 At the written request of the Facility Agent
or the Required Lenders, the Parent Guarantor or the Borrower will provide, at
the Parent Guarantor or the Borrower’s sole cost and expense, an environmental
assessment of any Ship by an Approved Classification Society.  If said
classification society, in its assessment, indicates that such Ship is not in
compliance with the Environmental Laws, said society shall set forth potential
costs of the remediation of such non-compliance; provided that such request for
an assessment may be made only if:

 

(i)            there has occurred and is continuing an Event of Default;

 

(ii)           the Facility Agent or the Required Lenders reasonably and in good
faith believe that the Parent Guarantor, any of its Subsidiaries or any such
Ship is not in compliance with Environmental Law and such non-compliance could
reasonably be expected to have a Material Adverse Effect; or

 

(iii)          the Facility Agent or the Required Lenders reasonably and in good
faith believe that circumstances exist that reasonably could be expected to form
the basis of an material Environmental Claim against the Parent Guarantor or any
of its Subsidiaries or any such Ship.  If the Parent Guarantor or the Borrower
fails to provide the same within ninety (90) days after such request was made,
the Facility Agent may order the same and the Parent Guarantor or the Borrower
shall grant and hereby grants to the Facility Agent and the Lenders and their
agents reasonable access to such Ship and specifically grants the Facility Agent
and the Lenders an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment, all at the Parent Guarantor or the
Borrower’s expense.

 

21.6                        Maintenance of Property; Insurance

 

The Parent Guarantor will, and will cause each of its Subsidiaries to:

 

(a)                                 keep all material property necessary in its
business in good working order and condition (ordinary wear and tear and loss or
damage by casualty or condemnation excepted);

 

(b)                                 maintain insurance with respect to property
that is not Ships in at least such amounts and against at least such risks as
are in accordance with normal industry practice for similarly situated insureds;

 

(c)                                  maintain the Required Insurance with
respect to the Ships at all times; and

 

(d)                                 furnish to the Facility Agent, at the
written request of the Facility Agent or any Lender (through the Facility
Agent), a complete description of the material terms of insurance carried, or,
at the Borrower’s option, copies of such policies.

 

92

--------------------------------------------------------------------------------


 

21.7                        Taxation

 

The Parent Guarantor will, and will cause each of its Subsidiaries to, pay and
discharge, all material taxes, assessments and governmental charges or levies
that become due and payable which are imposed upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
penalties attach thereto, and all lawful claims for sums that have become due
and payable which, if unpaid, might become a Security not otherwise permitted
under Clause 21.21 (Negative pledge), provided that neither the Parent Guarantor
nor any of its Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.

 

21.8                        Performance of obligations

 

The Parent Guarantor will, and will cause each of its Subsidiaries to, perform
all of its obligations under the terms of each mortgage, indenture, security
agreement and other debt instrument (including, without limitation, the Finance
Documents) by which it is bound except to the extent waived by the parties
thereto and where such non-compliance could reasonably be expected to have a
Material Adverse Effect.

 

21.9                        Use of Proceeds; Margin Regulations

 

The Parent Guarantor will procure that:

 

(a)                                 all proceeds of the Loan shall be used in
accordance with Clause 3.1 (Purpose);

 

(b)                                 no part of the proceeds of the Loan shall be
used to purchase or carry any Margin Stock or to extend credit for the purpose
of purchasing or carrying any Margin Stock.  Neither the making of the Loan nor
the use of the proceeds thereof will violate or be inconsistent with the Margin
Regulations;

 

(c)                                  no proceeds of the Loan shall be made
available directly or indirectly to or for the benefit of a Restricted Party in
a manner that would result in a violation of Sanctions, nor shall they otherwise
be applied in a manner or for a purpose prohibited by Sanctions; and

 

(d)                                 no payment in connection with a Finance
Document shall be funded out of proceeds derived from any action which is in
breach of Sanctions.

 

21.10                 [Intentionally Deleted]

 

21.11                 Books, Records and Inspections

 

The Parent Guarantor will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries, in
conformity in all material respects with GAAP and all requirements of law, shall
be made of all dealings and transactions in relation to its business.  The
Parent Guarantor will, and will cause each of its Subsidiaries to, permit
officers and designated representatives of the Facility Agent and the Lenders as
a group to visit and inspect, during regular business hours and under guidance
of officers of the Parent Guarantor or any of its Subsidiaries, any of the
properties of the Parent Guarantor or its Subsidiaries, and to examine the books
of account of the Parent Guarantor or such Subsidiaries and discuss the affairs,
finances and accounts of the Parent Guarantor or such Subsidiaries with, and be
advised as to the same by, its and their officers and, in the presence of the
Parent Guarantor, independent accountants, all upon reasonable advance notice
and at such reasonable times and intervals and to such reasonable extent as the
Facility Agent or the Required Lenders may request; provided that, unless an
Event of

 

93

--------------------------------------------------------------------------------


 

Default exists and is continuing at such time, the Facility Agent and the
Lenders shall not be entitled to request more than two such visitations and/or
examinations in any fiscal year of the Parent Guarantor.

 

21.12                 Conduct of business

 

The Parent Guarantor will, and will procure that each Owner Guarantor will:

 

(a)                                 maintain its books, financial records and
accounts, including checking and other bank accounts, and custodian and other
securities safekeeping accounts, separate and distinct from those of the other
Owner Guarantors;

 

(b)                                 maintain its books, financial records and
accounts (including inter-entity transaction accounts) in a manner so that it
will not be difficult or costly to segregate, ascertain or otherwise identify
their assets and liabilities separate and distinct from the assets and
liabilities of the other Owner Guarantors;

 

(c)                                  not commingle any of its assets, funds or
liabilities with the assets, funds or liabilities of the other Owner Guarantors;

 

(d)                                 observe all requisite organizational
procedures and formalities, including the holding of meetings of the boards of
directors as required by its Constitutional Documents, the recordation and
maintenance of minutes of such meetings, and the recordation of and maintenance
of resolutions adopted at such meetings;

 

(e)                                  except as permitted by Clause
21.23(Merger), not be consensually merged or consolidated with the other Owner
Guarantors (other than for financial reporting purposes);

 

(f)                                   procure that all transactions, agreements
and dealings between the Parent Guarantor and the Owner Guarantors (including,
in each case, transactions, agreements and dealings pursuant to which the assets
or property of one is used or to be used by the other), will reflect the
separate identity and legal existence of each such Person;

 

(g)                                  ensure that transactions between any of the
Borrower and the Owner Guarantors, on the one hand, and any third parties, on
the other hand, will be conducted in the name of the Borrower or such Owner
Guarantor, as applicable, as an entity separate and distinct from the Borrower
or such Owner Guarantor, as applicable; and

 

(h)                                 in respect of each Owner Guarantor, refer to
the Parent Guarantor as a department or division of such Owner Guarantor and
will not otherwise refer to the Parent Guarantor in a manner inconsistent with
its status as a separate and distinct legal entity.

 

21.13                 [Intentionally left blank]

 

21.14                 Loan proceeds

 

The Borrower will use the proceeds of the Loan only as provided in Clause 3.1
(Purpose).

 

21.15                 Charters

 

In connection with any Charter in respect of a Ship having an indicated duration
of at least 12 months (including any optional extensions or renewals) entered or
to be entered into by the relevant Owner Guarantor owning that Ship with a
charterer (other than a member of Group) or any Charter of any duration entered
into or to be entered into by the relevant Owner Guarantor owning that Ship with
a charterer who is a member of the Group, the

 

94

--------------------------------------------------------------------------------


 

relevant Owner Guarantor shall, at its own cost and expense, promptly and duly
execute and deliver to the Security Agent a notice of the assignment in respect
of such charter contained in the General Assignment, and will procure that such
charterer executes and deliver to the Security Agent a consent and
acknowledgement to such assignment in form and substance reasonably satisfactory
to the Facility Agent (in the case where such charterer is a member of the
Group) and in all other cases, use all commercially reasonable efforts to
procure that such charterer executes and delivers to the Security Agent such
consent and acknowledgment to such assignment.

 

21.16                 Sanctions

 

(a)                                 Each Obligor shall ensure that none of it,
nor any of its directors or officers, and shall use its best efforts to ensure
that none of its employees, agents or representatives or any other person acting
on any of their behalf is or will become a Restricted Party, or is or will
become involved in any transaction involving a Restricted Party.

 

(b)                                 Each Obligor shall to the best of its
knowledge and ability, ensure that it is not owned or controlled by, or acting
directly or indirectly on behalf of or for the benefit of a Restricted Party,
does not and will not own or control a Restricted Party, and is not and will not
become involved in any transaction involving a Restricted Party.

 

(c)                                  Each Obligor shall ensure that its assets
(including without limitation, each Ship) shall not be used directly or
indirectly:

 

(i)            by or for the direct or indirect benefit of a Restricted Party;

 

(ii)           in any trade which is prohibited under Sanctions or which could
expose any Obligor, any such Obligor’s assets, or any Secured Party to
enforcement proceedings or any other consequences whatsoever arising from
Sanctions.

 

21.17                 [Intentionally left blank]

 

21.18                 [Intentionally left blank]

 

21.19                 ERISA

 

(a)                                 As soon as reasonably possible and, in any
event, within ten days after the Parent Guarantor or any of its Subsidiaries or
any ERISA Affiliate knows or has reason to know of the occurrence of any of the
following, the Parent Guarantor will deliver to the Facility Agent, with
sufficient copies for each of the Lenders, a certificate of the senior financial
officer of the Parent Guarantor setting forth the full details as to such
occurrence and the action, if any, that the Parent Guarantor, such Subsidiary or
such ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by the Parent Guarantor,
the Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator with respect thereto:

 

(i)            that a Reportable Event has occurred (except to the extent that
the Parent Guarantor has previously delivered to the Facility Agent a
certificate and notices (if any) concerning such event pursuant to the next
clause hereof);

 

(ii)           that a contributing sponsor (as defined in Section 4001(a)(13) of
ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation

 

95

--------------------------------------------------------------------------------


 

Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days;

 

(iii)          that a failure to satisfy minimum funding requirements, within
the meaning of Section 412 of the Code or Section 302 of ERISA, has occurred or
an application may be or has been made for a waiver or modification of the
minimum funding standard (including any required instalment payments) or an
extension of any amortization period under Section 412 or 430 of the Code or
Section 302 or 303 of ERISA with respect to a Plan;

 

(iv)          that the actuary of a Plan (other than a Multiemployer Plan) has
or will certify that the Plan is an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA;

 

(v)           that a Plan which is a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA;

 

(vi)          that any contribution required to be made with respect to a Plan
or Foreign Pension Plan has not been timely made and such failure could result
in a material liability for the Parent Guarantor or any of its Subsidiaries;

 

(vii)         that a Plan has been or may be reasonably expected to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA with a material amount of unfunded benefit liabilities; that a Plan (in
the case of a Multiemployer Plan, to the best knowledge of the Parent Guarantor
or any of its Subsidiaries or ERISA Affiliates) has a material Unfunded Current
Liability;

 

(viii)        that proceedings may be reasonably expected to be or have been
instituted by the PBGC to terminate or appoint a trustee to administer a Plan
which is subject to Title IV of ERISA;

 

(ix)          that a proceeding has been instituted pursuant to Section 515 of
ERISA to collect a material delinquent contribution to a Plan; that the Parent
Guarantor, any of its Subsidiaries or any ERISA Affiliate will or may reasonably
expect to incur any material liability (including any indirect, contingent, or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 436(f), 4971, 4975 or 4980 of the Code or
Section 409 or 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code; or

 

(x)           that the Parent Guarantor, or any of its Subsidiaries may incur
any material liability pursuant to any employee welfare benefit plan (as defined
in Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan or
any Foreign Pension Plan.

 

(b)                                 Upon request, the Parent Guarantor will
deliver to the Facility Agent with sufficient copies to the Lenders:

 

(i)            a complete copy of the annual report (on Internal Revenue Service
Form 5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service; and

 

96

--------------------------------------------------------------------------------


 

(ii)           copies of any records, documents or other information that must
be furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA.

 

(c)                                  In addition to any certificates or notices
delivered to the Lenders pursuant to subclauses (a) and (b), copies of annual
reports and any records, documents or other information required to be furnished
to the PBGC, and any notices received by the Parent Guarantor, any of its
Subsidiaries or any ERISA Affiliate with respect to any Plan or Foreign Pension
Plan with respect to any circumstances or event that could reasonably be
expected to result in a material liability shall be delivered to the Lenders no
later than ten days after the date such annual report has been filed with the
Internal Revenue Service or such records, documents and/or information has been
furnished to the PBGC or such notice has been received by the Parent Guarantor,
such Subsidiary or such ERISA Affiliate, as applicable.

 

21.20                 [Intentionally left blank]

 

21.21                 Negative pledge

 

(a)                                 The Parent Guarantor shall not, and shall
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Security upon or with respect to any Security Assets, whether now owned or
hereafter acquired, or sell any such Security Assets subject to an understanding
or agreement, contingent or otherwise, to repurchase such Security Assets
(including sales of accounts receivable with recourse to the Parent Guarantor or
any of its Subsidiaries), or assign any right to receive income or permit the
filing of any financing statement under the UCC describing such Security or any
other similar notice of Security under any similar recording or notice statute;
provided that the provisions of this Clause 21.21(Negative Pledge) shall not
prevent the creation, incurrence, assumption or existence of the following (any
Security referred to in paragraphs (i) to (vii) (“Other Permitted Security”):

 

(i)            any inchoate Security for taxes, assessments or governmental
charges or levies not yet due and payable or Securities for taxes, assessments
or governmental charges or levies being contested in good faith and by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP;

 

(ii)           any Permitted Encumbrance, and in the case where such Permitted
Encumbrance is a Security imposed by law, such Security was incurred in the
ordinary course of business and does not secure any Financial Indebtedness (such
as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other
similar Security arising in the ordinary course of business) and:

 

(A)                               does not in the aggregate materially detract
from the value of the Security Assets and does not materially impair the use
thereof in the operation of the business of the Parent Guarantor or such
Subsidiary; or

 

(B)                               which is being contested in good faith by
appropriate proceedings, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Security Assets subject to any such Security);

 

(iii)          any Security (other than any Security imposed by ERISA) incurred
or deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security to
secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations in each case

 

97

--------------------------------------------------------------------------------


 

incurred in the ordinary course of business (exclusive of obligations for the
payment of borrowed money) and any Security arising by virtue of deposits made
in the ordinary course of business to secure liability for premiums to insurance
carriers; provided that the aggregate value of all cash and property at any time
encumbered pursuant to this paragraph (iii) shall not exceed $5,000,000;

 

(iv)                              any Security in respect of seamen’s wages
which are not past due and other maritime Security for amounts arising in the
ordinary course of business and not yet required to be removed or discharged
under the terms of the respective Mortgages; and

 

(v)                                 any bankers’ Security, rights of setoff and
other similar Security existing solely with respect to cash and Cash Equivalents
on deposit in one or more accounts maintained by any Obligor or any of its
Subsidiaries, in each case granted in the ordinary course of business in favour
of the bank or banks with which such accounts are maintained, securing amounts
owing to such bank or banks with respect to cash management and operating
account arrangements;

 

(vi)          any Permitted Security; and

 

(vii)         any Security arising out of any judgments, awards, decrees or
attachments in respect of which the Parent Guarantor or its Subsidiaries shall
in good faith be prosecuting an appeal or proceedings for review, provided that
the aggregate amount of all such judgments, awards, decrees or attachments shall
not exceed $10,000,000.

 

(b)                                 Each Obligor or any of its Subsidiaries, the
Facility Agent and the Security Agent shall be authorized to take any actions
deemed appropriate by it in connection with the granting of any Other Permitted
Security (including, without limitation, by executing appropriate lien
subordination agreements in favour of the holder or holders of such Security, in
respect of the item or items of equipment or other assets subject to such
Security).

 

21.22                 Disposals

 

(a)                                 The Parent Guarantor shall not, and shall
not permit any of its Subsidiaries to convey, sell, lease or otherwise dispose
of any of the Security Assets, or enter into any sale-leaseback transactions
involving any of the Security Assets, except that:

 

(i)                                     the Borrower and each Owner Guarantor
may sell, lease or otherwise dispose of any Ship or 100% of the Equity Interest
(but not part) of the Owner Guarantor owning that Ship), provided that:

 

(A)                               such sale is made on market terms at no less
than Fair Market Value (as determined in accordance with the Appraisals most
recently delivered to the Facility Agent (or obtained by the Facility Agent)
pursuant to Clause 19.2(d)(Financial Statements) or delivered at the time of
such sale to the Facility Agent by the Parent Guarantor);

 

(B)                               at least 75% of the consideration in respect
of such sale shall consist of cash or Cash Equivalents received by the Borrower,
or to the respective Owner Guarantor which owned such Ship, on the date of
consummation of such sale; and

 

(C)                               the Borrower shall prepay the relevant Vessel
Loans as required by Clause 7.6 (Mandatory prepayment on sale or Total Loss)
with the proceeds of such sale, and provided that no Default or Event of Default
pursuant to Clause

 

98

--------------------------------------------------------------------------------


 

27.3 (Specific obligations) exists, such prepayment may be made with the
proceeds of such sale together with such other cash of the Borrower;

 

(ii)                                  the Parent Guarantor and its Subsidiaries
may sell or discount, in each case without recourse and in the ordinary course
of business, overdue accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale);
and

 

(iii)                               the Borrower and any Owner Guarantor may
transfer any Security Assets (other than a ship) to any other Owner Guarantor,
so long as:

 

(A)                               no Default or Event of Default then exists;
and

 

(B)                               the Security Requirement are satisfied after
giving effect to such transfer to the satisfaction of the Facility Agent (acting
on instructions of the Required Lenders).

 

(b)                                 To the extent the Required Lenders (or to
the extent required pursuant to Clause 44 (Amendments and Waivers) all Lenders)
waive the provisions of this Clause 21.22 with respect to the sale of any
Security Assets, or any Security Assets is sold as permitted by this Clause
21.22 (Disposals), such Security Assets (unless sold to the Parent Guarantor or
a Subsidiary of the Parent Guarantor) shall be sold free and clear of the
Securities created by the Security Documents, and the Facility Agent and
Security Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.

 

(c)                                  Save to the extent permitted under this
Agreement or otherwise permitted by the Facility Agent (acting on instructions
of the Required Lenders), nothing in this Clause shall be deemed to permit an
Obligor from disposing all or substantially all of its assets.

 

21.23                 Merger

 

The Parent Guarantor will not, and will not permit any of its Subsidiaries to
wind up, liquidate or dissolve its affairs or enter into any transaction of
merger, consolidation or amalgamation or convey, sell, lease or otherwise
dispose of all or substantially all of its assets, except that:

 

(a)                                 (i) any Owner Guarantor may be merged,
consolidated or amalgamated with, or convey or sell all or substantially all of
its assets to any other Owner Guarantor, so long as (x) no Default or Event of
Default then exists and (y) the Security Requirements are satisfied after giving
effect to such transfer to the satisfaction of the Facility Agent and (ii) any
Subsidiary of the Parent Guarantor (other than the Borrower, any Owner Guarantor
and any subsidiary thereof) may be merged, consolidated or amalgamated with, or
convey or sell all or substantially all of its assets to any other Subsidiary
(other than the Borrower, any Owner Guarantor and any subsidiary thereof) of the
Parent Guarantor or the Parent Guarantor;

 

(b)                                 following a Security Assets Disposition
permitted by this Agreement, the Owner Guarantor which owned the Ship that is
the subject of such Security Assets Disposition may dissolve, provided that
(i) the Borrower shall prepay the relevant Vessel Loan as required by Clause 7.6
(Mandatory prepayment on sale or Total Loss), (ii) all of the proceeds of such
dissolution shall be paid only to an Obligor and (iii) no Default or Event of
Default is continuing unremedied at the time of such dissolution; and

 

(c)                                  any Subsidiary which is not an Obligor may
wind up, liquidate or dissolve.

 

99

--------------------------------------------------------------------------------


 

21.24                 Change of business

 

(a)                                 The Parent Guarantor and its Subsidiaries
will not engage in any business other than the businesses in which any of them
is engaged in as of the date of this Agreement (or, in the case of any
Subsidiary that is formed or incorporated after the date of this Agreement, any
business in which the Parent Guarantor or any other Subsidiary is engaged as of
the date of this Agreement) and activities directly related thereto, and similar
or related maritime businesses.

 

(b)                                 The Borrower and Owner Guarantors will not
engage in any operating or business activities other than (i) ownership,
management or operation of the Ships, (ii) maintenance of legal existence
(including the ability to incur fees, costs, expenses and taxes relating to such
management), (iii) the entering into and performance of its obligations under
this Agreement and the other Finance Documents and its Constitutional Documents,
(iv) if applicable, participating in tax, accounting and other administrative
matters as a member of the consolidated group of the Parent Guarantor and its
Subsidiaries, (v) holding any cash, Cash Equivalents and other property
necessary or desirable in connection with or incidental to, the ownership,
management and operation of the Ships, (vi) payment of Dividends, incurring
Financial Indebtedness and any other activities to the extent permitted
hereunder and under the other Finance Documents, (vii) providing indemnification
to officers and directors and (viii) any activities incidental or reasonably
related to the foregoing.

 

21.25                 Financial Indebtedness

 

The Parent Guarantor will not, and will not permit any of its Subsidiaries to,
contract, create, incur, assume or suffer to exist any Financial Indebtedness
other than:

 

(a)                                 Financial Indebtedness incurred pursuant to
this Agreement and the other Finance Documents;

 

(b)                                 Financial Indebtedness of the Obligors
incurred pursuant to (i) the Re-financing Facility in an aggregate principal
amount not to exceed $581,000,000.00 at any time outstanding, less any
repayments thereof made after the date hereof and (ii) the Korean Facility in an
aggregate principal amount not to exceed $963,743,455.00 at any time
outstanding, less any repayments thereof made after the date hereof, in each
case including, for the avoidance of doubt, any swap or hedge agreement
permitted thereunder in accordance with the terms thereof (including, without
limitation, any swap or hedge agreement entered into by the relevant
Obligor(s) for the purposes of hedging interest rate exposure thereunder);

 

(c)                                  any Hedging Agreement and Other Hedging
Agreement entered into in the ordinary course of business and consistent with
past practices; provided that (x) in the case of any Hedging Agreement, the term
thereof does not extend beyond the relevant Termination Date and (y) in the case
of any Other Hedging Agreement, the term thereof does not exceed six months and
additionally, where such Hedging Agreement is an agreement to hedge interest
rate fluctuations, such agreement is entered into in accordance with Clauses 8.5
(Hedging) to 8.6 (Hedging — First Right to Bid and Non-Lender Hedging
Agreements) of this Agreement;

 

(d)                                 intercompany loans and advances (i) among
the Obligors and (ii) made by Subsidiaries of the Parent Guarantor (other than
the Obligors) to the Parent Guarantor or any other Subsidiary of the Parent;
provided that any such loans or advances to an Obligor pursuant to this Clause
21.25(d) (Financial Indebtedness) shall be unsecured and subordinated to the
obligations incurred hereunder of the respective Obligor pursuant to written
subordination provisions

 

100

--------------------------------------------------------------------------------


 

on terms reasonably acceptable to the Facility Agent (acting on instructions of
the Required Lenders);

 

(e)                                  the Blue Mountain Indebtedness (or any
Permitted Blue Mountain Refinancing Indebtedness);

 

(f)                                   additional Financial Indebtedness incurred
by the Parent Guarantor or any Subsidiary (other than the Borrower or any Owner
Guarantor) in an aggregate principal amount not to exceed $25,000,000 at any one
time outstanding; and

 

(g)                                  the Parent Guarantor or any Subsidiary
(other than the Borrower or any Owner Guarantor) may incur and remain liable for
Financial Indebtedness not otherwise permitted under this Clause 21.25
(Financial Indebtedness) so long as (i) no Default or Event of Default exists at
the time of such incurrence and after giving effect thereto and (ii) the Parent
Guarantor and its Subsidiaries shall be in pro forma compliance with the
financial covenants under this Agreement both before and after giving effect to
the incurrence of such Financial Indebtedness.

 

21.26                 Share capital

 

(a)                                 The Parent Guarantor will not issue, and
will not permit any Subsidiary to issue, any preferred stock (or equivalent
equity interests) other than Qualified Preferred Stock.

 

(b)                                 The Parent Guarantor will not permit the
Borrower or any Owner Guarantor to issue any capital stock (including by way of
sales of treasury stock) or any options or warrants to purchase, or securities
convertible into, capital stock, except:

 

(i)                                     for transfers and replacements of then
outstanding shares of capital stock,

 

(ii)           for stock splits, stock dividends and additional issuances which
do not decrease the percentage ownership of the Parent Guarantor or any of its
Subsidiaries in any class of the capital stock of such Subsidiary,

 

(iii)          to qualifying directors to the extent required by applicable law,

 

(iv)          to such Person’s shareholders or in connection with any investment
permitted under this Agreement, and

 

(v)                                 to the Borrower or another Owner Guarantor,
in the case of an Owner Guarantor, or to the Parent Guarantor, in the case of
the Borrower.

 

All capital stock of the Borrower or any Owner Guarantor issued in accordance
with this Clause 21.26 (Share Capital) shall be delivered to the Security Agent
pursuant to the Shares Security.

 

21.27                 Jurisdiction of Employment

 

The Parent Guarantor will not, and will not permit the Owner Guarantors or any
third party charterer of a Ship to, employ or cause to be employed any Ship in
any country or jurisdiction in which (i) the Borrower, the Owner Guarantors or
such third party charterer of

 

101

--------------------------------------------------------------------------------


 

a Ship is prohibited by law from doing business, (ii) the Security created by
the applicable Mortgage will be rendered unenforceable or (iii) the Security
Agent’s foreclosure or enforcement rights will be materially impaired or
hindered.

 

21.28                 Dividends

 

The Parent Guarantor will not, and will not permit any of its Subsidiaries to,
authorize, declare or pay any Dividends with respect to the Parent Guarantor or
any of its Subsidiaries or make any payment (other than customary out-of-pocket
fees and expenses)  in respect of Blue Mountain Indebtedness (collectively, a
“Restricted Payment”), except that:

 

(a)                                 (i) any Wholly-Owned Subsidiary of the
Parent Guarantor (other than the Borrower, any Owner Guarantor and any
subsidiary thereof) may pay Dividends to the Parent Guarantor or any
Wholly-Owned Subsidiary of the Parent Guarantor, (ii) any Owner Guarantor may
pay Dividends to the Borrower or any other Owner Guarantor and (iii) if the
respective Subsidiary (other than the Borrower or an Owner Guarantor) is not a
Wholly-Owned Subsidiary of the Parent Guarantor, such Subsidiary may pay
Dividends to its shareholders generally so long as the Parent Guarantor and/or
its respective Subsidiaries which own Equity Interests in the Subsidiary paying
such Dividends receive at least their proportionate share thereof (based upon
their relative holdings of the Equity Interests in the Subsidiary paying such
cash Dividends and taking into account the relative preferences, if any, of the
various classes of Equity Interests of such Subsidiary);

 

(b)                                 the Parent Guarantor may pay Dividends and
cash payments may be made in respect of the Blue Mountain Indebtedness (or any
Permitted Blue Mountain Refinancing Indebtedness), provided that:

 

(i)            no Default or Event of Default exists at the time of declaration
of any Dividend and no Default or Event of Default pursuant to Clauses 27.2
(Non-payment), 27.3 (Specific obligations) (with respect to Clause 20 (Financial
Covenants) only) or Clause 27.7 (Insolvency Event) exists at the time of payment
of such Dividend or cash payment in respect of Blue Mountain Indebtedness,

 

(ii)           the aggregate amount of Restricted Payments made during the
period commencing on the date of this Agreement and ending on any date of
determination does not exceed 50% of the Consolidated Net Income of the Parent
Guarantor for the period commencing on the date of the credit agreement relating
to the Korean Facility and ending on the last day of the fiscal quarter most
recently ended for which financial statements have been provided pursuant to
Clause 19.2 (Financial statements) (taken as one accounting period);

 

(iii)          after giving effect to such Restricted Payments, the Unrestricted
Cash and Cash Equivalents of the Parent Guarantor and its Subsidiaries on a
consolidated basis shall be no less than (A) the minimum amount required under
Clause 20.3 (Minimum Consolidated Liquidity) plus (B) the Remaining Shipyard
Payments plus (C) $25,000,000; and

 

(iv)                              the Aggregate Collateral Vessel Value plus the
aggregate fair market value of the ships acting as security under the Korean
Facility and the Re-Financing Facility shall be at least 200% of the sum of
(A) the then aggregate outstanding principal amount of the Loan (plus the
outstanding loans under the Korean Facility and the Re-Financing Facility) minus
(B) any cash and Cash Equivalents of the Parent Guarantor and its Subsidiaries
plus (C)

 

102

--------------------------------------------------------------------------------


 

the Remaining Shipyard Payments under this Agreement and the Korean Facility;
and

 

(c)                                  the Borrower may pay or make any Dividends,
provided that:

 

(i)                                     no Default or Event of Default exists at
the time of such Dividend or would result after giving effect thereto, and

 

(ii)                                  before and immediately after giving effect
to such Dividend, the Parent Guarantor shall be in pro forma compliance with the
Financial Covenants; and

 

(d)                                 the Parent Guarantor may make Restricted
Payments provided that (i) no Default or Event of Default exists at the time of
the payment thereof and (ii) such payments do not exceed the Equity Proceeds
Amount at the time of such payments;

 

(e)                                  interest payments in respect of the Blue
Mountain Indebtedness (or any Permitted Blue Mountain Refinancing Indebtedness)
may be paid through the issuance of additional Blue Mountain Indebtedness (or
Permitted Blue Mountain Refinancing Indebtedness) in accordance with the terms
thereof;

 

(f)                                   cash payments may be made in respect of
the Blue Mountain Indebtedness with proceeds from any Permitted Blue Mountain
Refinancing Indebtedness;

 

(g)                                  cash payments may be made in respect of the
Blue Mountain Indebtedness (or any Permitted Blue Mountain Refinancing
Indebtedness) on the final maturity date of such Indebtedness;

 

(h)                                 payments in connection with the Merger in an
amount not to exceed $5,000,000;

 

(i)                                     so long as no cash, Financial
Indebtedness or other property of the Parent Guarantor and its Subsidiaries is
being paid by the Parent Guarantor to such employees, former employees,
directors or former directors in connection with such repurchase:

 

(i)                                     the Parent Guarantor may repurchase its
outstanding Equity Interests held by its or any of its Subsidiary’s employees,
former employees, directors and former directors pursuant to:

 

(A)                               that certain stock option grant agreement
dated as of July 8, 2014, by and between Navig8 Group and L. Spenser Wells, as
amended, supplemented or modified from time to time,

 

(B)                               that certain General Maritime, Inc. 2012
Equity Incentive Plan (as amended) and

 

(C)                               any grants or awards issued under any future
management incentive plan entered into by Parent Guarantor or any of its
Subsidiaries,

 

in each case, in connection with any exercise by such employees, former
employees, directors or former directors to purchase the Parent Guarantor’s
Equity Interest; and

 

(ii)                                  the Parent Guarantor may repurchase its
outstanding Equity Interests in an amount equal to the value of any withholding
taxes in connection with the vesting of any Equity Interests granted to its
employees, former employees, directors and former directors; and

 

103

--------------------------------------------------------------------------------


 

(j)                                    the Parent Guarantor may make cash
payments in respect of the Blue Mountain Indebtedness (or any Permitted Blue
Mountain Refinancing Indebtedness), provided that:

 

(i)                                     no Default or Event of Default exists at
the time of declaration of such cash payment,

 

(ii)                                  the aggregate amount of cash payments made
pursuant to this clause (j) made during the period commencing on the date of
this Agreement and ending on any date of determination does not exceed the
Excess Asset Sale Proceeds Amount,

 

(iii)                               after giving effect to such cash payments,
the Unrestricted Cash and Cash Equivalents of the Parent Guarantor and its
Subsidiaries on a consolidated basis shall be no less than (A) the minimum
amount required under Clause 20.3 (Minimum consolidated liquidity) plus (B) the
Remaining Shipyard Payments plus (C) $25,000,000, and

 

(iv)                              the Aggregate Collateral Vessel Value plus the
aggregate Fair Market Value of all ships then acting as security under the
Korean Facility and the Re-Financing Facility be at least 200% of the sum of
(A) the then aggregate outstanding principal amount of Loans (plus the
outstanding loans under the Korean Facility and the Re-Financing Facility) minus
(B) any cash and Cash Equivalents of the Parent Guarantor and its Subsidiaries
plus (C) the Remaining Shipyard Payments under this Agreement and the credit
agreement for the Korean Facility.

 

21.29                 Chartering Arrangements

 

(a)                                 The Parent Guarantor will, and procure that
each Owner Guarantor shall, only charter out the Ship owned or to be owned by it
under the relevant Pool Agreement, provided that any Ship may exit such Pool
Agreement and be employed under a Charter either directly with a charterer (such
direct Charter, an “Other Charter”) or through entering into another Pool
Agreement without the prior written consent of the Facility Agent, if, such
Other Charter is for a period of at least twelve (12) months (with or without
optional extensions). No such Other Charter shall be entered into by an Owner
Guarantor in relation to the Ship owned by it for a period less than twelve (12)
months except with the prior written consent of the Facility Agent (acting on
the instructions of Lender(s) whose Contribution or Commitments in the relevant
Vessel Loan relating to that Ship is at least fifty per cent of such Vessel Loan
or the Commitments relating thereto, as the case may be).

 

(b)                                 The Parent Guarantor will and procure that
each Owner Guarantor shall (i) provide the Facility Agent with a true, and
complete copy of any Pool Agreement entered into by such Owner Guarantor in
relation to the Ship owned by it; (ii) ensure that each Pool Agreement entered
into by the relevant Owner Guarantor shall constitute legal and valid and
binding obligations of the Owner Guarantor party thereto and shall use
commercially reasonable endeavours to ensure that such Pool Agreement shall
constitute the legal and valid and binding obligations of the relevant Pool
Manager which is party thereto, (iii) and ensure that each Pool Agreement is
assignable, and shall be assigned, to the Security Agent pursuant to the
relevant General Assignment, (iv) use commercially reasonable endeavours to
procure that the relevant Pool Manager to such Pool Agreement shall provide an
acknowledgement in such form and substance as set out in such General Assignment
(or such other form as the Security Agent may approve.

 

(c)                                  Notwithstanding anything to the contrary
set forth in this Agreement and any other Finance Documents, with respect to any
charter of a Ship through a Pool Manager, such charter may

 

104

--------------------------------------------------------------------------------


 

only be entered into between the Owner Guarantor which owns such Ship and such
Pool Manager and in no event shall the Parent Guarantor or any Subsidiary
thereof (other than the Owner Guarantor owning such Ship) have any obligations
thereunder.

 

21.30                 Other transactions

 

The Parent Guarantor will not, and will not permit any of its Subsidiaries to,
enter into any transaction or series of related transactions, whether or not in
the ordinary course of business, with any of its Affiliate, other than on terms
and conditions no less favourable to such Person as would be obtained by such
Person at that time in a comparable arm’s-length transaction with a Person other
than an Affiliate, except:

 

(a)                                 Restricted Payments may be paid to the
extent provided in Clause 21.28 (Dividends);

 

(b)                                 loans and investments may be made and other
transactions may be entered into between the Parent Guarantor and its
Subsidiaries to the extent permitted by Clause 21.28 (Dividends);  and Clause
21.25 (Financial Indebtedness);

 

(c)                                  as long as the Parent Guarantor has an
independent compensation committee, directors’ fees as determined by such
independent compensation committee and, at any time the Parent Guarantor does
not have an independent compensation committee, the Parent Guarantor may pay
reasonable directors’ fees;

 

(d)                                 the Parent Guarantor and its Subsidiaries
may enter into employment agreements or arrangements with their respective
officers and employees in the ordinary course of business;

 

(e)                                  the Parent Guarantor and its Subsidiaries
may pay management fees which have been pre-approved by the Facility Agent
(acting on instructions of the Required Lenders) to Wholly-Owned Subsidiaries of
the Parent Guarantor in the ordinary course of business;

 

(f)                                   the Parent Guarantor and its Subsidiaries
may enter into an Intercompany Ship Delivery Agreement;

 

(g)                                  the transactions in existence on the date
of this Agreement which are listed on Schedule Schedule 13 (Existing
Transactions)  shall be permitted; and

 

(h)                                 the Ship Management Agreements and the Pool
Agreement.

 

21.31                 Limitation on Certain Restrictions on Subsidiaries

 

The Parent Guarantor will not, and will not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Subsidiary
to:

 

(a)                                 pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits owned by the Parent Guarantor or any Subsidiary of the Parent Guarantor,
or pay any Financial Indebtedness owed to the Parent Guarantor or a Subsidiary
of the Parent Guarantor,

 

(b)                                 make loans or advances to the Parent
Guarantor or any of the Parent Guarantor’s Subsidiaries; or

 

105

--------------------------------------------------------------------------------


 

(c)                                  transfer any of its properties or assets to
the Parent Guarantor or any of the Parent Guarantor’s Subsidiaries, except for
such encumbrances or restrictions existing under or by reason of:

 

(i)                                     applicable law;

 

(ii)           this Agreement and the other Finance Documents;

 

(iii)          the Korean Facility and the Re-financing Facility to the extent
applicable, or any refinancing thereof or amendments thereto, and the other
documents related thereto;

 

(iv)                              customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Parent Guarantor
or a Subsidiary of the Parent Guarantor;

 

(v)                                 customary provisions restricting assignment
of any agreement entered into by the Parent Guarantor or a Subsidiary of the
Parent Guarantor in the ordinary course of business;

 

(vi)                              restrictions which are not more restrictive
than those contained in this Agreement for any documents governing any Financial
Indebtedness incurred after the date of this Agreement in accordance with the
terms of this Agreement; and

 

(vii)                           the Blue Mountain Indebtedness (or any Permitted
Blue Mountain Refinancing Indebtedness).

 

21.32                 Jurisdiction of incorporation or formation; Amendment of
constitutional documents

 

(a)                                 The Parent Guarantor will not, and will not
permit the Borrower or any Owner Guarantor to, amend, modify or change its
(i) Constitutional Documents from that provided to the Facility Agent as at the
date of this Agreement or (ii) any agreement entered into by it with respect to
its Equity Interests (including any shareholders’ agreement), or enter into any
new agreement with respect to its Equity Interests, other than any amendments,
modifications or changes or any such new agreements which are not in any way
materially adverse to the interests of the Lenders.

 

(b)                                 Notwithstanding the foregoing, upon not less
than 30 days prior written notice to the Facility Agent and so long as no
Default or Event of Default exists and is continuing, any Owner Guarantor may
change its jurisdiction of organization to another jurisdiction reasonably
satisfactory to the Facility Agent (acting on the instructions of the Required
Lenders), provided that any Owner Guarantor that has entered into the Security
Documents hereunder shall promptly take all actions reasonably deemed necessary
by the Security Agent to preserve, protect and maintain, without interruption,
the security interest and Security of the Security Agent in any Security Assets
owned by such Owner Guarantor to the satisfaction of the Security Agent, and
such Owner Guarantor shall have provided to the Facility Agent and the Lenders
such opinions of counsel as may be reasonably requested by the Facility Agent to
assure itself that the conditions of this proviso have been satisfied.

 

21.33                 End of Fiscal Year; Fiscal Quarter

 

The Parent Guarantor shall cause:

 

(a)                                 each of its, and each of its Subsidiaries’
fiscal years to end on December 31; and

 

106

--------------------------------------------------------------------------------


 

(b)                                 each of its and its Subsidiaries’ fiscal
quarters to end on March 31, June 30, September 30 and December 31 of each year.

 

21.34                 Further assurance

 

(a)                                 The Parent Guarantor will, and will cause
each of the Subsidiaries to, cause the Security Requirement to be satisfied at
all times.

 

(b)                                 The Parent Guarantor, on behalf of itself
and each other Obligor, will at any time and from time to time, at the expense
of the Parent Guarantor or such other Obligor, it will promptly execute and
deliver all further instruments and documents, and take all further action that
may be reasonably necessary, or that the Facility Agent may reasonably require,
to perfect and protect any Security granted or purported to be granted hereby or
by the other Finance Documents, or to enable the Security Agent to exercise and
enforce its rights and remedies with respect to any Security Assets.  Without
limiting the generality of the foregoing, the Parent Guarantor will, and will
cause each Obligor, execute (to the extent applicable) and file, or cause to be
filed, such financing or continuation statements under any applicable law, or
amendments thereto, such amendments or supplements to the Mortgages (including
any amendments required to maintain Securities granted by such Mortgages
pursuant to the effectiveness of this Agreement), and such other instruments or
notices, as may be reasonably necessary, or that the Facility Agent may
reasonably require, to protect and preserve the Securities granted or purported
to be granted hereby and by the other Finance Documents.

 

(c)                                  The Parent Guarantor, Borrower and Owner
Guarantors hereby authorize the Security Agent to file one or more financing or
continuation statements under any applicable law, and amendments thereto,
relative to all or any part of the Collateral, without the signature of the
Parent Guarantor, Borrower or any Owner Guarantor, where permitted by law.  The
Security Agent will promptly send the Parent Guarantor a copy of any financing
or continuation statements which it may file without the signature of the Parent
Guarantor, Borrower or any Owner Guarantor and the filing or recordation
information with respect thereto.

 

(d)                                 At the reasonable written request of any
counterparty to Hedging Agreement entered into after the date of this Agreement
(to the extent permitted under this Agreement to be entered into and secured but
would not result in or create any Excluded Hedging Obligation) with one or more
Lenders or any Affiliate thereof (even if, after the entry into such Hedging
Agreement, the respective Lender subsequently ceases to be a Lender for any
reason), the applicable Obligor and, at the written direction of the Security
Agent, the mortgagee, shall promptly execute an amendment to each Mortgage
adding obligations under such Hedging Agreement as an additional secured
obligation under each Mortgage (and allowing such obligations to be secured on
such basis as set forth in this Agreement), and cause the same to be promptly
and duly recorded, and such amendment shall be in form and substance reasonably
satisfactory to the Security Agent.

 

21.35                 Special Provisions Relating to the Blue Mountain
Indebtedness

 

Notwithstanding anything to the contrary set forth in this Agreement and any
other Finance Documents, the Parent Guarantor will not, and will not permit any
Subsidiary to:

 

(a)                                 amend, modify, refinance or replace the Blue
Mountain Indebtedness (or any Permitted Blue Mountain Refinancing Indebtedness)
in a manner such that the Blue Mountain Indebtedness (or such Permitted Blue
Mountain Refinancing Indebtedness) will not comply with the Blue Mountain
Indebtedness Requirements; or

 

107

--------------------------------------------------------------------------------


 

(b)                                 pay any interest in respect of the Blue
Mountain Indebtedness (or any Permitted Blue Mountain Refinancing Indebtedness)
in cash or make any other prepayment or redemption thereof, other than as
permitted pursuant to Clause 21.28 (Dividends); or

 

(c)                                  permit any vessels other than the Ships on
the date hereof to be owned by Subsidiary V Inc. or any of its Subsidiaries; or

 

(d)                                 permit Subsidiary V Inc. or any of its
Subsidiaries to hold cash and Cash Equivalents in excess of an amount reasonably
determined by the Parent Guarantor to be necessary to fund operations of
Subsidiary V Inc. and its Subsidiaries in the ordinary course of business.

 

21.36                 Overseas companies

 

Each Obligor shall promptly inform the Facility Agent if it delivers to the
Registrar particulars required under the Overseas Regulations of any UK
Establishment and it shall comply with any directions given to it by the
Facility Agent regarding the recording of any Transaction Security on the
register which it is required to maintain under The Overseas Companies
(Execution of Documents and Registration of Charges) Regulations 2009.

 

22                                  INSURANCE UNDERTAKINGS

 

22.1                        General

 

The undertakings in this Clause 22 (Insurance Undertakings) remain in force from
the date of this Agreement throughout the rest of the Security Period except as
the Facility Agent, acting with the authorization of the Required Lenders (or,
where specified, all the Lenders) may otherwise permit.

 

22.2                        Maintenance of obligatory insurances

 

(a)                                 The Borrower and each Owner Guarantor shall
keep each Ship insured with insurers and protection and indemnity clubs or
associations of internationally recognized reputation, and placed in such
markets, on such terms and conditions, and through an Approved Insurance Broker
and under forms of policies approved by the Security Agent against the risks
indicated below and such other risks as the Security Agent may reasonably
specify from time to time; however, in no case shall the Security Agent specify
insurance in excess of the customary insurances purchased by first-class owners
of comparable vessels:

 

(i)                                     marine and war risk, including
terrorism, confiscation, London Blocking and Trapping Addendum and Missing
Collateral Vessel Clause, hull and machinery insurance, hull interest insurance
and freight interest insurance (in each case, on an agreed value basis),
together in an amount in Dollars at all times equal to or greater than the
greater of (x) the then Fair Market Value of such Ship and (y) an amount which
when aggregated with such insured value of the insurances for other Ships which
are then subject to a Mortgage, is equal to one-hundred twenty per cent (120%)
of the aggregate principal amount of the Loan outstanding under this Agreement
at such time. The insured value for hull and machinery insurances required under
this clause (i) for a Ship shall at all times be in an amount equal to the
greater of (x) eighty per cent (80%) of the Fair Market Value of such Ship and
(y) an amount which, when aggregated with the insured value of the hull and
machinery insurances of the other Ships which are then subject to a Mortgage is
equal to the aggregate principal amount of the Loan outstanding under this
Agreement at such time, and the remaining marine and war risk insurance required
by this paragraph (i) may be taken out as hull and freight interest insurance;

 

108

--------------------------------------------------------------------------------


 

(ii)           marine and war risk protection and indemnity insurance or
equivalent insurance (including coverage against liability for crew, fines and
penalties arising out of the operation of such Ship, insurance against liability
arising out of pollution, spillage or leakage, and workmen’s compensation or
longshoremen’s and harbor workers’ insurance as shall be required by applicable
law) and freight, demurrage & defense insurance in such amounts approved by the
Security Agent; provided, however, that insurance against liability under law or
international convention arising out of pollution, spillage or leakage shall be
in an amount not less than the greater of:

 

(A)                               $1,000,000,000;

 

(B)                               the maximum amount reasonably available from
the International Group of Protection and Indemnity Associations (the
“International Group”) or alternatively such sources of pollution, spillage or
leakage coverage as are commercially available in any absence of such coverage
by the International Group as shall be carried by prudent shipowners engaged in
similar trades; and

 

(C)                               the amounts required by the laws or
regulations of the United States of America or any applicable jurisdiction in
which such Ship may be trading from time to time.

 

(iii)          mortgagee’s interest insurance and mortgagee’s additional perils
insurance on such conditions as the Security Agent may reasonably require and
mortgagee’s interest insurance for pollution risks as from time to time agreed,
satisfactory to the Security Agent and for an amount in U.S. dollars approved by
the Security Agent but not being less than 120% of the sum of the aggregate
principal amount of the Loan outstanding pursuant to this Agreement, the
Borrower and such Owner Guarantor having no interest or entitlement in respect
of such policies; all such mortgagee’s interest insurance cover shall be
obtained directly by the Security Agent and the Security Agent undertakes to use
its best endeavors to match the premium level that the Borrower or such Owner
Guarantor would have paid if they had arranged such cover on such conditions (as
demonstrated by the reasonable satisfaction of the Security Agent), provided
that in no event shall the Borrower or such Owner Guarantor be required to
reimburse the Security Agent for any such costs in excess of the premium level
then available to the Security Agent in the market; and

 

(iv)                              while such Ship is idle or laid up, at the
option of the Borrower and in lieu of the above-mentioned marine and war risk
hull insurance, port risk insurance insuring such Ship against the usual risks
encountered by like vessels under similar circumstances.

 

(b)                                 The marine and commercial war-risk insurance
required in this Clause 22.2 (Maintenance of Obligatory Insurances) for such
Ship shall have deductibles and franchises in amounts reasonably satisfactory to
the Security Agent. All insurance maintained hereunder shall be primary
insurance without right of contribution against any other insurance maintained
by the Security Agent.  The policy of marine and war risk hull and machinery
insurance with respect to each Ship shall, if so requested by the Security
Agent, provide that the Security Agent shall be a named insured in its capacity
as mortgagee and as loss payee.  The entry in a marine and war risk protection
indemnity club with respect to each Ship shall note the interest of the Security
Agent.  The Facility Agent, the Security Agent and each of their respective
successors and assigns shall not be responsible for any premiums, club calls,
assessments or any other obligations or for the representations and warranties
made therein by the Borrower, any of the Borrower’s Subsidiaries, the Owner
Guarantor or any other Person.  In addition, the Borrower shall reimburse the
Facility Agent for the commercially reasonable cost of mortgagee’s interest
insurance and mortgagee’s additional

 

109

--------------------------------------------------------------------------------


 

perils insurance, which the Facility Agent will take out on each Ship upon such
terms and in such amounts as the Facility Agent shall deem appropriate.

 

(c)                                  The Security Agent shall from time to time
obtain a detailed report signed by an Approved Broker with respect to P & I
entry, the hull and machinery and war risk insurance carried and maintained on
each Ship, together with their opinion as to the adequacy thereof and its
compliance with the provisions of this Clause 22.2 (Maintenance of Obligatory
Insurances).  At the Borrower’s expense, the Borrower will instruct its
insurance broker (which, for the avoidance of doubt shall be a different
insurance broker from the Approved Insurance Broker referred to in the
immediately preceding sentence) and the P & I club or association providing P &
I insurance referred to in part (a)(ii) of this Clause 22.2 (Maintenance of
Obligatory Insurances), to agree to advise the Facility Agent by electronic mail
of any expiration, termination, alteration or cancellation of any policy, any
default in the payment of any premium and of any other act or omission on the
part of the Borrower or Owner Guarantor of which the Borrower or such Owner
Guarantor has knowledge and which might invalidate or render unenforceable, in
whole or in part, any insurance on each Ship, and to provide an opportunity of
paying any such unpaid premium or call, such right being exercisable by the
Security Agent on each Ship on an individual and not on a fleet basis.  In
addition, the Borrower and each Owner Guarantor shall promptly provide the
Security Agent with any information which the Security Agent reasonably requests
for the purpose of obtaining or preparing any report from the Security Agent’s
independent marine insurance consultant as to the adequacy of the insurances
effected or proposed to be effected in accordance with this Clause 22.2
(Maintenance of Obligatory Insurances) as of the date hereof or in connection
with any renewal thereof, and the Borrower and each Owner Guarantor shall upon
demand indemnify the Security Agent in respect of all reasonable fees and other
expenses incurred by or for the account of the Security Agent in connection with
any such report, provided that the Security Agent shall be entitled to such
indemnity only for one such report during a period of twelve months.

 

(d)                                 The underwriters or brokers shall furnish
the Security Agent with a letter or letters of undertaking to the effect that:

 

(i)            they will hold the instruments of insurance, and the benefit of
the insurances thereunder, to the order of the Security Agent in accordance with
the terms of the loss payable clause referred to in the Assignment of
Insurances;

 

(ii)           they will have endorsed on each and every policy as and when the
same is issued the loss payable clause, to be in the excess of an amount
equivalent to the Major Casualty, and the notice of assignment referred to in
the relevant Assignment of Insurances for such Ship; and

 

(iii)          they will not set off against any sum recoverable in respect of a
claim against any Ship under the said underwriters or brokers or any other
Person in respect of any other vessel nor cancel the said insurances by reason
of non-payment of such premiums or other amounts.

 

(e)                                  All policies of insurance required hereby
shall provide for not less than fourteen (14) days prior written notice (seven
(7) days in respect of war risks) to be received by the Security Agent of the
termination or cancellation of the insurance evidenced thereby.  All policies of
insurance maintained pursuant to this Clause 22.2 (Maintenance of Obligatory
Insurances) for risks covered by insurance other than that provided by a P & I
Club shall contain provisions waiving underwriters’ rights of subrogation
thereunder against any assured named in such policy and any assignee of said
assured, only to the extent such underwriters agree to so waive rights of
subrogation (provided that it is understood and agreed that the Borrower and
each Owner Guarantor shall use commercially reasonable efforts to obtain such
waivers).  The Borrower and each Owner Guarantor shall assign to the Security
Agent its full rights under any policies of insurance in respect of each Ship in
accordance with the terms contained herein (and, for the avoidance of doubt,
such assignments shall include any additional value of any insurance that
exceeds the values expressly required herein in respect of such Ship).  Each of
the Borrower and each Owner Guarantor agrees that it shall

 

110

--------------------------------------------------------------------------------


 

deliver unless the insurances by their terms provide that they cannot cease (by
reason of nonrenewal or otherwise) without the Facility Agent being informed and
having the right to continue the insurance by paying any premiums not paid by
the Borrower or such Owner Guarantor, receipts showing payment of premiums for
Required Insurance and also of demands from each Ships P & I underwriters to the
Security Agent at least two (2) days before the risk in question commences.

 

(f)                                   Unless the Security Agent shall otherwise
agree, all amounts of whatsoever nature payable under any insurance must be
payable to the Security Agent for distribution first to itself and thereafter to
the Borrower, relevant Owner Guarantor or others as their interests may appear,
provided that, notwithstanding anything to the contrary herein, until otherwise
required by the Security Agent by notice to the underwriters upon the occurrence
and continuance of an Event of Default hereunder, (i) amounts payable under any
insurance on a Ship with respect to protection and indemnity risks may be paid
directly to (x) the Borrower or relevant Owner Guarantor reimburse it for any
loss, damage or expense incurred by it and covered by such insurance or (y) the
Person to whom any liability covered by such insurance has been incurred, and
(ii) amounts payable under any insurance with respect to such Ship involving any
damage to such Ship not constituting an Total Loss, may be paid by underwriters
directly for the repair, salvage or other charges involved or, if the Borrower
or such Owner Guarantor shall have first fully repaired the damage or paid all
of the salvage or other charges, may be paid to the Borrower or such Owner
Guarantor as reimbursement therefor; provided, however, that if such amounts
(including any franchise or deductible) are in excess of an amount equivalent to
the Major Casualty, the underwriters shall not make such payment without first
obtaining the written consent thereto of the Security Agent and the loss payable
clauses pertaining to such insurances shall be endorsed to that effect.

 

(g)                                  All amounts paid to the Security Agent in
respect of any insurance on each Ship shall be disposed of as follows (after
deduction of the expenses of the Security Agent in collecting such amounts):

 

(i)            any amount which might have been paid at the time, in accordance
with the provisions of paragraph (d) above, directly to the Borrower, Owner
Guarantor or others shall be paid by the Security Agent to, or as directed by,
the Borrower;

 

(ii)           all amounts paid to the Security Agent in respect of a Total Loss
of such Ship shall be applied by the Security Agent to the payment of the
Financial Indebtedness hereby secured pursuant to Clause 7.6(b) (Mandatory
Prepayment on Sale or Total Loss) of this Agreement; and

 

(iii)          all other amounts paid to the Security Agent in respect of any
insurance on such Ship may, in the Security Agent’s sole discretion, be held and
applied to the prepayment of the Secured Liabilities or to making of needed
repairs or other work on such Ship, or to the payment of other claims incurred
by the Borrower or Owner Guarantor relating to such Ship, or may be paid to the
Borrower, Owner Guarantor or whosoever may be entitled thereto.

 

(h)                                 In the event that any claim or lien is
asserted against a Ship for loss, damage or expense which is covered by
insurance required hereunder and it is necessary for the Borrower or Owner
Guarantor to obtain a bond or supply other security to prevent arrest of such
Ship or to release such Ship from arrest on account of such claim or lien, the
Security Agent, on request of the Borrower, may, in the sole discretion of the
Security Agent, assign to any Person, firm or corporation executing a surety or
guarantee bond or other agreement to save or release such Ship from such arrest,
all right, title and interest of the Security Agent in and to said insurance
covering said loss, damage or expense, as collateral security to indemnify
against liability under said bond or other agreement.

 

111

--------------------------------------------------------------------------------


 

(i)                                     The Borrower shall deliver to the
Security Agent certified copies and, whenever so reasonably requested by the
Security Agent, if available to the Borrower, the originals of all certificates
of entry, cover notes, binders, evidences of insurance and policies and all
endorsements and riders amendatory thereof in respect of insurance maintained
pursuant to Clause 22 (Insurance Undertakings) for the purpose of inspection or
safekeeping, or, alternatively, satisfactory letters of undertaking from the
broker holding the same.  The Security Agent shall be under no duty or
obligation to verify the adequacy or existence of any such insurance or any such
policies, endorsement or riders.

 

(j)                                    Neither the Borrower nor any Owner
Guarantor will execute or permit or willingly allow to be done any act by which
any insurance may be suspended, impaired or cancelled, and that it will not
permit or allow any Ship to undertake any voyage or run any risk or transport
any cargo which may not be permitted by the policies in force, without having
previously notified the Security Agent in writing and insured such Ship by
additional coverage to extend to such voyages, risks, passengers or cargoes.

 

(k)                                 In case any underwriter proposes to pay less
on any claim than the amount thereof, the Borrower shall forthwith inform the
Security Agent, and if a Default, Event of Default or a Total Loss has occurred
and is continuing, the Security Agent shall have the exclusive right to
negotiate and agree to any compromise.

 

(l)                                     The Borrower and each Owner Guarantor
will comply with and satisfy all of the provisions of any applicable law,
convention, regulation, proclamation or order concerning financial
responsibility for liabilities imposed on the Borrower, Owner Guarantor or each
Ship with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which such Ship is from time
to time engaged and the cargo carried by it.

 

23                                  SHIPBUILDING CONTRACT UNDERTAKINGS

 

23.1                        General

 

The undertakings in this Clause 23 (Shipbuilding Contract Undertakings) remain
in force throughout the Security Period except as the Facility Agent, acting
with the authorization of the Required Lenders (or, where specified, all the
Lenders) may otherwise permit.

 

23.2                        Performance of Shipbuilding Contracts

 

The Borrower and the Parent Guarantor shall procure that the relevant Owner
Guarantor or Subsidiary Inc., as applicable, shall:

 

(a)                                 observe and perform all its obligations and
meet all its liabilities under or in connection with each Shipbuilding Contract
to which it is a party to which non-compliance of would lead to a breach or
default under such Shipbuilding Contract; and

 

(b)                                 take any action, or refrain from taking any
action, which the Facility Agent may reasonably request in connection with any
breach of the Shipbuilding Contract to which it is a party to, by it.

 

112

--------------------------------------------------------------------------------


 

23.3                        No variation, release etc. of Shipbuilding Contracts

 

The Borrower and the Parent Guarantor shall procure that no relevant Owner
Guarantor or Subsidiary Inc., as applicable, shall whether by a document, by
conduct, by acquiescence or in any other way:

 

(a)                                 vary, amend or waive the Shipbuilding
Contract which it is a party to in a manner materially adverse to the Lenders;

 

(b)                                 terminate the Shipbuilding Contract to which
it is a party to or treat itself as discharged or relieved from further
performance of any of its obligations or liabilities under the Shipbuilding
Contract to which it is a party to without the consent of the Facility Agent,

 

only if it is hereby agreed that an Owner Guarantor or Subsidiary Inc., may
assign, novate or transfer all of (but not part of) its rights, title, interest
and benefit under a Shipbuilding Contract to which it is a party to, only if,
prior to any such assignment, novation or transfer, the Facility Agent has been
provided by the Borrower, in advance, with satisfactory documentary evidence
that the Vessel Loan relating to such Shipbuilding Contract has been or will be
fully prepaid and/or the relevant portion of the Commitments relating to such
Vessel Loan has been or will be fully cancelled in compliance with Clause 7.6
(Mandatory prepayment on Sale or Total Loss ).

 

23.4                        Action to protect validity of Shipbuilding Contracts

 

The Borrower and the Parent Guarantor shall procure that the relevant Owner
Guarantor or Subsidiary Inc., as applicable, shall use its best endeavors to
ensure that all interests and rights conferred by the Shipbuilding Contract to
which it is a party to remain valid and enforceable in all respects and retain
the priority which they were intended to have.

 

23.5                        No assignment etc. of Shipbuilding Contracts

 

Save as permitted by the Finance Documents, no Owner Guarantor shall, and the
Borrower and the Parent Guarantor shall procure that no Owner Guarantor shall
assign, novate, transfer or dispose of any of its rights or obligations under
the Shipbuilding Contract to which it is a party to.

 

23.6                        Provision of information relating to Shipbuilding
Contracts

 

Without prejudice to Clause 19.4 (Information: miscellaneous), the Borrower and
the Parent Guarantor shall procure that the relevant Transaction Obligor shall:

 

(a)                                 promptly inform the Borrower and Parent
Guarantor if any breach of the Shipbuilding Contract to which it is a party
occurs or a serious risk of such a breach arises and of any other event or
matter affecting that Shipbuilding Contract, the Intercompany Ship Delivery
Agreement to which it is a party, which has or is reasonably likely to have a
Material Adverse Effect and the Borrower and Parent Guarantor shall promptly
inform the Facility Agent of any incurrence of Clause (a);

 

(b)                                 provide the Borrower and Parent Guarantor,
promptly after service, with copies of all material notices served on or by it
or any other Obligor under or in connection with the Shipbuilding Contract to
which it is a party to and the Borrower and the Parent Guarantor shall promptly
provide the Facility Agent with all notices received pursuant to this paragraph
(b); and

 

113

--------------------------------------------------------------------------------


 

(c)                                  provide the Borrower and Parent Guarantor
with any information which the Facility Agent reasonably requests about any
interest or right of any kind which any Owner Guarantor or Subsidiary Inc. has
at any time to, in or in connection with, the Shipbuilding Contract to which it
is a party to or in relation to any matter arising out of or in connection with
that Shipbuilding Contract including the progress of the construction of the
Ship relating to such Shipbuilding Contract, and the Borrower and Parent
Guarantor shall provide the Facility Agent with all information received
pursuant to this paragraph (c).

 

24                                  GENERAL SHIP UNDERTAKINGS

 

24.1                        General

 

The undertakings in this Clause 24 (General Ship Undertakings) remain in force
on and from the date of the relevant Delivery Date of a Ship and throughout the
rest of the Security Period except as the Facility Agent, acting with the
authorization of the Lenders (or, where specified, and the ECA) may otherwise
permit.

 

24.2                        Flag of Ships; Citizenship; Ship Classification

 

(a)                                 The Parent Guarantor shall, and shall cause
each Owner Guarantor that owns a Ship to, cause each Ship to be registered under
the laws and flag of (i) the Bahamas, (ii) the Republic of Malta; (iii) the
Republic of Liberia, (iv) the Republic of the Marshall Islands, (v) the Republic
of Panama; (vi) Bermuda; (vii) the United Kingdom; (viii) the Republic of
Singapore or (ix) such other jurisdiction acceptable to the Lenders and Sinosure
(each jurisdiction in clauses (i) through and including (v), an “Approved
Flag”).  Notwithstanding the foregoing, any Obligor may transfer a Ship to
another Approved Flag in accordance with Clause 24.3 (Flag Jurisdiction
Transfer).

 

(b)                                 The Parent Guarantor will, and will cause
each Owner Guarantor which owns or operates a Ship to, be qualified to own and
operate such Ship under the laws of the applicable Approved Flag in accordance
with the terms of the related Mortgage.

 

(c)                                  The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to keep such Ship in a good and
sufficient state of repair consistent with the ship-ownership and management
practice employed by first class owners of vessels of similar size and type and
so as to ensure that each Ship is classified in the highest class available for
vessels of its age and type with an Approved Classification Society, free of any
overdue conditions or recommendations affecting the seaworthiness of such Ship,
provided that if the classification of any of the Ships shall be subject to any
such recommendations, the Borrower will and will cause each Owner Guarantor
which operates such Ship to provide a written report to the Facility Agent
describing the recommendations and assessing the steps required to be taken to
prevent such recommendations from becoming overdue recommendations and it is
hereby further agreed that there shall be no change in the classification of any
of the Ships, save with the prior written consent of the Required Lenders.

 

(d)                                 The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to:

 

(i)                                     comply with and satisfy in all material
respects all applicable legal requirements of the jurisdiction of such Ship’s
home port, now or hereafter from time to time in effect, in order that such Ship
shall continue to be documented pursuant to the laws of the jurisdiction of its
home port with such endorsements as shall qualify such Ship for participation in
the trades and services to which it may be dedicated from time to time; or

 

114

--------------------------------------------------------------------------------


 

(ii)                                  not do or allow to be done anything
whereby such documentation is or could reasonably be expected to be forfeited.

 

(e)                                  The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to:

 

(i)                                     make or cause to be made all repairs to
or replacement of any damaged, worn or lost parts or equipment such that the
value of such Ship will not be materially impaired; and

 

(ii)                                  except as otherwise contemplated by this
Agreement, not remove any material part of, or item of, equipment owned by the
Obligors installed on such Ship except in the ordinary course of the operation
and maintenance of such Ship unless:

 

(A)                               the part or item so removed is forthwith
replaced by a suitable part or item which is in the same condition as or better
condition than the part or item removed, is free from any Security (other than
any Other Permitted Security) in favour of any Person other than the Security
Agent and becomes, upon installation on such Ship, the property of the Obligors
and subject to the security constituted by the Mortgage; or

 

(B)                               the removal will not materially diminish the
value of such Ship.

 

(f)                                   The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to submit such Ship to such
periodical or other surveys as may be required for classification purposes and,
upon the written request of the Security Agent, supply to the Security Agent
copies of all survey reports and classification certificates issued in respect
thereof.

 

(g)                                  The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to promptly pay and discharge all
tolls, dues, taxes, assessments, governmental charges, fines, penalties, debts,
damages and liabilities whatsoever which have given or may give rise to maritime
or possessory Security (other than any Other Permitted Security) on, or claims
enforceable against, such Ship other than any of the foregoing being contested
in good faith and diligently by appropriate proceedings, and, in the event of
arrest of any Ship pursuant to legal process, or in the event of its detention
in exercise or purported exercise of any such Security or claim as aforesaid,
procure, if possible, the release of such Ship from such arrest or detention
forthwith upon receiving notice thereof by providing bail or otherwise as the
circumstances may require.

 

(h)                                 The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to maintain, or cause to be
maintained by the charterer or lessee of any Ship, a valid Certificate of
Financial Responsibility (Oil Pollution) issued by the United States Coast Guard
pursuant to the Federal Water Pollution Control Act to the extent that such
certificate may be required by applicable legal requirements for any Ship and
such other similar certificates as may be required in the course of the
operations of any Ship pursuant to the International Convention on Civil
Liability for Oil Pollution Damage of 1969, or other applicable legal
requirements.

 

(i)                                     The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to cause such Ships to be managed by
Approved Managers, provided that nothing herein shall be construed so as to
prohibit such Approved Manager from sub-contracting its management duties. The
Parent Guarantor and such Owner Guarantor will use all commercially reasonable
endeavours to procure that such Approved Manager shall enter into a Manager’s
Undertaking.

 

115

--------------------------------------------------------------------------------


 

24.3                        Flag Jurisdiction Transfer

 

Each Owner Guarantor of a Ship shall, and each other Obligor shall procure that
such Owner Guarantor shall only change the flag of the Ship which is owned by it
from its initial Approved Flag to a new Approved Flag (the “Transferred Ship”)
and further upon fulfillment of the following conditions:

 

(a)                                 on or prior to each Flag Jurisdiction
Transfer Date, the Facility Agent shall have received a certificate, dated the
Flag Jurisdiction Transfer Date, signed by the Chairman of the Board, the Chief
Executive Officer, the President, any Vice President, the Treasurer or an
authorized manager, member or general partner of the Owner Guarantor owning that
Transferred Ship, certifying that:

 

(i)            all necessary governmental (domestic and foreign) and third party
approvals and/or consents in connection with the Flag Jurisdiction Transfer
being consummated on the Jurisdiction Transfer Date and otherwise referred to
herein shall have been obtained and remain in effect;

 

(ii)           there exists no judgment, order, injunction or other restraint
prohibiting or imposing materially adverse conditions upon such Flag
Jurisdiction Transfer or the other transactions contemplated by this Agreement;
and

 

(iii)          copies of resolutions approving the Flag Jurisdiction Transfer of
such Owner Guarantor owning that Ship and any other matters the Facility Agent
may reasonably request have been provided to the Facility Agent;

 

(b)                                 on a date no later than by the Flag
Jurisdiction Transfer Date:

 

(i)            the Owner Guarantor owning the Transferred Ship shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry of the new Approved Flag, a new Mortgage (which shall to the
extent possible, be registered as a “continuation mortgage” to the original
Mortgage recorded in the initial Approved Flag) with respect to such Transferred
Ship and such Mortgage shall be effective to create in favour of the Security
Agent and/or the Lenders a legal, valid and enforceable first priority security
interest, in and lien upon such Transferred Ship, subject only to any Other
Permitted Security;

 

(ii)           all filings, deliveries of instruments and other actions
necessary or desirable in the reasonable opinion of the Security Agent to
perfect and preserve such security interests shall have been duly effected and
the Security Agent shall have received evidence thereof in form and substance
reasonably satisfactory to the Security Agent;

 

(iii)          the Facility Agent shall have received from counsel to the Owner
Guarantor owning that Transferred Ship reasonably satisfactory to the Facility
Agent practicing in those jurisdictions in which the Transferred Ship is to be
registered and/or the Owner Guarantor owning such Transferred Ship is organized,
opinions which shall be addressed to the Facility Agent and each of the Lenders,
and dated on such Flag Jurisdiction Transfer Date, which shall (x) be in form
and substance reasonably acceptable to the Facility Agent and (y) cover the
perfection of the security interests granted pursuant to the new Mortgage
registered over the Transferred Ship and such other matters incident thereto as
the Facility Agent may reasonably request;

 

(iv)          the Facility Agent shall have received:

 

116

--------------------------------------------------------------------------------


 

(A)                               a certificate of ownership issued by the
registry of the new Approved Flag showing the registered ownership of the
Transferred Ship in the name of the relevant Owner Guarantor owning that
Transferred Ship; and

 

(B)                               a certificate of ownership and encumbrance or,
as applicable a transcript of registry issued by the registry of the new
Approved Flag with respect to the Transferred Ship, indicating no recorded
mortgages, encumbrances or liens over the Transferred Ship other than any
Security in favour of the Secured Parties and any Other Permitted Security, and

 

(C)                               a certificate satisfactory to the Facility
Agent, from an Approved Insurance Broker with respect to the insurance
maintained in respect of the Transferred Ship certifying that such insurances
(x) are placed with such insurance companies and/or underwriters and/or clubs,
in such amounts, against such risks, and in such form, as are customarily
insured against by similarly situated insureds for the protection of the
Security Agent as mortgagee and (y) conform with the insurance requirements of
the Mortgage and this Agreement;

 

(v)                                 the Security Requirements, as applicable,
for the Transferred Ship shall have been satisfied; and

 

(vi)                              that:

 

(A)                               no Event of Default has occurred and is
continuing; and

 

(B)                               all representations and warranties contained
in this Agreement or in any other Finance Document shall be true and correct in
all material respects (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).

 

24.4                        Security Requirements

 

Each Owner Guarantor of a Ship which is to be subject to a Flag Jurisdiction
Transfer shall, and each other Obligor shall procure that such Owner Guarantor
shall comply with the following conditions in relation to such Ship for the
purposes of such Flag Jurisdiction Transfer:

 

(a)                                 the Owner Guarantor owning the Transferred
Ship shall have duly authorized, executed and delivered, and caused to be
recorded in the appropriate ship registry, a Mortgage with respect to such Ship
and such Mortgage shall be effective to create in favour of the Security Agent
and/or the Lenders a legal, valid and enforceable first priority security
interest, in and lien upon such Ship;

 

(b)                                 the Facility Agent shall have received each
of the following:

 

(i)            class certificates from an Approved Classification Society
indicating that such Ship meets the criteria specified in Clause 24.2 (Flag of
Ships; Citizenship; Ship Classification);

 

(ii)           certified copies of all agreements related to the Ship Management
Agreements and, if applicable, the Pool Agreement or other applicable Charter,
for such Ship;

 

(iii)          certified copies of all ISM Code and ISPS Code documentation for
each Ship; and

 

117

--------------------------------------------------------------------------------


 

(c)                                  a report, in form and scope reasonably
satisfactory to the Facility Agent, from an Approved Insurance Broker with
respect to the insurance maintained by the Parent Guarantor, the Borrower or the
Owner Guarantors in respect of such Ship, together with a certificate from such
broker certifying that such insurances (i) are placed with such insurance
companies and/or underwriters and/or clubs, in such amounts, against such risks,
and in such form, as are customarily insured against by similarly situated
insureds for the protection of the Facility Agent, the Security Agent and/or the
Lenders as mortgagee, (ii) otherwise conform with the insurance requirements of
each respective Mortgage (it being understood that, except as required by
applicable law, the insurance requirements of such Mortgage shall not exceed the
Required Insurance) and (iii) include copies of the Required Insurance;

 

(d)                                 the Facility Agent shall have received from
counsels (acting for the Lenders) (i) of the Marshall Islands, (ii) in the
jurisdiction of the flag of the Ship and (iii) in such other relevant
jurisdictions as the Facility Agent may require, an opinion addressed to the
Facility Agent and each of the Lenders, in each case which shall (x) be in form
and substance reasonably acceptable to the Facility Agent and (y) cover the
matters set forth in the relevant Exhibit, including the perfection of the
security interests (other than those to be covered by opinions delivered
pursuant to the other opinions above) granted pursuant to the Security
Documents, and such other matters incidental to the transactions contemplated
herein as the Facility Agent may reasonably request;

 

(e)                                  the Facility Agent shall have received a
certificate, dated on or about the date of this Agreement and reasonably
acceptable to the Facility Agent, signed by the Chairman of the Board, the Chief
Executive Officer, the President, any Vice President, the Treasurer or an
authorized manager, member or general partner of the Parent Guarantor, the
Borrower and Owner Guarantors, and attested to by the Secretary or any Assistant
Secretary (or, to the extent such entity does not have a Secretary or Assistant
Secretary, the analogous Person within such entity) of such entity, as the case
may be, with appropriate insertions, together with copies of the Constitutional
Documents of such entity and the resolutions of such entity referred to in such
certificate authorizing the consummation of the transactions contemplated by the
Finance Documents; and

 

(f)                                   the Facility Agent shall have received
copies of governmental approvals, good standing certificates and bring-down
telegrams or facsimiles, if any, which the Facility Agent may have reasonably
requested in connection with any matters set out in this Clause, such documents
and papers, where appropriate, to be certified by proper corporate or
governmental authorities.

 

24.5                        Classification society undertaking

 

Each Owner Guarantor shall, and the Parent Guarantor and the Borrower shall
procure that such Owner Guarantor shall, in respect of the Ship owned by it,
instruct the relevant Approved Classification Society (and use all commercially
reasonable efforts to procure that the Approved Classification Society
undertakes with the Security Agent):

 

(a)                                 to send to the Security Agent, following
receipt of a written request from the Security Agent, certified true copies of
all original class records held by the Approved Classification Society in
relation to that Ship;

 

(b)                                 to allow the Security Agent (or its agents),
at any time and from time to time, to inspect the original class and related
records of that Owner Guarantor and that Ship at the offices of the Approved
Classification Society and to take copies of them;

 

(c)                                  to notify the Security Agent immediately in
writing if the Approved Classification Society:

 

118

--------------------------------------------------------------------------------


 

(i)                                     receives notification from that Owner
Guarantor or any person that that Ship’s Approved Classification Society is to
be changed; or

 

(ii)                                  becomes aware of any facts or matters
which may result in or have resulted in a change, suspension, discontinuance,
withdrawal or expiry of that Ship’s class under the rules or terms and
conditions of that Owner Guarantor or that Ship’s membership of the Approved
Classification Society;

 

(d)                                 following receipt of a written request from
the Security Agent:

 

(i)                                     to confirm that that Owner Guarantor is
not in default of any of its contractual obligations or liabilities to the
Approved Classification Society, including confirmation that it has paid in full
all fees or other charges due and payable to the Approved Classification
Society; or

 

(ii)                                  to confirm that that Owner Guarantor is in
default of any of its contractual obligations or liabilities to the Approved
Classification Society, to specify to the Security Agent in reasonable detail
the facts and circumstances of such default, the consequences of such default,
and any remedy period agreed or allowed by the Approved Classification Society.

 

24.6                        Modifications

 

No Owner Guarantor shall, and the Parent Guarantor and the Borrower shall
procure that no Owner Guarantor shall, make any modification or repairs to, or
replacement of, the Ship owned by it, or equipment installed on it which would
or might materially alter the structure, type or performance characteristics of
that Ship or materially reduce its value.

 

24.7                        Removal and installation of parts

 

(a)                                 Subject to paragraph (b) below, no Owner
Guarantor shall, and the Parent Guarantor and the Borrower shall procure that no
Owner Guarantor shall, remove any material part of any Ship, or any item of
equipment installed on any Ship unless:

 

(i)            the part or item so removed is forthwith replaced by a suitable
part or item which is in the same condition as or better condition than the part
or item removed;

 

(ii)           the replacement part or item is free from any Security in favour
of any person other than the Security Agent; and

 

(iii)          the replacement part or item becomes, on installation on that
Ship, the property of that Owner Guarantor and subject to the security
constituted by the Mortgage on that Ship.

 

(b)                                 An Owner Guarantor may install equipment
owned by a third party if the equipment can be removed without any risk of
damage to the Ship owned by that Owner Guarantor.

 

24.8                        Surveys

 

Each Owner Guarantor shall, and the Parent Guarantor and the Borrower shall
procure that such Owner Guarantor shall, submit the Ship owned by it regularly
to all periodic or other surveys which may be required for classification
purposes and, if so required by the Facility Agent acting with the authorization
of the Required Lenders or the ECA, provide the Facility Agent, with copies of
all survey reports.

 

119

--------------------------------------------------------------------------------


 

24.9                        Ship inspections

 

(a)                                 Each Owner Guarantor shall, and the Parent
Guarantor and the Borrower shall procure that such Owner Guarantor shall, permit
the Security Agent (acting through surveyors or other persons appointed by it
for that purpose) to board the Ship owned by it at all reasonable times, to
inspect its condition or to satisfy themselves about proposed or executed
repairs and shall afford all proper facilities for such inspections.

 

(b)                                 Any inspection of a Ship to be conducted by
the Security Agent (or its agents) shall be:

 

(i)            without undue interference with the operations of that Ship;

 

(ii)           made upon the giving of at least 15 Business Days’ prior written
notice by the Facility Agent; and

 

(iii)          at the cost of the Owner Guarantor owning that Ship provided,
that the Owner Guarantor shall not be required to bear the cost of more than one
inspection in each calendar year unless an Event of Default has occurred and is
continuing.

 

24.10                 Prevention of and release from arrest

 

(a)                                 Each Owner Guarantor shall, and the Parent
Guarantor and the Borrower shall procure that such Owner Guarantor shall, in
respect of the Ship owned by it, promptly discharge:

 

(i)            all liabilities which give or may give rise to maritime or
possessory liens on or claims enforceable against that Ship, its Earnings or its
Insurances;

 

(ii)           all Taxes, dues and other amounts charged in respect of that
Ship, its Earnings or its Insurances; and

 

(iii)          all other outgoings whatsoever in respect of that Ship, its
Earnings or its Insurances.

 

(b)                                 Each Owner Guarantor shall, and the Parent
Guarantor and the Borrower shall procure that such Owner Guarantor shall, upon
receiving notice of the arrest or seizure of the Ship owned by it or of its
detention in exercise or purported exercise of any lien or claim:

 

(i)            no later than within seven days of receiving such notice, notify
the Facility Agent (who shall promptly notify the Lenders) and provide a report
to the Facility Agent (for its forwarding to the Lenders) containing such
information as the Lenders may require on such arrest, seizure or detention; and

 

(ii)           promptly procure its release by providing bail or otherwise as
the circumstances may require.

 

24.11                 Restrictions on chartering etc.

 

No Owner Guarantor shall, and the Parent Guarantor and the Borrower shall
procure that no Owner Guarantor shall, in relation to the Ship owned by it:

 

(a)                                 let that Ship on demise charter for any
period save with the prior written consent of the Lenders and upon such
conditions as the Lenders may require (including without limitation, an
assignment of the insurances of such demise owner in favour of the Security
Agent);

 

(b)                                 de activate or lay up that Ship; or

 

120

--------------------------------------------------------------------------------


 

(c)                                  put that Ship into the possession of any
person for the purpose of work being done upon it in an amount exceeding or
likely to exceed $5,000,000 (or the equivalent in any other currency) unless
that person has first given to the Security Agent and in terms satisfactory to
it a written undertaking not to exercise any lien on that Ship or its Earnings
for the cost of such work or for any other reason.

 

24.12                 Notice of Mortgage

 

Each Owner Guarantor shall, and the Parent Guarantor and the Borrower shall
procure that such Owner Guarantor shall, keep the relevant Mortgage registered
against the Ship owned by it as a valid first priority or as the case may be,
first preferred mortgage, carry on board that Ship a certified copy of the
relevant Mortgage and place and maintain in a conspicuous place in the
navigation room and the master’s cabin of that Ship a framed printed notice
stating that that Ship is mortgaged by that Borrower to the Security Agent.

 

25                                  SECURITY COVER

 

25.1                        Minimum required security cover

 

(a)                                 The Parent Guarantor will not permit the
Aggregate Collateral Vessel Value, as determined by the most recent Appraisals
delivered by the Borrower to the Facility Agent or obtained by the Facility
Agent to be, at any time, less than 135% of an amount equal to the aggregate
principal amount of the Loan outstanding hereunder, at such time, and provided
that any non-compliance with this Clause 25.1 (Minimum required security cover)
shall not constitute an Event of Default (but shall constitute a Default), so
long as within thirty (30) days of such non-compliance, the Borrower has either
(x) provided Additional Collateral (and shall during such period, and prior to
satisfactory completion thereof, be diligently carrying out such actions) or
(y) prepaid such portion of the Loan outstanding hereunder, to cure such
non-compliance.

 

(b)                                 Any prepayment pursuant to this Clause 25.1
(Minimum required security cover) shall be applied to reduce in inverse
chronological order the amount of each Repayment Instalment falling after that
prepayment by the amount prepaid, pro rata in respect of each Vessel Loan
outstanding.

 

26                                  APPLICATION OF EARNINGS

 

26.1                        Payment of Earnings and Minimum Consolidated
Liquidity

 

(a)                                 Each Obligor shall cause the Earnings and
any other income derived from each of the respective Ships, to the extent
constituting Requisition Compensation, Earnings and Insurances, to be deposited
by the respective account debtor in respect of such earnings into one or more of
the Earnings Accounts maintained for such Obligor from time to time.  Without
limiting any Obligor’s obligations in respect of this Clause 26.1 (Payment of
Earnings and Minimum Consolidated Liquidity), each of the Obligors agrees that,
in the event it receives any earnings and other income constituting Requisition
Compensation, Earnings, and Insurances in relation to a Ship, and such other
proceeds are deposited into any account other than the Earnings Account relating
to that Ship, it shall promptly notify the Facility Agent and immediately
deposit all such proceeds into the Earnings Account relating to that Ship.

 

121

--------------------------------------------------------------------------------


 

(b)                                 The Parent Guarantor and the Borrower shall
ensure that commencing from the first Utilisation Date, there shall be deposited
in the Minimum Liquidity Account (which shall be subject to an Accounts Security
executed by the Parent Guarantor in favour of the Security Agent) an amount
equivalent to the Minimum Liquidity Amount and shall further procure that such
amount is maintained in the Minimum Liquidity Account until the Secured
Liabilities have been fully and irrevocably repaid.

 

(c)                                  All payments by a Hedge Counterparty to the
Borrower or the Parent Guarantor under a Hedging Agreement shall be paid to the
Minimum Liquidity Account, and the Borrower and the Parent Guarantor (as the
case may be) hereby irrevocably authorises such Hedge Counterparty to direct
such payments into the Minimum Liquidity Account.

 

26.2                        Debt Service Reserve Account

 

Each Obligor shall ensure that, on the Utilisation Date of each Vessel Loan,
there shall be maintained in the Debt Service Reserve Account a credit balance
of no less than the aggregate of:

 

(a)                                 the full amount of the Repayment Instalment
falling due under Clause 6.1 (Repayment of Loan) on the next Repayment Date (for
the avoidance of doubt, excluding the relevant Balloon Payment) relating to such
Vessel Loan; and

 

(b)                                 the amount of interest on such Vessel Loan
which is payable on the next due date for payment of interest on such Vessel
Loan under this Agreement,

 

provided that it is hereby agreed that after the first Repayment Date of each
Vessel Loan, each Obligor may be required to top up such amount in the Debt
Service Reserve Account in an amount necessary to ensure that the amount of the
next Repayment Instalment and amount of interest payable on the next due date
for payment in relation to such Vessel Loan, shall at all times reflect the
aggregate amount of the next Repayment Instalment and amount of interest next
due for payment in respect of each Vessel Loan, at the relevant time.

 

26.3                        Shortfall in Earnings

 

(a)                                 If the aggregate of the credit balance on
the Debt Service Reserve Account falls below the amounts required under Clause
26.2 (Debt Service Reserve Account ), the Parent Guarantor shall promptly make
up the amount of the insufficiency and in any event, immediately on demand from
the Facility Agent.

 

(b)                                 Without prejudicing the Facility Agent’s
right to make such demand at any time, the Facility Agent may, if so authorized
by the Required Lenders, permit the Borrower to make up all or part of the
insufficiency from the Earnings received in the Earnings Account.

 

26.4                        Interest accrued on Debt Service Reserve Account

 

Any credit balance on the Debt Service Reserve Account shall bear interest at
the rate from time to time offered by the Account Bank to its customers for
dollar deposits of similar amounts and for periods similar to those for which
such balances appear to the Account Bank likely to remain on the Debt Service
Reserve Account.

 

26.5                        Release of accrued interest

 

Interest accruing under Clause 26.4 (Interest accrued on Debt Service Reserve
Account) shall be credited to the Debt Service Reserve Account, shall be
released to the Parent Guarantor

 

122

--------------------------------------------------------------------------------


 

at the end of the Security Period.  For the avoidance of doubt, such interest
shall count towards the amounts in the Debt Service Reserve Account required to
be maintained under Clause 26.2 (Debt Service Reserve Account).

 

26.6                        Withdrawals from Accounts

 

No withdrawals may be made from any Account without the prior written consent of
the Facility Agent unless:

 

(a)                                 Clause 26.1(b) (Payment of Earnings and
Minimum Consolidated Liquidity) and Clause 26.2 (Debt Service Reserve Account)
are fully complied with; and

 

(b)                                 no Event of Default has occurred and is
continuing.

 

26.7                        Location of Accounts

 

Each Obligor shall promptly execute any documents which the Facility Agent
specifies is necessary to create or maintain in favour of the Security Agent
Security over (and/or rights of set-off, consolidation or other rights in
relation to) the Earnings Accounts and the Debt Service Reserve Account.

 

27                                  EVENTS OF DEFAULT

 

27.1                        General

 

Each of the events or circumstances set out in this Clause 27 (Events of
Default) is an Event of Default except for Clause 27.19 (Acceleration).

 

27.2                        Non-payment

 

Any Obligor shall default in the payment when due of any amounts due under any
Finance Document (including without limitation, any Sinosure Premium) unless its
failure to pay is caused by:

 

(a)                                 administrative or technical error; or

 

(b)                                 a Disruption Event,

 

and payment is made within three (3) Business Days of the payment due date.

 

27.3                        Specific obligations

 

Any Obligor shall default in the due performance or observance by it of any
term, covenant or agreement contained in Clauses 19.2 (Financial statements),
19.3 (Compliance certificate), 20 (Financial covenants), 21.2 (Corporate
Franchises), 21.4 (Ownership of subsidiaries), 21.21 (Negative pledge), 21.22
(Disposals), 21.23 (Merger), 21.24 (Change of business), 21.25 (Financial
Indebtedness), 21.26 (Share capital), 21.27 (Jurisdiction of employment), 21.28
(Dividends), 21.29 (Chartering arrangements), 21.30 (Other transactions), 21.31
(Limitation on certain restrictions on Subsidiaries), 21.32 (Jurisdiction of
incorporation or formation; Amendment of constitutional documents), 21.33 (End
of fiscal year; Fiscal quarter), 21.34 (Further assurance) and 25.1 (Minimum
required security cover).

 

123

--------------------------------------------------------------------------------


 

27.4                        Other obligations

 

(a)                                 An Obligor does not comply with any
provision of the Finance Documents (other than those referred to in Clause 27.2
(Non-payment) and Clause 27.3 (Specific obligations).

 

(b)                                 No Event of Default under paragraph
(a) above will occur if the failure to comply is capable of remedy and is
remedied within thirty (30) days of the Facility Agent giving notice to the
Borrower or (if earlier) any Obligor becoming aware of the failure to comply.

 

27.5                        Misrepresentation

 

Any representation, warranty or statement made by any Obligor herein or in any
other Finance Document or in any certificate delivered pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made.

 

27.6                        Cross default

 

(a)                                 The Parent Guarantor or any of its
Subsidiaries shall default in any payment of any Financial Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Financial Indebtedness was created; or

 

(b)                                 The Parent Guarantor or any of its
Subsidiaries shall default in the observance or performance of any agreement or
condition relating to any Financial Indebtedness (other than the obligations
created hereunder) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Financial Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause (determined without regard
to whether any notice is required), any such Financial Indebtedness to become
due prior to its stated maturity; or

 

(c)                                  Any Financial Indebtedness (other than the
obligations created hereunder) of the Parent Guarantor or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid,
redeemed, defeased or repurchased, other than by a regularly scheduled required
prepayment or in connection with an asset sale, casualty or condemnation or
other similar mandatory prepayment prior to the stated maturity thereof;

 

provided that it shall not be a Default or Event of Default under this Clause
27.6 (Cross Default) unless the aggregate principal amount of all Financial
Indebtedness as described in preceding clauses (a) through (c), inclusive,
exceeds $1,000,000 (in the case of each of the Obligors (other than the Parent
Guarantor)) and $10,000,000 (in the case of the Parent Guarantor and its
Subsidiaries (other than the Obligors) on a consolidated basis).

 

27.7                        Insolvency Event

 

(a)                                 Either the Parent Guarantor or any of its
Subsidiaries (other than any Immaterial Subsidiary):

 

(i)                                     is unable or admits inability to pay its
debts as they fall due;

 

(ii)                                  is deemed to, or is declared to, be unable
to pay its debts under applicable law; or

 

(iii)                               suspends or threatens to suspend making
payments on any of its debts.

 

124

--------------------------------------------------------------------------------


 

(b)                                 The value of the assets of either the Parent
Guarantor or any of its Subsidiaries (other than any Immaterial Subsidiary) is
less than its liabilities (taking into account contingent and prospective
liabilities).

 

(c)                                  A moratorium is declared in respect of any
indebtedness of either the Parent Guarantor or any of its Subsidiaries (other
than any Immaterial Subsidiary).  If a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by that moratorium.

 

27.8                        Insolvency proceedings

 

(a)                                 Any corporate action, legal proceedings or
other procedure or step is taken in relation to:

 

(i)            the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of either the Parent Guarantor
or any of its Subsidiaries (other than any Immaterial Subsidiary), other than a
solvent liquidation or reorganisation of any member of the Group which is not an
Obligor;

 

(ii)           a composition, compromise, assignment or arrangement with any
creditor of either the Parent Guarantor or any of its Subsidiaries (other than
any Immaterial Subsidiary);

 

(iii)          the appointment of a liquidator (other than in respect of a
solvent liquidation of a member of the Group which is not an Obligor), receiver,
administrator, administrative receiver, compulsory manager or other similar
officer in respect of either the Parent Guarantor or any of its Subsidiaries
(other than any Immaterial Subsidiary) or any of its respective assets; or

 

(iv)                              enforcement of any Security over any assets of
either the Parent Guarantor or any of its Subsidiaries (other than any
Immaterial Subsidiary),

 

(v)                                 or any analogous procedure or step is taken
in any jurisdiction.

 

(b)                                 Paragraph (a) above shall not apply to any
winding-up petition (or analogous procedure or step) which is frivolous or
vexatious or is being contested in good faith, with appropriate financial
reserves and due diligence and is discharged, stayed or dismissed within 30 days
of commencement of, if earlier, the date on which it is advertised.

 

27.9                        Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution (or any
analogous process in any jurisdiction) affects any asset or assets of an Obligor
having an aggregate value of $10,000,000 and is not discharged within 60 days.

 

27.10                 ERISA

 

(a)                                 Any Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof under Section 412 of
the Code or Section 302 of ERISA or a waiver of such standard or extension of
any amortization period is sought or granted under Section 412 or 430 of the
Code or Section 302 or 303 of ERISA; or

 

(b)                                 a Reportable Event shall have occurred; or

 

(c)                                  a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA shall be
subject to the advance reporting requirement of PBGC Regulation Section 4043.61
(without regard to subparagraph (b)(1) thereof) and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Plan within the
following 30 days; or

 

125

--------------------------------------------------------------------------------


 

(d)                                 any Plan which is subject to Title IV of
ERISA shall have had or is reasonably likely to have a trustee appointed to
administer such Plan; or

 

(e)                                  any Plan which is subject to Title IV of
ERISA is, shall have been or is reasonably likely to be terminated or to be the
subject of termination proceedings under ERISA; or

 

(f)                                   any Plan shall have an Unfunded Current
Liability, its actuary has certified that a determination has been made that a
Plan (other than a Multiemployer Plan) is an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA; or

 

(g)                                  a Plan which is a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA; or

 

(h)                                 a contribution required to be made with
respect to a Plan or a Foreign Pension Plan is not timely made; or

 

(i)                                     the Parent Guarantor or any of its
Subsidiaries or any ERISA Affiliate has incurred or events have happened, or
reasonably expected to happen, that will cause it to incur any liability to or
on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of the Code or
on account of a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code; or

 

(j)                                    the Parent Guarantor, or any of its
Subsidiaries, has incurred or is reasonably likely to incur liabilities pursuant
to one or more employee welfare benefit plans (as defined in Section 3(1) of
ERISA) that provide benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or Plans or Foreign Pension
Plans; or

 

(k)                                 there shall result from any of the foregoing
event or events the imposition of a lien, the granting of a security interest,
or a liability or a material risk of incurring a liability, or such lien,
security interest or liability, individually, and/or in the aggregate, in the
reasonable opinion of the Required Lenders, has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

27.11                 Guaranties

 

After the execution and delivery thereof, any guaranty pursuant to Clause 17
(Guarantee and Indemnity) of this Agreement, or any provision thereof, shall
cease to be in full force or effect as to any Guarantor (unless such Guarantor
is no longer a Subsidiary of the Parent Guarantor by virtue of a liquidation,
sale, merger or consolidation permitted by Clauses 21.23 (Merger) and/or 21.24
(Change of Business)) or any Guarantor (or person acting by or on behalf of such
Guarantor) shall deny or disaffirm such Guarantor’s obligations under the
guaranty to which it is a party or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the guaranty to which it is a party beyond any
grace period (if any) provided therefor.

 

27.12                 Security imperiled

 

At any time after the execution and delivery thereof, any of the Security
Documents shall cease to be in full force and effect, or shall cease in any
material respect to give the Security Agent for the benefit of the Secured
Parties the Security, rights, powers and privileges purported to be created
thereby (including, without limitation, a perfected security interest in, and
Security on, all of the Security Assets), in favour of the Security Agent,
superior to and prior to the rights of all third Persons (except in connection
with any Other Permitted Security), and subject to no other Security (except any
Other Permitted

 

126

--------------------------------------------------------------------------------


 

Security), or any Obligor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to any of the Security Documents and such default shall continue beyond any
grace period (if any) specifically applicable thereto pursuant to the terms of
such Security Document, or any “event of default” (as defined in any Mortgage)
shall occur in respect of any Mortgage.

 

27.13                 Cessation or change of business

 

Except in connection with the sale of a Ship by the Owner Guarantor that owns it
or save to the extent permitted under this Agreement, any Obligor:

 

(a)                                 suspends or ceases to carry on (or threatens
to suspend or cease to carry on) all or a material part of its business; or

 

(b)                                 changes the nature of its business from that
conducted as at the date of this Agreement.

 

27.14                 Repudiation and rescission of agreements

 

Save to the extent permitted under this Agreement, an Obligor (or any other
relevant party) rescinds or purports to rescind or repudiates or purports to
repudiate a Transaction Document or any of the Transaction Security or evidences
an intention to rescind or repudiate a Transaction Document or any Transaction
Security.

 

27.15                 Restricted Party and non-compliance with Sanctions and/or
Anti-Bribery and Corruption Laws

 

A Transaction Obligor or any Subsidiary of it or any of their respective
directors or officers becomes a Restricted Party or any Obligor or its
Subsidiary fails to comply with any Sanctions and/or any Anti-Bribery and
Corruption Laws applicable to it, and in particular to the extent required under
Clause 21.3 (Compliance with laws).

 

27.16                 Arrest etc.

 

Any Ship which is subject to a Mortgage is arrested, confiscated, seized, taken
in execution, impounded, forfeited, detained in exercise or purported exercise
of any possessory lien or other claim and the Owner Guarantor owning such Ship
fails to procure the release of such Ship within a period of 30 Business Days
thereafter (the “30 Days Period”) unless the Borrower has prepaid the Vessel
Loan in full (together with all interest, fees and other related amounts payable
in relation thereto) on or before the last day of the 30 Days Period.

 

27.17                 Transaction Documents.

 

(a)                                 It is or becomes unlawful for a Transaction
Obligor to perform any of its obligations under the Transaction Documents.

 

(b)                                 Any obligation of a Transaction Obligor
under the Transaction Documents is not or ceases to be legal, valid, binding or
enforceable.

 

(c)                                  Any Transaction Document ceases to be in
full force and effect or to be continuing or is or purports to be determined or
any Transaction Document is alleged by a party to it (other than a Finance
Party) to be ineffective.

 

127

--------------------------------------------------------------------------------


 

27.18                 Stock Exchange Listing

 

The shares of the Parent Guarantor cease to remain listed, or are suspended from
trading on the New York Stock Exchange for a consecutive period of more than
fourteen (14) days.

 

27.19                 Sinosure Insurance Policies

 

(a)                                 Any default (howsoever described) occurs
under the terms of any Sinosure Insurance Policy.

 

(b)                                 Any Sinosure Insurance Policy is terminated,
repudiated or ceases to be in full force and effect.

 

27.20                 Acceleration

 

Upon the occurrence and during the continuance of an Event of Default, the
Facility Agent may and, upon the written request of the Required Lenders, shall
by written notice to the Borrower, take any or all of the following actions,
without prejudice to the rights of the Facility Agent, any Lender to enforce its
claims against any Obligor (provided that, if an Event of Default specified in
Clause 27.7 (Insolvency Event) shall occur in respect of any Obligor, the result
which would occur upon the giving of written notice by the Facility Agent to the
Borrower as specified in paragraphs (a) and (b) below shall occur automatically
without the giving of any such notice):

 

(a)                                 cancel the Total Commitments, whereupon they
shall immediately be cancelled and/or declare the outstanding principal of and
any accrued interest in respect of the Loan and all Secured Liabilities owing
hereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Obligor; and

 

(b)                                 enforce, as Security Agent, all of the
Security and security interests created pursuant to the Security Documents.

 

27.21                 No impairment of rights.

 

Nothing in this Clause 27 (Events of Default) shall be taken to impair or
restrict the exercise of any right given to individual Finance Parties under a
Finance Document.

 

128

--------------------------------------------------------------------------------


 

SECTION 9

 

CHANGES TO PARTIES

 

28                                  CHANGES TO THE LENDERS

 

28.1                        Assignments and transfers by the Lenders

 

Subject to this Clause 28 (Changes to the Lenders), a Lender (the “Existing
Lender”) may:

 

(a)                                 assign all of its rights (or if less than
all, a portion equal to at least $20,000,000 in principal amount in the
aggregate for the Existing Lender); or

 

(b)                                 transfer by novation all of its rights and
obligations (or if less than all, a portion equal to at least $20,000,000 in
principal amount in the aggregate for the Existing Lender),

 

under the Finance Documents to another bank or financial institution, Sinosure
or to a trust, fund or other entity which is regularly engaged in or established
for the purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”); provided that if all of any Existing
Lender’s rights are less than $20,000,000 in principal amount and any Affiliates
of such Existing Lender hold any rights under this Agreement, then such Existing
Lender and its Affiliates must assign or transfer all of their rights and
obligations (or if less than all, a portion equal to at least $20,000,000 in
principal amount in the aggregate for the Existing Lender and such Affiliates)
to the New Lender.

 

28.2                        Conditions of assignment or transfer

 

(a)                                 The consent of the Borrower or any Owner
Guarantor is not required for an assignment or transfer by an Existing Lender.
The written consent of Sinosure is required for any assignment or transfer by an
Existing Lender. The consent of the Parent Guarantor is required for an
assignment or transfer by an Existing Lender, unless the assignment or transfer
is:

 

(i)                                     to another Lender or an Affiliate of a
Lender;

 

(ii)                                  if the Existing Lender is a fund, to a
fund which is a Related Fund; or

 

(iii)                               made at a time when any Event of Default is
continuing.

 

(b)                                 The consent of the Parent Guarantor to an
assignment or transfer must not be unreasonably withheld or delayed.  The Parent
Guarantor will be deemed to have given its consent ten (10) days after the
Existing Lender has requested it unless consent is expressly refused by the
Parent Guarantor within that time.

 

(c)                                  The consent of the Parent Guarantor to an
assignment or transfer must not be withheld solely because the assignment or
transfer may result in an increase to any amount payable under Clause 14.3
(Mandatory Cost) if the Existing Lender agrees to indemnify the Borrower against
any such additional amount payable by the Borrower under such Clause.

 

(d)                                 An assignment will only be effective on:

 

(i)                                     receipt by the Facility Agent (whether
in the Assignment Agreement or otherwise) of written confirmation from the New
Lender (in form and substance satisfactory to

 

129

--------------------------------------------------------------------------------


 

the Facility Agent) that the New Lender will assume the same obligations to the
other Secured Parties as it would have been under if it were an Original Lender;
and

 

(ii)                                  performance by the Facility Agent of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to such assignment to a New Lender, the completion
of which the Facility Agent shall promptly notify to the Existing Lender and the
New Lender.

 

(e)                                  Each Obligor agrees that all rights and
interests (present, future or contingent) which the Existing Lender has under or
by virtue of the Finance Documents are assigned to the New Lender absolutely,
free of any defects in the Existing Lender’s title and of any rights or equities
which the Borrower or any other Obligor had against the Existing Lender.

 

(f)                                   A transfer will only be effective if the
procedure set out in Clause 28.5 (Procedure for transfer) is complied with.

 

(g)                                  If:

 

(i)                                     a Lender assigns or transfers any of its
rights or obligations under the Finance Documents or changes its Facility
Office; and

 

(ii)                                  as a result of circumstances existing at
the date the assignment, transfer or change occurs, an Obligor would be obliged
to make a payment to the New Lender or Lender acting through its new Facility
Office under Clause 12 (Tax Gross Up and Indemnities) or under that clause as
incorporated by reference or in full in any other Finance Document or Clause 13
(Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is entitled
to receive payment under those Clauses only to the same extent as the Existing
Lender or Lender acting through its previous Facility Office would have been if
the assignment, transfer or change had not occurred.  This paragraph (g) shall
not apply in respect of an assignment or transfer made in the ordinary course of
the primary syndication of the Facility.

 

(h)                                 Each New Lender, by executing the relevant
Transfer Certificate or Assignment Agreement, confirms, for the avoidance of
doubt, that the Facility Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the transfer or assignment becomes effective in accordance with this
Agreement and that it is bound by that decision to the same extent as the
Existing Lender would have been had it remained a Lender.

 

28.3                        Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of $5,000.

 

28.4                        Limitation of responsibility of Existing Lenders

 

(a)                                 Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)                                     the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents, the Transaction Security or
any other documents;

 

(ii)                                  the financial condition of any Obligor;

 

130

--------------------------------------------------------------------------------


 

(iii)                               the performance and observance by any
Obligor of its obligations under the Finance Documents or any other documents;
or

 

(iv)                              the accuracy of any statements (whether
written or oral) made in or in connection with any Finance Document or any other
document,

 

and any representations or warranties implied by law are excluded.

 

(b)                                 Each New Lender confirms to the Existing
Lender and the other Finance Parties and the Secured Parties that it:

 

(i)                                     has made (and shall continue to make)
its own independent investigation and assessment of the financial condition and
affairs of each Obligor and its related entities in connection with its
participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender or any other Finance Party in
connection with any Finance Document or the Transaction Security; and

 

(ii)                                  will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
throughout the Security Period.

 

(c)                                  Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)                                     accept a re-transfer or re-assignment
from a New Lender of any of the rights and obligations assigned or transferred
under this Clause 28 (Changes to the Lenders); or

 

(ii)                                  support any losses directly or indirectly
incurred by the New Lender by reason of the non-performance by any Transaction
Obligor of its obligations under the Finance Documents or otherwise.

 

28.5                        Procedure for transfer

 

(a)                                 Subject to the conditions set out in Clause
28.2 (Conditions of assignment or transfer), a transfer is effected in
accordance with paragraph (c) below when the Facility Agent executes an
otherwise duly completed Transfer Certificate delivered to it by the Existing
Lender and the New Lender.  The Facility Agent shall, subject to paragraph
(b) below as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with this
Agreement and delivered in accordance with this Agreement, execute that Transfer
Certificate.

 

(b)                                 The Facility Agent shall only be obliged to
execute a Transfer Certificate delivered to it by the Existing Lender and the
New Lender once it is satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to the transfer to such New Lender.

 

(c)                                  Subject to Clause 28.9 (Pro rata interest
settlement), on the Transfer Date:

 

(i)                                     to the extent that in the Transfer
Certificate the Existing Lender seeks to transfer by novation its rights and
obligations under the Finance Documents and in respect of the Transaction
Security, each of the Obligors and the Existing Lender shall be released from
further obligations towards one another under the Finance Documents and in
respect of the Transaction Security and their respective rights against one
another under the Finance Documents and in respect of the Transaction Security
shall be cancelled (being the “Discharged Rights and Obligations”);

 

131

--------------------------------------------------------------------------------


 

(ii)                                  each of the Obligors and the New Lender
shall assume obligations towards one another and/or acquire rights against one
another which differ from the Discharged Rights and Obligations only insofar as
that Obligor and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

(iii)                               the Facility Agent, the Security Agent, the
Mandated Lead Arrangers, the New Lender and other Lenders shall acquire the same
rights and assume the same obligations between themselves and in respect of the
Transaction Security as they would have acquired and assumed had the New Lender
been an Original Lender with the rights and/or obligations acquired or assumed
by it as a result of the transfer and to that extent the Facility Agent, the
Security Agent, the Mandated Lead Arrangers and the Existing Lenders shall each
be released from further obligations to each other under the Finance Documents;
and

 

(iv)                              the New Lender shall become a Party as a
“Lender”.

 

28.6                        Procedure for assignment

 

(a)                                 Subject to the conditions set out in Clause
28.2 (Conditions of assignment or transfer) an assignment may be effected in
accordance with paragraph (c) below when the Facility Agent executes an
otherwise duly completed Assignment Agreement delivered to it by the Existing
Lender and the New Lender.  The Facility Agent shall, subject to paragraph
(b) below, as soon as reasonably practicable after receipt by it of a duly
completed Assignment Agreement appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Assignment Agreement.

 

(b)                                 The Facility Agent shall only be obliged to
execute an Assignment Agreement delivered to it by the Existing Lender and the
New Lender once it is satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to the assignment to such New Lender.

 

(c)                                  Subject to Clause 28.9 (Pro rata interest
settlement), on the Transfer Date:

 

(i)            the Existing Lender will assign absolutely to the New Lender its
rights under the Finance Documents and in respect of the Transaction Security
expressed to be the subject of the assignment in the Assignment Agreement;

 

(ii)           the Existing Lender will be released from the obligations (the
“Relevant Obligations”) expressed to be the subject of the release in the
Assignment Agreement (and any corresponding obligations by which it is bound in
respect of the Transaction Security); and

 

(iii)          the New Lender shall become a Party as a “Lender” and will be
bound by obligations equivalent to the Relevant Obligations.

 

(d)                                 Lenders may utilise procedures other than
those set out in this Clause 28.6 (Procedure for assignment) to assign their
rights under the Finance Documents (but not, without the consent of the relevant
Transaction Obligor or unless in accordance with Clause 28.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 28.2
(Conditions of assignment or transfer).

 

132

--------------------------------------------------------------------------------


 

28.7                        Copy of Transfer Certificate or Assignment Agreement
to Borrower

 

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or an Assignment Agreement, send to the Borrower
a copy of that Transfer Certificate or Assignment Agreement.

 

28.8                        Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 28
(Changes to the Lenders), each Lender may without consulting with or obtaining
consent from any Transaction Obligor, at any time charge, assign or otherwise
create Security in or over (whether by way of collateral or otherwise) all or
any of its rights under any Finance Document to secure obligations of that
Lender including, without limitation:

 

(a)                                 any charge, assignment, pledge or other
Security to secure obligations to a federal reserve or central bank; and

 

(b)                                 in the case of any Lender which is a fund,
any charge, assignment, pledge or other Security granted to any holders (or
trustee or representatives of holders) of obligations owed, or securities
issued, by that Lender as security for those obligations or securities,

 

except that no such charge, assignment, pledge or Security shall:

 

(i)                                     release a Lender from any of its
obligations under the Finance Documents or substitute the beneficiary of the
relevant charge, assignment, pledge or Security for the Lender as a party to any
of the Finance Documents; or

 

(ii)                                  require any payments to be made by an
Obligor other than or in excess of, or grant to any person any more extensive
rights than, those required to be made or granted to the relevant Lender under
the Finance Documents.

 

28.9                        Pro rata interest settlement

 

If the Facility Agent has notified the Lenders that it is able to distribute
interest payments on a “pro rata basis” to Existing Lenders and New Lenders then
(in respect of any transfer pursuant to Clause 28.5 (Procedure for transfer) or
any assignment pursuant to Clause 28.6 (Procedure for assignment) the Transfer
Date of which, in each case, is after the date of such notification and is not
on the last day of an Interest Period):

 

(a)                                 any interest or fees in respect of the
relevant Contribution which are expressed to accrue by reference to the lapse of
time shall continue to accrue in favour of the Existing Lender up to but
excluding the Transfer Date (“Accrued Amounts”) and shall become due and payable
to the Existing Lender (without further interest accruing on them) on the last
day of the current Interest Period (or, if the Interest Period is longer than
six Months, on the next of the dates which falls at six Monthly intervals after
the first day of that Interest Period); and

 

(b)                                 the rights assigned or transferred by the
Existing Lender will not include the right to the Accrued Amounts, so that, for
the avoidance of doubt:

 

(i)                                     when the Accrued Amounts become payable,
those Accrued Amounts will be payable to the Existing Lender; and

 

(ii)                                  the amount payable to the New Lender on
that date will be the amount which would, but for the application of this Clause
28.9 (Pro rata interest settlement), have been payable to it on that date, but
after deduction of the Accrued Amounts.

 

133

--------------------------------------------------------------------------------


 

(c)                                  In this Clause 28.9 (Pro rata interest
settlement) references to “Interest Period” shall be construed to include a
reference to any other period for accrual of fees.

 

29                                  CHANGES TO THE OBLIGORS

 

29.1                        Assignment or transfer by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

29.2                        Release of security

 

(a)                                 If a disposal of any asset subject to
security created by a Security Document is made in the following circumstances:

 

(i)                                     the disposal is permitted by the terms
of any Finance Document;

 

(ii)                                  all Lenders agree to the disposal;

 

(iii)                               the disposal is being made at the request of
the Security Agent in circumstances where any security created by the Security
Documents has become enforceable; or

 

(iv)                              the disposal is being effected by enforcement
of a Security Document,

 

the Security Agent may release the asset(s) being disposed of from any security
over those assets created by a Security Document.  However, the proceeds of any
disposal (or an amount corresponding to them) must be applied in accordance with
the requirements of the Finance Documents (if any).

 

(b)                                 If the Security Agent is satisfied that a
release is allowed under this Clause 29.2 (Release of security) (at the request
and expense of the Borrower) each Finance Party must enter into any document and
do all such other things which are reasonably required to achieve that release. 
Each other Finance Party irrevocably authorizes the Security Agent to enter into
any such document.  Any release will not affect the obligations of any other
Obligor under the Finance Documents.

 

134

--------------------------------------------------------------------------------


 

SECTION 10

 

THE FINANCE PARTIES

 

30                                  THE FACILITY AGENT AND THE MANDATED LEAD
ARRANGERS

 

30.1                        Appointment of the Facility Agent

 

(a)                                 Each other Finance Party appoints the
Facility Agent to act as its agent under and in connection with the Finance
Documents.

 

(b)                                 Each other Finance Party authorizes the
Facility Agent to perform the duties, obligations and responsibilities and to
exercise the rights, powers, authorities and discretions specifically given to
the Facility Agent under, or in connection with, the Finance Documents together
with any other incidental rights, powers, authorities and discretions.

 

(c)                                  Notwithstanding anything in Clause 1.1
(Definitions), references to the Finance Documents or a Finance Document in this
Clause do not include any Hedging Agreement entered into by any Obligor with any
Hedge Counterparty in connection with the Facility, and references to a Finance
Parties or a Finance Party in this Clause do not include a Hedge Counterparty.

 

30.2                        Instructions

 

(a)                                 The Facility Agent shall:

 

(i)                                     unless a contrary indication appears in
a Finance Document, exercise or refrain from exercising any right, power,
authority or discretion vested in it as Facility Agent in accordance with any
instructions given to it by:

 

(A)                               all Lenders if the relevant Finance Document
stipulates the matter is an all Lender decision; and

 

(B)                               in all other cases, the Required Lenders; and

 

(ii)                                  not be liable for any act (or omission) if
it acts (or refrains from acting) in accordance with sub-paragraph (i) above
(or, if this Agreement stipulates the matter is a decision for any other Finance
Party or group of Finance Parties, from that Finance Party or group of Finance
Parties).

 

(b)                                 The Facility Agent shall be entitled to
request instructions, or clarification of any instruction, from the Required
Lenders (or, if the relevant Finance Document stipulates the matter is a
decision for any other Finance Party or group of Finance Parties, from that
Finance Party or group of Finance Parties) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion and the Facility Agent may refrain from acting unless and until it
receives any such instructions or clarification that it has requested.

 

(c)                                  Save in the case of decisions stipulated to
be a matter for any other Finance Party or group of Finance Parties under the
relevant Finance Document and unless a contrary indication appears in a Finance
Document, any instructions given to the Facility Agent by the Required Lenders
shall override any conflicting instructions given by any other Parties and will
be binding on all Finance Parties.

 

(d)                                 The Facility Agent may refrain from acting
in accordance with any instructions of any Finance Party or group of Finance
Parties until it has received any indemnification and/or security

 

135

--------------------------------------------------------------------------------


 

that it may in its discretion require (which may be greater in extent than that
contained in the Finance Documents and which may include payment in advance) for
any cost, loss or liability (together with any applicable VAT) which it may
incur in complying with those instructions.

 

(e)                                  Without prejudice to the remainder of this
Clause 30.2 (Instructions), in the absence of instructions, the Facility Agent
shall not be obliged to take any action (or refrain from taking action) even if
it considers acting or not acting to be in the best interests of the Finance
Parties.  The Facility Agent may act (or refrain from acting) as it considers to
be in the best interest of the Finance Parties.

 

(f)                                   The Facility Agent is not authorized to
act on behalf of a Finance Party (without first obtaining that Finance Party’s
consent) in any legal or arbitration proceedings relating to any Finance
Document.  This paragraph (f) shall not apply to any legal or arbitration
proceeding relating to the perfection, preservation or protection of rights
under the Security Documents or enforcement of the Transaction Security or
Security Documents.

 

30.3                        Duties of the Facility Agent

 

(a)                                 The Facility Agent’s duties under the
Finance Documents are solely mechanical and administrative in nature.

 

(b)                                 Subject to paragraph (c) below, the Facility
Agent shall promptly forward to a Party the original or a copy of any document
which is delivered to the Facility Agent for that Party by any other Party.

 

(c)                                  Without prejudice to Clause 28.7 (Copy of
Transfer Certificate or Assignment Agreement to Borrower), paragraph (b) above
shall not apply to any Transfer Certificate or any Assignment Agreement.

 

(d)                                 Except where a Finance Document specifically
provides otherwise, the Facility Agent is not obliged to review or check the
adequacy, accuracy or completeness of any document it forwards to another Party.

 

(e)                                  If the Facility Agent receives notice from
a Party referring to any Finance Document, describing a Default and stating that
the circumstance described is a Default, it shall promptly notify the other
Finance Parties.

 

(f)                                   If the Facility Agent is aware of the
non-payment of any principal, interest, commitment fee or other fee payable to a
Finance Party (other than the Facility Agent, the Mandated Lead Arrangers or the
Security Agent) under this Agreement, it shall promptly notify the other Finance
Parties.

 

(g)                                  The Facility Agent shall have only those
duties, obligations and responsibilities expressly specified in the Finance
Documents to which it is expressed to be a party (and no others shall be
implied).

 

30.4                        Role of the Mandated Lead Arrangers

 

Except as specifically provided in the Finance Documents, the Mandated Lead
Arrangers have no obligations of any kind to any other Party under or in
connection with any Finance Document.

 

136

--------------------------------------------------------------------------------


 

30.5                        No fiduciary duties

 

(a)                                 Nothing in any Finance Document constitutes
the Facility Agent or the Mandated Lead Arrangers as a trustee or fiduciary of
any other person.

 

(b)                                 Neither the Facility Agent nor the Mandated
Lead Arrangers shall be bound to account to other Finance Party for any sum or
the profit element of any sum received by it for its own account.

 

30.6                        Application of receipts

 

Except as expressly stated to the contrary in any Finance Document, any moneys
which the Facility Agent receives or recovers in its capacity as Facility Agent
shall be applied by the Facility Agent in accordance with Clause 36.5
(Application of receipts; partial payments).

 

30.7                        Business with the Group

 

The Facility Agent and the Mandated Lead Arrangers may accept deposits from,
lend money to, and generally engage in any kind of banking or other business
with, any member of the Group.

 

30.8                        Rights and discretions

 

(a)                                 The Facility Agent may:

 

(i)                                     rely on any representation,
communication, notice or document believed by it to be genuine, correct and
appropriately authorized;

 

(ii)                                  assume that:

 

(A)                               any instructions received by it from the
Required Lenders, any Finance Parties or any group of Finance Parties are duly
given in accordance with the terms of the Finance Documents; and

 

(B)                               unless it has received notice of revocation,
that those instructions have not been revoked; and

 

(iii)                               rely on a certificate from any person:

 

(A)                               as to any matter of fact or circumstance which
might reasonably be expected to be within the knowledge of that person; or

 

(B)                               to the effect that such person approves of any
particular dealing, transaction, step, action or thing,

 

as sufficient evidence that that is the case and, in the case of paragraph
(A) above, may assume the truth and accuracy of that certificate.

 

(b)                                 The Facility Agent may assume (unless it has
received notice to the contrary in its capacity as agent for the Finance
Parties) that:

 

(i)                                     no Default has occurred (unless it has
actual knowledge of a Default arising under Clause 27 (Events of Default);

 

(ii)                                  any right, power, authority or discretion
vested in any Party or any group of Finance Parties has not been exercised; and

 

137

--------------------------------------------------------------------------------


 

(iii)                               any notice or request made by the Borrower
(other than a Utilisation Request) is made on behalf of and with the consent and
knowledge of all the Transaction Obligors.

 

(c)                                  The Facility Agent may engage and pay for
the advice or services of any lawyers, accountants, tax advisers, surveyors or
other professional advisers or experts.

 

(d)                                 Without prejudice to the generality of
paragraph (c) above or paragraph (e) below, the Facility Agent may at any time
engage and pay for the services of any lawyers to act as independent counsel to
the Facility Agent (and so separate from any lawyers instructed by the Lenders)
if the Facility Agent in its reasonable opinion deems this to be desirable.

 

(e)                                  The Facility Agent may rely on the advice
or services of any lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts (whether obtained by the Facility Agent or by
any other Party) and shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever arising as a result
of its so relying.

 

(f)                                   The Facility Agent may act in relation to
the Finance Documents and the Security Property through its officers, employees
and agents and shall not:

 

(i)                                     be liable for any error of judgment made
by any such person; or

 

(ii)                                  be bound to supervise, or be in any way
responsible for any loss incurred by reason of misconduct, omission or default
on the part of any such person,

 

unless such error or such loss was caused by the Facility Agent’s gross
negligence or willful misconduct.

 

(g)                                  Unless a Finance Document expressly
provides otherwise the Facility Agent may disclose to any other Party any
information it reasonably believes it has received as agent under the Finance
Documents.

 

(h)                                 Notwithstanding any other provision of any
Finance Document to the contrary, neither the Facility Agent nor the Mandated
Lead Arrangers is obliged to do or omit to do anything if it would or might, in
its reasonable opinion, constitute a breach of any law or regulation or a breach
of a fiduciary duty or duty of confidentiality.

 

(i)                                     Notwithstanding any provision of any
Finance Document to the contrary, the Facility Agent is not obliged to expend or
risk its own funds or otherwise incur any financial liability in the performance
of its duties, obligations or responsibilities or the exercise of any right,
power, authority or discretion if it has grounds for believing the repayment of
such funds or adequate indemnity against, or security for, such risk or
liability is not reasonably assured to it.

 

30.9                        Responsibility for documentation

 

Neither the Facility Agent nor the Mandated Lead Arrangers is responsible or
liable for:

 

(a)                                 the adequacy, accuracy or completeness of
any information (whether oral or written) supplied by the Facility Agent, the
Security Agent, the Mandated Lead Arrangers, an Obligor or any other person in,
or in connection with, any Transaction Document or the transactions contemplated
in the Transaction Documents or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Transaction Document; or

 

138

--------------------------------------------------------------------------------


 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Transaction Document or the Security Property
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with, any Transaction Document or the
Security Property; or

 

(c)                                  any determination as to whether any
information provided or to be provided to any Finance Party or Secured Party is
non-public information the use of which may be regulated or prohibited by
applicable law or regulation relating to insider dealing or otherwise.

 

30.10                 No duty to monitor

 

Neither the Facility Agent nor any Mandated Lead Arranger shall be bound to
inquire:

 

(a)                                 whether or not any Default has occurred;

 

(b)                                 as to the performance, default or any breach
by any Obligor of its obligations under any Transaction Document; or

 

(c)                                  whether any other event specified in any
Transaction Document has occurred.

 

30.11                 Exclusion of liability

 

(a)                                 Without limiting paragraph (b) below (and
without prejudice to paragraph (e) of Clause 36.11 (Disruption to Payment
Systems etc.) or any other provision of any Finance Document excluding or
limiting the liability of the Facility Agent), the Facility Agent will not be
liable for:

 

(i)                                     any damages, costs or losses to any
person, any diminution in value, or any liability whatsoever arising as a result
of taking or not taking any action under or in connection with any Transaction
Document or the Security Property, unless directly caused by its gross
negligence or wilful misconduct;

 

(ii)                                  exercising, or not exercising, any right,
power, authority or discretion given to it by, or in connection with, any
Transaction Document, the Security Property or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with, any Transaction Document or the Security Property; or

 

(iii)                               any shortfall which arises on the
enforcement or realization of the Security Property; or

 

(iv)                              without prejudice to the generality of
paragraphs (i) to (iii) above, any damages, costs or losses to any person, any
diminution in value or any liability whatsoever arising as a result of:

 

(A)                               any act, event or circumstance not reasonably
within its control; or

 

(B)                               the general risks of investment in, or the
holding of assets in, any jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of nationalization,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or

 

139

--------------------------------------------------------------------------------


 

systems; natural disasters or acts of God; war, terrorism, insurrection or
revolution; or strikes or industrial action.

 

(b)                                 No Party other than the Facility Agent may
take any proceedings against any officer, employee or agent of the Facility
Agent in respect of any claim it might have against the Facility Agent or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Transaction Document or any Security Property (other than any
claim based on, or any act or omission resulting from gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision)) and any officer, employee or agent of the
Facility Agent may rely on this Clause subject to Clause 1.5 (Third party
rights) and the provisions of the Third Parties Act.

 

(c)                                  The Facility Agent will not be liable for
any delay (or any related consequences) in crediting an account with an amount
required under the Finance Documents to be paid by the Facility Agent if the
Facility Agent has taken all necessary steps as soon as reasonably practicable
to comply with the regulations or operating procedures of any recognized
clearing or settlement system used by the Facility Agent for that purpose.

 

(d)                                 Nothing in this Agreement shall oblige the
Facility Agent or the Mandated Lead Arrangers to carry out:

 

(i)                                     any “know your customer” or other checks
in relation to any person; or

 

(ii)                                  any check on the extent to which any
transaction contemplated by this Agreement might be unlawful for any Finance
Party,

 

on behalf of any Finance Party and each Finance Party confirms to the Facility
Agent and the Mandated Lead Arrangers that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Facility Agent or the Mandated Lead
Arrangers.

 

(e)                                  Without prejudice to any provision of any
Finance Document excluding or limiting the Facility Agent’s liability, any
liability of the Facility Agent arising under or in connection with any
Transaction Document or the Security Property shall be limited to the amount of
actual loss which has been finally judicially determined to have been suffered
(as determined by reference to the date of default of the Facility Agent or, if
later, the date on which the loss arises as a result of such default) but
without reference to any special conditions or circumstances known to the
Facility Agent at any time which increase the amount of that loss.  In no event
shall the Facility Agent be liable for any loss of profits, goodwill,
reputation, business opportunity or anticipated saving, or for special,
punitive, indirect or consequential damages, whether or not the Facility Agent
has been advised of the possibility of such loss or damages.

 

30.12                 Lenders’ indemnity to the Facility Agent

 

(a)                                 Each Lender shall (in proportion to its
share of the Total Commitments or, if the Total Commitments are then zero, to
its share of the Total Commitments immediately prior to their reduction to zero)
indemnify the Facility Agent, within three Business Days of demand, against any
cost, loss or liability incurred by the Facility Agent (otherwise than by reason
of the Facility Agent’s gross negligence or willful misconduct) (or, in the case
of any cost, loss or liability pursuant to Clause 36.11 (Disruption to Payment
Systems etc.) notwithstanding the Facility Agent’s negligence, gross negligence
or any other category of liability whatsoever but not including any claim based
on the gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision)) in acting as

 

140

--------------------------------------------------------------------------------


 

Facility Agent under the Finance Documents (unless the Facility Agent has been
reimbursed by an Obligor pursuant to a Finance Document).

 

(b)                                 Subject to paragraph (c) below, the Borrower
shall immediately on demand reimburse any Lender for any payment that Lender
makes to the Facility Agent pursuant to paragraph (a) above.

 

(c)                                  Paragraph (b) above shall not apply to the
extent that the indemnity payment in respect of which the Lender claims
reimbursement relates to a liability of the Facility Agent to an Obligor.

 

30.13                 Resignation of the Facility Agent

 

(a)                                 The Facility Agent may resign and appoint
one of its Affiliates as successor by giving notice to the other Finance Parties
and the Borrower.

 

(b)                                 Alternatively, the Facility Agent may resign
by giving 15 days’ notice to the other Finance Parties and the Borrower, in
which case the Required Lenders may appoint a successor Facility Agent with the
consent of the Borrower (not to be unreasonably withheld or delayed).

 

(c)                                  If the Required Lenders have not appointed
a successor Facility Agent in accordance with paragraph (b) above within 15 days
after notice of resignation was given, the retiring Facility Agent may appoint a
successor Facility Agent (with effect from its written acceptance) with the
consent of the Borrower (not to be unreasonably withheld or delayed).

 

(d)                                 If the Facility Agent wishes to resign
because (acting reasonably) it has concluded that it is no longer appropriate
for it to remain as agent and the Facility Agent is entitled to appoint a
successor Facility Agent under paragraph (c) above, the Facility Agent may (if
it concludes (acting reasonably) that it is necessary to do so in order to
persuade the proposed successor Facility Agent to become a party to this
Agreement as Facility Agent) agree with the proposed successor Facility Agent
amendments to this Clause 30 (The Facility Agent and the Mandated Lead Arrangers
) and any other term of this Agreement dealing with the rights or obligations of
the Facility Agent consistent with then current market practice for the
appointment and protection of corporate trustees together with any reasonable
amendments to the agency fee payable under this Agreement which are consistent
with the successor Facility Agent’s normal fee rates and those amendments will
bind the Parties.

 

(e)                                  The retiring Facility Agent shall make
available to the successor Facility Agent such documents and records and provide
such assistance as the successor Facility Agent may reasonably request for the
purposes of performing its functions as Facility Agent under the Finance
Documents.  The Borrower shall, within three Business Days of demand, reimburse
the retiring Facility Agent for the amount of all costs and expenses (including
legal fees) incurred by it in making available such documents and records and
providing such assistance.

 

(f)                                   The Facility Agent’s resignation notice
shall only take effect upon the appointment of a successor.

 

(g)                                  Upon the appointment of a successor, the
retiring Facility Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under paragraph
(e) above) but shall remain entitled to the benefit of Clause 14.4 (Indemnity to
the Facility Agent) and this Clause 30 (The Facility Agent and the Mandated Lead
Arrangers ) and any other provisions of a Finance Document which are expressed
to limit or exclude its liability (or to indemnify it) in acting as Facility
Agent.  Any fees for the account of the

 

141

--------------------------------------------------------------------------------


 

retiring Facility Agent shall cease to accrue from (and shall be payable on)
that date).  Any successor and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

(h)                                 The Required Lenders may, by notice to the
Facility Agent, require it to resign in accordance with paragraph (b) above.  In
this event, the Facility Agent shall resign in accordance with paragraph
(b) above but the cost referred to in paragraph (e) above shall be for the
account of the Borrower.

 

(i)                                     The consent of the Borrower, the Parent
Guarantor or any other Obligor, is not required for an assignment or transfer of
rights and/or obligations by the Facility Agent.

 

30.14                 Confidentiality

 

(a)                                 In acting as Facility Agent for the Finance
Parties, the Facility Agent shall be regarded as acting through its agency
division which shall be treated as a separate entity from any other of its
divisions or departments.

 

(b)                                 If information is received by a division or
department of the Facility Agent other than the division or department
responsible for complying with the obligations assumed by it under the Finance
Documents, that information may be treated as confidential to that division or
department, and the Facility Agent shall not be deemed to have notice of it nor
shall it be obliged to disclose such information to any Party.

 

30.15                 Relationship with the other Finance Parties

 

(a)                                 Subject to Clause 28.9 (Pro rata interest
settlement), the Facility Agent may treat the person shown in its records as
Lender or Hedge Counterparty at the opening of business (in the place of the
Facility Agent’s principal office as notified to the Finance Parties from time
to time) as the Lender acting through its Facility Office or, as the case may
be, the Hedge Counterparty:

 

(i)                                     entitled to or liable for any payment
due under any Finance Document on that day; and

 

(ii)                                  entitled to receive and act upon any
notice, request, document or communication or make any decision or determination
under any Finance Document made or delivered on that day,

 

unless it has received not less than five Business Days’ prior notice from that
Lender or Hedge Counterparty to the contrary in accordance with the terms of
this Agreement.

 

(b)                                 Each Finance Party shall supply the Facility
Agent with any information that the Security Agent may reasonably specify
(through the Facility Agent) as being necessary or desirable to enable the
Security Agent to perform its functions as Security Agent.

 

(c)                                  Any Lender may by notice to the Facility
Agent appoint a person to receive on its behalf all notices, communications,
information and documents to be made or dispatched to that Lender under the
Finance Documents.  Such notice shall contain the address, fax number and (where
communication by electronic mail or other electronic means is permitted under
Clause 38.5 (Electronic communication) electronic mail address and/or any other
information required to enable the transmission of information by that means
(and, in each case, the department or officer, if any, for whose attention
communication is to be made) and be treated as a notification of a substitute
address, fax number, electronic mail address (or such other information),
department and officer by that Lender for the purposes of

 

142

--------------------------------------------------------------------------------


 

Clause 38.2 (Addresses) and sub-paragraph (ii) of paragraph (a) of Clause 38.5
(Electronic communication) and the Facility Agent shall be entitled to treat
such person as the person entitled to receive all such notices, communications,
information and documents as though that person were that Lender.

 

30.16                 Credit appraisal by the Finance Parties

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Transaction Document, each Finance
Party confirms to the Facility Agent and the Mandated Lead Arrangers that it has
been, and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under, or in connection with,
any Transaction Document including but not limited to:

 

(a)                                 the financial condition, status and nature
of each member of the Group;

 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Transaction Document, the Security Property
and any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Transaction Document or the
Security Property;

 

(c)                                  whether that Finance Party has recourse,
and the nature and extent of that recourse, against any Party or any of its
respective assets under, or in connection with, any Transaction Document, the
Security Property, the transactions contemplated by the Transaction Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Transaction Document or the
Security Property;

 

(d)                                 the adequacy, accuracy or completeness of
any information provided by the Facility Agent, any Party or by any other person
under, or in connection with, any Transaction Document, the transactions
contemplated by any Transaction Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Transaction Document; and

 

(e)                                  the right or title of any person in or to
or the value or sufficiency of any part of the Security Assets, the priority of
any of the Transaction Security or the existence of any Security affecting the
Security Assets.

 

30.17                 Facility Agent’s management time

 

Any amount payable to the Facility Agent under Clause 14.4 (Indemnity to the
Facility Agent) and Clause 16 (Costs and Expenses) shall include the cost of
utilising the Facility Agent’s management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Facility
Agent may notify to the Borrower and the other Finance Parties, and is in
addition to any fee paid or payable to the Facility Agent under Clause 11 (Fees
and Sinosure Premium).

 

30.18                 Deduction from amounts payable by the Facility Agent

 

If any Party owes an amount to the Facility Agent under the Finance Documents,
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed.  For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

 

143

--------------------------------------------------------------------------------


 

30.19                 Reliance and engagement letters

 

Each Secured Party confirms that each of the Mandated Lead Arrangers and the
Facility Agent has authority to accept on its behalf (and ratifies the
acceptance on its behalf of any letters or reports already accepted by the
Mandated Lead Arrangers or the Facility Agent) the terms of any reliance letter
or engagement letters or any reports or letters provided by accountants,
auditors or providers of due diligence reports in connection with the Finance
Documents or the transactions contemplated in the Finance Documents and to bind
it in respect of those, reports or letters and to sign such letters on its
behalf and further confirms that it accepts the terms and qualifications set out
in such letters.

 

30.20                 Full freedom to enter into transactions

 

Without prejudice to Clause 30.7 (Business with the Group) or any other
provision of a Finance Document and notwithstanding any rule of law or equity to
the contrary, the Facility Agent shall be absolutely entitled:

 

(a)                                 to enter into and arrange banking,
derivative, investment and/or other transactions of every kind with or affecting
any Obligor or any person who is party to, or referred to in, a Finance Document
(including, but not limited to, any interest or currency swap or other
transaction, whether related to this Agreement or not, and acting as syndicate
agent and/or security agent for, and/or participating in, other facilities to
such Obligor or any person who is party to, or referred to in, a Finance
Document);

 

(b)                                 to deal in and enter into and arrange
transactions relating to:

 

(i)                                     any securities issued or to be issued by
any Obligor or any other person; or

 

(ii)                                  any options or other derivatives in
connection with such securities; and

 

(c)                                  to provide advice or other services to the
Borrower or any person who is a party to, or referred to in, a Finance Document,

 

and, in particular, the Facility Agent shall be absolutely entitled, in
proposing, evaluating, negotiating, entering into and arranging all such
transactions and in connection with all other matters covered by paragraphs (a),
(b) and (c) above, to use (subject only to insider dealing legislation) any
information or opportunity, howsoever acquired by it, to pursue its own
interests exclusively, to refrain from disclosing such dealings, transactions or
other matters or any information acquired in connection with them and to retain
for its sole benefit all profits and benefits derived from the dealings
transactions or other matters.

 

31                                  THE SECURITY AGENT

 

31.1                        Appointment and trust

 

(a)                                 Each other Finance Party appoints the
Security Agent to act as its agent and (to the extent permitted or required
under any applicable law) trustee in connection with the Security Property and
confirms that the Security Agent shall have a lien on the Security Property and
the proceeds of the enforcement of the Security Documents for all moneys payable
to the beneficiaries of the Security Documents.

 

(b)                                 The Security Agent accepts its appointment
under paragraph (a) above as trustee of the Security Property with effect from
the date of this Agreement and declares that it holds the Security Property in
trust for the Secured Parties on the terms contained in this Agreement

 

144

--------------------------------------------------------------------------------


 

and shall deal with the Security Property in accordance with this Clause 31 (The
Security Agent) and the other provisions of the Finance Documents.

 

(c)                                  Each other Finance Party authorizes the
Security Agent to (i) perform the duties, obligations and responsibilities and
to exercise the rights, powers, authorities and discretions specifically given
to the Security Agent under, or in connection with, the Finance Documents
together with any other incidental rights, powers, authorities and discretions,
and (ii) execute each of the Security Documents and all other documents that may
be approved by the Facility Agent and/or the Required Lenders for execution by
it.

 

(d)                                 Notwithstanding anything in Clause 1.1
(Definitions), references to the Finance Documents or a Finance Document in this
Clause do not include any Hedging Agreement entered into by any Obligor with any
Hedge Counterparty in connection with the Facility, and references to a Finance
Parties or a Finance Party in this Clause do not include a Hedge Counterparty.

 

31.2                        Enforcement through Security Agent only

 

The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any right, power,
authority or discretion arising under the Security Documents except through the
Security Agent.

 

31.3                        Instructions

 

(a)                                 The Security Agent shall:

 

(i)                                     unless a contrary indication appears in
a Finance Document, exercise or refrain from exercising any right, power,
authority or discretion vested in it as Security Agent in accordance with any
instructions given to it by the Facility Agent acting on the instructions of:

 

(A)                               all Lenders if the relevant Finance Document
stipulates the matter is an all Lender decision; and

 

(B)                               in all other cases, the Required Lenders; and

 

(ii)                                  not be liable for any act (or omission) if
it acts (or refrains from acting) in accordance with sub-paragraph (i) above (or
if this Agreement stipulates the matter is a decision for any other Finance
Party or group of Finance Parties, from that Finance Party or group of Finance
Parties).

 

(b)                                 The Security Agent shall be entitled to
request instructions, or clarification of any instruction, from the Facility
Agent acting on the instructions of the Required Lenders (or, if the relevant
Finance Document stipulates the matter is a decision for any other Finance Party
or group of Finance Parties, from that Finance Party or group of Finance
Parties) as to whether, and in what manner, it should exercise or refrain from
exercising any right, power, authority or discretion and the Security Agent may
refrain from acting unless and until it receives any such instructions or
clarification that it has requested.

 

(c)                                  Save in the case of decisions stipulated to
be a matter for any other Finance Party or group of Finance Parties under the
relevant Finance Document and unless a contrary indication appears in a Finance
Document, any instructions given to the Security Agent by the Facility Agent
acting on the instructions of the Required Lenders shall override any
conflicting instructions given by any other Parties and will be binding on all
Finance Parties.

 

145

--------------------------------------------------------------------------------


 

(d)                                 The Security Agent may refrain from acting
in accordance with any instructions of the Facility Agent acting on the
instructions of any Finance Party or group of Finance Parties until it has
received any indemnification and/or security that it may in its discretion
require (which may be greater in extent than that contained in the Finance
Documents and which may include payment in advance) for any cost, loss or
liability (together with any applicable VAT) which it may incur in complying
with those instructions.

 

(e)                                  Without prejudice to the remainder of this
Clause 31.3 (Instructions), in the absence of instructions, the Security Agent
may (but shall not be obliged to) take such action in the exercise of its powers
and duties under the Finance Documents as it considers in its discretion to be
appropriate.

 

(f)                                   The Security Agent is not authorized to
act on behalf of a Finance Party (without first obtaining that Finance Party’s
consent) in any legal or arbitration proceedings relating to any Finance
Document.  This paragraph (f) shall not apply to any legal or arbitration
proceeding relating to the perfection, preservation or protection of rights
under the Security Documents or enforcement of the Transaction Security or
Security Documents.

 

31.4                        Duties of the Security Agent

 

(a)                                 The Security Agent’s duties under the
Finance Documents are solely mechanical and administrative in nature.

 

(b)                                 The Security Agent shall promptly forward to
a Party the original or a copy of any document which is delivered to the
Security Agent for that Party by any other Party.

 

(c)                                  Except where a Finance Document
specifically provides otherwise, the Security Agent is not obliged to review or
check the adequacy, accuracy or completeness of any document it forwards to
another Party.

 

(d)                                 If the Security Agent receives notice from a
Party referring to any Finance Document, describing a Default and stating that
the circumstance described is a Default, it shall promptly notify the other
Finance Parties.

 

(e)                                  The Security Agent shall have only those
duties, obligations and responsibilities expressly specified in the Finance
Documents to which it is expressed to be a party (and no others shall be
implied).

 

31.5                        No fiduciary duties

 

(a)                                 Nothing in any Finance Document constitutes
the Security Agent as an agent, trustee or fiduciary of any Obligor.

 

(b)                                 The Security Agent shall not be bound to
account to any other Party for any sum or the profit element of any sum received
by it for its own account.

 

31.6                        Business with the Group

 

The Security Agent may accept deposits from, lend money to, and generally engage
in any kind of banking or other business with, any member of the Group.

 

31.7                        Rights and discretions

 

(a)                                 The Security Agent may:

 

146

--------------------------------------------------------------------------------


 

(i)                                     rely on any representation,
communication, notice or document believed by it to be genuine, correct and
appropriately authorized;

 

(ii)                                  assume that:

 

(A)                               any instructions received by it from the
Facility Agent acting on the instructions of the Required Lenders, any Finance
Parties or any group of Finance Parties are duly given in accordance with the
terms of the Finance Documents; and

 

(B)                               unless it has received notice of revocation,
that those instructions have not been revoked; and

 

(iii)                               rely on a certificate from any person:

 

(A)                               as to any matter of fact or circumstance which
might reasonably be expected to be within the knowledge of that person; or

 

(B)                               to the effect that such person approves of any
particular dealing, transaction, step, action or thing,

 

as sufficient evidence that that is the case and, in the case of paragraph
(A) above, may assume the truth and accuracy of that certificate.

 

(b)                                 The Security Agent may assume (unless it has
received notice to the contrary in its capacity as security agent for the
Secured Parties) that:

 

(i)                                     no Default has occurred;

 

(ii)                                  any right, power, authority or discretion
vested in any Party or any group of Finance Parties has not been exercised; and

 

(iii)                               any notice or request made by the Borrower
(other than a Utilisation Request) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

(c)                                  The Security Agent may engage and pay for
the advice or services of any lawyers, accountants, tax advisers, surveyors or
other professional advisers or experts.

 

(d)                                 Without prejudice to the generality of
paragraph (c) above or paragraph (e) below, the Security Agent may at any time
engage and pay for the services of any lawyers to act as independent counsel to
the Security Agent (and so separate from any lawyers instructed by the Facility
Agent or the Lenders) if the Security Agent in its reasonable opinion deems this
to be desirable.

 

(e)                                  The Security Agent may rely on the advice
or services of any lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts (whether obtained by the Security Agent or by
any other Party) and shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever arising as a result
of its so relying.

 

(f)                                   The Security Agent may act in relation to
the Finance Documents and the Security Property through its officers, employees
and agents and shall not:

 

(i)                                     be liable for any error of judgment made
by any such person; or

 

147

--------------------------------------------------------------------------------


 

(ii)                                  be bound to supervise, or be in any way
responsible for any loss incurred by reason of misconduct, omission or default
on the part of any such person,

 

unless such error or such loss was caused by the Security Agent’s gross
negligence or willful misconduct.

 

(g)                                  Unless a Finance Document expressly
provides otherwise the Security Agent may disclose to any other Party any
information it reasonably believes it has received as security agent under the
Finance Documents.

 

(h)                                 Notwithstanding any other provision of any
Finance Document to the contrary, the Security Agent is not obliged to do or
omit to do anything if it would or might, in its reasonable opinion, constitute
a breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

(i)                                     Notwithstanding any provision of any
Finance Document to the contrary, the Security Agent is not obliged to expend or
risk its own funds or otherwise incur any financial liability in the performance
of its duties, obligations or responsibilities or the exercise of any right,
power, authority or discretion if it has grounds for believing the repayment of
such funds or adequate indemnity against, or security for, such risk or
liability is not reasonably assured to it.

 

31.8                        Responsibility for documentation

 

The Security Agent is not responsible or liable for:

 

(a)                                 the adequacy, accuracy or completeness of
any information (whether oral or written) supplied by the Facility Agent, the
Security Agent, the Mandated Lead Arrangers, an Obligor or any other person in,
or in connection with, any Transaction Document or the transactions contemplated
in the Transaction Documents or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Transaction Document; or

 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Transaction Document or the Security Property
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with, any Transaction Document or the
Security Property; or

 

(c)                                  any determination as to whether any
information provided or to be provided to any Secured Party is non-public
information the use of which may be regulated or prohibited by applicable law or
regulation relating to insider dealing or otherwise.

 

31.9                        No duty to monitor

 

The Security Agent shall not be bound to inquire:

 

(a)                                 whether or not any Default has occurred;

 

(b)                                 as to the performance, default or any breach
by any Obligor of its obligations under any Transaction Document; or

 

(c)                                  whether any other event specified in any
Transaction Document has occurred.

 

148

--------------------------------------------------------------------------------


 

31.10                 Exclusion of liability

 

(a)                                 Without limiting paragraph (b) below (and
without prejudice to any other provision of any Finance Document excluding or
limiting the liability of the Security Agent or any Receiver or Delegate), none
of the Security Agent nor any Receiver or Delegate will be liable for:

 

(i)                                     any damages, costs or losses to any
person, any diminution in value, or any liability whatsoever arising as a result
of taking or not taking any action under or in connection with any Transaction
Document or the Security Property, unless caused by its gross negligence or
willful misconduct;

 

(ii)                                  exercising, or not exercising ,any right,
power, authority or discretion given to it by, or in connection with, any
Transaction Document, the Security Property or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with, any Transaction Document or the Security Property; or

 

(iii)                               any shortfall which arises on the
enforcement or realization of the Security Property; or

 

(iv)                              without prejudice to the generality of
paragraphs (i)  to (iii) above, any damages, costs or losses to any person, any
diminution in value or any liability whatsoever arising as a result of:

 

(A)                               any act, event or circumstance not reasonably
within its control; or

 

(B)                               the general risks of investment in, or the
holding of assets in, any jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of nationalization,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

 

(b)                                 No Party other than the Security Agent, that
Receiver or that Delegate (as applicable) may take any proceedings against any
officer, employee or agent of the Security Agent, a Receiver or a Delegate in
respect of any claim it might have against the Security Agent, a Receiver or a
Delegate or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Transaction Document or any Security
Property and any officer, employee or agent of the Security Agent, a Receiver or
a Delegate may rely on this Clause subject to Clause 1.5 (Third party rights).

 

(c)                                  The Security Agent will not be liable for
any delay (or any related consequences) in crediting an account with an amount
required under the Finance Documents to be paid by the Security Agent if the
Security Agent has taken all necessary steps as soon as reasonably practicable
to comply with the regulations or operating procedures of any recognized
clearing or settlement system used by the Security Agent for that purpose.

 

(d)                                 Nothing in this Agreement shall oblige the
Security Agent to carry out:

 

(i)                                     any “know your customer” or other checks
in relation to any person; or

 

149

--------------------------------------------------------------------------------


 

(ii)                                  any check on the extent to which any
transaction contemplated by this Agreement might be unlawful for any Finance
Party,

 

on behalf of any Finance Party and each Finance Party confirms to the Security
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Security Agent.

 

(e)                                  Without prejudice to any provision of any
Finance Document excluding or limiting the liability of the Security Agent, any
Receiver or Delegate, any liability of the Security Agent, any Receiver or
Delegate arising under or in connection with any Transaction Document or the
Security Property shall be limited to the amount of actual loss which has been
finally judicially determined to have been suffered (as determined by reference
to the date of default of the Security Agent, Receiver or Delegate or, if later,
the date on which the loss arises as a result of such default) but without
reference to any special conditions or circumstances known to the Security
Agent, any Receiver or Delegate at any time which increase the amount of that
loss.  In no event shall the Security Agent, any Receiver or Delegate be liable
for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not the Security Agent, the Receiver or Delegate has been advised of
the possibility of such loss or damages.

 

31.11                 Lenders’ indemnity to the Security Agent

 

(a)                                 Each Lender shall (in proportion to its
share of the Total Commitments or, if the Total Commitments are then zero, to
its share of the Total Commitments immediately prior to their reduction to zero)
indemnify the Security Agent and every Receiver and every Delegate, within three
Business Days of demand, against any cost, loss or liability incurred by any of
them (otherwise than by reason of the Security Agent’s, Receiver’s or Delegate’s
gross negligence or wilful misconduct) duly justified in acting as Security
Agent, Receiver or Delegate under the Finance Documents (unless the Security
Agent, Receiver or Delegate has been reimbursed by an Obligor pursuant to a
Finance Document).

 

(b)                                 Subject to paragraph (c) below, the Borrower
shall immediately on demand reimburse any Lender for any payment that Lender
makes to the Security Agent pursuant to paragraph (a) above.

 

(c)                                  Paragraph (b) above shall not apply to the
extent that the indemnity payment in respect of which the Lender claims
reimbursement relates to a liability of the Security Agent to an Obligor.

 

31.12                 Resignation of the Security Agent

 

(a)                                 The Security Agent may resign and appoint
one of its Affiliates as successor by giving notice to the other Finance Parties
and the Borrower.

 

(b)                                 Alternatively, the Security Agent may resign
by giving 15 days’ notice to the other Finance Parties and the Borrower, in
which case the Required Lenders may appoint a successor Security Agent with the
consent of the Borrower (not to be unreasonably withheld or delayed).

 

(c)                                  If the Required Lenders have not appointed
a successor Security Agent in accordance with paragraph (b) above within 15 days
after notice of resignation was given, the retiring Security Agent may appoint a
successor Security Agent with the consent of the Borrower (not to be
unreasonably withheld or delayed).

 

150

--------------------------------------------------------------------------------


 

(d)                                 The retiring Security Agent shall make
available to the successor Security Agent such documents and records and provide
such assistance as the successor Security Agent may reasonably request for the
purposes of performing its functions as Security Agent under the Finance
Documents.  The Borrower shall, within three Business Days of demand, reimburse
the retiring Security Agent for the amount of all costs and expenses (including
legal fees) incurred by it in making available such documents and records and
providing such assistance.

 

(e)                                  The Security Agent’s resignation notice
shall only take effect upon:

 

(i)                                     the appointment of a successor; and

 

(ii)                                  the transfer of all the Security Property
to that successor.

 

(f)                                   Upon the appointment of a successor, the
retiring Security Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under paragraph
(b) of Clause 31.23 (Winding up of trust) and paragraph (d) above) but shall
remain entitled to the benefit of Clause 14.5 (Indemnity to the Security Agent)
and this Clause 31 (The Security Agent) and any other provisions of a Finance
Document which are expressed to limit or exclude its liability (or to indemnify
it) in acting as Security Agent.  Any fees for the account of the retiring
Security Agent shall cease to accrue from (and shall be payable on) that date). 
Any successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

(g)                                  The Required Lenders may, by notice to the
Security Agent, require it to resign in accordance with paragraph (b) above.  In
this event, the Security Agent shall resign in accordance with paragraph
(b) above but the cost referred to in paragraph (d) above shall be for the
account of the Borrower.

 

(h)                                 The consent of the Borrower (or any other
Obligor) is not required for an assignment or transfer of rights and/or
obligations by the Security Agent.

 

31.13                 Confidentiality

 

(a)                                 In acting as Security Agent for the Finance
Parties, the Security Agent shall be regarded as acting through its trustee
division which shall be treated as a separate entity from any other of its
divisions or departments.

 

(b)                                 If information is received by a division or
department of the Security Agent other than the division or department
responsible for complying with the obligations assumed by it under the Finance
Documents, that information may be treated as confidential to that division or
department, and the Security Agent shall not be deemed to have notice of it nor
shall it be obliged to disclose such information to any Party.

 

31.14                 Credit appraisal by the Finance Parties

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Transaction Document, each Finance
Party confirms to the Security Agent that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under, or in connection with, any Transaction Document
including but not limited to:

 

(a)                                 the financial condition, status and nature
of each member of the Group;

 

151

--------------------------------------------------------------------------------


 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Transaction Document, the Security Property
and any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Transaction Document or the
Security Property;

 

(c)                                  whether that Finance Party has recourse,
and the nature and extent of that recourse, against any Party or any of its
respective assets under, or in connection with, any Transaction Document, the
Security Property, the transactions contemplated by the Transaction Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Transaction Document or the
Security Property;

 

(d)                                 the adequacy, accuracy or completeness of
any information provided by the Security Agent, any Party or by any other person
under, or in connection with, any Transaction Document, the transactions
contemplated by any Transaction Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Transaction Document; and

 

(e)                                  the right or title of any person in or to
or the value or sufficiency of any part of the Security Assets, the priority of
any of the Transaction Security or the existence of any Security affecting the
Security Assets.

 

31.15                 Security Agent’s management time

 

(a)                                 Any amount payable to the Security Agent
under Clause 14.5 (Indemnity to the Security Agent) and Clause 16 (Costs and
Expenses) shall include the cost of utilising the Security Agent’s management
time or other resources and will be calculated on the basis of such reasonable
daily or hourly rates as the Security Agent may notify to the Borrower and the
other Finance Parties, and is in addition to any fee paid or payable to the
Security Agent under Clause 11 (Fees and Sinosure Premium).

 

(b)                                 Without prejudice to paragraph (a) above, in
the event of:

 

(i)                                     a Default;

 

(ii)                                  the Security Agent being requested by an
Obligor or the Facility Agent acting on the instructions of the Required Lenders
to undertake duties which the Security Agent and the Borrower agree to be of an
exceptional nature or outside the scope of the normal duties of the Security
Agent under the Finance Documents; or

 

(iii)                               the Security Agent and the Borrower agreeing
that it is otherwise appropriate in the circumstances,

 

the Borrower shall pay to the Security Agent any additional remuneration
(together with any applicable VAT) that may be agreed between them or determined
pursuant to paragraph (c) below.

 

(c)                                  If the Security Agent and the Borrower fail
to agree upon the nature of the duties, or upon the additional remuneration
referred to in paragraph (b) above or whether additional remuneration is
appropriate in the circumstances, any dispute shall be determined by an
investment bank (acting as an expert and not as an arbitrator) selected by the
Security Agent and approved by the Borrower (the costs of the nomination and of
the investment bank being payable by the Borrower) and the determination of any
investment bank shall be final and binding upon the Parties.

 

152

--------------------------------------------------------------------------------


 

31.16                 Reliance and engagement letters

 

Each Secured Party confirms that the Security Agent has authority to accept on
its behalf (and ratifies the acceptance on its behalf of any letters or reports
already accepted by the Security Agent) the terms of any reliance letter or
engagement letters or any reports or letters provided by accountants, auditors
or providers of due diligence reports in connection with the Finance Documents
or the transactions contemplated in the Finance Documents and to bind it in
respect of those, reports or letters and to sign such letters on its behalf and
further confirms that it accepts the terms and qualifications set out in such
letters.

 

31.17                 No responsibility to perfect Transaction Security

 

The Security Agent shall not be liable for any failure to:

 

(a)                                 require the deposit with it of any deed or
document certifying, representing or constituting the title of any Obligor to
any of the Security Assets; or

 

(b)                                 obtain any license, consent or other
authority for the execution, delivery, legality, validity, enforceability or
admissibility in evidence of any Finance Document or the Transaction Security;
or

 

(c)                                  require any further assurance in relation
to any Security Document.

 

31.18                 Insurance by Security Agent

 

(a)                                 The Security Agent shall not be obliged:

 

(i)                                     to insure any of the Security Assets;

 

(ii)                                  to require any other person to maintain
any insurance; or

 

(iii)                               to verify any obligation to arrange or
maintain insurance contained in any Finance Document,

 

and the Security Agent shall not be liable for any damages, costs or losses to
any person as a result of the lack of, or inadequacy of, any such insurance.

 

(b)                                 Where the Security Agent is named on any
insurance policy as an insured party, it shall not be liable for any damages,
costs or losses to any person as a result of its failure to notify the insurers
of any material fact relating to the risk assumed by such insurers or any other
information of any kind, unless the Facility Agent acting on the instructions of
the Required Lenders request it to do so in writing and the Security Agent fails
to do so within 14 days after receipt of that request.

 

31.19                 Custodians and nominees

 

The Security Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any asset of the trust as the Security Agent
may determine, including for the purpose of depositing with a custodian this
Agreement or any document relating to the trust created under this Agreement and
the Security Agent shall not be responsible for any loss, liability, expense,
demand, cost, claim or proceedings incurred by reason of the misconduct,
omission or default on the part of any person appointed by it with reasonable
care under this Agreement or be bound to supervise the proceedings or acts of
any person.

 

153

--------------------------------------------------------------------------------


 

31.20                 Delegation by the Security Agent

 

(a)                                 Each of the Security Agent, any Receiver and
any Delegate may, at any time, delegate by power of attorney or otherwise to any
person for any period, all or any right, power, authority or discretion vested
in it in its capacity as such.

 

(b)                                 That delegation may be made upon any terms
and conditions (including the power to sub delegate) and subject to any
restrictions that the Security Agent, that Receiver or that Delegate (as the
case may be) may, in its discretion, think fit and commercially reasonable in
the interests of the Secured Parties.

 

(c)                                  No Security Agent, Receiver or Delegate
shall be bound to supervise, or be in any way responsible for any damages, costs
or losses incurred by reason of any misconduct, omission or default on the part
of any such delegate or sub delegate selected by it with reasonable care.

 

31.21                 Additional Security Agents

 

(a)                                 The Security Agent may at any time appoint
(and subsequently remove) any person to act as a separate trustee or as a
co-trustee jointly with it:

 

(i)                                     if it considers that appointment to be
in the best interests of the Secured Parties; or

 

(ii)                                  for the purposes of conforming to any
legal requirement, restriction or condition which the Security Agent deems to be
relevant; or

 

(iii)                               for obtaining or enforcing any judgment in
any jurisdiction, and the Security Agent shall give prior notice to the Borrower
and the Finance Parties of that appointment.

 

(b)                                 Any person so appointed shall have the
rights, powers, authorities and discretions (not exceeding those given to the
Security Agent under or in connection with the Finance Documents) and the
duties, obligations and responsibilities that are given or imposed by the
instrument of appointment.

 

(c)                                  The commercially reasonable remuneration
that the Security Agent may pay to that person, and any costs and expenses
(together with any applicable VAT) incurred by that person in performing its
functions pursuant to that appointment shall, for the purposes of this
Agreement, be treated as costs and expenses incurred by the Security Agent.

 

31.22                 Acceptance of title

 

The Security Agent shall be entitled to accept without inquiry, and shall not be
obliged to investigate, any right and title that any Obligor may have to any of
the Security Assets and shall not be liable for or bound to require any Obligor
to remedy any defect in its right or title.

 

31.23                 Winding up of trust

 

If the Security Agent, with the approval of the Facility Agent determines that:

 

(a)                                 all of the Secured Liabilities and all other
obligations secured by the Security Documents have been fully and finally
discharged; and

 

154

--------------------------------------------------------------------------------


 

(b)                                 no Secured Party is under any commitment,
obligation or liability (actual or contingent) to make advances or provide other
financial accommodation to any Obligor pursuant to the Finance Documents,

 

then

 

(i)                                     the trusts set out in this Agreement
shall be wound up and the Security Agent shall release, without recourse or
warranty, all of the Transaction Security and the rights of the Security Agent
under each of the Security Documents; and

 

(ii)                                  any Security Agent which has resigned
pursuant to Clause 31.12 (Resignation of the Security Agent) shall release,
without recourse or warranty, all of its rights under each Security Document.

 

31.24                 Powers supplemental to Trustee Acts

 

The rights, powers, authorities and discretions given to the Security Agent
under or in connection with the Finance Documents shall be supplemental to the
Trustee Act 1925 and the Trustee Act 2000 and in addition to any which may be
vested in the Security Agent by law or regulation or otherwise.

 

31.25                 Disapplication of Trustee Acts

 

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Agent in relation to the trusts constituted by this Agreement and the other
Finance Documents.  Where there are any inconsistencies between (i) the Trustee
Acts 1925 and 2000 and (ii) the provisions of this Agreement and any other
Finance Document, the provisions of this Agreement and any other Finance
Document shall, to the extent permitted by law and regulation, prevail and, in
the case of any inconsistency with the Trustee Act 2000, the provisions of this
Agreement and any other Finance Document shall constitute a restriction or
exclusion for the purposes of the Trustee Act 2000.

 

31.26                 Application of receipts

 

(a)                                 Except as expressly stated to the contrary
in any Finance Document, any moneys which the Security Agent receives or
recovers and which are, or are attributable to, Security Property (for the
purposes of this Clause 31 (The Security Agent), the “Recoveries”) shall be
transferred to the Facility Agent for application in accordance with Clause 36.5
(Application of receipts; partial payments).

 

(b)                                 Paragraph (a) above is without prejudice to
the rights of the Security Agent, each Receiver and each Delegate:

 

(i)                                     under Clause 14.5 (Indemnity to the
Security Agent) or any other indemnity in favour of the Security Agent under the
Finance Documents to be indemnified out of the Security Assets; and

 

(ii)                                  under any Finance Document to credit any
moneys received or recovered by it to any suspense account.

 

(c)                                  Any transfer by the Security Agent to the
Facility Agent in accordance with paragraph (a) above shall be a good discharge,
to the extent of that payment, by the Security Agent.

 

(d)                                 The Security Agent is under no obligation to
make the payments to the Facility Agent under paragraph (a) of this Clause 31.26
(Application of receipts) in the same currency as that in which the obligations
and liabilities owing to the relevant Finance Party are denominated.

 

155

--------------------------------------------------------------------------------


 

31.27                 Deductions from receipts

 

(a)                                 Before transferring any moneys to the
Facility Agent under Clause 31.26 (Application of receipts), the Security Agent
may, in its discretion:

 

(i)                                     deduct any sum then due and payable
under this Agreement or any other Finance Documents to the Security Agent or any
Receiver or Delegate and retain that sum for itself or, as the case may require,
pay it to another person to whom it is then due and payable;

 

(ii)                                  set aside by way of reserve amounts
required to meet, and to make and pay, any deductions and withholdings (on
account of Taxes or otherwise) which it is or may be required by any applicable
law to make from any distribution or payment made by it under this Agreement;
and

 

(iii)                               pay all Taxes which may be assessed against
it in respect of any of the Security Property, or as a consequence of performing
its duties, or by virtue of its capacity as Security Agent under any of the
Finance Documents or otherwise (other than in connection with its remuneration
for performing its duties under this Agreement).

 

(b)                                 For the purposes of sub-paragraph (i) of
paragraph (a) above, if the Security Agent has become entitled to require a sum
to be paid to it on demand, that sum shall be treated as due and payable, even
if no demand has yet been served.

 

31.28                 Prospective liabilities

 

Following enforcement of any of the Transaction Security, the Security Agent
may, in its discretion, or at the request of the Facility Agent, hold any
Recoveries in an interest bearing suspense or impersonal account(s) in the name
of the Security Agent with such financial institution (including itself) and for
so long as the Security Agent shall think fit (the interest being credited to
the relevant account) for later payment to the Facility Agent for application in
accordance with Clause 36.5 (Application of receipts; partial payments) in
respect of:

 

(a)                                 any sum to the Security Agent, any Receiver
or any Delegate; and

 

(b)                                 any part of the Secured Liabilities,

 

that the Security Agent or, in the case of paragraph (b) only, the Facility
Agent, reasonably considers, in each case, might become due or owing at any time
in the future.

 

31.29                 Investment of proceeds

 

Prior to the payment of the proceeds of the Recoveries to the Facility Agent for
application in accordance with Clause 36.5 (Application of receipts; partial
payments) the Security Agent may, in its discretion, hold all or part of those
proceeds in an interest bearing suspense or impersonal account(s) in the name of
the Security Agent with such financial institution (including itself) and for so
long as the Security Agent shall think fit (the interest being credited to the
relevant account) pending the payment from time to time of those moneys in the
Security Agent’s discretion in accordance with the provisions of this Clause
31.29 (Investment of proceeds).

 

156

--------------------------------------------------------------------------------


 

31.30                 Currency conversion

 

(a)                                 For the purpose of, or pending the discharge
of, any of the Secured Liabilities the Security Agent may convert any moneys
received or recovered by the Security Agent from one currency to another, at a
market rate of exchange.

 

(b)                                 The obligations of any Obligor to pay in the
due currency shall only be satisfied to the extent of the amount of the due
currency purchased after deducting the costs of conversion.

 

31.31                 Good discharge

 

Any payment to be made in respect of the Secured Liabilities by the Security
Agent may be made to the Facility Agent on behalf of the Secured Parties and any
payment made in that way shall be a good discharge, to the extent of that
payment, by the Security Agent.

 

31.32                 Full freedom to enter into transactions

 

Without prejudice to Clause 31.6 (Business with the Group) or any other
provision of a Finance Document and notwithstanding any rule of law or equity to
the contrary, the Security Agent shall be absolutely entitled:

 

(a)                                 to enter into and arrange banking,
derivative, investment and/or other transactions of every kind with or affecting
any Transaction Obligor or any person who is party to, or referred to in, a
Finance Document (including, but not limited to, any interest or currency swap
or other transaction, whether related to this Agreement or not, and acting as
syndicate agent and/or security agent for, and/or participating in, other
facilities to such Obligor or any person who is party to, or referred to in, a
Finance Document);

 

(b)                                 to deal in and enter into and arrange
transactions relating to:

 

(i)                                     any securities issued or to be issued by
any Obligor or any other person; or

 

(ii)                                  any options or other derivatives in
connection with such securities; and

 

(c)                                  to provide advice or other services to the
Borrower or any person who is a party to, or referred to in, a Finance Document,

 

and, in particular, the Security Agent shall be absolutely entitled, in
proposing, evaluating, negotiating, entering into and arranging all such
transactions and in connection with all other matters covered by paragraphs (a),
(b) and (c) above, to use (subject only to insider dealing legislation) any
information or opportunity, howsoever acquired by it, to pursue its own
interests exclusively, to refrain from disclosing such dealings, transactions or
other matters or any information acquired in connection with them and to retain
for its sole benefit all profits and benefits derived from the dealings
transactions or other matters.

 

32                                  ECA AGENT

 

32.1                        The ECA Agent

 

(a)                                 Each Lender appoints and authorizes the ECA
Agent to act as its agent under and in connection with this Agreement and the
other Finance Documents, in relation to each Sinosure Insurance Policy and all
Sinosure Matters with power to take such actions as:

 

(i)                                     are specified under any Finance Document
as being for the ECA Agent to take on behalf of the Lenders insured under the
Sinosure Insurance Policy;

 

157

--------------------------------------------------------------------------------


 

(ii)                                  are specifically delegated to the ECA
Agent by the terms of the Sinosure Insurance Policy; or

 

(iii)                               are reasonably incidental thereto,

 

and if expressly authorized in writing by each Lender, the ECA Agent may execute
and deliver on its behalf the Sinosure Insurance Policy and all documents that
are necessary or desirable in connection with such agreement, and where the ECA
Agent has acted in accordance with the express written instructions of the
Lenders, each Lender agrees severally to be bound by the terms and conditions of
each Sinosure Insurance Policy as if it had executed and delivered such
agreement for and in its own name.

 

(b)                                 Without limiting the foregoing:

 

(i)                                     each Lender authorizes the ECA Agent to
exercise those rights, powers and discretions which are expressly given to the
ECA Agent by this Agreement and the other Finance Documents, together with any
other reasonably incidental rights, powers and discretions; and

 

(ii)                                  each Lender appoints the ECA Agent solely
for the purpose of:

 

(A)                               providing, revealing and disclosing, such
information and details relating to any Obligor, the Finance Documents and the
facilities granted pursuant thereto, to Sinosure as Sinosure may require from
time to time for the purpose of issuing and administering the Sinosure Insurance
Policies; and

 

(B)                               making a claim on behalf of the Lenders under
the Sinosure Insurance Policies and directing payment of the insurance proceeds
under the Sinosure Insurance Policies which shall be held by the Security Agent
in trust for the Lenders and for application by the Facility Agent in accordance
with Clause 36 (Payment Mechanics) of this Agreement.

 

32.2                        Lenders’ indemnity to the ECA Agent

 

(a)                                 Each Lender shall (in proportion to its
share of the Total Commitments or, if the Total Commitments are then zero, to
its share of the Total Commitments immediately prior to their reduction to zero)
indemnify the ECA Agent, within three Business Days of demand, against any cost,
loss or liability incurred by it (otherwise than by reason of the ECA Agent’s
gross negligence or wilful misconduct) duly justified in acting as ECA Agent
under the Finance Documents (unless the ECA Agent has been reimbursed by an
Obligor pursuant to a Finance Document).

 

(b)                                 Subject to paragraph (c) below, the Borrower
shall immediately on demand reimburse any Lender for any payment that Lender
makes to the ECA Agent pursuant to paragraph (a) above.

 

(c)                                  Paragraph (b) above shall not apply to the
extent that the indemnity payment in respect of which the Lender claims
reimbursement relates to a liability of the ECA Agent to an Obligor.

 

33                                  SINOSURE SPECIFIC PROVISIONS

 

33.1                        No actions without Lender consent

 

(a)                                 Except where the ECA Agent reasonably
believes that this is inconsistent with the terms of any Sinosure Insurance
Policy, the ECA Agent agrees:

 

158

--------------------------------------------------------------------------------


 

(i)                                     not to take any action under the
relevant Sinosure Insurance Policy without the consent of all the Lenders (which
consent shall not be unreasonably withheld or delayed), unless the ECA Agent has
reasonably determined that such action would not be detrimental to the insurance
coverage provided to the Lenders thereunder; and

 

(ii)                                  to take such actions under the relevant
Sinosure Insurance Policy (including with respect to any amendment, modification
or supplement to that Sinosure Insurance Policy) as may be directed by all the
Lenders from time to time;

 

provided that, notwithstanding anything herein or in the relevant Sinosure
Insurance Policy to the contrary, the ECA Agent shall not be obliged to take any
such action or to expend or risk its own funds or otherwise incur any liability
in the performance of any of its duties or the exercise of any of its rights or
powers under this Agreement or the relevant Sinosure Insurance Policy if:

 

(A)                               it shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it; or

 

(B)                               such action would be contrary to applicable
law.

 

(b)                                 If, in respect of any Sinosure Matters in
relation to or arising out of any of the Finance Documents, where the approval,
consent, authorization or instruction of Sinosure is required under the terms of
the Finance Documents or the relevant Sinosure Insurance Policy, the ECA Agent
wishes to take any step or action under or in relation to which conflicts with,
or in contrary to, the provisions of the relevant Sinosure Insurance Policy
and/or the approval, consent, authorization or instruction of Sinosure, such
step or action may only be taken with consent of all Lenders.

 

33.2                        Limitation on obligation of ECA Agent to request
instructions

 

The ECA Agent shall not have any obligation to request the Facility Agent or the
Required Lenders or any other Finance Party to give it any instructions or to
make any determination.

 

33.3                        Ratification of unauthorized action of ECA Agent

 

Any action which the ECA Agent takes or purports to take at a time when it had
not been authorized to do so shall, if subsequently ratified, be as valid as
regards every Finance Party as if the ECA Agent had been expressly authorized in
advance.

 

33.4                        Cooperation with the ECA Agent

 

(a)                                 Each Lender and each Obligor undertakes to
cooperate with the ECA Agent to comply with any legal requirements imposed on
the ECA Agent in connection with the performance of its duties under this
Agreement or any other Finance Document and shall supply any information
reasonably requested by the ECA Agent in connection with the proper performance
of those duties.

 

(b)                                 The ECA Agent undertakes to provide timely
notice to Sinosure with respect to any matters that require consent from the
Required Lenders.

 

159

--------------------------------------------------------------------------------


 

33.5                        Nature of the ECA Agent’s duties

 

The ECA Agent’s duties under the Finance Documents are limited to coordinating
and communicating with Sinosure. Unless otherwise specifically required under
this Agreement, the ECA Agent is not tasked with responsibilities relating to
payment, collection or receipt of funds.

 

33.6                        Lenders’ representations

 

Each Lender represents and warrants to the ECA Agent, with effect from the date
of the relevant Sinosure Insurance Policy, that:

 

(a)                                 no information provided by such Lender in
writing to the ECA Agent or to Sinosure prior to the date of this Agreement was
untrue or incorrect in any material respect except to the extent that such
Lender, in the exercise of reasonable care and due diligence prior to giving
such information, could not have discovered the error or omission;

 

(b)                                 it has not taken (or failed to take), and
agrees that it shall not take (or fail to take), any action that would result in
the ECA Agent being in breach of any of its obligations in its capacity as ECA
Agent under the relevant Sinosure Insurance Policy or the other Finance
Documents, or result in the relevant Lenders being in breach of any of their
respective obligations as insured parties under the relevant Sinosure Insurance
Policy, or which would otherwise prejudice the ECA Agent’s ability to make a
claim on behalf of the Lenders under the relevant Sinosure Insurance Policy;

 

(c)                                  it has reviewed the relevant Sinosure
Insurance Policy and is aware of the provisions thereof; and

 

(d)                                 the representations and warranties made by
the ECA Agent on behalf of each Lender under the relevant Sinosure Insurance
Policy are true and correct with respect to such Lender in all respects.

 

33.7                        Provision of information

 

The ECA Agent shall provide to Sinosure any information which it receives from
any Obligor or the Facility Agent pursuant to the Finance Documents and which it
is obliged to provide to Sinosure under the terms of the relevant Sinosure
Insurance Policy.

 

33.8                        Lender communications

 

Each Lender shall promptly forward to the ECA Agent a copy of any communication
relating to Sinosure Matters which that Lender sends to, or receives from, any
Obligor or Sinosure directly.

 

33.9                        Claims under Sinosure Insurance Policies

 

Each Lender acknowledges and agrees that, unless otherwise provided for in the
relevant Sinosure Insurance Policy, it shall have no entitlement to make any
claim or to take any action whatsoever under or in connection with any of the
Sinosure Insurance Policies except through the ECA Agent and that all of the
rights of the Lenders under any of the Sinosure Insurance Policies shall only be
exercised by the ECA Agent.

 

33.10                 Application of receipts

 

(a)                                 Except as expressly stated to the contrary
in any Finance Document, any moneys which the ECA Agent receives or recovers
shall be transferred to the Facility Agent as soon as

 

160

--------------------------------------------------------------------------------


 

practicable upon receipt by the ECA Agent, for application in accordance with
Clause 36 (Payment Mechanics) of this Agreement.

 

(b)                                 The parties agree that any unpaid Sinosure
Premium and any unpaid fees, costs and expenses of Sinosure shall constitute
amounts then due and payable in respect of the Loan under the Finance Documents
for the purposes of the amounts then due and payable in respect of Clause 36
(Payment Mechanics) of this Agreement.

 

33.11                 Assignment to Sinosure

 

Each of the Parties agrees that, upon the issuance of the Compensation Notice by
Sinosure in accordance with the terms of any Sinosure Insurance Policy:

 

(a)                                 the obligations of the Borrower, any other
Obligor or any other party to the Finance Documents shall not be reduced or
affected in any manner;

 

(b)                                 each of the Lenders shall assign to
Sinosure:

 

(i)                                     such part of their respective
contributions and (to the extent that there remain any) of their respective
contributions as is equal to the amount to be paid to it by Sinosure under the
relevant Sinosure Insurance Policy as set out in the Compensation Notice; and

 

(ii)                                  the rights of the Lenders to recover
against the Borrower, any other Obligors or any other party to the Finance
Documents pursuant to the Finance Documents or any relevant laws;

 

in each case, by means of a substitution certificate or such other evidence of
assignment as may be reasonably required by Sinosure, provided that this shall
not be construed as depriving any Lender of its rights to recover any part of
the Total Commitments, the Loan or otherwise of the Unpaid Sum still owing to it
after receipt of the relevant Sinosure Insurance Policy insurance proceeds;

 

(c)                                  Sinosure shall, upon being validly assigned
rights under the Finance Documents pursuant to Clause 28.1 (Assignment and
transfers by the Lenders), and to the extent of such assignment, be an assignee
and as such shall be entitled to the rights and benefits of the Lenders under
this Agreement and the other Finance Documents in respect of such payment to the
extent of its interest;

 

(d)                                 until such assignment, each of the Lenders
shall hold in trust for Sinosure any payments under this Agreement and each of
the other Finance Documents and pay or transfer such payment to Sinosure in
accordance with the relevant Sinosure Insurance Policy;

 

(e)                                  without prejudice to the indemnity
provisions in Clause 14 (Other Indemnities), the Borrower and/or any other
Obligor shall indemnify Sinosure in respect of any actual, reasonable costs or
expenses (including reasonable legal fees) suffered or incurred by Sinosure in
connection with the assignment referred to in this Clause 33.11 or in connection
with any review by Sinosure of any Event of Default or dispute between the
Borrower and/or any other Obligor and the Finance Parties occurring prior to the
assignment referred to in this Clause 33.11;

 

(f)                                   with respect to the obligations of the
Borrower and the other Obligors owed to the Facility Agent and/or the Lenders
under the Finance Documents, such obligations shall additionally be owed to
Sinosure by way of subrogation of the rights of the Lenders;

 

161

--------------------------------------------------------------------------------


 

(g)                                  the Borrower agrees to cooperate with the
Facility Agent, the ECA Agent and the Lenders, as the case may be, in giving
effect to any subrogation or assignment referred to in this Clause 33.11 and to
take all actions requested by the Facility Agent, any Lender, the ECA Agent or
Sinosure, in each case to the extent capable of being done by it, to implement
or give effect to such subrogation or assignment;

 

(h)                                 the Borrower hereby acknowledges, for the
benefit of the Lenders and Sinosure, that any payments made by Sinosure to an
Lender (or to the Facility Agent or the ECA Agent on their respective behalfs)
pursuant to a Sinosure Insurance Policy, will not satisfy, reduce, release or
prejudice any of the Borrower’s obligations under the Finance Documents in whole
or in part, which obligations shall remain due and payable notwithstanding the
receipt or application of those payments;

 

(i)                                     on the date of any subrogation to, or
(as applicable) assignment of any rights referred to in this Clause 33.11:

 

(i)                                     all further rights and benefits
(including the right to receive commission in respect thereof but not any duty
or other obligations) whatsoever of the relevant Lender in relation to the
portion of the Loan or the rights and benefits to which such assignment or
rights of subrogation relate under or arising out of this Agreement shall, to
the extent of such assignment or rights of subrogation, be vested in and be for
the benefit of Sinosure; and

 

(ii)                                  references in this Agreement to the
Lenders shall, where relevant in the context thereafter be construed so as to
include Sinosure in relation to such rights and benefits as are assigned to, or
to which Sinosure has rights of subrogation; and

 

(j)                                    the representations and warranties made
in this Agreement in favour of the relevant Lender shall survive any assignment
or transfer pursuant to this Clause 33.11 and shall also inure to the benefit of
Sinosure;

 

provided that nothing in this Clause 33.11 shall be construed as depriving the
Lenders of any rights they may have against the Borrower or any other Obligor in
respect of the Lenders’ rights under Clauses 14 (Other indemnities) and 13
(Increased costs).

 

33.12                 Cooperation with Sinosure; Events of Default

 

(a)                                 Each of the ECA Agent, the Facility Agent
and the Security Agent shall provide to Sinosure any information which it
receives from the Borrower and any other Obligor pursuant to the Finance
Documents.

 

(b)                                 Each of the ECA Agent, the Facility Agent
and the Security Agent agrees that it shall consult with Sinosure wherever
reasonably practical prior to issuing a notice pursuant to Clause 27 (Events of
Default), provided that Sinosure’s consent shall not be required in order for
any such notice of default to be issued (other than by Sinosure to the extent
required under any Sinosure Insurance Policy).

 

(c)                                  Notwithstanding anything to the contrary in
any Finance Document, if an Event of Default has occurred and is continuing, the
Facility Agent shall put to the vote of the Required Lenders the question of
whether the provisions of the Finance Documents as to the consequences of the
occurrence of such Event of Default should apply and/or whether the remedies
afforded under Clause 27 (Events of Default) of this Agreement should be
invoked.  Should the Required Lenders’ vote be in favour of any of actions
described in the preceding sentence, (i) the Facility Agent shall inform the ECA
Agent and the ECA Agent shall discuss in a timely manner with Sinosure and
obtain Sinosure’s consent before taking any step to

 

162

--------------------------------------------------------------------------------


 

enforce the Finance Documents and (ii) after obtaining the aforementioned
consent from Sinosure, the Facility Agent and the Security Agent shall be
entitled to take the necessary steps to enforce the Finance Documents and the
Lenders shall agree and execute and otherwise perfect and do all such acts and
things necessary for such purpose.

 

(d)                                 Failing agreement between the Facility Agent
(acting on behalf of the Required Lenders) and the ECA Agent (acting on behalf
of Sinosure), the Facility Agent and the Security Agent shall be entitled to act
in accordance with the instructions of the Required Lenders, including in
relation to any waiver of an Event of Default and enforcement of remedies
related thereto, provided that this does not result in any Sinosure Insurance
Policy being lost, cancelled, unenforceable or invalid.

 

33.13                 Sinosure Override

 

Notwithstanding anything to the contrary in this Agreement or any other Finance
Document, nothing in this Agreement shall permit or oblige any Lender to act (or
omit to act) in a manner that is inconsistent with any requirement of Sinosure
under or in connection with any Sinosure Insurance Policy and, in particular:

 

(a)                                 each of the Lenders and if applicable, the
ECA Agent shall be authorized to take all such actions as they may deem
necessary to ensure that all requirements of Sinosure under or in connection
with each of the Sinosure Insurance Policies are complied with;

 

(b)                                 no Lender shall be obliged to do anything
if, in its opinion (upon consultation with the ECA Agent), to do so could result
in a breach of any requirements of Sinosure under or in connection with a
Sinosure Insurance Policy or affect the validity of a Sinosure Insurance Policy;

 

(c)                                  each of the Lenders will agree to accept
the instructions as advised to them by the ECA Agent or Sinosure and to act in
conformity therewith in connection with their obligations under this Agreement;
and

 

(d)                                 in the event of any conflict or
inconsistency between the terms of this Agreement and any Sinosure Insurance
Policy, the terms of the relevant Sinosure Insurance Policy shall prevail.

 

33.14                 Sinosure Premium and Sinosure

 

Without prejudice to Clause 7.10 (Refund of Sinosure Premium on voluntary
prepayment), the Borrower:

 

(a)                                 agrees, and each Lender acknowledges and
agrees, that:

 

(i)                                     the amount of any Sinosure Premium will
be calculated in accordance with the percentage included in the relevant defined
term as of the date of this Agreement, but otherwise subject to the terms of the
relevant Sinosure Insurance Policy and Sinosure’s internal regulations; and

 

(ii)                                  no Lender is in any way involved in the
calculation or payment of any part of any Sinosure Premium;

 

(b)                                 agrees that their obligation to pay any
Sinosure Premium or any part of any Sinosure Premium in accordance with the
relevant Sinosure Insurance Policy shall be an absolute and unconditional
obligation and, once paid, shall not be affected by any failure by the Borrower
to draw down funds under this Agreement or the prepayment or acceleration of the
whole or any part of the Loan;

 

163

--------------------------------------------------------------------------------


 

(c)                                  acknowledges that it shall pay an amount
equivalent to each Sinosure Premium to Sinosure on the relevant due date, and no
Sinosure Premium will be refundable in whole or in part in any circumstances,
unless otherwise provided in the relevant Sinosure Insurance Policy and Clause
7.10 (Refund of Sinosure Premium on voluntary prepayment);

 

(d)                                 agrees that if, for any reason whatsoever,
any additional premium is or becomes payable to Sinosure in respect of any
Sinosure Insurance Policy, the Borrower shall promptly pay such additional
premium in full and the Borrower shall fully cooperate with the Facility Agent
and the ECA Agent on their reasonable request to take all steps necessary on the
part of the Borrower to ensure that each Sinosure Insurance Policy remains in
full force and effect throughout the Facility Period; and

 

(e)                                  shall indemnify Sinosure in relation to any
costs or expenses (including reasonable legal fees) suffered or incurred by
Sinosure (other than as a result of Sinosure’s gross negligence or wilful
misconduct) in connection with any transfer to Sinosure undertaken pursuant to
Clause 33.11 (Assignment to Sinosure) or in connection with any review by
Sinosure of or in relation to any Event of Default and/or amendment or
supplement to any of the Finance Documents and/or a request for a consent or
approval from Sinosure; and

 

(f)                                   undertakes to pay any fees in relation to
the application for any letter of interest or letter of intent in relation to
the Sinosure Insurance Policy.

 

33.15                 Liability for Sinosure Premiums

 

(a)                                 The Borrower shall be responsible and shall
bear the cost of the Sinosure Premium of each Sinosure Insurance Policy and
shall pay the relevant Sinosure Premium for each Advance on the Utilisation Date
relating to that Advance.

 

33.16                 Sinosure Insurance Policies

 

(a)                                 The Borrower will not, without the ECA
Agent’s prior written consent, do or omit to do anything which may to its
knowledge adversely prejudice the Lenders’ rights under any Sinosure Insurance
Policy.

 

(b)                                 The ECA Agent and the Lenders are
responsible for complying with the terms of each Sinosure Insurance Policy from
which each Lender benefits.

 

33.17                 Sinosure Requirements

 

Each Obligor must execute all such other documents and instruments and do all
such other acts and things as the ECA Agent, acting on the instructions of
Sinosure and/or any Finance Party may reasonably require:

 

(a)                                 in order to comply with, and carry out the
transactions contemplated by, the Finance Documents and any documents required
to be delivered under the Finance Documents; and

 

(b)                                 in order for the beneficiaries under each
Sinosure Insurance Policy to comply with and continue to benefit from that
Sinosure Insurance Policy or to maintain the effectiveness of that Sinosure
Insurance Policy.

 

33.18                 Protection of each of the Sinosure Insurance Policies

 

(a)                                 If at any time in the reasonable opinion of
the ECA Agent, any provision of a Finance Document contradicts or conflicts with
any provision of a Sinosure Insurance Policy or Sinosure requires any further
action to be taken or documents to be entered into for such

 

164

--------------------------------------------------------------------------------


 

Sinosure Insurance Policy to remain in full force and effect, the Borrower shall
use commercially reasonable efforts to take such action as the ECA Agent or
Sinosure shall reasonably require to remove any contradiction or conflict and to
ensure such Sinosure Insurance Policy remains in full force and effect.

 

(b)                                 In addition, the Borrower shall comply with
any instructions given by Sinosure to the ECA Agent in relation to such Sinosure
Insurance Policy and the transactions contemplated in such Sinosure Insurance
Policy provided that such instructions are in compliance with that Sinosure
Insurance Policy.

 

33.19                 Notification to Sinosure

 

(a)                                 The Borrower will deliver a notice to each
of the Facility Agent and the ECA Agent promptly after it becomes aware of the
occurrence of any political or commercial risk covered by a Sinosure Insurance
Policy and will:

 

(i)                                     pay any additional premium payable to
Sinosure in relation to the relevant Sinosure Insurance Policy; and

 

(ii)                                  cooperate with the ECA Agent on its
reasonable request to take all steps necessary on the part of the Borrower to
ensure that the relevant Sinosure Insurance Policy remains in full force and
effect throughout the Facility Period which shall include providing the ECA
Agent with any information, reasonably requested by the ECA Agent, relating to
any material commercial facts which could result in a Material Adverse Change.

 

(b)                                 In addition, the Borrower shall promptly
supply to the ECA Agent copies of all financial or other information reasonably
required by the ECA Agent to satisfy any request for information made by
Sinosure pursuant to a Sinosure Insurance Policy.

 

(c)                                  The Borrower agrees that it shall be
reasonable for the ECA Agent to make a request under this Clause 33.19
(Notification to Sinosure) if it is required to do so as a condition of
maintaining a Sinosure Insurance Policy in full force and effect.

 

33.20                 Prior consultation with Sinosure

 

(a)                                 The Borrower acknowledges that the ECA Agent
may, under the terms of each Sinosure Insurance Policy be required:

 

(i)                                     to consult with Sinosure, prior to the
exercise of certain decisions under the Finance Documents to which that Borrower
is a party (including the exercise of such voting rights in relation to any
substantial amendment to any Finance Document); and

 

(ii)                                  to follow certain instructions given by
Sinosure.

 

(b)                                 Each Lender will be deemed to have acted
reasonably if it has acted on the instructions of the ECA Agent (given by
Sinosure to the ECA Agent in accordance with the terms of a Sinosure Insurance
Policy) in the making of any such decision or the taking or refraining to take
any action under any Finance Document to which it is a party.

 

33.21                 Demand under Sinosure Insurance Policies

 

Notwithstanding any other terms as set forth herein and the other Finance
Documents, the ECA Agent shall make a written demand to Sinosure under a
Sinosure Insurance Policy only

 

165

--------------------------------------------------------------------------------


 

after the Facility Agent has first made a written demand for payment of the
relevant amount of the Unpaid Sum to the Guarantors under the relevant
Guaranties.

 

33.22                 Replacement of the ECA Agent

 

(a)                                 After consultation with the Borrower, any
Lender may, with the prior consent of the Lenders (other than any Lender which
is also the ECA Agent) constituting the Required Lenders and Sinosure and by
giving 30 days’ notice to the ECA Agent, replace the ECA Agent by appointing a
successor ECA Agent.

 

(b)                                 The retiring ECA Agent shall make available
to the successor ECA Agent such documents and records and provide such
assistance as the successor ECA Agent may reasonably request for the purposes of
performing its functions as ECA Agent under the Finance Documents.

 

(c)                                  The appointment of the successor ECA Agent
shall take effect on the date specified in the notice from the Required Lenders
to the retiring ECA Agent. As from this date, the retiring ECA Agent shall be
discharged from any further obligation in respect of the Finance Documents
(other than its obligations under paragraph (b) above) and any agency fees for
the account of the retiring ECA Agent shall cease to accrue from (and shall be
payable on) that date.

 

(d)                                 Any successor ECA Agent and each of the
other Parties shall have the same rights and obligations among themselves as
they would have had if such successor had been an original Party.

 

34                                  CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

(a)                                 interfere with the right of any Finance
Party to arrange its affairs (tax or otherwise) in whatever manner it thinks
fit;

 

(b)                                 oblige any Finance Party to investigate or
claim any credit, relief, remission or repayment available to it or the extent,
order and manner of any claim; or

 

(c)                                  oblige any Finance Party to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of Tax.

 

35                                  SHARING AMONG THE FINANCE PARTIES

 

35.1                        Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 36 (Payment
Mechanics) (a “Recovered Amount”) and applies that amount to a payment due to it
under the Finance Documents then:

 

(a)                                 the Recovering Finance Party shall, within
three Business Days, notify details of the receipt or recovery, to the Facility
Agent;

 

(b)                                 the Facility Agent shall determine whether
the receipt or recovery is in excess of the amount the Recovering Finance Party
would have been paid had the receipt or recovery been received or made by the
Facility Agent and distributed in accordance with Clause 36 (Payment Mechanics),
without taking account of any Tax which would be imposed on the Facility Agent
in relation to the receipt, recovery or distribution; and

 

166

--------------------------------------------------------------------------------


 

(c)                                  the Recovering Finance Party shall, within
three Business Days of demand by the Facility Agent, pay to the Facility Agent
an amount (the “Sharing Payment”) equal to such receipt or recovery less any
amount which the Facility Agent determines may be retained by the Recovering
Finance Party as its share of any payment to be made, in accordance with Clause
36.5 (Application of receipts; partial payments).

 

35.2                        Redistribution of payments

 

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Transaction Obligor and distribute it among the Finance Parties (other
than the Recovering Finance Party) (the “Sharing Finance Parties”) in accordance
with Clause 36.5 (Application of receipts; partial payments) towards the
obligations of that Transaction Obligor to the Sharing Finance Parties.

 

35.3                        Recovering Finance Party’s rights

 

On a distribution by the Facility Agent under Clause 35.2 (Redistribution of
payments) of a payment received by a Recovering Finance Party from an Obligor,
as between the relevant Obligor and the Recovering Finance Party, an amount of
the Recovered Amount equal to the Sharing Payment will be treated as not having
been paid by that Obligor.

 

35.4                        Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)                                 each Sharing Finance Party shall, upon
request of the Facility Agent, pay to the Facility Agent for the account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay) (the
“Redistributed Amount”); and

 

(b)                                 as between the relevant Obligor and each
relevant Sharing Finance Party, an amount equal to the relevant Redistributed
Amount will be treated as not having been paid by that Obligor.

 

35.5                        Exceptions

 

(a)                                 This Clause 35 (Sharing among the Finance
Parties) shall not apply to the extent that the Recovering Finance Party would
not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Transaction Obligor.

 

(b)                                 A Recovering Finance Party is not obliged to
share with any other Finance Party any amount which the Recovering Finance Party
has received or recovered as a result of taking legal or arbitration
proceedings, if:

 

(i)                                     it notified that other Finance Party of
the legal or arbitration proceedings; and

 

(ii)                                  that other Finance Party had an
opportunity to participate in those legal or arbitration proceedings but did not
do so as soon as reasonably practicable having received notice and did not take
separate legal or arbitration proceedings.

 

167

--------------------------------------------------------------------------------


 

SECTION 11

 

ADMINISTRATION

 

36                                  PAYMENT MECHANICS

 

36.1                        Payments to the Facility Agent

 

(a)                                 On each date on which an Obligor or a Lender
is required to make a payment under a Finance Document, that Obligor or Lender
shall make an amount in dollars equal to such payment available to the Facility
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time specified by the Facility Agent as being customary for
settlement of transactions in dollars in the place of payment.

 

(b)                                 Payment shall be made to such account and
with such bank as the Facility Agent, in each case, specifies.

 

36.2                        Distributions by the Facility Agent

 

Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to Clause 36.3 (Distributions to an Obligor) and
Clause 36.4 (Clawback and pre-funding), be made available by the Facility Agent
as soon as practicable after receipt by the Party entitled to receive payment in
accordance with this Agreement (in the case of a Lender, for the account of its
Facility Office), to such account as that Party may notify to the Facility Agent
by not less than five Business Days’ notice with a bank specified by that Party
or, in the case of an Advance, to such account of such person as may be
specified by the Borrower in a Utilisation Request.

 

36.3                        Distributions to an Obligor

 

The Facility Agent may (with the consent of the Obligor or in accordance with
Clause 37 (Set-Off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

 

36.4                        Clawback and pre-funding

 

(a)                                 Where a sum is to be paid to the Facility
Agent under the Finance Documents for another Party, the Facility Agent is not
obliged to pay that sum to that other Party (or to enter into or perform any
related exchange contract) until it has been able to establish to its
satisfaction that it has actually received that sum.

 

(b)                                 Unless paragraph (c) below applies, if the
Facility Agent pays an amount to another Party and it proves to be the case that
the Facility Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Facility Agent shall on demand refund the same to the Facility Agent together
with interest on that amount from the date of payment to the date of receipt by
the Facility Agent, calculated by the Facility Agent to reflect its cost of
funds.

 

(c)                                  If the Facility Agent is willing to make
available amounts for the account of the Borrower before receiving funds from
the Lenders then if and to the extent that the Facility Agent does so but it
proves to be the case that it does not then receive funds from a Lender in
respect of a sum which it paid to the Borrower:

 

168

--------------------------------------------------------------------------------


 

(i)                                     the Borrower shall on demand refund it
to the Facility Agent; and

 

(ii)                                  the Lender by whom those funds should have
been made available or, if the Lender fails to do so, the Borrower, shall on
demand pay to the Facility Agent the amount (as certified by the Facility Agent)
which will indemnify the Facility Agent against any funding cost incurred by it
as a result of paying out that sum before receiving those funds from that
Lender.

 

36.5                        Application of receipts; partial payments

 

(a)                                 Subject to the paragraphs below and except
as any Finance Document may otherwise provide, any payment (in an amount
sufficient to fully repay or prepay the Loan and all amounts owing under the
Finance Documents (other than the Hedging Agreements)) that is received or
recovered by any Finance Party (other than any Hedge Counterparty) under, in
connection with, or pursuant to any Finance Document shall be paid to the
Facility Agent which shall apply the same in the following order:

 

(i)                                     first, in or towards payment of any
amounts then due and payable under any of the Finance Documents (other than the
Hedging Agreements) to the Lenders;

 

(ii)                                  secondly, in retention by the Security
Agent of an amount equal to any amount not then payable under any Finance
Document (other than the Hedging Agreements) to the Lenders but which the
Facility Agent, by notice to the Borrower and the other Finance Parties, states
in its opinion will or may become payable in the future and, upon those amounts
becoming due and payable, in or towards satisfaction of them;

 

(iii)                               thirdly, in or towards payment of:

 

(A)                               any periodical payments (not being payments as
a result of termination or closing out) due but unpaid to the Hedge
Counterparties under the Hedging Agreements; and

 

(B)                               thereafter, any payments as a result of
termination or closing out due but unpaid to the Hedge Counterparties under the
Hedging Agreements; and

 

(iv)                              finally, any surplus shall be paid to the
Borrower or to any other person who appears to be entitled to it;

 

(b)                                 If the Facility Agent receives a payment
that is insufficient to discharge all the amounts then due and payable by the
Obligors under the Finance Documents (other than the Hedging Agreements), the
Facility Agent shall apply that payment towards the obligations of the
Borrower and the other Obligors under the Finance Documents (other than the
Hedging Agreements) in the following order:

 

(i)                                     first, in or towards payment pro rata of
any unpaid fees, costs and expenses of, and any other amounts owing to, the
Facility Agent, the Security Agent, any Receiver and any Delegate under the
Finance Documents (other than the Hedging Agreements);

 

(ii)                                  secondly, in or towards payment pro rata
of any accrued interest and fees due but unpaid to the Lenders under this
Agreement;

 

(iii)                               thirdly, in or towards payment pro rata of
any principal due but unpaid to the Lenders under this Agreement;

 

169

--------------------------------------------------------------------------------


 

(iv)                              fourthly, in or towards payment pro rata of
any other sum due to any Finance Party (other than the Hedge Counterparties),
but unpaid under the Finance Documents (other than the Hedging Agreements);

 

(v)                                 finally, in or towards payment of:

 

(A)                               any periodical payments (not being payments as
a result of termination or closing out) due but unpaid to the Hedge
Counterparties under the Hedging Agreements; and

 

(B)                               thereafter, any payments as a result of
termination or closing out due but unpaid to the Hedge Counterparties under the
Hedging Agreements;

 

(c)                                  The Facility Agent shall, if so directed by
all the Lenders and the Hedge Counterparties, vary the order set out in
sub-paragraphs (ii) to (v) of paragraph (b) above.

 

(d)                                 Paragraphs (a) and (c) above will override
any appropriation made by an Obligor.

 

(e)                                  Notwithstanding the foregoing, no amount
received from a Guarantor in respect of its obligations under Clause 17
(Guarantee and Indemnity) shall be applied to any Excluded Hedging Obligations.

 

36.6                        No set-off by Obligors

 

(a)                                 All payments to be made by an Obligor under
the Finance Documents shall be calculated and be made without (and free and
clear of any deduction for) set-off or counterclaim.

 

(b)                                 Paragraph (a) above shall not affect the
operation of any payment or close-out netting in respect of any amounts owing
under any Hedging Agreement.

 

36.7                        Business Days

 

(a)                                 Any payment under the Finance Documents
which is due to be made on a day that is not a Business Day shall be made on the
next Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).

 

(b)                                 During any extension of the due date for
payment of any principal or an Unpaid Sum under this Agreement interest is
payable on the principal or Unpaid Sum at the rate payable on the original due
date.

 

36.8                        Currency of account

 

(a)                                 Subject to paragraphs (b) and (c) below,
dollars are the currency of account and payment for any sum due from an Obligor
under any Finance Document.

 

(b)                                 Each payment in respect of costs, expenses
or Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(c)                                  Any amount expressed to be payable in a
currency other than dollars shall be paid in that other currency.

 

170

--------------------------------------------------------------------------------


 

36.9                        Change of currency

 

(a)                                 Unless otherwise prohibited by law, if more
than one currency or currency unit are at the same time recognized by the
central bank of any country as the lawful currency of that country, then:

 

(i)            any reference in the Finance Documents to, and any obligations
arising under the Finance Documents in, the currency of that country shall be
translated into, or paid in, the currency or currency unit of that country
designated by the Facility Agent (after consultation with the Borrower); and

 

(ii)           any translation from one currency or currency unit to another
shall be at the official rate of exchange recognized by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Facility Agent (acting reasonably).

 

(b)                                 If a change in any currency of a country
occurs, this Agreement will, to the extent the Facility Agent (acting reasonably
and after consultation with the Borrower) specifies to be necessary, be amended
to comply with any generally accepted conventions and market practice in the
Relevant Interbank Market and otherwise to reflect the change in currency.

 

36.10                 Currency Conversion

 

(a)                                 For the purpose of, or pending any payment
to be made by any Servicing Party under any Finance Document, such Servicing
Party may convert any moneys received or recovered by it from one currency to
another, at a market rate of exchange.

 

(b)                                 The obligations of any Obligor to pay in the
due currency shall only be satisfied to the extent of the amount of the due
currency purchased after deducting the costs of conversion.

 

36.11                 Disruption to Payment Systems etc.

 

If either the Facility Agent determines (in its discretion) that a Disruption
Event has occurred or the Facility Agent is notified by the Borrower that a
Disruption Event has occurred:

 

(a)                                 the Facility Agent may, and shall if
requested to do so by the Borrower, consult with the Borrower with a view to
agreeing with the Borrower such changes to the operation or administration of
the Facility as the Facility Agent may deem necessary in the circumstances;

 

(b)                                 the Facility Agent shall not be obliged to
consult with the Borrower in relation to any changes mentioned in paragraph
(a) above if, in its opinion, it is not practicable to do so in the
circumstances and, in any event, shall have no obligation to agree to such
changes;

 

(c)                                  the Facility Agent may consult with the
Finance Parties in relation to any changes mentioned in paragraph (a) above but
shall not be obliged to do so if, in its opinion, it is not practicable to do so
in the circumstances;

 

(d)                                 any such changes agreed upon by the Facility
Agent and the Borrower shall (whether or not it is finally determined that a
Disruption Event has occurred) be binding upon the Parties as an amendment to
(or, as the case may be, waiver of) the terms of the Finance Documents
notwithstanding the provisions of Clause 44 (Amendments and Waivers);

 

(e)                                  the Facility Agent shall not be liable for
any damages, costs or losses to any person, any diminution in value or any
liability whatsoever (including, without limitation for negligence, gross
negligence or any other category of liability whatsoever but not including any
claim based on the fraud of the Facility Agent) arising as a result of its
taking, or failing to take, any

 

171

--------------------------------------------------------------------------------


 

actions pursuant to or in connection with this Clause 36.11 (Disruption to
Payment Systems etc.); and

 

(f)                                   the Facility Agent shall notify the
Finance Parties of all changes agreed pursuant to paragraph (d) above.

 

37                                  SET-OFF

 

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents other than a Hedging Agreement (to the extent beneficially
owned by that Finance Party) against any matured obligation owed by that Finance
Party to that Obligor, regardless of the place of payment, booking branch or
currency of either obligation.  If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off.

 

37A                         BAIL-IN

 

37A.1               Contractual recognition of bail-in

 

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the parties to a Finance Document, each
Party acknowledges and accepts that any liability of any party to a Finance
Document under or in connection with the Finance Documents may be subject to
Bail-In Action by the relevant Resolution Authority and acknowledges and accepts
to be bound by the effect of:

 

(a)                                 any Bail-In Action in relation to any such
liability, including (without limitation):

 

(i)            a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability;

 

(ii)           a conversion of all, or part of, any such liability into shares
or other instruments of ownership that may be issued to, or conferred on, it;
and

 

(iii)          a cancellation of any such liability; and

 

(b)                                 a variation of any term of any Finance
Document to the extent necessary to give effect to any Bail-In Action in
relation to any such liability.

 

38                                  NOTICES

 

38.1                        Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

38.2                        Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents are:

 

(a)                                 in the case of the Borrower, the Owner
Guarantors and the Parent Guarantor, that specified in Schedule 1 (The Parties);

 

(b)                                 in the case of each Lender, each Obligor,
that specified in Schedule 1 (The Parties) or, if it becomes a Party after the
date of this Agreement, that notified in writing to the Facility Agent on or
before the date on which it becomes a Party;

 

172

--------------------------------------------------------------------------------


 

(c)                                  in the case of the Facility Agent, that
specified in Schedule 1 (The Parties);

 

(d)                                 in the case of the Security Agent, that
specified in Schedule 1 (The Parties); and

 

(e)                                  in the case of the ECA Agent, that
specified in Schedule 1 (The Parties),

 

or any substitute address, fax number or department or officer as the Party may
notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.

 

38.3                        Delivery

 

(a)                                 Any communication or document made or
delivered by one person to another under or in connection with the Finance
Documents will only be effective:

 

(i)            if by way of fax, when received in legible form; or

 

(ii)           if by way of letter, when it has been left at the relevant
address or five (5) Business Days after being deposited in the post postage
prepaid in an envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 38.2 (Addresses), if addressed to that department
or officer.

 

(b)                                 Any communication or document to be made or
delivered to a Servicing Party will be effective only when actually received by
that Servicing Party and then only if it is expressly marked for the attention
of the department or officer of that Servicing Party specified in Schedule 1
(The Parties) (or any substitute department or officer as that Servicing Party
shall specify for this purpose).

 

(c)                                  All notices from or to an Obligor shall be
sent through the Facility Agent unless otherwise specified in any Finance
Document.

 

(d)                                 Any communication or document made or
delivered to the Borrower in accordance with this Clause will be deemed to have
been made or delivered to each of the Obligors.

 

(e)                                  Any communication or document which becomes
effective, in accordance with paragraphs (a) to (d) above, after 5.00 p.m. in
the place of receipt shall be deemed only to become effective on the following
day.

 

38.4                        Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 38.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.

 

38.5                        Electronic communication

 

(a)                                 Any communication to be made between any two
Parties under or in connection with the Finance Documents may be made by
electronic mail or other electronic means (including, without limitation, by way
of posting to a secure website) if those two Parties:

 

(i)            notify each other in writing of their electronic mail address
and/or any other information required to enable the transmission of information
by that means; and

 

173

--------------------------------------------------------------------------------


 

(ii)           notify each other of any change to their address or any other
such information supplied by them by not less than five Business Days’ notice.

 

(b)                                 Any such electronic communication as
specified in paragraph (a) above to be made between an Obligor and a Finance
Party may only be made in that way to the extent that those two Parties agree
that, unless and until notified to the contrary, this is to be an accepted from
of communication.

 

(c)                                  Any such electronic communication as
specified in paragraph (a) above made between any two Parties will be effective
only when actually received (or made available) in readable form and in the case
of any electronic communication made by a Party to the Facility Agent or the
Security Agent only if it is addressed in such a manner as the Facility Agent or
the Security Agent shall specify for this purpose.

 

(d)                                 Any electronic communication which becomes
effective, in accordance with paragraph (c) above, after 5.00 p.m. in the place
in which the Party to whom the relevant communication is sent or made available
has its address for the purpose of this Agreement shall be deemed only to become
effective on the following day.

 

(e)                                  Any reference in a Finance Document to a
communication being sent or received shall be construed to include that
communication being made available in accordance with this Clause 38.5
(Electronic communication).

 

(f)                                   Each Obligor may satisfy its obligation
under the Finance Documents to which it is a party to deliver any information
via telecopier, email or other electronic means (including by way of the
Facility Agent’s Debtdomain system).  All Lenders confirm that they have
consented to the use of the Facility Agent’s Debtdomain system as an accepted
method of communication under or in connection with the Finance Documents and
agree that Debtdomain system will be the primary method of communication between
the Facility Agent, the ECA Agent and the Lenders.  The Lenders acknowledge that
a communication made via Debtdomain will be effective once the communication is
posted to Debtdomain by the Facility Agent or ECA Agent.

 

38.6                        English language

 

(a)                                 Any notice given under or in connection with
any Finance Document must be in English.

 

(b)                                 All other documents provided under or in
connection with any Finance Document must be:

 

(i)            in English; or

 

(ii)           if not in English, and if so required by the Facility Agent,
accompanied by a certified English translation prepared by a translator approved
by the Facility Agent and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 

38.7                        Hedging Agreement

 

Notwithstanding anything in Clause 1.1 (Definitions), references to the Finance
Documents or a Finance Document in this Clause do not include any Hedging
Agreement entered into by any Obligor with any Hedge Counterparty in connection
with the Facility.

 

174

--------------------------------------------------------------------------------


 

39                                  CALCULATIONS AND CERTIFICATES

 

39.1                        Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

39.2                        Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

39.3                        Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

40                                  PARTIAL INVALIDITY

 

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions
under the law of that jurisdiction nor the legality, validity or enforceability
of such provision under the law of any other jurisdiction will in any way be
affected or impaired.

 

41                                  REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any Finance
Document.  No election to affirm any Finance Document on the part of a Secured
Party shall be effective unless it is in writing.  No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy.  The rights and remedies provided in each
Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.

 

42                                  SETTLEMENT OR DISCHARGE CONDITIONAL

 

Any settlement or discharge under any Finance Document between any Finance Party
and any Obligor shall be conditional upon no security or payment to any Finance
Party by any Obligor or any other person being set aside, adjusted or ordered to
be repaid, whether under any bankruptcy or insolvency law or otherwise.

 

43                                  IRREVOCABLE PAYMENT

 

If the Facility Agent considers that an amount paid or discharged by, or on
behalf of, an Obligor or by any other person in purported payment or discharge
of an obligation of that Obligor to a Finance Party under the Finance Documents
is capable of being avoided or otherwise set aside on the bankruptcy,
liquidation or administration of that Obligor or otherwise, then that amount
shall not be considered to have been unconditionally and irrevocably paid or
discharged for the purposes of the Finance Documents.

 

175

--------------------------------------------------------------------------------


 

44                                  AMENDMENTS AND WAIVERS

 

44.1                        Required consents

 

Neither this Agreement nor any other Finance Documents nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Obligors
party thereto and the Required Lenders, provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than a
Defaulting Lender) (with obligations incurred hereunder being directly affected
in the case of following paragraphs (i) to (iii)) and, in the case of the
following paragraph (vii), to the extent that any such Lender would be required
to make an Advance in excess of its pro rata portion provided for in this
Agreement or would receive a payment or prepayment of the Loan that (in any
case) is less than its pro rata portion provided for in this Agreement, in each
case, as a result of any such amendment, modification or waiver referred to in
the following clause (vii)):

 

(i)            extend the final scheduled maturity of the Loan, extend the
timing for or reduce the principal amount of any Repayment Date, or reduce the
rate or extend the time of payment of fees or interest on the Loan, or reduce
the principal amount thereof (except to the extent repaid in cash);

 

(ii)           release any of the Security Assets (except as expressly provided
otherwise in the Finance Documents) under the Security Documents;

 

(iii)          amend, modify or waive any provision of this Clause 44
(Amendments and Waivers) or amend Clauses 2.2 (Finance Parties’ rights and
obligations), 3 (Purpose), 7.2 (Change of control), 7.7 (Termination etc. of
Sinosure Insurance Policies) or 18.10 (Use of proceeds; Margin regulations) or
18.17 (Sanctions) or 21.9 (Use of proceeds; Margin regulations) or 21.16
(Sanctions) or 28 (Changes to the Lenders);

 

(iv)          an increase in any Commitment or the Total Commitments, an
extension of any Availability Period or any requirement that a cancellation of
Commitments reduces the Commitments ratably under the Facility;

 

(v)           reduce the percentage specified in the definition of Required
Lenders or otherwise amend or modify the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Loan are included on the date of this Agreement),

 

(vi)          consent to the assignment or transfer by any Obligor of any of its
respective rights and obligations under this Agreement,

 

(vii)         amend, modify or waive any provision in this Agreement to the
extent providing for payments or prepayments of Loan to be applied pro rata
among the Lenders entitled to such payments or prepayments of the Loan, or

 

(viii)        release any Guarantor from any guarantee to the extent same owns a
Ship (other than as provided in this Agreement), provided, further, that no such
change, waiver, discharge or termination shall (A) without the consent of the
Facility Agent, amend, modify or waive any provision of Clause 30 (The Facility
Agent and the Mandated Lead Arrangers) as same applies to the Facility Agent or
any other provision as same relates to the rights or obligations of the Facility
Agent, or (B) without the consent of the Security Agent, amend, modify or waive
any provision relating to the rights or obligations of the Security Agent.

 

176

--------------------------------------------------------------------------------


 

44.2                        Non-Consenting Lender

 

If, in connection with any proposed change, waiver, discharge or termination to
any of the provisions of this Agreement as contemplated by paragraphs
(i) through (viii), inclusive, of Clause 44.1 (Required Consents), the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required (any such Lender, a “Non-Consenting Lender”)
is not obtained, then the Borrower shall have the right, so long as all
Non-Consenting Lenders whose individual consent is required are treated as
described in either paragraphs (a) or (b) below, to:

 

(a)                                 replace each such Non-Consenting Lender with
one or more Replacement Lenders pursuant to Clause 7.8 (Right of replacement and
repayment and cancellation in relation to a single Lender) so long as at the
time of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination; or

 

(b)                                 repay the outstanding Loan of such
Non-Consenting Lender which gave rise to the need to obtain such Non-Consenting
Lender’s consent, in accordance with Clause 44.1 (Required consents)

 

provided that, unless the Vessel Loans that are repaid pursuant to preceding
paragraph (b) are immediately replaced in full at such time through the addition
of new Lenders or the increase of the outstanding Vessel Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding paragraph (b), the Required Lenders
(determined before giving effect to the proposed action) shall specifically
consent thereto, provided, further, that in any event the Borrower shall not
have the right to replace a Lender or repay such Lender’s Vessel Loan solely as
a result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to Clause 44.1
(Required consents).

 

44.3                        Other exceptions

 

(a)                                 An amendment or waiver which relates to the
rights or obligations of a Servicing Party or the a Mandated Lead Arranger (each
in their capacity as such) may not be effected without the consent of that
Servicing Party or that Mandated Lead Arranger, as the case may be.

 

(b)                                 The Borrower and the Facility Agent, the
Mandated Lead Arrangers, the ECA Agent, CEXIM or the Security Agent, as
applicable, may amend or waive a term of a Fee Letter to which they are party.

 

(c)                                  An amendment or waiver which relates to the
rights or obligations of a Hedge Counterparty (in its capacity as such) may not
be effected without the consent of that Hedge Counterparty.

 

44.4                        Rights of a Defaulting Lender

 

Notwithstanding anything to the contrary herein, any Lender that is a Defaulting
Lender shall not have any right to approve or disapprove of any amendment,
waiver or consent hereunder; provided that, except as otherwise provided in
Clause 15.3 (Defaulting Lender), (i) the Commitments of such Defaulting Lender
may not be increased or extended without the consent of such Defaulting Lender,
and (ii) no payment to such Defaulting Lender shall be decreased or postponed
without the consent of such Defaulting Lender.

 

45                                  CONFIDENTIAL INFORMATION

 

45.1                        Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 45.2
(Disclosure of Confidential

 

177

--------------------------------------------------------------------------------


 

Information) and Clause 45.3 (Disclosure to numbering service providers) and to
ensure that all Confidential Information is protected with security measures and
a degree of care that would apply to its own confidential information.

 

45.2                        Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)                                 to any of its Affiliates and Related Funds
and any of its or their officers, directors, employees, professional advisers,
auditors, partners and Representatives such Confidential Information as that
Finance Party shall consider appropriate if any person to whom the Confidential
Information is to be given pursuant to this paragraph (a) is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;

 

(b)                                 to any person:

 

(i)            to (or through) whom it assigns or transfers (or may potentially
assign or transfer) all or any of its rights and/or obligations under one or
more Finance Documents or which succeeds (or which may potentially succeed) it
as Facility Agent or Security Agent and, in each case, to any of that person’s
Affiliates, Related Funds, Representatives and professional advisers;

 

(ii)           with (or through) whom it enters into (or may potentially enter
into), whether directly or indirectly, any sub-participation in relation to, or
any other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

(iii)          appointed by any Finance Party or by a person to whom
sub-paragraph (i) or (ii) of paragraph (b) above applies to receive
communications, notices, information or documents delivered pursuant to the
Finance Documents on its behalf (including, without limitation, any person
appointed under paragraph (c) of Clause 30.15 (Relationship with the other
Finance Parties));

 

(iv)          who invests in or otherwise finances (or may potentially invest in
or otherwise finance), directly or indirectly, any transaction referred to in
sub-paragraph (i) or (ii) of paragraph (b) above;

 

(v)           to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation;

 

(vi)          to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitrations, administrative or
other investigations, proceedings or disputes;

 

(vii)         to whom or for whose benefit that Finance Party charges, assigns
or otherwise creates Security (or may do so) pursuant to Clause 28.8 (Security
over Lenders’ rights);

 

178

--------------------------------------------------------------------------------


 

(viii)        who is a Party, a member of the Group or any related entity of a
Transaction Obligor;

 

(ix)          as a result of the registration of any Finance Document as
contemplated by any Finance Document or any legal opinion obtained in connection
with any Finance Document; or

 

(x)           with the consent of the Parent Guarantor;

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(A)                               in relation to sub-paragraphs (i), (ii) and
(iii) of paragraph (b) above, the person to whom the Confidential Information is
to be given has entered into a Confidentiality Undertaking except that there
shall be no requirement for a Confidentiality Undertaking if the recipient is a
professional adviser and is subject to professional obligations to maintain the
confidentiality of the Confidential Information;

 

(B)                               in relation to sub-paragraph (iv) of paragraph
(b) above, the person to whom the Confidential Information is to be given has
entered into a Confidentiality Undertaking or is otherwise bound by requirements
of confidentiality in relation to the Confidential Information they receive and
is informed that some or all of such Confidential Information may be
price-sensitive information;

 

(C)                               in relation to sub-paragraphs (v), (vi) and
(vii) of paragraph (b) above, the person to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no requirement to so inform if, in the opinion of that Finance Party,
it is not practicable so to do in the circumstances;

 

(c)                                  to any person appointed by that Finance
Party or by a person to whom sub-paragraph (i) or (ii) of paragraph (b) above
applies to provide administration or settlement services in respect of one or
more of the Finance Documents including without limitation, in relation to the
trading of participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this paragraph (c) if the service
provider to whom the Confidential Information is to be given has entered in to a
confidentiality agreement in such form as may be agreed between the Borrower and
the relevant Finance Party;

 

(d)                                 to any Rating Agency (including its
professional advisers) such Confidential Information as may be required to be
disclosed to enable such Rating Agency to carry out its normal rating activities
in relation to the Finance Documents and/or the Transaction Obligors if the
Rating Agency to whom the Confidential Information is to be given is informed of
its confidential nature and that some or all of such Confidential Information
may be price-sensitive information; and

 

(e)                                  to Sinosure.

 

179

--------------------------------------------------------------------------------


 

45.3                        Disclosure to numbering service providers

 

(a)                                 Any Finance Party may disclose to any
national or international numbering service provider appointed by that Finance
Party to provide identification numbering services in respect of this Agreement,
the Facility and/or one or more Obligors the following information:

 

(i)            names of Obligors;

 

(ii)           country of domicile of Obligors;

 

(iii)          place of incorporation/formation of Obligors;

 

(iv)          date of this Agreement;

 

(v)           Clause 47 (Governing Law);

 

(vi)          the names of the Facility Agent, the Security Agent and the
Mandated Lead Arrangers;

 

(vii)         date of each amendment and restatement of this Agreement;

 

(viii)        amount of Total Commitments;

 

(ix)          currency of the Facility;

 

(x)           type of Facility;

 

(xi)          ranking of Facility;

 

(xii)         a Termination Date;

 

(xiii)        changes to any of the information previously supplied pursuant to
sub-paragraphs (i) to (xii) above; and

 

(xiv)        such other information agreed between such Finance Party and the
Borrower,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)                                 The Parties acknowledge and agree that each
identification number assigned to this Agreement, the Facility and/or one or
more Obligors by a numbering service provider and the information associated
with each such number may be disclosed to users of its services in accordance
with the standard terms and conditions of that numbering service provider.

 

(c)                                  Each Obligor represents that none of the
information set out in sub-paragraphs (i) to (xiv) of paragraph (a) above is,
nor will at any time be, unpublished price-sensitive information.

 

45.4                        Entire agreement

 

This Clause 45 (Confidential Information) constitutes the entire agreement
between the Parties in relation to the obligations of the Finance Parties under
the Finance Documents regarding Confidential Information and supersedes any
previous agreement, whether express or implied, regarding Confidential
Information.

 

45.5                        Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated

 

180

--------------------------------------------------------------------------------


 

or prohibited by applicable legislation including securities law relating to
insider dealing and market abuse and each of the Finance Parties undertakes not
to use any Confidential Information for any unlawful purpose.

 

45.6                        Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:

 

(a)                                 of the circumstances of any disclosure of
Confidential Information made pursuant to sub-paragraph (v) of paragraph (b) of
Clause 45.2 (Disclosure of Confidential Information) except where such
disclosure is made to any of the persons referred to in that paragraph during
the ordinary course of its supervisory or regulatory function; and

 

(b)                                 upon becoming aware that Confidential
Information has been disclosed in breach of this Clause 45 (Confidential
Information).

 

45.7                        [Intentionally left blank]

 

46                                  COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

181

--------------------------------------------------------------------------------


 

SECTION 12

 

GOVERNING LAW AND ENFORCEMENT

 

47                                  GOVERNING LAW

 

This Agreement and the other Finance Documents (except as otherwise provided in
a Finance Document) and any non-contractual obligations arising out of or in
connection with them are governed by English law.

 

48                                  ENFORCEMENT

 

48.1                        Jurisdiction

 

(a)                                 The courts of England have non-exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement or any other Finance Documents to which the Obligor is a party
(including a dispute regarding the existence, validity or termination of this
Agreement or such Finance Document or any non-contractual obligation arising out
of or in connection with this Agreement or such Finance Document) (a “Dispute”).

 

(b)                                 The Obligors accept that the courts of
England are the most appropriate and convenient courts to settle Disputes and
accordingly no Obligor will argue to the contrary.

 

(c)                                  This Clause 48.1 (Jurisdiction) is for the
benefit of the Secured Parties only.  As a result, no Secured Party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Secured Parties may take
concurrent proceedings in any number of jurisdictions.

 

48.2                        Service of process

 

(a)                                 Without prejudice to any other mode of
service allowed under any relevant law, each Obligor (other than an Obligor
incorporated in England and Wales):

 

(i)            irrevocably appoints Cheesewrights as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Finance Document; and

 

(ii)           agrees that failure by a process agent to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.

 

(b)                                 If any person appointed as an agent for
service of process is unable for any reason to act as agent for service of
process, the Borrower (on behalf of all the Obligors) must immediately (and in
any event within five (5) days of such event taking place) appoint another agent
on terms acceptable to the Facility Agent.  Failing this, the Facility Agent may
appoint another agent for this purpose.

 

49                                  PATRIOT ACT NOTICE

 

49.1                        PATRIOT Act notice

 

Each of the Secured Parties hereby notifies the Obligors that pursuant to the
requirements of the PATRIOT Act and the policies and practices of the Secured
Parties, each of the Secured Parties is required to obtain, verify and record
certain information and documentation that identifies each Obligor, which
information includes the name and address of each Obligor and such other
information that will allow each of the Secured Parties to identify each Obligor
in accordance with the PATRIOT Act.

 

182

--------------------------------------------------------------------------------


 

EXECUTION PAGES

 

WHEREFORE, the Parties have caused this Facility Agreement executed on 1
December 2015 and dated as of 30 November 2015, as supplemented by a
supplemental agreement dated 28 December 2015 and as amended and restated by an
Amending and Restating Deed to be executed on 2016.

 

183

--------------------------------------------------------------------------------


 

GENER8 MARITIME SUBSIDIARY VII INC., as Borrower

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

GENER8 MARITIME, INC., as Parent Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

GENER8 STRENGTH LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

GENER8 SUPREME LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

GENER8 SUCCESS LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

184

--------------------------------------------------------------------------------


 

GENER8 ANDRIOTIS LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

GENER8 CHIOTIS LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

GENER8 MILTIADES LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

185

--------------------------------------------------------------------------------


 

CITIBANK, N.A., as Global Co-ordinator

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Global Co-ordinator

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Name:

 

Title:

 

 

186

--------------------------------------------------------------------------------


 

CITIBANK, N.A., as Bookrunner

 

 

 

 

 

 

 

Name:

 

Title:

 

 

187

--------------------------------------------------------------------------------


 

CITIBANK, N.A., as Mandated Lead Arranger

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

THE EXPORT-IMPORT BANK OF CHINA, as Mandated Lead Arranger

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH, as Mandated Lead Arranger

 

 

 

 

 

 

 

Name:

 

Title:

 

 

188

--------------------------------------------------------------------------------


 

CITIBANK, N.A., LONDON BRANCH, as Original Lender

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

THE EXPORT-IMPORT BANK OF CHINA, as Original Lender

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH, as Original Lender

 

 

 

 

 

 

 

Name:

 

Title:

 

 

189

--------------------------------------------------------------------------------


 

CITIBANK, N.A., LONDON BRANCH, as Hedge Counterparty

 

 

 

 

 

 

 

Name:

 

Title:

 

 

190

--------------------------------------------------------------------------------


 

CITIBANK, N.A., LONDON BRANCH, as ECA Co-ordinator and ECA Agent

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Facility Agent

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Security Agent

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Name:

 

Title:

 

 

191

--------------------------------------------------------------------------------


 

SCHEDULE 1

THE PARTIES

 

PART A

 

THE OBLIGORS

 

Name of Borrower

 

Place of Incorporation
or Formation

 

Registration number
(or equivalent, if any)

 

Address for Communication

 

 

 

 

 

 

 

GENER8 MARITIME SUBSIDIARY VII INC.

 

REPUBLIC OF MARSHALL ISLANDS

 

78649

 

299 PARK AVENUE,
2nd Floor
NEW YORK, NY 10171-0002
Attn: Chief Financial Officer
Telephone: (212) 763-5600
Facsimile: (212) 763-5608
E-mail: finance@gener8maritime.com



With a copy to:

 

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attention: Kenneth Chin, Esq.



Telephone: +1 212 715 9100
Facsimile: +1 212 715 8000

 

Name of Parent
Guarantor

 

Place of Incorporation
or Formation

 

Registration number
(or equivalent, if any)

 

Address for Communication

 

 

 

 

 

 

 

GENER8 MARITIME INC.

 

REPUBLIC OF MARSHALL ISLANDS

 

31343

 

299 PARK AVENUE,
2nd Floor
NEW YORK, NY 10171-0002
Attn: Chief Financial Officer
Telephone: (212) 763-5600
Facsimile: (212) 763-5608
E-mail: finance@gener8maritime.com

With a copy to:

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attention: Kenneth Chin, Esq.

Telephone: +1 212 715 9100
Facsimile: +1 212 715 8000

 

192

--------------------------------------------------------------------------------


 

Name of Owner
Guarantor / Hedge
Guarantor

 

Place of Incorporation
or Formation

 

Registration number
(or equivalent, if any)

 

Address for Communication

 

 

 

 

 

 

 

GENER8 STRENGTH LLC

GENER8 SUPREME LLC

GENER8 SUCCESS LLC

GENER8 ANDRIOTIS LLC

GENER8 CHIOTIS LLC

GENER8 MILTIADES LLC

 

 

REPUBLIC OF MARSHALL ISLANDS

 

963430

963435

963434

963431

 

963432

963433

 

299 PARK AVENUE,
2nd Floor

NEW YORK, NY 10171-0002

Attn: Chief Financial Officer

Telephone: (212) 763-5600

Facsimile: (212) 763-5608

E-mail: finance@gener8maritime.com

 

With a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Kenneth Chin, Esq.

 

Telephone: +1 212 715 9100

Facsimile: +1 212 715 8000

 

193

--------------------------------------------------------------------------------


 

PART B

 

THE ORIGINAL LENDERS

 

Name of Commercial Lender

 

Address for Communication

 

 

 

CITIBANK, N.A., LONDON BRANCH

 

Citibank N.A., London Branch,
Citigroup Centre, Canada Square,
London, E14 5LB
c/o Citibank International Limited,
Poland Branch
7/9 Traugutta str., 1st Floor
00-985 Warsaw, Poland
Attention: Loan Operations Department
(Kara Catt / Romina Coates — EAF Middle Office)
Telephone: +44 207986 4881
Facsimile: +44 207 655 2380
E-mail: cibuk.loans@citi.com

With a copy to:

388 Greenwich Street,
New York, NY, 10013
Attention: Meghan O’Connor
Telephone: +1 212 816 8557
Facsimile: N/A
E-mail: meghan.oconnor@citi.com

 

 

 

THE EXPORT-IMPORT BANK OF CHINA

 

No.30 Fu Xing Men Nei St., Xicheng District
Beijing, China100031
Attention: Transport Finance Department(Jenny Mi/ Wei Zhenyu)
Telephone: +86 10 83578412/83579512
Facsimile: +86 10 83578428/9
Email: mijie@eximbank.gov.cn/

weizhenyu@eximbank.gov.cn

 

 

 

BANK OF CHINA, NEW YORK BRANCH

 

Bank of China, New York Branch
410 Madison Avenue
New York, NY 10017
Attention: Operation Service Department

(Ms. Wenzhen Zhang)

Telephone: +1 646 231 3143

Facsimile: +1 212 371 4185
E-mail: synloanadmin.nyb@bocusa.com

wzhang@bocusa.com

 

194

--------------------------------------------------------------------------------


 

PART C

 

HEDGE COUNTERPARTIES

 

Name of Hedge
Counterparties

 

Address for Communication

 

 

 

CITIBANK, N.A., LONDON BRANCH

 

Citibank N.A., London Branch,

Citigroup Centre, Canada Square,

London, E14 5LB

c/o Citibank International Limited,
Poland Branch

7/9 Traugutta str., 1st Floor

00-985 Warsaw, Poland

Attention: Loan Operations Department

(Kara Catt / Romina Coates — EAF Middle Office)
Telephone: +44 207986 4881

Facsimile:  +44 207 655 2380

E-mail: cibuk.loans@citi.com

 

With a copy to:

 

388 Greenwich Street,
New York, NY, 10013

Attention: Meghan O’Connor

Telephone: +1 212 816 8557

Facsimile: N/A

E-mail:  meghan.oconnor@citi.com

 

195

--------------------------------------------------------------------------------


 

PART D

 

THE SERVICING PARTIES

 

Name of Facility Agent

 

Address for Communication

 

 

 

NORDEA BANK FINLAND PLC,
NEW YORK BRANCH

 

1211 Avenue of the Americas,

23rd Floor,

New York, NY 10036
Attn:  Shipping Offshore and Oil Services

 

Telephone:  +1 212 318 9636
Facsimile:   +1 212 421 4420
E-mail: dlny-ny-cadloan@nordea.com


with a copy to:

 

Essendropsgate 7
P.O. Box 1166 Sentrum
NO-0107 Oslo, Norway

 

Facsimile: +47 22 48 66 78
E-mail: agency.soosid@nordea.com

 

Name of Security Agent

 

Address for Communication

 

 

 

NORDEA BANK FINLAND PLC,
NEW YORK BRANCH

 

1211 Avenue of the Americas,

23rd Floor,

New York, NY 10036
Attn:  Shipping Offshore and Oil Services

 

Telephone:  +1 212 318 9636
Facsimile:   +1 212 421 4420
E-mail: dlny-ny-cadloan@nordea.com


with a copy to:

 

Essendropsgate 7
P.O. Box 1166 Sentrum
NO-0107 Oslo, Norway

 

Facsimile: +47 22 48 66 78
E-mail: agency.soosid@nordea.com

 

Name of ECA Agent

 

Address for Communication

 

 

 

CITIBANK, N.A.,
LONDON BRANCH

 

Citibank N.A., London Branch

c/o Citibank International Limited,
Poland Branch

7/9 Traugutta str., 1st Floor

00-985 Warsaw, Poland

Attention: Loan Operations Department

(Kara Catt/ Romina Coates — EAF Middle Office)

 

196

--------------------------------------------------------------------------------


 

 

 

Facsimile:  +44 207 655 2380

Telephone: +44 207986 4881

 

E-mail: cibuk.loans@citi.com

 

197

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONDITIONS PRECEDENT

 

PART A

 

CONDITIONS PRECEDENT TO INITIAL UTILISATION REQUEST

 

1                                         Obligors

 

1.1                               A copy of the Constitutional Documents of each
Obligor.

 

1.2                               A copy of a resolution of the board of
directors (or equivalent) of each Obligor:

 

(a)                                 approving the terms of, and the transactions
contemplated by, the Finance Documents to which it is a party and resolving that
it execute the Finance Documents to which it is a party;

 

(b)                                 authorizing a specified person or persons to
execute the Finance Documents to which it is a party on its behalf; and

 

(c)                                  authorizing a specified person or persons,
on its behalf, to sign and/or dispatch all documents and notices (including, if
relevant, a Utilisation Request) to be signed and/or dispatched by it under, or
in connection with, the Finance Documents to which it is a party.

 

1.3                               A specimen of the signature of each person
authorized by the resolution referred to in paragraph 1.2 above.

 

1.4                               A copy of a resolution signed by the holder of
the issued shares in each of the Owner Guarantors, approving the terms of, and
the transactions contemplated by, the Finance Documents to which that Owner
Guarantor is a party.

 

1.5                               A certificate of an authorized signatory of
the relevant Obligor certifying that each copy (but not an original) document
relating to it specified in paragraphs 1 and 2 this Part A of Schedule 2
(Conditions Precedent) and every other copy document (but not an original)
delivered by it under this Schedule, is correct, complete and in full force and
effect as at a date no earlier than the date of this Agreement.

 

2                                         Shipbuilding Contracts and other
Documents

 

2.1                               Copies of the Shipbuilding Contracts (which
shall for the avoidance of doubt, include the Intercompany Ship Delivery
Agreement) and the Merger Agreement and of all documents signed or issued by an
Obligor or its Affiliate or the Seller (or any of them) under or in connection
with it.

 

3                                         Finance Documents

 

3.1                               A duly executed copy of any Finance Document
not otherwise referred to in this Schedule 2 (Conditions Precedent).

 

3.2                               A duly executed copy of any other document
required to be delivered by each Finance Document if not otherwise referred to
this Schedule 2 (Conditions Precedent).

 

198

--------------------------------------------------------------------------------


 

4                                         Security

 

4.1                               A duly executed copy of the Account Security
in relation to each Account and of the Shares Security in respect of the
Borrower and each Owner Guarantor (and of each document to be delivered under
each of them).

 

4.2                               If applicable, a duly executed copy of each
Assignment of Hedging Agreement in respect of the Borrower or the Parent
Guarantor (as the case may be) (and of each document to be delivered under each
of them).

 

4.3                               Documentary evidence that the Security
intended to be created on or prior to the date of the first Utilisation Request
by each of the Finance Documents has been duly perfected under applicable law.

 

5                                         Legal opinions

 

5.1                               A legal opinion of Watson Farley & Williams
which shall be addressed to the Facility Agent, the Security Agent, the Lenders
and Sinosure on such matters concerning English laws.

 

5.2                               A legal opinion of Watson Farley & Williams
LLP which shall be addressed to the Facility Agent, the Security Agent, the
Lenders and Sinosure on such matters concerning the laws of the Marshall
Islands.

 

5.3                               A legal opinion of Global Law Office which
shall be addressed to the Facility Agent from lawyers (either issued or in a
form acceptable to the Facility Agent) on such matters concerning the laws of
the PRC in respect of Sinosure and/or the Sinosure Insurance Policies.

 

5.4                               Favourable legal opinions by lawyers appointed
by the Facility Agent on such matters concerning the laws of such relevant
jurisdictions as the Facility Agent may require, substantially in the form
distributed to the Original Lenders before signing this Agreement.

 

6                                         Other documents and evidence

 

6.1                               The Original Financial Statements of the
Parent Guarantor.

 

6.2                               Evidence that the fees, costs and expenses
then due from the Borrower pursuant to Clause 11 (Fees and Sinosure Premium) and
Clause 16 (Costs and Expenses) have been paid or will be paid by the first
Utilisation Date.

 

6.3                               Such evidence as the Facility Agent and
Sinosure may require for the Finance Parties to be able to satisfy each of their
“know your customer” or similar identification procedures in relation to the
transactions contemplated by the Finance Documents.

 

6.4                               A copy of Sinosure’s written approval notice
in respect of the transactions contemplated by the Finance Documents, in form
and substance satisfactory to the Lenders and CEXIM.

 

6.5                               Evidence that any process agent referred to in
Clause 48.2 (Service of process) has accepted its appointment.

 

6.6                               Evidence of written support by the competent
Chinese Embassy and China Chamber of Commerce for Import and Export of Machinery
and Electronic Products (CCCME) for the export of the Ships by the relevant
Seller.

 

199

--------------------------------------------------------------------------------


 

PART B

 

CONDITIONS PRECEDENT TO UTILISATION —  ADVANCE

 

In this Part:

 

“Relevant Advance” means the Advance for which a drawing has been requested
under the relevant Utilisation Request.

 

“Relevant Ship” means the Ship to which the proposed Advance relates.

 

“Relevant Owner Guarantor” means the Owner Guarantor owning the Relevant Ship.

 

1                                         Borrower and Relevant Owner Guarantor

 

A certificate of an authorized signatory of the Borrower and the Relevant Owner
Guarantor certifying that each copy document which it is required to provide
under this Part B of Schedule 2 (Conditions Precedent) is correct, complete and
in full force and effect as at the Utilisation Date for the Relevant Advance
(and in particular, that there are no further amendments and/or supplements to
the Shipbuilding Contract other than those previously provided to the Facility
Agent pursuant to Part A of this Schedule 2 (Conditions Precedent) or pursuant
to Part B of this Schedule 2 (Conditions Precedent)).

 

2                                         Finance Documents

 

2.1                               A duly executed copy of each Security Document
(other than the Mortgage and the relevant Manager’s Undertakings) if not
previously provided pursuant to Part A of this Schedule 2 (Conditions
Precedent).

 

2.2                               A duly executed copy of any other document
required to be delivered by each Finance Document if not previously provided
pursuant to Part A of this Schedule 2 (Conditions Precedent).

 

3                                         Ship and other security

 

3.1                               Such documentary evidence as the Facility
Agent and its legal advisers may require in relation to the due authorization
and execution of the relevant Shipbuilding Contracts by each of the parties
thereto.

 

3.2                               Such documentary evidence as the Facility
Agent and its legal advisers may require in relation to evidencing that the
relevant Owner Guarantor is the buyer (and shall be the legal and beneficial
owner) of the Relevant Ship.

 

3.3                               A duly executed original of the Mortgage in
respect of the relevant Ship and of each document to be delivered under or
pursuant thereto together with documentary evidence that the Mortgage in respect
of the Relevant Ship has been duly registered as a valid first preferred or
first priority ship mortgage in accordance with the laws of the jurisdiction of
its Approved Flag.

 

3.4                               Documentary evidence that the Relevant Ship:

 

(a)                                 has been unconditionally delivered by the
relevant Seller to, and accepted by, the Relevant Owner Guarantor under the
Shipbuilding Contract relating to the Relevant Ship and that the full purchase
price payable and all other sums due to such Seller under the said Shipbuilding
Contract, other than the sums to be financed pursuant to the Utilisation of the
Delivery

 

200

--------------------------------------------------------------------------------


 

Advance, have been, or upon the Utilisation of the Delivery Advance, will be,
paid to such Seller;

 

(b)                                 is definitively and if applicable,
permanently registered in the name of the Relevant Owner Guarantor under the
Approved Flag;

 

(c)                                  is in the absolute and unencumbered
ownership of the Relevant Owner Guarantor save as contemplated by the Finance
Documents;

 

(d)                                 maintains the Approved Classification with
the Approved Classification Society free of all overdue recommendations and
conditions of the Approved Classification Society; and

 

(e)                                  is insured in accordance with the
provisions of this Agreement and all requirements in this Agreement in respect
of insurances have been complied with.

 

3.5                               Documents establishing that the Relevant Ship
will, as from the Utilisation Date of the Relevant Advance, be managed
commercially by its Approved Commercial Manager and managed technically by its
Approved Technical Manager on terms acceptable to the Facility Agent acting with
the authorization of all of the Lenders together with:

 

(a)                                 to the extent commercially practicable, a
Manager’s Undertaking for each of the Approved Managers for the Relevant Ship;
and

 

(b)                                 copies of the relevant Pool Agreement (if
applicable and including all relevant novations, amendments, supplements
thereto), the relevant Approved Technical Manager’s Document of Compliance and
of the Relevant Ship’s Safety Management Certificate (together with any other
details of the applicable Safety Management System which the Facility Agent
requires) and of any other documents required under the ISM Code and the ISPS
Code in relation to the Relevant Ship including without limitation an ISSC.

 

3.6                               An opinion from an independent insurance
consultant acceptable to the Facility Agent on such matters relating to the
Insurances as the Facility Agent may reasonably require.

 

3.7                               Two Appraisals of the Relevant Ship stated to
be for the purposes of this Agreement and dated not earlier than 14 Business
Days before the Utilisation Date, evidencing the Fair Market Value of the
Relevant Ship.

 

3.8                               Copy of any Charter to which the Relevant Ship
is subject (including without limitation, any charter pursuant to the relevant
Pool Agreement (if any).

 

3.9                               The Relevant Ship’s INMARSAT number (or
equivalent).

 

4                                         Legal opinions

 

Legal opinions of the legal advisers to the Facility Agent in the jurisdiction
of the Approved Flag of the Relevant Ship, the Republic of the Marshall Islands,
the PRC and such other relevant jurisdictions as the Facility Agent may require.

 

5                                         Other documents and evidence

 

5.1                               Evidence that the fees, costs and expenses
then due from Borrower pursuant to Clause 11 (Fees) and Clause 16 (Costs and
Expenses) have been paid or will be paid by the Utilisation Date for the
Delivery Advance.

 

201

--------------------------------------------------------------------------------


 

5.2                               Evidence satisfactory to the Facility Agent
that the Parent Guarantor and/or one or more of its Subsidiaries has made
payment, or has procured the payment:

 

(a)                                 to the Seller, of the difference between
(i) the Contract Price payable under the Shipbuilding Contract relating to the
Relevant Ship and (ii) the sums to be financed pursuant to the Utilisation of
the relevant Advance, to the Seller; and

 

(b)                                 to the Debt Service Reserve Account, an
amount equal to the aggregate of:

 

(i)            the first Repayment Instalment and the amount of interest payable
on the first due date for payment of interest relating to the Vessel Loan
relating to the Relevant Advance; and

 

(ii)           the next Repayment Instalment and amount of interest payment on
the next due date for payment of interest in respect of each utilised Vessel
Loan,

 

provided that payment of such amounts may, if requested by the Borrower, be
financed by the proceeds of the Relevant Advance in accordance with and upon
fulfilment of the conditions set out in Clause 3.1(c) (Purpose).

 

5.3                               Evidence satisfactory to the ECA Agent that
the relevant Sinosure Premium payable by the Borrower for the Relevant Advance,
have been paid or will be paid by the Utilisation Date of the Relevant Advance.

 

5.4                               Evidence satisfactory to the Facility Agent
that the Relevant Owner Guarantor is or will be the legal and beneficial owner
of the Relevant Ship pursuant to its Shipbuilding Contract by the Utilisation
Date of the Relevant Advance.

 

5.5                               Certified copies of the duly executed Sinosure
Insurance Policy relating to the Relevant Ship together with such documentary
evidence as the ECA Agent and its legal advisers may require in relation to the
due authorisation and execution by Sinosure of such Sinosure Insurance Policy.

 

5.6                               Confirmation from the ECA Agent that it has
not been notified by Sinosure of cancellation of any existing Sinosure Insurance
Policy in relation to any Ship.

 

5.7                               A certified English translation in respect of
any other documents referred to above as may be required by the Facility Agent.

 

202

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

UTILISATION REQUEST

 

From:               GENER8 MARITIME SUBSIDIARY VII INC.

 

To:                             NORDEA BANK FINLAND PLC, NEW YORK BRANCH as
Facility Agent

 

Dated:           [·]

 

Dear Sirs

 

GENER8 MARITIME SUBSIDIARY VII INC. — Facility Agreement dated [·] (the
“Agreement”)

 

1                                         We refer to the Agreement.  This is a
Utilisation Request.  Terms defined in the Agreement have the same meaning in
this Utilisation Request unless given a different meaning in this Utilisation
Request.

 

2                                         We wish to borrow the Advance under
Vessel Loan relating to Ship [·] on the following terms:

 

Proposed Utilisation Date:

[·] (or, if that is not a Business Day, the next Business Day)

 

 

Amount:

[·] or, if less, the Available Commitment of all Lenders in relation to such
Vessel Loan

 

 

Interest Period:

[·]

 

3                                         We confirm that each condition
specified in Clause 4.1 (Initial conditions precedent) and Clause 4.2 (Further
conditions precedent) of this Agreement as they relate to the Advance to which
this Utilisation Request refers is satisfied on the date of this Utilisation
Request.

 

4                                         The proceeds of this Advance should be
credited to: [account].

 

5                                         This Utilisation Request is
irrevocable.

 

Yours faithfully

 

 

 

 

 

[·]

 

authorized signatory for

 

GENER8 MARITIME SUBSIDIARY VII INC.

 

 

203

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

COMMITMENTS

 

 

 

LENDER

 

COMMITMENT ($)

 

Ship A

 

Citibank, N.A., London Branch (“Citibank”)

 

6,696,202.50

 

 

 

The Export-Import Bank of China (“CEXIM”)

 

33,481,012.50

 

 

 

Bank of China, New York Branch (“BOC”)

 

26,784,810.00

 

 

 

 

 

 

 

TOTAL COMMITMENT FOR SHIP A ($)

 

 

 

66,962,025.00

 

 

 

 

 

 

 

Ship B

 

Citibank

 

6,696,202.50

 

 

 

CEXIM

 

33,481,012.50

 

 

 

BOC

 

26,784,810.00

 

 

 

 

 

 

 

TOTAL COMMITMENT FOR SHIP B ($)

 

 

 

66,962,025.00

 

 

 

 

 

 

 

Ship C

 

Citibank

 

6,282,586.13

 

 

 

CEXIM

 

31,412,930.62

 

 

 

BOC

 

25,130,344.50

 

 

 

 

 

 

 

TOTAL COMMITMENT FOR SHIP C ($)

 

 

 

62,825,861.25

 

 

204

--------------------------------------------------------------------------------


 

 

 

LENDER

 

COMMITMENT ($)

 

Ship D

 

Citibank

 

6,282,586.13

 

 

 

CEXIM

 

31,412,930.62

 

 

 

BOC

 

25,130,344.50

 

 

 

 

 

 

 

TOTAL COMMITMENT FOR SHIP D ($)

 

 

 

62,825,861.25

 

 

 

 

 

 

 

Ship E

 

Citibank

 

6,282,586.13

 

 

 

CEXIM

 

31,412,930.62

 

 

 

BOC

 

25,130,344.50

 

 

 

 

 

 

 

TOTAL COMMITMENT FOR SHIP E ($)

 

 

 

62,825,861.25

 

 

 

 

 

 

 

Ship F

 

Citibank

 

6,282,586.13

 

 

 

CEXIM

 

31,412,930.62

 

 

 

BOC

 

25,130,344.50

 

 

 

 

 

 

 

TOTAL COMMITMENT FOR SHIP F ($)

 

 

 

62,825,861.25

 

 

 

 

 

 

 

TOTAL COMMITMENTS OF THE LENDERS

 

 

 

 385,227,495.00

 

 

205

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

FORM OF TRANSFER CERTIFICATE

 

To:                             [·] as Facility Agent

 

From:               [The Existing Lender] (the “Existing Lender”) and [The New
Lender] (the “New Lender”)

 

Dated:  [·]

 

Dear Sirs

 

GENER8 MARITIME SUBSIDIARY VII INC.  — Facility Agreement dated [·] (the
“Agreement”)

 

1                                         We refer to the Agreement.  This is a
Transfer Certificate.  Terms defined in the Agreement have the same meaning in
this Transfer Certificate unless given a different meaning in this Transfer
Certificate.

 

2                                         We refer to Clause 28.5 (Procedure for
transfer) of the Agreement:

 

(a)                                 The Existing Lender and the New Lender agree
to the Existing Lender transferring to the New Lender by novation all of the
Existing Lender’s rights and obligations under the Agreement and the other
Finance Documents which relate to that portion of the Existing Lender’s
Commitment and Contribution in the Loan under the Agreement as specified in the
Schedule in accordance with Clause 28.5 (Procedure for transfer) of the
Agreement.

 

(b)                                 The proposed Transfer Date is [·].

 

(c)                                  The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of Clause
38.2 (Addresses) of the Agreement are set out in the Schedule.

 

3                                         The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 28.4 (Limitation of responsibility of Existing Lenders) of the Agreement.

 

4                                         This Transfer Certificate may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Transfer
Certificate.

 

5                                         This Transfer Certificate and any
non-contractual obligations arising out of or in connection with it, are
governed by English law.

 

6                                         This Transfer Certificate has been
entered into on the date stated at the beginning of this Transfer Certificate.

 

7                                         The New Lender confirms that,
immediately following the effective date of this Transfer Certificate, it will
be a FATCA Exempt Party.

 

Note: The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions.  It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to

 

206

--------------------------------------------------------------------------------


 

perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

207

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details

 

for notices and account details for payments.]

 

[Existing Lender]

 

[New Lender]

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [·].

 

[Facility Agent]

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

208

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

FORM OF ASSIGNMENT AGREEMENT

 

To:                             [·] as Facility Agent and [·] as Borrower, for
and on behalf of each Obligor

 

From:               [the Existing Lender] (the “Existing Lender”) and [the New
Lender] (the “New Lender”)

 

Dated:  [·]

 

Dear Sirs

 

GENER8 MARITIME SUBSIDIARY VII INC.  — Facility Agreement dated [·] (the
“Agreement”)

 

1                                         We refer to the Agreement.  This is an
Assignment Agreement.  Terms defined in the Agreement have the same meaning in
this Assignment Agreement unless given a different meaning in this Assignment
Agreement.

 

2                                         We refer to Clause 28.6 (Procedure for
assignment):

 

(a)                                 The Existing Lender assigns absolutely to
the New Lender all the rights of the Existing Lender under the Agreement, the
other Finance Documents and in respect of the Transaction Security which
correspond to that portion of the Existing Lender’s Commitment and Contribution
in the Loan under the Agreement as specified in the Schedule.

 

(b)                                 The Existing Lender is released from all the
obligations of the Existing Lender which correspond to that portion of the
Existing Lender’s Commitments and Contribution in the Loan under the Agreement
specified in the Schedule.

 

(c)                                  The New Lender becomes a Party as a Lender
and is bound by obligations equivalent to those from which the Existing Lender
is released under paragraph (b) above.

 

(d)                                 All rights and interests (present, future or
contingent) which the Existing Lender has under or by virtue of the Finance
Documents are assigned to the New Lender absolutely, free of any defects in the
Existing Lender’s title and of any rights or equities which the Borrower or any
other [Transaction] Obligor had against the Existing Lender.

 

3                                         The proposed Transfer Date is [·].

 

4                                         On the Transfer Date the New Lender
becomes Party to the Finance Documents as a Lender.

 

5                                         The Facility Office and address, fax,
number and attention details for notices of the New Lender for the purposes of
Clause 38.2 (Addresses) are set out in the Schedule.

 

6                                         The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 28.4 (Limitation of responsibility of Existing Lenders).

 

7                                         This Assignment Agreement acts as
notice to the Facility Agent (on behalf of each Finance Party) and, upon
delivery in accordance with Clause 28.7 (Copy of Transfer Certificate or
Assignment Agreement to Borrower), to the Borrower (on behalf of each
[Transaction] Obligor) of the assignment referred to in this Assignment
Agreement.

 

209

--------------------------------------------------------------------------------


 

8                                         This Assignment Agreement may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Assignment
Agreement.

 

9                                         This Assignment Agreement and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

10                                  This Assignment Agreement has been entered
into on the date stated at the beginning of this Assignment Agreement.

 

Note: The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions.  It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

210

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment rights and obligations to be transferred by assignment, release and
accession

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices
and account details for payments]

 

[Existing Lender]

 

[New Lender]

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

This Assignment Agreement is accepted by the Facility Agent and the Transfer
Date is confirmed as [·].

 

Signature of this Assignment Agreement by the Facility Agent constitutes
confirmation by the Facility Agent of receipt of notice of the assignment
referred to herein, which notice the Facility Agent receives on behalf of each
Finance Party.

 

[Facility Agent]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

211

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                             NORDEA BANK FINLAND PLC, NEW YORK BRANCH as
Facility Agent

 

From:               GENER8 MARITIME, INC.

 

Dated:  [·]

 

Dear Sirs

 

GENER8 MARITIME SUBSIDIARY VII INC.  — Facility Agreement dated [·] (the
“Agreement”)

 

1                                         We refer to the Agreement.  This is a
Compliance Certificate.  Terms defined in the Agreement have the same meaning
when used in this Compliance Certificate unless given a different meaning in
this Compliance Certificate.

 

2                                         We confirm that:  [Insert details of
covenants to be certified]

 

3                                         We confirm that as at the date hereof:

 

(a)                                 no [Event of] Default is continuing.](1)

 

(b)                                 no event which would result in an Material
Adverse Effect has occurred or would result from the proposed Advance; and

 

(c)                                  the Repeating Representations to be made by
each Obligor are true and correct in all material respects, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which they shall be true and correct in all material respects as of such
earlier date (but further provided that the representation made under Clause
18.7 (Financial statements; Financial Condition; Undisclosed Liabilities) which
shall be made with reference to the latest financial statements provided under
the Agreement and as at the last day of the financial period in relation to
which such financial statements relate).

 

Yours faithfully,

 

 

 

 

[·]

 

authorized signatory for

 

GENER8 MARITIME, INC.

 

 

 

[insert applicable certification language]

 

 

 

 

 

for and on behalf of

 

[name of Auditors of the Parent Guarantor]

 

 

--------------------------------------------------------------------------------

(1) If this statement cannot be made, the certificate should identify any [Event
of] Default that is continuing and the steps, if any, being taken to remedy it.

 

212

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

DETAILS OF SHIPS

 

Ship

 

Hull
Number

 

Owner Guarantor

 

Builder

 

Shipbuilding Contract

 

Ship Name

 

Approved Classification

 

Scheduled
Delivery
Date

 

Maximum
Contract Price
(USD)

 

Ship A

 

H1384

 

Gener8 Strength LLC (“Owner Guarantor A”)

 

SWS(2)

 

Shipbuilding Contract dated 21 March 2014 (Supplement dated 21 March 2014 and
Addendum No.1 dated 21 March 2014) signed by Navig8 Crude Tankers Inc.

 

Gener8 Strength

 

ABS/CCS

 

10/29/15

 

99,203,000.00

 

Ship B

 

H1385

 

Gener8 Supreme LLC (“Owner Guarantor B”)

 

SWS

 

Shipbuilding Contract dated 21 March 2014 (Supplement dated 21 March 2014 and
Addendum No.1 dated 21 March 2014) signed by Navig8 Crude Tankers Inc.

 

Gener8 Supreme

 

ABS/CCS

 

1/6/16

 

99,203,000.00

 

Ship C

 

H1355

 

Gener8 Success LLC (“Owner Guarantor C”)

 

SWS

 

Shipbuilding Contract dated 17 December 2013 (Supplement dated 17 December 2013)
signed by Navig8 Crude Tankers Inc.

 

Gener8 Success

 

ABS/CCS

 

3/30/16

 

93,075,350.00

 

Ship D

 

H1356

 

Gener8 Andriotis LLC (“Owner Guarantor D”)

 

SWS

 

Shipbuilding Contract dated 17 December 2013 (Supplement dated 17 December 2013)
signed by Navig8 Crude Tankers Inc.

 

Gener8 Andriotis

 

ABS/CCS

 

4/30/16

 

93,075,350.00

 

 

--------------------------------------------------------------------------------

(2) Shanghai Waigaoqiao Shipbuilding Co., Ltd.

 

213

--------------------------------------------------------------------------------


 

Ship

 

Hull
Number

 

Owner Guarantor

 

Builder

 

Shipbuilding Contract

 

Ship Name

 

Approved Classification

 

Scheduled
Delivery
Date

 

Maximum
Contract Price
(USD)

 

Ship E

 

H1357

 

Gener8 Chiotis LLC (“Owner Guarantor E”)

 

SWS

 

Shipbuilding Contract dated 17 December 2013 (Supplement dated 17 December 2013)
signed by Navig8 Crude Tankers Inc.

 

Gener8 Chiotis

 

ABS/CCS

 

8/23/16

 

93,075,350.00

 

Ship F

 

H1358

 

Gener8 Miltiades LLC (“Owner Guarantor F”)

 

SWS

 

Shipbuilding Contract dated 17 December 2013 (Supplement dated 17 December 2013)
signed by Navig8 Crude Tankers Inc.

 

Gener8 Miltiades

 

ABS/CCS

 

11/1/16

 

93,075,350.00

 

 

214

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

ERISA PLANS AND CONTRIBUTIONS

 

General Maritime Corporation 401(k) Plan and Trust

 

215

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

SUBSIDIARIES

 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

 

GMR Zeus LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Atlas LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Hercules LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Ulysses LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Poseidon LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

Victory Ltd.

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Bermuda

 

Vision Ltd.

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Bermuda

 

GMR Spartiate LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Maniate LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR St Nikolas LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR George T LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Kara G LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of Liberia

 

GMR Harriet G LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of Liberia

 

GMR Orion LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Argus LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Spyridon LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Horn LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Phoenix LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

 

216

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

 

GMR Strength LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of Liberia

 

GMR Daphne LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Defiance LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of Liberia

 

GMR Elektra LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Republic of the Marshall Islands

 

Companion Ltd.

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Bermuda

 

Compatriot Ltd.

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Bermuda

 

Consul Ltd.

 

Gener8 Maritime Subsidiary II Inc.

 

100

%

Bermuda

 

Gener8 Maritime Subsidiary III Ltd.

 

Gener8 Maritime, Inc.

 

100

%

Bermuda

 

Gener8 Maritime Subsidiary NEW IV Inc.

 

Gener8 Maritime, Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Minotaur LLC

 

Gener8 Maritime Subsidiary NEW IV Inc.

 

100

%

Republic of Liberia

 

GMR Agamemnon LLC

 

Gener8 Maritime Subsidiary NEW IV Inc.

 

100

%

Republic of Liberia

 

GMR Hope LLC

 

Gener8 Maritime Subsidiary NEW IV Inc.

 

100

%

Republic of the Marshall Islands

 

GMR Chartering LLC

 

Gener8 Maritime Subsidiary NEW IV Inc.

 

100

%

New York

 

Gener8 Maritime Management LLC

 

Gener8 Maritime Subsidiary NEW IV Inc.

 

100

%

Republic of the Marshall Islands

 

General Maritime Management (Portugal) LLC

 

Gener8 Maritime Management LLC

 

100

%

Republic of the Marshall Islands

 

Unique Tankers LLC

 

Gener8 Maritime Management LLC

 

100

%

Republic of the Marshall Islands

 

General Maritime Management (Portugal) Limitada

 

Gener8 Maritime Management (Portugal) LLC

 

100

%

Portugal

 

General Maritime Crewing Pte. Limited

 

Gener8 Maritime Management (Portugal) LLC

 

100

%

Singapore

 

General Maritime Crewing Pte. Limited (India Division Office; not a separate
entity)

 

Gener8 Maritime Crewing Pte. Limited

 

100

%

India

 

 

217

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

 

General Maritime Crewing Pte. Limited

 

Gener8 Maritime Crewing Pte. Limited

 

100

%

Russia

 

Gener8 Maritime Subsidiary V Inc.

 

Gener8 Maritime, Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Maritime Subsidiary VIII Inc.

 

Gener8 Maritime Subsidiary V Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Neptune LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Athena LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Apollo LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Ares LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Hera LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Constantine LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Oceanus LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Nautilus LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Macedon LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Noble LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Ethos LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Perseus LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Theseus LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Hector LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Nestor LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Maritime

 

Gener8 Maritime, Inc.

 

100

%

Republic of the

 

 

218

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

 

Subsidiary VII Inc.

 

 

 

 

 

Marshall Islands

 

Gener8 Strength LLC

 

Gener8 Maritime Subsidiary VII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Supreme LLC

 

Gener8 Maritime Subsidiary VII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Andriotis LLC

 

Gener8 Maritime Subsidiary VII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Miltiades LLC

 

Gener8 Maritime Subsidiary VII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Success LLC

 

Gener8 Maritime Subsidiary VII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Chiotis LLC

 

Gener8 Maritime Subsidiary VII Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Maritime Subsidiary VI Inc.

 

Gener8 Maritime, Inc.

 

100

%

Republic of the Marshall Islands

 

Concord Ltd.

 

Gener8 Maritime Subsidiary VI Inc.

 

100

%

Bermuda

 

Contest Ltd.

 

Gener8 Maritime Subsidiary VI Inc.

 

100

%

Bermuda

 

Concept Ltd.

 

Gener8 Maritime Subsidiary VI Inc.

 

100

%

Bermuda

 

Gener8 Maritime Subsidiary Inc.

 

Gener8 Maritime, Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Strength Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Supreme Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Andriotis Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Miltiades Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Success Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Chiotis Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Tankers 1 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Tankers 2 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

 

219

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

 

Gener8 Tankers 3 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Tankers 4 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Tankers 5 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Tankers 6 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Tankers 7 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

Gener8 Tankers 8 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100

%

Republic of the Marshall Islands

 

STI Cavaliere Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100

%

Republic of the Marshall Islands

 

STI Dundee Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100

%

Republic of the Marshall Islands

 

STI Edinburgh Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100

%

Republic of the Marshall Islands

 

STI Esles Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100

%

Republic of the Marshall Islands

 

STI Glasgow Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100

%

Republic of the Marshall Islands

 

STI Newcastle Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100

%

Republic of the Marshall Islands

 

STI Perth Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100

%

Republic of the Marshall Islands

 

 

220

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

FINANCIAL INDEBTEDNESS

 

1                                         Approximately $622,317,313 remaining
instalment payments as of 12 May 2016 due under the shipbuilding contracts for
21 VLCCs.

 

2                                         Letter of credit of $1,385,378 dated
as of 30 June 2015 by and among Fisher-Park Lane Owner LLC, as landlord and
General Maritime Corporation, as tenant.

 

221

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

INSURANCES

 

NONE.

 

222

--------------------------------------------------------------------------------


 

SCHEDULE 13

 

EXISTING TRANSACTIONS

 

1.              Corporate Administration Agreement, dated 17 December 2013,
between Navig8 Crude Tankers Inc. and Navig8 Asia Pte Ltd (amended on 25
March 2014 and 7 May 2015)

 

2.              Project Structuring Agreement, dated 17 December 2013, between
Navig8 Limited and Navig8 DMCC (amended on 25 March 2014)

 

3.              Plan Approval and Construction Supervision Agreement Relating to
Hull No’s. NTP0137 and NTP0138, dated 25 March 2014, between Navig8 Crude
Tankers Inc. and Navig8 Shipmanagement Pte Ltd.

 

223

--------------------------------------------------------------------------------


 

SCHEDULE 14

 

NON-CASH CHARGES

 

1.              noncash interest expense and amortization of debt discount and
commissions and other fees and charges, amortization or write off of deferred
financing fees, debt issuance costs, commissions, fees and expenses and to the
extent not reflected in consolidated interest, any losses on any interest rate
hedging agreements (including, without limitation, any Hedging Agreements) and
Other Hedging Agreements, associated with Financial Indebtedness for such period
(whether amortized or immediately expensed) less any gains on any interest rate
hedging agreements (including, without limitation, any Hedging Agreements) and
Other Hedging Agreements;

 

2.              all amounts attributable to impairment charges on intangible
assets, including, without limitation, amortization of intangible assets
(including goodwill) for such period;

 

3.              any non-cash management retention or incentive program payments
for such period, including any accelerated charges relating to option plans;

 

4.              non-cash restricted stock compensation, including, without
limitation, any restricted stock units; and

 

5.              losses on minority interests owned by any person, all losses
from investments recorded using the equity method and the noncash impact of
accounting changes or restatements less any gains on such minority interests or
investments for such period.

 

224

--------------------------------------------------------------------------------


 

SCHEDULE 15

 

TIMETABLES

 

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))

 

Five (5) Business Days before the intended Utilisation Date (Clause 5.1
(Delivery of a Utilisation Request)) or the expiry of the preceding Interest
Period (Clause 9.1 (Interest Periods))

 

 

 

Facility Agent notifies the Lenders of the Advance in accordance with Clause 5.4
(Lenders’ participation)

 

Four (4) Business Days before the intended Utilisation Date.

 

 

 

LIBOR is fixed

 

Quotation Day as of 11:00 am New York time

 

225

--------------------------------------------------------------------------------


 

SCHEDULE 16

 

FORM OF MT 199

 

Swift message to accompany MT103 payment for US$ [·] sent under swift reference
number [·].

 

TO THE ATTENTION OF [Bank Name] ([Swift Address]), ADDRESS: [Street Address],
ATTENTION: [Name, Telephone, Email]

 

Re: The Shipbuilding Contract dated [·] (as AMENDED, NOVATED and/or supplemented
from time to time, the “Shipbuilding Contract”) made between [Original Buyer
Name] WITH ADDRESS AT [·] (THE “ORIGINAL BUYER”) AND [Shipyard Name] WITH
ADDRESS AT [·] [(the “Seller”)]/[(the “Builder”) AND [·] (together with the
Builder, the “Seller”)] TO BE NOVATED TO [New Buyer Name] AS NEW BUYER (THE
“BUYER”) FOR THE CONSTRUCTION OF [Shipyard Name] HULL [·] TO BE NAMED [·] (THE
“VESSEL”).

 

We confirm having irrevocably remitted to you for value [DATE] an amount of US$
[·] (United States Dollars [·] only) being PART OF the delivery instalment in
respect of the purchase of the Vessel by the Buyer from the Seller pursuant to
the Shipbuilding Contract.

 

This amount is to be held to the sole order of [NORDEA BANK FINLAND PLC, NEW
YORK BRANCH] under reference — [Shipyard Name] HULL [Hull Number] (to be named
[Vessel Name]) delivery instalment.

 

You are hereby instructed to hold these funds and release them to the Builder
only upon presentation to you by the Seller of a fax copy of the protocol of
delivery and acceptance for the Vessel duly signed by the authorised
representatives of the Seller and the Buyer and countersigned by any one of the
following:

 

[Name, Nationality, Passport Number]

[Name, Nationality, Passport Number]

[Name, Nationality, Passport Number]

 

EACH OF [Law firm’s name], ACTING SINGLY ON BEHALF OF [NORDEA BANK FINLAND PLC,
NEW YORK BRANCH].

 

These monies, when released, may only be used for payment to the account of the
Seller with [Seller Bank Name, Address] in or towards satisfaction of the
balance of the purchase price for the Vessel, payment instructions:

 

1.              BANK: [·]

2.              ACCOUNT NO.: [·]

3.              CORRESPONDENT BANK: [·]

4.              BENEFICIARY: [·]

5.              REFERENCE: [·]

 

In the event that all or any part of the amount so remitted has not been
released in accordance with the foregoing instructions by close of business on
[date, to be not later than 5 business days after the scheduled delivery date],
then all of the money held by you must be immediately returned by remitting the
same to [NORDEA BANK FINLAND PLC, NEW YORK BRANCH (swift code NDEAUS3NXXX)], for
THE account of [Borrower] Account number [·] under reference: attn CREDIT
ADMINISTRATION DEPARTMENT RE: [Borrower Name] — return of purchase price of the
vessel [·].

 

If you have any questions please contact [·] telephone no. [·] AT [NORDEA BANK
FINLAND PLC, NEW YORK BRANCH.]

 

226

--------------------------------------------------------------------------------


 

APPENDIX 1

 

PART B

 

FORM OF CLEAN COPY AMENDED AND RESTATED
LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED FINAL VERSION

 

FACILITY AGREEMENT DATED AS OF 30 NOVEMBER 2015

AS SUPPLEMENTED BY A SUPPLEMENTAL AGREEMENT DATED 28 DECEMBER 2015 AND

AS AMENDED AND RESTATED BY AN AMENDING AND RESTATING DEED DATED 29 JUNE 2016
TERM LOAN FACILITY OF UP TO $385,227,495

 

GENER8 MARITIME SUBSIDIARY VII INC.
as Borrower

 


THE COMPANIES listed in Part A of Schedule 1

as joint and several Owner Guarantors and
joint and several Hedge Guarantors

 

GENER8 MARITIME, INC.

as Parent Guarantor

 

CITIBANK, N.A.
NORDEA BANK FINLAND PLC, NEW YORK BRANCH
as Global Co-ordinators

 

CITIBANK, N.A.
as Bookrunner

 

CITIBANK, N.A.
THE EXPORT-IMPORT BANK OF CHINA

BANK OF CHINA, NEW YORK BRANCH

as Mandated Lead Arrangers

 

THE BANKS AND FINANCIAL INSTITUTIONS listed in Part B of Schedule 1

as Original Lenders

 

THE BANKS AND FINANCIAL INSTITUTIONS listed in Part C of Schedule 1

as Hedge Counterparties

 

CITIBANK, N.A., LONDON BRANCH

as ECA Co-ordinator and ECA Agent

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH
as Facility Agent and Security Agent

 

--------------------------------------------------------------------------------


 

Index

 

Clause

 

 

Page

 

 

 

Section 1 Interpretation

 

2

1

Definitions and Interpretation

 

2

Section 2 The Facility

 

41

2

The Facility

 

41

3

Purpose

 

42

4

Conditions of Utilisation

 

43

Section 3 Utilisation

 

45

5

Utilisation

 

45

Section 4 Repayment, Prepayment and Cancellation

 

48

6

Repayment

 

48

7

Prepayment and Cancellation

 

48

Section 5 Costs of Utilisation

 

53

8

Interest

 

53

9

Interest Periods

 

56

10

Changes to the Calculation of Interest

 

56

11

Fees and Sinosure Premium

 

57

Section 6 Additional Payment Obligations

 

59

12

Tax Gross Up and Indemnities; FATCA

 

59

13

Increased Costs

 

62

14

Other Indemnities

 

63

15

Mitigation by the Finance Parties

 

66

16

Costs and Expenses

 

68

Section 7 Guarantees

 

69

17

Guarantee and Indemnity

 

69

Section 8 Representations, Undertakings and Events of Default

 

74

18

Representations

 

74

19

Information Undertakings

 

84

20

Financial Covenants

 

89

21

General Undertakings

 

89

22

Insurance Undertakings

 

107

23

Shipbuilding Contract Undertakings

 

111

24

General Ship Undertakings

 

112

25

Security Cover

 

119

26

Application of Earnings

 

120

27

Events of Default

 

122

Section 9 Changes to Parties

 

128

28

Changes to the Lenders

 

128

29

Changes to the Obligors

 

133

Section 10 The Finance Parties

 

134

30

The Facility Agent and the Mandated Lead Arrangers

 

134

31

The Security Agent

 

143

32

ECA Agent

 

156

33

sinosure Specific Provisions

 

157

34

Conduct of Business by the Finance Parties

 

165

35

Sharing among the Finance Parties

 

165

Section 11 Administration

 

167

36

Payment Mechanics

 

167

37

Set-Off

 

171

37A

Bail-In

 

171

38

Notices

 

171

39

Calculations and Certificates

 

174

40

Partial Invalidity

 

174

41

Remedies and Waivers

 

174

42

Settlement or Discharge Conditional

 

174

43

Irrevocable Payment

 

174

44

Amendments and Waivers

 

175

 

--------------------------------------------------------------------------------


 

45

Confidential Information

 

176

46

Counterparts

 

180

Section 12 Governing Law and Enforcement

 

181

47

Governing Law

 

181

48

Enforcement

 

181

49

PATRIOT Act Notice

 

181

 

 

 

 

Execution

 

 

 

 

 

Execution Pages

 

182

 

 

 

Schedules

 

 

 

 

 

Schedule 1 The Parties

 

191

Part A The Obligors

 

191

Part B The Original Lenders

 

193

Part C Hedge Counterparties

 

194

Part D The Servicing Parties

 

195

Schedule 2 Conditions Precedent

 

197

Part A Conditions Precedent to Initial Utilisation Request

 

197

Part B Conditions Precedent to Utilisation — Advance

 

199

Schedule 3 Utilisation Request

 

202

Schedule 4 Commitments

 

203

Schedule 5 Form of Transfer Certificate

 

205

Schedule 6 Form of Assignment Agreement

 

208

Schedule 7 Form of Compliance Certificate

 

211

Schedule 8 Details of Ships

 

212

Schedule 9 ERISA Plans and contributions

 

214

Schedule 10 Subsidiaries

 

215

Schedule 11 Financial Indebtedness

 

220

Schedule 12 Insurances

 

221

Schedule 13 Existing Transactions

 

222

Schedule 14 Non-Cash Charges

 

223

Schedule 15 Timetables

 

224

Schedule 16 Form of MT 199

 

225

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated as of 30 November 2015 as supplemented by a supplemental
agreement dated 28 December 2015 and as amended and restated by an amending and
restating deed dated 29 June 2016.

 

PARTIES

 

(1)                                 GENER8 MARITIME SUBSIDIARY VII INC., a
corporation incorporated and existing under the laws of the Republic of the
Marshall Islands whose registered office is at Trust Company Complex, Ajeltake
Road, Ajeltake Island, Majuro, Marshall Islands MH96960 as borrower (the
“Borrower”);

 

(2)                                 The limited liability companies listed in
Part A of Schedule 1 (The Parties) therein as joint and several owner guarantors
(the “Owner Guarantors”) and as joint and several hedge guarantors (the “Hedge
Guarantors”);

 

(3)                                 GENER8 MARITIME, INC., a corporation
incorporated and existing under the laws of the Republic of the Marshall Islands
whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands MH96960 as the parent guarantor (the “Parent
Guarantor”);

 

(4)                                 CITIBANK, N.A. and NORDEA BANK FINLAND PLC,
NEW YORK BRANCH as global co-ordinators (the “Global Co-ordinators” and each, a
“Global Co-ordinator”);

 

(5)                                 CITIBANK, N.A. as bookrunner (the
“Bookrunner”);

 

(6)                                 CITIBANK, N.A., THE EXPORT-IMPORT BANK OF
CHINA and BANK OF CHINA, NEW YORK BRANCH as mandated lead arrangers (the
“Mandated Lead Arrangers” and each, a “Mandated Lead Arranger”);

 

(7)                                 THE BANKS AND FINANCIAL INSTITUTIONS listed
in Part B of Schedule 1 (The Parties) as lenders (the “Original Lenders” and
each, an “Original Lender”);

 

(8)                                 THE BANKS AND FINANCIAL INSTITUTIONS listed
in Part C of Schedule 1 (The Parties) as hedge counterparties (the “Hedge
Counterparties” and each a, “Hedge Counterparty”);

 

(9)                                 CITIBANK, N.A., LONDON BRANCH as ECA agent
(the “ECA Agent”) and as ECA co-ordinator (the “ECA Co-ordinator”);

 

(10)                          NORDEA BANK FINLAND PLC, NEW YORK BRANCH as agent
of the other Finance Parties (the “Facility Agent”); and

 

(11)                          NORDEA BANK FINLAND PLC, NEW YORK BRANCH as
security agent for the Secured Parties (the “Security Agent”).

 

BACKGROUND

 

(A)                               The Lenders have agreed to make available to
the Borrower a term loan facility of up to $385,227,495.

 

(B)                               The Hedge Counterparties may enter into
interest rate swap transactions with the Borrower from time to time to hedge the
Borrower’s exposure under this Agreement to interest rate fluctuations.

 

1

--------------------------------------------------------------------------------


 

OPERATIVE PROVISIONS

 

SECTION 1

 

INTERPRETATION

 

1                                         DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions

 

In this Agreement:

 

“Acceptable Accounting Firm” means Deloitte & Touche LLP,
PricewaterhouseCoopers, Ernst & Young or KPMG, or such other recognized
accounting firm as the Facility Agent may, with the consent of the Required
Lenders, approve from time to time in writing, such approval not to be
unreasonably withheld.

 

“Account Bank” means Nordea Bank Finland plc acting through its office at 1211
Avenue of the Americas, 23rd Floor, New York, NY 10036.

 

“Accounts” means the Earnings Accounts, the Minimum Liquidity Account and the
Debt Service Reserve Account.

 

“Account Security” means a document creating Security over any Account in agreed
form.

 

“Addendum to Mortgage” means, in relation to a Ship, an addendum to mortgage
executed by the Security Agent and the Owner Guarantor owning that Ship in
agreed form.

 

“Additional Collateral” shall mean additional Security satisfactory to the
Required Lenders created in favour of the Security Agent to cure non-compliance
with Clause 25 (Security Cover) (it being understood that cash collateral
comprised of Dollars (which shall be valued at par) shall be deemed
satisfactory), pursuant to security documentation in agreed form, in an
aggregate amount at least sufficient to cure such non-compliance.

 

“Advance” means the borrowing of all or part of a Vessel Loan under this
Agreement.

 

“Affected Lender” has the meaning given to it in paragraph (b) of Clause 10.2
(Market disruption).

 

“Affiliate” means, with respect to any Person, any other Person (including, for
purposes of Clause 21.30 (Other transactions), all directors, officers and
partners of such Person) directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person; provided however,
that for purposes of Clause 21.30 (Other transactions), an Affiliate of the
Parent Guarantor shall include any Person that directly or indirectly owns more
than 5% of any class of the capital stock of the Parent Guarantor and any
officer or director of the Parent Guarantor or any of its Subsidiaries.  A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise.  Notwithstanding anything to the
contrary contained above, neither the Facility Agent, nor the Security Agent,
the ECA Agent nor the Mandated Lead Arrangers nor any Lender (or any of their
respective Affiliates) shall be deemed to constitute an Affiliate of the Parent
Guarantor or its Subsidiaries in connection with the Finance Documents or its
dealings or arrangements relating thereto.

 

“Aggregate Collateral Vessel Value” means at any time, the aggregate of the Fair
Market Value of all the Ships which are, in each case, subject to a Mortgage.

 

2

--------------------------------------------------------------------------------


 

“Amending and Restating Deed” means the amending and restating deed dated
                                 2016 and made between, amongst others, the
Parties.

 

“Anti-Bribery and Corruption Laws” means the US Foreign Corrupt Practices Act of
1977 as amended and the rules and regulations thereunder, the UK Bribery Act of
2010, and/or any similar laws, rules or regulations issued, administered or
enforced by the United States, United Kingdom, the European Union or any of its
member states, or any other country or Governmental Agency having jurisdiction
over any Finance Party, Sinosure or any Obligor.

 

“Appraisal” means, with respect to a Ship, a written appraisal provided by an
Approved Appraiser in favour of the Facility Agent for the purposes of
determining the Fair Market Value of such Ship.

 

“Approved Appraiser” means Fearnleys, Clarksons, Braemar Seascope, Maersk Broker
K.S., Lorentzen & Stemoco and Simpson Spence & Young (or any Affiliate of such
person through which valuations are commonly issued) and any other firm or firms
of independent sale and purchase shipbrokers approved in writing by the Facility
Agent.

 

“Approved Classification” means, in relation to a Ship, as at the date of this
Agreement, the dual classification with (a) China Classification Society (“CCS”)
and (b) the Approved Classification Society specified in relation to that Ship
in Schedule 8 (Details of the Ships) or the equivalent classification with
another Approved Classification Society.

 

“Approved Classification Society” means American Bureau of Shipping (“ABS”), DNV
GL Group (“DNV”), Lloyd’s Register (“LR”), Nippon Kaiji Kyokai (“NKK”), Bureau
Veritas (“BV”)  or any other classification society approved in writing by the
Facility Agent.

 

“Approved Commercial Manager” means, in relation to a Ship, Navig8 Pte. Ltd.,
Navig8 Asia Pte. Ltd., VL8 Management Inc., the Parent Guarantor, any of its
Affiliates, or such other person approved in writing by the Facility Agent
acting with the authorization of the Required Lenders as the commercial manager
of that Ship, any of whom may also engage reputable third-parties to perform
specific tasks or, if such Ship is entered into a Pool Agreement, the Pool
Manager.

 

“Approved Flag” shall have the meaning provided in Clause 24.2 (Flag of Ships;
Citizenship; Ship Classification).

 

“Approved Insurance Broker” means Bankserve, Willis, Aon, Marsh, Leeds and Leeds
and any other firm or firms of insurance brokers approved in writing by the
Facility Agent, acting with the authorization of the Required Lenders.

 

“Approved Manager” means, in relation to a Ship, the Approved Commercial Manager
or the Approved Technical Manager of that Ship.

 

“Approved Technical Manager” means, in relation to a Ship, Northern Marine
Management Ltd., Anglo-eastern Shipmanagement (Singapore) Pte. Ltd.,
Anglo-eastern International (Macao Commercial Offshore) Limited, Wallem
Shipmanagement Limited, Selandia Ship Management Pte. Ltd., Selandia Ship
Management (India) Pvt. Ltd., Selmar Ltd, the Parent Guarantor, any of its
wholly owned subsidiaries or such other person approved in writing by the
Facility Agent acting with the authorization of the Required Lenders as the
technical manager of that Ship, any of whom may also engage reputable
third-parties to perform specific tasks.

 

“Assignment of Builder’s Warranties” means in relation to a Ship, the assignment
of builder’s warranties in respect of that Ship entered into or to be entered
into by the Owner Guarantor owning that Ship and the Security Agent in the
agreed form.

 

3

--------------------------------------------------------------------------------


 

“Assignment of Hedging Agreement” means a first assignment of the rights and
interests of the Parent Guarantor or the Borrower (as the case may be), in any
Hedging Agreement entered into or to be entered into between the Parent
Guarantor or the Borrower (as the case may be) and the Security Agent, in agreed
form.

 

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 6 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.

 

“Authorization” means an authorization, consent, approval, resolution, license,
exemption, filing, notarization, legalization or registration.

 

“Availability Period” means in relation to each Vessel Loan, the period from and
including the date of this Agreement up to and including,

 

(a)                                 the earliest of:

 

(i)                                     the Delivery Date of the Ship to which
that Vessel Loan relates;

 

(ii)                                  the date falling 180 days from the
Scheduled Delivery Date of the Ship to which that Vessel Loan relates; and

 

(iii)                               31 May, 2017, or

 

(b)                                 such later date as may be agreed by the
Lenders and Sinosure with the Borrower.

 

“Available Commitment” means, in relation to a Lender in respect of a Vessel
Loan, such Lender’s Commitment minus:

 

(a)                                 the amount of its Contribution in such
outstanding Vessel Loan; and

 

(b)                                 in relation to any proposed Utilisation, the
amount of its Contribution in any Advance that is due to be made on or before
the proposed Utilisation Date.

 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment under all Vessel Loans.

 

“Bail-In Action” means the exercise of any Write-down and Conversion Powers.

 

“Bail-In Legislation” means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time.

 

“Balloon Repayment” means in relation to each Vessel Loan, an amount equal to
such Vessel Loan as at the date of its Utilisation Date minus all Repayment
Instalments for such Vessel Loan.

 

“Bank Secrecy Act” means the U.S. Bank Secrecy Act of 1970.

 

“Basel II” has the meaning ascribed to it under Clause 13.3 (Exceptions).

 

“Basel III” means:

 

4

--------------------------------------------------------------------------------


 

(a)                                 the agreements on capital requirements, a
leverage ratio and liquidity standards contained in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Basel III:
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee on Banking Supervision in
December 2010, each as amended, supplemented or restated;

 

(b)                                 the rules for global systemically important
banks contained in “Global systemically important banks: assessment methodology
and the additional loss absorbency requirement - Rules text” published by the
Basel Committee on Banking Supervision in November 2011, as amended,
supplemented or restated; and

 

(c)                                  any further guidance or standards published
by the Basel Committee on Banking Supervision relating to “Basel III”.

 

“Blue Mountain Indebtedness” means unsecured Financial Indebtedness incurred by
the Parent Guarantor, pursuant to that certain note and guarantee agreement,
dated as of March 28, 2014, among Parent Guarantor, as borrower and Blue
Mountain Capital Management, LLC and certain of its affiliates, as purchasers
(as amended, restated, replaced or modified from time to time provided that
after giving effect to any such amendment, restatement, replacement or
modification (including in respect of any Permitted Blue Mountain Refinancing
Indebtedness) the Blue Mountain Indebtedness Requirements shall be satisfied),
in an initial aggregate principal amount not to exceed $131,600,000, as such
amount may be (i) increased to include the amount of interest accrued after
March 28, 2014 and capitalized or paid in kind in accordance with the terms
thereof and other amounts payable in connection therewith and/or (ii) decreased
pursuant to principal prepayments thereof permitted pursuant to Clause 21.28
(Dividends).

 

“Blue Mountain Indebtedness Requirements” shall mean with respect to the Blue
Mountain Indebtedness or any amendment, restatement, replacement or other
modification thereof that:

 

(a)                                 such Financial Indebtedness shall mature no
earlier than March 28, 2020 and shall not require any scheduled amortization,
mandatory redemption or prepayment prior to such date (other than any prepayment
required (i) from the net cash proceeds from the disposition of any Equity
Interests of Subsidiary V Inc., or any assets of the Subsidiary V Inc. and/or
its Subsidiaries and/or (ii) upon a change of control (as defined in the
documentation governing such Financial Indebtedness) or acceleration of such
Financial Indebtedness following an event of default thereunder);

 

(b)                                 such Financial Indebtedness shall not be
secured or guaranteed by any Subsidiary of the Parent Guarantor other than
Subsidiary V Inc.;

 

(c)                                  such Financial Indebtedness shall permit
the Parent Guarantor at its option to make all interest payments thereunder in
kind or in cash and to the extent that the documentation governing the Financial
Indebtedness contains any financial maintenance covenant (other than a
collateral maintenance test) applicable to the Parent Guarantor that is more
favourable to the lenders or providers thereunder than to the Lenders herein,
this Agreement shall automatically be amended to include such more favourable
financial maintenance covenant (including any definitions used therein) without
any further action or consent of the Borrower and the Facility Agent shall be
permitted to amend this Agreement to reflect such financial maintenance covenant
(it being understood and agreed that the Borrower

 

5

--------------------------------------------------------------------------------


 

shall be deemed to have consented to such amendment and authorized the Facility
Agent to effect such amendment on its behalf).

 

“Break Costs” means other than the CEXIM Prepayment Fee, the amount (if any) by
which:

 

(a)                                 the interest which a Lender should have
received for the period from the date of receipt of all or any part of its
Contribution in the Loan or Unpaid Sum to the last day of the current Interest
Period in relation to the Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period;

 

exceeds:

 

(b)                                 the amount which that Lender would be able
to obtain by placing an amount equal to the principal amount or Unpaid Sum
received by it on deposit with a leading bank in the Relevant Interbank Market
for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period.

 

“Bridging Facility” means the term loan facility of up to $60,174,000 provided
by Citibank, N.A., New York Branch to the Borrower to finance the payment of the
Delivery Instalment of Ship A to the relevant Seller.

 

“Builder” means Shanghai Waigaoqiao Shipbuilding Co., Ltd., a corporation
organised and existing under the laws of the PRC having its registered office at
3001 Zhouhai Road, Pudong New District, Shanghai 200137, the People’s Republic
of China.

 

“Business Day” means a day except Saturday, Sunday and any day which shall be in
London, New York, Hong Kong, Oslo and Beijing, a legal holiday or a day in which
banking institutions are authorized or required by law or other government
action to close.

 

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under GAAP, are or will be required to be capitalized on the books of
such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.

 

“Cash Equivalents” means:

 

(a)                                 securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition;

 

(b)                                 time deposits, certificates of deposit or
deposits in the interbank market of any commercial bank of recognized standing
organized under the laws of the United States of America, any state thereof or
any foreign jurisdiction having (x) capital and surplus in excess of
$200,000,000 and (y) a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s with
maturities of not more than one year from the date of acquisition by such
Person;

 

(c)                                  repurchase obligations with a term of not
more than ninety (90) days for underlying securities of the types described in
clause (a) above entered into with any bank meeting the qualifications specified
in clause (b) above;

 

6

--------------------------------------------------------------------------------


 

(d)                                 commercial paper issued by any Person
incorporated in the United States rated at least A-1 or the equivalent thereof
by S&P or at least P-1 or the equivalent thereof by Moody’s and in each case
maturing not more than one year after the date of acquisition by such Person;

 

(e)                                  investments in money market funds
substantially all of whose assets are comprised of the types described in
clauses (a) through (d) above; and

 

(f)                                   such other securities or instruments as
the Required Lenders shall agree in writing.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the Superfund
Amendments Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.).

 

“CEXIM” means The Export-Import Bank of China.

 

“CEXIM Prepayment Fee” means a non-refundable prepayment fee of an amount
equivalent to 0.50% of any prepaid amount of CEXIM’s Contribution.

 

“Charter” means, in relation to a Ship, any charter relating to that Ship, or
other contract for its employment, whether or not already in existence.

 

“Change of Control” means:

 

(a)                                 in respect of the Borrower, the occurrence
of any act, event or circumstance that without prior written consent of all the
Lenders results in the Parent Guarantor owning directly or indirectly less than
100% of the issued and outstanding Equity Interests in the Borrower;

 

(b)                                 in respect of an Owner Guarantor and/or a
Hedge Guarantor, the occurrence of any act, event or circumstance that without
prior written consent of all the Lenders results in the Parent Guarantor owning
directly or indirectly less than 100% of the issued and outstanding Equity
Interests in that Owner Guarantor and/or Hedge Guarantor (except as permitted
under Clause 21.22(a) (Disposals); and

 

(c)                                  in respect of the Parent Guarantor, save
with the prior written consent of the Required Lenders:

 

(i)                                     a “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), is or shall be the
“beneficial owner” (as so defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) or otherwise have obtained ownership or control, directly or
indirectly, of 35% or more on a fully diluted basis of the voting and/or
economic interest in the Parent Guarantor’s Equity Interests; or

 

(ii)                                  the replacement of a majority of the
directors on the board of directors of the Parent Guarantor over a two-year
period from the directors who constituted the board of directors of the Parent
Guarantor at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the board of directors of the
Parent Guarantor still in office who either were members of such board of
directors at the beginning of such period or whose election as a member of such
Board of Directors were previously so approved; or

 

7

--------------------------------------------------------------------------------


 

(iii)                               none of the following shall be a director of
the Parent Guarantor: (a) Mr. Peter Georgiopoulous, (b) Mr. Gary Brocklesby or
(c) Mr. Nicolas Busch; or

 

(iv)                              a “change of control” or similar event shall
occur as provided in any outstanding Financial Indebtedness (excluding Financial
Indebtedness with an aggregate principal amount of less than $20,000,000) of the
Parent Guarantor or any of its Subsidiaries (or the documentation governing the
same).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

 

“Commercial Management Agreement” means, in relation to a Ship, the form of
agreement entered into between the relevant Owner Guarantor and the Approved
Commercial Manager regarding the commercial management of that Ship in agreed
form.

 

“Commission” or “SEC” means the U.S. Securities and Exchange Commission, as from
time to time constituted, created under the Exchange Act.

 

“Commitment” means:

 

(a)                                 in relation to an Original Lender, the
amount set opposite its name in the 3rd column of Schedule 4 (Commitments) and
the amount of any other Commitment transferred or assigned to it under this
Agreement; and

 

(b)                                 in relation to any other Lender, the amount
of any Commitment transferred or assigned to it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate in the form set out in Schedule 7
(Form of Compliance Certificate) or in any other form agreed between the Parent
Guarantor and the Facility Agent.

 

“Confidential Information” means all information relating to any Transaction
Obligor, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:

 

(a)                                 any member of the Group or any of its
advisers; or

 

(b)                                 another Finance Party, if the information
was obtained by that Finance Party directly or indirectly from any member of the
Group or any of its advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes any Funding
Rate or information that:

 

8

--------------------------------------------------------------------------------


 

(i)                                     is or becomes public information other
than as a direct or indirect result of any breach by that Finance Party of
Clause 45 (Confidential Information); or

 

(ii)                                  is identified in writing at the time of
delivery as non-confidential by any member of the Group or any of its advisers;
or

 

(iii)                               is known by that Finance Party before the
date the information is disclosed to it in accordance with paragraphs (a) or
(b) above or is lawfully obtained by that Finance Party after that date, from a
source which is, as far as that Finance Party is aware, unconnected with the
Group and which, in either case, as far as that Finance Party is aware, has not
been obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality.

 

“Confidentiality Undertaking” means a confidentiality undertaking in any form
agreed between the Borrower and the Facility Agent.

 

“Compensation Notice” means a notice issued by Sinosure following (a) the
application of a claim applied by the ECA Agent (on behalf of the Lenders) in
connection with a Sinosure Insurance Policy and (b) the issuance of a claim
opinion by Sinosure.

 

“Consolidated Cash Interest Expense” means, for any period,

 

(a)                                 the total consolidated interest expense paid
or payable in cash of the Parent Guarantor and its Subsidiaries (including,
without limitation, to the extent included under GAAP, all commission, discounts
and other commitment fees and charges (e.g., fees with respect to letters of
credit, any Hedging Agreement, any Non-Lender Hedging Agreement or any Other
Hedging Agreement) for such period (calculated without regard to any limitations
on payment thereof), adjusted to exclude (to the extent same would otherwise be
included in the calculation above in this paragraph (a)), the amortization of
any deferred financing costs for such period and any interest expense actually
“paid in kind” or accreted during such period, plus

 

(b)                                 without duplication, that portion of
Capitalized Lease Obligations of the Parent Guarantor and its Subsidiaries on a
consolidated basis representing the interest factor for such period, minus

 

(c)                                  cash interest income.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by:

 

(a)                                 adding thereto the following to the extent
deducted in calculating such Consolidated Net Income:

 

(i)                                     consolidated interest expense and
amortization of debt discount and commissions and other fees and charges,
including, without limitation, noncash interest payments, the interest component
of capitalized lease obligations, net payments, if any, made (less net payments,
if any, received), pursuant to any interest rate hedging agreements (including
without limitation, any Hedging Agreements) or any Other Hedging Agreements,
amortization or write off of deferred financing fees, debt issuance costs,
commissions, fees and expenses and to the extent not reflected in consolidated
interest, any losses on any interest rate hedging agreements (including without
limitation, any Hedging Agreements) or any Other

 

9

--------------------------------------------------------------------------------


 

Hedging Agreements, associated with Financial Indebtedness for such period
(whether amortized or immediately expensed),

 

(ii)                                  consolidated income tax expense for such
period, including, without limitation, penalties and interest related to such
taxes or arising from any tax examinations and tax expense in respect of
repatriated funds,

 

(iii)                               any gross transportation tax expense for
such period,

 

(iv)                              all amounts attributable to depreciation,
amortization and impairment charges, including, without limitation, amortization
of intangible assets (including goodwill) and amortization of deferred financing
fees or costs for such period,

 

(v)                                 any extraordinary losses, expenses or
charges for such period, including, without limitation, accruals and payments
for amounts payable under executive compensation agreements, severance costs,
relocation costs, retention and completion bonuses and losses realized on
disposition of property outside of the ordinary course of business and operating
expenses directly attributable to the implementation of cost savings
initiatives, and losses relating to activities constituting a business that is
being terminated or discontinued,

 

(vi)                              any non-cash management retention or incentive
program payments for such period, including any accelerated charges relating to
option plans,

 

(vii)                           non-cash restricted stock compensation,
including, without limitation, any restricted stock units,

 

(viii)                        any non-cash charges or losses, including, without
limitation, non-cash compensation expenses for such period, adjustments to
bad-debt reserves, losses recognized in respect of postretirement benefits as a
result of the application of FASB ASC 715, losses on minority interests owned by
any person, all losses from investments recorded using the equity method and the
noncash impact of accounting changes or restatements less any extraordinary
gains for such period,

 

(ix)                              any losses from the sales of any Ship for such
period,

 

(x)                                 all costs and expenses incurred in
connection with any equity issuances permitted hereunder so long as,
notwithstanding anything set forth herein to the contrary, the Net Cash Proceeds
of such equity issuances are applied to the prepayment of the Loan and such
prepayments are applied to reduce the relevant payments due under the Finance
Documents,

 

(xi)                              non-recurring costs, charges, accruals,
reserves and business optimization expense, including, without limitation, any
severance and restructuring costs, integration costs related to acquisitions
after the date of this Agreement, project start-up costs, transition costs, cost
related to the opening, closure and/or consolidation of offices and facilities
(including, without limitation, fees and expenses incurred in connection with
the winding up of all of the Parent Guarantor and its Subsidiaries’ activities
and operations in Portugal), contract termination costs, systems establishment
costs, and excess pension charges,

 

10

--------------------------------------------------------------------------------


 

(xii)                           all non-recurring fees, costs and expenses
related to any litigation or settlements,

 

(xiii)                        any proceeds from business interruption insurance,

 

(xiv)                       any charges, losses, lost profits, expenses or
write-offs to the extent indemnified or insured by a third party to the extent
that coverage has not been denied and so long as such amounts are actually
reimbursed to the Parent Guarantor or any of its Subsidiaries within one year
after the related amount is first added to Consolidated EBITDA pursuant to this
paragraph (xv),

 

(xv)                          cash expenses relating to earn outs and similar
obligations, and

 

(xvi)                       all costs and expenses incurred in connection with
the Finance Documents, the Finance Documents (as defined in the credit agreement
for the Korean Facility) and the Credit Documents (as defined in the
Re-financing Facility Credit Agreement), and

 

(b)                                 subtracting therefrom the following to the
extent added in calculating such Consolidated Net Income:

 

(i)                                     any extraordinary gains for such period;

 

(ii)                                  any gains from the sales of any Ship for
such period; and

 

(iii)                               any gains realized on disposition of
property not in the ordinary course

 

Unless otherwise agreed to by the Facility Agent, for purposes of this
definition of “Consolidated EBITDA,” “non-recurring” means any expense, loss or
gain as of any date that (x) did not occur in the ordinary course of the Parent
Guarantor or its Subsidiaries’ business; (y) is of a nature and type that has
not occurred in the prior two years and is not reasonably expected to recur in
the future; and (z) any fees, expenses or charges related to any equity
offering, investment or Financial Indebtedness or amendments thereto permitted
by this Agreement, whether or not consummated.

 

“Consolidated Indebtedness” shall mean, with respect to any Person, as at any
relevant date, (x) the aggregate outstanding principal amount of the Loan under
this Agreement and the loans under the Re-financing Facility and the Korean
Facility, plus (y) the aggregate outstanding principal amount of any other
Financial Indebtedness of the Parent Guarantor or any of its Subsidiaries
permitted pursuant to Clause 21.25(g) (Financial Indebtedness).

 

“Consolidated Leverage Ratio” shall mean, at any date of determination, the
ratio of Consolidated Net Indebtedness of the Parent Guarantor and its
Subsidiaries on such date to Consolidated Total Capitalization of the Parent
Guarantor and its Subsidiaries on such date.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net after
tax income of the Parent Guarantor and its Subsidiaries for such period
determined in accordance with GAAP; provided that for purposes of calculating
Consolidated Net Income in connection with Clause 21.28(b) (Dividends),
Consolidated Net Income shall be adjusted by adding thereto the non-cash charges
set forth in Schedule 14 (Non-cash charges) to the extent deducted in
determining consolidated net after-tax income for such period and any gain on
the sale of assets which are designated by the Parent Guarantor as being
included in the Excess Asset Sale Proceeds Amount shall be excluded.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Net Indebtedness” shall mean, with respect to any Person, as at
any relevant date, (x) Consolidated Indebtedness less (y) an amount equal to the
Unrestricted Cash and Cash Equivalents of the Parent Guarantor and its
Subsidiaries as at such date.

 

“Consolidated Tangible Net Worth” shall mean, at any time of determination for
any Person, the Net Worth of such Person and its Subsidiaries at such time
determined on a consolidated basis in accordance with GAAP minus goodwill.

 

“Consolidated Total Capitalization” shall mean, at any time of determination for
any Person, the sum of Consolidated Net Indebtedness of such Person at such time
and Consolidated Tangible Net Worth of such Person at such time.

 

“Constitutional Documents” with respect to any Obligor means the Memorandum of
Association or Certificate of Incorporation, as the case may be, Certificate of
Formation (including, without limitation, by the filing or modification of any
certificate of designation made prior to the date of this Agreement), By-Laws,
limited liability company agreement or partnership agreement (or equivalent
organizational documents).

 

“Contingent Extras” means, in relation to a Ship, an amount equivalent to the
aggregate of unforeseen costs and expenses (including the cost of extras) as
permitted by the terms of the Shipbuilding Contract relating to such Ship
incurred during the period commencing from the date of this Agreement up to and
including the Delivery Date of such Ship and which are documented in such form
and substance acceptable to the Facility Agent (including by any relevant
supplemental agreements to such Shipbuilding Contract), provided that the
aggregate of such amount shall not exceed $500,000 in relation to such Ship.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any indebtedness (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business and any products warranties extended in the ordinary
course of business.  The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if the
less, the maximum amount of such primary obligation for which such person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such person in good faith.

 

“Contract Price” means, in relation to a Ship, the aggregate of (i) the price
payable for that Ship under its Shipbuilding Contract and (ii) the Contingent
Extras for that Ship, subject to adjustment as provided in such Shipbuilding
Contract pursuant to the terms thereof.

 

“Contract Price Instalment” means, in relation to a Ship, each instalment of the
Contract Price payable under the Shipbuilding Contract relating to that Ship.

 

12

--------------------------------------------------------------------------------


 

“Contribution” means, in relation to a Lender, the part of the Loan, an Advance
or, as the context may require, a Vessel Loan which is owing to that Lender.

 

“Debt Service Coverage Ratio” shall mean, for any period, the ratio of the
Consolidated EBITDA for such period to the aggregate of (a) the scheduled
principal repayments in respect of Consolidated Indebtedness for such period and
(b) the Consolidated Cash Interest Expense for such period.

 

“Debt Service Reserve Account” means:

 

(a)                                 an account in the name of the Parent
Guarantor with the Account Bank designated “Gener8 Maritime, Inc. — Debt Service
Reserve Account (Sinosure)”; or

 

(b)                                 any other account (with that or another
office of the Account Bank or with a bank or financial institution other than
the Account Bank) which is designated by the Facility Agent with the approval of
the Parent Guarantor (such consent not to be unreasonably withheld or delayed),
as such account for the purposes of this Agreement.

 

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means an Event of Default or a Potential Event of Default.

 

“Default Period” means, with respect to any Lender, the period during which such
Lender is a Defaulting Lender.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Delegate” means any delegate, agent, attorney, co-trustee or other person
appointed by the Security Agent.

 

“Delivery Date” means, in relation to a Ship, the date on which that Ship is
delivered by the relevant Seller to the relevant Owner Guarantor designated or
to be designated as receiving delivery of such Ship pursuant to the relevant
Shipbuilding Contract.

 

“Delivery Instalment” means, in relation to a Ship, the delivery instalment of
the relevant Contract Price payable under the relevant Shipbuilding Contract.

 

“Disbursement Authorization” has the meaning given in paragraph (b) of Clause
5.8 (Prepositioning of funds).

 

“Disruption Event” means either or both of:

 

(a)                                 a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facility (or otherwise in order for the transactions contemplated by the Finance
Documents to be carried out) which disruption is not caused by, and is beyond
the control of, any Obligor; or

 

(b)                                 the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party or, if

 

13

--------------------------------------------------------------------------------


 

applicable, any Obligor preventing that, or any other, Party or, if applicable,
any Obligor:

 

(i)                                     from performing its payment obligations
under the Finance Documents; or

 

(ii)                                  from communicating with other Parties or,
if applicable, any Obligor in accordance with the terms of the Finance
Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
any Obligor.

 

“Dividend” means, with respect to any Person, a dividend, distribution or return
of any equity capital to its stockholders, partners or members, any other
distribution, payment or delivery of property or cash to its stockholders,
partners or members in their capacity as such (other than common stock, and the
right to purchase any of such stock of such Person), the redemption, retirement,
purchase or acquisition, directly or indirectly, for a consideration of any
shares of any class of its capital stock or any other Equity Interests
outstanding on or after the date of this Agreement (or any options or warrants
issued by such Person with respect to its capital stock or other Equity
Interests), including Stock Buy-Backs, or the setting aside of any funds for any
of the foregoing purposes, or the granting of permission to any of its
Subsidiaries to purchase or otherwise acquire for a consideration (other than
common stock, Qualified Preferred Stock and the right to purchase any of such
stock of such Person) any shares of any class of the capital stock or any other
Equity Interests of such Person outstanding on or after the date of this
Agreement (or any options or warrants issued by such Person with respect to its
capital stock or other Equity Interests) except for share repurchases resulting
from the unwinding of any share sale requiring the repayment of any advances in
connection with such sale as a result of any default on payment on the part of
the ultimate purchaser of such shares.  Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.  For the avoidance of
doubt, (i) any non-cash anti-dilution adjustments under the warrants listed on
in Schedule 14 (Non-cash charges) shall not constitute a Dividend and
(ii) payments under the indemnification provisions of the Merger Agreement shall
constitute a Dividend.

 

“Document of Compliance” has the meaning given to it in the ISM Code.

 

“dollars” and “$” mean the lawful currency, for the time being, of the U.S.

 

“Earnings” means, in relation to a Ship, all moneys whatsoever which are now, or
later become, payable (actually or contingently) to the Owner Guarantor owning
that Ship or the Security Agent and which arise out of the use or operation of
that Ship, including (but not limited to):

 

(a)                                 the following, save to the extent that any
of them is, as of the date of this Agreement or with the prior written consent
of the Facility Agent, pooled or shared with any other person:

 

(i)                                     all freight, hire and passage moneys;

 

(ii)                                  compensation payable to the Owner
Guarantor owning that Ship or the Security Agent in the event of requisition of
that Ship for hire;

 

(iii)                               remuneration for salvage and towage
services;

 

14

--------------------------------------------------------------------------------


 

(iv)                              demurrage and detention moneys;

 

(v)                                 damages for breach (or payments for
variation or termination) of any charter party or other contract for the
employment of that Ship;

 

(vi)                              all moneys which are at any time payable under
any Insurances in relation to loss of hire;

 

(vii)                           all monies which are at any time payable to the
Owner Guarantor owning that Ship in relation to general average contribution;
and

 

(b)                                 if and whenever that Ship is employed on
terms whereby any moneys falling within sub-paragraphs (i) to (vii) of paragraph
(a) above are pooled or shared with any other person, that proportion of the net
receipts of the relevant pooling or sharing arrangement which is attributable to
that Ship.

 

“Earnings Account” means, in relation to an Owner Guarantor:

 

(a)                                 an account in the name of that Owner
Guarantor with the Account Bank designated “Earnings Account”; or

 

(b)                                 any other account (with that or another
office of the Account Bank or with a bank or financial institution other than
the Account Bank) which is designated by the Facility Agent with the approval of
the Parent Guarantor (such consent not to be unreasonably withheld or delayed),
as such account for the purposes of this Agreement.

 

“ECP” means an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder.

 

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval system
maintained by the SEC.

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of
noncompliance or violation, investigations or proceedings relating in any way to
any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereafter, “Claims”), including, without limitation:

 

(a)                                 any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and

 

(b)                                 any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

 

“Environmental Law” means any applicable federal, state, foreign, or local
statute, legal requirements, law, treaty, protocol, rule, regulation, ordinance,
code, binding and enforceable guideline, binding and enforceable written policy,
deed or rule of common law, now or hereafter in effect and in each case as
amended, and any judicial or administrative

 

15

--------------------------------------------------------------------------------


 

interpretation thereof, including any judicial or administrative order, consent
decree or judgment, to the extent binding on the Parent Guarantor or any of its
Subsidiaries, relating to the environment or to Hazardous Materials, including,
without limitation, CERCLA; OPA; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49 U.S.C.
§ 5101 et seq.; any applicable state, foreign, international or local
counterparts or equivalents thereof, in each case as amended from time to time;
and any applicable rules, regulations or requirements of an Approved
Classification Society in respect of any Ship.

 

“Equity Interests” of any person means:

 

(a)                                 any and all shares and other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such person; and

 

(b)                                 all rights to purchase, warrants or options
or convertible debt (whether or not currently exercisable), participations or
other equivalents of or interests in (however designated) such shares or other
interests in such person.

 

“Equity Proceeds Amount” shall mean, on any date, the amount of Net Cash
Proceeds received by the Parent Guarantor from the issuance of Equity Interests
of the Parent Guarantor after the date of this Agreement less the amount of
Dividends paid by the Parent Guarantor and any cash payments in respect of Blue
Mountain Indebtedness made pursuant to Clause 21.28 (Dividends) prior to such
date.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which together with the Parent Guarantor or a Subsidiary of the Parent Guarantor
would be deemed to be a “single employer” within the meaning of Section 414(b),
(c), (m) or (o) of the Code.

 

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

“Event of Default” means any event or circumstance specified as such in Clause
27 (Events of Default).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor act thereto, and (unless the context otherwise requires) includes
the rules and regulations of the Commission promulgated thereunder.

 

“Excess Asset Sale Proceeds Amount” means the amount of net cash proceeds
received by the Parent Guarantor and its Subsidiaries from the sale of any
assets consummated on or after the date of this Agreement (after the payment of
any Financial Indebtedness required to be repaid as a consequence of the sale of
such assets), which are designated by the Parent Guarantor at any time after
such sale to be included in the Excess Asset Sale Proceeds Amount; provided that
the Parent may not make such a designation if a Restricted Payment has been made
under Clause 21.28 (Dividends) and such Restricted Payment would not have been
permitted under such Clause if such amount of gain from the sale of such assets
had been excluded from Consolidated Net Income at the time such Restricted
Payment was made.

 

16

--------------------------------------------------------------------------------


 

“Excluded Hedging Obligation” means, with respect to a Hedge Guarantor, any
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
of such Hedge Guarantor of, or the grant by such Hedge Guarantor of a security
interest to secure, such Hedging Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Hedge Guarantor’s
failure for any reason to constitute an ECP at the time the guarantee of such
Hedge Guarantor or the grant of such security interest becomes effective with
respect to such Hedging Obligation. If a Hedging Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Hedging Obligation that is attributable to swaps for
which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient,

 

(a)                                 Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
imposed as a result of such Recipient being organized under the laws of, or
having (or having had) its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof);

 

(b)                                 Taxes attributable to such Recipient’s
failure to comply with Clause 12.2(c) (Tax Gross-up); and

 

(c)                                  any U.S. federal withholding Taxes imposed
under FATCA.

 

“Executive Order” has the meaning provided in paragraph (a) of Clause 18.17
(Sanctions).

 

“Existing Indebtedness” has the meaning provided in Clause 18.21 (Indebtedness).

 

“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).

 

“Facility Office” means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than 5 Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

“Fair Market Value” means, in relation to a Ship or any other vessel, at any
date, the fair market value of that Ship or vessel shown by the arithmetic mean
of two valuations, each:

 

(a)                                 as at a date not more than 14 Business Days
previously;

 

(b)                                 prepared by Approved Appraisers which shall
be selected by the Parent Guarantor;

 

(c)                                  for and addressed to the Facility Agent;

 

(d)                                 with or without physical inspection of that
Ship or vessel (as the Facility Agent may require); and

 

(e)                                  on the basis of a sale for prompt delivery
for cash on normal arm’s length commercial terms as between a willing seller and
a willing buyer, free of any Charter or other contract of employment (and with
no value to be given to any pooling arrangements),

 

17

--------------------------------------------------------------------------------


 

after deducting the estimated amount of the usual and reasonable expenses which
would be incurred in connection with the sale, provided that if a range of
values is provided in a particular appraisal, then the Fair Market Value in such
appraisal shall be deemed to be the arithmetic median of such values and if such
valuations differ by more than 15% of the lower valuation, a third valuation
shall be obtained from another Approved Appraiser selected by the Facility
Agent) and the fair market value of that Ship or vessel shall be shown by the
arithmetic mean of all three such valuations.

 

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(i) of the Code and any legislation adopted pursuant
to any intergovernmental agreement to implement the foregoing.

 

“Fee Letter” means any letter or letters between any of the Mandated Lead
Arrangers, the ECA Co-ordinator, the Facility Agent and the Security Agent and
any Obligor setting out any of the fees referred to in Clause 11 (Fees and
Sinosure Premium).

 

“Finance Document” means:

 

(a)                                 this Agreement;

 

(b)                                 the Supplemental Agreement;

 

(c)                                  the Amending and Restating Deed;

 

(d)                                 any Fee Letter;

 

(e)                                  each Utilisation Request;

 

(f)                                   any Security Document;

 

(g)                                  any Hedging Agreement;

 

(h)                                 any other document which is executed for the
purpose of establishing any priority or subordination arrangement in relation to
the Secured Liabilities; or

 

(i)                                     any other document designated as such by
the Facility Agent and the Borrower.

 

“Finance Party” means the Bookrunner, the Facility Agent, the Security Agent,
the Mandated Lead Arrangers, the Global Co-ordinators, the ECA Co-ordinator, the
ECA Agent, a Lender or a Hedge Counterparty.

 

“Financial Covenants” means the covenants set forth in Clause 20 (Financial
Covenants).

 

“Financial Indebtedness” means any indebtedness for or in relation to:

 

(a)                                 all indebtedness (including principal,
interest, fees and charges) of such Person for borrowed money or for the
deferred purchase price of property or services;

 

(b)                                 the maximum amount available to be drawn
under all letters of credit issued for the account of such Person and all unpaid
drawings in respect of such letters of credit;

 

(c)                                  all indebtedness of the types described in
paragraphs (a) to (g) of this definition secured by any Security on any property
owned by such Person, whether or not such

 

18

--------------------------------------------------------------------------------


 

indebtedness has been assumed by such Person (to the extent of the value of the
respective property);

 

(d)                                 the aggregate amount required to be
capitalized under leases under which such Person is the lessee;

 

(e)                                  all obligations of such person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted ( i.e. take-or-pay and similar obligations);

 

(f)                                   all Contingent Obligations of such Person,
and

 

(g)                                  all obligations under any Hedging Agreement
or Other Hedging Agreement,

 

provided that Financial Indebtedness shall in any event not include trade
payables and expenses accrued in the ordinary course of business.

 

“First Fiscal Quarter Date” means in relation to a Vessel Loan, the Fiscal
Quarter Date occurring in the next Fiscal Quarter falling after the Utilisation
Date of such Advance.

 

“Fiscal Quarter” means, in relation to each year, each period of three
(3) consecutive months in such year which (a) commences on January 1 of such
year and ends on March 31 of such year; (b) commences on April 1 of each year
and ends on June 30 of such year; (c) commences on 1 July of such year and ends
on 30 September of such year; or (d) commences on 1 October of such year and
ends on 31 December of such year.

 

“Fiscal Quarter Date” means in relation to a Vessel Loan, 21 March, 21 June, 21
September and 21 December of each calendar year commencing from the Utilisation
Date of such Vessel Loan.

 

“Fiscal Year” means, in relation to any person, each period of one (1) year
commencing on January 1 of each year and ending on December 31 of such year in
respect of which its accounts are or ought to be prepared.

 

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of a Ship from one Approved Flag to another Approved Flag in accordance
with Clause 24.3 (Flag Jurisdiction Transfer).

 

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Parent Guarantor or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent Guarantor or
such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, and
which plan would be covered by Title IV of ERISA but which is not subject to
ERISA by reason of Section 4(b)(4) of ERISA.

 

“Funding Rate” means any individual rate notified by a Lender to the Facility
Agent pursuant to sub-paragraph (ii) of paragraph (a) of Clause 10.3 (Cost of
funds).

 

“GAAP” means generally accepted accounting principles in the U.S., including,
without limitation, those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and

 

19

--------------------------------------------------------------------------------


 

pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the
accounting profession.

 

“General Assignment” means in relation to a Ship, the general assignment
creating Security over the following entered into or to be entered into by the
Owner Guarantor owning that Ship and the Security Agent in agreed form:

 

(a)                                 that Ship’s Earnings;

 

(b)                                 its Insurances;

 

(c)                                  any Requisition Compensation;

 

(d)                                 the relevant Pool Agreement;

 

(e)                                  the relevant Charter(s); and

 

(f)                                   the relevant Ship Management Agreement.

 

“Governmental Authority” means the government of the United Kingdom, the United
States, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Group” means the Parent Guarantor and its Subsidiaries.

 

“Guarantors” means the Parent Guarantor and the Owner Guarantors (and each, a
“Guarantor”).

 

“Hazardous Materials” means:

 

(a)                                 any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;

 

(b)                                 any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
waste,” “hazardous materials,” “extremely hazardous substances,” “restricted
hazardous waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and

 

(c)                                  any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority under Environmental Laws.

 

“Hedging Agreement” means each ISDA master agreement (together with the schedule
thereto) made between the Borrower or the Parent Guarantor (as the case may be)
and a Hedge Counterparty for the hedging of the Borrower’s interest rate
exposure under this Agreement.

 

“Hedging Obligation” means, with respect to the Borrower, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

20

--------------------------------------------------------------------------------


 

“Immaterial Subsidiary” means any Subsidiary of the Parent Guarantor (other than
an Obligor and any Subsidiary who is an obligor or security provider in relation
to the Re-financing Facility and/or the Korean Facility) whose aggregate assets
account for less than 5.0% of the consolidated total assets of the Parent
Guarantor (as determined in accordance with GAAP) and less than 5.0% of the
Consolidated EBITDA of the Parent Guarantor.

 

“Indemnified Person” has the meaning given to it in Clause 14.2(b) (Other
indemnities).

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Finance Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Insurances” means, in relation to a Ship:

 

(a)                                 all policies and contracts of insurance,
including entries of that Ship in any protection and indemnity or war risks
association, effected in relation to that Ship, the Earnings or otherwise in
relation to that Ship whether before, on or after the date of this Agreement;
and

 

(b)                                 all rights and other assets relating to, or
derived from, any of such policies, contracts or entries, including any rights
to a return of premium and any rights in relation to any claim whether or not
the relevant policy, contract of insurance or entry has expired on or before the
date of this Agreement.

 

“Intercompany Ship Delivery Agreement” means the ship delivery agreement dated 3
September 2015 entered into between amongst others, Subsidiary Inc. and the
Borrower, together with the relevant assignment (and if applicable, nomination)
agreement in relation to each Ship to be entered into between, amongst others,
Subsidiary Inc. and the relevant Owner Guarantor.

 

“Interest Period” means, in relation to an Advance, the Loan or any part of the
Loan, each period determined in accordance with Clause 9 (Interest Periods) and,
in relation to an Unpaid Sum, each period determined in accordance with Clause
8.3 (Default interest).

 

“ISM Code” means the International Safety Management Code for the Safe Operation
of Ships and for Pollution Prevention (including the guidelines on its
implementation), adopted by the International Maritime Organization, as the same
may be amended or supplemented from time to time.

 

“ISPS Code” means the International Ship and Port Facility Security (ISPS) Code
as adopted by the International Maritime Organization’s (IMO) Diplomatic
Conference of December 2002, as the same may be amended or supplemented from
time to time.

 

“ISSC” means an International Ship Security Certificate issued under the ISPS
Code.

 

“Korean Facility” means the term loan facility of up to $963,743,455 provided by
certain lenders to Gener8 Maritime Subsidiary VIII Inc. to inter alia, assist
its Wholly-Owned Subsidiaries purchase of fifteen (15) x 320,000 dwt very large
crude oil carriers pursuant to a facility agreement dated as of 31 August 2015
(as amended and/or supplemented from time to time).

 

“Leaseholds” of any person shall mean all the right, title and interest of such
person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

21

--------------------------------------------------------------------------------


 

“Lender” means:

 

(a)                                 any Original Lender; and

 

(b)                                 any bank, financial institution, trust, fund
or other entity which has become a Party in accordance with Clause 28 (Changes
to the Lenders),

 

which in each case has not ceased to be a Party in accordance with this
Agreement.

 

“Lender Default” means, as to any Lender:

 

(a)                                 the wrongful refusal (which has not been
retracted) of such Lender to make available its portion of any Utilisation,

 

(b)                                 such Lender having been deemed insolvent or
having become the subject of a bankruptcy or insolvency proceeding or a takeover
by a regulatory authority, or

 

(c)                                  such Lender having notified the Facility
Agent and/or any Obligor:

 

(i)                                     that it does not intend to comply with
its obligations under Clause 5.4 (Lender’s participation) in circumstances where
such non-compliance would constitute a breach of such Lender’s obligations under
the respective Clause or

 

(ii)                                  of the events described in the preceding
paragraph (b),

 

provided that, no Lender Default shall occur under paragraph (b) solely as a
result of the acquisition or maintenance of an ownership interest in such Lender
or Person controlling such Lender or the exercise of control over such Lender or
Person controlling such Lender by a Governmental Authority or an instrumentality
thereof, so long as such ownership or controlling interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within England
or United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“LIBOR” means, in relation to any Advance, the Loan, any part of the Loan or any
Unpaid Sum:

 

(a)                                 the applicable Screen Rate as of the
Specified Time for dollars and for a period equal in length to the Interest
Period of the relevant Advance, the Loan, the relevant part of the Loan or the
Unpaid Sum; or

 

(b)                                 as otherwise determined pursuant to Clause
10.1 (Unavailability of Screen Rate),

 

and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero.

 

“Loan” means the loan to be made available under the Facility or, as the context
may require, the aggregate principal amount of Utilisations outstanding for the
time being under this Agreement.

 

“Major Casualty” means, in relation to a Ship, any casualty to that Ship in
relation to which the claim or the aggregate of the claims against all insurers,
before adjustment for any relevant franchise or deductible, exceeds $1,000,000
or the equivalent in any other currency.

 

“Manager’s Undertaking” means, in relation to a Ship, the letter of undertaking
from each of the relevant Approved Managers in respect of such Ship in agreed
form.

 

22

--------------------------------------------------------------------------------


 

“Margin” means 2.0% per annum.

 

“Margin Regulations” means the provisions of Regulations T, U and X of the Board
of Governors of the Federal Reserve System.

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)                                 the business, property, assets, liabilities,
condition (financial or otherwise) of any Obligor and its Subsidiaries taken as
a whole,

 

(b)                                 the validity or enforceability of, or the
effectiveness or ranking of any Security granted or intended to be granted
pursuant to any of, the Finance Documents or the rights and remedies of any
Finance Party under any Finance Documents; or

 

(c)                                  the ability of any Obligor and its
Subsidiaries, taken as a whole, to perform its or their obligations under any
Finance Document.

 

“Maximum Contract Price” means, in relation to a Ship, the maximum contract
price set out in the corresponding column under the heading “Maximum Contract
Price” in Schedule 8 (Details of the Ships).

 

“Merger” means the merger of Gener8 Maritime Acquisition, Inc. into Navig8 Crude
Tankers, Inc. with the Parent Guarantor as the surviving entity pursuant to the
Merger Agreement.

 

“Merger Agreement” means the agreement and plan of merger dated 24 February 2015
entered into between, amongst others, General Maritime Corporation, Gener8
Maritime Acquisition, Inc. and Navig8 Crude Tankers, Inc. in connection with
inter alia, the proposed reverse subsidiary merger between Navig8 Crude
Tankers, Inc. and Gener8 Maritime Acquisition, Inc.

 

“Minimum Liquidity Account” means the account in the name of the Parent
Guarantor with the Account Bank designated “Gener8 Maritime, Inc. - Minimum
Liquidity Account (Sinosure)”.

 

“Minimum Liquidity Amount” means $1,500,000 per delivered Ship.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)                                 (subject to paragraph (c) below) if the
numerically corresponding day is not a Business Day, that period shall end on
the next Business Day in that calendar month in which that period is to end if
there is one, or if there is not, on the immediately preceding Business Day;

 

(b)                                 if there is no numerically corresponding day
in the calendar month in which that period is to end, that period shall end on
the last Business Day in that calendar month; and

 

(c)                                  if an Interest Period begins on the last
Business Day of a calendar month, that Interest Period shall end on the last
Business Day in the calendar month in which that Interest Period is to end.

 

The above rules will only apply to the last Month of any period.

 

23

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, and its successors.

 

“Mortgage” means, in relation to a Ship, a first preferred Marshall Islands ship
mortgage on that Ship in agreed form, together with any Addendum to Mortgage
relating to that Ship entered into from time to time.

 

“Multiemployer Plan” means an “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) which is a “multiemployer plan” (within the
meaning of Section 4001(a)(3) of ERISA) and which is currently contributed to by
(or to which there is a current obligation to contribute of) the Borrower or a
Subsidiary of the Borrower or any ERISA Affiliate (other than any Person who is
considered an ERISA Affiliate solely pursuant to subsection (m) or (o) of
Section 414 of the Code), and any such “multiemployer plan” (within the meaning
of Section 4001(a)(3) of ERISA) to which the Borrower or a Subsidiary of the
Borrower or any ERISA Affiliate (other than any Person who is considered an
ERISA Affiliate solely pursuant to subsection (m) or (o) of Section 414 of the
Code) contributed to or had an obligation to contribute to such “multiemployer
plan” (within the meaning of Section 4001(a)(3) of ERISA) during the preceding
five-year period.

 

“Navig8 Group” shall mean Navig8 Ltd. and its Affiliates.

 

“Net Cash Proceeds” means,

 

(a)                                 with respect to any Security Assets
Disposition, the aggregate cash payments (including any cash received by way of
deferred payment pursuant to a note receivable issued in connection with such
Security Assets Disposition, other than the portion of such deferred payment
constituting interest, but only as and when received) received by the Parent
Guarantor or the Borrower or any of their respective Subsidiaries from such
Security Assets Disposition net of

 

(i)                                     reasonable transaction costs (including,
without limitation, reasonable attorney’s fees) and sales commissions and

 

(ii)                                  the estimated marginal increase in income
taxes and any stamp tax payable by the Parent Guarantor, the Borrower or any of
its Subsidiaries as a result of such Security Assets Disposition and

 

(b)                                 with respect to the issuance of any Equity
Interests, the aggregate cash proceeds received by the Parent Guarantor from
such equity issuance net of reasonable transaction costs related thereto
(including, without limitation, reasonable attorney’s fees).

 

“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding treasury stock and the effect of any
impairment of intangible assets on and after the date of this Agreement.

 

“Non-Defaulting Lenders” means all Lenders other than the Defaulting Lender(s).

 

“Non-Lender” means a bank or financial institution who is not a Lender or an
Affiliate of a Lender.

 

“Non-Lender Designated Transaction” means, in relation to the Borrower, a
transaction which fulfils the following requirements:

 

24

--------------------------------------------------------------------------------


 

(a)                                 it is entered into by the Borrower pursuant
to a Non-Lender Hedging Agreement with a Non-Lender; and

 

(b)                                 its purpose is the hedging of all or part of
the Borrower’s exposure to fluctuations in:

 

(i)                                     LIBOR arising from the funding of the
Loan, or any part thereof for a period expiring no later than the final
Termination Date or

 

(ii)                                  currency or any other purpose or risks as
agreed by a Non-Lender.

 

“Non-Lender Hedging Agreement” means each ISDA master agreement (together with
the schedule thereto) made or to be between the Borrower and a Non-Lender and
includes all Non-Lender Designated Transactions from time to time entered into
and confirmations of Non-Lender Designated Transactions from time to time
exchanged under such master agreement.

 

“Obligor” means the Borrower, the Parent Guarantor, an Owner Guarantor, or a
Hedge Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OPA” means the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et seq.

 

“Original Financial Statements” means, in relation to the Parent Guarantor, the
audited consolidated financial statements of the Group for its Fiscal Year ended
2014.

 

“Other Hedging Agreement” means any foreign exchange contracts, currency swap
agreements, commodity agreements or other similar agreement or arrangements
designed to protect against fluctuations in currency and commodity values, and
shall for the avoidance of doubt, exclude any agreement to hedge interest rate
fluctuations.

 

“Other Permitted Security” has the meaning ascribed thereto in Clause
21.21(a) (Negative pledge).

 

“Other Taxes” has the meanings ascribed thereto in Clause 12.2(b).

 

“Overseas Regulations” means the Overseas Companies Regulations 2009 (SI
2009/1801).

 

“Owner Guarantor A”, “Owner Guarantor B”, “Owner Guarantor C”, “Owner Guarantor
D”, “Owner Guarantor E” and “Owner Guarantor F” have the meanings set out in
Schedule 8 (Details of the Ships).

 

“pari passu”, when used with respect to the ranking of any Financial
Indebtedness of any person in relation to other Financial Indebtedness of such
person, means that each such Financial Indebtedness:

 

(a)                                 either (i) is not subordinated in right of
payment to any other Financial Indebtedness of such person or (ii) is
subordinate in right of payment to the same Financial Indebtedness of such
person as is the other and is so subordinate to the same extent; and

 

(b)                                 is not subordinate in right of payment to
the other or to any Financial Indebtedness of such person as to which the other
is not so subordinate.

 

25

--------------------------------------------------------------------------------


 

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PATRIOT Act” means the United States Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001.

 

“Party” means a party to this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

“Permitted Blue Mountain Refinancing Indebtedness” shall mean any Financial
Indebtedness of the Parent Guarantor issued or given in exchange for, or the
proceeds of which are used to, extend, refinance, renew, replace or refund the
Blue Mountain Indebtedness, so long as:

 

(a)                                 such Financial Indebtedness has a weighted
average life to maturity greater than or equal to the weighted average life to
maturity of the Blue Mountain Indebtedness;

 

(b)                                 such extension, refinancing, renewal,
replacement or refunding does not:

 

(i)                                     increase the amount of the Blue Mountain
Indebtedness outstanding immediately prior to such extension, refinancing,
renewal, replacement or refunding (it being understood and agreed that any
premium due under the Blue Mountain Indebtedness shall not constitute an
increase in the amount of the Blue Mountain Indebtedness) ; or

 

(ii)                                  add guarantors, obligors or security from
that which applied to the Blue Mountain Indebtedness on the date hereof, and

 

(iii)                               such Financial Indebtedness otherwise
complies with the Blue Mountain Indebtedness Requirements.

 

“Permitted Encumbrance” means:

 

(a)                                 in relation to Real Property, easements,
rights-of-way, restrictions, encroachments, exceptions to title and other
similar charges or encumbrances; and

 

(b)                                 in relation to any Ship or any asset which
is subject to Security under a Finance Document, any Permitted Security; and

 

(c)                                  in relation to any other property not
referred to in paragraphs (a) and (b) above, charges or encumbrances over such
property arising in the ordinary course of business which do not materially
diminish the value of such property.

 

“Permitted Security” means:

 

(a)                                 Security created by the Finance Documents;

 

(b)                                 any netting or set-off arrangement entered
into by any member of the Group in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances;

 

(c)                                  liens for unpaid master’s and crew’s wages
in accordance with usual maritime practice;

 

26

--------------------------------------------------------------------------------


 

(d)                                 liens for salvage;

 

(e)                                  liens for master’s disbursements incurred
in the ordinary course of trading; and

 

(f)                                   any other lien arising by operation of law
or otherwise in the ordinary course of the operation, repair or maintenance of
any Ship and not as a result of any default or omission by any Obligor,

 

provided that such liens do not secure amounts more than 30 days overdue and, in
the case of liens for repair or maintenance, such liens do not secure any
amounts exceeding $1,000,000.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof.

 

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA, which is currently maintained or contributed to by (or to which there is
a current obligation to contribute of) the Borrower or a Subsidiary of the
Borrower or any ERISA Affiliate and which is subject to ERISA.

 

“Pool Agreement” means, in relation to a Ship, a pool management for a duration
of 12 months or more entered into or to be entered into by (or as may be novated
to) the relevant Owner Guarantor of that Ship and a Pool Manager (as amended
and/or supplemented from time to time).

 

“Pool Manager” means, in relation to a Ship, VL8 Pool Inc., V8 Pool Inc., Unique
Tankers LLC, any Affiliate of the Parent Guarantor (provided that the
requirements of Clause 21.30 (Other transactions) shall be satisfied with
respect thereto) or any other reputable pool manager (provided that the Parent
Guarantor shall give the Facility Agent at least 30 days’ prior written notice
of the inclusion of the relevant Ship (to which such pool manager relates) in a
new Pool Agreement.

 

“Potential Event of Default” means any event or circumstance specified in Clause
27 (Events of Default) which would (with the expiry of a grace period, the
giving of notice, the making of any determination under the Finance Documents or
any combination of any of the foregoing) be an Event of Default.

 

“PRC” means the People’s Republic of China, excluding Hong Kong, the Macau
Special Administrative Region and Taiwan.

 

“Projections” means the Parent Guarantor’s forecasted consolidated and
consolidating:

 

(a)                                 balance sheets;

 

(b)                                 profit and loss statements;

 

(c)                                  cash flow statements; and

 

(d)                                 capitalization statements,

 

all prepared on a Subsidiary by Subsidiary basis and based upon good faith
estimates and assumptions believed by the Parent Guarantor to be reasonable at
the time made, together with appropriate supporting details and a statement of
underlying assumptions.

 

27

--------------------------------------------------------------------------------


 

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each
Hedge Guarantor that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Hedging Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Preferred Stock” means any preferred stock so long as the terms of
any such preferred stock:

 

(a)                                 do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision occurring no
earlier than one year after the last Termination Date,

 

(b)                                 do not require the cash payment of dividends
and

 

(c)                                  any other preferred stock that:

 

(i)                                     satisfies paragraph (a) of this
definition of Qualified Preferred Stock and

 

(ii)                                  that is otherwise issuable or may be
distributed pursuant to a shareholders’ rights plan of the Parent Guarantor;
provided, however, any Dividend or similar feature of such Qualified Preferred
Stock shall only be declared and paid in accordance with Clause 21.28
(Dividends).

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period unless
market practice differs in the Relevant Interbank Market in which case the
Quotation Day will be determined by the Facility Agent in accordance with market
practice in the Relevant Interbank Market (and if quotations would normally be
given by leading banks in the Relevant Interbank Market on more than one day,
the Quotation Day will be the last of those days).

 

“Rating Agencies” means:

 

(a)                                 S&P and Moody’s; or

 

(b)                                 if S&P or Moody’s or both of them are not
making ratings of securities publicly available, a nationally recognized U.S.
rating agency or agencies, as the case may be, selected by the Facility Agent
with the consent of the Required Lenders, which will be substituted for S&P or
Moody’s or both, as the case may be.

 

“Real Property” of any person shall mean all the right, title and interest of
such person in and to land, improvements and fixtures, including Leaseholds.

 

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Security Assets.

 

“Recipient” has the meanings ascribed thereto in Clause 12.5(b).

 

“Re-financing Facility” means the term loan facility of up to $581,000,000
provided by certain banks and financial institutions to the Parent Guarantor and
certain of its Subsidiaries to inter alia, re-finance certain loans obtained by
the Parent Guarantor and certain of its Subsidiaries in respect of its existing
fleet of ships.

 

28

--------------------------------------------------------------------------------


 

“Re-financing Facility Credit Agreement” means the credit agreement dated 3
September 2015 and to be executed by, inter alios, the Parent Guarantor and
certain of its Subsidiaries in respect of the Re-financing Facility (as amended
and/or supplemented from time to time).

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

“Relevant Advance” has the meaning given to it in Part B of Schedule 2
(Conditions Precedent).

 

“Relevant Interbank Market” means the London interbank market.

 

“Remaining Shipyard Payments” means, as of any date:

 

(a)                                 the aggregate of (i) the Delivery
Instalments payable to the relevant Seller in relation to the Ships and (ii) the
delivery instalments payable to the relevant builder(s) of all vessels financed
pursuant to the Korean Facility;

 

minus

 

(b)                                 the aggregate amounts paid by the Parent
Guarantor or its subsidiaries to the relevant builder(s) prior to such date;

 

minus

 

(c)                                  the aggregate principal amount of Loan and
aggregate Available Commitments of all Lenders under all Vessel Loans and loans
and unfunded commitments under the Korean Facility.  For the avoidance of doubt,
if the Remaining Shipyard Payments are negative, the Remaining Shipyard Payments
shall be deemed to be zero.

 

“Repayment Date” means each date on which a Repayment Instalment is required to
be paid under Clause 6.1 (Repayment of Loan).

 

“Repayment Instalments” has the meaning given to it in Clause 6.1 (Repayment of
Loan).

 

“Repeating Representation” means each of the representations set out in Clauses
18.2 (Corporate / Limited Liability Company/ Limited Partnership Status), 18.3
(Corporate power and authority; legal validity and enforceability), 18.4 (Pari
passu ranking), 18.5 (No violation), 18.6 (Government approvals), 18.7
(Financial statements; Financial condition; Undisclosed Liabilities), 18.8
(Litigation), 18.10 (Use of proceeds, Margin Regulations), 18.12 (Subsidiaries),
18.14 (Compliance with statutes etc.), 18.16 (Anti-money laundering;
anti-corruption) and 18.17 (Sanctions) and any representation of any Obligor
made in any other Finance Document that is expressed to be a “Repeating
Representation” or is otherwise expressed to be repeated.

 

“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan (other than any Plan maintained by a Person who is considered
an ERISA Affiliate solely pursuant to subsection (m) or (o) of Section 414 of
the Code or any Multiemployer Plan) that

 

29

--------------------------------------------------------------------------------


 

is subject to Title IV of ERISA other than those events as to which the 30-day
notice period referred to in Section 4043 is waived.

 

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

“Required Insurance” means insurance as set forth in Clause 22 (Insurance
Undertakings) hereto.

 

“Required Lenders” means CEXIM and one other Lender provided, further, that if
any Lender shall be a Defaulting Lender at such time, then such Defaulting
Lender’s Commitment or Contribution in the Loan shall be excluded from the
determination of Required Lenders for so long as such Lender is a Defaulting
Lender.

 

“Requisition” means, in relation to a Ship:

 

(a)                                 any expropriation, confiscation, requisition
or acquisition of that Ship, whether for full consideration, a consideration
less than its proper value, a nominal consideration or without any
consideration, which is effected by any government or official authority or by
any person or persons claiming to be or to represent a government or official
authority (excluding a requisition for hire for a fixed period not exceeding one
year without any right to an extension) unless it is within 30 days redelivered
to the full control of the relevant Owner Guarantor; and

 

(b)                                 any arrest, capture, seizure or detention of
that Ship (including any hijacking or theft) unless it is within 30 days
redelivered to the full control of the Owner Guarantor.

 

“Requisition Compensation” includes all compensation or other moneys payable by
reason of any Requisition.

 

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

 

“Restricted Party” means any Person:

 

(a)                                 that is listed on any Sanctions List or
against whom Sanctions are directed (whether designated by name or by reason of
being included in a class of person);

 

(b)                                 that is domiciled, registered as located or
having its main place of business in, or is incorporated under the laws of, a
country which is subject to country-wide or territory wide Sanctions (including
without limitation, as at the date of this Agreement, Cuba, the Crimea, Iran,
Syria, Sudan and North Korea);

 

(c)                                  that is directly or indirectly owned or
controlled by, or acting on behalf of a Person referred to in clauses (a) and/or
(b) above;

 

(d)                                 with which any Finance Party is prohibited
from dealing or otherwise engaging in a transaction with by any Sanctions.

 

“Restricted Payment” shall have the meaning provided in Clause 21.28
(Dividends).

 

“Returns” has the meaning provided in paragraph (b) of Clause 18.11 (Tax Returns
and Payments).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies Inc., and its successors.

 

30

--------------------------------------------------------------------------------


 

“Safety Management Certificate” has the meaning given to it in the ISM Code.

 

“Safety Management System” has the meaning given to it in the ISM Code.

 

“Sanctions” means the economic or financial sanctions laws and/or regulations,
trade embargoes, prohibitions, restrictive measures, decisions, executive orders
or notices from regulators implemented, adopted, imposed, administered, enacted
and/or enforced by any Sanctions Authority.

 

“Sanctions Authorities” means:

 

(a)                                 the United Kingdom;

 

(b)                                 the United States of America;

 

(c)                                  the European Union;

 

(d)                                 the member states of the European Union;

 

(e)                                  the United Nations; and

 

(f)                                   any authority acting on behalf of any of
them in connection with Sanctions, including without limitation, OFAC and Her
Majesty’s Treasury of the United Kingdom.

 

“Sanctions List” means any list of prohibited persons, vessels or entities
published in connection with Sanctions by or on behalf of any Sanctions
Authority.

 

“Scheduled Delivery Date” means, in relation to a Ship, the scheduled date of
delivery of that Ship as set out in the corresponding column under the heading
“Scheduled Delivery Date” in Schedule 8 (Details of the Ships).

 

“Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for dollars for the relevant period displayed on
page LIBOR01 of the Thomson Reuters screen (or such other service as may be
nominated by the ICE Benchmark Administration (or the successor thereto if the
ICE Benchmark Administration is no longer making a London Interbank Offered Rate
available)) or on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters; provided that
if the Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purpose of this Agreement. If such page or service ceases to be
available, the Facility Agent may specify another page or service displaying the
relevant rate after consultation with the Borrower.

 

“Secured Liabilities” means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of each Obligor to any Secured Party under or in
connection with each Finance Document.

 

“Secured Party” means each Finance Party from time to time party to this
Agreement and any Receiver or Delegate.

 

“Security” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security interest of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect

 

31

--------------------------------------------------------------------------------


 

as any of the foregoing) or any other agreement or arrangement having the effect
of conferring security.

 

“Security Assets” means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.

 

“Security Assets Disposition” means

 

(a)                                 the sale, lease, transfer, bareboat charter
or other disposition of Security Assets by the Parent Guarantor or any of its
Subsidiaries to any Person other than the Parent Guarantor or any Subsidiary of
the Parent Guarantor or

 

(b)                                 any Total Loss of any Ship;

 

provided, however, that any charter of a Ship shall not be considered a Security
Assets Disposition for purposes of Clause 7.6 (Mandatory prepayment on sale or
Total Loss).

 

“Security Document” means:

 

(a)                                 any Shares Security;

 

(b)                                 any General Assignment;

 

(c)                                  any Assignment of Builder’s Warranties;

 

(d)                                 any Assignment of Hedging Agreement;

 

(e)                                  any Mortgage;

 

(f)                                   any Account Security;

 

(g)                                  any Manager’s Undertaking;

 

(h)                                 any other document (whether or not it
creates Security) which is executed as security for the Secured Liabilities; or

 

(i)                                     any other document designated as such by
the Facility Agent and the Borrower.

 

“Security Period” means the period starting on or about the date of this
Agreement (but no later than the first Utilisation Date) and ending on the date
on which the Facility Agent is satisfied that there is no outstanding Commitment
in force and that the Secured Liabilities have been irrevocably and
unconditionally paid and discharged in full.

 

“Security Property” means:

 

(a)                                 the Transaction Security expressed to be
granted in favour of the Security Agent as security agent for the Secured
Parties and all proceeds of that Transaction Security;

 

(b)                                 the Security Agent’s interest in any trust
created under the Finance Documents; and

 

(c)                                  any other amounts or property, whether
rights, entitlements, choses in action or otherwise, actual or contingent, which
the Security Agent is required by the terms of the Finance Documents to hold as
trustee on trust for the Secured Parties,

 

except:

 

32

--------------------------------------------------------------------------------


 

(i)            rights intended for the sole benefit of the Security Agent; and

 

(ii)           any moneys or other assets which the Security Agent has
transferred to the Facility Agent or (being entitled to do so) has retained in
accordance with the provisions of this Agreement.

 

“Security Requirements” means, with respect to a Ship, each of the requirements
set out in Clause 24.4(Security Requirements).

 

“Seller” means:

 

(a)                                 in relation to Ship A and Ship B, the
Builder; and

 

(b)                                 in relation to Ship C, Ship D, Ship E and
Ship F the Builder and China Shipbuilding Trading Company, Limited.

 

“Seller’s Bank” has the meaning given in paragraph (b) of Clause 5.8
(Prepositioning of funds).

 

“Servicing Party” means the ECA Agent, the Facility Agent or the Security Agent.

 

“Shares Security” means, in relation to each of the Borrower and the Owner
Guarantors, a document creating Security over the Equity Interests of the
Borrower or as the case may be, such Owner Guarantor, in agreed form.

 

“Ship” means each of the ships set out in the corresponding column under the
heading “Ship” in Schedule 8 (Details of the Ships).

 

“Ship A”, “Ship B”, “Ship C”, “Ship D”, “Ship E” and “Ship F” have the meanings
set out in Schedule 8 (Details of the Ships).

 

“Shipbuilding Contract” means, in relation to a Ship, the relevant shipbuilding
contract set out in the corresponding column under the heading “Shipbuilding
Contract” in Schedule 8 (Details of the Ships) entered into or to be entered
into by the relevant Seller and the relevant Owner Guarantor or its Affiliate,
for the construction of that Ship (as amended and supplemented from time to time
with the prior written consent of the Lenders) and including without limitation,
supplemented by and read together with the Intercompany Ship Delivery Agreement
relating to such Ship (and any assignment and/or novation agreement referred to
therein).

 

“Ship Management Agreement” means a Technical Management Agreement or a
Commercial Management Agreement.

 

“Sinosure” means China Export & Credit Insurance Corporation, a state owned
enterprise having its registered office at No. 11 Fenghuiyuan, Xicheng,
District, Beijing, the People’s Republic of China.

 

“Sinosure Insurance Policy” means, in respect of a Ship, the export insurance
policy to be issued by Sinosure setting out the terms and conditions of the
buyer’s credit insurance, insuring at least 95 per cent of the Vessel Loan
outstanding from time to time and the estimated accrued interest thereunder
(such estimates to be based on calculations agreed between the ECA Agent and
Sinosure) on such terms and conditions acceptable to the Lenders.

 

“Sinosure Matters” means all communications and dealings with Sinosure in
connection with each Sinosure Insurance Policy, any Finance Document, the
Borrower and/or any other

 

33

--------------------------------------------------------------------------------


 

Obligor or any matters relating thereto (including, without limitation,
obtaining any approvals and/or instructions from Sinosure).

 

“Sinosure Premium” means in relation to an Advance, subject to Clause 33.14
(Sinosure Premium and Sinosure), 3.21% of the aggregate of the relevant Vessel
Loan and the estimated accrued interest thereunder (such estimates to be based
on calculations agreed between the ECA Agent and Sinosure), and which shall be
paid by the date of Utilisation of that Advance.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date:

 

(a)                                 the sum of the fair market value of the
assets, at a fair valuation, of such Person (on a stand-alone basis) and of such
Person and its Subsidiaries (taken as a whole) will exceed its or their
respective debts;

 

(b)                                 the sum of the present fair saleable value
of the assets of such Person (on a stand-alone basis) and of such Person and its
Subsidiaries (taken as a whole) will exceed its or their respective debts;

 

(c)                                  such Person (on a stand-alone basis) and
such Person and its Subsidiaries (taken as a whole) has or have not incurred and
does or do not intend to incur, and does or do not believe that it or they will
incur, debts beyond its or their respective ability to pay such debts as such
debts mature; and

 

(d)                                 such Person (on a stand-alone basis) and
such Person and its Subsidiaries (taken as a whole) will have sufficient capital
with which to conduct its or their respective businesses,

 

and for purposes of this definition, “debt” means any liability on a claim, and
“claim” means (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Time” means a day or time determined in accordance with Schedule 15
(Timetables).

 

“Stock Buy-Back” shall mean, with respect to any Person, that such Person or any
Subsidiary of such Person shall have redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for a consideration (other than common stock,
Qualified Preferred Stock or the right to purchase any such stock of such
Person), any shares of any class of its capital stock or membership interests
outstanding on or after the date of this Agreement (or any options or warrants
issued by such Persons with respect to its capital stock).

 

“Subsidiary” means, with respect to any person:

 

(a)                                 any corporation more than 50% of whose stock
of any class or classes having by the terms thereof ordinary voting power to
elect a majority of the directors of such corporation (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the

 

34

--------------------------------------------------------------------------------


 

happening of any contingency) is at the time owned by such person and/or one or
more Subsidiaries of such person; and

 

(b)                                 any partnership, limited liability company,
association, joint venture or other entity in which such person and/or one or
more Subsidiaries of such person has more than a 50% equity interest at the
time.

 

“Subsidiary Inc.” means Gener8 Maritime Subsidiary Inc., a corporation
incorporated and existing under the laws of the Republic of the Marshall
Islands.

 

“Subsidiary V Inc.” means Gener8 Maritime Subsidiary V Inc. (formerly known as
VLCC Acquisition I Corporation), a corporation incorporated under the laws of
Marshall Islands with registered number 67634 whose registered office is at
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH96960.

 

“Supplemental Agreement” means the supplemental agreement dated 28 December 2015
and made between, amongst others, the Borrower, the Parent Guarantor, the
Facility Agent and the Security Agent in connection with this Agreement.

 

“Taxes” means all taxes, levies, imposts, duties, fees, assessments, deductions,
withholdings or other charges imposed by any Governmental Authority, including
any interest, additions to tax or penalties imposed with respect thereto.

 

“Technical Management Agreement” means, in relation to a Ship, the agreement
entered into between the relevant Owner Guarantor and the Approved Technical
Manager regarding the technical management of such Ship in agreed form.

 

“Termination Date” means in relation to a Vessel Loan, the date falling 144
Months from the Utilisation Date of that Vessel Loan.

 

“Test Period” means each period of four consecutive fiscal quarters, in each
case taken as one accounting period, ending on 31 March, 30 June, 30
September or 31 December.

 

“Third Parties Act” has the meaning given to it in Clause 1.5 (Third party
rights).

 

“Total Commitments” means the aggregate of the Commitments, being $385,227,495
as at the date of this Agreement.

 

“Total Indebtedness” shall mean, at any time, all Financial Indebtedness of the
Parent Guarantor and its Subsidiaries at such time.

 

“Total Loss” means any of the following events:

 

(a)                                 the actual or constructive total loss of a
Ship or the agreed or compromised total loss of a Ship; or

 

(b)                                 the capture, condemnation, confiscation,
expropriation, requisition for title and not hire, purchase, seizure or
forfeiture of, or any taking of title to, a Ship or any arrest or detention of
that Ship (including any hijacking or theft) unless it is within 30 days
redelivered to the full control of the relevant Owner Guarantor.

 

“Total Loss Date” means in relation to a “Total Loss” of a Ship:

 

35

--------------------------------------------------------------------------------


 

(c)                                  in the event of an actual loss of a Ship,
at the time and on the date of such loss or if that is not known at noon
Greenwich Mean Time on the date which such Ship was last heard from;

 

(d)                                 in the event of damage which results in a
constructive or compromised or arranged total loss of a Ship, at the time and on
the date of the event giving rise to such damage; or

 

(e)                                  in the case of any other type of total
loss, the date (or the most likely date) on which it appears to the Facility
Agent that the event constituting the total loss occurred.

 

“Transaction Document” means:

 

(a)                                 a Finance Document;

 

(b)                                 any Shipbuilding Contract;

 

(c)                                  any Charter; and

 

(d)                                 any other document designated as such by the
Facility Agent and the Borrower.

 

“Transaction Obligor” means an Obligor, any Approved Manager or any other member
of the Group who executes a Transaction Document.

 

“Transaction Security” means the Security created or evidenced or expressed to
be created or evidenced under the Security Documents.

 

“Transfer Certificate” means a certificate in the form set out in Schedule 5
(Form of Transfer Certificate) or any other form agreed between the Facility
Agent and the Borrower.

 

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

(a)                                 the proposed Transfer Date specified in the
relevant Assignment Agreement or Transfer Certificate; and

 

(b)                                 the date on which the Facility Agent
executes the relevant Assignment Agreement or Transfer Certificate.

 

“UCC” means the Uniform Commercial Code of the State of New York.

 

“Unfunded Current Liability” of any Plan means the amount, if any, as of the
most recent valuation date for the applicable Plan, by which the present value
of the Plan’s benefit liabilities determined in accordance with actuarial
assumptions at such time consistent with those prescribed by Section 430 of the
Code and Section 303 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA.

 

“UK Establishment” means a UK establishment as defined in the Overseas
Regulations.

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“Unrestricted Cash and Cash Equivalents” means, when referring to cash or Cash
Equivalents of the Parent Guarantor or any of its Subsidiaries, that such cash
or Cash Equivalents:

 

36

--------------------------------------------------------------------------------


 

(a)                                 does not appear (or would not be required to
appear) as “restricted” on a consolidated balance sheet of the Parent Guarantor
or of any such Subsidiary;

 

(b)                                 are not subject to any Security in favour of
any Person other than the Security Agent for the benefit of the Finance Parties;
the Security Agent (as defined in the credit agreement for the Korean Facility)
and the Collateral Agent (as defined in the Re-financing Facility Credit
Agreement) for the benefit of the Secured Creditors under and as defined in the
Re-financing Facility Credit Agreement) (provided that any cash or Cash
Equivalents of the Parent Guarantor or any Subsidiary that are subject to such
Security may be included in the calculation of Minimum Liquidity Amount); or

 

(c)                                  are otherwise generally available for use
by the Parent Guarantor or such Subsidiary.

 

“U.S.” means the United States of America.

 

“Utilisation” means a utilisation of the Facility.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Advance is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

 

“VAT” means:

 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

“Vessel Loan” means in relation to a Ship, the part of the Facility made or to
be made available to the Borrower of up to the lowest of (i) 67.5 per cent of
the Contract Price of that Ship; (ii) 67.5 per cent of the Maximum Contract
Price of that Ship; and (iii) 65 percent of the Fair Market Value of that Ship,
or as the context may require, the aggregate principal amount outstanding in
relation thereto.

 

“Wholly-Owned Subsidiary” means, as to any Person,

 

(a)                                 any corporation 100% of whose capital stock
(other than director’s qualifying shares) is at the time directly or indirectly
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such
Person; and

 

(b)                                 any partnership, limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has directly or indirectly a 100%
equity interest at such time.

 

“Write-down and Conversion Powers” means in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.

 

37

--------------------------------------------------------------------------------


 

1.2                               Construction

 

(a)                                 Unless a contrary indication appears, a
reference in this Agreement to:

 

(i)            the “Account Bank”, any “Mandated Lead Arranger”, the “Facility
Agent”, any “Finance Party”, any “Hedge Counterparty”, any “Lender”, any
“Obligor”, any “Party”, any “Secured Party”, the “Security Agent”, the “ECA
Agent”, either “Global Co-ordinator”, the “Bookrunner”, the “ECA Co-ordinator”,
any “Transaction Obligor” or any other person shall be construed so as to
include its successors in title, permitted assigns and permitted transferees to,
or of, its rights and/or obligations under the Finance Documents;

 

(ii)           “assets” includes present and future properties, revenues and
rights of every description;

 

(iii)          a liability which is “contingent” means a liability which is not
certain to arise and/or the amount of which remains unascertained;

 

(iv)          “document” includes a deed and also a letter, email, fax or telex;

 

(v)           “expense” means any kind of cost, charge or expense (including all
legal costs, charges and expenses) and any applicable Tax including VAT;

 

(vi)          a “Finance Document”, a “Security Document” or a “Transaction
Document”  or any other agreement or instrument is a reference to that Finance
Document or Security Document or Transaction Document or other agreement or
instrument as amended or novated;

 

(vii)         “indebtedness” includes any obligation (whether incurred as
principal or as surety) for the payment or repayment of money, whether present
or future, actual or contingent;

 

(viii)        “law” includes any order or decree, any form of delegated
legislation, any treaty or international convention and any statute, regulation
or resolution of the Council of the European Union, the European Commission, the
United Nations or its Security Council;

 

(ix)          “proceedings” means, in relation to any enforcement provision of a
Finance Document, proceedings of any kind, including an application for a
provisional or protective measure;

 

(x)           a “person” includes any individual or natural person, firm,
corporation, limited liability company, partnership, government, state or agency
of a state or any association, trust, joint venture, consortium unincorporated
association, joint stock company and trust (whether or not having separate legal
personality);

 

(xi)          a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organization;

 

(xii)         a provision of law is a reference to that provision as amended or
re-enacted from time to time;

 

(xiii)        a time of day is a reference to New York City time (unless
otherwise indicated);

 

38

--------------------------------------------------------------------------------


 

(xiv)        any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall, in respect of a jurisdiction other than England, be deemed to
include that which most nearly approximates in that jurisdiction to the English
legal term;

 

(xv)         words denoting the singular number shall include the plural and
vice versa; and

 

(xvi)        “including” and “in particular” (and other similar expressions)
shall be construed as not limiting any general words or expressions in
connection with which they are used.

 

(b)                                 The determination of the extent to which a
rate is “for a period equal in length” to an Interest Period shall disregard any
inconsistency arising from the last day of that Interest Period being determined
pursuant to the terms of this Agreement.

 

(c)                                  Section, Clause and Schedule headings are
for ease of reference only and are not to be used for the purposes of
construction or interpretation of the Finance Documents.

 

(d)                                 Unless a contrary indication appears, a term
used in any other Finance Document or in any notice given under, or in
connection with, any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement.

 

(e)                                  A Potential Event of Default is
“continuing” if it has not been remedied or waived and an Event of Default is
“continuing” if it has not been waived.

 

(f)                                   Any reference to Nordea Bank Finland plc
(either directly or indirectly in its capacity as Lender, Global Co-ordinator,
Facility Agent and/or Security Agent or any other capacity) in the Finance
Documents shall be automatically construed as a reference to Nordea Bank AB
(publ) in the event of any corporate reconstruction, merger, amalgamation,
consolidation between Nordea Bank Finland plc and Nordea Bank AB (publ) where
Nordea Bank AB (publ) is the surviving entity and acquires all the rights of and
assumes all the obligations of Nordea Bank Finland plc and nothing in the
Finance Documents shall be construed so as to restrict, limit or impose any
notification or other requirement or condition on either Nordea Bank Finland plc
or Nordea Bank AB (publ) in respect of the acquisition of rights to or
assumption of obligations by Nordea Bank AB (publ) hereunder pursuant to such
merger.

 

1.3                               Construction of insurance terms

 

In this Agreement:

 

“approved” means, for the purposes of Clause 22 (Insurance undertakings),
approved in writing by the Facility Agent;

 

“excess risks” means, in respect of a Ship, the proportion of claims for general
average, salvage and salvage charges not recoverable under the hull and
machinery policies in respect of that Ship in consequence of its insured value
being less than the value at which that Ship is assessed for the purpose of such
claims;

 

“obligatory insurances” means all insurances effected, or which any Owner
Guarantor is obliged to effect, under Clause 22 (Insurance undertakings) or any
other provision of this Agreement or of another Finance Document;

 

“policy” includes a slip, cover note, certificate of entry or other document
evidencing the contract of insurance or its terms;

 

39

--------------------------------------------------------------------------------


 

“protection and indemnity risks” means the usual risks covered by a protection
and indemnity association managed in London, including pollution risks and the
proportion (if any) of any sums payable to any other person or persons in case
of collision which are not recoverable under the hull and machinery policies by
reason of the incorporation in them of clause 6 of the International Hull
Clauses (1/11/02) (1/11/03), clause 8 of the Institute Time Clauses (Hulls)
(1/10/83) (1/11/95) or the Institute Amended Running Down Clause (1/10/71) or
any equivalent provision; and

 

“war risks” includes the risk of mines and all risks excluded by clause 29 of
the International Hull Clauses (1/11/02 or 1/11/03), clause 24 of the Institute
Time Clauses (Hulls) (1/11/95) or clause 23 of the Institute Time Clauses
(Hulls) (1/10/83) and includes all risks as set out in the amended version of
the AHIS Addendum (April 1, 1984).

 

1.4                               Agreed forms of Finance Documents

 

References in Clause 1.1 (Definitions) to any Finance Document being in “agreed
form” are to that Finance Document:

 

(a)                                 in a form attached to a certificate dated
the same date as this Agreement (and signed by the Borrower and the Facility
Agent); or

 

(b)                                 in any other form agreed in writing between
the Borrower and the Facility Agent acting with the authorization of the
Required Lenders or, where Clause 44.1 (Required consents) applies, all the
Lenders.

 

1.5                               Third party rights

 

(a)                                 Unless expressly provided to the contrary in
a Finance Document, a person who is not a Party has no right under the Contracts
(Rights of Third Parties) Act 1999 (the “Third Parties Act”) to enforce or to
enjoy the benefit of any term of this Agreement.

 

(b)                                 Subject to Clause 44.3 (Other exceptions)
but otherwise notwithstanding any term of any Finance Document, the consent of
any person who is not a Party is not required to rescind or vary this Agreement
at any time.

 

(c)                                  Any Receiver, Delegate or any other person
described in paragraph (d) of Clause 14.2 (Other indemnities), paragraph (b) of
Clause 30.11 (Exclusion of liability) or paragraph (b) of Clause 31.10
(Exclusion of liability) may, subject to this Clause 1.5 (Third party rights)
and the Third Parties Act, rely on any Clause of this Agreement which expressly
confers rights on it.

 

40

--------------------------------------------------------------------------------


 

SECTION 2

 

THE FACILITY

 

2                                         THE FACILITY

 

2.1                               The Facility

 

Subject to the terms of this Agreement, the Lenders agree to make available to
the Borrower a dollar term loan facility in six Vessel Loans and all the Vessel
Loans shall be in an aggregate amount not exceeding $385,227,495.

 

2.2                               Finance Parties’ rights and obligations

 

(a)                                 The obligations of each Finance Party under
the Finance Documents are several and not joint.  Failure by a Finance Party to
perform its obligations under the Finance Documents does not affect the
obligations of any other Party under the Finance Documents. No Finance Party is
responsible for the obligations of any other Finance Party under the Finance
Documents.

 

(b)                                 The rights of each Finance Party under or in
connection with the Finance Documents are separate and independent rights and
any debt arising under the Finance Documents to a Finance Party from an Obligor
shall be a separate and independent debt.

 

(c)                                  Except as otherwise provided in a Finance
Document, a Finance Party may not separately sue for any Unpaid Sum due and
payable to it or enforce any Security or any other right under a Finance
Document.

 

2.3                               Borrower’s Agent

 

(a)                                 The Borrower by its execution of this
Agreement irrevocably appoints the Parent Guarantor to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorizes:

 

(i)            the Parent Guarantor on its behalf to supply all information
concerning itself contemplated by this Agreement to the Finance Parties and to
give all notices and instructions (including Utilisation Requests), to make such
agreements and to effect the relevant amendments, supplements and variations
capable of being given, made or effected by the Borrower notwithstanding that
they may affect the Borrower, without further reference to or the consent of the
Borrower; and

 

(ii)           each Finance Party to give any notice, demand or other
communication to the Borrower pursuant to the Finance Documents to the Parent
Guarantor,

 

and in each case the Borrower shall be bound as though the Borrower itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 

(b)                                 Every act, omission, agreement, undertaking,
settlement, waiver, amendment, supplement, variation, notice or other
communication given or made by the Parent Guarantor or given to the Parent
Guarantor under any Finance Document on behalf of the Borrower or in connection
with the Finance Document (whether or not known to the Borrower) shall be
binding for all purposes on the Borrower as if the Borrower had expressly made,
given or

 

41

--------------------------------------------------------------------------------


 

concurred with it.  In the event of any conflict between any notices or other
communications of the Parent Guarantor and the Borrower, those of the Parent
Guarantor shall prevail.

 

3                                         PURPOSE

 

3.1                               Purpose

 

The Borrower shall apply all amounts borrowed by it under the Facility and in
relation to each Vessel Loan only for the following purposes:

 

(a)                                 to re-finance the Bridging Facility;

 

(b)                                 to on-lend or contribute by way of equity to
the Owner Guarantor of the Ship to which such Vessel Loan relates, to finance
the payment of Delivery Instalment of that Ship to the relevant Seller or to
reimburse the Parent Guarantor or any of its Subsidiaries for its payment of
such Delivery Instalment;

 

(c)                                  to re-finance the funding of the Contract
Price Instalments (other than the Delivery Instalment) of the relevant Ship; and

 

(d)                                 provided that the Parent Guarantor or any of
its Subsidiaries has paid or has procured payment, in relation to a Ship, of an
amount equivalent to the higher of (A) 32.5% of the Final Contract Price of that
Ship and (B) the difference between the Final Contract Price of that Ship and
65% of the Fair Market Value of that Ship (where “Final Contract Price” means
the lower of the Contract Price of that Ship and the Maximum Contract Price of
that Ship), to be applied as directed by the Parent Guarantor to fund the Debt
Service Reserve Account to the extent required by Clause 26.2 (Debt Service
Reserve Account)),

 

provided that each Advance shall not exceed the amount of the Vessel Loan to
which it relates.

 

3.2                               Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

3.3                               Obligors and the Shipbuilding Contracts

 

(a)                                 Each Obligor’s obligations (including,
without limitation, its payment obligations) under each Finance Document are
not:

 

(i)            subject to or dependent upon the execution or performance by any
Seller or any other person of its obligations under a Shipbuilding Contract (as
applicable); and

 

(ii)           in any way affected, prejudiced, discharged or affected by reason
of any matter affecting any Shipbuilding Contract and/or Seller,

 

and each Obligor hereby acknowledges that the foregoing is an essential
condition of each Lender’s entry into this Agreement and the other Finance
Documents.

 

(b)                                 Without prejudice to the generality of
paragraph (a) above, each Obligor agrees that it will not claim to be relieved
of the performance of any of its obligations under this Agreement or any other
Finance Document by reason of any failure, delay or default whatsoever on the
part of any Seller or any Obligor in the performance of its obligations under
any Shipbuilding Contract.

 

42

--------------------------------------------------------------------------------


 

(c)                                  Each Obligor expressly acknowledges and
agrees that its obligations under this Agreement and any other Finance Document
are:

 

(i)            unconditional and irrevocable; and

 

(ii)           absolutely, totally and completely independent and separate from
any other Obligor’s obligations under any Shipbuilding Contract,

 

and each Obligor undertakes irrevocably and unconditionally to pay any and all
amounts under this Agreement and any other Finance Document when they fall due
and shall not raise any defences or exercise any rights against any Finance
Party that it may have against any Seller in respect of any Shipbuilding
Contract.

 

4                                         CONDITIONS OF UTILISATION

 

4.1                               Initial conditions precedent

 

The Borrower may not deliver a Utilisation Request unless the Facility Agent has
received or waived in accordance with Clause 4.4 (Waiver of conditions
precedent), all of the documents and other evidence listed in Part A of Schedule
2 (Conditions Precedent) in form and substance satisfactory to the Facility
Agent.

 

4.2                               Further conditions precedent

 

The Lenders will be obliged to comply with Clause 5.4 (Lenders’ participation)
only if:

 

(a)                                 on the date of the Utilisation Request and
on the proposed Utilisation Date and before the Advance is made available:

 

(i)            no Event of Default is continuing or would result from the
proposed Advance;

 

(ii)           no event which would result in an Material Adverse Effect has
occurred or would result from the proposed Advance;

 

(iii)          the Repeating Representations to be made by each Obligor are true
and correct in all material respects (it being understood and agreed that such
representations and warranties shall be deemed to have been made on each of the
date of the Utilisation Request and the proposed Utilisation Date with reference
to the facts and circumstances existing as at such dates, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which they shall be true and correct in all material respects as of such
earlier date (but further provided that the representation made under Clause
18.7 (Financial statements; Financial Condition; Undisclosed Liabilities) which
shall be made with reference to the latest financial statements provided under
this Agreement and as at the last day of the financial period in relation to
which such financial statements relate);

 

(iv)          a Change of Control has not occurred;

 

(v)           no event described in paragraphs (a) to (d) of Clause 7.5
(Mandatory cancellation or prepayment on default under Shipbuilding Contract)
has occurred in respect of the Ship or Seller or Shipbuilding Contract to which
the Utilisation Request relates;

 

(vi)          the provisions of paragraph (b) of Clause 10.2 (Market disruption)
do not apply;

 

43

--------------------------------------------------------------------------------


 

(vii)         the ECA Agent has not received any notice from Sinosure requesting
the Lenders to suspend the making of any Advance and/or the Lenders are not
required by the terms of any of the Sinosure Insurance Policies to suspend the
making of any Advance; and

 

(viii)        no occurrence, event or circumstances exist which prohibits any of
the Lenders from participating in any Advance pursuant to the terms of any of
the Sinosure Insurance Policies;

 

(b)                                 the Facility Agent and the ECA Agent have
received on or before the relevant Utilisation Date, or is satisfied that it
will receive when the Advance is made available all of the documents and other
evidence listed in Part B of Schedule 2 (Conditions Precedent) in form and
substance reasonably satisfactory to the Facility Agent to the extent such
documents or other evidence have not been waived in accordance with Clause 4.4
(Waiver of conditions precedent).

 

4.3                               Notification of satisfaction of conditions
precedent

 

(a)                                 The Facility Agent shall notify the Borrower
and the Lenders promptly upon being satisfied as to the satisfaction of the
conditions precedent referred to in Clause 4.1 (Initial conditions precedent)
and Clause 4.2 (Further conditions precedent).

 

(b)                                 Other than to the extent that the Lenders
notify the Facility Agent in writing to the contrary before the Facility Agent
gives the notification described in paragraph (a) above, the Lenders authorize
(but do not require) the Facility Agent to give that notification.  The Facility
Agent shall not be liable for any damages, costs or losses whatsoever as a
result of giving any such notification.

 

4.4                               Waiver of conditions precedent

 

If the Lenders, at their discretion, permit an Advance to be borrowed before any
of the conditions precedent referred to in Clause 4.1 (Initial conditions
precedent) or Clause 4.2 (Further conditions precedent) has been satisfied, the
Borrower shall ensure that such conditions are satisfied within five
(5) Business Days after the relevant Utilisation Date or such later date as the
Facility Agent, acting with the authorization of the Lenders, may agree in
writing with the Borrower, provided that in connection with the prepositioning
of funds pursuant to Clause 5.8 (Prepositioning of funds), the Facility Agent
and the Lenders agree to suspend fulfillment of certain conditions precedent set
forth in paragraphs of Part B of Schedule 2 (Conditions Precedent) (the “Closing
CPs”) solely for the time period commencing on the Utilisation Date and ending
on the relevant Delivery Date, and the Borrower acknowledges and agrees that
fulfillment of the Closing CPs to the satisfaction of the Facility Agent (acting
on the instructions of the Lenders) shall be required as a condition precedent
to the countersignature by a representative of the Facility Agent of the
protocol of delivery and acceptance relating to the relevant Ship referred to in
paragraph (b)(ii) of Clause 5.8 (Prepositioning of funds).

 

44

--------------------------------------------------------------------------------


 

SECTION 3

 

UTILISATION

 

5                                         UTILISATION

 

5.1                               Delivery of a Utilisation Request

 

(a)                                 The Borrower may utilise the Facility by
delivery to the Facility Agent of a duly completed Utilisation Request not later
than the Specified Time.

 

(b)                                 The Borrower may not deliver more than one
Utilisation Request under each Vessel Loan.

 

5.2                               Completion of a Utilisation Request

 

(a)                                 Each Utilisation Request is irrevocable and
will not be regarded as having been duly completed unless:

 

(i)            the proposed Utilisation Date is a Business Day within the
relevant Availability Period relating to the relevant Vessel Loan;

 

(ii)           the currency and amount of the Utilisation comply with Clause 5.3
(Currency and amount); and

 

(iii)          the proposed Interest Period complies with Clause 9 (Interest
Periods).

 

(b)                                 Only one Advance may be requested in each
Utilisation Request.

 

5.3                               Currency and amount

 

(a)                                 The currency specified in a Utilisation
Request must be dollars.

 

(b)                                 The amount of the proposed Advance must be
an amount which is not more than the relevant Vessel Loan and not more than the
Maximum Contract Price.

 

(c)                                  The amount of the proposed Advance must be
an amount which is not more than the Available Commitment of all Lenders in
relation to the relevant Vessel Loan.

 

(d)                                 The amount of the proposed Advance must be
an amount which would not oblige the Borrower or any other Obligor to provide
additional security or prepay part of the Advance if the ratio set out in Clause
25 (Security Cover) were applied and notice was given by the Facility Agent
under Clause 25.1 (Minimum required security cover) immediately after the
Advance was made.

 

5.4                               Lenders’ participation

 

(a)                                 If the conditions set out in this Agreement
have been met or waived in accordance with Clause 4.4 (Waiver of conditions
precedent), each Lender shall make its Contribution in each Advance available by
the Utilisation Date through its Facility Office.

 

(b)                                 The amount of each Lender’s Contribution in
each Advance will be equal to the proportion borne by its Commitment in relation
to the relevant Vessel Loan to the Commitments allocated in respect of such
Vessel Loan immediately before making that Advance.

 

(c)                                  The Facility Agent shall notify each Lender
of the amount of each Advance and the amount of its Contribution in that Advance
by the Specified Time.

 

45

--------------------------------------------------------------------------------


 

5.5                               Cancellation of Commitments

 

The Commitments allocated in respect of any Vessel Loan which are unutilised at
the end of the Availability Period for such Vessel Loan shall then be cancelled
at that time.

 

5.6                               Payment to third parties

 

The Facility Agent shall, on each Utilisation Date, pay to, or for the account
of, the Borrower the amounts which the Facility Agent receives from the Lenders
in respect of that Advance.  That payment shall be made in like funds as the
Facility Agent received from the Lenders in respect of each Advance to the
account of the Seller and/or such other account which the Borrower specifies in
the relevant Utilisation Request.

 

5.7                               Disbursement of Advance to third party

 

A payment by the Facility Agent as directed by the Borrower under Clause 5.6
(Payment to third parties) to a person other than the Borrower shall constitute
the making of the relevant Advance and the Borrower shall at that time become
indebted, as principal and direct obligor, to each Lender in an amount equal to
that Lender’s Contribution in that Advance.

 

5.8                               Prepositioning of funds

 

If the Lenders, at the request of the Borrower and on terms acceptable to all
the Lenders and in their absolute discretion, agree to preposition funds with
any bank for the purposes of any Utilisation of an Advance (such date, the
“Preposition Date”):

 

(a)                                 each Lender agrees to fund its Contribution
in such Advance on a day not more than three Business Days prior to the Delivery
Date of the Ship to which that Advance relates;

 

(b)                                 on the relevant Preposition Date, the
Facility Agent shall:

 

(i)            preposition an amount equal to the Delivery Instalment of the
relevant Ship at a bank or other financial institution acceptable to the
Facility Agent and the Required Lenders (where such acceptable bank shall
include, for the avoidance of doubt, the Bank of China and/or the Industrial and
Commercial Bank of China) (a “Seller’s Bank”) as directed by the Borrower in the
relevant Utilisation Request and satisfactory to the Facility Agent (acting on
instructions of the Required Lenders), which funds shall be held at the relevant
Seller’s Bank in the name and under the sole control of the Facility Agent; and

 

(ii)           issue a SWIFT MT 199 or other similar communication in the form
attached as Schedule 16 (Form of MT 199) of this Agreement or such other form
and substance acceptable to the Facility Agent (acting on instructions of the
Required Lenders) (each such communication, a “Disbursement Authorization”)
authorizing the release of such funds by the relevant Seller’s Bank on the
relevant Delivery Date upon receipt of a protocol of delivery and acceptance in
respect of such Ship duly executed by the relevant Seller and the relevant Owner
Guarantor or its Affiliates and countersigned by a representative of the
Facility Agent;

 

(c)                                  the date on which the Lenders fund the
relevant Advance constitutes the Utilisation Date in respect of such Advance and
the Borrower agrees to pay interest on the amount of the funds so prepositioned
at the rate described in Clause 8.1 (Calculation of interest) and so that
interest shall be paid together with the first payment of interest on such
Advance after the Utilisation Date in respect of it or, if such Utilisation Date
does not occur, within three Business Days of demand by the Facility Agent;

 

46

--------------------------------------------------------------------------------


 

(d)                                 from the date the proceeds of the relevant
Advance are deposited at the relevant Seller’s Bank to the relevant Delivery
Date (or, if delivery of the relevant Ship does not occur within five
(5) Business Days (or such other period as agreed by the Required Lenders) of
the Delivery Date specified in the relevant Disbursement Authorization, the date
on which the funds are returned to the Facility Agent for redistribution to the
Lenders), the Borrower shall be entitled to interest on such Advance at the
applicable rate, if any, paid by such Seller’s Bank for such deposited funds;

 

(e)                                  if the relevant Ship is not delivered five
(5) Business Days (or such other period as agreed by the Required Lenders) of
the Delivery Date specified in the relevant Disbursement Authorization and the
proceeds of the relevant Advance are returned to the Facility Agent and
redistributed to the Lenders, (i) the Borrower shall pay all accrued interest
and fees in respect of such returned proceeds on the date such proceeds are
returned to the Facility Agent and (ii) the Available Commitment of the relevant
Vessel Loan of all Lenders will be increased by an amount equal to the aggregate
principal amount of the Utilised Advance so returned; and

 

(f)                                   the Borrower and the Parent Guarantor
shall, without duplication, indemnify each Finance Party against any costs, loss
or liability it may incur in connection with such prepositioning of funds
arrangement (other than by reason of gross negligence or willful misconduct of
any Finance Party).

 

47

--------------------------------------------------------------------------------


 

SECTION 4

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6                                         REPAYMENT

 

6.1                               Repayment of Loan

 

The Borrower shall repay each Vessel Loan by equal consecutive quarterly
instalments, each in an amount equal to 1 and 2/3 percent of such Vessel Loan
(each, a “Repayment Instalment”) on each Fiscal Quarter Date, commencing on the
First Fiscal Quarter Date of such Vessel Loan.  On the Termination Date of each
Vessel Loan, the Borrower shall additionally repay the amount of the relevant
Balloon Repayment relating to such Vessel Loan.

 

6.2                               Termination Date

 

On each Termination Date, the Borrower shall additionally pay to the Facility
Agent for the account of the Finance Parties all other sums then accrued and
owing under the Finance Documents.

 

6.3                               [Intentionally deleted.]

 

6.4                               Re-borrowing

 

The Borrower may not re-borrow any part of the Facility which is repaid.

 

7                                         PREPAYMENT AND CANCELLATION

 

7.1                               Illegality

 

(a)                                 If it becomes unlawful in any applicable
jurisdiction for a Lender to perform any of its obligations as contemplated by
this Agreement or to fund or maintain its Contribution in an Advance or the Loan
or it becomes unlawful for any Affiliate of a Lender for that Lender to do so:

 

(i)            that Lender shall promptly notify the Facility Agent upon
becoming aware of that event;

 

(ii)           upon the Facility Agent notifying the Borrower, the Available
Commitment in respect of any Vessel Loan of that Lender will be immediately
cancelled; and

 

(iii)          the Borrower shall prepay that Lender’s Contribution in any
Vessel Loan on the last day of the Interest Period for such Vessel Loan
occurring after the Facility Agent has notified the Borrower or, if earlier, the
date specified by the Lender in the notice delivered to the Facility Agent
(being no earlier than the last day of any applicable grace period permitted by
law) and that Lender’s corresponding Commitment shall be cancelled in the amount
of the participation prepaid.

 

(b)                                 Any partial prepayment under this Clause 7.1
(Illegality) shall reduce pro rata for each Vessel Loan the amount of each
Repayment Instalment falling after that prepayment by the amount prepaid.

 

48

--------------------------------------------------------------------------------


 

7.2                               Change of control

 

If a Change of Control occurs:

 

(a)                                 the Parent Guarantor or the Borrower shall
promptly notify the Facility Agent upon becoming aware of that event; and

 

(b)                                 if the Required Lenders so require, the
Facility Agent shall, by not less than ten Business Days’ notice to the
Borrower, cancel the Facility and declare the Loan outstanding, together with
accrued interest, and all other amounts accrued under the Finance Documents
immediately due and payable, whereupon the Facility will be cancelled and all
outstanding Loan and amounts will become immediately due and payable.

 

7.3                               Voluntary and automatic cancellation

 

(a)                                 The Borrower may, if it gives the Facility
Agent not less than ten (10) Business Days’ prior notice, and upon payment of
all relevant fees in respect of such prepayment (including without limitation,
the relevant CEXIM Prepayment Fee payable under Clause 11.4 (CEXIM Prepayment
Fee) in the case of CEXIM’s Contribution), cancel the whole or any part (being a
minimum amount of $5,000,000, unless the cancelled amount relates solely to
amounts which had been allocated for payment of Contingent Extras) of the
Available Facility.

 

(b)                                 Any cancellation of a Vessel Loan under this
Clause shall reduce the Commitments of the relevant Lenders and the amount of
that Vessel Loan then unutilised pro rata.

 

(c)                                  The unutilised Commitment (if any) of each
Lender in respect of a Vessel Loan shall be automatically cancelled at close of
business on the last day of the Availability Period of that Vessel Loan.

 

7.4                               Voluntary prepayment of Loan

 

(a)                                 The Borrower may, if it gives the Facility
Agent and the ECA Agent not less than ten (10) Business Days’ (or such shorter
period as the Required Lenders may agree) prior notice, prepay the whole or any
part of the Loan (but, if in part, being an amount that reduces the amount of
the Loan by a minimum amount of $5,000,000).

 

(b)                                 Any partial prepayment of a Vessel Loan
under this Clause 7.4 (Voluntary prepayment of Loan) shall reduce in inverse
chronological order the amount of each Repayment Instalment and the Balloon
Repayment falling after that prepayment by the amount prepaid or such other
manner as the Lenders may otherwise agree.

 

7.5                               Mandatory cancellation or prepayment on
default under Shipbuilding Contract

 

If, in relation to a Ship:

 

(a)                                 any of the events specified in Clause 27.7
(Insolvency Event) occurs in relation to the relevant Seller; or

 

(b)                                 a party to the Shipbuilding Contract
relating to that Ship cancels, rescinds, assigns, novates or terminates such
Shipbuilding Contract or such Shipbuilding Contract otherwise ceases to remain
in full force and effect for any reason; or

 

(c)                                  such Ship has not been delivered to, and
accepted by, the relevant Owner Guarantor which either is a party to the
Shipbuilding Contract relating to that Ship to receive the Ship, by the last day
of the Availability Period of the Vessel Loan relating to that Ship; or

 

49

--------------------------------------------------------------------------------


 

(d)                                 the relevant Owner Guarantor or its
Affiliate which is a party to that Shipbuilding Contract ceases to be the sole
legal and beneficial owner of all the rights of the buyer under such
Shipbuilding Contract,

 

then:

 

(i)            the Borrower shall promptly notify the Facility Agent; and

 

(ii)           if the Required Lenders so require, the Facility Agent shall
cancel the Vessel Loan relating to that Ship and declare such Vessel Loan,
together with interest accrued on it, and all other amounts relating to it and
accrued under the Finance Documents immediately due and payable, whereupon such
Vessel Loan will be cancelled and all such outstanding amounts relating thereto
will become immediately due and payable.

 

7.6                               Mandatory prepayment on sale or Total Loss

 

(a)                                 If a Ship is sold, or becomes a Total Loss,
the Borrower shall on the Relevant Date prepay the Vessel Loan applicable to
that Ship.

 

(b)                                 On the Relevant Date, the Borrower shall
also prepay such part of the Loan as shall eliminate any shortfall arising if
the ratio set out in Clause 25.1 (Minimum required security cover) were applied
immediately following the payment referred to in paragraph (a) above.

 

(c)                                  In this Clause 7.6 (Mandatory prepayment on
sale or Total Loss):

 

“Relevant Date” means:

 

(i)            in the case of a sale of a Ship, on the date on which the sale is
completed by delivery of that Ship to the buyer of that Ship; and

 

(ii)           in the case of a Total Loss of a Ship, on the earlier of:

 

(A)                               the date falling 120 days after the Total Loss
Date; and

 

(B)                               the date of receipt by the Security Agent of
the proceeds of insurance relating to such Total Loss.

 

7.7                               Termination etc. of Sinosure Insurance
Policies

 

If at any time, in relation to an Advance, the relevant Sinosure Insurance
Policy is cancelled, unenforceable, suspended, invalid or terminated (whether in
whole or in part) while any amounts remain outstanding in relation to such
Advance, the Facility Agent shall immediately cancel the Commitments relating to
that Advance and declare that such Advance be payable on demand.

 

7.8                               Right of replacement and repayment and
cancellation in relation to a single Lender

 

(a)                                 If:

 

(i)            any sum payable to any Lender by a Transaction Obligor is
required to be increased under Clause 12.2 (Tax gross-up) or under that clause
as incorporated by reference or in full in any other Finance Document; or

 

50

--------------------------------------------------------------------------------


 

(ii)           any Lender claims indemnification from the Borrower under Clause
12.2 (Tax gross-up) or Clause 13.1 (Increased costs);

 

the Borrower may during, in the case of sub-paragraphs (i) and (ii) above, the
circumstance giving rise to the requirement for that increase or indemnification
continues, give the Facility Agent notice of cancellation of the Commitment of
that Lender and/or its intention to procure the repayment of that Lender’s
Contribution in the Loan and give the Facility Agent notice of its intention to
replace that Lender in accordance with paragraph (e) below.

 

(b)                                 On receipt of a notice of cancellation
referred to in paragraph (a) above, the Commitment of that Lender shall
immediately be reduced to zero.

 

(c)                                  On the last day of each Interest Period
which ends after the Borrower has given notice of cancellation under paragraph
(a) above in relation to a Lender (or, if earlier, the date specified by the
Borrower in that notice), the Borrower shall repay that Lender’s Contribution in
the Loan; provided that unless all Commitments have been utilised hereunder, the
Borrower shall be required to replace such repaid Lender in accordance with
paragraphs (e) and (f) below.

 

(d)                                 Any partial prepayment under this Clause 7.8
(Right of replacement and repayment and cancellation in relation to a single
Lender) shall reduce pro rata the amount of each Repayment Instalment falling
after that prepayment by the amount prepaid.

 

(e)                                  The Borrower may, in the circumstances set
out in paragraph (a) above and shall, under paragraph (c) above, if required),
on thirty (30) Business Days’ prior notice to the Facility Agent and that
Lender, replace that Lender by requiring that Lender to (and, to the extent
permitted by law, that Lender shall) transfer pursuant to Clause 28 (Changes to
the Lenders) all (and not part only) of its rights and obligations under this
Agreement to a Lender or other bank, financial institution, trust, fund or other
entity selected by the Borrower which confirms its willingness to assume and
does assume all the obligations of the transferring Lender in accordance with
Clause 28 (Changes to the Lenders) for a purchase price in cash or other cash
payment payable at the time of the transfer equal to the outstanding principal
amount of such Lender’s Contribution in the Loan and all accrued interest, Break
Costs and other amounts payable in relation thereto under the Finance Documents.

 

(f)                                   The replacement of a Lender pursuant to
paragraph (e) above shall be subject to the following conditions:

 

(i)            the Borrower shall have no right to issue the notice referred to
in paragraph (a) if it results in the replacement of a Servicing Party;

 

(ii)           the Borrower shall have no right to issue the notice referred to
in paragraph (a) if it results in the replacement of CEXIM acting in its
capacity as a Lender;

 

(iii)          neither the Facility Agent nor any Lender shall have any
obligation to find a replacement Lender;

 

(iv)          in no event shall the Lender replaced under paragraph (e) above be
required to pay or surrender any of the fees received by such Lender pursuant to
the Finance Documents;

 

(v)           the Lender shall only be obliged to transfer its rights and
obligations pursuant to paragraph (e) above once it is satisfied that it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to that transfer; and

 

51

--------------------------------------------------------------------------------


 

(vi)          the proposed replacement Lender may not be an affiliate or a
subsidiary of the Parent Guarantor.

 

(g)                                  A Lender shall perform the checks described
in sub-paragraph (v) of paragraph (f) above as soon as reasonably practicable
following delivery of a notice referred to in paragraph (e)above and shall
notify the Facility Agent and the Borrower when it is satisfied that it has
complied with those checks.

 

7.9                               Restrictions

 

(a)                                 Any notice of cancellation or prepayment
given by any Party under this Clause 7 (Prepayment and Cancellation) shall be
irrevocable and, unless a contrary indication appears in this Agreement, shall
specify the date or dates upon which the relevant cancellation or prepayment is
to be made and the amount of that cancellation or prepayment.

 

(b)                                 Any prepayment under this Agreement shall be
made together with accrued interest on the amount prepaid and amounts (if any)
payable under the Hedging Agreements in connection with that prepayment and,
subject to the fee provided for in Clause 11.4 (CEXIM Prepayment Fee) and any
Break Costs, without premium or penalty.

 

(c)                                  The Borrower may not re-borrow any part of
the Facility which is prepaid.

 

(d)                                 The Borrower shall not repay or prepay all
or any part of the Loan or cancel all or any part of the Commitments except at
the times and in the manner expressly provided for in this Agreement.

 

(e)                                  No amount of the Total Commitments
cancelled under this Agreement may be subsequently reinstated.

 

(f)                                   If the Facility Agent receives a notice
under this Clause 7 (Prepayment and Cancellation) it shall promptly forward a
copy of that notice to the Borrower or the affected Lenders and/or Hedge
Counterparties, as appropriate.

 

7.10                        Refund of Sinosure Premium on voluntary prepayment

 

(a)                                 The Borrower may, upon any voluntary
prepayment of the Loan (whether in whole or in part) in accordance with Clause
7.4 (Voluntary prepayment of Loan), request the ECA Agent to seek a refund from
Sinosure of such portion of the Sinosure Premium paid by the Borrower in respect
of the Advance prepaid pursuant to the terms of this Agreement.

 

(b)                                 In the event that Sinosure (in its absolute
discretion) consents to such request and refunds such portion of the Sinosure
Premium (which shall be determined and calculated by Sinosure pursuant to the
terms of the relevant Sinosure Insurance Policy and Sinosure’s own internal
regulations) to the Facility Agent, the Facility Agent shall remit such refund
to the Borrower in accordance with Clause 36 (Payment Mechanics).

 

(c)                                  Sinosure retains the right to refuse a
request by the Borrower of a refund of the Sinosure Premium in respect of an
Advance once the relevant Advance is made and shall not be obliged to give any
reason for such refusal, and nothing shall oblige the Facility Agent or the ECA
Agent to take any further action if Sinosure refuses or fails for whatever
reason to refund any portion of the Sinosure Premium once such premium is paid.

 

52

--------------------------------------------------------------------------------


 

SECTION 5

 

COSTS OF UTILISATION

 

8                                         INTEREST

 

8.1                               Calculation of interest

 

The rate of interest on an Advance, the Loan, any part of the Loan or any Unpaid
Sum for each Interest Period is the percentage rate per annum which is the
aggregate of:

 

(a)                                 the Margin; and

 

(b)                                 LIBOR.

 

8.2                               Payment of interest

 

(a)                                 The Borrower shall pay accrued interest on
each Advance, the Loan or any part of the Loan on each Repayment Date.

 

(b)                                 If an Interest Period is longer than three
Months, the Borrower shall also pay interest then accrued on the Loan or the
relevant part of the Loan on the next occurring Repayment Date.

 

8.3                               Default interest

 

(a)                                 If an Obligor fails to pay any amount
payable by it under a Finance Document (other than a Hedging Agreement) on its
due date, interest shall accrue on the Unpaid Sum from the due date up to the
date of actual payment (both before and after judgment) at a rate which, subject
to paragraph (b) below, is two percent per annum higher than the rate which
would have been payable if the Unpaid Sum had, during the period of non-payment,
constituted part of the Loan in the currency of the Unpaid Sum for successive
Interest Periods, each of a duration selected by the Facility Agent.  Any
interest accruing under this Clause 8.3 (Default interest) shall be immediately
payable by the Obligor on demand by the Facility Agent.

 

(b)                                 If an Unpaid Sum consists of all or part of
the Loan which became due on a day which was not the last day of an Interest
Period relating to the Loan:

 

(i)            the first Interest Period for that Unpaid Sum shall have a
duration equal to the unexpired portion of the current Interest Period relating
to the Loan; and

 

(ii)           the rate of interest applying to that Unpaid Sum during that
first Interest Period shall be two percent per annum higher than the rate which
would have applied if that Unpaid Sum had not become due.

 

(c)                                  Default interest (if unpaid) arising on an
Unpaid Sum will be compounded with the Unpaid Sum at the end of each Interest
Period applicable to that Unpaid Sum but will remain immediately due and
payable.

 

8.4                               Notification of rates of interest

 

The Facility Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

53

--------------------------------------------------------------------------------


 

8.5                               Hedging

 

(a)                                 The Borrower or the Parent Guarantor may,
but (subject to Clause 8.6 (Hedging - First right to bid and Non-Lender Hedging
Agreements) is not obliged to, enter into Hedging Agreements from time to time,
and shall after the relevant date of entry into such Hedging Agreements maintain
such Hedging Agreements in accordance with this Clause 8.5 (Hedging).

 

(b)                                 Each Hedging Agreement (and where
applicable, each hedging transaction under such Hedging Agreement) shall:

 

(i)            be for a term ending on or prior to the relevant Termination Date
in respect of each Vessel Loan;

 

(ii)           have settlement dates coinciding with the Repayment Dates;

 

(iii)          be in agreed form;

 

(iv)          provide for two-way payments in the event of a termination of a
transaction in respect of a Hedging Agreement, whether on a Termination Event
(as defined in the relevant Hedging Agreement) or on an Event of Default (as
defined in the relevant Hedging Agreement); and

 

(v)           provide that the Termination Currency (as defined in the relevant
Hedging Agreement) shall be dollars.

 

(c)                                  The rights of the Borrower or the Parent
Guarantor (as the case may be) under the Hedging Agreements shall be assigned by
way of security under an Assignment of Hedging Agreement.

 

(d)                                 The parties to each Hedging Agreement must
comply with the terms of that Hedging Agreement.

 

(e)                                  For so long as an Event of Default has
occurred and is continuing, neither a Hedge Counterparty nor the Borrower may
amend, supplement, extend or waive the terms of any Hedging Agreement without
the consent of the Facility Agent (such consent not to be unreasonably
withheld).

 

(f)                                   Paragraph (e) above shall not apply to an
amendment, supplement or waiver that is administrative and mechanical in nature
and does not give rise to a conflict with any provision of this Agreement.

 

(g)                                  If, at any time, the aggregate notional
principal amount of the transactions in respect of the Hedging Agreements
exceeds or, as a result of any repayment or prepayment under this Agreement,
will exceed the Loan at that time, the Borrower or the Parent Guarantor (as the
case may be) must promptly notify the Facility Agent and must, at the request of
the Facility Agent, reduce the aggregate notional amount of those transactions
by an amount and in a manner satisfactory to the Facility Agent so that it no
longer exceeds or will not exceed the Loan then or that will be outstanding.

 

(h)                                 Any reductions in the aggregate notional
amount of the transactions in respect of the Hedging Agreements in accordance
with paragraph (g) above will be apportioned as between those transactions pro
rata.

 

54

--------------------------------------------------------------------------------


 

(i)                                   Paragraph (g) above shall not apply to any
transactions in respect of any Hedging Agreement under which the Borrower or the
Parent Guarantor (as the case may be) does not have any actual or contingent
indebtedness.

 

(j)                                    Subject to paragraph (k) below, neither a
Hedge Counterparty nor the Borrower or the Parent Guarantor (as the case may be)
may terminate or close out any transactions in respect of any Hedging Agreement
(in whole or in part) except:

 

(i)            in accordance with paragraph (g) above,

 

(ii)           on the occurrence of an Illegality (as such expression is defined
in the relevant Hedging Agreement);

 

(iii)          if the Facility Agent serves notice or having served notice,
makes a demand under Clause 27.20 (Acceleration);

 

(iv)          with the consent of the Facility Agent (acting on instructions of
the Required Lenders) if an Event of Default has occurred; or

 

(v)           If the Secured Liabilities (other than in respect of the Hedging
Agreements) have been irrevocably and unconditionally paid and discharged in
full;

 

(k)                                 If a Hedge Counterparty is entitled to
terminate or close out any transaction in respect of any Hedging Agreement under
sub-paragraph (iii) of paragraph (j) above, such Hedge Counterparty shall
promptly terminate or close out such transaction following a request to do so by
the Security Agent.

 

(l)                                     A Hedge Counterparty may only suspend
making payments under a transaction in respect of a Hedging Agreement if the
Borrower or the Parent Guarantor (as the case may be) is in breach of its
payment obligations under any transaction in respect of that Hedging Agreement.

 

(m)                             Each Hedge Counterparty consents to, and
acknowledges notices of, the assigning by way of security by the Borrower or the
Parent Guarantor (as the case may be) pursuant to the relevant Assignment of
Hedging Agreement of its rights under the Hedging Agreements to which it is
party in favour of the Security Agent.

 

(n)                                 Any such assigning by way of security is
without prejudice to, and after giving effect to, the operation of any payment
or close-out netting in respect of any amounts owing under any Hedging
Agreement.

 

(o)                                 Neither the Security Agent nor any other
Finance Party shall be liable for or have any obligation in respect of the
performance of any of the Borrower’s or as the case may be, the Parent
Guarantor’s obligations under a Hedging Agreement.

 

8.6                               Hedging - First right to bid and Non-Lender
Hedging Agreements

 

(a)                                 Each of the Borrower and the Parent
Guarantor undertakes with the Lenders and the Hedge Counterparties, that in the
event the Borrower or the Parent Guarantor (as the case may be), intends to
enter into hedging transactions or agreements for the purpose of hedging against
the interest rate in connection with this Agreement, it shall provide the
Lenders and the Hedge Counterparties with the first right to bid in relation to
such potential hedging transactions or agreements, before it concludes the same
with a Non-Lender.

 

(b)                                 The Borrower or the Parent Guarantor may
only enter into a Non-Lender Hedging Agreement pursuant to this Clause on
condition that such Non-Lender does not share in any

 

55

--------------------------------------------------------------------------------


 

Security provided under the Finance Documents and that no Security shall be
granted by any Obligor in respect of the Borrower’s or as the case may be, the
Parent Guarantor’s obligations to a Non-Lender under such Non-Lender Hedging
Agreement.

 

9                                         INTEREST PERIODS

 

9.1                               Interest Periods

 

(a)                                 Each Interest Period relating to a Vessel
Loan will, subject to paragraphs (d) and (e) below, be three Months.

 

(b)                                 An Interest Period relating to a Vessel Loan
shall not extend beyond the Termination Date relating to such Vessel Loan and
shall instead end on such Termination Date.

 

(c)                                  In respect of a Repayment Instalment, an
Interest Period for a part of the Loan equal to such Repayment Instalment shall
end on the Repayment Date relating to it if such date is before the end of the
Interest Period then current.

 

(d)                                 Subject to paragraph (e) below, the first
Interest Period for the Loan shall start on the first Utilisation Date and each
subsequent Interest Period in respect of the Loan shall start on the last day of
the preceding Interest Period in respect of the Loan.

 

(e)                                  The first Interest Period for the second
and any subsequent Advance shall start on the Utilisation Date of such Advance
and end on the last day of the prevailing Interest Period applicable to the
Loan.

 

(f)                                   Except for the purposes of paragraph
(d) and paragraph (e) above, the Loan shall have one Interest Period at any
time.

 

9.2                               Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

10                                  CHANGES TO THE CALCULATION OF INTEREST

 

10.1                        Unavailability of Screen Rate

 

(a)                                 If no Screen Rate is available for LIBOR
for:

 

(i)            dollars; or

 

(ii)           the Interest Period of an Advance, the Loan, any part of the Loan
or any Unpaid Sum,

 

there shall be no LIBOR for that Advance, the Loan, that part of the Loan or
that Unpaid Sum and Clause 10.3 (Cost of funds) shall apply to that Advance, the
Loan, that part of the Loan or that Unpaid Sum for that Interest Period.

 

10.2                        Market disruption

 

(a)                                 If before close of business in London on the
Quotation Day for the relevant Interest Period the Facility Agent receives
notification from a Lender or Lenders (whose Contribution in the relevant
Advance or the Loan exceed fifty percent of the relevant Advance or the Loan as
appropriate) (the “Relevant Lender(s)”) that the cost to it of funding its
Contribution in that

 

56

--------------------------------------------------------------------------------


 

Advance or the Loan from whatever source it may reasonably select would be in
excess of the LIBOR for such Interest Period, then Clause 10.3 (Costs of funds)
shall apply to that Advance or the Loan (as applicable) for that Interest
Period.

 

(b)                                 If, at least one (1) Business Day before the
start of an Interest Period, the Facility Agent receives notification from the
Relevant Lender(s) (the “Affected Lender(s)”) that for any reason it is unable
to obtain dollars in the Relevant Interbank Market in order to fund its
Contribution in an Advance, each such Affected Lender’s obligation to make that
Advance shall be suspended while that situation continues.

 

10.3                        Cost of funds

 

(a)                                 If this Clause 10.3 (Cost of funds) applies,
the rate of interest on a Lender’s share of an Advance, the Loan, any part of
the Loan or any Unpaid Sum for the relevant Interest Period shall be the
percentage rate per annum which is the sum of:

 

(i)            the relevant Margin; and

 

(ii)           the rate notified to the Facility Agent by that Lender as soon as
practicable before interest is due to be paid in respect of that Interest Period
to be that which expresses as a percentage rate per annum the actual cost to the
relevant Lender of funding its Contribution in that Advance, the Loan, that part
of the Loan or that Unpaid Sum from whatever source it may reasonably select.

 

(b)                                 If this Clause 10.3 (Cost of funds) applies
and the Facility Agent or the Borrower so require, the Facility Agent and the
Borrower shall enter into negotiations (for a period of not more than thirty
days) with a view to agreeing a substitute basis for determining the rate of
interest or (as the case may be) an alternative basis for funding.

 

(c)                                  Any substitute or alternative basis agreed
pursuant to paragraph (b) above shall, with the prior consent of all the Lenders
and the Borrower, be binding on all Parties.

 

10.4                        Break Costs

 

(a)                                 The Borrower shall, within three Business
Days of demand by a Finance Party (which request shall set forth in reasonable
detail the basis for requesting and the calculation of such compensation,
provided that no Finance Party shall be required to disclose any information
that would be confidential or price sensitive), pay to that Finance Party its
Break Costs attributable to all or any part of the Loan or Unpaid Sum being paid
by the Borrower on a day other than the last day of an Interest Period for the
Loan or Unpaid Sum.

 

11                                  FEES AND SINOSURE PREMIUM

 

11.1                        Commitment fee

 

(a)                                 The Borrower shall pay to the Facility Agent
(for the account of each relevant Lender), in respect of each Vessel Loan, a fee
computed at the rate of 40 percent of the Margin per annum on such Lender’s
Available Commitment for that Vessel Loan for the period commencing from either
(i) the date of this Agreement (in the case of Ship A, Ship B, Ship C and Ship
D) and (ii) the date of the Amending and Restating Deed (in the case of Ship E
and Ship F), and up to and including, the last day of the Availability Period
relating to such Vessel Loan.

 

(b)                                 The accrued commitment fee payable in
respect of each Vessel Loan is payable on each Fiscal Quarter Date which ends
during the Availability Period of such Vessel Loan, on the last

 

57

--------------------------------------------------------------------------------


 

day of such Availability Period and, if cancelled, on the cancelled amount of
each Lender’s Commitment of such Vessel Loan, at the time the cancellation is
effective, provided that it is hereby agreed that the first payment of such
commitment fee of a Vessel Loan in respect of Ship A, Ship B, Ship C or Ship D
shall be payable on the Utilisation Date of such Vessel Loan.

 

11.2                        Upfront fee

 

The Borrower shall pay to the ECA Agent (for the account of each Lender), an
upfront fee in the amount and at the times agreed in a Fee Letter.

 

11.3                        Facility Agent fee

 

The Borrower shall pay to the Facility Agent (for its own account) an agency fee
in the amount and at the times agreed in a Fee Letter.

 

11.4                        CEXIM Prepayment Fee

 

(a)                                 Subject to paragraph (b) below, in the case
of a voluntary prepayment pursuant to Clause 7.4 (Voluntary prepayment of Loan),
the Borrower must pay to the Facility Agent for the account of CEXIM, the CEXIM
Prepayment Fee on the date of prepayment of CEXIM’s Contribution.

 

(b)                                 No fee shall be payable under this Clause if
the prepayment is made:

 

(i)            after the first 24 Months of the Utilisation of such Vessel Loan;

 

(ii)           under Clause 7.8 (Right of replacement and repayment and
cancellation in relation to a single Lender); or

 

(iii)          under Clause 25 (Security cover).

 

11.5                        [Intentionally deleted]

 

11.6                        Sinosure Premium

 

The Borrower shall pay Sinosure the Sinosure Premium for each Vessel Loan in the
amount notified in writing to the Borrower by Sinosure on or prior to the
Utilisation of the relevant Advance.

 

58

--------------------------------------------------------------------------------


 

SECTION 6

 

ADDITIONAL PAYMENT OBLIGATIONS

 

12                                  TAX GROSS UP AND INDEMNITIES; FATCA

 

12.1                        [Intentionally left blank]

 

12.2                        Tax gross-up

 

(a)                                 All payments made by any Obligor hereunder
or under any Finance Document (other than a Hedging Agreement) will be made
without setoff, counterclaim or other defence. All such payments will be made
free and clear of, and without deduction or withholding for any Taxes imposed
with respect to such payments unless required by applicable law. If applicable
law requires the deduction or withholding of any Taxes from or in respect of any
sum payable under any Finance Document, then:

 

(i)            the Borrower shall be entitled to make such deduction or
withholding,

 

(ii)           the Borrower shall pay the full amount deducted or withheld to
the relevant taxing authority and

 

(iii)          in the case of any Indemnified Taxes, the Borrower agrees to pay
the full amount of such Indemnified Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or under
any Finance Document, after withholding or deduction for or on account of any
Indemnified Taxes, will not be less than the amount provided for herein or in
such Finance Document.

 

The Borrower shall indemnify each Finance Party, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes payable or paid by
such Finance Party or required to be withheld or deducted from a payment to such
Finance Party, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Finance
Party (with a copy to the Facility Agent), or by the Facility Agent on its own
behalf or on behalf of a Finance Party, shall be conclusive absent manifest
error. In the event the Borrower pays amounts deducted and withheld to the
relevant taxing authority in respect of Indemnified Taxes, the Borrower will
furnish to the Facility Agent within forty-five (45) days after the date of
payment of any Indemnified Taxes is due pursuant to applicable law certified
copies of Tax receipts evidencing such payment by the Borrower.  The Borrower
agrees to indemnify and hold harmless each Finance Party, and reimburse such
Finance Party upon its written request, for the amount of any Indemnified Taxes
so levied or imposed and paid by such Finance Party.

 

(b)                                 Without duplicating the payments under
paragraph (a) above, the Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other excise (in the nature of a
documentary or similar Tax), property, intangible, filing or mortgage recording
Taxes or charges or similar levies imposed by any Governmental Authority which
arise from the execution, delivery, performance, enforcement or registration of,
or otherwise with respect to, any Finance Document excluding such amounts
imposed in connection with an Assignment Agreement, a Transfer Certificate,
grant of a participation, transfer or assignment to or designation of a new
applicable lending office or other office for receiving payments under any
Finance Document, except to the extent that any such change is requested in
writing by a Borrower (all such non-excluded Taxes described in this paragraph
(b) of Clause 12.2 (Tax gross-up) being referred to as “Other Taxes”).

 

59

--------------------------------------------------------------------------------


 

(c)                                  Any Finance Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Finance Document shall deliver to the Borrower and the Facility Agent,
at the time or times reasonably requested by the Borrower or the Facility Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Facility Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Finance
Party, if reasonably requested by the Borrower or the Facility Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Facility Agent as will enable the Borrower or
the Facility Agent to determine whether or not such Finance Party is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation shall not be required if in the
Finance Party’s reasonable judgment such completion, execution or submission
would subject such Finance Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Finance
Party.

 

(d)                                 If the Facility Agent or a Lender determines
in its sole discretion that it has actually received or realized a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by an
Obligor or with respect to which such Obligor has paid additional amounts
pursuant to Clause 12.2(a) (Tax Gross-up), it shall pay over such refund to such
Obligor (but only to the extent of indemnity payments made, or additional
amounts paid, by such Obligor under Clause 12.2(a) (Tax Gross-up) with respect
to the Indemnified Taxes or payments of Other Taxes pursuant to Clause
12.2(a) (Tax Gross-up) giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Facility Agent or such Lender (including any Taxes
imposed with respect to such refund) as is determined in the sole discretion of
the Facility Agent or Lender in good faith, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  In the event the Facility Agent or such Lender is required to repay
such refund to such Governmental Authority, then such Obligor, upon the written
request of the Facility Agent or such Lender, agrees to promptly repay the
amount paid over to such Obligor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority, but without any other interest,
penalties or charges) to the Facility Agent or such Lender.  Nothing in this
Clause 12.2(d) (Tax Gross-up) shall require a Lender to disclose any
confidential information (including, without limitation, its Tax returns or its
calculations).

 

(e)                                  Each Party shall, within ten Business Days
of a reasonable request by another Party:

 

(i)            confirm to that other Party whether or not it would be subject to
withholding Tax imposed by FATCA if such Party were to fail to comply with the
applicable reporting requirements of FATCA; and

 

(ii)           supply to that other Party such forms (including U.S. Internal
Revenue Service Forms W-8 or W-9), documentation and other information relating
to its status under FATCA as that other Party reasonably requests for the
purposes of that other Party’s compliance with FATCA.

 

If a Party confirms to another Party pursuant to the foregoing that it would not
be subject to withholding Tax imposed by FATCA or provides a U.S. Internal
Revenue Service Form W-8 or W-9 and it subsequently becomes aware that it may be
subject to withholding Tax imposed by FATCA or that the Form has ceased to be
accurate or valid, that Party shall notify that other Party reasonably promptly
or provide a revised Form, respectively.

 

Without duplication of the foregoing, if a payment made to a Lender under any
Finance Document would be subject to withholding Tax imposed by FATCA if such
Lender were to fail

 

60

--------------------------------------------------------------------------------


 

to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Facility Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Facility Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code or an intergovernmental
agreement) and such additional documentation reasonably requested by the
Borrower or the Facility Agent as may be necessary for the Borrower and the
Facility Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Each Party may
make any deduction it is required to make by FATCA, and any payment required in
connection with that FATCA deduction, and no Party shall be required to increase
any payment in respect of which it makes such a FATCA deduction or otherwise
compensate the recipient of the payment for that FATCA deduction. Each Party
shall promptly, upon becoming aware that it must make a deduction under FATCA
(or that there is any change in the rate or the basis of such FATCA deduction),
notify the Party to whom it is making the payment and, in addition, shall notify
the Borrower and the Facility Agent and the Facility Agent shall notify the
other Finance Parties.

 

(f)                                   Each Lender shall severally indemnify the
Facility Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Facility Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) and (ii) any Taxes excluded in Clause 12.2(a) (Tax Gross-up)
attributable to such Lender, in each case, that are payable or paid by the
Facility Agent in connection with any Finance Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Facility Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Facility Agent to set off and
apply any and all amounts at any time owing to such Lender under any Finance
Document (other than a Hedging Agreement) or otherwise payable by the Facility
Agent to the Lender from any other source against any amount due to the Facility
Agent under this paragraph (f).

 

(g)                                  Each Party’s obligations under this Clause
12.2(Tax Gross-up) shall survive the resignation or replacement of the Facility
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Finance Document.

 

12.3                        [Intentionally left blank]

 

12.4                        [Intentionally left blank]

 

12.5                        VAT

 

(a)                                 All amounts expressed to be payable under a
Finance Document by any Party to a Finance Party which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Finance Party to any Party under a Finance Document and such Finance
Party is required to account to the relevant tax authority for the VAT, that
Party must pay to such Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Finance Party must promptly provide an appropriate VAT invoice
to that Party).

 

61

--------------------------------------------------------------------------------


 

(b)                                 If VAT is or becomes chargeable on any
supply made by any Finance Party (the “Supplier”) to any other Finance Party
(the “Recipient”) under a Finance Document, and any Party other than the
Recipient (the “Relevant Party”) is required by the terms of any Finance
Document to pay an amount equal to the consideration for that supply to the
Supplier (rather than being required to reimburse or indemnify the Recipient in
respect of that consideration):

 

(i)            (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT. The Recipient must (where this sub-paragraph (i) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply; and

 

(ii)           (where the Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

 

(c)                                  Where a Finance Document requires any Party
to reimburse or indemnify a Finance Party for any cost or expense, that Party
shall reimburse or indemnify (as the case may be) such Finance Party for the
full amount of such cost or expense, including such part of it as represents
VAT, save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(d)                                 In relation to any supply made by a Finance
Party to any Party under a Finance Document, if reasonably requested by such
Finance Party, that Party must promptly provide such Finance Party with details
of that Party’s VAT registration and such other information as is reasonably
requested in connection with such Finance Party’s VAT reporting requirements in
relation to such supply.

 

13                                  INCREASED COSTS

 

13.1                        Increased costs

 

(a)                                 Subject to Clause 13.3 (Exceptions), the
Borrower shall, within three Business Days of written demand by the Facility
Agent, pay for the account of a Finance Party the amount of any Increased Costs
incurred by that Finance Party or any of its Affiliates as a result of:

 

(i)            the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation; or

 

(ii)           compliance with any law or regulation made,

 

after the date of this Agreement.  Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
(ii) Basel III, and all requests, rules, regulations, guidelines and directives
promulgated pursuant to the foregoing, are deemed to have been introduced or
adopted after the date hereof, regardless of the date enacted or adopted.

 

62

--------------------------------------------------------------------------------


 

(b)                                 In this Agreement, “Increased Costs” means:

 

(i)            a reduction in the rate of return from the Facility or on a
Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)           an additional or increased cost; or

 

(iii)          a reduction of any amount due and payable under any Finance
Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

13.2                        Increased cost claims

 

(a)                                 A Finance Party intending to make a claim
pursuant to Clause 13.1 (Increased costs) shall notify the Facility Agent of the
event giving rise to the claim, following which the Facility Agent shall
promptly notify the Borrower (and such notification shall, to the extent
commercially practicable, contain reasonable details of the calculation for such
additional amounts).

 

(b)                                 Each Finance Party shall, as soon as
practicable after a demand by the Facility Agent, provide a certificate
confirming the amount of its Increased Costs.

 

13.3                        Exceptions

 

Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

(a)                                 attributable to an Excluded Tax or a change
in the rate of tax on the overall net income of a Finance Party;

 

(b)                                 compensated for by Clause 12.2 (Tax
gross-up)

 

(c)                                  compensated for by any payment made
pursuant to Clause 14.3 (Mandatory Cost);

 

(d)                                 attributable to the wilful breach by the
relevant Finance Party or its Affiliates of any law or regulation;

 

(e)                                  incurred by a Hedge Counterparty in its
capacity as such; or

 

(f)                                   attributable to the implementation or
application of or compliance with the “International Convergence of Capital
Measurement and Capital Standards, a Revised Framework” published by the Basel
Committee on Banking Supervision in June 2004 in the form existing on the date
of this Agreement (but excluding any amendment arising out of Basel III) (“Basel
II”) or any other law or regulation which implements Basel II (whether such
implementation, application or compliance is by a government, regulator, Finance
Party or any of its Affiliates).

 

14                                  OTHER INDEMNITIES

 

14.1                        Currency indemnity

 

(a)                                 If any sum due from an Obligor under the
Finance Documents (a “Sum”), or any order, judgment or award given or made in
relation to a Sum, has to be converted from the currency (the “First Currency”)
in which that Sum is payable into another currency (the

 

63

--------------------------------------------------------------------------------


 

“Second Currency”) for the purpose of:

 

(i)            making or filing a claim or proof against that Obligor; or

 

(ii)           obtaining or enforcing an order, judgment or award in relation to
any litigation or arbitration proceedings,

 

that Obligor shall, as an independent obligation, on demand, indemnify each
Secured Party to which that Sum is due against any cost, loss or liability
arising out of or as a result of the conversion including any discrepancy
between (A) the rate of exchange used to convert that Sum from the First
Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b)                                 Each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

 

(c)                                  This Clause 14.1 (Currency indemnity) does
not apply to any sum due to a Hedge Counterparty in its capacity as such.

 

14.2                        Other indemnities

 

(a)                                 Each Obligor shall, upon written request,
indemnify each Secured Party against any cost, loss or liability incurred by it
as a result of:

 

(i)            the occurrence of any Event of Default;

 

(ii)           a failure by an Obligor to pay any amount due under a Finance
Document on its due date, including without limitation, any cost, loss or
liability arising as a result of Clause 35 (Sharing among the Finance Parties);

 

(iii)          funding, or making arrangements to fund, its Contribution in an
Advance requested by the Borrower in a Utilisation Request but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Secured Party alone); or

 

(iv)          the Loan (or part of the Loan) not being prepaid in accordance
with a notice of prepayment given by the Borrower.

 

(b)                                 Each Obligor shall, on demand, indemnify
each Finance Party, each Affiliate of a Finance Party and each officer or
employee of a Finance Party or its Affiliate (each such person for the purposes
of this Clause 14.2 (Other indemnities) an “Indemnified Person”), against any
cost, loss or liability incurred by that Indemnified Person pursuant to or in
connection with any litigation, arbitration or administrative proceedings or
regulatory inquiry, in connection with or arising out of the entry into and the
transactions contemplated by the Finance Documents (other than a Hedging
Agreement), having the benefit of any Security constituted by the Finance
Documents or which relates to the condition or operation of, or any incident
occurring in relation to, any Ship unless such cost, loss or liability is caused
by the gross negligence or willful misconduct of that Indemnified Person.

 

(c)                                  Without limiting, but subject to any
limitations set out in paragraph (b) above, the indemnity in paragraph (b) above
shall cover any cost, loss or liability incurred by each Indemnified Person in
any jurisdiction:

 

64

--------------------------------------------------------------------------------


 

(i)            arising or asserted under or in connection with any law relating
to safety at sea, the ISM Code, any Environmental Law or any Sanctions; or

 

(ii)           in connection with any Environmental Claim.

 

(d)                                 Any Affiliate or any officer or employee of
a Finance Party or of any of its Affiliates may rely on this Clause 14.2 (Other
indemnities) subject to Clause 1.5 (Third party rights) and the provisions of
the Third Parties Act.

 

(e)                                  Notwithstanding the foregoing, this Clause
14.2 (Other indemnities) shall not cover the types of costs, loss or liability
covered by Clause 10.2 (Market disruption), Clause 12 (Tax gross-up and
indemnities, FATCA), Clause 13 (Increased costs), Clause 16 (Costs and expenses)
and the other provisions of this Clause 14 (Other indemnities).

 

14.3                        Mandatory Cost

 

Each Obligor shall, on demand by the Facility Agent, pay to the Facility Agent
for the account of the relevant Lender, such amount which any Lender certifies
in a notice to the Facility Agent to be its good faith determination of the
amount necessary to compensate it for complying with:

 

(a)                                 in the case of a Lender lending from a
Facility Office in a Participating Member State, the minimum reserve
requirements (or other requirements having the same or similar purpose) of the
European Central Bank or any other authority or agency which replaces all or any
of its functions) in respect of loans made from that Facility Office; and

 

(b)                                 in the case of any Lender lending from a
Facility Office in the United Kingdom, any reserve asset, special deposit or
liquidity requirements (or other requirements having the same or similar
purpose) of the Bank of England (or any other governmental authority or agency)
and/or paying any fees to the U.K. Financial Conduct Authority and/or the U.K.
Prudential Regulation Authority (or any other governmental authority or agency
which replaces all or any of their functions),

 

which, in each case, is referable to that Lender’s Contribution in the Loan.

 

14.4                        Indemnity to the Facility Agent

 

Each Obligor shall, on demand, jointly and severally indemnify the Facility
Agent against:

 

(a)                                 any cost, loss or liability incurred by the
Facility Agent (acting reasonably) as a result of:

 

(i)            investigating any event which it reasonably believes is a
Default; or

 

(ii)           acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorized; or

 

(iii)          instructing lawyers, accountants, tax advisers, surveyors or
other professional advisers or experts as permitted under the Finance Documents
(other than a Hedging Agreement ); and

 

(b)                                 any cost, loss or liability incurred by the
Facility Agent (otherwise than by reason of the Facility Agent’s gross
negligence or wilful misconduct) but not including any claim based on the fraud
of the Facility Agent in acting as Facility Agent under the Finance Documents
(other than a Hedging Agreement).

 

65

--------------------------------------------------------------------------------


 

14.5                        Indemnity to the Security Agent

 

(a)                                 Each Obligor shall, on demand, jointly and
severally indemnify the Security Agent and every Receiver and Delegate against
any cost, loss or liability incurred by any of them:

 

(i)            in relation to or as a result of:

 

(A)          any failure by the Borrower to comply with its obligations under
Clause 16 (Costs and Expenses);

 

(B)          acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorized;

 

(C)          the taking, holding, protection or enforcement of the Finance
Documents and the Transaction Security;

 

(D)          the exercise of any of the rights, powers, discretions, authorities
and remedies vested in the Security Agent and each Receiver and Delegate by the
Finance Documents (other than a Hedging Agreement) or by law;

 

(E)           any default by any Obligor in the performance of any of the
obligations expressed to be assumed by it in the Finance Documents (other than a
Hedging Agreement);

 

(F)           any action by any Obligor which vitiates, reduces the value of, or
is otherwise prejudicial to, the Transaction Security; and

 

(G)          instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under the Finance Documents (other
than a Hedging Agreement).

 

(ii)           acting as Security Agent, Receiver or Delegate under the Finance
Documents (other than a Hedging Agreement) or which otherwise relates to any of
the Security Property or the performance of the terms of this Agreement or the
other Finance Documents (other than a Hedging Agreement) (otherwise, in each
case, than by reason of the relevant Security Agent’s, Receiver’s or Delegate’s
gross negligence or wilful misconduct).

 

(b)                                 The Security Agent and every Receiver and
Delegate may, in priority to any payment to the Secured Parties, indemnify
itself out of the Security Assets in respect of, and pay and retain, all sums
necessary to give effect to the indemnity in this Clause 14.5 (Indemnity to the
Security Agent) and shall have a lien on the Transaction Security and the
proceeds of the enforcement of the Transaction Security for all monies payable
to it.

 

15                                  MITIGATION BY THE FINANCE PARTIES

 

15.1                        Mitigation

 

(a)                                 Each Finance Party shall, in consultation
with the Borrower, take all commercially reasonable steps to mitigate any
circumstances which arise and which would result in any amount becoming payable
under or pursuant to, or cancelled pursuant to, any of Clause 7.1 (Illegality),
Clause 12 (Tax Gross Up and Indemnities; FATCA), Clause 13 (Increased Costs) or
paragraph (a) of Clause 14.3 (Mandatory Cost) including (but not limited to)
transferring its rights and obligations under the Finance Documents (other than
a Hedging Agreement) to another Affiliate or Facility Office.

 

66

--------------------------------------------------------------------------------


 

(b)                                 Paragraph (a) above does not in any way
limit the obligations of any Obligor under the Finance Documents.

 

15.2                        Limitation of liability

 

(a)                                 Each Obligor shall, on demand, jointly and
severally indemnify each Finance Party for all costs and expenses reasonably
incurred by that Finance Party as a result of steps taken by it under Clause
15.1 (Mitigation).

 

(b)                                 A Finance Party is not obliged to take any
steps under Clause 15.1 (Mitigation) if either:

 

(i)            a Default has occurred and is continuing; or

 

(ii)           in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it in any economic, legal or regulatory respect.

 

15.3                        Defaulting Lender

 

(a)                                 Notwithstanding any other provision in this
Agreement to the contrary, if at any time a Lender becomes a Defaulting Lender,
so long as such Lender is a Defaulting Lender, fees pursuant to Clause 11.1
(Commitment fee) shall cease to accrue on such Defaulting Lender’s unused
Commitment until such time as such Lender is no longer a Defaulting Lender, at
which time fees pursuant to Clause 11.1 (Commitment fee) shall resume to accrue
and be payable in accordance with Clause 11.1 (Commitment fee).

 

(b)                                 Each Defaulting Lender shall indemnify the
Borrower, the Facility Agent and each Non-Defaulting Lender from and against any
and all loss, damage or expenses, including but not limited to reasonable legal
fees and, in the case of the Facility Agent or any Non-Defaulting Lender, funds
(if any) advanced by the Facility Agent or by any Non-Defaulting Lender, on
account of such Defaulting Lender’s failure to timely fund its applicable
Commitment of an Advance or to otherwise perform its obligations under the
Finance Documents (other than a Hedging Agreement).

 

(c)                                  In the event that the Facility Agent and
the Borrower agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Contribution of the
Lenders in the Loan shall be readjusted to reflect the inclusion of such
Lender’s Contribution in the Loan and on such date such Lender shall purchase at
par such of the Loan or Contribution therein of the other Lenders as the
Facility Agent shall determine may be necessary in order for such Lender to hold
its pro rata share of the Contribution in the Loan and/or the Commitments.

 

(d)                                 At any time during a Default Period, the
Borrower may, upon three (3) Business Days prior notice to the applicable
Defaulting Lender (so long as such Default Period remains in effect at the end
of such notice period), require such Defaulting Lender to assign all right,
title and interest that it may have in, and its Contribution in the Loan and any
other obligations of the Borrower under this Agreement and the Finance Documents
to another Lender (if another Lender will consent to purchase such right, title
and interest and participations) or another Person in accordance with and
subject to the terms of Clause 28 (Changes to the Lenders) of this Agreement, if
such Person can be found by the Borrower, for a purchase price equal to 100% of
the principal amount of Contribution in the Loan plus the amount of any interest
and fees accrued and owing to such Defaulting Lender as of the date of such
assignment.

 

67

--------------------------------------------------------------------------------


 

16                                  COSTS AND EXPENSES

 

16.1                        Transaction expenses

 

The Obligors shall, jointly and severally on demand, pay the Facility Agent, the
Security Agent, the ECA Agent (for the account of Sinosure) and the Mandated
Lead Arrangers the amount of all documented costs and expenses (including
reasonable legal fees) reasonably incurred by any Secured Party and/or Sinosure
in connection with the negotiation, preparation, printing, execution,
syndication and perfection of:

 

(a)                                 this Agreement and any other documents
referred to in this Agreement;

 

(b)                                 the Transaction Security;

 

(c)                                  each of the Sinosure Insurance Policies and
any other documents which may at any time be required by Sinosure to give effect
to the terms of any Sinosure Insurance Policy or which Sinosure is entitled to
call for or obtain pursuant to the terms of any Sinosure Insurance Policy; and

 

(d)                                 any other Finance Documents executed after
the date of this Agreement.

 

16.2                        Amendment costs

 

If:

 

(a)                                 an Obligor requests an amendment, waiver or
consent; or

 

(b)                                 an amendment is required pursuant to Clause
36.9 (Change of currency); or

 

(c)                                  an Obligor requests, and the Security Agent
agrees to, the release of all or any part of the Security Assets from the
Transaction Security,

 

the Obligors shall, jointly and severally on demand, reimburse each of the
Facility Agent, the ECA Agent (for the account of Sinosure)  and the Security
Agent for the amount of all costs and expenses (including reasonable legal fees)
reasonably incurred by each Secured Party and/or Sinosure in responding to,
evaluating, negotiating or complying with that request or requirement.

 

16.3                        Enforcement and preservation costs

 

The Obligors shall, jointly and severally on demand, pay to:

 

(a)                                 each Secured Party the amount of all costs
and expenses (including reasonable legal fees) incurred by that Secured Party in
connection with any step taken with a view to the protection, the enforcement
of, or the preservation of any rights under, any Finance Document (other than a
Hedging Agreement) or the Transaction Security and with any proceedings
instituted by or against that Secured Party as a consequence of it entering into
a Finance Document (other than a Hedging Agreement), taking or holding the
Transaction Security, or enforcing those rights; and

 

(b)                                 each Lender and the ECA Agent (for the
account of Sinosure) the amount of all costs and expenses (including reasonable
legal fees) incurred by a Lender and/or Sinosure in connection with or
incidental to the enforcement or exercise of, or the preservation of, its
rights, powers, discretions and remedies under any Sinosure Insurance Policy and
any proceedings instituted by or against any Lender and/or Sinosure in
connection thereto.

 

68

--------------------------------------------------------------------------------


 

SECTION 7

 

GUARANTEES

 

17                                  GUARANTEE AND INDEMNITY

 

17.1                        Joint and several liability

 

All liabilities and obligations of the Guarantors under this Agreement shall,
whether expressed to be so or not, be joint and several.

 

17.2                        Keepwell

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Hedge Guarantor to
honor all of its obligations under this Clause 17 (Guarantee and Indemnity) in
respect of the Hedging Obligations guaranteed hereby (provided that each
Qualified ECP Guarantor shall be liable under this Clause 17.2 (Keepwell) only
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Clause 17 (Guarantee and Indemnity), or
otherwise under the guarantee under this Clause, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Each Qualified ECP Guarantor intends that this Clause 17.2
(Keepwell) constitute, and this Clause 17.2 (Keepwell) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Hedge Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

17.3                        Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally:

 

(a)                                 guarantees to each Finance Party, as a
primary obligor and not merely as a surety, punctual payment and performance by
each Obligor (other than itself) of all such other Obligor’s obligations under
the Finance Documents;

 

(b)                                 undertakes with each Finance Party that
whenever an Obligor (other than itself) does not pay any amount (whether for
principal, interest, fees, expenses or otherwise) when due (whether at stated
maturity, by acceleration or otherwise) under or in connection with any Finance
Document, it shall immediately on demand pay that amount as if it were the
primary obligor; and

 

(c)                                  agrees with each Finance Party that if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal, it
will, as an independent and primary obligation, indemnify that Finance Party
immediately on demand against any cost, loss or liability it incurs as a result
of an Obligor (other than itself) not paying any amount which would, but for
such unenforceability, invalidity or illegality, have been payable by it under
any Finance Document on the date when it would have been due.  The amount
payable by it under this indemnity will not exceed the amount it would have had
to pay under this Clause 17 (Guarantee and Indemnity) if the amount claimed had
been recoverable on the basis of a guarantee.

 

Notwithstanding the foregoing, such obligations guaranteed by the Guarantors
under this Clause 17 (Guarantee and Indemnity) shall not include any Excluded
Hedging Obligations.

 

69

--------------------------------------------------------------------------------


 

17.4                        Continuing guarantee

 

This guarantee is a continuing guarantee that shall remain in full force and
effect until the irrevocable payment and performance in full by any Obligor
under the Finance Documents, regardless of any intermediate payment or discharge
in whole or in part.  This guarantee constitutes a guarantee of punctual
performance and payment and not merely of collection.

 

17.5                        Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Secured Party in whole or in part on the basis of any payment, security or other
disposition which is rescinded, discharged, avoided or reduced, or must be
restored or returned, upon insolvency, bankruptcy, reorganization, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 17 (Guarantee and Indemnity) will continue or be
reinstated as if the discharge, release or arrangement had not occurred.

 

17.6                        Waiver of defences

 

The obligations of each Guarantor under this Clause 17 (Guarantee and Indemnity)
and in respect of any Transaction Security are irrevocable, absolute and
unconditional and shall not be affected or discharged by an act, omission,
matter or thing which, but for this Clause 17.6 (Waiver of defences), would
reduce, release or prejudice any of its obligations under this Clause 17
(Guarantee and Indemnity) or in respect of any Transaction Security (without
limitation and whether or not known to it or any Secured Party) including (and
each of the Guarantors hereby irrevocably waives any defences it may now have or
hereafter acquire in any way relating to):

 

(a)                                 any time, waiver or consent granted to, or
composition with, any Obligor or other person;

 

(b)                                 the release of any other Obligor or any
other person under the terms of any composition or arrangement with any creditor
of any member of the Group;

 

(c)                                  the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect or delay in
perfecting, or refusal or neglect to take up or enforce, or delay in taking or
enforcing any rights against, or security over assets of, any Obligor or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any Security Asset;

 

(d)                                 any incapacity or lack of power, authority
or legal personality of or dissolution or change in the corporate or company
structure, shareholders, members or status of an Obligor or any other person
(including without limitation any change in the holding of such Obligor’s or
other person’s Equity Interests);

 

(e)                                  any amendment, novation, supplement,
extension, restatement (however fundamental and whether or not more onerous) or
replacement of any Finance Document or any other document or security including,
without limitation, any change in the purpose of, any extension of or any
increase in any facility or the addition of any new facility under any Finance
Document or other document or security;

 

(f)                                   any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document or any
other document or security; or

 

(g)                                  any bankruptcy, insolvency or similar
proceedings.

 

70

--------------------------------------------------------------------------------


 

17.7                        Guarantor Intent

 

Without prejudice to the generality of Clause 17.6 (Waiver of defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following:  business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

17.8                        Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Secured Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person (including without
limitation to commence any proceedings under any Finance Document or to enforce
any Transaction Security) before claiming or commencing proceedings under this
Clause 17 (Guarantee and Indemnity).This waiver applies irrespective of any law
or any provision of a Finance Document to the contrary.

 

17.9                        Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Secured Party (or any trustee or agent on its behalf) may:

 

(a)                                 refrain from applying or enforcing any other
moneys, security or rights held or received by that Secured Party (or any
trustee or agent on its behalf) in respect of those amounts, or apply and
enforce the same in such manner and order as it sees fit (whether against those
amounts or otherwise) and the Parent Guarantor shall not be entitled to the
benefit of the same; and

 

(b)                                 hold in an interest-bearing suspense account
any moneys received from each Guarantor or on account of such Guarantor’s
liability under this Clause 17 (Guarantee and Indemnity).

 

17.10                 Deferral of Guarantor’s rights

 

All rights which a Guarantor at any time has (whether in respect of this
guarantee, a mortgage or any other transaction) against the Borrower, any other
Obligor or their respective assets shall be fully subordinated to the rights of
the Secured Parties under the Finance Documents and until the end of the
Security Period and unless the Facility Agent otherwise directs, no Guarantor
will exercise any rights which it may have (whether in respect of any Finance
Document to which it is a Party or any other transaction) by reason of
performance by it of its obligations under the Finance Documents or by reason of
any amount being payable, or liability arising, under this Clause 17 (Guarantee
and Indemnity):

 

(a)                                 to be indemnified by an Obligor;

 

(b)                                 to claim any contribution from any third
party providing security for, or any other guarantor of, any Obligor’s
obligations under the Finance Documents;

 

(c)                                  to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any rights of the Secured
Parties under the Finance Documents or of any other guarantee or

 

71

--------------------------------------------------------------------------------


 

security taken pursuant to, or in connection with, the Finance Documents by any
Secured Party;

 

(d)                                 to bring legal or other proceedings for an
order requiring any Obligor to make any payment, or perform any obligation, in
respect of which any Guarantor has given a guarantee, undertaking or indemnity
under Clause 17 (Guarantee and Indemnity);

 

(e)                                  to exercise any right of set-off against
any Obligor; and/or

 

(f)                                   to claim or prove as a creditor of any
Obligor in competition with any Secured Party.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Secured
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Secured Parties and shall promptly pay or
transfer the same to the Facility Agent or as the Facility Agent may direct for
application in accordance with Clause 36 (Payment Mechanics).

 

17.11                 Additional security

 

This guarantee and any other Security given by a Guarantor is in addition to and
is not in any way prejudiced by, and shall not prejudice, any other guarantee or
Security or any other right of recourse now or subsequently held by any Secured
Party or any right of set-off or netting or right to combine accounts in
connection with the Finance Documents.

 

17.12                 Independent obligations

 

The obligations of each Guarantor under or in respect of this guarantee are
independent of any other obligations of any other Obligor under or in respect of
the Finance Documents, and a separate action or actions may, with the consent of
the Security Agent or the Facility Agent (in each case, acting with the
authorization of the Required Lenders) be brought against any Guarantor to
enforce this guarantee irrespective of whether any action is brought against any
other Obligor or whether any other Obligor is joined in any such action or
actions.

 

17.13                 Bankruptcy

 

Additionally, the Guarantors unconditionally and irrevocably guarantee the
payment of any and all of the Secured Liabilities (including, without
limitation, all interest accruing subsequent to the commencement of any case,
proceeding or other action relating to any other Obligor under any Debtor Relief
Laws, and all interest which, but for any such case, proceeding or other action
would otherwise accrue) to the Finance Parties whether or not due or payable by
the Borrower or any Obligor upon the occurrence of any of the events specified
in Clause 27.7(Insolvency Event), and irrevocably, unconditionally and jointly
and severally promises to pay such indebtedness to the Finance Parties, or
order, on demand, in lawful money of the U.S.

 

17.14                 Reliance

 

It is not necessary for any Finance Party to inquire into the capacity or powers
of any Guarantor or any of their respective Subsidiaries or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any of the Secured Liabilities made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

 

72

--------------------------------------------------------------------------------


 

17.15                 Subordination

 

Any Financial Indebtedness of the Borrower now or hereafter owing to any
Guarantor is hereby subordinated to the Secured Liabilities of the Borrower
owing to the Finance Parties; and if the Facility Agent so requests at a time
when an Event of Default exists, all such Financial Indebtedness of the Borrower
to any Guarantor shall be collected, enforced and received by such Guarantor for
the benefit of the Finance Parties and be paid over to the Facility Agent on
behalf of the Finance Parties on account of the Secured Liabilities to the
Finance Parties, but without affecting or impairing in any manner the liability
of such Guarantor under the other provisions of this Guarantee.  Prior to the
transfer by any Guarantor of any note or negotiable instrument evidencing any
such Financial Indebtedness of the Borrower to such Guarantor, such Guarantor
shall mark such note or negotiable instrument with a legend that the same is
subject to this subordination.  Without limiting the generality of the
foregoing, the Guarantors hereby agrees with the Finance Parties that they will
not exercise any right of subrogation which they may at any time otherwise have
as a result of this Guarantee (whether contractual, under Section 509 of the
U.S. Bankruptcy Code or otherwise) until all the Secured Liabilities have been
irrevocably paid in full in cash.  If and to the extent required in order for
the Secured Liabilities of the Guarantors to be enforceable under applicable
federal, state and other laws relating to the insolvency of debtors, the maximum
liability of each Guarantor hereunder shall be limited to the greatest amount
which can lawfully be guaranteed by such Guarantor, under such laws, after
giving effect to any rights of contribution, reimbursement and subrogation
arising under this Clause 17.15(Subordination).

 

17.16                 Applicability of provisions of Guarantee to other Security

 

Clauses 17.4 (Continuing guarantee), 17.5 (Reinstatement), 17.6 (Waiver of
defences), 17.7 (Guarantor Intent), 17.8 (Immediate recourse), 17.9
(Appropriations), 17.10 (Deferral of Guarantor’s rights), 17.11 (Additional
security), 17.12 (Independent obligations), 17.13 (Bankruptcy), 17.14 (Reliance)
and 17.15 (Subordination), shall apply, with any necessary modifications, to any
Security which an Owner Guarantor creates (whether at the time at which it signs
this Agreement or at any later time) to secure the Secured Liabilities or any
part of them.

 

73

--------------------------------------------------------------------------------


 

SECTION 8

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

18                                  REPRESENTATIONS

 

18.1                        General

 

Each Obligor makes the representations and warranties set out in this Clause 18
(Representations) to each Finance Party on the date of this Agreement.

 

18.2                        Corporate/Limited Liability Company/Limited
Partnership Status

 

(a)                                 Each Obligor is a duly organized and validly
existing corporation, limited liability company or limited partnership, as the
case may be, in good standing under the laws of the jurisdiction of its
incorporation or formation.

 

(b)                                 Each Obligor has the corporate or other
applicable power and authority to own its property and assets and to transact
the business in which it is currently engaged and presently proposes to engage.

 

(c)                                  Each Obligor is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business as currently conducted requires such qualifications,
except for failures to be so qualified which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

18.3                        Corporate Power and Authority; Legal Validity and
Enforceability

 

(a)                                 Each Obligor has the corporate or other
applicable power and authority to execute, deliver and perform the terms and
provisions of each of the Transaction Documents to which it is party and has
taken all necessary corporate or other applicable action to authorize the
execution, delivery and performance by it of each of such Transaction Documents.

 

(b)                                 Each Obligor has duly executed and delivered
each of the Transaction Documents to which it is party, and each of such
Transaction Documents constitutes the legal, valid and binding obligation of
such Obligor enforceable against such Obligor in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

(c)                                  Each of the Security Documents creates in
favour of the Security Agent for the benefit of the Secured Parties a legal,
valid and enforceable fully perfected first priority security interest in and
Security on all right, title and interest of the Obligors party thereto in the
Security Assets described therein, subject only to Other Permitted Security.  No
filings or recordings are required in order to perfect the security interests
created under any Security Document or to ensure the legality, validity,
enforceability or admissibility in evidence of any Finance Document in each
case, except for filings or recordings which shall have been made or will be
made, in accordance with Schedule 2 (Conditions Precedent).

 

(d)                                 None of the Obligors has a place of business
in any jurisdiction which requires any of the Security Documents to be filed or
registered in that jurisdiction to ensure the validity of the Security Documents
to which it is a party unless all such filings and registrations have been made
or will be made, in accordance with Schedule 2 (Conditions Precedent).

 

74

--------------------------------------------------------------------------------


 

18.4                        Pari passu ranking

 

Its payment obligations under the Finance Documents to which it is a party rank
at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

 

18.5                        No Violation

 

Neither the execution, delivery or performance by any Obligor of the Transaction
Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, will:

 

(a)                                 contravene any material provision of any
applicable law, statute, rule or regulation or any applicable order, judgment,
writ, injunction or decree of any court or governmental instrumentality;

 

(b)                                 conflict with or result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Security (except Other Permitted Security) upon any of the
material properties or assets of such Obligor pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, to which such Obligor is a
party or by which it or any of its material property or assets is bound or to
which it may be subject; or

 

(c)                                  violate any provision of the Constitutional
Documents of such Obligor.

 

18.6                        Governmental Approvals

 

No Authorization or validation of, or filing, recording or registration with
(except as have been obtained or made or, in the case of any filings or
recordings in respect of the Security Documents, will be made within 10 days of
the date such Security Document is required to be executed pursuant hereto), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with:

 

(a)                                 the execution, delivery and performance by
any Obligor of any Finance Document to which it is a party; or

 

(b)                                 the legality, validity, binding effect or
enforceability of any Finance Document to which it is a party.

 

18.7                        Financial Statements; Financial Condition;
Undisclosed Liabilities

 

(a)                                 The audited consolidated balance sheets of
the Parent Guarantor as at December 31, 2015 and the related consolidated
statements of income and cash flows for the fiscal year ended on such date and
(ii) the unaudited consolidated balance sheets of the Parent Guarantor as at
March 31, 2016 and the related consolidated statements of income and cash flows,
in each case for such quarterly accounting period, reported on by and
accompanied by, in the case of the audited annual financial statements, an
unqualified report from an Acceptable Accounting Firm, present fairly the
consolidated financial condition of the Parent Guarantor as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended.  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).  Neither the Parent Guarantor nor any of its

 

75

--------------------------------------------------------------------------------


 

Subsidiaries has any material guarantee obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the financial statements referred to in the preceding sentence (it
being understood that with respect to guarantee obligations, the underlying debt
is so reflected).

 

(b)                                 Except as fully disclosed in the financial
statements and the notes related thereto delivered pursuant to Clause 19.2
(Financial statements), there were as of the date of this Agreement no
liabilities or obligations with respect to the Parent Guarantor or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, would be materially adverse to the Parent Guarantor and its
Subsidiaries taken as a whole.  As of the date of this Agreement, none of the
Obligors knows of any basis for the assertion against it of any liability or
obligation of any nature that is not fairly disclosed (including, without
limitation, as to the amount thereof) in the financial statements and the notes
related thereto delivered pursuant to Clause 19.2 (Financial statements) which,
either individually or in the aggregate, could reasonably be expected to be
materially adverse to the Parent Guarantor and its Subsidiaries taken as a
whole.

 

(c)                                  The Projections delivered by the Parent
Guarantor to the Facility Agent and the Lenders prior to the date of this
Agreement have been prepared in good faith and are based on GAAP and reasonable
assumptions, and there are no statements or conclusions in such Projections
which are based upon or include information known to the Parent Guarantor on the
date of this Agreement to be misleading in any material respect or which fail to
take into account material information known to the Parent Guarantor on the date
of this Agreement regarding the matters reported therein.  On the date of this
Agreement, the Parent Guarantor believes that such Projections are reasonable
and attainable, it being recognized by the Lenders, however, that projections as
to future events are not to be viewed as facts and that the actual results
during the period or periods covered by the Projections may differ from the
projected results included in such Projections.

 

(d)                                 Since December 31, 2015 (or as the case may
be, the date of the latest audited consolidated balance sheets of the Parent
Guarantor provided to the Facility Agent pursuant to this Agreement), nothing
has occurred that has had or could reasonably be expected to have a Material
Adverse Effect.

 

18.8                        Litigation

 

Except as set forth in the most recent S-1 Registration Statement of the Parent
Guarantor (filed with the SEC on June 22, 2015), there are no actions, suits,
investigations (conducted by any governmental or other regulatory body of
competent jurisdiction) or proceedings pending or, to the knowledge of the
Parent Guarantor or the Borrower, threatened against the Parent Guarantor or any
of its Subsidiaries (i) with respect to the Finance Documents; or (ii) that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

18.9                        True and Complete Disclosure

 

All factual information (taken individually or as a whole) furnished by or on
behalf of the Parent Guarantor or the Borrower in writing to the Facility Agent
or any Lender (including, without limitation, all information contained in the
Transaction Documents and the Merger Agreement and any financial statement
referred to in Clause 19.2 (Financial statements) for purposes of or in
connection with this Agreement, the other Finance Documents or any

 

76

--------------------------------------------------------------------------------


 

transaction contemplated herein or therein is, and all other such factual
information (taken individually or as a whole) hereafter furnished by or on
behalf of the Parent Guarantor or the Borrower in writing to the Facility Agent
or any Lender will be, true and accurate in all material respects and did not
fail to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time as such information was provided
and copies of the Shipbuilding Contracts and the Merger Agreement are the full,
complete and true copies of such documents and do not omit any addenda,
amendments or supplements thereto.

 

18.10                 Use of Proceeds; Margin Regulations

 

(a)                                 All proceeds of the Loan shall be used in
accordance with Clause 3.1 (Purpose).

 

(b)                                 No part of the proceeds of the Loan shall be
used to purchase or carry any Margin Stock or to extend credit for the purpose
of purchasing or carrying any Margin Stock.  Neither the making of the Loan nor
the use of the proceeds thereof will violate or be inconsistent with the Margin
Regulations.

 

(c)                                  No proceeds of the Loan shall be made
available directly or indirectly to or for the benefit of a Restricted Party in
a manner that would result in a violation of Sanctions, nor shall they otherwise
be applied in a manner or for a purpose prohibited by Sanctions.

 

(d)                                 No payment in connection with a Finance
Document shall be funded out of proceeds derived from any action which is in
breach of Sanctions.

 

18.11                 Tax Returns and Payments

 

(a)                                 All payments which an Obligor is liable to
make under the Finance Documents to which it is a party can properly be made
without deduction or withholding for or on account of any Tax payable under any
law of any relevant jurisdiction applicable as of the date of this Agreement.

 

(b)                                 The Parent Guarantor and each of its
Subsidiaries has timely filed with the appropriate taxing authorities all
material U.S. federal income tax returns, statements, forms and reports for
taxes and all other material U.S., the United Kingdom, and non-U.S. tax returns,
statements, forms and reports for taxes required to be filed by or with respect
to the income, properties or operations of the Parent Guarantor and/or any of
its Subsidiaries (the “Returns”).  All such Returns accurately reflect in all
material respects all liability for taxes of the Parent Guarantor and its
Subsidiaries as a whole for the periods covered thereby.  The Parent Guarantor
and each of its Subsidiaries have paid, or have provided adequate reserves (in
accordance with GAAP) for the payment of, all Taxes shown as due on all such
Returns and all other material U.S. federal, state and the United Kingdom and
non-U.S. Taxes that have become due and payable.

 

(c)                                  There is no action, suit, proceeding,
investigation, audit, or claim now pending or, to the best knowledge of the
Parent Guarantor or any of its Subsidiaries, threatened by any authority
regarding any Taxes relating to the Parent Guarantor or any of its Subsidiaries.

 

(d)                                 As of the date of this Agreement, neither
the Parent Guarantor nor any of its Subsidiaries has entered into an agreement
or waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of Taxes of the
Parent Guarantor or any of its Subsidiaries, or is aware of any circumstances
that would cause the taxable years or other taxable periods of the Parent
Guarantor or any of its Subsidiaries not to be subject to the normally
applicable statute of limitations.

 

77

--------------------------------------------------------------------------------


 

(e)                                  Neither the Parent Guarantor nor any of its
Subsidiaries (i) has engaged in any “listed transaction” within the meaning of
Section 6011 of the Code or (ii) has any actual or potential liability for the
taxes of any person (other than the Parent Guarantor or any of its present or
former Subsidiaries) under the United States Treasury regulation
Section 1.1502-6 (or any similar provision of state, local, foreign or
provincial law).

 

18.12                 Compliance with ERISA

 

(a)                                 Schedule 9 (ERISA Plans and contributions)
sets forth, as of the date of this Agreement, each Plan.

 

(b)                                 With respect to each Plan, other than any
Multiemployer Plan (and each related trust, insurance contract or fund), there
has been no failure to be in substantial compliance with its terms and with all
applicable laws, including without limitation ERISA and the Code, that could
reasonably be expected to give rise to a Material Adverse Effect.

 

(c)                                  Each Plan, other than any Multiemployer
Plan (and each related trust, if any), which is intended to be qualified under
Section 401(a) of the Code has received a determination letter (or an opinion
letter) from the United States Internal Revenue Service to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code. No Reportable
Event has occurred.

 

(d)                                 To the best knowledge of an Obligor or any
of its Subsidiaries or ERISA Affiliates no Plan which is a Multiemployer Plan is
insolvent or in reorganization.

 

(e)                                  No Plan has an Unfunded Current Liability
in an amount material to an Obligor or any ERISA Affiliate’s operation.  No Plan
(other than a Multiemployer Plan) which is subject to Section 412 of the Code or
Section 302 of ERISA has failed to satisfy minimum funding standards, or has
applied for or received a waiver of the minimum funding standards or an
extension of any amortization period, within the meaning of Section 412 or 430
of the Code or Section 302 or 303 of ERISA.

 

(f)                                   With respect to each Plan (other than a
Multiemployer Plan) its actuary has certified that such Plan is not an at-risk
plan within the meaning of Section 430 of the Code or Section 303 of ERISA; all
contributions required to be made with respect to a Plan have been or will be
timely made.

 

(g)                                  Neither any Obligor nor any of its
Subsidiaries nor any ERISA Affiliate has incurred any material liability
(including any indirect, contingent or secondary liability) to or on account of
a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of the Code or
expects to incur any such liability under any of the foregoing sections with
respect to any Plan.

 

(h)                                 No condition exists which presents a
material risk to any Obligor or any of its Subsidiaries or any ERISA Affiliate
of incurring a liability to or on account of a Plan pursuant to the foregoing
provisions of ERISA and the Code.

 

(i)                                     No proceedings have been instituted by
the PBGC to terminate or appoint a trustee to administer any Plan (in the case
of a Multiemployer Plan, to the best knowledge of any Obligor or any of its
Subsidiaries or ERISA Affiliates) which is subject to Title IV of ERISA.

 

(j)                                    No action, suit, proceeding, hearing,
audit or investigation with respect to the administration, operation or the
investment of assets of any Plan (other than routine claims for benefits) is
pending, or, to the best knowledge of any Obligor or any of its Subsidiaries,

 

78

--------------------------------------------------------------------------------


 

expected or threatened which could reasonably be expected to have a Material
Adverse Effect.

 

(k)                                 Using actuarial assumptions and computation
methods consistent with Part 1 of subtitle E of Title IV of ERISA, each of the
Obligors and its Subsidiaries and ERISA Affiliates would have no liabilities to
any Plans which are Multiemployer Plans in the event of a complete withdrawal
therefrom in an amount which could reasonably be expected to have a Material
Adverse Effect.

 

(l)                                     Neither the Borrower nor any of its
Subsidiaries nor any ERISA Affiliate has received any notice that a Plan which
is a Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA.

 

(m)                             Each group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has
covered employees or former employees of the any Obligor, any of its
Subsidiaries, or any ERISA Affiliate has at all times been operated in material
compliance with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code.

 

(n)                                 No lien imposed under the Code or ERISA on
the assets of any Obligor or any of its Subsidiaries or any ERISA Affiliate
exists nor has any event occurred which could reasonably be expected to give
rise to any such lien on account of any Plan.

 

(o)                                 Each Obligor and its Subsidiaries do not
maintain or contribute to any employee welfare plan (as defined in
Section 3(1) of ERISA) which provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan
the obligations with respect to which could reasonably be expected to have a
Material Adverse Effect.

 

(p)                                 Each Foreign Pension Plan has been
maintained in substantial compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities.  All contributions required to be made with respect to a Foreign
Pension Plan have been or will be timely made.  Neither any Obligor nor any of
its Subsidiaries has incurred any obligation in connection with the termination
of or withdrawal from any Foreign Pension Plan that could reasonably be expected
to have a Material Adverse Effect.  Neither any Obligor nor any of its
Subsidiaries maintains or contributes to any Foreign Pension Plan the
obligations with respect to which could in the aggregate reasonably be expected
to have a Material Adverse Effect.

 

18.13                 Subsidiaries

 

(a)                                 On the first Utilisation Date, the Parent
Guarantor has no Subsidiaries other than those Subsidiaries listed on Schedule
10 (Subsidiaries) (which Schedule identifies the correct legal name, direct
owner, percentage ownership and jurisdiction of organization of each such
Subsidiary on the date hereof).  On the first Utilisation Date, all outstanding
capital stock, membership interests, partnership interests, units or other form
of equity, of each class outstanding, of each of the Subsidiaries listed on
Schedule 10 (Subsidiaries) has been validly issued, is fully paid and
non-assessable (to the extent applicable) and, except in the case of the Parent
Guarantor, is owned beneficially and of record by a Obligor free and clear of
all Security other than Other Permitted Security.

 

(b)                                 Each of the Owner Guarantors is a
wholly-owned Subsidiary of the Borrower.

 

79

--------------------------------------------------------------------------------


 

18.14                 Compliance with Statutes, etc.

 

The Parent Guarantor and each of its Subsidiaries are in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property, except such
non-compliances that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

18.15                 Investment Company Act

 

Neither the Parent Guarantor, nor any of its Subsidiaries, is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

18.16                 Anti-Money Laundering; Anti-Corruption

 

(a)                                 Each Obligor, as well as their respective
subsidiaries, directors and officers, have conducted and are conducting its
businesses in compliance with Anti-Bribery and Corruption Laws and in
particular:

 

(i)            no part of the proceeds of the Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended; and

 

(ii)           no Obligor, nor their subsidiaries, respective directors,
officers, or to the knowledge (actual, implied or constructive) of each such
Obligor after making due and careful enquiries, employees, agents or
representatives has made or agreed to make any contribution, payment, gift or
entertainment to, or accepted or received any contributions, payments, gifts or
entertainment from, any government official, employee, political party or agent
or any candidate for any federal, state, local or foreign public office, where
either the contribution, payment or gift or the purpose thereof was illegal
under the laws of any federal, state, local or foreign jurisdiction.

 

(b)                                 Each Obligor as well as their respective
directors and officers, complies with any applicable law or regulation
implemented to combat “money laundering”, including without limitation the
PATRIOT Act and the Bank Secrecy Act.

 

18.17                 Sanctions

 

(a)                                 To the extent applicable, each Obligor is in
compliance, in all material respects, with:

 

(i)            all United States laws relating to terrorism or money laundering,
including Executive order No. 13224 on Terrorist Financing, effective
September 24, 2011 (the “Executive Order”); and

 

(ii)           the PATRIOT Act.

 

(b)                                 The Parent Guarantor does not (i) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or (ii) engage in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding or attempting to violate any of the prohibitions set forth
in any United States anti-terrorism laws.

 

80

--------------------------------------------------------------------------------


 

(c)                                  Each Obligor has implemented and maintains
in effect policies and procedures designed to ensure compliance by each such
Obligor, its subsidiaries and their respective directors, officers, and to the
knowledge (actual, implied or constructive) of each such Obligor after making
due and careful enquiries, its employees, agents and representatives with all
Sanctions and each Obligor, its subsidiaries and their respective directors,
officers and to the knowledge (actual, implied or constructive) of each such
Obligor after making due and careful enquiries, its employees, agents and
representatives, are in compliance with Sanctions and are not engaged in any
activity that would reasonably be expected to result in such Obligor being
designated as a Restricted Party or otherwise violate or contravene any
Sanctions.

 

(d)                                 No Obligor, nor any of an Obligor’s
respective directors, officers, or to the knowledge (actual, implied or
constructive) of each such Obligor after making due and careful enquiries,
employees, agents or representatives (i) is a Restricted Party, is involved in
any transaction through which it is reasonably likely to become a Restricted
Party, or is involved in any transaction involving any Restricted Party, or
(ii) is owned or controlled by or is acting directly or indirectly on or on
behalf of a Restricted Party, (iii) owns or controls a Restricted Party or
(iv) has received notice of or is aware of any inquiry, claim, action, suit,
proceeding or investigation against it with respect to Sanctions by any
Sanctions Authority.

 

18.18                 Pollution and Other Regulations

 

(a)                                 Each of the Parent Guarantor and its
Subsidiaries is in compliance with all applicable Environmental Laws governing
its business, except for such failures to comply as are not reasonably likely to
have a Material Adverse Effect, and neither the Parent Guarantor nor any of its
Subsidiaries is, to the knowledge of the Parent Guarantor or the Borrower,
liable for any penalties, fines or forfeitures for failure to comply with any of
the foregoing except for such penalties, fines or forfeitures as are not
reasonably likely to have a Material Adverse Effect.

 

(b)                                 All licenses, permits, registrations or
approvals required for the business of the Parent Guarantor and each of its
Subsidiaries, as conducted as of the date of this Agreement, under any
Environmental Law have been secured and each of the Parent Guarantor and each of
its Subsidiaries is in substantial compliance therewith, except for such
failures to secure or comply as are not reasonably likely to have a Material
Adverse Effect.

 

(c)                                  Neither the Parent Guarantor nor any of its
Subsidiaries is in noncompliance with, breach of or default under any applicable
writ, order, judgment, injunction, or decree pursuant to any Environmental Law,
to which the Parent Guarantor or such Subsidiary is a party or which would
affect the ability of the Parent Guarantor or such Subsidiary to operate any
Ship, Real Property or other facility and no event has occurred and is
continuing which, with the passage of time or the giving of notice or both,
would constitute noncompliance, breach of or default thereunder, except in each
such case, as such noncompliance, breaches or defaults as are not likely to,
individually or in the aggregate, have a Material Adverse Effect.

 

(d)                                 There are, as of the date of this Agreement,
no Environmental Claims pending or, to the knowledge of the Parent Guarantor or
the Borrower, threatened, against the Parent Guarantor or any of its
Subsidiaries in respect of which an unfavourable decision, ruling or finding
would be reasonably likely to have a Material Adverse Effect.

 

(e)                                  There are no facts, circumstances,
conditions or occurrences on any Ship, Real Property or other facility owned or
operated by the Parent Guarantor or any of its Subsidiaries that are reasonably
likely (i) to form the basis of an Environmental Claim against the Parent
Guarantor, any of its Subsidiaries or any Ship, Real Property or other facility
owned by the

 

81

--------------------------------------------------------------------------------


 

Parent Guarantor or any of its Subsidiaries, or (ii) to cause such Ship, Real
Property or other facility to be subject to any restrictions on its ownership,
occupancy, use or transferability under any Environmental Law, except in each
such case for clauses (i) and (ii) above, such Environmental Claims or
restrictions that individually or in the aggregate are not reasonably likely to
have a Material Adverse Effect.

 

(f)                                   Hazardous Materials have not at any time
prior to the date of this Agreement, been (i) generated, used, treated or stored
on, or transported to or from, any Ship, Real Property or other facility at any
time owned or operated by the Parent Guarantor or any of its Subsidiaries or
(ii) released on or from any such Ship, Real Property or other facility, except
in each case for clauses (i) and (ii) above where such occurrence or event,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

This Clause 18.18 (Pollution and Other Regulations) contains the sole and
exclusive representations and warranties of the Obligors with respect to
environmental, health and safety matters, including any relating to or arising
under Environmental Laws, Environmental Claims or Hazardous Materials.

 

18.19                 Labor Relations

 

Neither the Parent Guarantor nor any of its Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect and there is (a) no unfair labor practice complaint pending
against the Parent Guarantor or any of its Subsidiaries or, to the Parent
Guarantor’s knowledge, threatened against any of them before the National Labor
Relations Board, and no material grievance or arbitration proceeding arising out
of or under any collective bargaining agreement is so pending against the Parent
Guarantor or any of its Subsidiaries or, to the Parent Guarantor’s knowledge,
threatened against any of them, (b) no strike, labor dispute, slowdown or
stoppage pending against the Parent Guarantor or any of its Subsidiaries or, to
the Parent Guarantor’s knowledge, threatened against the Parent Guarantor or any
of its Subsidiaries and (c) no union representation proceeding pending with
respect to the employees of the Parent Guarantor or any of its Subsidiaries,
except (with respect to the matters specified in clauses (a), (b) and (c) above)
as could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

18.20                 Patents, Licenses, Franchises and Formulas

 

The Parent Guarantor and each of its Subsidiaries owns, or has the right to use,
and has the right to enforce and prevent any third party from using, all
material patents, trademarks, permits, service marks, trade names, copyrights,
licenses, franchises and formulas, and has obtained assignments of all leases
and other rights of whatever nature, necessary for the present conduct of its
business, without any known conflict with the rights of others, except for such
failures and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

18.21                 Financial Indebtedness

 

Schedule 11 (Financial Indebtedness) sets forth a true and complete list of all
Financial Indebtedness of the Parent Guarantor and its Subsidiaries as of the
first Utilisation Date (other than (i) the Financial Indebtedness under the
Korean Facility, the Re-financing Facility and the Blue Mountain Indebtedness
and which is to remain outstanding after giving effect to the date of this
Agreement) (the “Existing Indebtedness”) and (ii) the Financial Indebtedness
under the Bridging Facility, in each case showing the aggregate principal

 

82

--------------------------------------------------------------------------------


 

amount thereof and the name of the borrower and any other entity which directly
or indirectly guarantees such debt.

 

18.22                 Insurance

 

Schedule 12 (Insurances) sets forth a true and complete listing of all insurance
maintained by each Obligor with respect of the Ships, as of the date of this
Agreement, with the amounts insured (and any deductibles) set forth therein.

 

18.23                 Concerning the Ships

 

The registered owner and jurisdiction of registration and flag (which shall be
in an Approved Flag) of each Ship is set forth in Schedule 8 (Details of the
Ships). Each Ship is and will be operated in compliance with all applicable law,
rules and regulations, except such noncompliance as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect or
result in a material diminution in the value of such Ship.

 

18.24                 Citizenship

 

The Parent Guarantor and each other Obligor which owns or operates, or will own
or operate, one or more Ships is, or will be, qualified to own and operate such
Ships under the relevant Approved Flag, or will be permitted, to be flagged in
accordance with the terms of the respective Ship’s Mortgage.

 

18.25                 Ship Classification Flag

 

Each Ship:

 

(a)                                 is or will be, classified in the highest
class available for ships of its age and type with an Approved Classification
Society, free of any conditions or recommendations, other than as permitted, or
will be permitted, under the Ship’s Mortgages, and

 

(b)                                 flagged in an Approved Flag jurisdiction.

 

18.26                 No Immunity

 

The Parent Guarantor does not, nor does any other Obligor or any of their
respective properties, have any right of immunity on the grounds of sovereignty
or otherwise from the jurisdiction of any court or from setoff or any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of any
jurisdiction.  The execution and delivery of the Finance Documents by the
Obligors and the performance by them of their respective obligations thereunder
constitute commercial transactions.

 

18.27                 Flags and Enforcement

 

No fees or taxes, including, without limitation, stamp, transaction,
registration or similar taxes, are required to be paid to ensure the legality,
validity, or enforceability of this Agreement or any of the other Finance
Documents other than recording taxes which have been, or will be, paid by the
Parent Guarantor or any of its Subsidiaries as and to the extent due.  Under the
laws of any Approved Flag jurisdiction,

 

(a)                                 the choice of English laws as set forth in
the Finance Documents (other than the Accounts Security) which are stated to be
governed by English laws; and

 

83

--------------------------------------------------------------------------------


 

(b)                                 the choice of the laws of the State of New
York as set forth in the Accounts Security which are stated to be governed by
the laws of the State of New York,

 

is a valid choice of law, and the irrevocable submission by each Obligor to
jurisdiction and consent to service of process and, where necessary, appointment
by such Obligor of an agent for service of process, in each case as set forth in
such Finance Documents, is legal, valid, binding and effective.

 

18.28                 Form of Documentation

 

Each of the Finance Documents is, or when executed will be, in proper legal form
under the laws of the jurisdiction of the applicable Approved Flag for the
enforcement thereof under such laws.  To ensure the legality, validity,
enforceability or admissibility in evidence of each such Finance Document in
applicable Approved Flag jurisdiction, it is not necessary that any Finance
Document or any other document be filed or recorded with any court or other
authority in such applicable Approved Flag jurisdiction, or notarized or
executed under seal, or physically executed in any such jurisdiction, except as
have been made, or will be made, in accordance with Clause 46 (Counterparts).

 

18.29                 Solvency

 

After giving effect to:

 

(a)                                 the Loan outstanding,

 

(b)                                 the consummation of the transactions
contemplated hereunder; and

 

(c)                                  the payment and accrual of all transaction
costs in connection with the foregoing,

 

the Parent Guarantor and its Subsidiaries, taken as a whole, and the Borrower
and its Subsidiaries, taken as a whole, are Solvent.

 

18.30                 Overseas companies

 

No Obligor has delivered particulars, whether in its name stated in the Finance
Documents or any other name, of any UK Establishment to the Registrar of
Companies as required under the Overseas Regulations or, if it has so
registered, it has provided to the Facility Agent sufficient details to enable
an accurate search against it to be undertaken by the Lenders at the Companies
Registry.

 

19                                  INFORMATION UNDERTAKINGS

 

19.1                        General

 

The undertakings in this Clause 19 (Information Undertakings) remain in force
throughout the Security Period unless the Facility Agent, acting with the
authorization of the Required Lenders (or, where specified, all the Lenders),
may otherwise permit.

 

19.2                        Financial statements

 

The Parent Guarantor shall supply to the Facility Agent in sufficient copies for
all the Lenders:

 

(a)                                 within 90 days after the close of each
fiscal year of the Parent Guarantor (i) the audited consolidated balance sheets
of the Parent Guarantor and its Subsidiaries as at the end of such fiscal year
and the related audited consolidated statements of income and retained

 

84

--------------------------------------------------------------------------------


 

earnings and of cash flows for such fiscal year setting forth comparative
figures for the preceding fiscal year and certified by Deloitte & Touche LLP or
such other independent certified public accountants of recognized national
standing reasonably acceptable to the Facility Agent, together with a report of
such accounting firm stating that in the course of its regular audit of the
financial statements of the Parent Guarantor and its Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge of any Default or Event of Default
pursuant to the Financial Covenants, which has occurred and is continuing or, if
in the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and
(ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year.

 

(b)                                 Within 45 days after the close of the first
three quarterly accounting periods in each fiscal year of the Parent Guarantor,
(i) the unaudited consolidated balance sheets of the Parent Guarantor and its
Subsidiaries as at the end of such quarterly accounting period and the related
unaudited consolidated statements of income and cash flows, in each case for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly accounting period, and in each case,
setting forth comparative figures for the related periods in the prior fiscal
year, all of which shall be certified by the senior financial officer of the
Parent Guarantor, subject to normal year-end audit adjustments and
(ii) management’s discussion and analysis of the important operational and
financial developments during the fiscal quarter and year-to-date periods.

 

(c)                                  As soon as available but not more than 30
days after the commencement of each fiscal year of the Parent Guarantor, cash
flow projections (including a balance sheet and statement of profit and loss and
cash flow) of the Parent Guarantor and its Subsidiaries in reasonable detail for
the fiscal year in which such cash flow projections are actually delivered and
the following three fiscal years.

 

(d)                                 Together with delivery of the compliance
certificates described in Clause 19.3(a) (Compliance certificate) required in
connection with each fiscal quarter in each fiscal year of the Parent Guarantor,
and at any other time within thirty-three (33) days of the written request of
the Facility Agent, valuations of each of the Ships dated no more than 14
Business Days prior to the delivery thereof, in form and substance reasonably
satisfactory to the Facility Agent and from two Approved Appraisers stating the
then current Fair Market Value of each of the Ships. All such valuations shall
be conducted by, and made at the expense of, the Borrower (it being understood
that the Facility Agent may and, at the request of the Required Lenders, shall,
upon notice to the Borrower, obtain such valuations and that the cost of all
such valuations will be for the account of the Borrower); provided that, unless
an Event of Default shall then be continuing, in no event shall the Borrower be
required to pay for more than four Appraisals of each Ship obtained by the
Facility Agent (which shall for the avoidance of doubt, not include any
valuations required to be provided by the Borrower under this Clause) pursuant
to this paragraph (d) in any single fiscal year of the Borrower, with the cost
of any such Appraisals obtained by the Facility Agent in excess thereof to be
paid by the Lenders on a pro rata basis.

 

Notwithstanding the foregoing, the required financial statements of the Parent
Guarantor shall be deemed to have furnished to the Facility Agent if the Parent
Guarantor has filed such reports and information with the SEC via the EDGAR
system (or any successor system) and such reports and information are publicly
available.

 

85

--------------------------------------------------------------------------------


 

19.3                        Compliance Certificate

 

(a)                                 At the time of the delivery of the financial
statements provided for in Clauses 19.2(a) and (b) (Financial Statements), a
certificate of the senior financial officer of the Parent Guarantor in the form
of Schedule 7 (Compliance Certificate) to the effect that, to the best of such
officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof (in reasonable detail),
which certificate shall:

 

(i)            set forth the calculations required to establish whether the
Parent Guarantor was in compliance with the Financial Covenants at the end of
such fiscal quarter or year, as the case may be; and

 

(ii)           certify that there have been no changes to Schedule 10
(Subsidiaries) since the first Utilisation Date or, if later, since the date of
the most recent certificate delivered pursuant to this Clause 19.3 (Compliance
Certificate) or if there have been any such changes, a list in reasonable detail
of such changes (but, in each case with respect to this paragraph (ii).

 

(b)                                 At the time of a disposal of any Ship, a
certificate of a senior financial officer of the Parent Guarantor which
certificate shall:

 

(i)            certify on behalf of the Parent Guarantor the last valuation
received pursuant to Clause 19.2(d) (Financial Statements) determining the
Aggregate Collateral Vessel Value, after giving effect to such
disposition(s) and/or showing the individual Fair Market Value of all Ships
owned by the Owner Guarantors which have not been sold, transferred, lost or
otherwise disposed of at such time; and

 

(ii)           set forth the calculations required to establish whether the
Parent Guarantor is in compliance with the provisions of Clause 25.1 (Minimum
required security cover)after giving effect to such disposition.

 

19.4                        Information: miscellaneous

 

Each Obligor shall and shall procure that each other Obligor shall supply to the
Facility Agent (in sufficient copies for all the Lenders and to Sinosure, if the
Facility Agent so requests):

 

(a)                                 promptly, copies of all financial
information, proxy materials and other information and reports, if any, which
the Parent Guarantor or any of its Subsidiaries shall file with the SEC (or any
successor thereto) or deliver to holders of its Financial Indebtedness pursuant
to the terms of the documentation governing such Financial Indebtedness (or any
trustee, agent or other representative therefor).

 

(b)                                 promptly upon, and in any event within five
Business Days after, without duplication of any other reporting requirements
herein, receipt of any notices of default, financial reporting and collateral
reporting under the Re-financing Facility, and copies of all effectuated
additions, amendments, restatements, supplements or other modifications in
respect of the Re-financing Facility documents.

 

(c)                                  promptly, such further information and/or
documents as any Finance Party (through the Facility Agent) may reasonably
request so as to enable such Finance Party to comply with any laws applicable to
it (including without limitation compliance with FATCA) or as may be required by
any regulatory authority.

 

(d)                                 promptly upon, and in any event within
fifteen Business Days after, the Parent Guarantor obtains knowledge thereof,
written notice of any of the following environmental matters occurring after the
date of this Agreement, except to the extent that such environmental

 

86

--------------------------------------------------------------------------------


 

matters could not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect:

 

(i)            any Environmental Claim pending or threatened in writing against
the Parent Guarantor or any of its Subsidiaries or any Ship or property owned or
operated or occupied by the Parent Guarantor or any of its Subsidiaries;

 

(ii)           any condition or occurrence on or arising from any Ship or
property owned or operated or occupied by the Parent Guarantor or any of its
Subsidiaries that (a) results in material noncompliance by the Parent Guarantor
or such Subsidiary with any applicable Environmental Law or (b) could reasonably
be expected to form the basis of an Environmental Claim against the Parent
Guarantor or any of its Subsidiaries or any such Ship or property;

 

(iii)          any condition or occurrence on any Ship or property owned or
operated or occupied by the Parent Guarantor or any of its Subsidiaries that
could reasonably be expected to cause such Ship or property to be subject to any
restrictions on the ownership, occupancy, use or transferability by the Parent
Guarantor or such Subsidiary of such Ship or property under any Environmental
Law;

 

(iv)                              the taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Ship or property owned or operated or occupied by the Parent Guarantor or any of
its Subsidiaries as required by any Environmental Law or any governmental or
other administrative agency; provided that in any event the Parent Guarantor
shall deliver to the Facility Agent all material notices received by the Parent
Guarantor or any of its Subsidiaries from any government or governmental agency
under, or pursuant to, CERCLA or OPA; and

 

(v)                                 all such notices shall describe in
reasonable detail the nature of the claim, investigation, condition, occurrence
or removal or remedial action and the Parent Guarantor’s or such Subsidiary’s
response thereto. In addition, the Parent Guarantor will provide the Facility
Agent with copies of all material communications with any government or
governmental agency and all material communications with any person relating to
any Environmental Claim of which notice is required to be given pursuant to this
Clause 21.4 (Ownership of Subsidiaries), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Facility Agent or the
Required Lenders;

 

(e)                                  promptly after Parent Guarantor’s or any of
its Subsidiaries’ receipt thereof, a copy of any “management letter” received
from its certified public accountants and management’s response thereto;

 

(f)                                   promptly and in any event within five
Business Days after any Obligor obtains actual knowledge thereof, the relevant
party shall supply to the Facility Agent (i) the details of any inquiry, claim,
action, suit, proceeding or investigation pursuant to Sanctions by any Sanctions
Authority against it, any of its Subsidiaries, any of its direct or indirect
owners, or any of their respective directors, officers, employees, agents or
representatives as well as information on what steps are being taken to answer
or oppose such inquiry, claim, action, suit, proceeding or investigation and
(ii) notice that any Obligor, any of its Subsidiaries or any of its direct or
indirect owners, or any of their respective directors, officers, employees
agents or representatives has become or is likely to become a Restricted Party
or becomes involved in any transaction involving a Restricted Party; and

 

87

--------------------------------------------------------------------------------


 

(g)                                  from time to time, such other information
or documents (financial or otherwise) with respect to the Parent Guarantor or
its Subsidiaries as the Facility Agent or the Lenders (through the Facility
Agent) may reasonably request in writing.

 

19.5                        “Know your customer” checks

 

(a)                                 If:

 

(i)            the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(ii)           any change in the status of an Obligor (including, without
limitation, a change of ownership of an Obligor) after the date of this
Agreement; or

 

(iii)          a proposed assignment or transfer by a Lender of any of its
rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer,

 

obliges a Finance Party (or, in the case of sub-paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of any
Finance Party supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by a Servicing Party (for itself or on
behalf of any other Finance Party) or any Lender (for itself or, in the case of
the event described in sub-paragraph (iii) above, on behalf of any prospective
new Lender) (such documentation and evidence to include without limitation,
constitutional documents and certificates of good standing of a company,
officer’s certificates setting out the names of a company’s directors and/or
officers, copies of passports and address proofs of such directors and/or
officers) in order for such Finance Party or, in the case of the event described
in sub-paragraph (iii) above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

(b)                                 Each Lender shall promptly upon the request
of a Servicing Party supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Servicing Party (for itself) in
order for that Servicing Party to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.

 

19.6                        Notification of Event of Default

 

Promptly, and in any event within three Business Days after the Parent Guarantor
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or Event of Default which notice shall specify the nature
thereof, the period of existence thereof and what action the Parent Guarantor
proposes to take with respect thereto, (ii) any litigation or governmental
investigation or proceeding pending or threatened in writing against the Parent
Guarantor or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect on any Finance Document
and (iii) any Total Loss in respect of any Ship.

 

88

--------------------------------------------------------------------------------


 

20                                  FINANCIAL COVENANTS

 

20.1                        General

 

The undertakings in this Clause 20 (Financial Covenants) remain in force
throughout the Security Period except as the Facility Agent, acting with the
authorization of the Required Lenders (or, where specified, all the Lenders) may
otherwise permit.

 

20.2                        Debt Service Coverage Ratio

 

The Parent Guarantor will not permit the Debt Service Coverage Ratio for any
Test Period ending on or after 31 March 2016 to be less than 1.10:1.00.

 

20.3                        Minimum Consolidated Liquidity

 

The Parent Guarantor will not permit at any time the cash and Cash Equivalents
(which shall include funds on deposit in (i) any Debt Service Reserve Account
and (ii) the debt service reserve account under the Korean Facility, each valued
at 50% of par) held by the Parent Guarantor and its Subsidiaries to be less than
the greatest of:

 

(a)                                 $50,000,000;

 

(b)                                 5.0% of Total Indebtedness; and

 

(c)                                  $1,500,000 per delivered Ship,

 

provided that, at all times, Unrestricted Cash and Cash Equivalents shall be no
less than $25,000,000.

 

20.4                        Maximum Consolidated Leverage

 

The Parent Guarantor will not permit the Consolidated Leverage Ratio to be
greater than 0.65 to 1.00 on the last day of any Test Period ending on or after
31 March 2016.

 

21                                  GENERAL UNDERTAKINGS

 

21.1                        General

 

The undertakings in this Clause 21 (General Undertakings) remain in force
throughout the Security Period except as the Facility Agent, acting with the
authorization of the Required Lenders (or, where specified, all the Lenders) may
otherwise permit.

 

21.2                        Corporate Franchises

 

The Parent Guarantor will, and will cause each of its Subsidiaries, to do or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence and its material rights, franchises, licenses and patents
(if any) used in its business, except, in the case of any Subsidiary of the
Parent Guarantor that is not an Owner Guarantor, which could not be reasonably
expected to have a Material Adverse Effect; provided, however, that nothing in
this Clause 21.2 (Corporate Franchises) shall prevent:

 

(a)                                 sales or other dispositions of assets,
consolidations or mergers by or involving the Parent Guarantor or any of its
Subsidiaries which are permitted in accordance with Clause 21.23 (Merger) or
Clause 21.22 (Disposals);

 

89

--------------------------------------------------------------------------------


 

(b)                                 any Owner Guarantor from changing the
jurisdiction of its organization to the extent permitted by Clause
21.31(c)(vii) (Limitation on Certain Requirements on Subsidiaries); or

 

(c)                                  the abandonment by the Parent Guarantor or
any of its Subsidiaries of any rights, franchises, licenses and patents that
could not be reasonably expected to have a Material Adverse Effect.

 

21.3                        Compliance with laws

 

Each Obligor will:

 

(a)                                 comply with all applicable statutes,
regulations and orders of, and all applicable restrictions (including all laws
and regulations relating to money laundering) imposed by, all governmental
bodies, domestic or foreign, (i) in respect of the conduct of its business and
the ownership of its property, except such non-compliances as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (ii) applicable to each Ship, its ownership, employment,
operation, management and registration, including the ISM Code, ISPS Code, all
material Environmental Laws, all Sanctions and the laws of the relevant Approved
Flag;

 

(b)                                 obtain, comply with, and do all that is
necessary to maintain in full force and effect any approvals required by any
Environmental Law except such non-compliances as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and

 

(c)                                  without limiting paragraph (a) above, not
employ any Ship, nor allow its employment, operation or management in any manner
contrary to any applicable law or regulation, including, but not limited to the
ISM Code, the ISPS Code, all applicable Environmental Laws except such
non-compliances as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and all Sanctions.

 

21.4                        Ownership of Subsidiaries

 

(a)                                 Other than “director qualifying shares”, the
Parent Guarantor shall at all times directly or indirectly own 100% of the
Equity Interests of the Borrower and each of the Owner Guarantors.

 

(b)                                 The Parent Guarantor shall cause each Owner
Guarantor to at all times be directly owned by one or more of the Obligors.

 

(c)                                  The Parent Guarantor will cause each Ship
to be owned at all times by a single Owner Guarantor that owns no other Ships.

 

21.5                        Environmental claims

 

(a)                                 The Parent Guarantor will, and will cause
each of its Subsidiaries to, comply with all Environmental Laws applicable to
the ownership or use of any Ship or any other ship or property now or hereafter
owned or operated by the Parent Guarantor or any of its Subsidiaries, will
within a reasonable time period pay or cause to be paid all costs and expenses
incurred in connection with such compliance (except to the extent being
contested in good faith), and will keep or cause to be kept all such Ships or
other ships or property free and clear of any Securities imposed pursuant to
such Environmental Laws, in each of the foregoing cases, except to the extent
any failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  None of the Parent Guarantor, any
of Subsidiaries of the Parent Guarantor will generate, use, treat, store,

 

90

--------------------------------------------------------------------------------


 

release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Ship or other ship or
property now or hereafter owned or operated or occupied by the Parent Guarantor,
any of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any ports or property except in material compliance with
all applicable Environmental Laws and as reasonably required by the trade in
connection with the operation, use and maintenance of any such property or
otherwise in connection with their businesses except to the extent any failure
to do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  The Parent Guarantor will, and will cause each
of its Subsidiaries to, maintain insurance on the Ships and any other Ship in at
least such amounts as are in accordance with normal industry practice for
similarly situated insureds, against losses from oil spills and other
environmental pollution.

 

(b)                                 At the written request of the Facility Agent
or the Required Lenders, the Parent Guarantor or the Borrower will provide, at
the Parent Guarantor or the Borrower’s sole cost and expense, an environmental
assessment of any Ship by an Approved Classification Society.  If said
classification society, in its assessment, indicates that such Ship is not in
compliance with the Environmental Laws, said society shall set forth potential
costs of the remediation of such non-compliance; provided that such request for
an assessment may be made only if:

 

(i)            there has occurred and is continuing an Event of Default;

 

(ii)           the Facility Agent or the Required Lenders reasonably and in good
faith believe that the Parent Guarantor, any of its Subsidiaries or any such
Ship is not in compliance with Environmental Law and such non-compliance could
reasonably be expected to have a Material Adverse Effect; or

 

(iii)          the Facility Agent or the Required Lenders reasonably and in good
faith believe that circumstances exist that reasonably could be expected to form
the basis of an material Environmental Claim against the Parent Guarantor or any
of its Subsidiaries or any such Ship.  If the Parent Guarantor or the Borrower
fails to provide the same within ninety (90) days after such request was made,
the Facility Agent may order the same and the Parent Guarantor or the Borrower
shall grant and hereby grants to the Facility Agent and the Lenders and their
agents reasonable access to such Ship and specifically grants the Facility Agent
and the Lenders an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment, all at the Parent Guarantor or the
Borrower’s expense.

 

21.6                        Maintenance of Property; Insurance

 

The Parent Guarantor will, and will cause each of its Subsidiaries to:

 

(a)                                 keep all material property necessary in its
business in good working order and condition (ordinary wear and tear and loss or
damage by casualty or condemnation excepted);

 

(b)                                 maintain insurance with respect to property
that is not Ships in at least such amounts and against at least such risks as
are in accordance with normal industry practice for similarly situated insureds;

 

(c)                                  maintain the Required Insurance with
respect to the Ships at all times; and

 

(d)                                 furnish to the Facility Agent, at the
written request of the Facility Agent or any Lender (through the Facility
Agent), a complete description of the material terms of insurance carried, or,
at the Borrower’s option, copies of such policies.

 

91

--------------------------------------------------------------------------------


 

21.7                        Taxation

 

The Parent Guarantor will, and will cause each of its Subsidiaries to, pay and
discharge, all material taxes, assessments and governmental charges or levies
that become due and payable which are imposed upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
penalties attach thereto, and all lawful claims for sums that have become due
and payable which, if unpaid, might become a Security not otherwise permitted
under Clause 21.21 (Negative pledge), provided that neither the Parent Guarantor
nor any of its Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.

 

21.8                        Performance of obligations

 

The Parent Guarantor will, and will cause each of its Subsidiaries to, perform
all of its obligations under the terms of each mortgage, indenture, security
agreement and other debt instrument (including, without limitation, the Finance
Documents) by which it is bound except to the extent waived by the parties
thereto and where such non-compliance could reasonably be expected to have a
Material Adverse Effect.

 

21.9                        Use of Proceeds; Margin Regulations

 

The Parent Guarantor will procure that:

 

(a)                                 all proceeds of the Loan shall be used in
accordance with Clause 3.1 (Purpose);

 

(b)                                 no part of the proceeds of the Loan shall be
used to purchase or carry any Margin Stock or to extend credit for the purpose
of purchasing or carrying any Margin Stock.  Neither the making of the Loan nor
the use of the proceeds thereof will violate or be inconsistent with the Margin
Regulations;

 

(c)                                  no proceeds of the Loan shall be made
available directly or indirectly to or for the benefit of a Restricted Party in
a manner that would result in a violation of Sanctions, nor shall they otherwise
be applied in a manner or for a purpose prohibited by Sanctions; and

 

(d)                                 no payment in connection with a Finance
Document shall be funded out of proceeds derived from any action which is in
breach of Sanctions.

 

21.10                 [Intentionally Deleted]

 

21.11                 Books, Records and Inspections

 

The Parent Guarantor will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries, in
conformity in all material respects with GAAP and all requirements of law, shall
be made of all dealings and transactions in relation to its business.  The
Parent Guarantor will, and will cause each of its Subsidiaries to, permit
officers and designated representatives of the Facility Agent and the Lenders as
a group to visit and inspect, during regular business hours and under guidance
of officers of the Parent Guarantor or any of its Subsidiaries, any of the
properties of the Parent Guarantor or its Subsidiaries, and to examine the books
of account of the Parent Guarantor or such Subsidiaries and discuss the affairs,
finances and accounts of the Parent Guarantor or such Subsidiaries with, and be
advised as to the same by, its and their officers and, in the presence of the
Parent Guarantor, independent accountants, all upon reasonable advance notice
and at such reasonable times and intervals and to such reasonable extent as the
Facility Agent or the Required Lenders may request; provided that, unless an
Event of

 

92

--------------------------------------------------------------------------------


 

Default exists and is continuing at such time, the Facility Agent and the
Lenders shall not be entitled to request more than two such visitations and/or
examinations in any fiscal year of the Parent Guarantor.

 

21.12                 Conduct of business

 

The Parent Guarantor will, and will procure that each Owner Guarantor will:

 

(a)                                 maintain its books, financial records and
accounts, including checking and other bank accounts, and custodian and other
securities safekeeping accounts, separate and distinct from those of the other
Owner Guarantors;

 

(b)                                 maintain its books, financial records and
accounts (including inter-entity transaction accounts) in a manner so that it
will not be difficult or costly to segregate, ascertain or otherwise identify
their assets and liabilities separate and distinct from the assets and
liabilities of the other Owner Guarantors;

 

(c)                                  not commingle any of its assets, funds or
liabilities with the assets, funds or liabilities of the other Owner Guarantors;

 

(d)                                 observe all requisite organizational
procedures and formalities, including the holding of meetings of the boards of
directors as required by its Constitutional Documents, the recordation and
maintenance of minutes of such meetings, and the recordation of and maintenance
of resolutions adopted at such meetings;

 

(e)                                  except as permitted by Clause
21.23(Merger), not be consensually merged or consolidated with the other Owner
Guarantors (other than for financial reporting purposes);

 

(f)                                   procure that all transactions, agreements
and dealings between the Parent Guarantor and the Owner Guarantors (including,
in each case, transactions, agreements and dealings pursuant to which the assets
or property of one is used or to be used by the other), will reflect the
separate identity and legal existence of each such Person;

 

(g)                                  ensure that transactions between any of the
Borrower and the Owner Guarantors, on the one hand, and any third parties, on
the other hand, will be conducted in the name of the Borrower or such Owner
Guarantor, as applicable, as an entity separate and distinct from the Borrower
or such Owner Guarantor, as applicable; and

 

(h)                                 in respect of each Owner Guarantor, refer to
the Parent Guarantor as a department or division of such Owner Guarantor and
will not otherwise refer to the Parent Guarantor in a manner inconsistent with
its status as a separate and distinct legal entity.

 

21.13                 [Intentionally left blank]

 

21.14                 Loan proceeds

 

The Borrower will use the proceeds of the Loan only as provided in Clause 3.1
(Purpose).

 

21.15                 Charters

 

In connection with any Charter in respect of a Ship having an indicated duration
of at least 12 months (including any optional extensions or renewals) entered or
to be entered into by the relevant Owner Guarantor owning that Ship with a
charterer (other than a member of Group) or any Charter of any duration entered
into or to be entered into by the relevant Owner Guarantor owning that Ship with
a charterer who is a member of the Group, the

 

93

--------------------------------------------------------------------------------


 

relevant Owner Guarantor shall, at its own cost and expense, promptly and duly
execute and deliver to the Security Agent a notice of the assignment in respect
of such charter contained in the General Assignment, and will procure that such
charterer executes and deliver to the Security Agent a consent and
acknowledgement to such assignment in form and substance reasonably satisfactory
to the Facility Agent (in the case where such charterer is a member of the
Group) and in all other cases, use all commercially reasonable efforts to
procure that such charterer executes and delivers to the Security Agent such
consent and acknowledgment to such assignment.

 

21.16                 Sanctions

 

(a)                                 Each Obligor shall ensure that none of it,
nor any of its directors or officers, and shall use its best efforts to ensure
that none of its employees, agents or representatives or any other person acting
on any of their behalf is or will become a Restricted Party, or is or will
become involved in any transaction involving a Restricted Party.

 

(b)                                 Each Obligor shall to the best of its
knowledge and ability, ensure that it is not owned or controlled by, or acting
directly or indirectly on behalf of or for the benefit of a Restricted Party,
does not and will not own or control a Restricted Party, and is not and will not
become involved in any transaction involving a Restricted Party.

 

(c)                                  Each Obligor shall ensure that its assets
(including without limitation, each Ship) shall not be used directly or
indirectly:

 

(i)            by or for the direct or indirect benefit of a Restricted Party;

 

(ii)           in any trade which is prohibited under Sanctions or which could
expose any Obligor, any such Obligor’s assets, or any Secured Party to
enforcement proceedings or any other consequences whatsoever arising from
Sanctions.

 

21.17                 [Intentionally left blank]

 

21.18                 [Intentionally left blank]

 

21.19                 ERISA

 

(a)                                 As soon as reasonably possible and, in any
event, within ten days after the Parent Guarantor or any of its Subsidiaries or
any ERISA Affiliate knows or has reason to know of the occurrence of any of the
following, the Parent Guarantor will deliver to the Facility Agent, with
sufficient copies for each of the Lenders, a certificate of the senior financial
officer of the Parent Guarantor setting forth the full details as to such
occurrence and the action, if any, that the Parent Guarantor, such Subsidiary or
such ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by the Parent Guarantor,
the Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator with respect thereto:

 

(i)            that a Reportable Event has occurred (except to the extent that
the Parent Guarantor has previously delivered to the Facility Agent a
certificate and notices (if any) concerning such event pursuant to the next
clause hereof);

 

(ii)           that a contributing sponsor (as defined in Section 4001(a)(13) of
ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation

 

94

--------------------------------------------------------------------------------


 

Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days;

 

(iii)          that a failure to satisfy minimum funding requirements, within
the meaning of Section 412 of the Code or Section 302 of ERISA, has occurred or
an application may be or has been made for a waiver or modification of the
minimum funding standard (including any required instalment payments) or an
extension of any amortization period under Section 412 or 430 of the Code or
Section 302 or 303 of ERISA with respect to a Plan;

 

(iv)          that the actuary of a Plan (other than a Multiemployer Plan) has
or will certify that the Plan is an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA;

 

(v)           that a Plan which is a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA;

 

(vi)          that any contribution required to be made with respect to a Plan
or Foreign Pension Plan has not been timely made and such failure could result
in a material liability for the Parent Guarantor or any of its Subsidiaries;

 

(vii)         that a Plan has been or may be reasonably expected to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA with a material amount of unfunded benefit liabilities; that a Plan (in
the case of a Multiemployer Plan, to the best knowledge of the Parent Guarantor
or any of its Subsidiaries or ERISA Affiliates) has a material Unfunded Current
Liability;

 

(viii)        that proceedings may be reasonably expected to be or have been
instituted by the PBGC to terminate or appoint a trustee to administer a Plan
which is subject to Title IV of ERISA;

 

(ix)          that a proceeding has been instituted pursuant to Section 515 of
ERISA to collect a material delinquent contribution to a Plan; that the Parent
Guarantor, any of its Subsidiaries or any ERISA Affiliate will or may reasonably
expect to incur any material liability (including any indirect, contingent, or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 436(f), 4971, 4975 or 4980 of the Code or
Section 409 or 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code; or

 

(x)           that the Parent Guarantor, or any of its Subsidiaries may incur
any material liability pursuant to any employee welfare benefit plan (as defined
in Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan or
any Foreign Pension Plan.

 

(b)                                 Upon request, the Parent Guarantor will
deliver to the Facility Agent with sufficient copies to the Lenders:

 

(i)            a complete copy of the annual report (on Internal Revenue Service
Form 5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service; and

 

95

--------------------------------------------------------------------------------


 

(ii)           copies of any records, documents or other information that must
be furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA.

 

(c)                                  In addition to any certificates or notices
delivered to the Lenders pursuant to subclauses (a) and (b), copies of annual
reports and any records, documents or other information required to be furnished
to the PBGC, and any notices received by the Parent Guarantor, any of its
Subsidiaries or any ERISA Affiliate with respect to any Plan or Foreign Pension
Plan with respect to any circumstances or event that could reasonably be
expected to result in a material liability shall be delivered to the Lenders no
later than ten days after the date such annual report has been filed with the
Internal Revenue Service or such records, documents and/or information has been
furnished to the PBGC or such notice has been received by the Parent Guarantor,
such Subsidiary or such ERISA Affiliate, as applicable.

 

21.20                 [Intentionally left blank]

 

21.21                 Negative pledge

 

(a)                                 The Parent Guarantor shall not, and shall
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Security upon or with respect to any Security Assets, whether now owned or
hereafter acquired, or sell any such Security Assets subject to an understanding
or agreement, contingent or otherwise, to repurchase such Security Assets
(including sales of accounts receivable with recourse to the Parent Guarantor or
any of its Subsidiaries), or assign any right to receive income or permit the
filing of any financing statement under the UCC describing such Security or any
other similar notice of Security under any similar recording or notice statute;
provided that the provisions of this Clause 21.21(Negative Pledge) shall not
prevent the creation, incurrence, assumption or existence of the following (any
Security referred to in paragraphs (i) to (vii) (“Other Permitted Security”):

 

(i)            any inchoate Security for taxes, assessments or governmental
charges or levies not yet due and payable or Securities for taxes, assessments
or governmental charges or levies being contested in good faith and by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP;

 

(ii)           any Permitted Encumbrance, and in the case where such Permitted
Encumbrance is a Security imposed by law, such Security was incurred in the
ordinary course of business and does not secure any Financial Indebtedness (such
as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other
similar Security arising in the ordinary course of business) and:

 

(A)                               does not in the aggregate materially detract
from the value of the Security Assets and does not materially impair the use
thereof in the operation of the business of the Parent Guarantor or such
Subsidiary; or

 

(B)                               which is being contested in good faith by
appropriate proceedings, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Security Assets subject to any such Security);

 

(iii)          any Security (other than any Security imposed by ERISA) incurred
or deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security to
secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations in each case

 

96

--------------------------------------------------------------------------------


 

incurred in the ordinary course of business (exclusive of obligations for the
payment of borrowed money) and any Security arising by virtue of deposits made
in the ordinary course of business to secure liability for premiums to insurance
carriers; provided that the aggregate value of all cash and property at any time
encumbered pursuant to this paragraph (iii) shall not exceed $5,000,000;

 

(iv)                              any Security in respect of seamen’s wages
which are not past due and other maritime Security for amounts arising in the
ordinary course of business and not yet required to be removed or discharged
under the terms of the respective Mortgages; and

 

(v)                                 any bankers’ Security, rights of setoff and
other similar Security existing solely with respect to cash and Cash Equivalents
on deposit in one or more accounts maintained by any Obligor or any of its
Subsidiaries, in each case granted in the ordinary course of business in favour
of the bank or banks with which such accounts are maintained, securing amounts
owing to such bank or banks with respect to cash management and operating
account arrangements;

 

(vi)                              any Permitted Security; and

 

(vii)         any Security arising out of any judgments, awards, decrees or
attachments in respect of which the Parent Guarantor or its Subsidiaries shall
in good faith be prosecuting an appeal or proceedings for review, provided that
the aggregate amount of all such judgments, awards, decrees or attachments shall
not exceed $10,000,000.

 

(b)                                 Each Obligor or any of its Subsidiaries, the
Facility Agent and the Security Agent shall be authorized to take any actions
deemed appropriate by it in connection with the granting of any Other Permitted
Security (including, without limitation, by executing appropriate lien
subordination agreements in favour of the holder or holders of such Security, in
respect of the item or items of equipment or other assets subject to such
Security).

 

21.22                 Disposals

 

(a)                                 The Parent Guarantor shall not, and shall
not permit any of its Subsidiaries to convey, sell, lease or otherwise dispose
of any of the Security Assets, or enter into any sale-leaseback transactions
involving any of the Security Assets, except that:

 

(i)            the Borrower and each Owner Guarantor may sell, lease or
otherwise dispose of any Ship or 100% of the Equity Interest (but not part) of
the Owner Guarantor owning that Ship), provided that:

 

(A)                               such sale is made on market terms at no less
than Fair Market Value (as determined in accordance with the Appraisals most
recently delivered to the Facility Agent (or obtained by the Facility Agent)
pursuant to Clause 19.2(d)(Financial Statements) or delivered at the time of
such sale to the Facility Agent by the Parent Guarantor);

 

(B)                               at least 75% of the consideration in respect
of such sale shall consist of cash or Cash Equivalents received by the Borrower,
or to the respective Owner Guarantor which owned such Ship, on the date of
consummation of such sale; and

 

(C)                               the Borrower shall prepay the relevant Vessel
Loans as required by Clause 7.6 (Mandatory prepayment on sale or Total Loss)
with the proceeds of such sale, and provided that no Default or Event of Default
pursuant to Clause

 

97

--------------------------------------------------------------------------------


 

27.3 (Specific obligations) exists, such prepayment may be made with the
proceeds of such sale together with such other cash of the Borrower;

 

(ii)                                  the Parent Guarantor and its Subsidiaries
may sell or discount, in each case without recourse and in the ordinary course
of business, overdue accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale);
and

 

(iii)                               the Borrower and any Owner Guarantor may
transfer any Security Assets (other than a ship) to any other Owner Guarantor,
so long as:

 

(A)                               no Default or Event of Default then exists;
and

 

(B)                               the Security Requirement are satisfied after
giving effect to such transfer to the satisfaction of the Facility Agent (acting
on instructions of the Required Lenders).

 

(b)                                 To the extent the Required Lenders (or to
the extent required pursuant to Clause 44 (Amendments and Waivers) all Lenders)
waive the provisions of this Clause 21.22 with respect to the sale of any
Security Assets, or any Security Assets is sold as permitted by this Clause
21.22 (Disposals), such Security Assets (unless sold to the Parent Guarantor or
a Subsidiary of the Parent Guarantor) shall be sold free and clear of the
Securities created by the Security Documents, and the Facility Agent and
Security Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.

 

(c)                                  Save to the extent permitted under this
Agreement or otherwise permitted by the Facility Agent (acting on instructions
of the Required Lenders), nothing in this Clause shall be deemed to permit an
Obligor from disposing all or substantially all of its assets.

 

21.23                 Merger

 

The Parent Guarantor will not, and will not permit any of its Subsidiaries to
wind up, liquidate or dissolve its affairs or enter into any transaction of
merger, consolidation or amalgamation or convey, sell, lease or otherwise
dispose of all or substantially all of its assets, except that:

 

(a)                                 (i) any Owner Guarantor may be merged,
consolidated or amalgamated with, or convey or sell all or substantially all of
its assets to any other Owner Guarantor, so long as (x) no Default or Event of
Default then exists and (y) the Security Requirements are satisfied after giving
effect to such transfer to the satisfaction of the Facility Agent and (ii) any
Subsidiary of the Parent Guarantor (other than the Borrower, any Owner Guarantor
and any subsidiary thereof) may be merged, consolidated or amalgamated with, or
convey or sell all or substantially all of its assets to any other Subsidiary
(other than the Borrower, any Owner Guarantor and any subsidiary thereof) of the
Parent Guarantor or the Parent Guarantor;

 

(b)                                 following a Security Assets Disposition
permitted by this Agreement, the Owner Guarantor which owned the Ship that is
the subject of such Security Assets Disposition may dissolve, provided that
(i) the Borrower shall prepay the relevant Vessel Loan as required by Clause 7.6
(Mandatory prepayment on sale or Total Loss), (ii) all of the proceeds of such
dissolution shall be paid only to an Obligor and (iii) no Default or Event of
Default is continuing unremedied at the time of such dissolution; and

 

(c)                                  any Subsidiary which is not an Obligor may
wind up, liquidate or dissolve.

 

98

--------------------------------------------------------------------------------


 

21.24                 Change of business

 

(a)                                 The Parent Guarantor and its Subsidiaries
will not engage in any business other than the businesses in which any of them
is engaged in as of the date of this Agreement (or, in the case of any
Subsidiary that is formed or incorporated after the date of this Agreement, any
business in which the Parent Guarantor or any other Subsidiary is engaged as of
the date of this Agreement) and activities directly related thereto, and similar
or related maritime businesses.

 

(b)                                 The Borrower and Owner Guarantors will not
engage in any operating or business activities other than (i) ownership,
management or operation of the Ships, (ii) maintenance of legal existence
(including the ability to incur fees, costs, expenses and taxes relating to such
management), (iii) the entering into and performance of its obligations under
this Agreement and the other Finance Documents and its Constitutional Documents,
(iv) if applicable, participating in tax, accounting and other administrative
matters as a member of the consolidated group of the Parent Guarantor and its
Subsidiaries, (v) holding any cash, Cash Equivalents and other property
necessary or desirable in connection with or incidental to, the ownership,
management and operation of the Ships, (vi) payment of Dividends, incurring
Financial Indebtedness and any other activities to the extent permitted
hereunder and under the other Finance Documents, (vii) providing indemnification
to officers and directors and (viii) any activities incidental or reasonably
related to the foregoing.

 

21.25                 Financial Indebtedness

 

The Parent Guarantor will not, and will not permit any of its Subsidiaries to,
contract, create, incur, assume or suffer to exist any Financial Indebtedness
other than:

 

(a)                                 Financial Indebtedness incurred pursuant to
this Agreement and the other Finance Documents;

 

(b)                                 Financial Indebtedness of the Obligors
incurred pursuant to (i) the Re-financing Facility in an aggregate principal
amount not to exceed $581,000,000.00 at any time outstanding, less any
repayments thereof made after the date hereof and (ii) the Korean Facility in an
aggregate principal amount not to exceed $963,743,455.00 at any time
outstanding, less any repayments thereof made after the date hereof, in each
case including, for the avoidance of doubt, any swap or hedge agreement
permitted thereunder in accordance with the terms thereof (including, without
limitation, any swap or hedge agreement entered into by the relevant
Obligor(s) for the purposes of hedging interest rate exposure thereunder);

 

(c)                                  any Hedging Agreement and Other Hedging
Agreement entered into in the ordinary course of business and consistent with
past practices; provided that (x) in the case of any Hedging Agreement, the term
thereof does not extend beyond the relevant Termination Date and (y) in the case
of any Other Hedging Agreement, the term thereof does not exceed six months and
additionally, where such Hedging Agreement is an agreement to hedge interest
rate fluctuations, such agreement is entered into in accordance with Clauses 8.5
(Hedging) to 8.6 (Hedging — First Right to Bid and Non-Lender Hedging
Agreements) of this Agreement;

 

(d)                                 intercompany loans and advances (i) among
the Obligors and (ii) made by Subsidiaries of the Parent Guarantor (other than
the Obligors) to the Parent Guarantor or any other Subsidiary of the Parent;
provided that any such loans or advances to an Obligor pursuant to this Clause
21.25(d) (Financial Indebtedness) shall be unsecured and subordinated to the
obligations incurred hereunder of the respective Obligor pursuant to written
subordination provisions on terms reasonably acceptable to the Facility Agent
(acting on instructions of the Required Lenders);

 

99

--------------------------------------------------------------------------------


 

(e)                                  the Blue Mountain Indebtedness (or any
Permitted Blue Mountain Refinancing Indebtedness);

 

(f)                                   additional Financial Indebtedness incurred
by the Parent Guarantor or any Subsidiary (other than the Borrower or any Owner
Guarantor) in an aggregate principal amount not to exceed $25,000,000 at any one
time outstanding; and

 

(g)                                  the Parent Guarantor or any Subsidiary
(other than the Borrower or any Owner Guarantor) may incur and remain liable for
Financial Indebtedness not otherwise permitted under this Clause 21.25
(Financial Indebtedness) so long as (i) no Default or Event of Default exists at
the time of such incurrence and after giving effect thereto and (ii) the Parent
Guarantor and its Subsidiaries shall be in pro forma compliance with the
financial covenants under this Agreement both before and after giving effect to
the incurrence of such Financial Indebtedness.

 

21.26                 Share capital

 

(a)                                 The Parent Guarantor will not issue, and
will not permit any Subsidiary to issue, any preferred stock (or equivalent
equity interests) other than Qualified Preferred Stock.

 

(b)                                 The Parent Guarantor will not permit the
Borrower or any Owner Guarantor to issue any capital stock (including by way of
sales of treasury stock) or any options or warrants to purchase, or securities
convertible into, capital stock, except:

 

(i)            for transfers and replacements of then outstanding shares of
capital stock,

 

(ii)           for stock splits, stock dividends and additional issuances which
do not decrease the percentage ownership of the Parent Guarantor or any of its
Subsidiaries in any class of the capital stock of such Subsidiary,

 

(iii)          to qualifying directors to the extent required by applicable law,

 

(iv)          to such Person’s shareholders or in connection with any investment
permitted under this Agreement, and

 

(v)           to the Borrower or another Owner Guarantor, in the case of an
Owner Guarantor, or to the Parent Guarantor, in the case of the Borrower.

 

All capital stock of the Borrower or any Owner Guarantor issued in accordance
with this Clause 21.26 (Share Capital) shall be delivered to the Security Agent
pursuant to the Shares Security.

 

21.27                 Jurisdiction of Employment

 

The Parent Guarantor will not, and will not permit the Owner Guarantors or any
third party charterer of a Ship to, employ or cause to be employed any Ship in
any country or jurisdiction in which (i) the Borrower, the Owner Guarantors or
such third party charterer of a Ship is prohibited by law from doing business,
(ii) the Security created by the applicable Mortgage will be rendered
unenforceable or (iii) the Security Agent’s foreclosure or enforcement rights
will be materially impaired or hindered.

 

21.28                 Dividends

 

The Parent Guarantor will not, and will not permit any of its Subsidiaries to,
authorize, declare or pay any Dividends with respect to the Parent Guarantor or
any of its Subsidiaries

 

100

--------------------------------------------------------------------------------


 

or make any payment (other than customary out-of-pocket fees and expenses)  in
respect of Blue Mountain Indebtedness (collectively, a “Restricted Payment”),
except that:

 

(a)                                 (i) any Wholly-Owned Subsidiary of the
Parent Guarantor (other than the Borrower, any Owner Guarantor and any
subsidiary thereof) may pay Dividends to the Parent Guarantor or any
Wholly-Owned Subsidiary of the Parent Guarantor, (ii) any Owner Guarantor may
pay Dividends to the Borrower or any other Owner Guarantor and (iii) if the
respective Subsidiary (other than the Borrower or an Owner Guarantor) is not a
Wholly-Owned Subsidiary of the Parent Guarantor, such Subsidiary may pay
Dividends to its shareholders generally so long as the Parent Guarantor and/or
its respective Subsidiaries which own Equity Interests in the Subsidiary paying
such Dividends receive at least their proportionate share thereof (based upon
their relative holdings of the Equity Interests in the Subsidiary paying such
cash Dividends and taking into account the relative preferences, if any, of the
various classes of Equity Interests of such Subsidiary);

 

(b)                                 the Parent Guarantor may pay Dividends and
cash payments may be made in respect of the Blue Mountain Indebtedness (or any
Permitted Blue Mountain Refinancing Indebtedness), provided that:

 

(i)            no Default or Event of Default exists at the time of declaration
of any Dividend and no Default or Event of Default pursuant to Clauses 27.2
(Non-payment), 27.3 (Specific obligations) (with respect to Clause 20 (Financial
Covenants) only) or Clause 27.7 (Insolvency Event) exists at the time of payment
of such Dividend or cash payment in respect of Blue Mountain Indebtedness,

 

(ii)           the aggregate amount of Restricted Payments made during the
period commencing on the date of this Agreement and ending on any date of
determination does not exceed 50% of the Consolidated Net Income of the Parent
Guarantor for the period commencing on the date of the credit agreement relating
to the Korean Facility and ending on the last day of the fiscal quarter most
recently ended for which financial statements have been provided pursuant to
Clause 19.2 (Financial statements) (taken as one accounting period);

 

(iii)          after giving effect to such Restricted Payments, the Unrestricted
Cash and Cash Equivalents of the Parent Guarantor and its Subsidiaries on a
consolidated basis shall be no less than (A) the minimum amount required under
Clause 20.3 (Minimum Consolidated Liquidity) plus (B) the Remaining Shipyard
Payments plus (C) $25,000,000; and

 

(iv)          the Aggregate Collateral Vessel Value plus the aggregate fair
market value of the ships acting as security under the Korean Facility and the
Re-Financing Facility shall be at least 200% of the sum of (A) the then
aggregate outstanding principal amount of the Loan (plus the outstanding loans
under the Korean Facility and the Re-Financing Facility) minus (B) any cash and
Cash Equivalents of the Parent Guarantor and its Subsidiaries plus (C) the
Remaining Shipyard Payments under this Agreement and the Korean Facility; and

 

(c)                                  the Borrower may pay or make any Dividends,
provided that:

 

(i)            no Default or Event of Default exists at the time of such
Dividend or would result after giving effect thereto, and

 

(ii)           before and immediately after giving effect to such Dividend, the
Parent Guarantor shall be in pro forma compliance with the Financial Covenants;
and

 

101

--------------------------------------------------------------------------------


 

(d)                                 the Parent Guarantor may make Restricted
Payments provided that (i) no Default or Event of Default exists at the time of
the payment thereof and (ii) such payments do not exceed the Equity Proceeds
Amount at the time of such payments;

 

(e)                                  interest payments in respect of the Blue
Mountain Indebtedness (or any Permitted Blue Mountain Refinancing Indebtedness)
may be paid through the issuance of additional Blue Mountain Indebtedness (or
Permitted Blue Mountain Refinancing Indebtedness) in accordance with the terms
thereof;

 

(f)                                   cash payments may be made in respect of
the Blue Mountain Indebtedness with proceeds from any Permitted Blue Mountain
Refinancing Indebtedness;

 

(g)                                  cash payments may be made in respect of the
Blue Mountain Indebtedness (or any Permitted Blue Mountain Refinancing
Indebtedness) on the final maturity date of such Indebtedness;

 

(h)                                 payments in connection with the Merger in an
amount not to exceed $5,000,000;

 

(i)                                     so long as no cash, Financial
Indebtedness or other property of the Parent Guarantor and its Subsidiaries is
being paid by the Parent Guarantor to such employees, former employees,
directors or former directors in connection with such repurchase:

 

(i)            the Parent Guarantor may repurchase its outstanding Equity
Interests held by its or any of its Subsidiary’s employees, former employees,
directors and former directors pursuant to:

 

(A)                               that certain stock option grant agreement
dated as of July 8, 2014, by and between Navig8 Group and L. Spenser Wells, as
amended, supplemented or modified from time to time,

 

(B)                               that certain General Maritime, Inc. 2012
Equity Incentive Plan (as amended) and

 

(C)                               any grants or awards issued under any future
management incentive plan entered into by Parent Guarantor or any of its
Subsidiaries,

 

in each case, in connection with any exercise by such employees, former
employees, directors or former directors to purchase the Parent Guarantor’s
Equity Interest; and

 

(ii)           the Parent Guarantor may repurchase its outstanding Equity
Interests in an amount equal to the value of any withholding taxes in connection
with the vesting of any Equity Interests granted to its employees, former
employees, directors and former directors; and

 

(j)                                    the Parent Guarantor may make cash
payments in respect of the Blue Mountain Indebtedness (or any Permitted Blue
Mountain Refinancing Indebtedness), provided that:

 

(i)            no Default or Event of Default exists at the time of declaration
of such cash payment,

 

(ii)           the aggregate amount of cash payments made pursuant to this
clause (j) made during the period commencing on the date of this Agreement and
ending on any date of determination does not exceed the Excess Asset Sale
Proceeds Amount,

 

102

--------------------------------------------------------------------------------


 

(iii)          after giving effect to such cash payments, the Unrestricted Cash
and Cash Equivalents of the Parent Guarantor and its Subsidiaries on a
consolidated basis shall be no less than (A) the minimum amount required under
Clause 20.3 (Minimum consolidated liquidity) plus (B) the Remaining Shipyard
Payments plus (C) $25,000,000, and

 

(iv)          the Aggregate Collateral Vessel Value plus the aggregate Fair
Market Value of all ships then acting as security under the Korean Facility and
the Re-Financing Facility be at least 200% of the sum of (A) the then aggregate
outstanding principal amount of Loans (plus the outstanding loans under the
Korean Facility and the Re-Financing Facility) minus (B) any cash and Cash
Equivalents of the Parent Guarantor and its Subsidiaries plus (C) the Remaining
Shipyard Payments under this Agreement and the credit agreement for the Korean
Facility.

 

21.29                 Chartering Arrangements

 

(a)                                 The Parent Guarantor will, and procure that
each Owner Guarantor shall, only charter out the Ship owned or to be owned by it
under the relevant Pool Agreement, provided that any Ship may exit such Pool
Agreement and be employed under a Charter either directly with a charterer (such
direct Charter, an “Other Charter”) or through entering into another Pool
Agreement without the prior written consent of the Facility Agent, if, such
Other Charter is for a period of at least twelve (12) months (with or without
optional extensions). No such Other Charter shall be entered into by an Owner
Guarantor in relation to the Ship owned by it for a period less than twelve (12)
months except with the prior written consent of the Facility Agent (acting on
the instructions of Lender(s) whose Contribution or Commitments in the relevant
Vessel Loan relating to that Ship is at least fifty per cent of such Vessel Loan
or the Commitments relating thereto, as the case may be).

 

(b)                                 The Parent Guarantor will and procure that
each Owner Guarantor shall (i) provide the Facility Agent with a true, and
complete copy of any Pool Agreement entered into by such Owner Guarantor in
relation to the Ship owned by it; (ii) ensure that each Pool Agreement entered
into by the relevant Owner Guarantor shall constitute legal and valid and
binding obligations of the Owner Guarantor party thereto and shall use
commercially reasonable endeavours to ensure that such Pool Agreement shall
constitute the legal and valid and binding obligations of the relevant Pool
Manager which is party thereto, (iii) and ensure that each Pool Agreement is
assignable, and shall be assigned, to the Security Agent pursuant to the
relevant General Assignment, (iv) use commercially reasonable endeavours to
procure that the relevant Pool Manager to such Pool Agreement shall provide an
acknowledgement in such form and substance as set out in such General Assignment
(or such other form as the Security Agent may approve.

 

(c)                                  Notwithstanding anything to the contrary
set forth in this Agreement and any other Finance Documents, with respect to any
charter of a Ship through a Pool Manager, such charter may only be entered into
between the Owner Guarantor which owns such Ship and such Pool Manager and in no
event shall the Parent Guarantor or any Subsidiary thereof (other than the Owner
Guarantor owning such Ship) have any obligations thereunder.

 

21.30                 Other transactions

 

The Parent Guarantor will not, and will not permit any of its Subsidiaries to,
enter into any transaction or series of related transactions, whether or not in
the ordinary course of business, with any of its Affiliate, other than on terms
and conditions no less favourable to such Person as would be obtained by such
Person at that time in a comparable arm’s-length transaction with a Person other
than an Affiliate, except:

 

103

--------------------------------------------------------------------------------


 

(a)                                 Restricted Payments may be paid to the
extent provided in Clause 21.28 (Dividends);

 

(b)                                 loans and investments may be made and other
transactions may be entered into between the Parent Guarantor and its
Subsidiaries to the extent permitted by Clause 21.28 (Dividends);  and Clause
21.25 (Financial Indebtedness);

 

(c)                                  as long as the Parent Guarantor has an
independent compensation committee, directors’ fees as determined by such
independent compensation committee and, at any time the Parent Guarantor does
not have an independent compensation committee, the Parent Guarantor may pay
reasonable directors’ fees;

 

(d)                                 the Parent Guarantor and its Subsidiaries
may enter into employment agreements or arrangements with their respective
officers and employees in the ordinary course of business;

 

(e)                                  the Parent Guarantor and its Subsidiaries
may pay management fees which have been pre-approved by the Facility Agent
(acting on instructions of the Required Lenders) to Wholly-Owned Subsidiaries of
the Parent Guarantor in the ordinary course of business;

 

(f)                                   the Parent Guarantor and its Subsidiaries
may enter into an Intercompany Ship Delivery Agreement;

 

(g)                                  the transactions in existence on the date
of this Agreement which are listed on Schedule Schedule 13 (Existing
Transactions)  shall be permitted; and

 

(h)                                 the Ship Management Agreements and the Pool
Agreement.

 

21.31                 Limitation on Certain Restrictions on Subsidiaries

 

The Parent Guarantor will not, and will not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Subsidiary
to:

 

(a)                                 pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits owned by the Parent Guarantor or any Subsidiary of the Parent Guarantor,
or pay any Financial Indebtedness owed to the Parent Guarantor or a Subsidiary
of the Parent Guarantor,

 

(b)                                 make loans or advances to the Parent
Guarantor or any of the Parent Guarantor’s Subsidiaries; or

 

(c)                                  transfer any of its properties or assets to
the Parent Guarantor or any of the Parent Guarantor’s Subsidiaries, except for
such encumbrances or restrictions existing under or by reason of:

 

(i)            applicable law;

 

(ii)           this Agreement and the other Finance Documents;

 

(iii)          the Korean Facility and the Re-financing Facility to the extent
applicable, or any refinancing thereof or amendments thereto, and the other
documents related thereto;

 

(iv)          customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Parent Guarantor or a Subsidiary of
the Parent Guarantor;

 

104

--------------------------------------------------------------------------------


 

(v)           customary provisions restricting assignment of any agreement
entered into by the Parent Guarantor or a Subsidiary of the Parent Guarantor in
the ordinary course of business;

 

(vi)          restrictions which are not more restrictive than those contained
in this Agreement for any documents governing any Financial Indebtedness
incurred after the date of this Agreement in accordance with the terms of this
Agreement; and

 

(vii)         the Blue Mountain Indebtedness (or any Permitted Blue Mountain
Refinancing Indebtedness).

 

21.32                 Jurisdiction of incorporation or formation; Amendment of
constitutional documents

 

(a)                                 The Parent Guarantor will not, and will not
permit the Borrower or any Owner Guarantor to, amend, modify or change its
(i) Constitutional Documents from that provided to the Facility Agent as at the
date of this Agreement or (ii) any agreement entered into by it with respect to
its Equity Interests (including any shareholders’ agreement), or enter into any
new agreement with respect to its Equity Interests, other than any amendments,
modifications or changes or any such new agreements which are not in any way
materially adverse to the interests of the Lenders.

 

(b)                                 Notwithstanding the foregoing, upon not less
than 30 days prior written notice to the Facility Agent and so long as no
Default or Event of Default exists and is continuing, any Owner Guarantor may
change its jurisdiction of organization to another jurisdiction reasonably
satisfactory to the Facility Agent (acting on the instructions of the Required
Lenders), provided that any Owner Guarantor that has entered into the Security
Documents hereunder shall promptly take all actions reasonably deemed necessary
by the Security Agent to preserve, protect and maintain, without interruption,
the security interest and Security of the Security Agent in any Security Assets
owned by such Owner Guarantor to the satisfaction of the Security Agent, and
such Owner Guarantor shall have provided to the Facility Agent and the Lenders
such opinions of counsel as may be reasonably requested by the Facility Agent to
assure itself that the conditions of this proviso have been satisfied.

 

21.33                 End of Fiscal Year; Fiscal Quarter

 

The Parent Guarantor shall cause:

 

(a)                                 each of its, and each of its Subsidiaries’
fiscal years to end on December 31; and

 

(b)                                 each of its and its Subsidiaries’ fiscal
quarters to end on March 31, June 30, September 30 and December 31 of each year.

 

21.34                 Further assurance

 

(a)                                 The Parent Guarantor will, and will cause
each of the Subsidiaries to, cause the Security Requirement to be satisfied at
all times.

 

(b)                                 The Parent Guarantor, on behalf of itself
and each other Obligor, will at any time and from time to time, at the expense
of the Parent Guarantor or such other Obligor, it will promptly execute and
deliver all further instruments and documents, and take all further action that
may be reasonably necessary, or that the Facility Agent may reasonably require,
to perfect and protect any Security granted or purported to be granted hereby or
by the other Finance Documents, or to enable the Security Agent to exercise and
enforce its rights and remedies with respect to any Security Assets.  Without
limiting the generality of the foregoing, the Parent Guarantor will, and will
cause each Obligor, execute (to the extent applicable) and

 

105

--------------------------------------------------------------------------------


 

file, or cause to be filed, such financing or continuation statements under any
applicable law, or amendments thereto, such amendments or supplements to the
Mortgages (including any amendments required to maintain Securities granted by
such Mortgages pursuant to the effectiveness of this Agreement), and such other
instruments or notices, as may be reasonably necessary, or that the Facility
Agent may reasonably require, to protect and preserve the Securities granted or
purported to be granted hereby and by the other Finance Documents.

 

(c)                                  The Parent Guarantor, Borrower and Owner
Guarantors hereby authorize the Security Agent to file one or more financing or
continuation statements under any applicable law, and amendments thereto,
relative to all or any part of the Collateral, without the signature of the
Parent Guarantor, Borrower or any Owner Guarantor, where permitted by law.  The
Security Agent will promptly send the Parent Guarantor a copy of any financing
or continuation statements which it may file without the signature of the Parent
Guarantor, Borrower or any Owner Guarantor and the filing or recordation
information with respect thereto.

 

(d)                                 At the reasonable written request of any
counterparty to Hedging Agreement entered into after the date of this Agreement
(to the extent permitted under this Agreement to be entered into and secured but
would not result in or create any Excluded Hedging Obligation) with one or more
Lenders or any Affiliate thereof (even if, after the entry into such Hedging
Agreement, the respective Lender subsequently ceases to be a Lender for any
reason), the applicable Obligor and, at the written direction of the Security
Agent, the mortgagee, shall promptly execute an amendment to each Mortgage
adding obligations under such Hedging Agreement as an additional secured
obligation under each Mortgage (and allowing such obligations to be secured on
such basis as set forth in this Agreement), and cause the same to be promptly
and duly recorded, and such amendment shall be in form and substance reasonably
satisfactory to the Security Agent.

 

21.35                 Special Provisions Relating to the Blue Mountain
Indebtedness

 

Notwithstanding anything to the contrary set forth in this Agreement and any
other Finance Documents, the Parent Guarantor will not, and will not permit any
Subsidiary to:

 

(a)                                 amend, modify, refinance or replace the Blue
Mountain Indebtedness (or any Permitted Blue Mountain Refinancing Indebtedness)
in a manner such that the Blue Mountain Indebtedness (or such Permitted Blue
Mountain Refinancing Indebtedness) will not comply with the Blue Mountain
Indebtedness Requirements; or

 

(b)                                 pay any interest in respect of the Blue
Mountain Indebtedness (or any Permitted Blue Mountain Refinancing Indebtedness)
in cash or make any other prepayment or redemption thereof, other than as
permitted pursuant to Clause 21.28 (Dividends); or

 

(c)                                  permit any vessels other than the Ships on
the date hereof to be owned by Subsidiary V Inc. or any of its Subsidiaries; or

 

(d)                                 permit Subsidiary V Inc. or any of its
Subsidiaries to hold cash and Cash Equivalents in excess of an amount reasonably
determined by the Parent Guarantor to be necessary to fund operations of
Subsidiary V Inc. and its Subsidiaries in the ordinary course of business.

 

21.36                 Overseas companies

 

Each Obligor shall promptly inform the Facility Agent if it delivers to the
Registrar particulars required under the Overseas Regulations of any UK
Establishment and it shall comply with any directions given to it by the
Facility Agent regarding the recording of any Transaction

 

106

--------------------------------------------------------------------------------


 

Security on the register which it is required to maintain under The Overseas
Companies (Execution of Documents and Registration of Charges) Regulations 2009.

 

22                                  INSURANCE UNDERTAKINGS

 

22.1                        General

 

The undertakings in this Clause 22 (Insurance Undertakings) remain in force from
the date of this Agreement throughout the rest of the Security Period except as
the Facility Agent, acting with the authorization of the Required Lenders (or,
where specified, all the Lenders) may otherwise permit.

 

22.2                        Maintenance of obligatory insurances

 

(a)                                 The Borrower and each Owner Guarantor shall
keep each Ship insured with insurers and protection and indemnity clubs or
associations of internationally recognized reputation, and placed in such
markets, on such terms and conditions, and through an Approved Insurance Broker
and under forms of policies approved by the Security Agent against the risks
indicated below and such other risks as the Security Agent may reasonably
specify from time to time; however, in no case shall the Security Agent specify
insurance in excess of the customary insurances purchased by first-class owners
of comparable vessels:

 

(i)            marine and war risk, including terrorism, confiscation, London
Blocking and Trapping Addendum and Missing Collateral Vessel Clause, hull and
machinery insurance, hull interest insurance and freight interest insurance (in
each case, on an agreed value basis), together in an amount in Dollars at all
times equal to or greater than the greater of (x) the then Fair Market Value of
such Ship and (y) an amount which when aggregated with such insured value of the
insurances for other Ships which are then subject to a Mortgage, is equal to
one-hundred twenty per cent (120%) of the aggregate principal amount of the Loan
outstanding under this Agreement at such time. The insured value for hull and
machinery insurances required under this clause (i) for a Ship shall at all
times be in an amount equal to the greater of (x) eighty per cent (80%) of the
Fair Market Value of such Ship and (y) an amount which, when aggregated with the
insured value of the hull and machinery insurances of the other Ships which are
then subject to a Mortgage is equal to the aggregate principal amount of the
Loan outstanding under this Agreement at such time, and the remaining marine and
war risk insurance required by this paragraph (i) may be taken out as hull and
freight interest insurance;

 

(ii)           marine and war risk protection and indemnity insurance or
equivalent insurance (including coverage against liability for crew, fines and
penalties arising out of the operation of such Ship, insurance against liability
arising out of pollution, spillage or leakage, and workmen’s compensation or
longshoremen’s and harbor workers’ insurance as shall be required by applicable
law) and freight, demurrage & defense insurance in such amounts approved by the
Security Agent; provided, however, that insurance against liability under law or
international convention arising out of pollution, spillage or leakage shall be
in an amount not less than the greater of:

 

(A)                               $1,000,000,000;

 

(B)                               the maximum amount reasonably available from
the International Group of Protection and Indemnity Associations (the
“International Group”) or alternatively such sources of pollution, spillage or
leakage coverage as are commercially available in any absence of such coverage
by the International Group as shall be carried by prudent shipowners engaged in
similar trades; and

 

107

--------------------------------------------------------------------------------


 

(C)                               the amounts required by the laws or
regulations of the United States of America or any applicable jurisdiction in
which such Ship may be trading from time to time.

 

(iii)          mortgagee’s interest insurance and mortgagee’s additional perils
insurance on such conditions as the Security Agent may reasonably require and
mortgagee’s interest insurance for pollution risks as from time to time agreed,
satisfactory to the Security Agent and for an amount in U.S. dollars approved by
the Security Agent but not being less than 120% of the sum of the aggregate
principal amount of the Loan outstanding pursuant to this Agreement, the
Borrower and such Owner Guarantor having no interest or entitlement in respect
of such policies; all such mortgagee’s interest insurance cover shall be
obtained directly by the Security Agent and the Security Agent undertakes to use
its best endeavors to match the premium level that the Borrower or such Owner
Guarantor would have paid if they had arranged such cover on such conditions (as
demonstrated by the reasonable satisfaction of the Security Agent), provided
that in no event shall the Borrower or such Owner Guarantor be required to
reimburse the Security Agent for any such costs in excess of the premium level
then available to the Security Agent in the market; and

 

(iv)          while such Ship is idle or laid up, at the option of the Borrower
and in lieu of the above-mentioned marine and war risk hull insurance, port risk
insurance insuring such Ship against the usual risks encountered by like vessels
under similar circumstances.

 

(b)                                 The marine and commercial war-risk insurance
required in this Clause 22.2 (Maintenance of Obligatory Insurances) for such
Ship shall have deductibles and franchises in amounts reasonably satisfactory to
the Security Agent. All insurance maintained hereunder shall be primary
insurance without right of contribution against any other insurance maintained
by the Security Agent.  The policy of marine and war risk hull and machinery
insurance with respect to each Ship shall, if so requested by the Security
Agent, provide that the Security Agent shall be a named insured in its capacity
as mortgagee and as loss payee.  The entry in a marine and war risk protection
indemnity club with respect to each Ship shall note the interest of the Security
Agent.  The Facility Agent, the Security Agent and each of their respective
successors and assigns shall not be responsible for any premiums, club calls,
assessments or any other obligations or for the representations and warranties
made therein by the Borrower, any of the Borrower’s Subsidiaries, the Owner
Guarantor or any other Person.  In addition, the Borrower shall reimburse the
Facility Agent for the commercially reasonable cost of mortgagee’s interest
insurance and mortgagee’s additional perils insurance, which the Facility Agent
will take out on each Ship upon such terms and in such amounts as the Facility
Agent shall deem appropriate.

 

(c)                                  The Security Agent shall from time to time
obtain a detailed report signed by an Approved Broker with respect to P & I
entry, the hull and machinery and war risk insurance carried and maintained on
each Ship, together with their opinion as to the adequacy thereof and its
compliance with the provisions of this Clause 22.2 (Maintenance of Obligatory
Insurances).  At the Borrower’s expense, the Borrower will instruct its
insurance broker (which, for the avoidance of doubt shall be a different
insurance broker from the Approved Insurance Broker referred to in the
immediately preceding sentence) and the P & I club or association providing P &
I insurance referred to in part (a)(ii) of this Clause 22.2 (Maintenance of
Obligatory Insurances), to agree to advise the Facility Agent by electronic mail
of any expiration, termination, alteration or cancellation of any policy, any
default in the payment of any premium and of any other act or omission on the
part of the Borrower or Owner Guarantor of which the Borrower or such Owner
Guarantor has knowledge and which might invalidate or render unenforceable, in
whole or in part, any insurance on each Ship, and to provide an opportunity of
paying any such unpaid premium or call, such right being exercisable by the
Security Agent on each Ship on an individual and not on a fleet basis.  In
addition, the Borrower and each Owner Guarantor shall promptly provide the
Security Agent with any information which the Security Agent reasonably requests
for the purpose of

 

108

--------------------------------------------------------------------------------


 

obtaining or preparing any report from the Security Agent’s independent marine
insurance consultant as to the adequacy of the insurances effected or proposed
to be effected in accordance with this Clause 22.2 (Maintenance of Obligatory
Insurances) as of the date hereof or in connection with any renewal thereof, and
the Borrower and each Owner Guarantor shall upon demand indemnify the Security
Agent in respect of all reasonable fees and other expenses incurred by or for
the account of the Security Agent in connection with any such report, provided
that the Security Agent shall be entitled to such indemnity only for one such
report during a period of twelve months.

 

(d)                                 The underwriters or brokers shall furnish
the Security Agent with a letter or letters of undertaking to the effect that:

 

(i)            they will hold the instruments of insurance, and the benefit of
the insurances thereunder, to the order of the Security Agent in accordance with
the terms of the loss payable clause referred to in the Assignment of
Insurances;

 

(ii)           they will have endorsed on each and every policy as and when the
same is issued the loss payable clause, to be in the excess of an amount
equivalent to the Major Casualty, and the notice of assignment referred to in
the relevant Assignment of Insurances for such Ship; and

 

(iii)          they will not set off against any sum recoverable in respect of a
claim against any Ship under the said underwriters or brokers or any other
Person in respect of any other vessel nor cancel the said insurances by reason
of non-payment of such premiums or other amounts.

 

(e)                                  All policies of insurance required hereby
shall provide for not less than fourteen (14) days prior written notice (seven
(7) days in respect of war risks) to be received by the Security Agent of the
termination or cancellation of the insurance evidenced thereby.  All policies of
insurance maintained pursuant to this Clause 22.2 (Maintenance of Obligatory
Insurances) for risks covered by insurance other than that provided by a P & I
Club shall contain provisions waiving underwriters’ rights of subrogation
thereunder against any assured named in such policy and any assignee of said
assured, only to the extent such underwriters agree to so waive rights of
subrogation (provided that it is understood and agreed that the Borrower and
each Owner Guarantor shall use commercially reasonable efforts to obtain such
waivers).  The Borrower and each Owner Guarantor shall assign to the Security
Agent its full rights under any policies of insurance in respect of each Ship in
accordance with the terms contained herein (and, for the avoidance of doubt,
such assignments shall include any additional value of any insurance that
exceeds the values expressly required herein in respect of such Ship).  Each of
the Borrower and each Owner Guarantor agrees that it shall deliver unless the
insurances by their terms provide that they cannot cease (by reason of
nonrenewal or otherwise) without the Facility Agent being informed and having
the right to continue the insurance by paying any premiums not paid by the
Borrower or such Owner Guarantor, receipts showing payment of premiums for
Required Insurance and also of demands from each Ships P & I underwriters to the
Security Agent at least two (2) days before the risk in question commences.

 

(f)                                   Unless the Security Agent shall otherwise
agree, all amounts of whatsoever nature payable under any insurance must be
payable to the Security Agent for distribution first to itself and thereafter to
the Borrower, relevant Owner Guarantor or others as their interests may appear,
provided that, notwithstanding anything to the contrary herein, until otherwise
required by the Security Agent by notice to the underwriters upon the occurrence
and continuance of an Event of Default hereunder, (i) amounts payable under any
insurance on a Ship with respect to protection and indemnity risks may be paid
directly to (x) the Borrower or relevant Owner Guarantor reimburse it for any
loss, damage or expense incurred by it and covered by such insurance or (y) the
Person to whom any liability covered by such insurance has been incurred, and
(ii) amounts payable under any insurance with respect to such Ship involving any
damage to such Ship not constituting an Total Loss, may be paid by

 

109

--------------------------------------------------------------------------------


 

underwriters directly for the repair, salvage or other charges involved or, if
the Borrower or such Owner Guarantor shall have first fully repaired the damage
or paid all of the salvage or other charges, may be paid to the Borrower or such
Owner Guarantor as reimbursement therefor; provided, however, that if such
amounts (including any franchise or deductible) are in excess of an amount
equivalent to the Major Casualty, the underwriters shall not make such payment
without first obtaining the written consent thereto of the Security Agent and
the loss payable clauses pertaining to such insurances shall be endorsed to that
effect.

 

(g)                                  All amounts paid to the Security Agent in
respect of any insurance on each Ship shall be disposed of as follows (after
deduction of the expenses of the Security Agent in collecting such amounts):

 

(i)            any amount which might have been paid at the time, in accordance
with the provisions of paragraph (d) above, directly to the Borrower, Owner
Guarantor or others shall be paid by the Security Agent to, or as directed by,
the Borrower;

 

(ii)           all amounts paid to the Security Agent in respect of a Total Loss
of such Ship shall be applied by the Security Agent to the payment of the
Financial Indebtedness hereby secured pursuant to Clause 7.6(b) (Mandatory
Prepayment on Sale or Total Loss) of this Agreement; and

 

(iii)          all other amounts paid to the Security Agent in respect of any
insurance on such Ship may, in the Security Agent’s sole discretion, be held and
applied to the prepayment of the Secured Liabilities or to making of needed
repairs or other work on such Ship, or to the payment of other claims incurred
by the Borrower or Owner Guarantor relating to such Ship, or may be paid to the
Borrower, Owner Guarantor or whosoever may be entitled thereto.

 

(h)                                 In the event that any claim or lien is
asserted against a Ship for loss, damage or expense which is covered by
insurance required hereunder and it is necessary for the Borrower or Owner
Guarantor to obtain a bond or supply other security to prevent arrest of such
Ship or to release such Ship from arrest on account of such claim or lien, the
Security Agent, on request of the Borrower, may, in the sole discretion of the
Security Agent, assign to any Person, firm or corporation executing a surety or
guarantee bond or other agreement to save or release such Ship from such arrest,
all right, title and interest of the Security Agent in and to said insurance
covering said loss, damage or expense, as collateral security to indemnify
against liability under said bond or other agreement.

 

(i)                                     The Borrower shall deliver to the
Security Agent certified copies and, whenever so reasonably requested by the
Security Agent, if available to the Borrower, the originals of all certificates
of entry, cover notes, binders, evidences of insurance and policies and all
endorsements and riders amendatory thereof in respect of insurance maintained
pursuant to Clause 22 (Insurance Undertakings) for the purpose of inspection or
safekeeping, or, alternatively, satisfactory letters of undertaking from the
broker holding the same.  The Security Agent shall be under no duty or
obligation to verify the adequacy or existence of any such insurance or any such
policies, endorsement or riders.

 

(j)                                    Neither the Borrower nor any Owner
Guarantor will execute or permit or willingly allow to be done any act by which
any insurance may be suspended, impaired or cancelled, and that it will not
permit or allow any Ship to undertake any voyage or run any risk or transport
any cargo which may not be permitted by the policies in force, without having
previously notified the Security Agent in writing and insured such Ship by
additional coverage to extend to such voyages, risks, passengers or cargoes.

 

110

--------------------------------------------------------------------------------


 

(k)                                 In case any underwriter proposes to pay less
on any claim than the amount thereof, the Borrower shall forthwith inform the
Security Agent, and if a Default, Event of Default or a Total Loss has occurred
and is continuing, the Security Agent shall have the exclusive right to
negotiate and agree to any compromise.

 

(l)                                     The Borrower and each Owner Guarantor
will comply with and satisfy all of the provisions of any applicable law,
convention, regulation, proclamation or order concerning financial
responsibility for liabilities imposed on the Borrower, Owner Guarantor or each
Ship with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which such Ship is from time
to time engaged and the cargo carried by it.

 

23                                  SHIPBUILDING CONTRACT UNDERTAKINGS

 

23.1                        General

 

The undertakings in this Clause 23 (Shipbuilding Contract Undertakings) remain
in force throughout the Security Period except as the Facility Agent, acting
with the authorization of the Required Lenders (or, where specified, all the
Lenders) may otherwise permit.

 

23.2                        Performance of Shipbuilding Contracts

 

The Borrower and the Parent Guarantor shall procure that the relevant Owner
Guarantor or Subsidiary Inc., as applicable, shall:

 

(a)                                 observe and perform all its obligations and
meet all its liabilities under or in connection with each Shipbuilding Contract
to which it is a party to which non-compliance of would lead to a breach or
default under such Shipbuilding Contract; and

 

(b)                                 take any action, or refrain from taking any
action, which the Facility Agent may reasonably request in connection with any
breach of the Shipbuilding Contract to which it is a party to, by it.

 

23.3                        No variation, release etc. of Shipbuilding Contracts

 

The Borrower and the Parent Guarantor shall procure that no relevant Owner
Guarantor or Subsidiary Inc., as applicable, shall whether by a document, by
conduct, by acquiescence or in any other way:

 

(a)                                 vary, amend or waive the Shipbuilding
Contract which it is a party to in a manner materially adverse to the Lenders;

 

(b)                                 terminate the Shipbuilding Contract to which
it is a party to or treat itself as discharged or relieved from further
performance of any of its obligations or liabilities under the Shipbuilding
Contract to which it is a party to without the consent of the Facility Agent,

 

only if it is hereby agreed that an Owner Guarantor or Subsidiary Inc., may
assign, novate or transfer all of (but not part of) its rights, title, interest
and benefit under a Shipbuilding Contract to which it is a party to, only if,
prior to any such assignment, novation or transfer, the Facility Agent has been
provided by the Borrower, in advance, with satisfactory documentary evidence
that the Vessel Loan relating to such Shipbuilding Contract has been or will be
fully prepaid and/or the relevant portion of the Commitments relating to such
Vessel Loan has been or will be fully cancelled in compliance with Clause 7.6
(Mandatory prepayment on Sale or Total Loss ).

 

111

--------------------------------------------------------------------------------


 

23.4                        Action to protect validity of Shipbuilding Contracts

 

The Borrower and the Parent Guarantor shall procure that the relevant Owner
Guarantor or Subsidiary Inc., as applicable, shall use its best endeavors to
ensure that all interests and rights conferred by the Shipbuilding Contract to
which it is a party to remain valid and enforceable in all respects and retain
the priority which they were intended to have.

 

23.5                        No assignment etc. of Shipbuilding Contracts

 

Save as permitted by the Finance Documents, no Owner Guarantor shall, and the
Borrower and the Parent Guarantor shall procure that no Owner Guarantor shall
assign, novate, transfer or dispose of any of its rights or obligations under
the Shipbuilding Contract to which it is a party to.

 

23.6                        Provision of information relating to Shipbuilding
Contracts

 

Without prejudice to Clause 19.4 (Information: miscellaneous), the Borrower and
the Parent Guarantor shall procure that the relevant Transaction Obligor shall:

 

(a)                                 promptly inform the Borrower and Parent
Guarantor if any breach of the Shipbuilding Contract to which it is a party
occurs or a serious risk of such a breach arises and of any other event or
matter affecting that Shipbuilding Contract, the Intercompany Ship Delivery
Agreement to which it is a party, which has or is reasonably likely to have a
Material Adverse Effect and the Borrower and Parent Guarantor shall promptly
inform the Facility Agent of any incurrence of Clause (a);

 

(b)                                 provide the Borrower and Parent Guarantor,
promptly after service, with copies of all material notices served on or by it
or any other Obligor under or in connection with the Shipbuilding Contract to
which it is a party to and the Borrower and the Parent Guarantor shall promptly
provide the Facility Agent with all notices received pursuant to this paragraph
(b); and

 

(c)                                  provide the Borrower and Parent Guarantor
with any information which the Facility Agent reasonably requests about any
interest or right of any kind which any Owner Guarantor or Subsidiary Inc. has
at any time to, in or in connection with, the Shipbuilding Contract to which it
is a party to or in relation to any matter arising out of or in connection with
that Shipbuilding Contract including the progress of the construction of the
Ship relating to such Shipbuilding Contract, and the Borrower and Parent
Guarantor shall provide the Facility Agent with all information received
pursuant to this paragraph (c).

 

24                                  GENERAL SHIP UNDERTAKINGS

 

24.1                        General

 

The undertakings in this Clause 24 (General Ship Undertakings) remain in force
on and from the date of the relevant Delivery Date of a Ship and throughout the
rest of the Security Period except as the Facility Agent, acting with the
authorization of the Lenders (or, where specified, and the ECA) may otherwise
permit.

 

24.2                        Flag of Ships; Citizenship; Ship Classification

 

(a)                                 The Parent Guarantor shall, and shall cause
each Owner Guarantor that owns a Ship to, cause each Ship to be registered under
the laws and flag of (i) the Bahamas, (ii) the Republic of Malta; (iii) the
Republic of Liberia, (iv) the Republic of the Marshall Islands, (v) the Republic
of Panama; (vi) Bermuda; (vii) the United Kingdom; (viii) the Republic of
Singapore

 

112

--------------------------------------------------------------------------------


 

or (ix) such other jurisdiction acceptable to the Lenders and Sinosure (each
jurisdiction in clauses (i) through and including (v), an “Approved Flag”). 
Notwithstanding the foregoing, any Obligor may transfer a Ship to another
Approved Flag in accordance with Clause 24.3 (Flag Jurisdiction Transfer).

 

(b)                                 The Parent Guarantor will, and will cause
each Owner Guarantor which owns or operates a Ship to, be qualified to own and
operate such Ship under the laws of the applicable Approved Flag in accordance
with the terms of the related Mortgage.

 

(c)                                  The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to keep such Ship in a good and
sufficient state of repair consistent with the ship-ownership and management
practice employed by first class owners of vessels of similar size and type and
so as to ensure that each Ship is classified in the highest class available for
vessels of its age and type with an Approved Classification Society, free of any
overdue conditions or recommendations affecting the seaworthiness of such Ship,
provided that if the classification of any of the Ships shall be subject to any
such recommendations, the Borrower will and will cause each Owner Guarantor
which operates such Ship to provide a written report to the Facility Agent
describing the recommendations and assessing the steps required to be taken to
prevent such recommendations from becoming overdue recommendations and it is
hereby further agreed that there shall be no change in the classification of any
of the Ships, save with the prior written consent of the Required Lenders.

 

(d)                                 The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to:

 

(i)            comply with and satisfy in all material respects all applicable
legal requirements of the jurisdiction of such Ship’s home port, now or
hereafter from time to time in effect, in order that such Ship shall continue to
be documented pursuant to the laws of the jurisdiction of its home port with
such endorsements as shall qualify such Ship for participation in the trades and
services to which it may be dedicated from time to time; or

 

(ii)           not do or allow to be done anything whereby such documentation is
or could reasonably be expected to be forfeited.

 

(e)                                  The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to:

 

(i)            make or cause to be made all repairs to or replacement of any
damaged, worn or lost parts or equipment such that the value of such Ship will
not be materially impaired; and

 

(ii)           except as otherwise contemplated by this Agreement, not remove
any material part of, or item of, equipment owned by the Obligors installed on
such Ship except in the ordinary course of the operation and maintenance of such
Ship unless:

 

(A)                               the part or item so removed is forthwith
replaced by a suitable part or item which is in the same condition as or better
condition than the part or item removed, is free from any Security (other than
any Other Permitted Security) in favour of any Person other than the Security
Agent and becomes, upon installation on such Ship, the property of the Obligors
and subject to the security constituted by the Mortgage; or

 

(B)                               the removal will not materially diminish the
value of such Ship.

 

113

--------------------------------------------------------------------------------


 

(f)                                   The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to submit such Ship to such
periodical or other surveys as may be required for classification purposes and,
upon the written request of the Security Agent, supply to the Security Agent
copies of all survey reports and classification certificates issued in respect
thereof.

 

(g)                                  The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to promptly pay and discharge all
tolls, dues, taxes, assessments, governmental charges, fines, penalties, debts,
damages and liabilities whatsoever which have given or may give rise to maritime
or possessory Security (other than any Other Permitted Security) on, or claims
enforceable against, such Ship other than any of the foregoing being contested
in good faith and diligently by appropriate proceedings, and, in the event of
arrest of any Ship pursuant to legal process, or in the event of its detention
in exercise or purported exercise of any such Security or claim as aforesaid,
procure, if possible, the release of such Ship from such arrest or detention
forthwith upon receiving notice thereof by providing bail or otherwise as the
circumstances may require.

 

(h)                                 The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to maintain, or cause to be
maintained by the charterer or lessee of any Ship, a valid Certificate of
Financial Responsibility (Oil Pollution) issued by the United States Coast Guard
pursuant to the Federal Water Pollution Control Act to the extent that such
certificate may be required by applicable legal requirements for any Ship and
such other similar certificates as may be required in the course of the
operations of any Ship pursuant to the International Convention on Civil
Liability for Oil Pollution Damage of 1969, or other applicable legal
requirements.

 

(i)                                     The Parent Guarantor will and will cause
each Owner Guarantor which operates a Ship to cause such Ships to be managed by
Approved Managers, provided that nothing herein shall be construed so as to
prohibit such Approved Manager from sub-contracting its management duties. The
Parent Guarantor and such Owner Guarantor will use all commercially reasonable
endeavours to procure that such Approved Manager shall enter into a Manager’s
Undertaking.

 

24.3                        Flag Jurisdiction Transfer

 

Each Owner Guarantor of a Ship shall, and each other Obligor shall procure that
such Owner Guarantor shall only change the flag of the Ship which is owned by it
from its initial Approved Flag to a new Approved Flag (the “Transferred Ship”)
and further upon fulfillment of the following conditions:

 

(a)                                 on or prior to each Flag Jurisdiction
Transfer Date, the Facility Agent shall have received a certificate, dated the
Flag Jurisdiction Transfer Date, signed by the Chairman of the Board, the Chief
Executive Officer, the President, any Vice President, the Treasurer or an
authorized manager, member or general partner of the Owner Guarantor owning that
Transferred Ship, certifying that:

 

(i)            all necessary governmental (domestic and foreign) and third party
approvals and/or consents in connection with the Flag Jurisdiction Transfer
being consummated on the Jurisdiction Transfer Date and otherwise referred to
herein shall have been obtained and remain in effect;

 

(ii)           there exists no judgment, order, injunction or other restraint
prohibiting or imposing materially adverse conditions upon such Flag
Jurisdiction Transfer or the other transactions contemplated by this Agreement;
and

 

114

--------------------------------------------------------------------------------


 

(iii)          copies of resolutions approving the Flag Jurisdiction Transfer of
such Owner Guarantor owning that Ship and any other matters the Facility Agent
may reasonably request have been provided to the Facility Agent;

 

(b)                                 on a date no later than by the Flag
Jurisdiction Transfer Date:

 

(i)            the Owner Guarantor owning the Transferred Ship shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry of the new Approved Flag, a new Mortgage (which shall to the
extent possible, be registered as a “continuation mortgage” to the original
Mortgage recorded in the initial Approved Flag) with respect to such Transferred
Ship and such Mortgage shall be effective to create in favour of the Security
Agent and/or the Lenders a legal, valid and enforceable first priority security
interest, in and lien upon such Transferred Ship, subject only to any Other
Permitted Security;

 

(ii)           all filings, deliveries of instruments and other actions
necessary or desirable in the reasonable opinion of the Security Agent to
perfect and preserve such security interests shall have been duly effected and
the Security Agent shall have received evidence thereof in form and substance
reasonably satisfactory to the Security Agent;

 

(iii)          the Facility Agent shall have received from counsel to the Owner
Guarantor owning that Transferred Ship reasonably satisfactory to the Facility
Agent practicing in those jurisdictions in which the Transferred Ship is to be
registered and/or the Owner Guarantor owning such Transferred Ship is organized,
opinions which shall be addressed to the Facility Agent and each of the Lenders,
and dated on such Flag Jurisdiction Transfer Date, which shall (x) be in form
and substance reasonably acceptable to the Facility Agent and (y) cover the
perfection of the security interests granted pursuant to the new Mortgage
registered over the Transferred Ship and such other matters incident thereto as
the Facility Agent may reasonably request;

 

(iv)          the Facility Agent shall have received:

 

(A)                               a certificate of ownership issued by the
registry of the new Approved Flag showing the registered ownership of the
Transferred Ship in the name of the relevant Owner Guarantor owning that
Transferred Ship; and

 

(B)                               a certificate of ownership and encumbrance or,
as applicable a transcript of registry issued by the registry of the new
Approved Flag with respect to the Transferred Ship, indicating no recorded
mortgages, encumbrances or liens over the Transferred Ship other than any
Security in favour of the Secured Parties and any Other Permitted Security, and

 

(C)                               a certificate satisfactory to the Facility
Agent, from an Approved Insurance Broker with respect to the insurance
maintained in respect of the Transferred Ship certifying that such insurances
(x) are placed with such insurance companies and/or underwriters and/or clubs,
in such amounts, against such risks, and in such form, as are customarily
insured against by similarly situated insureds for the protection of the
Security Agent as mortgagee and (y) conform with the insurance requirements of
the Mortgage and this Agreement;

 

(v)           the Security Requirements, as applicable, for the Transferred Ship
shall have been satisfied; and

 

115

--------------------------------------------------------------------------------


 

(vi)          that:

 

(A)                               no Event of Default has occurred and is
continuing; and

 

(B)                               all representations and warranties contained
in this Agreement or in any other Finance Document shall be true and correct in
all material respects (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).

 

24.4                        Security Requirements

 

Each Owner Guarantor of a Ship which is to be subject to a Flag Jurisdiction
Transfer shall, and each other Obligor shall procure that such Owner Guarantor
shall comply with the following conditions in relation to such Ship for the
purposes of such Flag Jurisdiction Transfer:

 

(a)                                 the Owner Guarantor owning the Transferred
Ship shall have duly authorized, executed and delivered, and caused to be
recorded in the appropriate ship registry, a Mortgage with respect to such Ship
and such Mortgage shall be effective to create in favour of the Security Agent
and/or the Lenders a legal, valid and enforceable first priority security
interest, in and lien upon such Ship;

 

(b)                                 the Facility Agent shall have received each
of the following:

 

(i)            class certificates from an Approved Classification Society
indicating that such Ship meets the criteria specified in Clause 24.2 (Flag of
Ships; Citizenship; Ship Classification);

 

(ii)           certified copies of all agreements related to the Ship Management
Agreements and, if applicable, the Pool Agreement or other applicable Charter,
for such Ship;

 

(iii)          certified copies of all ISM Code and ISPS Code documentation for
each Ship; and

 

(c)                                  a report, in form and scope reasonably
satisfactory to the Facility Agent, from an Approved Insurance Broker with
respect to the insurance maintained by the Parent Guarantor, the Borrower or the
Owner Guarantors in respect of such Ship, together with a certificate from such
broker certifying that such insurances (i) are placed with such insurance
companies and/or underwriters and/or clubs, in such amounts, against such risks,
and in such form, as are customarily insured against by similarly situated
insureds for the protection of the Facility Agent, the Security Agent and/or the
Lenders as mortgagee, (ii) otherwise conform with the insurance requirements of
each respective Mortgage (it being understood that, except as required by
applicable law, the insurance requirements of such Mortgage shall not exceed the
Required Insurance) and (iii) include copies of the Required Insurance;

 

(d)                                 the Facility Agent shall have received from
counsels (acting for the Lenders) (i) of the Marshall Islands, (ii) in the
jurisdiction of the flag of the Ship and (iii) in such other relevant
jurisdictions as the Facility Agent may require, an opinion addressed to the
Facility Agent and each of the Lenders, in each case which shall (x) be in form
and substance reasonably acceptable to the Facility Agent and (y) cover the
matters set forth in the relevant Exhibit, including the perfection of the
security interests (other than those to be covered by opinions delivered
pursuant to the other opinions above) granted pursuant to the Security
Documents, and such other matters incidental to the transactions contemplated
herein as the Facility Agent may reasonably request;

 

116

--------------------------------------------------------------------------------


 

(e)                                  the Facility Agent shall have received a
certificate, dated on or about the date of this Agreement and reasonably
acceptable to the Facility Agent, signed by the Chairman of the Board, the Chief
Executive Officer, the President, any Vice President, the Treasurer or an
authorized manager, member or general partner of the Parent Guarantor, the
Borrower and Owner Guarantors, and attested to by the Secretary or any Assistant
Secretary (or, to the extent such entity does not have a Secretary or Assistant
Secretary, the analogous Person within such entity) of such entity, as the case
may be, with appropriate insertions, together with copies of the Constitutional
Documents of such entity and the resolutions of such entity referred to in such
certificate authorizing the consummation of the transactions contemplated by the
Finance Documents; and

 

(f)                                   the Facility Agent shall have received
copies of governmental approvals, good standing certificates and bring-down
telegrams or facsimiles, if any, which the Facility Agent may have reasonably
requested in connection with any matters set out in this Clause, such documents
and papers, where appropriate, to be certified by proper corporate or
governmental authorities.

 

24.5                        Classification society undertaking

 

Each Owner Guarantor shall, and the Parent Guarantor and the Borrower shall
procure that such Owner Guarantor shall, in respect of the Ship owned by it,
instruct the relevant Approved Classification Society (and use all commercially
reasonable efforts to procure that the Approved Classification Society
undertakes with the Security Agent):

 

(a)                                 to send to the Security Agent, following
receipt of a written request from the Security Agent, certified true copies of
all original class records held by the Approved Classification Society in
relation to that Ship;

 

(b)                                 to allow the Security Agent (or its agents),
at any time and from time to time, to inspect the original class and related
records of that Owner Guarantor and that Ship at the offices of the Approved
Classification Society and to take copies of them;

 

(c)                                  to notify the Security Agent immediately in
writing if the Approved Classification Society:

 

(i)            receives notification from that Owner Guarantor or any person
that that Ship’s Approved Classification Society is to be changed; or

 

(ii)           becomes aware of any facts or matters which may result in or have
resulted in a change, suspension, discontinuance, withdrawal or expiry of that
Ship’s class under the rules or terms and conditions of that Owner Guarantor or
that Ship’s membership of the Approved Classification Society;

 

(d)                                 following receipt of a written request from
the Security Agent:

 

(i)            to confirm that that Owner Guarantor is not in default of any of
its contractual obligations or liabilities to the Approved Classification
Society, including confirmation that it has paid in full all fees or other
charges due and payable to the Approved Classification Society; or

 

(ii)           to confirm that that Owner Guarantor is in default of any of its
contractual obligations or liabilities to the Approved Classification Society,
to specify to the Security Agent in reasonable detail the facts and
circumstances of such default, the consequences of such default, and any remedy
period agreed or allowed by the Approved Classification Society.

 

117

--------------------------------------------------------------------------------


 

24.6                        Modifications

 

No Owner Guarantor shall, and the Parent Guarantor and the Borrower shall
procure that no Owner Guarantor shall, make any modification or repairs to, or
replacement of, the Ship owned by it, or equipment installed on it which would
or might materially alter the structure, type or performance characteristics of
that Ship or materially reduce its value.

 

24.7                        Removal and installation of parts

 

(a)                                 Subject to paragraph (b) below, no Owner
Guarantor shall, and the Parent Guarantor and the Borrower shall procure that no
Owner Guarantor shall, remove any material part of any Ship, or any item of
equipment installed on any Ship unless:

 

(i)            the part or item so removed is forthwith replaced by a suitable
part or item which is in the same condition as or better condition than the part
or item removed;

 

(ii)           the replacement part or item is free from any Security in favour
of any person other than the Security Agent; and

 

(iii)          the replacement part or item becomes, on installation on that
Ship, the property of that Owner Guarantor and subject to the security
constituted by the Mortgage on that Ship.

 

(b)                                 An Owner Guarantor may install equipment
owned by a third party if the equipment can be removed without any risk of
damage to the Ship owned by that Owner Guarantor.

 

24.8                        Surveys

 

Each Owner Guarantor shall, and the Parent Guarantor and the Borrower shall
procure that such Owner Guarantor shall, submit the Ship owned by it regularly
to all periodic or other surveys which may be required for classification
purposes and, if so required by the Facility Agent acting with the authorization
of the Required Lenders or the ECA, provide the Facility Agent, with copies of
all survey reports.

 

24.9                        Ship inspections

 

(a)                                 Each Owner Guarantor shall, and the Parent
Guarantor and the Borrower shall procure that such Owner Guarantor shall, permit
the Security Agent (acting through surveyors or other persons appointed by it
for that purpose) to board the Ship owned by it at all reasonable times, to
inspect its condition or to satisfy themselves about proposed or executed
repairs and shall afford all proper facilities for such inspections.

 

(b)                                 Any inspection of a Ship to be conducted by
the Security Agent (or its agents) shall be:

 

(i)            without undue interference with the operations of that Ship;

 

(ii)           made upon the giving of at least 15 Business Days’ prior written
notice by the Facility Agent; and

 

(iii)          at the cost of the Owner Guarantor owning that Ship provided,
that the Owner Guarantor shall not be required to bear the cost of more than one
inspection in each calendar year unless an Event of Default has occurred and is
continuing.

 

118

--------------------------------------------------------------------------------


 

24.10                 Prevention of and release from arrest

 

(a)                                 Each Owner Guarantor shall, and the Parent
Guarantor and the Borrower shall procure that such Owner Guarantor shall, in
respect of the Ship owned by it, promptly discharge:

 

(i)            all liabilities which give or may give rise to maritime or
possessory liens on or claims enforceable against that Ship, its Earnings or its
Insurances;

 

(ii)           all Taxes, dues and other amounts charged in respect of that
Ship, its Earnings or its Insurances; and

 

(iii)          all other outgoings whatsoever in respect of that Ship, its
Earnings or its Insurances.

 

(b)                                 Each Owner Guarantor shall, and the Parent
Guarantor and the Borrower shall procure that such Owner Guarantor shall, upon
receiving notice of the arrest or seizure of the Ship owned by it or of its
detention in exercise or purported exercise of any lien or claim:

 

(i)            no later than within seven days of receiving such notice, notify
the Facility Agent (who shall promptly notify the Lenders) and provide a report
to the Facility Agent (for its forwarding to the Lenders) containing such
information as the Lenders may require on such arrest, seizure or detention; and

 

(ii)           promptly procure its release by providing bail or otherwise as
the circumstances may require.

 

24.11                 Restrictions on chartering etc.

 

No Owner Guarantor shall, and the Parent Guarantor and the Borrower shall
procure that no Owner Guarantor shall, in relation to the Ship owned by it:

 

(a)                                 let that Ship on demise charter for any
period save with the prior written consent of the Lenders and upon such
conditions as the Lenders may require (including without limitation, an
assignment of the insurances of such demise owner in favour of the Security
Agent);

 

(b)                                 de activate or lay up that Ship; or

 

(c)                                  put that Ship into the possession of any
person for the purpose of work being done upon it in an amount exceeding or
likely to exceed $5,000,000 (or the equivalent in any other currency) unless
that person has first given to the Security Agent and in terms satisfactory to
it a written undertaking not to exercise any lien on that Ship or its Earnings
for the cost of such work or for any other reason.

 

24.12                 Notice of Mortgage

 

Each Owner Guarantor shall, and the Parent Guarantor and the Borrower shall
procure that such Owner Guarantor shall, keep the relevant Mortgage registered
against the Ship owned by it as a valid first priority or as the case may be,
first preferred mortgage, carry on board that Ship a certified copy of the
relevant Mortgage and place and maintain in a conspicuous place in the
navigation room and the master’s cabin of that Ship a framed printed notice
stating that that Ship is mortgaged by that Borrower to the Security Agent.

 

25                                  SECURITY COVER

 

25.1                        Minimum required security cover

 

(a)                                 The Parent Guarantor will not permit the
Aggregate Collateral Vessel Value, as determined by the most recent Appraisals
delivered by the Borrower to the Facility Agent or obtained by

 

119

--------------------------------------------------------------------------------


 

the Facility Agent to be, at any time, less than 135% of an amount equal to the
aggregate principal amount of the Loan outstanding hereunder, at such time, and
provided that any non-compliance with this Clause 25.1 (Minimum required
security cover) shall not constitute an Event of Default (but shall constitute a
Default), so long as within thirty (30) days of such non-compliance, the
Borrower has either (x) provided Additional Collateral (and shall during such
period, and prior to satisfactory completion thereof, be diligently carrying out
such actions) or (y) prepaid such portion of the Loan outstanding hereunder, to
cure such non-compliance.

 

(b)                                 Any prepayment pursuant to this Clause 25.1
(Minimum required security cover) shall be applied to reduce in inverse
chronological order the amount of each Repayment Instalment falling after that
prepayment by the amount prepaid, pro rata in respect of each Vessel Loan
outstanding.

 

26                                  APPLICATION OF EARNINGS

 

26.1                        Payment of Earnings and Minimum Consolidated
Liquidity

 

(a)                                 Each Obligor shall cause the Earnings and
any other income derived from each of the respective Ships, to the extent
constituting Requisition Compensation, Earnings and Insurances, to be deposited
by the respective account debtor in respect of such earnings into one or more of
the Earnings Accounts maintained for such Obligor from time to time.  Without
limiting any Obligor’s obligations in respect of this Clause 26.1 (Payment of
Earnings and Minimum Consolidated Liquidity), each of the Obligors agrees that,
in the event it receives any earnings and other income constituting Requisition
Compensation, Earnings, and Insurances in relation to a Ship, and such other
proceeds are deposited into any account other than the Earnings Account relating
to that Ship, it shall promptly notify the Facility Agent and immediately
deposit all such proceeds into the Earnings Account relating to that Ship.

 

(b)                                 The Parent Guarantor and the Borrower shall
ensure that commencing from the first Utilisation Date, there shall be deposited
in the Minimum Liquidity Account (which shall be subject to an Accounts Security
executed by the Parent Guarantor in favour of the Security Agent) an amount
equivalent to the Minimum Liquidity Amount and shall further procure that such
amount is maintained in the Minimum Liquidity Account until the Secured
Liabilities have been fully and irrevocably repaid.

 

(c)                                  All payments by a Hedge Counterparty to the
Borrower or the Parent Guarantor under a Hedging Agreement shall be paid to the
Minimum Liquidity Account, and the Borrower and the Parent Guarantor (as the
case may be) hereby irrevocably authorises such Hedge Counterparty to direct
such payments into the Minimum Liquidity Account.

 

26.2                        Debt Service Reserve Account

 

Each Obligor shall ensure that, on the Utilisation Date of each Vessel Loan,
there shall be maintained in the Debt Service Reserve Account a credit balance
of no less than the aggregate of:

 

(a)                                 the full amount of the Repayment Instalment
falling due under Clause 6.1 (Repayment of Loan) on the next Repayment Date (for
the avoidance of doubt, excluding the relevant Balloon Payment) relating to such
Vessel Loan; and

 

(b)                                 the amount of interest on such Vessel Loan
which is payable on the next due date for payment of interest on such Vessel
Loan under this Agreement,

 

120

--------------------------------------------------------------------------------


 

provided that it is hereby agreed that after the first Repayment Date of each
Vessel Loan, each Obligor may be required to top up such amount in the Debt
Service Reserve Account in an amount necessary to ensure that the amount of the
next Repayment Instalment and amount of interest payable on the next due date
for payment in relation to such Vessel Loan, shall at all times reflect the
aggregate amount of the next Repayment Instalment and amount of interest next
due for payment in respect of each Vessel Loan, at the relevant time.

 

26.3                        Shortfall in Earnings

 

(a)                                 If the aggregate of the credit balance on
the Debt Service Reserve Account falls below the amounts required under Clause
26.2 (Debt Service Reserve Account ), the Parent Guarantor shall promptly make
up the amount of the insufficiency and in any event, immediately on demand from
the Facility Agent.

 

(b)                                 Without prejudicing the Facility Agent’s
right to make such demand at any time, the Facility Agent may, if so authorized
by the Required Lenders, permit the Borrower to make up all or part of the
insufficiency from the Earnings received in the Earnings Account.

 

26.4                        Interest accrued on Debt Service Reserve Account

 

Any credit balance on the Debt Service Reserve Account shall bear interest at
the rate from time to time offered by the Account Bank to its customers for
dollar deposits of similar amounts and for periods similar to those for which
such balances appear to the Account Bank likely to remain on the Debt Service
Reserve Account.

 

26.5                        Release of accrued interest

 

Interest accruing under Clause 26.4 (Interest accrued on Debt Service Reserve
Account) shall be credited to the Debt Service Reserve Account, shall be
released to the Parent Guarantor at the end of the Security Period.  For the
avoidance of doubt, such interest shall count towards the amounts in the Debt
Service Reserve Account required to be maintained under Clause 26.2 (Debt
Service Reserve Account).

 

26.6                        Withdrawals from Accounts

 

No withdrawals may be made from any Account without the prior written consent of
the Facility Agent unless:

 

(a)                                 Clause 26.1(b) (Payment of Earnings and
Minimum Consolidated Liquidity) and Clause 26.2 (Debt Service Reserve Account)
are fully complied with; and

 

(b)                                 no Event of Default has occurred and is
continuing.

 

26.7                        Location of Accounts

 

Each Obligor shall promptly execute any documents which the Facility Agent
specifies is necessary to create or maintain in favour of the Security Agent
Security over (and/or rights of set-off, consolidation or other rights in
relation to) the Earnings Accounts and the Debt Service Reserve Account.

 

121

--------------------------------------------------------------------------------


 

27                                  EVENTS OF DEFAULT

 

27.1                        General

 

Each of the events or circumstances set out in this Clause 27 (Events of
Default) is an Event of Default except for Clause 27.19 (Acceleration).

 

27.2                        Non-payment

 

Any Obligor shall default in the payment when due of any amounts due under any
Finance Document (including without limitation, any Sinosure Premium) unless its
failure to pay is caused by:

 

(a)                                 administrative or technical error; or

 

(b)                                 a Disruption Event,

 

and payment is made within three (3) Business Days of the payment due date.

 

27.3                        Specific obligations

 

Any Obligor shall default in the due performance or observance by it of any
term, covenant or agreement contained in Clauses 19.2 (Financial statements),
19.3 (Compliance certificate), 20 (Financial covenants), 21.2 (Corporate
Franchises), 21.4 (Ownership of subsidiaries), 21.21 (Negative pledge), 21.22
(Disposals), 21.23 (Merger), 21.24 (Change of business), 21.25 (Financial
Indebtedness), 21.26 (Share capital), 21.27 (Jurisdiction of employment),  21.28
(Dividends), 21.29 (Chartering arrangements), 21.30 (Other transactions), 21.31
(Limitation on certain restrictions on Subsidiaries), 21.32 (Jurisdiction of
incorporation or formation; Amendment of constitutional documents), 21.33 (End
of fiscal year; Fiscal quarter), 21.34 (Further assurance) and 25.1 (Minimum
required security cover).

 

27.4                        Other obligations

 

(a)                                 An Obligor does not comply with any
provision of the Finance Documents (other than those referred to in Clause 27.2
(Non-payment) and Clause 27.3 (Specific obligations).

 

(b)                                 No Event of Default under paragraph
(a) above will occur if the failure to comply is capable of remedy and is
remedied within thirty (30) days of the Facility Agent giving notice to the
Borrower or (if earlier) any Obligor becoming aware of the failure to comply.

 

27.5                        Misrepresentation

 

Any representation, warranty or statement made by any Obligor herein or in any
other Finance Document or in any certificate delivered pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made.

 

27.6                        Cross default

 

(a)                                 The Parent Guarantor or any of its
Subsidiaries shall default in any payment of any Financial Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Financial Indebtedness was created; or

 

(b)                                 The Parent Guarantor or any of its
Subsidiaries shall default in the observance or performance of any agreement or
condition relating to any Financial Indebtedness (other than the obligations
created hereunder) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Financial Indebtedness (or a trustee or
agent on behalf of such holder or

 

122

--------------------------------------------------------------------------------


 

holders) to cause (determined without regard to whether any notice is required),
any such Financial Indebtedness to become due prior to its stated maturity; or

 

(c)                                  Any Financial Indebtedness (other than the
obligations created hereunder) of the Parent Guarantor or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid,
redeemed, defeased or repurchased, other than by a regularly scheduled required
prepayment or in connection with an asset sale, casualty or condemnation or
other similar mandatory prepayment prior to the stated maturity thereof;

 

provided that it shall not be a Default or Event of Default under this Clause
27.6 (Cross Default) unless the aggregate principal amount of all Financial
Indebtedness as described in preceding clauses (a) through (c), inclusive,
exceeds $1,000,000 (in the case of each of the Obligors (other than the Parent
Guarantor)) and $10,000,000 (in the case of the Parent Guarantor and its
Subsidiaries (other than the Obligors) on a consolidated basis).

 

27.7                        Insolvency Event

 

(a)                                 Either the Parent Guarantor or any of its
Subsidiaries (other than any Immaterial Subsidiary):

 

(i)            is unable or admits inability to pay its debts as they fall due;

 

(ii)           is deemed to, or is declared to, be unable to pay its debts under
applicable law; or

 

(iii)          suspends or threatens to suspend making payments on any of its
debts.

 

(b)                                 The value of the assets of either the Parent
Guarantor or any of its Subsidiaries (other than any Immaterial Subsidiary) is
less than its liabilities (taking into account contingent and prospective
liabilities).

 

(c)                                  A moratorium is declared in respect of any
indebtedness of either the Parent Guarantor or any of its Subsidiaries (other
than any Immaterial Subsidiary).  If a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by that moratorium.

 

27.8                        Insolvency proceedings

 

(a)                                 Any corporate action, legal proceedings or
other procedure or step is taken in relation to:

 

(i)            the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of either the Parent Guarantor
or any of its Subsidiaries (other than any Immaterial Subsidiary), other than a
solvent liquidation or reorganisation of any member of the Group which is not an
Obligor;

 

(ii)           a composition, compromise, assignment or arrangement with any
creditor of either the Parent Guarantor or any of its Subsidiaries (other than
any Immaterial Subsidiary);

 

(iii)          the appointment of a liquidator (other than in respect of a
solvent liquidation of a member of the Group which is not an Obligor), receiver,
administrator, administrative receiver, compulsory manager or other similar
officer in respect of either the Parent Guarantor or any of its Subsidiaries
(other than any Immaterial Subsidiary) or any of its respective assets; or

 

(iv)          enforcement of any Security over any assets of either the Parent
Guarantor or any of its Subsidiaries (other than any Immaterial Subsidiary),

 

(v)           or any analogous procedure or step is taken in any jurisdiction.

 

123

--------------------------------------------------------------------------------


 

(b)                                 Paragraph (a) above shall not apply to any
winding-up petition (or analogous procedure or step) which is frivolous or
vexatious or is being contested in good faith, with appropriate financial
reserves and due diligence and is discharged, stayed or dismissed within 30 days
of commencement of, if earlier, the date on which it is advertised.

 

27.9                        Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution (or any
analogous process in any jurisdiction) affects any asset or assets of an Obligor
having an aggregate value of $10,000,000 and is not discharged within 60 days.

 

27.10                 ERISA

 

(a)                                 Any Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof under Section 412 of
the Code or Section 302 of ERISA or a waiver of such standard or extension of
any amortization period is sought or granted under Section 412 or 430 of the
Code or Section 302 or 303 of ERISA; or

 

(b)                                 a Reportable Event shall have occurred; or

 

(c)                                  a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA shall be
subject to the advance reporting requirement of PBGC Regulation Section 4043.61
(without regard to subparagraph (b)(1) thereof) and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Plan within the
following 30 days; or

 

(d)                                 any Plan which is subject to Title IV of
ERISA shall have had or is reasonably likely to have a trustee appointed to
administer such Plan; or

 

(e)                                  any Plan which is subject to Title IV of
ERISA is, shall have been or is reasonably likely to be terminated or to be the
subject of termination proceedings under ERISA; or

 

(f)                                   any Plan shall have an Unfunded Current
Liability, its actuary has certified that a determination has been made that a
Plan (other than a Multiemployer Plan) is an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA; or

 

(g)                                  a Plan which is a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA; or

 

(h)                                 a contribution required to be made with
respect to a Plan or a Foreign Pension Plan is not timely made; or

 

(i)                                     the Parent Guarantor or any of its
Subsidiaries or any ERISA Affiliate has incurred or events have happened, or
reasonably expected to happen, that will cause it to incur any liability to or
on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of the Code or
on account of a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code; or

 

(j)                                    the Parent Guarantor, or any of its
Subsidiaries, has incurred or is reasonably likely to incur liabilities pursuant
to one or more employee welfare benefit plans (as defined in Section 3(1) of
ERISA) that provide benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or Plans or Foreign Pension
Plans; or

 

(k)                                 there shall result from any of the foregoing
event or events the imposition of a lien, the granting of a security interest,
or a liability or a material risk of incurring a liability, or such

 

124

--------------------------------------------------------------------------------


 

lien, security interest or liability, individually, and/or in the aggregate, in
the reasonable opinion of the Required Lenders, has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

27.11                 Guaranties

 

After the execution and delivery thereof, any guaranty pursuant to Clause 17
(Guarantee and Indemnity) of this Agreement, or any provision thereof, shall
cease to be in full force or effect as to any Guarantor (unless such Guarantor
is no longer a Subsidiary of the Parent Guarantor by virtue of a liquidation,
sale, merger or consolidation permitted by Clauses 21.23 (Merger) and/or 21.24
(Change of Business)) or any Guarantor (or person acting by or on behalf of such
Guarantor) shall deny or disaffirm such Guarantor’s obligations under the
guaranty to which it is a party or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the guaranty to which it is a party beyond any
grace period (if any) provided therefor.

 

27.12                 Security imperiled

 

At any time after the execution and delivery thereof, any of the Security
Documents shall cease to be in full force and effect, or shall cease in any
material respect to give the Security Agent for the benefit of the Secured
Parties the Security, rights, powers and privileges purported to be created
thereby (including, without limitation, a perfected security interest in, and
Security on, all of the Security Assets), in favour of the Security Agent,
superior to and prior to the rights of all third Persons (except in connection
with any Other Permitted Security), and subject to no other Security (except any
Other Permitted Security), or any Obligor shall default in the due performance
or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any of the Security Documents and such default shall
continue beyond any grace period (if any) specifically applicable thereto
pursuant to the terms of such Security Document, or any “event of default” (as
defined in any Mortgage) shall occur in respect of any Mortgage.

 

27.13                 Cessation or change of business

 

Except in connection with the sale of a Ship by the Owner Guarantor that owns it
or save to the extent permitted under this Agreement, any Obligor:

 

(a)                                 suspends or ceases to carry on (or threatens
to suspend or cease to carry on) all or a material part of its business; or

 

(b)                                 changes the nature of its business from that
conducted as at the date of this Agreement.

 

27.14                 Repudiation and rescission of agreements

 

Save to the extent permitted under this Agreement, an Obligor (or any other
relevant party) rescinds or purports to rescind or repudiates or purports to
repudiate a Transaction Document or any of the Transaction Security or evidences
an intention to rescind or repudiate a Transaction Document or any Transaction
Security.

 

27.15                 Restricted Party and non-compliance with Sanctions and/or
Anti-Bribery and Corruption Laws

 

A Transaction Obligor or any Subsidiary of it or any of their respective
directors or officers becomes a Restricted Party or any Obligor or its
Subsidiary fails to comply with any Sanctions

 

125

--------------------------------------------------------------------------------


 

and/or any Anti-Bribery and Corruption Laws applicable to it, and in particular
to the extent required under Clause 21.3 (Compliance with laws).

 

27.16                 Arrest etc.

 

Any Ship which is subject to a Mortgage is arrested, confiscated, seized, taken
in execution, impounded, forfeited, detained in exercise or purported exercise
of any possessory lien or other claim and the Owner Guarantor owning such Ship
fails to procure the release of such Ship within a period of 30 Business Days
thereafter (the “30 Days Period”) unless the Borrower has prepaid the Vessel
Loan in full (together with all interest, fees and other related amounts payable
in relation thereto) on or before the last day of the 30 Days Period.

 

27.17                 Transaction Documents.

 

(a)                                 It is or becomes unlawful for a Transaction
Obligor to perform any of its obligations under the Transaction Documents.

 

(b)                                 Any obligation of a Transaction Obligor
under the Transaction Documents is not or ceases to be legal, valid, binding or
enforceable.

 

(c)                                  Any Transaction Document ceases to be in
full force and effect or to be continuing or is or purports to be determined or
any Transaction Document is alleged by a party to it (other than a Finance
Party) to be ineffective.

 

27.18                 Stock Exchange Listing

 

The shares of the Parent Guarantor cease to remain listed, or are suspended from
trading on the New York Stock Exchange for a consecutive period of more than
fourteen (14) days.

 

27.19                 Sinosure Insurance Policies

 

(a)                                 Any default (howsoever described) occurs
under the terms of any Sinosure Insurance Policy.

 

(b)                                 Any Sinosure Insurance Policy is terminated,
repudiated or ceases to be in full force and effect.

 

27.20                 Acceleration

 

Upon the occurrence and during the continuance of an Event of Default, the
Facility Agent may and, upon the written request of the Required Lenders, shall
by written notice to the Borrower, take any or all of the following actions,
without prejudice to the rights of the Facility Agent, any Lender to enforce its
claims against any Obligor (provided that, if an Event of Default specified in
Clause 27.7 (Insolvency Event) shall occur in respect of any Obligor, the result
which would occur upon the giving of written notice by the Facility Agent to the
Borrower as specified in paragraphs (a) and (b) below shall occur automatically
without the giving of any such notice):

 

(a)                                 cancel the Total Commitments, whereupon they
shall immediately be cancelled and/or declare the outstanding principal of and
any accrued interest in respect of the Loan and all Secured Liabilities owing
hereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Obligor; and

 

(b)                                 enforce, as Security Agent, all of the
Security and security interests created pursuant to the Security Documents.

 

126

--------------------------------------------------------------------------------


 

27.21                 No impairment of rights.

 

Nothing in this Clause 27 (Events of Default) shall be taken to impair or
restrict the exercise of any right given to individual Finance Parties under a
Finance Document.

 

127

--------------------------------------------------------------------------------


 

SECTION 9

 

CHANGES TO PARTIES

 

28                                  CHANGES TO THE LENDERS

 

28.1                        Assignments and transfers by the Lenders

 

Subject to this Clause 28 (Changes to the Lenders), a Lender (the “Existing
Lender”) may:

 

(a)                                 assign all of its rights (or if less than
all, a portion equal to at least $20,000,000 in principal amount in the
aggregate for the Existing Lender); or

 

(b)                                 transfer by novation all of its rights and
obligations (or if less than all, a portion equal to at least $20,000,000 in
principal amount in the aggregate for the Existing Lender),

 

under the Finance Documents to another bank or financial institution, Sinosure
or to a trust, fund or other entity which is regularly engaged in or established
for the purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”); provided that if all of any Existing
Lender’s rights are less than $20,000,000 in principal amount and any Affiliates
of such Existing Lender hold any rights under this Agreement, then such Existing
Lender and its Affiliates must assign or transfer all of their rights and
obligations (or if less than all, a portion equal to at least $20,000,000 in
principal amount in the aggregate for the Existing Lender and such Affiliates)
to the New Lender.

 

28.2                        Conditions of assignment or transfer

 

(a)                                 The consent of the Borrower or any Owner
Guarantor is not required for an assignment or transfer by an Existing Lender.
The written consent of Sinosure is required for any assignment or transfer by an
Existing Lender. The consent of the Parent Guarantor is required for an
assignment or transfer by an Existing Lender, unless the assignment or transfer
is:

 

(i)            to another Lender or an Affiliate of a Lender;

 

(ii)           if the Existing Lender is a fund, to a fund which is a Related
Fund; or

 

(iii)          made at a time when any Event of Default is continuing.

 

(b)                                 The consent of the Parent Guarantor to an
assignment or transfer must not be unreasonably withheld or delayed.  The Parent
Guarantor will be deemed to have given its consent ten (10) days after the
Existing Lender has requested it unless consent is expressly refused by the
Parent Guarantor within that time.

 

(c)                                  The consent of the Parent Guarantor to an
assignment or transfer must not be withheld solely because the assignment or
transfer may result in an increase to any amount payable under Clause 14.3
(Mandatory Cost) if the Existing Lender agrees to indemnify the Borrower against
any such additional amount payable by the Borrower under such Clause.

 

(d)                                 An assignment will only be effective on:

 

(i)            receipt by the Facility Agent (whether in the Assignment
Agreement or otherwise) of written confirmation from the New Lender (in form and
substance satisfactory to

 

128

--------------------------------------------------------------------------------


 

the Facility Agent) that the New Lender will assume the same obligations to the
other Secured Parties as it would have been under if it were an Original Lender;
and

 

(ii)           performance by the Facility Agent of all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to such assignment to a New Lender, the completion of which the
Facility Agent shall promptly notify to the Existing Lender and the New Lender.

 

(e)                                  Each Obligor agrees that all rights and
interests (present, future or contingent) which the Existing Lender has under or
by virtue of the Finance Documents are assigned to the New Lender absolutely,
free of any defects in the Existing Lender’s title and of any rights or equities
which the Borrower or any other Obligor had against the Existing Lender.

 

(f)                                   A transfer will only be effective if the
procedure set out in Clause 28.5 (Procedure for transfer) is complied with.

 

(g)                                  If:

 

(i)            a Lender assigns or transfers any of its rights or obligations
under the Finance Documents or changes its Facility Office; and

 

(ii)           as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under Clause 12 (Tax
Gross Up and Indemnities) or under that clause as incorporated by reference or
in full in any other Finance Document or Clause 13 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is entitled
to receive payment under those Clauses only to the same extent as the Existing
Lender or Lender acting through its previous Facility Office would have been if
the assignment, transfer or change had not occurred.  This paragraph (g) shall
not apply in respect of an assignment or transfer made in the ordinary course of
the primary syndication of the Facility.

 

(h)                                 Each New Lender, by executing the relevant
Transfer Certificate or Assignment Agreement, confirms, for the avoidance of
doubt, that the Facility Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the transfer or assignment becomes effective in accordance with this
Agreement and that it is bound by that decision to the same extent as the
Existing Lender would have been had it remained a Lender.

 

28.3                        Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of $5,000.

 

28.4                        Limitation of responsibility of Existing Lenders

 

(a)                                 Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)            the legality, validity, effectiveness, adequacy or enforceability
of the Finance Documents, the Transaction Security or any other documents;

 

(ii)           the financial condition of any Obligor;

 

129

--------------------------------------------------------------------------------


 

(iii)          the performance and observance by any Obligor of its obligations
under the Finance Documents or any other documents; or

 

(iv)          the accuracy of any statements (whether written or oral) made in
or in connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)                                 Each New Lender confirms to the Existing
Lender and the other Finance Parties and the Secured Parties that it:

 

(i)            has made (and shall continue to make) its own independent
investigation and assessment of the financial condition and affairs of each
Obligor and its related entities in connection with its participation in this
Agreement and has not relied exclusively on any information provided to it by
the Existing Lender or any other Finance Party in connection with any Finance
Document or the Transaction Security; and

 

(ii)           will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities throughout the
Security Period.

 

(c)                                  Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)            accept a re-transfer or re-assignment from a New Lender of any of
the rights and obligations assigned or transferred under this Clause 28 (Changes
to the Lenders); or

 

(ii)           support any losses directly or indirectly incurred by the New
Lender by reason of the non-performance by any Transaction Obligor of its
obligations under the Finance Documents or otherwise.

 

28.5                        Procedure for transfer

 

(a)                                 Subject to the conditions set out in Clause
28.2 (Conditions of assignment or transfer), a transfer is effected in
accordance with paragraph (c) below when the Facility Agent executes an
otherwise duly completed Transfer Certificate delivered to it by the Existing
Lender and the New Lender.  The Facility Agent shall, subject to paragraph
(b) below as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with this
Agreement and delivered in accordance with this Agreement, execute that Transfer
Certificate.

 

(b)                                 The Facility Agent shall only be obliged to
execute a Transfer Certificate delivered to it by the Existing Lender and the
New Lender once it is satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to the transfer to such New Lender.

 

(c)                                  Subject to Clause 28.9 (Pro rata interest
settlement), on the Transfer Date:

 

(i)            to the extent that in the Transfer Certificate the Existing
Lender seeks to transfer by novation its rights and obligations under the
Finance Documents and in respect of the Transaction Security, each of the
Obligors and the Existing Lender shall be released from further obligations
towards one another under the Finance Documents and in respect of the
Transaction Security and their respective rights against one another under the
Finance Documents and in respect of the Transaction Security shall be cancelled
(being the “Discharged Rights and Obligations”);

 

130

--------------------------------------------------------------------------------


 

(ii)           each of the Obligors and the New Lender shall assume obligations
towards one another and/or acquire rights against one another which differ from
the Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

(iii)          the Facility Agent, the Security Agent, the Mandated Lead
Arrangers, the New Lender and other Lenders shall acquire the same rights and
assume the same obligations between themselves and in respect of the Transaction
Security as they would have acquired and assumed had the New Lender been an
Original Lender with the rights and/or obligations acquired or assumed by it as
a result of the transfer and to that extent the Facility Agent, the Security
Agent, the Mandated Lead Arrangers and the Existing Lenders shall each be
released from further obligations to each other under the Finance Documents; and

 

(iv)          the New Lender shall become a Party as a “Lender”.

 

28.6                        Procedure for assignment

 

(a)                                 Subject to the conditions set out in Clause
28.2 (Conditions of assignment or transfer) an assignment may be effected in
accordance with paragraph (c) below when the Facility Agent executes an
otherwise duly completed Assignment Agreement delivered to it by the Existing
Lender and the New Lender.  The Facility Agent shall, subject to paragraph
(b) below, as soon as reasonably practicable after receipt by it of a duly
completed Assignment Agreement appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Assignment Agreement.

 

(b)                                 The Facility Agent shall only be obliged to
execute an Assignment Agreement delivered to it by the Existing Lender and the
New Lender once it is satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to the assignment to such New Lender.

 

(c)                                  Subject to Clause 28.9 (Pro rata interest
settlement), on the Transfer Date:

 

(i)            the Existing Lender will assign absolutely to the New Lender its
rights under the Finance Documents and in respect of the Transaction Security
expressed to be the subject of the assignment in the Assignment Agreement;

 

(ii)           the Existing Lender will be released from the obligations (the
“Relevant Obligations”) expressed to be the subject of the release in the
Assignment Agreement (and any corresponding obligations by which it is bound in
respect of the Transaction Security); and

 

(iii)          the New Lender shall become a Party as a “Lender” and will be
bound by obligations equivalent to the Relevant Obligations.

 

(d)                                 Lenders may utilise procedures other than
those set out in this Clause 28.6 (Procedure for assignment) to assign their
rights under the Finance Documents (but not, without the consent of the relevant
Transaction Obligor or unless in accordance with Clause 28.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 28.2
(Conditions of assignment or transfer).

 

131

--------------------------------------------------------------------------------


 

28.7                        Copy of Transfer Certificate or Assignment Agreement
to Borrower

 

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or an Assignment Agreement, send to the Borrower
a copy of that Transfer Certificate or Assignment Agreement.

 

28.8                        Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 28
(Changes to the Lenders), each Lender may without consulting with or obtaining
consent from any Transaction Obligor, at any time charge, assign or otherwise
create Security in or over (whether by way of collateral or otherwise) all or
any of its rights under any Finance Document to secure obligations of that
Lender including, without limitation:

 

(a)                                 any charge, assignment, pledge or other
Security to secure obligations to a federal reserve or central bank; and

 

(b)                                 in the case of any Lender which is a fund,
any charge, assignment, pledge or other Security granted to any holders (or
trustee or representatives of holders) of obligations owed, or securities
issued, by that Lender as security for those obligations or securities,

 

except that no such charge, assignment, pledge or Security shall:

 

(i)            release a Lender from any of its obligations under the Finance
Documents or substitute the beneficiary of the relevant charge, assignment,
pledge or Security for the Lender as a party to any of the Finance Documents; or

 

(ii)           require any payments to be made by an Obligor other than or in
excess of, or grant to any person any more extensive rights than, those required
to be made or granted to the relevant Lender under the Finance Documents.

 

28.9                        Pro rata interest settlement

 

If the Facility Agent has notified the Lenders that it is able to distribute
interest payments on a “pro rata basis” to Existing Lenders and New Lenders then
(in respect of any transfer pursuant to Clause 28.5 (Procedure for transfer) or
any assignment pursuant to Clause 28.6 (Procedure for assignment) the Transfer
Date of which, in each case, is after the date of such notification and is not
on the last day of an Interest Period):

 

(a)                                 any interest or fees in respect of the
relevant Contribution which are expressed to accrue by reference to the lapse of
time shall continue to accrue in favour of the Existing Lender up to but
excluding the Transfer Date (“Accrued Amounts”) and shall become due and payable
to the Existing Lender (without further interest accruing on them) on the last
day of the current Interest Period (or, if the Interest Period is longer than
six Months, on the next of the dates which falls at six Monthly intervals after
the first day of that Interest Period); and

 

(b)                                 the rights assigned or transferred by the
Existing Lender will not include the right to the Accrued Amounts, so that, for
the avoidance of doubt:

 

(i)            when the Accrued Amounts become payable, those Accrued Amounts
will be payable to the Existing Lender; and

 

(ii)           the amount payable to the New Lender on that date will be the
amount which would, but for the application of this Clause 28.9 (Pro rata
interest settlement), have been payable to it on that date, but after deduction
of the Accrued Amounts.

 

132

--------------------------------------------------------------------------------


 

(c)                                  In this Clause 28.9 (Pro rata interest
settlement) references to “Interest Period” shall be construed to include a
reference to any other period for accrual of fees.

 

29                                  CHANGES TO THE OBLIGORS

 

29.1                        Assignment or transfer by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

29.2                        Release of security

 

(a)                                 If a disposal of any asset subject to
security created by a Security Document is made in the following circumstances:

 

(i)            the disposal is permitted by the terms of any Finance Document;

 

(ii)           all Lenders agree to the disposal;

 

(iii)          the disposal is being made at the request of the Security Agent
in circumstances where any security created by the Security Documents has become
enforceable; or

 

(iv)          the disposal is being effected by enforcement of a Security
Document,

 

the Security Agent may release the asset(s) being disposed of from any security
over those assets created by a Security Document.  However, the proceeds of any
disposal (or an amount corresponding to them) must be applied in accordance with
the requirements of the Finance Documents (if any).

 

(b)                                 If the Security Agent is satisfied that a
release is allowed under this Clause 29.2 (Release of security) (at the request
and expense of the Borrower) each Finance Party must enter into any document and
do all such other things which are reasonably required to achieve that release. 
Each other Finance Party irrevocably authorizes the Security Agent to enter into
any such document.  Any release will not affect the obligations of any other
Obligor under the Finance Documents.

 

133

--------------------------------------------------------------------------------


 

SECTION 10

 

THE FINANCE PARTIES

 

30                                  THE FACILITY AGENT AND THE MANDATED LEAD
ARRANGERS

 

30.1                        Appointment of the Facility Agent

 

(a)                                 Each other Finance Party appoints the
Facility Agent to act as its agent under and in connection with the Finance
Documents.

 

(b)                                 Each other Finance Party authorizes the
Facility Agent to perform the duties, obligations and responsibilities and to
exercise the rights, powers, authorities and discretions specifically given to
the Facility Agent under, or in connection with, the Finance Documents together
with any other incidental rights, powers, authorities and discretions.

 

(c)                                  Notwithstanding anything in Clause 1.1
(Definitions), references to the Finance Documents or a Finance Document in this
Clause do not include any Hedging Agreement entered into by any Obligor with any
Hedge Counterparty in connection with the Facility, and references to a Finance
Parties or a Finance Party in this Clause do not include a Hedge Counterparty.

 

30.2                        Instructions

 

(a)                                 The Facility Agent shall:

 

(i)            unless a contrary indication appears in a Finance Document,
exercise or refrain from exercising any right, power, authority or discretion
vested in it as Facility Agent in accordance with any instructions given to it
by:

 

(A)                               all Lenders if the relevant Finance Document
stipulates the matter is an all Lender decision; and

 

(B)                               in all other cases, the Required Lenders; and

 

(ii)           not be liable for any act (or omission) if it acts (or refrains
from acting) in accordance with sub-paragraph (i) above (or, if this Agreement
stipulates the matter is a decision for any other Finance Party or group of
Finance Parties, from that Finance Party or group of Finance Parties).

 

(b)                                 The Facility Agent shall be entitled to
request instructions, or clarification of any instruction, from the Required
Lenders (or, if the relevant Finance Document stipulates the matter is a
decision for any other Finance Party or group of Finance Parties, from that
Finance Party or group of Finance Parties) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion and the Facility Agent may refrain from acting unless and until it
receives any such instructions or clarification that it has requested.

 

(c)                                  Save in the case of decisions stipulated to
be a matter for any other Finance Party or group of Finance Parties under the
relevant Finance Document and unless a contrary indication appears in a Finance
Document, any instructions given to the Facility Agent by the Required Lenders
shall override any conflicting instructions given by any other Parties and will
be binding on all Finance Parties.

 

(d)                                 The Facility Agent may refrain from acting
in accordance with any instructions of any Finance Party or group of Finance
Parties until it has received any indemnification and/or security

 

134

--------------------------------------------------------------------------------


 

that it may in its discretion require (which may be greater in extent than that
contained in the Finance Documents and which may include payment in advance) for
any cost, loss or liability (together with any applicable VAT) which it may
incur in complying with those instructions.

 

(e)                                  Without prejudice to the remainder of this
Clause 30.2 (Instructions), in the absence of instructions, the Facility Agent
shall not be obliged to take any action (or refrain from taking action) even if
it considers acting or not acting to be in the best interests of the Finance
Parties.  The Facility Agent may act (or refrain from acting) as it considers to
be in the best interest of the Finance Parties.

 

(f)                                   The Facility Agent is not authorized to
act on behalf of a Finance Party (without first obtaining that Finance Party’s
consent) in any legal or arbitration proceedings relating to any Finance
Document.  This paragraph (f) shall not apply to any legal or arbitration
proceeding relating to the perfection, preservation or protection of rights
under the Security Documents or enforcement of the Transaction Security or
Security Documents.

 

30.3                        Duties of the Facility Agent

 

(a)                                 The Facility Agent’s duties under the
Finance Documents are solely mechanical and administrative in nature.

 

(b)                                 Subject to paragraph (c) below, the Facility
Agent shall promptly forward to a Party the original or a copy of any document
which is delivered to the Facility Agent for that Party by any other Party.

 

(c)                                  Without prejudice to Clause 28.7 (Copy of
Transfer Certificate or Assignment Agreement to Borrower), paragraph (b) above
shall not apply to any Transfer Certificate or any Assignment Agreement.

 

(d)                                 Except where a Finance Document specifically
provides otherwise, the Facility Agent is not obliged to review or check the
adequacy, accuracy or completeness of any document it forwards to another Party.

 

(e)                                  If the Facility Agent receives notice from
a Party referring to any Finance Document, describing a Default and stating that
the circumstance described is a Default, it shall promptly notify the other
Finance Parties.

 

(f)                                   If the Facility Agent is aware of the
non-payment of any principal, interest, commitment fee or other fee payable to a
Finance Party (other than the Facility Agent, the Mandated Lead Arrangers or the
Security Agent) under this Agreement, it shall promptly notify the other Finance
Parties.

 

(g)                                  The Facility Agent shall have only those
duties, obligations and responsibilities expressly specified in the Finance
Documents to which it is expressed to be a party (and no others shall be
implied).

 

30.4                        Role of the Mandated Lead Arrangers

 

Except as specifically provided in the Finance Documents, the Mandated Lead
Arrangers have no obligations of any kind to any other Party under or in
connection with any Finance Document.

 

135

--------------------------------------------------------------------------------


 

30.5                        No fiduciary duties

 

(a)                                 Nothing in any Finance Document constitutes
the Facility Agent or the Mandated Lead Arrangers as a trustee or fiduciary of
any other person.

 

(b)                                 Neither the Facility Agent nor the Mandated
Lead Arrangers shall be bound to account to other Finance Party for any sum or
the profit element of any sum received by it for its own account.

 

30.6                        Application of receipts

 

Except as expressly stated to the contrary in any Finance Document, any moneys
which the Facility Agent receives or recovers in its capacity as Facility Agent
shall be applied by the Facility Agent in accordance with Clause 36.5
(Application of receipts; partial payments).

 

30.7                        Business with the Group

 

The Facility Agent and the Mandated Lead Arrangers may accept deposits from,
lend money to, and generally engage in any kind of banking or other business
with, any member of the Group.

 

30.8                        Rights and discretions

 

(a)                                 The Facility Agent may:

 

(i)            rely on any representation, communication, notice or document
believed by it to be genuine, correct and appropriately authorized;

 

(ii)           assume that:

 

(A)                               any instructions received by it from the
Required Lenders, any Finance Parties or any group of Finance Parties are duly
given in accordance with the terms of the Finance Documents; and

 

(B)                               unless it has received notice of revocation,
that those instructions have not been revoked; and

 

(iii)          rely on a certificate from any person:

 

(A)                               as to any matter of fact or circumstance which
might reasonably be expected to be within the knowledge of that person; or

 

(B)                               to the effect that such person approves of any
particular dealing, transaction, step, action or thing,

 

as sufficient evidence that that is the case and, in the case of paragraph
(A) above, may assume the truth and accuracy of that certificate.

 

(b)                                 The Facility Agent may assume (unless it has
received notice to the contrary in its capacity as agent for the Finance
Parties) that:

 

(i)            no Default has occurred (unless it has actual knowledge of a
Default arising under Clause 27 (Events of Default);

 

(ii)           any right, power, authority or discretion vested in any Party or
any group of Finance Parties has not been exercised; and

 

136

--------------------------------------------------------------------------------


 

(iii)          any notice or request made by the Borrower (other than a
Utilisation Request) is made on behalf of and with the consent and knowledge of
all the Transaction Obligors.

 

(c)                                  The Facility Agent may engage and pay for
the advice or services of any lawyers, accountants, tax advisers, surveyors or
other professional advisers or experts.

 

(d)                                 Without prejudice to the generality of
paragraph (c) above or paragraph (e) below, the Facility Agent may at any time
engage and pay for the services of any lawyers to act as independent counsel to
the Facility Agent (and so separate from any lawyers instructed by the Lenders)
if the Facility Agent in its reasonable opinion deems this to be desirable.

 

(e)                                  The Facility Agent may rely on the advice
or services of any lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts (whether obtained by the Facility Agent or by
any other Party) and shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever arising as a result
of its so relying.

 

(f)                                   The Facility Agent may act in relation to
the Finance Documents and the Security Property through its officers, employees
and agents and shall not:

 

(i)            be liable for any error of judgment made by any such person; or

 

(ii)           be bound to supervise, or be in any way responsible for any loss
incurred by reason of misconduct, omission or default on the part of any such
person,

 

unless such error or such loss was caused by the Facility Agent’s gross
negligence or willful misconduct.

 

(g)                                  Unless a Finance Document expressly
provides otherwise the Facility Agent may disclose to any other Party any
information it reasonably believes it has received as agent under the Finance
Documents.

 

(h)                                 Notwithstanding any other provision of any
Finance Document to the contrary, neither the Facility Agent nor the Mandated
Lead Arrangers is obliged to do or omit to do anything if it would or might, in
its reasonable opinion, constitute a breach of any law or regulation or a breach
of a fiduciary duty or duty of confidentiality.

 

(i)                                     Notwithstanding any provision of any
Finance Document to the contrary, the Facility Agent is not obliged to expend or
risk its own funds or otherwise incur any financial liability in the performance
of its duties, obligations or responsibilities or the exercise of any right,
power, authority or discretion if it has grounds for believing the repayment of
such funds or adequate indemnity against, or security for, such risk or
liability is not reasonably assured to it.

 

30.9                        Responsibility for documentation

 

Neither the Facility Agent nor the Mandated Lead Arrangers is responsible or
liable for:

 

(a)                                 the adequacy, accuracy or completeness of
any information (whether oral or written) supplied by the Facility Agent, the
Security Agent, the Mandated Lead Arrangers, an Obligor or any other person in,
or in connection with, any Transaction Document or the transactions contemplated
in the Transaction Documents or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Transaction Document; or

 

137

--------------------------------------------------------------------------------


 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Transaction Document or the Security Property
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with, any Transaction Document or the
Security Property; or

 

(c)                                  any determination as to whether any
information provided or to be provided to any Finance Party or Secured Party is
non-public information the use of which may be regulated or prohibited by
applicable law or regulation relating to insider dealing or otherwise.

 

30.10                 No duty to monitor

 

Neither the Facility Agent nor any Mandated Lead Arranger shall be bound to
inquire:

 

(a)                                 whether or not any Default has occurred;

 

(b)                                 as to the performance, default or any breach
by any Obligor of its obligations under any Transaction Document; or

 

(c)                                  whether any other event specified in any
Transaction Document has occurred.

 

30.11                 Exclusion of liability

 

(a)                                 Without limiting paragraph (b) below (and
without prejudice to paragraph (e) of Clause 36.11 (Disruption to Payment
Systems etc.) or any other provision of any Finance Document excluding or
limiting the liability of the Facility Agent), the Facility Agent will not be
liable for:

 

(i)            any damages, costs or losses to any person, any diminution in
value, or any liability whatsoever arising as a result of taking or not taking
any action under or in connection with any Transaction Document or the Security
Property, unless directly caused by its gross negligence or wilful misconduct;

 

(ii)           exercising, or not exercising, any right, power, authority or
discretion given to it by, or in connection with, any Transaction Document, the
Security Property or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with, any
Transaction Document or the Security Property; or

 

(iii)          any shortfall which arises on the enforcement or realization of
the Security Property; or

 

(iv)          without prejudice to the generality of paragraphs (i) to
(iii) above, any damages, costs or losses to any person, any diminution in value
or any liability whatsoever arising as a result of:

 

(A)                               any act, event or circumstance not reasonably
within its control; or

 

(B)                               the general risks of investment in, or the
holding of assets in, any jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of nationalization,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or

 

138

--------------------------------------------------------------------------------


 

systems; natural disasters or acts of God; war, terrorism, insurrection or
revolution; or strikes or industrial action.

 

(b)                                 No Party other than the Facility Agent may
take any proceedings against any officer, employee or agent of the Facility
Agent in respect of any claim it might have against the Facility Agent or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Transaction Document or any Security Property (other than any
claim based on, or any act or omission resulting from gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision)) and any officer, employee or agent of the
Facility Agent may rely on this Clause subject to Clause 1.5 (Third party
rights) and the provisions of the Third Parties Act.

 

(c)                                  The Facility Agent will not be liable for
any delay (or any related consequences) in crediting an account with an amount
required under the Finance Documents to be paid by the Facility Agent if the
Facility Agent has taken all necessary steps as soon as reasonably practicable
to comply with the regulations or operating procedures of any recognized
clearing or settlement system used by the Facility Agent for that purpose.

 

(d)                                 Nothing in this Agreement shall oblige the
Facility Agent or the Mandated Lead Arrangers to carry out:

 

(i)            any “know your customer” or other checks in relation to any
person; or

 

(ii)           any check on the extent to which any transaction contemplated by
this Agreement might be unlawful for any Finance Party,

 

on behalf of any Finance Party and each Finance Party confirms to the Facility
Agent and the Mandated Lead Arrangers that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Facility Agent or the Mandated Lead
Arrangers.

 

(e)                                  Without prejudice to any provision of any
Finance Document excluding or limiting the Facility Agent’s liability, any
liability of the Facility Agent arising under or in connection with any
Transaction Document or the Security Property shall be limited to the amount of
actual loss which has been finally judicially determined to have been suffered
(as determined by reference to the date of default of the Facility Agent or, if
later, the date on which the loss arises as a result of such default) but
without reference to any special conditions or circumstances known to the
Facility Agent at any time which increase the amount of that loss.  In no event
shall the Facility Agent be liable for any loss of profits, goodwill,
reputation, business opportunity or anticipated saving, or for special,
punitive, indirect or consequential damages, whether or not the Facility Agent
has been advised of the possibility of such loss or damages.

 

30.12                 Lenders’ indemnity to the Facility Agent

 

(a)                                 Each Lender shall (in proportion to its
share of the Total Commitments or, if the Total Commitments are then zero, to
its share of the Total Commitments immediately prior to their reduction to zero)
indemnify the Facility Agent, within three Business Days of demand, against any
cost, loss or liability incurred by the Facility Agent (otherwise than by reason
of the Facility Agent’s gross negligence or willful misconduct) (or, in the case
of any cost, loss or liability pursuant to Clause 36.11 (Disruption to Payment
Systems etc.) notwithstanding the Facility Agent’s negligence, gross negligence
or any other category of liability whatsoever but not including any claim based
on the gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision)) in acting as

 

139

--------------------------------------------------------------------------------


 

Facility Agent under the Finance Documents (unless the Facility Agent has been
reimbursed by an Obligor pursuant to a Finance Document).

 

(b)                                 Subject to paragraph (c) below, the Borrower
shall immediately on demand reimburse any Lender for any payment that Lender
makes to the Facility Agent pursuant to paragraph (a) above.

 

(c)                                  Paragraph (b) above shall not apply to the
extent that the indemnity payment in respect of which the Lender claims
reimbursement relates to a liability of the Facility Agent to an Obligor.

 

30.13                 Resignation of the Facility Agent

 

(a)                                 The Facility Agent may resign and appoint
one of its Affiliates as successor by giving notice to the other Finance Parties
and the Borrower.

 

(b)                                 Alternatively, the Facility Agent may resign
by giving 15 days’ notice to the other Finance Parties and the Borrower, in
which case the Required Lenders may appoint a successor Facility Agent with the
consent of the Borrower (not to be unreasonably withheld or delayed).

 

(c)                                  If the Required Lenders have not appointed
a successor Facility Agent in accordance with paragraph (b) above within 15 days
after notice of resignation was given, the retiring Facility Agent may appoint a
successor Facility Agent (with effect from its written acceptance) with the
consent of the Borrower (not to be unreasonably withheld or delayed).

 

(d)                                 If the Facility Agent wishes to resign
because (acting reasonably) it has concluded that it is no longer appropriate
for it to remain as agent and the Facility Agent is entitled to appoint a
successor Facility Agent under paragraph (c) above, the Facility Agent may (if
it concludes (acting reasonably) that it is necessary to do so in order to
persuade the proposed successor Facility Agent to become a party to this
Agreement as Facility Agent) agree with the proposed successor Facility Agent
amendments to this Clause 30 (The Facility Agent and the Mandated Lead Arrangers
) and any other term of this Agreement dealing with the rights or obligations of
the Facility Agent consistent with then current market practice for the
appointment and protection of corporate trustees together with any reasonable
amendments to the agency fee payable under this Agreement which are consistent
with the successor Facility Agent’s normal fee rates and those amendments will
bind the Parties.

 

(e)                                  The retiring Facility Agent shall make
available to the successor Facility Agent such documents and records and provide
such assistance as the successor Facility Agent may reasonably request for the
purposes of performing its functions as Facility Agent under the Finance
Documents.  The Borrower shall, within three Business Days of demand, reimburse
the retiring Facility Agent for the amount of all costs and expenses (including
legal fees) incurred by it in making available such documents and records and
providing such assistance.

 

(f)                                   The Facility Agent’s resignation notice
shall only take effect upon the appointment of a successor.

 

(g)                                  Upon the appointment of a successor, the
retiring Facility Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under paragraph
(e) above) but shall remain entitled to the benefit of Clause 14.4 (Indemnity to
the Facility Agent) and this Clause 30 (The Facility Agent and the Mandated Lead
Arrangers ) and any other provisions of a Finance Document which are expressed
to limit or exclude its liability (or to indemnify it) in acting as Facility
Agent.  Any fees for the account of the

 

140

--------------------------------------------------------------------------------


 

retiring Facility Agent shall cease to accrue from (and shall be payable on)
that date).  Any successor and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

(h)                                 The Required Lenders may, by notice to the
Facility Agent, require it to resign in accordance with paragraph (b) above.  In
this event, the Facility Agent shall resign in accordance with paragraph
(b) above but the cost referred to in paragraph (e) above shall be for the
account of the Borrower.

 

(i)                                     The consent of the Borrower, the Parent
Guarantor or any other Obligor, is not required for an assignment or transfer of
rights and/or obligations by the Facility Agent.

 

30.14                 Confidentiality

 

(a)                                 In acting as Facility Agent for the Finance
Parties, the Facility Agent shall be regarded as acting through its agency
division which shall be treated as a separate entity from any other of its
divisions or departments.

 

(b)                                 If information is received by a division or
department of the Facility Agent other than the division or department
responsible for complying with the obligations assumed by it under the Finance
Documents, that information may be treated as confidential to that division or
department, and the Facility Agent shall not be deemed to have notice of it nor
shall it be obliged to disclose such information to any Party.

 

30.15                 Relationship with the other Finance Parties

 

(a)                                 Subject to Clause 28.9 (Pro rata interest
settlement), the Facility Agent may treat the person shown in its records as
Lender or Hedge Counterparty at the opening of business (in the place of the
Facility Agent’s principal office as notified to the Finance Parties from time
to time) as the Lender acting through its Facility Office or, as the case may
be, the Hedge Counterparty:

 

(i)            entitled to or liable for any payment due under any Finance
Document on that day; and

 

(ii)           entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

 

unless it has received not less than five Business Days’ prior notice from that
Lender or Hedge Counterparty to the contrary in accordance with the terms of
this Agreement.

 

(b)                                 Each Finance Party shall supply the Facility
Agent with any information that the Security Agent may reasonably specify
(through the Facility Agent) as being necessary or desirable to enable the
Security Agent to perform its functions as Security Agent.

 

(c)                                  Any Lender may by notice to the Facility
Agent appoint a person to receive on its behalf all notices, communications,
information and documents to be made or dispatched to that Lender under the
Finance Documents.  Such notice shall contain the address, fax number and (where
communication by electronic mail or other electronic means is permitted under
Clause 38.5 (Electronic communication) electronic mail address and/or any other
information required to enable the transmission of information by that means
(and, in each case, the department or officer, if any, for whose attention
communication is to be made) and be treated as a notification of a substitute
address, fax number, electronic mail address (or such other information),
department and officer by that Lender for the purposes of

 

141

--------------------------------------------------------------------------------


 

Clause 38.2 (Addresses) and sub-paragraph (ii) of paragraph (a) of Clause 38.5
(Electronic communication) and the Facility Agent shall be entitled to treat
such person as the person entitled to receive all such notices, communications,
information and documents as though that person were that Lender.

 

30.16                 Credit appraisal by the Finance Parties

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Transaction Document, each Finance
Party confirms to the Facility Agent and the Mandated Lead Arrangers that it has
been, and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under, or in connection with,
any Transaction Document including but not limited to:

 

(a)                                 the financial condition, status and nature
of each member of the Group;

 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Transaction Document, the Security Property
and any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Transaction Document or the
Security Property;

 

(c)                                  whether that Finance Party has recourse,
and the nature and extent of that recourse, against any Party or any of its
respective assets under, or in connection with, any Transaction Document, the
Security Property, the transactions contemplated by the Transaction Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Transaction Document or the
Security Property;

 

(d)                                 the adequacy, accuracy or completeness of
any information provided by the Facility Agent, any Party or by any other person
under, or in connection with, any Transaction Document, the transactions
contemplated by any Transaction Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Transaction Document; and

 

(e)                                  the right or title of any person in or to
or the value or sufficiency of any part of the Security Assets, the priority of
any of the Transaction Security or the existence of any Security affecting the
Security Assets.

 

30.17                 Facility Agent’s management time

 

Any amount payable to the Facility Agent under Clause 14.4 (Indemnity to the
Facility Agent) and Clause 16 (Costs and Expenses) shall include the cost of
utilising the Facility Agent’s management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Facility
Agent may notify to the Borrower and the other Finance Parties, and is in
addition to any fee paid or payable to the Facility Agent under Clause 11 (Fees
and Sinosure Premium).

 

30.18                 Deduction from amounts payable by the Facility Agent

 

If any Party owes an amount to the Facility Agent under the Finance Documents,
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed.  For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

 

142

--------------------------------------------------------------------------------


 

30.19                 Reliance and engagement letters

 

Each Secured Party confirms that each of the Mandated Lead Arrangers and the
Facility Agent has authority to accept on its behalf (and ratifies the
acceptance on its behalf of any letters or reports already accepted by the
Mandated Lead Arrangers or the Facility Agent) the terms of any reliance letter
or engagement letters or any reports or letters provided by accountants,
auditors or providers of due diligence reports in connection with the Finance
Documents or the transactions contemplated in the Finance Documents and to bind
it in respect of those, reports or letters and to sign such letters on its
behalf and further confirms that it accepts the terms and qualifications set out
in such letters.

 

30.20                 Full freedom to enter into transactions

 

Without prejudice to Clause 30.7 (Business with the Group) or any other
provision of a Finance Document and notwithstanding any rule of law or equity to
the contrary, the Facility Agent shall be absolutely entitled:

 

(a)                                 to enter into and arrange banking,
derivative, investment and/or other transactions of every kind with or affecting
any Obligor or any person who is party to, or referred to in, a Finance Document
(including, but not limited to, any interest or currency swap or other
transaction, whether related to this Agreement or not, and acting as syndicate
agent and/or security agent for, and/or participating in, other facilities to
such Obligor or any person who is party to, or referred to in, a Finance
Document);

 

(b)                                 to deal in and enter into and arrange
transactions relating to:

 

(i)            any securities issued or to be issued by any Obligor or any other
person; or

 

(ii)           any options or other derivatives in connection with such
securities; and

 

(c)                                  to provide advice or other services to the
Borrower or any person who is a party to, or referred to in, a Finance Document,

 

and, in particular, the Facility Agent shall be absolutely entitled, in
proposing, evaluating, negotiating, entering into and arranging all such
transactions and in connection with all other matters covered by paragraphs (a),
(b) and (c) above, to use (subject only to insider dealing legislation) any
information or opportunity, howsoever acquired by it, to pursue its own
interests exclusively, to refrain from disclosing such dealings, transactions or
other matters or any information acquired in connection with them and to retain
for its sole benefit all profits and benefits derived from the dealings
transactions or other matters.

 

31                                  THE SECURITY AGENT

 

31.1                        Appointment and trust

 

(a)                                 Each other Finance Party appoints the
Security Agent to act as its agent and (to the extent permitted or required
under any applicable law) trustee in connection with the Security Property and
confirms that the Security Agent shall have a lien on the Security Property and
the proceeds of the enforcement of the Security Documents for all moneys payable
to the beneficiaries of the Security Documents.

 

(b)                                 The Security Agent accepts its appointment
under paragraph (a) above as trustee of the Security Property with effect from
the date of this Agreement and declares that it holds the Security Property in
trust for the Secured Parties on the terms contained in this Agreement

 

143

--------------------------------------------------------------------------------


 

and shall deal with the Security Property in accordance with this Clause 31 (The
Security Agent) and the other provisions of the Finance Documents.

 

(c)                                  Each other Finance Party authorizes the
Security Agent to (i) perform the duties, obligations and responsibilities and
to exercise the rights, powers, authorities and discretions specifically given
to the Security Agent under, or in connection with, the Finance Documents
together with any other incidental rights, powers, authorities and discretions,
and (ii) execute each of the Security Documents and all other documents that may
be approved by the Facility Agent and/or the Required Lenders for execution by
it.

 

(d)                                 Notwithstanding anything in Clause 1.1
(Definitions), references to the Finance Documents or a Finance Document in this
Clause do not include any Hedging Agreement entered into by any Obligor with any
Hedge Counterparty in connection with the Facility, and references to a Finance
Parties or a Finance Party in this Clause do not include a Hedge Counterparty.

 

31.2                        Enforcement through Security Agent only

 

The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any right, power,
authority or discretion arising under the Security Documents except through the
Security Agent.

 

31.3                        Instructions

 

(a)                                 The Security Agent shall:

 

(i)            unless a contrary indication appears in a Finance Document,
exercise or refrain from exercising any right, power, authority or discretion
vested in it as Security Agent in accordance with any instructions given to it
by the Facility Agent acting on the instructions of:

 

(A)                               all Lenders if the relevant Finance Document
stipulates the matter is an all Lender decision; and

 

(B)                               in all other cases, the Required Lenders; and

 

(ii)           not be liable for any act (or omission) if it acts (or refrains
from acting) in accordance with sub-paragraph (i) above (or if this Agreement
stipulates the matter is a decision for any other Finance Party or group of
Finance Parties, from that Finance Party or group of Finance Parties).

 

(b)                                 The Security Agent shall be entitled to
request instructions, or clarification of any instruction, from the Facility
Agent acting on the instructions of the Required Lenders (or, if the relevant
Finance Document stipulates the matter is a decision for any other Finance Party
or group of Finance Parties, from that Finance Party or group of Finance
Parties) as to whether, and in what manner, it should exercise or refrain from
exercising any right, power, authority or discretion and the Security Agent may
refrain from acting unless and until it receives any such instructions or
clarification that it has requested.

 

(c)                                  Save in the case of decisions stipulated to
be a matter for any other Finance Party or group of Finance Parties under the
relevant Finance Document and unless a contrary indication appears in a Finance
Document, any instructions given to the Security Agent by the Facility Agent
acting on the instructions of the Required Lenders shall override any
conflicting instructions given by any other Parties and will be binding on all
Finance Parties.

 

144

--------------------------------------------------------------------------------


 

(d)                                 The Security Agent may refrain from acting
in accordance with any instructions of the Facility Agent acting on the
instructions of any Finance Party or group of Finance Parties until it has
received any indemnification and/or security that it may in its discretion
require (which may be greater in extent than that contained in the Finance
Documents and which may include payment in advance) for any cost, loss or
liability (together with any applicable VAT) which it may incur in complying
with those instructions.

 

(e)                                  Without prejudice to the remainder of this
Clause 31.3 (Instructions), in the absence of instructions, the Security Agent
may (but shall not be obliged to) take such action in the exercise of its powers
and duties under the Finance Documents as it considers in its discretion to be
appropriate.

 

(f)                                   The Security Agent is not authorized to
act on behalf of a Finance Party (without first obtaining that Finance Party’s
consent) in any legal or arbitration proceedings relating to any Finance
Document.  This paragraph (f) shall not apply to any legal or arbitration
proceeding relating to the perfection, preservation or protection of rights
under the Security Documents or enforcement of the Transaction Security or
Security Documents.

 

31.4                        Duties of the Security Agent

 

(a)                                 The Security Agent’s duties under the
Finance Documents are solely mechanical and administrative in nature.

 

(b)                                 The Security Agent shall promptly forward to
a Party the original or a copy of any document which is delivered to the
Security Agent for that Party by any other Party.

 

(c)                                  Except where a Finance Document
specifically provides otherwise, the Security Agent is not obliged to review or
check the adequacy, accuracy or completeness of any document it forwards to
another Party.

 

(d)                                 If the Security Agent receives notice from a
Party referring to any Finance Document, describing a Default and stating that
the circumstance described is a Default, it shall promptly notify the other
Finance Parties.

 

(e)                                  The Security Agent shall have only those
duties, obligations and responsibilities expressly specified in the Finance
Documents to which it is expressed to be a party (and no others shall be
implied).

 

31.5                        No fiduciary duties

 

(a)                                 Nothing in any Finance Document constitutes
the Security Agent as an agent, trustee or fiduciary of any Obligor.

 

(b)                                 The Security Agent shall not be bound to
account to any other Party for any sum or the profit element of any sum received
by it for its own account.

 

31.6                        Business with the Group

 

The Security Agent may accept deposits from, lend money to, and generally engage
in any kind of banking or other business with, any member of the Group.

 

31.7                        Rights and discretions

 

(a)                                 The Security Agent may:

 

145

--------------------------------------------------------------------------------


 

(i)            rely on any representation, communication, notice or document
believed by it to be genuine, correct and appropriately authorized;

 

(ii)           assume that:

 

(A)                               any instructions received by it from the
Facility Agent acting on the instructions of the Required Lenders, any Finance
Parties or any group of Finance Parties are duly given in accordance with the
terms of the Finance Documents; and

 

(B)                               unless it has received notice of revocation,
that those instructions have not been revoked; and

 

(iii)          rely on a certificate from any person:

 

(A)                               as to any matter of fact or circumstance which
might reasonably be expected to be within the knowledge of that person; or

 

(B)                               to the effect that such person approves of any
particular dealing, transaction, step, action or thing,

 

as sufficient evidence that that is the case and, in the case of paragraph
(A) above, may assume the truth and accuracy of that certificate.

 

(b)                                 The Security Agent may assume (unless it has
received notice to the contrary in its capacity as security agent for the
Secured Parties) that:

 

(i)            no Default has occurred;

 

(ii)           any right, power, authority or discretion vested in any Party or
any group of Finance Parties has not been exercised; and

 

(iii)          any notice or request made by the Borrower (other than a
Utilisation Request) is made on behalf of and with the consent and knowledge of
all the Obligors.

 

(c)                                  The Security Agent may engage and pay for
the advice or services of any lawyers, accountants, tax advisers, surveyors or
other professional advisers or experts.

 

(d)                                 Without prejudice to the generality of
paragraph (c) above or paragraph (e) below, the Security Agent may at any time
engage and pay for the services of any lawyers to act as independent counsel to
the Security Agent (and so separate from any lawyers instructed by the Facility
Agent or the Lenders) if the Security Agent in its reasonable opinion deems this
to be desirable.

 

(e)                                  The Security Agent may rely on the advice
or services of any lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts (whether obtained by the Security Agent or by
any other Party) and shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever arising as a result
of its so relying.

 

(f)                                   The Security Agent may act in relation to
the Finance Documents and the Security Property through its officers, employees
and agents and shall not:

 

(i)            be liable for any error of judgment made by any such person; or

 

146

--------------------------------------------------------------------------------


 

(ii)           be bound to supervise, or be in any way responsible for any loss
incurred by reason of misconduct, omission or default on the part of any such
person,

 

unless such error or such loss was caused by the Security Agent’s gross
negligence or willful misconduct.

 

(g)                                  Unless a Finance Document expressly
provides otherwise the Security Agent may disclose to any other Party any
information it reasonably believes it has received as security agent under the
Finance Documents.

 

(h)                                 Notwithstanding any other provision of any
Finance Document to the contrary, the Security Agent is not obliged to do or
omit to do anything if it would or might, in its reasonable opinion, constitute
a breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

(i)                                     Notwithstanding any provision of any
Finance Document to the contrary, the Security Agent is not obliged to expend or
risk its own funds or otherwise incur any financial liability in the performance
of its duties, obligations or responsibilities or the exercise of any right,
power, authority or discretion if it has grounds for believing the repayment of
such funds or adequate indemnity against, or security for, such risk or
liability is not reasonably assured to it.

 

31.8                        Responsibility for documentation

 

The Security Agent is not responsible or liable for:

 

(a)                                 the adequacy, accuracy or completeness of
any information (whether oral or written) supplied by the Facility Agent, the
Security Agent, the Mandated Lead Arrangers, an Obligor or any other person in,
or in connection with, any Transaction Document or the transactions contemplated
in the Transaction Documents or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Transaction Document; or

 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Transaction Document or the Security Property
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with, any Transaction Document or the
Security Property; or

 

(c)                                  any determination as to whether any
information provided or to be provided to any Secured Party is non-public
information the use of which may be regulated or prohibited by applicable law or
regulation relating to insider dealing or otherwise.

 

31.9                        No duty to monitor

 

The Security Agent shall not be bound to inquire:

 

(a)                                 whether or not any Default has occurred;

 

(b)                                 as to the performance, default or any breach
by any Obligor of its obligations under any Transaction Document; or

 

(c)                                  whether any other event specified in any
Transaction Document has occurred.

 

147

--------------------------------------------------------------------------------


 

31.10                 Exclusion of liability

 

(a)                                 Without limiting paragraph (b) below (and
without prejudice to any other provision of any Finance Document excluding or
limiting the liability of the Security Agent or any Receiver or Delegate), none
of the Security Agent nor any Receiver or Delegate will be liable for:

 

(i)            any damages, costs or losses to any person, any diminution in
value, or any liability whatsoever arising as a result of taking or not taking
any action under or in connection with any Transaction Document or the Security
Property, unless caused by its gross negligence or willful misconduct;

 

(ii)           exercising, or not exercising ,any right, power, authority or
discretion given to it by, or in connection with, any Transaction Document, the
Security Property or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with, any
Transaction Document or the Security Property; or

 

(iii)          any shortfall which arises on the enforcement or realization of
the Security Property; or

 

(iv)          without prejudice to the generality of paragraphs (i)  to
(iii) above, any damages, costs or losses to any person, any diminution in value
or any liability whatsoever arising as a result of:

 

(A)                               any act, event or circumstance not reasonably
within its control; or

 

(B)                               the general risks of investment in, or the
holding of assets in, any jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of nationalization,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

 

(b)                                 No Party other than the Security Agent, that
Receiver or that Delegate (as applicable) may take any proceedings against any
officer, employee or agent of the Security Agent, a Receiver or a Delegate in
respect of any claim it might have against the Security Agent, a Receiver or a
Delegate or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Transaction Document or any Security
Property and any officer, employee or agent of the Security Agent, a Receiver or
a Delegate may rely on this Clause subject to Clause 1.5 (Third party rights).

 

(c)                                  The Security Agent will not be liable for
any delay (or any related consequences) in crediting an account with an amount
required under the Finance Documents to be paid by the Security Agent if the
Security Agent has taken all necessary steps as soon as reasonably practicable
to comply with the regulations or operating procedures of any recognized
clearing or settlement system used by the Security Agent for that purpose.

 

(d)                                 Nothing in this Agreement shall oblige the
Security Agent to carry out:

 

(i)            any “know your customer” or other checks in relation to any
person; or

 

148

--------------------------------------------------------------------------------


 

(ii)           any check on the extent to which any transaction contemplated by
this Agreement might be unlawful for any Finance Party,

 

on behalf of any Finance Party and each Finance Party confirms to the Security
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Security Agent.

 

(e)                                  Without prejudice to any provision of any
Finance Document excluding or limiting the liability of the Security Agent, any
Receiver or Delegate, any liability of the Security Agent, any Receiver or
Delegate arising under or in connection with any Transaction Document or the
Security Property shall be limited to the amount of actual loss which has been
finally judicially determined to have been suffered (as determined by reference
to the date of default of the Security Agent, Receiver or Delegate or, if later,
the date on which the loss arises as a result of such default) but without
reference to any special conditions or circumstances known to the Security
Agent, any Receiver or Delegate at any time which increase the amount of that
loss.  In no event shall the Security Agent, any Receiver or Delegate be liable
for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not the Security Agent, the Receiver or Delegate has been advised of
the possibility of such loss or damages.

 

31.11                 Lenders’ indemnity to the Security Agent

 

(a)                                 Each Lender shall (in proportion to its
share of the Total Commitments or, if the Total Commitments are then zero, to
its share of the Total Commitments immediately prior to their reduction to zero)
indemnify the Security Agent and every Receiver and every Delegate, within three
Business Days of demand, against any cost, loss or liability incurred by any of
them (otherwise than by reason of the Security Agent’s, Receiver’s or Delegate’s
gross negligence or wilful misconduct) duly justified in acting as Security
Agent, Receiver or Delegate under the Finance Documents (unless the Security
Agent, Receiver or Delegate has been reimbursed by an Obligor pursuant to a
Finance Document).

 

(b)                                 Subject to paragraph (c) below, the Borrower
shall immediately on demand reimburse any Lender for any payment that Lender
makes to the Security Agent pursuant to paragraph (a) above.

 

(c)                                  Paragraph (b) above shall not apply to the
extent that the indemnity payment in respect of which the Lender claims
reimbursement relates to a liability of the Security Agent to an Obligor.

 

31.12                 Resignation of the Security Agent

 

(a)                                 The Security Agent may resign and appoint
one of its Affiliates as successor by giving notice to the other Finance Parties
and the Borrower.

 

(b)                                 Alternatively, the Security Agent may resign
by giving 15 days’ notice to the other Finance Parties and the Borrower, in
which case the Required Lenders may appoint a successor Security Agent with the
consent of the Borrower (not to be unreasonably withheld or delayed).

 

(c)                                  If the Required Lenders have not appointed
a successor Security Agent in accordance with paragraph (b) above within 15 days
after notice of resignation was given, the retiring Security Agent may appoint a
successor Security Agent with the consent of the Borrower (not to be
unreasonably withheld or delayed).

 

149

--------------------------------------------------------------------------------


 

(d)                                 The retiring Security Agent shall make
available to the successor Security Agent such documents and records and provide
such assistance as the successor Security Agent may reasonably request for the
purposes of performing its functions as Security Agent under the Finance
Documents.  The Borrower shall, within three Business Days of demand, reimburse
the retiring Security Agent for the amount of all costs and expenses (including
legal fees) incurred by it in making available such documents and records and
providing such assistance.

 

(e)                                  The Security Agent’s resignation notice
shall only take effect upon:

 

(i)                                     the appointment of a successor; and

 

(ii)                                  the transfer of all the Security Property
to that successor.

 

(f)                                   Upon the appointment of a successor, the
retiring Security Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under paragraph
(b) of Clause 31.23 (Winding up of trust) and paragraph (d) above) but shall
remain entitled to the benefit of Clause 14.5 (Indemnity to the Security Agent)
and this Clause 31 (The Security Agent) and any other provisions of a Finance
Document which are expressed to limit or exclude its liability (or to indemnify
it) in acting as Security Agent.  Any fees for the account of the retiring
Security Agent shall cease to accrue from (and shall be payable on) that date). 
Any successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

(g)                                  The Required Lenders may, by notice to the
Security Agent, require it to resign in accordance with paragraph (b) above.  In
this event, the Security Agent shall resign in accordance with paragraph
(b) above but the cost referred to in paragraph (d) above shall be for the
account of the Borrower.

 

(h)                                 The consent of the Borrower (or any other
Obligor) is not required for an assignment or transfer of rights and/or
obligations by the Security Agent.

 

31.13                 Confidentiality

 

(a)                                 In acting as Security Agent for the Finance
Parties, the Security Agent shall be regarded as acting through its trustee
division which shall be treated as a separate entity from any other of its
divisions or departments.

 

(b)                                 If information is received by a division or
department of the Security Agent other than the division or department
responsible for complying with the obligations assumed by it under the Finance
Documents, that information may be treated as confidential to that division or
department, and the Security Agent shall not be deemed to have notice of it nor
shall it be obliged to disclose such information to any Party.

 

31.14                 Credit appraisal by the Finance Parties

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Transaction Document, each Finance
Party confirms to the Security Agent that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under, or in connection with, any Transaction Document
including but not limited to:

 

(a)                                 the financial condition, status and nature
of each member of the Group;

 

150

--------------------------------------------------------------------------------


 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Transaction Document, the Security Property
and any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Transaction Document or the
Security Property;

 

(c)                                  whether that Finance Party has recourse,
and the nature and extent of that recourse, against any Party or any of its
respective assets under, or in connection with, any Transaction Document, the
Security Property, the transactions contemplated by the Transaction Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Transaction Document or the
Security Property;

 

(d)                                 the adequacy, accuracy or completeness of
any information provided by the Security Agent, any Party or by any other person
under, or in connection with, any Transaction Document, the transactions
contemplated by any Transaction Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Transaction Document; and

 

(e)                                  the right or title of any person in or to
or the value or sufficiency of any part of the Security Assets, the priority of
any of the Transaction Security or the existence of any Security affecting the
Security Assets.

 

31.15                 Security Agent’s management time

 

(a)                                 Any amount payable to the Security Agent
under Clause 14.5 (Indemnity to the Security Agent) and Clause 16 (Costs and
Expenses) shall include the cost of utilising the Security Agent’s management
time or other resources and will be calculated on the basis of such reasonable
daily or hourly rates as the Security Agent may notify to the Borrower and the
other Finance Parties, and is in addition to any fee paid or payable to the
Security Agent under Clause 11 (Fees and Sinosure Premium).

 

(b)                                 Without prejudice to paragraph (a) above, in
the event of:

 

(i)            a Default;

 

(ii)           the Security Agent being requested by an Obligor or the Facility
Agent acting on the instructions of the Required Lenders to undertake duties
which the Security Agent and the Borrower agree to be of an exceptional nature
or outside the scope of the normal duties of the Security Agent under the
Finance Documents; or

 

(iii)          the Security Agent and the Borrower agreeing that it is otherwise
appropriate in the circumstances,

 

the Borrower shall pay to the Security Agent any additional remuneration
(together with any applicable VAT) that may be agreed between them or determined
pursuant to paragraph (c) below.

 

(c)                                  If the Security Agent and the Borrower fail
to agree upon the nature of the duties, or upon the additional remuneration
referred to in paragraph (b) above or whether additional remuneration is
appropriate in the circumstances, any dispute shall be determined by an
investment bank (acting as an expert and not as an arbitrator) selected by the
Security Agent and approved by the Borrower (the costs of the nomination and of
the investment bank being payable by the Borrower) and the determination of any
investment bank shall be final and binding upon the Parties.

 

151

--------------------------------------------------------------------------------


 

31.16                 Reliance and engagement letters

 

Each Secured Party confirms that the Security Agent has authority to accept on
its behalf (and ratifies the acceptance on its behalf of any letters or reports
already accepted by the Security Agent) the terms of any reliance letter or
engagement letters or any reports or letters provided by accountants, auditors
or providers of due diligence reports in connection with the Finance Documents
or the transactions contemplated in the Finance Documents and to bind it in
respect of those, reports or letters and to sign such letters on its behalf and
further confirms that it accepts the terms and qualifications set out in such
letters.

 

31.17                 No responsibility to perfect Transaction Security

 

The Security Agent shall not be liable for any failure to:

 

(a)                                 require the deposit with it of any deed or
document certifying, representing or constituting the title of any Obligor to
any of the Security Assets; or

 

(b)                                 obtain any license, consent or other
authority for the execution, delivery, legality, validity, enforceability or
admissibility in evidence of any Finance Document or the Transaction Security;
or

 

(c)                                  require any further assurance in relation
to any Security Document.

 

31.18                 Insurance by Security Agent

 

(a)                                 The Security Agent shall not be obliged:

 

(i)                                     to insure any of the Security Assets;

 

(ii)                                  to require any other person to maintain
any insurance; or

 

(iii)                               to verify any obligation to arrange or
maintain insurance contained in any Finance Document,

 

and the Security Agent shall not be liable for any damages, costs or losses to
any person as a result of the lack of, or inadequacy of, any such insurance.

 

(b)                                 Where the Security Agent is named on any
insurance policy as an insured party, it shall not be liable for any damages,
costs or losses to any person as a result of its failure to notify the insurers
of any material fact relating to the risk assumed by such insurers or any other
information of any kind, unless the Facility Agent acting on the instructions of
the Required Lenders request it to do so in writing and the Security Agent fails
to do so within 14 days after receipt of that request.

 

31.19                 Custodians and nominees

 

The Security Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any asset of the trust as the Security Agent
may determine, including for the purpose of depositing with a custodian this
Agreement or any document relating to the trust created under this Agreement and
the Security Agent shall not be responsible for any loss, liability, expense,
demand, cost, claim or proceedings incurred by reason of the misconduct,
omission or default on the part of any person appointed by it with reasonable
care under this Agreement or be bound to supervise the proceedings or acts of
any person.

 

152

--------------------------------------------------------------------------------


 

31.20                 Delegation by the Security Agent

 

(a)                                 Each of the Security Agent, any Receiver and
any Delegate may, at any time, delegate by power of attorney or otherwise to any
person for any period, all or any right, power, authority or discretion vested
in it in its capacity as such.

 

(b)                                 That delegation may be made upon any terms
and conditions (including the power to sub delegate) and subject to any
restrictions that the Security Agent, that Receiver or that Delegate (as the
case may be) may, in its discretion, think fit and commercially reasonable in
the interests of the Secured Parties.

 

(c)                                  No Security Agent, Receiver or Delegate
shall be bound to supervise, or be in any way responsible for any damages, costs
or losses incurred by reason of any misconduct, omission or default on the part
of any such delegate or sub delegate selected by it with reasonable care.

 

31.21                 Additional Security Agents

 

(a)                                 The Security Agent may at any time appoint
(and subsequently remove) any person to act as a separate trustee or as a
co-trustee jointly with it:

 

(i)            if it considers that appointment to be in the best interests of
the Secured Parties; or

 

(ii)           for the purposes of conforming to any legal requirement,
restriction or condition which the Security Agent deems to be relevant; or

 

(iii)          for obtaining or enforcing any judgment in any jurisdiction,

 

and the Security Agent shall give prior notice to the Borrower and the Finance
Parties of that appointment.

 

(b)                                 Any person so appointed shall have the
rights, powers, authorities and discretions (not exceeding those given to the
Security Agent under or in connection with the Finance Documents) and the
duties, obligations and responsibilities that are given or imposed by the
instrument of appointment.

 

(c)                                  The commercially reasonable remuneration
that the Security Agent may pay to that person, and any costs and expenses
(together with any applicable VAT) incurred by that person in performing its
functions pursuant to that appointment shall, for the purposes of this
Agreement, be treated as costs and expenses incurred by the Security Agent.

 

31.22                 Acceptance of title

 

The Security Agent shall be entitled to accept without inquiry, and shall not be
obliged to investigate, any right and title that any Obligor may have to any of
the Security Assets and shall not be liable for or bound to require any Obligor
to remedy any defect in its right or title.

 

31.23                 Winding up of trust

 

If the Security Agent, with the approval of the Facility Agent determines that:

 

(a)                                 all of the Secured Liabilities and all other
obligations secured by the Security Documents have been fully and finally
discharged; and

 

153

--------------------------------------------------------------------------------


 

(b)                                 no Secured Party is under any commitment,
obligation or liability (actual or contingent) to make advances or provide other
financial accommodation to any Obligor pursuant to the Finance Documents,

 

then

 

(i)            the trusts set out in this Agreement shall be wound up and the
Security Agent shall release, without recourse or warranty, all of the
Transaction Security and the rights of the Security Agent under each of the
Security Documents; and

 

(ii)           any Security Agent which has resigned pursuant to Clause 31.12
(Resignation of the Security Agent) shall release, without recourse or warranty,
all of its rights under each Security Document.

 

31.24                 Powers supplemental to Trustee Acts

 

The rights, powers, authorities and discretions given to the Security Agent
under or in connection with the Finance Documents shall be supplemental to the
Trustee Act 1925 and the Trustee Act 2000 and in addition to any which may be
vested in the Security Agent by law or regulation or otherwise.

 

31.25                 Disapplication of Trustee Acts

 

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Agent in relation to the trusts constituted by this Agreement and the other
Finance Documents.  Where there are any inconsistencies between (i) the Trustee
Acts 1925 and 2000 and (ii) the provisions of this Agreement and any other
Finance Document, the provisions of this Agreement and any other Finance
Document shall, to the extent permitted by law and regulation, prevail and, in
the case of any inconsistency with the Trustee Act 2000, the provisions of this
Agreement and any other Finance Document shall constitute a restriction or
exclusion for the purposes of the Trustee Act 2000.

 

31.26                 Application of receipts

 

(a)                                 Except as expressly stated to the contrary
in any Finance Document, any moneys which the Security Agent receives or
recovers and which are, or are attributable to, Security Property (for the
purposes of this Clause 31 (The Security Agent), the “Recoveries”) shall be
transferred to the Facility Agent for application in accordance with Clause 36.5
(Application of receipts; partial payments).

 

(b)                                 Paragraph (a) above is without prejudice to
the rights of the Security Agent, each Receiver and each Delegate:

 

(i)            under Clause 14.5 (Indemnity to the Security Agent) or any other
indemnity in favour of the Security Agent under the Finance Documents to be
indemnified out of the Security Assets; and

 

(ii)           under any Finance Document to credit any moneys received or
recovered by it to any suspense account.

 

(c)                                  Any transfer by the Security Agent to the
Facility Agent in accordance with paragraph (a) above shall be a good discharge,
to the extent of that payment, by the Security Agent.

 

(d)                                 The Security Agent is under no obligation to
make the payments to the Facility Agent under paragraph (a) of this Clause 31.26
(Application of receipts) in the same currency as that in which the obligations
and liabilities owing to the relevant Finance Party are denominated.

 

154

--------------------------------------------------------------------------------


 

31.27                 Deductions from receipts

 

(a)                                 Before transferring any moneys to the
Facility Agent under Clause 31.26 (Application of receipts), the Security Agent
may, in its discretion:

 

(i)            deduct any sum then due and payable under this Agreement or any
other Finance Documents to the Security Agent or any Receiver or Delegate and
retain that sum for itself or, as the case may require, pay it to another person
to whom it is then due and payable;

 

(ii)           set aside by way of reserve amounts required to meet, and to make
and pay, any deductions and withholdings (on account of Taxes or otherwise)
which it is or may be required by any applicable law to make from any
distribution or payment made by it under this Agreement; and

 

(iii)          pay all Taxes which may be assessed against it in respect of any
of the Security Property, or as a consequence of performing its duties, or by
virtue of its capacity as Security Agent under any of the Finance Documents or
otherwise (other than in connection with its remuneration for performing its
duties under this Agreement).

 

(b)                                 For the purposes of sub-paragraph (i) of
paragraph (a) above, if the Security Agent has become entitled to require a sum
to be paid to it on demand, that sum shall be treated as due and payable, even
if no demand has yet been served.

 

31.28                 Prospective liabilities

 

Following enforcement of any of the Transaction Security, the Security Agent
may, in its discretion, or at the request of the Facility Agent, hold any
Recoveries in an interest bearing suspense or impersonal account(s) in the name
of the Security Agent with such financial institution (including itself) and for
so long as the Security Agent shall think fit (the interest being credited to
the relevant account) for later payment to the Facility Agent for application in
accordance with Clause 36.5 (Application of receipts; partial payments) in
respect of:

 

(a)                                 any sum to the Security Agent, any Receiver
or any Delegate; and

 

(b)                                 any part of the Secured Liabilities,

 

that the Security Agent or, in the case of paragraph (b) only, the Facility
Agent, reasonably considers, in each case, might become due or owing at any time
in the future.

 

31.29                 Investment of proceeds

 

Prior to the payment of the proceeds of the Recoveries to the Facility Agent for
application in accordance with Clause 36.5 (Application of receipts; partial
payments) the Security Agent may, in its discretion, hold all or part of those
proceeds in an interest bearing suspense or impersonal account(s) in the name of
the Security Agent with such financial institution (including itself) and for so
long as the Security Agent shall think fit (the interest being credited to the
relevant account) pending the payment from time to time of those moneys in the
Security Agent’s discretion in accordance with the provisions of this Clause
31.29 (Investment of proceeds).

 

155

--------------------------------------------------------------------------------


 

31.30                 Currency conversion

 

(a)                                 For the purpose of, or pending the discharge
of, any of the Secured Liabilities the Security Agent may convert any moneys
received or recovered by the Security Agent from one currency to another, at a
market rate of exchange.

 

(b)                                 The obligations of any Obligor to pay in the
due currency shall only be satisfied to the extent of the amount of the due
currency purchased after deducting the costs of conversion.

 

31.31                 Good discharge

 

Any payment to be made in respect of the Secured Liabilities by the Security
Agent may be made to the Facility Agent on behalf of the Secured Parties and any
payment made in that way shall be a good discharge, to the extent of that
payment, by the Security Agent.

 

31.32                 Full freedom to enter into transactions

 

Without prejudice to Clause 31.6 (Business with the Group) or any other
provision of a Finance Document and notwithstanding any rule of law or equity to
the contrary, the Security Agent shall be absolutely entitled:

 

(a)                                 to enter into and arrange banking,
derivative, investment and/or other transactions of every kind with or affecting
any Transaction Obligor or any person who is party to, or referred to in, a
Finance Document (including, but not limited to, any interest or currency swap
or other transaction, whether related to this Agreement or not, and acting as
syndicate agent and/or security agent for, and/or participating in, other
facilities to such Obligor or any person who is party to, or referred to in, a
Finance Document);

 

(b)                                 to deal in and enter into and arrange
transactions relating to:

 

(i)            any securities issued or to be issued by any Obligor or any other
person; or

 

(ii)           any options or other derivatives in connection with such
securities; and

 

(c)                                  to provide advice or other services to the
Borrower or any person who is a party to, or referred to in, a Finance Document,

 

and, in particular, the Security Agent shall be absolutely entitled, in
proposing, evaluating, negotiating, entering into and arranging all such
transactions and in connection with all other matters covered by paragraphs (a),
(b) and (c) above, to use (subject only to insider dealing legislation) any
information or opportunity, howsoever acquired by it, to pursue its own
interests exclusively, to refrain from disclosing such dealings, transactions or
other matters or any information acquired in connection with them and to retain
for its sole benefit all profits and benefits derived from the dealings
transactions or other matters.

 

32                                  ECA AGENT

 

32.1                        The ECA Agent

 

(a)                                 Each Lender appoints and authorizes the ECA
Agent to act as its agent under and in connection with this Agreement and the
other Finance Documents, in relation to each Sinosure Insurance Policy and all
Sinosure Matters with power to take such actions as:

 

(i)            are specified under any Finance Document as being for the ECA
Agent to take on behalf of the Lenders insured under the Sinosure Insurance
Policy;

 

156

--------------------------------------------------------------------------------


 

(ii)           are specifically delegated to the ECA Agent by the terms of the
Sinosure Insurance Policy; or

 

(iii)          are reasonably incidental thereto,

 

and if expressly authorized in writing by each Lender, the ECA Agent may execute
and deliver on its behalf the Sinosure Insurance Policy and all documents that
are necessary or desirable in connection with such agreement, and where the ECA
Agent has acted in accordance with the express written instructions of the
Lenders, each Lender agrees severally to be bound by the terms and conditions of
each Sinosure Insurance Policy as if it had executed and delivered such
agreement for and in its own name.

 

(b)                                 Without limiting the foregoing:

 

(i)            each Lender authorizes the ECA Agent to exercise those rights,
powers and discretions which are expressly given to the ECA Agent by this
Agreement and the other Finance Documents, together with any other reasonably
incidental rights, powers and discretions; and

 

(ii)           each Lender appoints the ECA Agent solely for the purpose of:

 

(A)                               providing, revealing and disclosing, such
information and details relating to any Obligor, the Finance Documents and the
facilities granted pursuant thereto, to Sinosure as Sinosure may require from
time to time for the purpose of issuing and administering the Sinosure Insurance
Policies; and

 

(B)                               making a claim on behalf of the Lenders under
the Sinosure Insurance Policies and directing payment of the insurance proceeds
under the Sinosure Insurance Policies which shall be held by the Security Agent
in trust for the Lenders and for application by the Facility Agent in accordance
with Clause 36 (Payment Mechanics) of this Agreement.

 

32.2                        Lenders’ indemnity to the ECA Agent

 

(a)                                 Each Lender shall (in proportion to its
share of the Total Commitments or, if the Total Commitments are then zero, to
its share of the Total Commitments immediately prior to their reduction to zero)
indemnify the ECA Agent, within three Business Days of demand, against any cost,
loss or liability incurred by it (otherwise than by reason of the ECA Agent’s
gross negligence or wilful misconduct) duly justified in acting as ECA Agent
under the Finance Documents (unless the ECA Agent has been reimbursed by an
Obligor pursuant to a Finance Document).

 

(b)                                 Subject to paragraph (c) below, the Borrower
shall immediately on demand reimburse any Lender for any payment that Lender
makes to the ECA Agent pursuant to paragraph (a) above.

 

(c)                                  Paragraph (b) above shall not apply to the
extent that the indemnity payment in respect of which the Lender claims
reimbursement relates to a liability of the ECA Agent to an Obligor.

 

33                                  SINOSURE SPECIFIC PROVISIONS

 

33.1                        No actions without Lender consent

 

(a)                                 Except where the ECA Agent reasonably
believes that this is inconsistent with the terms of any Sinosure Insurance
Policy, the ECA Agent agrees:

 

157

--------------------------------------------------------------------------------


 

(i)            not to take any action under the relevant Sinosure Insurance
Policy without the consent of all the Lenders (which consent shall not be
unreasonably withheld or delayed), unless the ECA Agent has reasonably
determined that such action would not be detrimental to the insurance coverage
provided to the Lenders thereunder; and

 

(ii)           to take such actions under the relevant Sinosure Insurance Policy
(including with respect to any amendment, modification or supplement to that
Sinosure Insurance Policy) as may be directed by all the Lenders from time to
time;

 

provided that, notwithstanding anything herein or in the relevant Sinosure
Insurance Policy to the contrary, the ECA Agent shall not be obliged to take any
such action or to expend or risk its own funds or otherwise incur any liability
in the performance of any of its duties or the exercise of any of its rights or
powers under this Agreement or the relevant Sinosure Insurance Policy if:

 

(A)                               it shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it; or

 

(B)                               such action would be contrary to applicable
law.

 

(b)                                 If, in respect of any Sinosure Matters in
relation to or arising out of any of the Finance Documents, where the approval,
consent, authorization or instruction of Sinosure is required under the terms of
the Finance Documents or the relevant Sinosure Insurance Policy, the ECA Agent
wishes to take any step or action under or in relation to which conflicts with,
or in contrary to, the provisions of the relevant Sinosure Insurance Policy
and/or the approval, consent, authorization or instruction of Sinosure, such
step or action may only be taken with consent of all Lenders.

 

33.2                        Limitation on obligation of ECA Agent to request
instructions

 

The ECA Agent shall not have any obligation to request the Facility Agent or the
Required Lenders or any other Finance Party to give it any instructions or to
make any determination.

 

33.3                        Ratification of unauthorized action of ECA Agent

 

Any action which the ECA Agent takes or purports to take at a time when it had
not been authorized to do so shall, if subsequently ratified, be as valid as
regards every Finance Party as if the ECA Agent had been expressly authorized in
advance.

 

33.4                        Cooperation with the ECA Agent

 

(a)                                 Each Lender and each Obligor undertakes to
cooperate with the ECA Agent to comply with any legal requirements imposed on
the ECA Agent in connection with the performance of its duties under this
Agreement or any other Finance Document and shall supply any information
reasonably requested by the ECA Agent in connection with the proper performance
of those duties.

 

(b)                                 The ECA Agent undertakes to provide timely
notice to Sinosure with respect to any matters that require consent from the
Required Lenders.

 

158

--------------------------------------------------------------------------------


 

33.5                        Nature of the ECA Agent’s duties

 

The ECA Agent’s duties under the Finance Documents are limited to coordinating
and communicating with Sinosure. Unless otherwise specifically required under
this Agreement, the ECA Agent is not tasked with responsibilities relating to
payment, collection or receipt of funds.

 

33.6                        Lenders’ representations

 

Each Lender represents and warrants to the ECA Agent, with effect from the date
of the relevant Sinosure Insurance Policy, that:

 

(a)                                 no information provided by such Lender in
writing to the ECA Agent or to Sinosure prior to the date of this Agreement was
untrue or incorrect in any material respect except to the extent that such
Lender, in the exercise of reasonable care and due diligence prior to giving
such information, could not have discovered the error or omission;

 

(b)                                 it has not taken (or failed to take), and
agrees that it shall not take (or fail to take), any action that would result in
the ECA Agent being in breach of any of its obligations in its capacity as ECA
Agent under the relevant Sinosure Insurance Policy or the other Finance
Documents, or result in the relevant Lenders being in breach of any of their
respective obligations as insured parties under the relevant Sinosure Insurance
Policy, or which would otherwise prejudice the ECA Agent’s ability to make a
claim on behalf of the Lenders under the relevant Sinosure Insurance Policy;

 

(c)                                  it has reviewed the relevant Sinosure
Insurance Policy and is aware of the provisions thereof; and

 

(d)                                 the representations and warranties made by
the ECA Agent on behalf of each Lender under the relevant Sinosure Insurance
Policy are true and correct with respect to such Lender in all respects.

 

33.7                        Provision of information

 

The ECA Agent shall provide to Sinosure any information which it receives from
any Obligor or the Facility Agent pursuant to the Finance Documents and which it
is obliged to provide to Sinosure under the terms of the relevant Sinosure
Insurance Policy.

 

33.8                        Lender communications

 

Each Lender shall promptly forward to the ECA Agent a copy of any communication
relating to Sinosure Matters which that Lender sends to, or receives from, any
Obligor or Sinosure directly.

 

33.9                        Claims under Sinosure Insurance Policies

 

Each Lender acknowledges and agrees that, unless otherwise provided for in the
relevant Sinosure Insurance Policy, it shall have no entitlement to make any
claim or to take any action whatsoever under or in connection with any of the
Sinosure Insurance Policies except through the ECA Agent and that all of the
rights of the Lenders under any of the Sinosure Insurance Policies shall only be
exercised by the ECA Agent.

 

33.10                 Application of receipts

 

(a)                                 Except as expressly stated to the contrary
in any Finance Document, any moneys which the ECA Agent receives or recovers
shall be transferred to the Facility Agent as soon as

 

159

--------------------------------------------------------------------------------


 

practicable upon receipt by the ECA Agent, for application in accordance with
Clause 36 (Payment Mechanics) of this Agreement.

 

(b)                                 The parties agree that any unpaid Sinosure
Premium and any unpaid fees, costs and expenses of Sinosure shall constitute
amounts then due and payable in respect of the Loan under the Finance Documents
for the purposes of the amounts then due and payable in respect of Clause 36
(Payment Mechanics) of this Agreement.

 

33.11                 Assignment to Sinosure

 

Each of the Parties agrees that, upon the issuance of the Compensation Notice by
Sinosure in accordance with the terms of any Sinosure Insurance Policy:

 

(a)                                 the obligations of the Borrower, any other
Obligor or any other party to the Finance Documents shall not be reduced or
affected in any manner;

 

(b)                                 each of the Lenders shall assign to
Sinosure:

 

(i)            such part of their respective contributions and (to the extent
that there remain any) of their respective contributions as is equal to the
amount to be paid to it by Sinosure under the relevant Sinosure Insurance Policy
as set out in the Compensation Notice; and

 

(ii)           the rights of the Lenders to recover against the Borrower, any
other Obligors or any other party to the Finance Documents pursuant to the
Finance Documents or any relevant laws;

 

in each case, by means of a substitution certificate or such other evidence of
assignment as may be reasonably required by Sinosure, provided that this shall
not be construed as depriving any Lender of its rights to recover any part of
the Total Commitments, the Loan or otherwise of the Unpaid Sum still owing to it
after receipt of the relevant Sinosure Insurance Policy insurance proceeds;

 

(c)                                  Sinosure shall, upon being validly assigned
rights under the Finance Documents pursuant to Clause 28.1 (Assignment and
transfers by the Lenders), and to the extent of such assignment, be an assignee
and as such shall be entitled to the rights and benefits of the Lenders under
this Agreement and the other Finance Documents in respect of such payment to the
extent of its interest;

 

(d)                                 until such assignment, each of the Lenders
shall hold in trust for Sinosure any payments under this Agreement and each of
the other Finance Documents and pay or transfer such payment to Sinosure in
accordance with the relevant Sinosure Insurance Policy;

 

(e)                                  without prejudice to the indemnity
provisions in Clause 14 (Other Indemnities), the Borrower and/or any other
Obligor shall indemnify Sinosure in respect of any actual, reasonable costs or
expenses (including reasonable legal fees) suffered or incurred by Sinosure in
connection with the assignment referred to in this Clause 33.11 or in connection
with any review by Sinosure of any Event of Default or dispute between the
Borrower and/or any other Obligor and the Finance Parties occurring prior to the
assignment referred to in this Clause 33.11;

 

(f)                                   with respect to the obligations of the
Borrower and the other Obligors owed to the Facility Agent and/or the Lenders
under the Finance Documents, such obligations shall additionally be owed to
Sinosure by way of subrogation of the rights of the Lenders;

 

160

--------------------------------------------------------------------------------


 

(g)                                  the Borrower agrees to cooperate with the
Facility Agent, the ECA Agent and the Lenders, as the case may be, in giving
effect to any subrogation or assignment referred to in this Clause 33.11 and to
take all actions requested by the Facility Agent, any Lender, the ECA Agent or
Sinosure, in each case to the extent capable of being done by it, to implement
or give effect to such subrogation or assignment;

 

(h)                                 the Borrower hereby acknowledges, for the
benefit of the Lenders and Sinosure, that any payments made by Sinosure to an
Lender (or to the Facility Agent or the ECA Agent on their respective behalfs)
pursuant to a Sinosure Insurance Policy, will not satisfy, reduce, release or
prejudice any of the Borrower’s obligations under the Finance Documents in whole
or in part, which obligations shall remain due and payable notwithstanding the
receipt or application of those payments;

 

(i)                                     on the date of any subrogation to, or
(as applicable) assignment of any rights referred to in this Clause 33.11:

 

(i)            all further rights and benefits (including the right to receive
commission in respect thereof but not any duty or other obligations) whatsoever
of the relevant Lender in relation to the portion of the Loan or the rights and
benefits to which such assignment or rights of subrogation relate under or
arising out of this Agreement shall, to the extent of such assignment or rights
of subrogation, be vested in and be for the benefit of Sinosure; and

 

(ii)           references in this Agreement to the Lenders shall, where relevant
in the context thereafter be construed so as to include Sinosure in relation to
such rights and benefits as are assigned to, or to which Sinosure has rights of
subrogation; and

 

(j)                                    the representations and warranties made
in this Agreement in favour of the relevant Lender shall survive any assignment
or transfer pursuant to this Clause 33.11 and shall also inure to the benefit of
Sinosure;

 

provided that nothing in this Clause 33.11 shall be construed as depriving the
Lenders of any rights they may have against the Borrower or any other Obligor in
respect of the Lenders’ rights under Clauses 14 (Other indemnities) and 13
(Increased costs).

 

33.12                 Cooperation with Sinosure; Events of Default

 

(a)                                 Each of the ECA Agent, the Facility Agent
and the Security Agent shall provide to Sinosure any information which it
receives from the Borrower and any other Obligor pursuant to the Finance
Documents.

 

(b)                                 Each of the ECA Agent, the Facility Agent
and the Security Agent agrees that it shall consult with Sinosure wherever
reasonably practical prior to issuing a notice pursuant to Clause 27 (Events of
Default), provided that Sinosure’s consent shall not be required in order for
any such notice of default to be issued (other than by Sinosure to the extent
required under any Sinosure Insurance Policy).

 

(c)                                  Notwithstanding anything to the contrary in
any Finance Document, if an Event of Default has occurred and is continuing, the
Facility Agent shall put to the vote of the Required Lenders the question of
whether the provisions of the Finance Documents as to the consequences of the
occurrence of such Event of Default should apply and/or whether the remedies
afforded under Clause 27 (Events of Default) of this Agreement should be
invoked.  Should the Required Lenders’ vote be in favour of any of actions
described in the preceding sentence, (i) the Facility Agent shall inform the ECA
Agent and the ECA Agent shall discuss in a timely manner with Sinosure and
obtain Sinosure’s consent before taking any step to

 

161

--------------------------------------------------------------------------------


 

enforce the Finance Documents and (ii) after obtaining the aforementioned
consent from Sinosure, the Facility Agent and the Security Agent shall be
entitled to take the necessary steps to enforce the Finance Documents and the
Lenders shall agree and execute and otherwise perfect and do all such acts and
things necessary for such purpose.

 

(d)                                 Failing agreement between the Facility Agent
(acting on behalf of the Required Lenders) and the ECA Agent (acting on behalf
of Sinosure), the Facility Agent and the Security Agent shall be entitled to act
in accordance with the instructions of the Required Lenders, including in
relation to any waiver of an Event of Default and enforcement of remedies
related thereto, provided that this does not result in any Sinosure Insurance
Policy being lost, cancelled, unenforceable or invalid.

 

33.13                 Sinosure Override

 

Notwithstanding anything to the contrary in this Agreement or any other Finance
Document, nothing in this Agreement shall permit or oblige any Lender to act (or
omit to act) in a manner that is inconsistent with any requirement of Sinosure
under or in connection with any Sinosure Insurance Policy and, in particular:

 

(a)                                 each of the Lenders and if applicable, the
ECA Agent shall be authorized to take all such actions as they may deem
necessary to ensure that all requirements of Sinosure under or in connection
with each of the Sinosure Insurance Policies are complied with;

 

(b)                                 no Lender shall be obliged to do anything
if, in its opinion (upon consultation with the ECA Agent), to do so could result
in a breach of any requirements of Sinosure under or in connection with a
Sinosure Insurance Policy or affect the validity of a Sinosure Insurance Policy;

 

(c)                                  each of the Lenders will agree to accept
the instructions as advised to them by the ECA Agent or Sinosure and to act in
conformity therewith in connection with their obligations under this Agreement;
and

 

(d)                                 in the event of any conflict or
inconsistency between the terms of this Agreement and any Sinosure Insurance
Policy, the terms of the relevant Sinosure Insurance Policy shall prevail.

 

33.14                 Sinosure Premium and Sinosure

 

Without prejudice to Clause 7.10 (Refund of Sinosure Premium on voluntary
prepayment), the Borrower:

 

(a)                                 agrees, and each Lender acknowledges and
agrees, that:

 

(i)            the amount of any Sinosure Premium will be calculated in
accordance with the percentage included in the relevant defined term as of the
date of this Agreement, but otherwise subject to the terms of the relevant
Sinosure Insurance Policy and Sinosure’s internal regulations; and

 

(ii)           no Lender is in any way involved in the calculation or payment of
any part of any Sinosure Premium;

 

(b)                                 agrees that their obligation to pay any
Sinosure Premium or any part of any Sinosure Premium in accordance with the
relevant Sinosure Insurance Policy shall be an absolute and unconditional
obligation and, once paid, shall not be affected by any failure by the Borrower
to draw down funds under this Agreement or the prepayment or acceleration of the
whole or any part of the Loan;

 

162

--------------------------------------------------------------------------------


 

(c)                                  acknowledges that it shall pay an amount
equivalent to each Sinosure Premium to Sinosure on the relevant due date, and no
Sinosure Premium will be refundable in whole or in part in any circumstances,
unless otherwise provided in the relevant Sinosure Insurance Policy and Clause
7.10 (Refund of Sinosure Premium on voluntary prepayment);

 

(d)                                 agrees that if, for any reason whatsoever,
any additional premium is or becomes payable to Sinosure in respect of any
Sinosure Insurance Policy, the Borrower shall promptly pay such additional
premium in full and the Borrower shall fully cooperate with the Facility Agent
and the ECA Agent on their reasonable request to take all steps necessary on the
part of the Borrower to ensure that each Sinosure Insurance Policy remains in
full force and effect throughout the Facility Period; and

 

(e)                                  shall indemnify Sinosure in relation to any
costs or expenses (including reasonable legal fees) suffered or incurred by
Sinosure (other than as a result of Sinosure’s gross negligence or wilful
misconduct) in connection with any transfer to Sinosure undertaken pursuant to
Clause 33.11 (Assignment to Sinosure) or in connection with any review by
Sinosure of or in relation to any Event of Default and/or amendment or
supplement to any of the Finance Documents and/or a request for a consent or
approval from Sinosure; and

 

(f)                                   undertakes to pay any fees in relation to
the application for any letter of interest or letter of intent in relation to
the Sinosure Insurance Policy.

 

33.15                 Liability for Sinosure Premiums

 

(a)                                 The Borrower shall be responsible and shall
bear the cost of the Sinosure Premium of each Sinosure Insurance Policy and
shall pay the relevant Sinosure Premium for each Advance on the Utilisation Date
relating to that Advance.

 

33.16                 Sinosure Insurance Policies

 

(a)                                 The Borrower will not, without the ECA
Agent’s prior written consent, do or omit to do anything which may to its
knowledge adversely prejudice the Lenders’ rights under any Sinosure Insurance
Policy.

 

(b)                                 The ECA Agent and the Lenders are
responsible for complying with the terms of each Sinosure Insurance Policy from
which each Lender benefits.

 

33.17                 Sinosure Requirements

 

Each Obligor must execute all such other documents and instruments and do all
such other acts and things as the ECA Agent, acting on the instructions of
Sinosure and/or any Finance Party may reasonably require:

 

(a)                                 in order to comply with, and carry out the
transactions contemplated by, the Finance Documents and any documents required
to be delivered under the Finance Documents; and

 

(b)                                 in order for the beneficiaries under each
Sinosure Insurance Policy to comply with and continue to benefit from that
Sinosure Insurance Policy or to maintain the effectiveness of that Sinosure
Insurance Policy.

 

33.18                 Protection of each of the Sinosure Insurance Policies

 

(a)                                 If at any time in the reasonable opinion of
the ECA Agent, any provision of a Finance Document contradicts or conflicts with
any provision of a Sinosure Insurance Policy or Sinosure requires any further
action to be taken or documents to be entered into for such

 

163

--------------------------------------------------------------------------------


 

Sinosure Insurance Policy to remain in full force and effect, the Borrower shall
use commercially reasonable efforts to take such action as the ECA Agent or
Sinosure shall reasonably require to remove any contradiction or conflict and to
ensure such Sinosure Insurance Policy remains in full force and effect.

 

(b)                                 In addition, the Borrower shall comply with
any instructions given by Sinosure to the ECA Agent in relation to such Sinosure
Insurance Policy and the transactions contemplated in such Sinosure Insurance
Policy provided that such instructions are in compliance with that Sinosure
Insurance Policy.

 

33.19                 Notification to Sinosure

 

(a)                                 The Borrower will deliver a notice to each
of the Facility Agent and the ECA Agent promptly after it becomes aware of the
occurrence of any political or commercial risk covered by a Sinosure Insurance
Policy and will:

 

(i)            pay any additional premium payable to Sinosure in relation to the
relevant Sinosure Insurance Policy; and

 

(ii)           cooperate with the ECA Agent on its reasonable request to take
all steps necessary on the part of the Borrower to ensure that the relevant
Sinosure Insurance Policy remains in full force and effect throughout the
Facility Period which shall include providing the ECA Agent with any
information, reasonably requested by the ECA Agent, relating to any material
commercial facts which could result in a Material Adverse Change.

 

(b)                                 In addition, the Borrower shall promptly
supply to the ECA Agent copies of all financial or other information reasonably
required by the ECA Agent to satisfy any request for information made by
Sinosure pursuant to a Sinosure Insurance Policy.

 

(c)                                  The Borrower agrees that it shall be
reasonable for the ECA Agent to make a request under this Clause 33.19
(Notification to Sinosure) if it is required to do so as a condition of
maintaining a Sinosure Insurance Policy in full force and effect.

 

33.20                 Prior consultation with Sinosure

 

(a)                                 The Borrower acknowledges that the ECA Agent
may, under the terms of each Sinosure Insurance Policy be required:

 

(i)            to consult with Sinosure, prior to the exercise of certain
decisions under the Finance Documents to which that Borrower is a party
(including the exercise of such voting rights in relation to any substantial
amendment to any Finance Document); and

 

(ii)           to follow certain instructions given by Sinosure.

 

(b)                                 Each Lender will be deemed to have acted
reasonably if it has acted on the instructions of the ECA Agent (given by
Sinosure to the ECA Agent in accordance with the terms of a Sinosure Insurance
Policy) in the making of any such decision or the taking or refraining to take
any action under any Finance Document to which it is a party.

 

33.21                 Demand under Sinosure Insurance Policies

 

Notwithstanding any other terms as set forth herein and the other Finance
Documents, the ECA Agent shall make a written demand to Sinosure under a
Sinosure Insurance Policy only

 

164

--------------------------------------------------------------------------------


 

after the Facility Agent has first made a written demand for payment of the
relevant amount of the Unpaid Sum to the Guarantors under the relevant
Guaranties.

 

33.22                 Replacement of the ECA Agent

 

(a)                                 After consultation with the Borrower, any
Lender may, with the prior consent of the Lenders (other than any Lender which
is also the ECA Agent) constituting the Required Lenders and Sinosure and by
giving 30 days’ notice to the ECA Agent, replace the ECA Agent by appointing a
successor ECA Agent.

 

(b)                                 The retiring ECA Agent shall make available
to the successor ECA Agent such documents and records and provide such
assistance as the successor ECA Agent may reasonably request for the purposes of
performing its functions as ECA Agent under the Finance Documents.

 

(c)                                  The appointment of the successor ECA Agent
shall take effect on the date specified in the notice from the Required Lenders
to the retiring ECA Agent. As from this date, the retiring ECA Agent shall be
discharged from any further obligation in respect of the Finance Documents
(other than its obligations under paragraph (b) above) and any agency fees for
the account of the retiring ECA Agent shall cease to accrue from (and shall be
payable on) that date.

 

(d)                                 Any successor ECA Agent and each of the
other Parties shall have the same rights and obligations among themselves as
they would have had if such successor had been an original Party.

 

34                                  CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

(a)                                 interfere with the right of any Finance
Party to arrange its affairs (tax or otherwise) in whatever manner it thinks
fit;

 

(b)                                 oblige any Finance Party to investigate or
claim any credit, relief, remission or repayment available to it or the extent,
order and manner of any claim; or

 

(c)                                  oblige any Finance Party to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of Tax.

 

35                                  SHARING AMONG THE FINANCE PARTIES

 

35.1                        Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 36 (Payment
Mechanics) (a “Recovered Amount”) and applies that amount to a payment due to it
under the Finance Documents then:

 

(a)                                 the Recovering Finance Party shall, within
three Business Days, notify details of the receipt or recovery, to the Facility
Agent;

 

(b)                                 the Facility Agent shall determine whether
the receipt or recovery is in excess of the amount the Recovering Finance Party
would have been paid had the receipt or recovery been received or made by the
Facility Agent and distributed in accordance with Clause 36 (Payment Mechanics),
without taking account of any Tax which would be imposed on the Facility Agent
in relation to the receipt, recovery or distribution; and

 

165

--------------------------------------------------------------------------------


 

(c)                                  the Recovering Finance Party shall, within
three Business Days of demand by the Facility Agent, pay to the Facility Agent
an amount (the “Sharing Payment”) equal to such receipt or recovery less any
amount which the Facility Agent determines may be retained by the Recovering
Finance Party as its share of any payment to be made, in accordance with Clause
36.5 (Application of receipts; partial payments).

 

35.2                        Redistribution of payments

 

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Transaction Obligor and distribute it among the Finance Parties (other
than the Recovering Finance Party) (the “Sharing Finance Parties”) in accordance
with Clause 36.5 (Application of receipts; partial payments) towards the
obligations of that Transaction Obligor to the Sharing Finance Parties.

 

35.3                        Recovering Finance Party’s rights

 

On a distribution by the Facility Agent under Clause 35.2 (Redistribution of
payments) of a payment received by a Recovering Finance Party from an Obligor,
as between the relevant Obligor and the Recovering Finance Party, an amount of
the Recovered Amount equal to the Sharing Payment will be treated as not having
been paid by that Obligor.

 

35.4                        Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)                                 each Sharing Finance Party shall, upon
request of the Facility Agent, pay to the Facility Agent for the account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay) (the
“Redistributed Amount”); and

 

(b)                                 as between the relevant Obligor and each
relevant Sharing Finance Party, an amount equal to the relevant Redistributed
Amount will be treated as not having been paid by that Obligor.

 

35.5                        Exceptions

 

(a)                                 This Clause 35 (Sharing among the Finance
Parties) shall not apply to the extent that the Recovering Finance Party would
not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Transaction Obligor.

 

(b)                                 A Recovering Finance Party is not obliged to
share with any other Finance Party any amount which the Recovering Finance Party
has received or recovered as a result of taking legal or arbitration
proceedings, if:

 

(i)            it notified that other Finance Party of the legal or arbitration
proceedings; and

 

(ii)           that other Finance Party had an opportunity to participate in
those legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice and did not take separate legal or
arbitration proceedings.

 

166

--------------------------------------------------------------------------------


 

SECTION 11

 

ADMINISTRATION

 

36                                  PAYMENT MECHANICS

 

36.1                        Payments to the Facility Agent

 

(a)                                 On each date on which an Obligor or a Lender
is required to make a payment under a Finance Document, that Obligor or Lender
shall make an amount in dollars equal to such payment available to the Facility
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time specified by the Facility Agent as being customary for
settlement of transactions in dollars in the place of payment.

 

(b)                                 Payment shall be made to such account and
with such bank as the Facility Agent, in each case, specifies.

 

36.2                        Distributions by the Facility Agent

 

Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to Clause 36.3 (Distributions to an Obligor) and
Clause 36.4 (Clawback and pre-funding), be made available by the Facility Agent
as soon as practicable after receipt by the Party entitled to receive payment in
accordance with this Agreement (in the case of a Lender, for the account of its
Facility Office), to such account as that Party may notify to the Facility Agent
by not less than five Business Days’ notice with a bank specified by that Party
or, in the case of an Advance, to such account of such person as may be
specified by the Borrower in a Utilisation Request.

 

36.3                        Distributions to an Obligor

 

The Facility Agent may (with the consent of the Obligor or in accordance with
Clause 37 (Set-Off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

 

36.4                        Clawback and pre-funding

 

(a)                                 Where a sum is to be paid to the Facility
Agent under the Finance Documents for another Party, the Facility Agent is not
obliged to pay that sum to that other Party (or to enter into or perform any
related exchange contract) until it has been able to establish to its
satisfaction that it has actually received that sum.

 

(b)                                 Unless paragraph (c) below applies, if the
Facility Agent pays an amount to another Party and it proves to be the case that
the Facility Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Facility Agent shall on demand refund the same to the Facility Agent together
with interest on that amount from the date of payment to the date of receipt by
the Facility Agent, calculated by the Facility Agent to reflect its cost of
funds.

 

(c)                                  If the Facility Agent is willing to make
available amounts for the account of the Borrower before receiving funds from
the Lenders then if and to the extent that the Facility Agent does so but it
proves to be the case that it does not then receive funds from a Lender in
respect of a sum which it paid to the Borrower:

 

167

--------------------------------------------------------------------------------


 

(i)            the Borrower shall on demand refund it to the Facility Agent; and

 

(ii)           the Lender by whom those funds should have been made available
or, if the Lender fails to do so, the Borrower, shall on demand pay to the
Facility Agent the amount (as certified by the Facility Agent) which will
indemnify the Facility Agent against any funding cost incurred by it as a result
of paying out that sum before receiving those funds from that Lender.

 

36.5                        Application of receipts; partial payments

 

(a)                                 Subject to the paragraphs below and except
as any Finance Document may otherwise provide, any payment (in an amount
sufficient to fully repay or prepay the Loan and all amounts owing under the
Finance Documents (other than the Hedging Agreements)) that is received or
recovered by any Finance Party (other than any Hedge Counterparty) under, in
connection with, or pursuant to any Finance Document shall be paid to the
Facility Agent which shall apply the same in the following order:

 

(i)            first, in or towards payment of any amounts then due and payable
under any of the Finance Documents (other than the Hedging Agreements) to the
Lenders;

 

(ii)           secondly, in retention by the Security Agent of an amount equal
to any amount not then payable under any Finance Document (other than the
Hedging Agreements) to the Lenders but which the Facility Agent, by notice to
the Borrower and the other Finance Parties, states in its opinion will or may
become payable in the future and, upon those amounts becoming due and payable,
in or towards satisfaction of them;

 

(iii)          thirdly, in or towards payment of:

 

(A)                               any periodical payments (not being payments as
a result of termination or closing out) due but unpaid to the Hedge
Counterparties under the Hedging Agreements; and

 

(B)                               thereafter, any payments as a result of
termination or closing out due but unpaid to the Hedge Counterparties under the
Hedging Agreements; and

 

(iv)          finally, any surplus shall be paid to the Borrower or to any other
person who appears to be entitled to it;

 

(b)                                 If the Facility Agent receives a payment
that is insufficient to discharge all the amounts then due and payable by the
Obligors under the Finance Documents (other than the Hedging Agreements), the
Facility Agent shall apply that payment towards the obligations of the Borrower 
and the other Obligors under the Finance Documents (other than the Hedging
Agreements) in the following order:

 

(i)            first, in or towards payment pro rata of any unpaid fees, costs
and expenses of, and any other amounts owing to, the Facility Agent, the
Security Agent, any Receiver and any Delegate under the Finance Documents (other
than the Hedging Agreements);

 

(ii)           secondly, in or towards payment pro rata of any accrued interest
and fees due but unpaid to the Lenders under this Agreement;

 

(iii)          thirdly, in or towards payment pro rata of any principal due but
unpaid to the Lenders under this Agreement;

 

168

--------------------------------------------------------------------------------


 

(iv)          fourthly, in or towards payment pro rata of any other sum due to
any Finance Party (other than the Hedge Counterparties), but unpaid under the
Finance Documents (other than the Hedging Agreements);

 

(v)           finally, in or towards payment of:

 

(A)                               any periodical payments (not being payments as
a result of termination or closing out) due but unpaid to the Hedge
Counterparties under the Hedging Agreements; and

 

(B)                               thereafter, any payments as a result of
termination or closing out due but unpaid to the Hedge Counterparties under the
Hedging Agreements;

 

(c)                                  The Facility Agent shall, if so directed by
all the Lenders and the Hedge Counterparties, vary the order set out in
sub-paragraphs (ii) to (v) of paragraph (b) above.

 

(d)                                 Paragraphs (a) and (c) above will override
any appropriation made by an Obligor.

 

(e)                                  Notwithstanding the foregoing, no amount
received from a Guarantor in respect of its obligations under Clause 17
(Guarantee and Indemnity) shall be applied to any Excluded Hedging Obligations.

 

36.6                        No set-off by Obligors

 

(a)                                 All payments to be made by an Obligor under
the Finance Documents shall be calculated and be made without (and free and
clear of any deduction for) set-off or counterclaim.

 

(b)                                 Paragraph (a) above shall not affect the
operation of any payment or close-out netting in respect of any amounts owing
under any Hedging Agreement.

 

36.7                        Business Days

 

(a)                                 Any payment under the Finance Documents
which is due to be made on a day that is not a Business Day shall be made on the
next Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).

 

(b)                                 During any extension of the due date for
payment of any principal or an Unpaid Sum under this Agreement interest is
payable on the principal or Unpaid Sum at the rate payable on the original due
date.

 

36.8                        Currency of account

 

(a)                                 Subject to paragraphs (b) and (c) below,
dollars are the currency of account and payment for any sum due from an Obligor
under any Finance Document.

 

(b)                                 Each payment in respect of costs, expenses
or Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(c)                                  Any amount expressed to be payable in a
currency other than dollars shall be paid in that other currency.

 

169

--------------------------------------------------------------------------------


 

36.9                        Change of currency

 

(a)                                 Unless otherwise prohibited by law, if more
than one currency or currency unit are at the same time recognized by the
central bank of any country as the lawful currency of that country, then:

 

(i)            any reference in the Finance Documents to, and any obligations
arising under the Finance Documents in, the currency of that country shall be
translated into, or paid in, the currency or currency unit of that country
designated by the Facility Agent (after consultation with the Borrower); and

 

(ii)           any translation from one currency or currency unit to another
shall be at the official rate of exchange recognized by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Facility Agent (acting reasonably).

 

(b)                                 If a change in any currency of a country
occurs, this Agreement will, to the extent the Facility Agent (acting reasonably
and after consultation with the Borrower) specifies to be necessary, be amended
to comply with any generally accepted conventions and market practice in the
Relevant Interbank Market and otherwise to reflect the change in currency.

 

36.10                 Currency Conversion

 

(a)                                 For the purpose of, or pending any payment
to be made by any Servicing Party under any Finance Document, such Servicing
Party may convert any moneys received or recovered by it from one currency to
another, at a market rate of exchange.

 

(b)                                 The obligations of any Obligor to pay in the
due currency shall only be satisfied to the extent of the amount of the due
currency purchased after deducting the costs of conversion.

 

36.11                 Disruption to Payment Systems etc.

 

If either the Facility Agent determines (in its discretion) that a Disruption
Event has occurred or the Facility Agent is notified by the Borrower that a
Disruption Event has occurred:

 

(a)                                 the Facility Agent may, and shall if
requested to do so by the Borrower, consult with the Borrower with a view to
agreeing with the Borrower such changes to the operation or administration of
the Facility as the Facility Agent may deem necessary in the circumstances;

 

(b)                                 the Facility Agent shall not be obliged to
consult with the Borrower in relation to any changes mentioned in paragraph
(a) above if, in its opinion, it is not practicable to do so in the
circumstances and, in any event, shall have no obligation to agree to such
changes;

 

(c)                                  the Facility Agent may consult with the
Finance Parties in relation to any changes mentioned in paragraph (a) above but
shall not be obliged to do so if, in its opinion, it is not practicable to do so
in the circumstances;

 

(d)                                 any such changes agreed upon by the Facility
Agent and the Borrower shall (whether or not it is finally determined that a
Disruption Event has occurred) be binding upon the Parties  as an amendment to
(or, as the case may be, waiver of) the terms of the Finance Documents
notwithstanding the provisions of Clause 44 (Amendments and Waivers);

 

(e)                                  the Facility Agent shall not be liable for
any damages, costs or losses to any person, any diminution in value or any
liability whatsoever (including, without limitation for negligence, gross
negligence or any other category of liability whatsoever but not including any
claim based on the fraud of the Facility Agent) arising as a result of its
taking, or failing to take, any

 

170

--------------------------------------------------------------------------------


 

actions pursuant to or in connection with this Clause 36.11 (Disruption to
Payment Systems etc.); and

 

(f)                                   the Facility Agent shall notify the
Finance Parties of all changes agreed pursuant to paragraph (d) above.

 

37                                  SET-OFF

 

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents other than a Hedging Agreement (to the extent beneficially
owned by that Finance Party) against any matured obligation owed by that Finance
Party to that Obligor, regardless of the place of payment, booking branch or
currency of either obligation.  If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off.

 

37A                         BAIL-IN

 

37A.1    Contractual recognition of bail-in

 

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the parties to a Finance Document, each
Party acknowledges and accepts that any liability of any party to a Finance
Document under or in connection with the Finance Documents may be subject to
Bail-In Action by the relevant Resolution Authority and acknowledges and accepts
to be bound by the effect of:

 

(a)                                 any Bail-In Action in relation to any such
liability, including (without limitation):

 

(i)            a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability;

 

(ii)           a conversion of all, or part of, any such liability into shares
or other instruments of ownership that may be issued to, or conferred on, it;
and

 

(iii)          a cancellation of any such liability; and

 

(b)                                 a variation of any term of any Finance
Document to the extent necessary to give effect to any Bail-In Action in
relation to any such liability.

 

38                                  NOTICES

 

38.1                        Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

38.2                        Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents are:

 

(a)                                 in the case of the Borrower, the Owner
Guarantors and the Parent Guarantor, that specified in Schedule 1 (The Parties);

 

(b)                                 in the case of each Lender, each Obligor,
that specified in Schedule 1 (The Parties) or, if it becomes a Party after the
date of this Agreement, that notified in writing to the Facility Agent on or
before the date on which it becomes a Party;

 

171

--------------------------------------------------------------------------------


 

(c)                                  in the case of the Facility Agent, that
specified in Schedule 1 (The Parties);

 

(d)                                 in the case of the Security Agent, that
specified in Schedule 1 (The Parties); and

 

(e)                                  in the case of the ECA Agent, that
specified in Schedule 1 (The Parties),

 

or any substitute address, fax number or department or officer as the Party may
notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.

 

38.3                        Delivery

 

(a)                                 Any communication or document made or
delivered by one person to another under or in connection with the Finance
Documents will only be effective:

 

(i)            if by way of fax, when received in legible form; or

 

(ii)           if by way of letter, when it has been left at the relevant
address or five (5) Business Days after being deposited in the post postage
prepaid in an envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 38.2 (Addresses), if addressed to that department
or officer.

 

(b)                                 Any communication or document to be made or
delivered to a Servicing Party will be effective only when actually received by
that Servicing Party and then only if it is expressly marked for the attention
of the department or officer of that Servicing Party specified in Schedule 1
(The Parties) (or any substitute department or officer as that Servicing Party
shall specify for this purpose).

 

(c)                                  All notices from or to an Obligor shall be
sent through the Facility Agent unless otherwise specified in any Finance
Document.

 

(d)                                 Any communication or document made or
delivered to the Borrower in accordance with this Clause will be deemed to have
been made or delivered to each of the Obligors.

 

(e)                                  Any communication or document which becomes
effective, in accordance with paragraphs (a) to (d) above, after 5.00 p.m. in
the place of receipt shall be deemed only to become effective on the following
day.

 

38.4                        Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 38.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.

 

38.5                        Electronic communication

 

(a)                                 Any communication to be made between any two
Parties under or in connection with the Finance Documents may be made by
electronic mail or other electronic means (including, without limitation, by way
of posting to a secure website) if those two Parties:

 

(i)            notify each other in writing of their electronic mail address
and/or any other information required to enable the transmission of information
by that means; and

 

172

--------------------------------------------------------------------------------


 

(ii)           notify each other of any change to their address or any other
such information supplied by them by not less than five Business Days’ notice.

 

(b)                                 Any such electronic communication as
specified in paragraph (a) above to be made between an Obligor and a Finance
Party may only be made in that way to the extent that those two Parties agree
that, unless and until notified to the contrary, this is to be an accepted from
of communication.

 

(c)                                  Any such electronic communication as
specified in paragraph (a) above made between any two Parties will be effective
only when actually received (or made available) in readable form and in the case
of any electronic communication made by a Party to the Facility Agent or the
Security Agent only if it is addressed in such a manner as the Facility Agent or
the Security Agent shall specify for this purpose.

 

(d)                                 Any electronic communication which becomes
effective, in accordance with paragraph (c) above, after 5.00 p.m. in the place
in which the Party to whom the relevant communication is sent or made available
has its address for the purpose of this Agreement shall be deemed only to become
effective on the following day.

 

(e)                                  Any reference in a Finance Document to a
communication being sent or received shall be construed to include that
communication being made available in accordance with this Clause 38.5
(Electronic communication).

 

(f)                                   Each Obligor may satisfy its obligation
under the Finance Documents to which it is a party to deliver any information
via telecopier, email or other electronic means (including by way of the
Facility Agent’s Debtdomain system).  All Lenders confirm that they have
consented to the use of the Facility Agent’s Debtdomain system as an accepted
method of communication under or in connection with the Finance Documents and
agree that Debtdomain system will be the primary method of communication between
the Facility Agent, the ECA Agent and the Lenders.  The Lenders acknowledge that
a communication made via Debtdomain will be effective once the communication is
posted to Debtdomain by the Facility Agent or ECA Agent.

 

38.6                        English language

 

(a)                                 Any notice given under or in connection with
any Finance Document must be in English.

 

(b)                                 All other documents provided under or in
connection with any Finance Document must be:

 

(i)            in English; or

 

(ii)           if not in English, and if so required by the Facility Agent,
accompanied by a certified English translation prepared by a translator approved
by the Facility Agent and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 

38.7                        Hedging Agreement

 

Notwithstanding anything in Clause 1.1 (Definitions), references to the Finance
Documents or a Finance Document in this Clause do not include any Hedging
Agreement entered into by any Obligor with any Hedge Counterparty in connection
with the Facility.

 

173

--------------------------------------------------------------------------------


 

39                                  CALCULATIONS AND CERTIFICATES

 

39.1                        Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

39.2                        Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

39.3                        Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

40                                  PARTIAL INVALIDITY

 

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions
under the law of that jurisdiction nor the legality, validity or enforceability
of such provision under the law of any other jurisdiction will in any way be
affected or impaired.

 

41                                  REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any Finance
Document.  No election to affirm any Finance Document on the part of a Secured
Party shall be effective unless it is in writing.  No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy.  The rights and remedies provided in each
Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.

 

42                                  SETTLEMENT OR DISCHARGE CONDITIONAL

 

Any settlement or discharge under any Finance Document between any Finance Party
and any Obligor shall be conditional upon no security or payment to any Finance
Party by any Obligor or any other person being set aside, adjusted or ordered to
be repaid, whether under any bankruptcy or insolvency law or otherwise.

 

43                                  IRREVOCABLE PAYMENT

 

If the Facility Agent considers that an amount paid or discharged by, or on
behalf of, an Obligor or by any other person in purported payment or discharge
of an obligation of that Obligor to a Finance Party under the Finance Documents
is capable of being avoided or otherwise set aside on the bankruptcy,
liquidation or administration of that Obligor or otherwise, then that amount
shall not be considered to have been unconditionally and irrevocably paid or
discharged for the purposes of the Finance Documents.

 

174

--------------------------------------------------------------------------------


 

44                                  AMENDMENTS AND WAIVERS

 

44.1                        Required consents

 

Neither this Agreement nor any other Finance Documents nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Obligors
party thereto and the Required Lenders, provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than a
Defaulting Lender) (with obligations incurred hereunder being directly affected
in the case of following paragraphs (i) to (iii)) and, in the case of the
following paragraph (vii), to the extent that any such Lender would be required
to make an Advance in excess of its pro rata portion provided for in this
Agreement or would receive a payment or prepayment of the Loan that (in any
case) is less than its pro rata portion provided for in this Agreement, in each
case, as a result of any such amendment, modification or waiver referred to in
the following clause (vii)):

 

(i)            extend the final scheduled maturity of the Loan, extend the
timing for or reduce the principal amount of any Repayment Date, or reduce the
rate or extend the time of payment of fees or interest on the Loan, or reduce
the principal amount thereof (except to the extent repaid in cash);

 

(ii)           release any of the Security Assets (except as expressly provided
otherwise in the Finance Documents) under the Security Documents;

 

(iii)          amend, modify or waive any provision of this Clause 44
(Amendments and Waivers) or amend Clauses 2.2 (Finance Parties’ rights and
obligations), 3 (Purpose), 7.2 (Change of control), 7.7 (Termination etc. of
Sinosure Insurance Policies) or 18.10 (Use of proceeds; Margin regulations) or
18.17 (Sanctions) or 21.9 (Use of proceeds; Margin regulations) or 21.16
(Sanctions) or 28 (Changes to the Lenders);

 

(iv)          an increase in any Commitment or the Total Commitments, an
extension of any Availability Period or any requirement that a cancellation of
Commitments reduces the Commitments ratably under the Facility;

 

(v)           reduce the percentage specified in the definition of Required
Lenders or otherwise amend or modify the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Loan are included on the date of this Agreement),

 

(vi)          consent to the assignment or transfer by any Obligor of any of its
respective rights and obligations under this Agreement,

 

(vii)         amend, modify or waive any provision in this Agreement to the
extent providing for payments or prepayments of Loan to be applied pro rata
among the Lenders entitled to such payments or prepayments of the Loan, or

 

(viii)        release any Guarantor from any guarantee to the extent same owns a
Ship (other than as provided in this Agreement), provided, further, that no such
change, waiver, discharge or termination shall (A) without the consent of the
Facility Agent, amend, modify or waive any provision of Clause 30 (The Facility
Agent and the Mandated Lead Arrangers) as same applies to the Facility Agent or
any other provision as same relates to the rights or obligations of the Facility
Agent, or (B) without the consent of the Security Agent, amend, modify or waive
any provision relating to the rights or obligations of the Security Agent.

 

175

--------------------------------------------------------------------------------


 

44.2                        Non-Consenting Lender

 

If, in connection with any proposed change, waiver, discharge or termination to
any of the provisions of this Agreement as contemplated by paragraphs
(i) through (viii), inclusive, of Clause 44.1 (Required Consents), the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required (any such Lender, a “Non-Consenting Lender”)
is not obtained, then the Borrower shall have the right, so long as all
Non-Consenting Lenders whose individual consent is required are treated as
described in either paragraphs (a) or (b) below, to:

 

(a)                                 replace each such Non-Consenting Lender with
one or more Replacement Lenders pursuant to Clause 7.8 (Right of replacement and
repayment and cancellation in relation to a single Lender) so long as at the
time of such replacement, each such Replacement Lender consents to the proposed 
change, waiver, discharge or termination; or

 

(b)                                 repay the outstanding Loan of such
Non-Consenting Lender which gave rise to the need to obtain such Non-Consenting
Lender’s consent, in accordance with Clause 44.1 (Required consents)

 

provided that, unless the Vessel Loans that are repaid pursuant to preceding
paragraph (b) are immediately replaced in full at such time through the addition
of new Lenders or the increase of the outstanding Vessel Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding paragraph (b), the Required Lenders
(determined before giving effect to the proposed action) shall specifically
consent thereto, provided, further, that in any event the Borrower shall not
have the right to replace a Lender or repay such Lender’s Vessel Loan solely as
a result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to Clause 44.1
(Required consents).

 

44.3                        Other exceptions

 

(a)                                 An amendment or waiver which relates to the
rights or obligations of a Servicing Party or the a Mandated Lead Arranger (each
in their capacity as such) may not be effected without the consent of that
Servicing Party or that Mandated Lead Arranger, as the case may be.

 

(b)                                 The Borrower and the Facility Agent, the
Mandated Lead Arrangers, the ECA Agent, CEXIM or the Security Agent, as
applicable, may amend or waive a term of a Fee Letter to which they are party.

 

(c)                                  An amendment or waiver which relates to the
rights or obligations of a Hedge Counterparty (in its capacity as such) may not
be effected without the consent of that Hedge Counterparty.

 

44.4                        Rights of a Defaulting Lender

 

Notwithstanding anything to the contrary herein, any Lender that is a Defaulting
Lender shall not have any right to approve or disapprove of any amendment,
waiver or consent hereunder; provided that, except as otherwise provided in
Clause 15.3 (Defaulting Lender), (i) the Commitments of such Defaulting Lender
may not be increased or extended without the consent of such Defaulting Lender,
and (ii) no payment to such Defaulting Lender shall be decreased or postponed
without the consent of such Defaulting Lender.

 

45                                  CONFIDENTIAL INFORMATION

 

45.1                        Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 45.2
(Disclosure of Confidential

 

176

--------------------------------------------------------------------------------


 

Information) and Clause 45.3 (Disclosure to numbering service providers) and to
ensure that all Confidential Information is protected with security measures and
a degree of care that would apply to its own confidential information.

 

45.2                        Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)                                 to any of its Affiliates and Related Funds
and any of its or their officers, directors, employees, professional advisers,
auditors, partners and Representatives such Confidential Information as that
Finance Party shall consider appropriate if any person to whom the Confidential
Information is to be given pursuant to this paragraph (a) is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;

 

(b)                                 to any person:

 

(i)            to (or through) whom it assigns or transfers (or may potentially
assign or transfer) all or any of its rights and/or obligations under one or
more Finance Documents or which succeeds (or which may potentially succeed) it
as Facility Agent or Security Agent and, in each case, to any of that person’s
Affiliates, Related Funds, Representatives and professional advisers;

 

(ii)           with (or through) whom it enters into (or may potentially enter
into), whether directly or indirectly, any sub-participation in relation to, or
any other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

(iii)          appointed by any Finance Party or by a person to whom
sub-paragraph (i) or (ii) of paragraph (b) above applies to receive
communications, notices, information or documents delivered pursuant to the
Finance Documents on its behalf (including, without limitation, any person
appointed under paragraph (c) of Clause 30.15 (Relationship with the other
Finance Parties));

 

(iv)          who invests in or otherwise finances (or may potentially invest in
or otherwise finance), directly or indirectly, any transaction referred to in
sub-paragraph (i) or (ii) of paragraph (b) above;

 

(v)           to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation;

 

(vi)          to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitrations, administrative or
other investigations, proceedings or disputes;

 

(vii)         to whom or for whose benefit that Finance Party charges, assigns
or otherwise creates Security (or may do so) pursuant to Clause 28.8 (Security
over Lenders’ rights);

 

177

--------------------------------------------------------------------------------


 

(viii)        who is a Party, a member of the Group or any related entity of a
Transaction Obligor;

 

(ix)          as a result of the registration of any Finance Document as
contemplated by any Finance Document or any legal opinion obtained in connection
with any Finance Document; or

 

(x)           with the consent of the Parent Guarantor;

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(A)                               in relation to sub-paragraphs (i), (ii) and
(iii) of paragraph (b) above, the person to whom the Confidential Information is
to be given has entered into a Confidentiality Undertaking except that there
shall be no requirement for a Confidentiality Undertaking if the recipient is a
professional adviser and is subject to professional obligations to maintain the
confidentiality of the Confidential Information;

 

(B)                               in relation to sub-paragraph (iv) of paragraph
(b) above, the person to whom the Confidential Information is to be given has
entered into a Confidentiality Undertaking or is otherwise bound by requirements
of confidentiality in relation to the Confidential Information they receive and
is informed that some or all of such Confidential Information may be
price-sensitive information;

 

(C)                               in relation to sub-paragraphs (v), (vi) and
(vii) of paragraph (b) above, the person to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no requirement to so inform if, in the opinion of that Finance Party,
it is not practicable so to do in the circumstances;

 

(c)                                  to any person appointed by that Finance
Party or by a person to whom sub-paragraph (i) or (ii) of paragraph (b) above
applies to provide administration or settlement services in respect of one or
more of the Finance Documents including without limitation, in relation to the
trading of participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this paragraph (c) if the service
provider to whom the Confidential Information is to be given has entered in to a
confidentiality agreement in such form as may be agreed between the Borrower and
the relevant Finance Party;

 

(d)                                 to any Rating Agency (including its
professional advisers) such Confidential Information as may be required to be
disclosed to enable such Rating Agency to carry out its normal rating activities
in relation to the Finance Documents and/or the Transaction Obligors if the
Rating Agency to whom the Confidential Information is to be given is informed of
its confidential nature and that some or all of such Confidential Information
may be price-sensitive information; and

 

(e)                                  to Sinosure.

 

178

--------------------------------------------------------------------------------


 

45.3                        Disclosure to numbering service providers

 

(a)                                 Any Finance Party may disclose to any
national or international numbering service provider appointed by that Finance
Party to provide identification numbering services in respect of this Agreement,
the Facility and/or one or more Obligors the following information:

 

(i)            names of Obligors;

 

(ii)           country of domicile of Obligors;

 

(iii)          place of incorporation/formation of Obligors;

 

(iv)          date of this Agreement;

 

(v)           Clause 47 (Governing Law);

 

(vi)          the names of the Facility Agent, the Security Agent and the
Mandated Lead Arrangers;

 

(vii)         date of each amendment and restatement of this Agreement;

 

(viii)        amount of Total Commitments;

 

(ix)          currency of the Facility;

 

(x)           type of Facility;

 

(xi)          ranking of Facility;

 

(xii)         a Termination Date;

 

(xiii)        changes to any of the information previously supplied pursuant to
sub-paragraphs (i) to (xii) above; and

 

(xiv)        such other information agreed between such Finance Party and the
Borrower,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)                                 The Parties acknowledge and agree that each
identification number assigned to this Agreement, the Facility and/or one or
more Obligors by a numbering service provider and the information associated
with each such number may be disclosed to users of its services in accordance
with the standard terms and conditions of that numbering service provider.

 

(c)                                  Each Obligor represents that none of the
information set out in sub-paragraphs (i) to (xiv) of paragraph (a) above is,
nor will at any time be, unpublished price-sensitive information.

 

45.4                        Entire agreement

 

This Clause 45 (Confidential Information) constitutes the entire agreement
between the Parties in relation to the obligations of the Finance Parties under
the Finance Documents regarding Confidential Information and supersedes any
previous agreement, whether express or implied, regarding Confidential
Information.

 

45.5                        Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated

 

179

--------------------------------------------------------------------------------


 

or prohibited by applicable legislation including securities law relating to
insider dealing and market abuse and each of the Finance Parties undertakes not
to use any Confidential Information for any unlawful purpose.

 

45.6                        Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:

 

(a)                                 of the circumstances of any disclosure of
Confidential Information made pursuant to sub-paragraph (v) of paragraph (b) of
Clause 45.2 (Disclosure of Confidential Information) except where such
disclosure is made to any of the persons referred to in that paragraph during
the ordinary course of its supervisory or regulatory function; and

 

(b)                                 upon becoming aware that Confidential
Information has been disclosed in breach of this Clause 45 (Confidential
Information).

 

45.7                        [Intentionally left blank]

 

46                                  COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

180

--------------------------------------------------------------------------------


 

SECTION 12

 

GOVERNING LAW AND ENFORCEMENT

 

47                                  GOVERNING LAW

 

This Agreement and the other Finance Documents (except as otherwise provided in
a Finance Document) and any non-contractual obligations arising out of or in
connection with them are governed by English law.

 

48                                  ENFORCEMENT

 

48.1                        Jurisdiction

 

(a)                                 The courts of England have non-exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement or any other Finance Documents to which the Obligor is a party
(including a dispute regarding the existence, validity or termination of this
Agreement or such Finance Document or any non-contractual obligation arising out
of or in connection with this Agreement or such Finance Document) (a “Dispute”).

 

(b)                                 The Obligors accept that the courts of
England are the most appropriate and convenient courts to settle Disputes and
accordingly no Obligor will argue to the contrary.

 

(c)                                  This Clause 48.1 (Jurisdiction) is for the
benefit of the Secured Parties only.  As a result, no Secured Party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Secured Parties may take
concurrent proceedings in any number of jurisdictions.

 

48.2                        Service of process

 

(a)                                 Without prejudice to any other mode of
service allowed under any relevant law, each Obligor (other than an Obligor
incorporated in England and Wales):

 

(i)            irrevocably appoints Cheesewrights as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Finance Document; and

 

(ii)           agrees that failure by a process agent to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.

 

(b)                                 If any person appointed as an agent for
service of process is unable for any reason to act as agent for service of
process, the Borrower (on behalf of all the Obligors) must immediately (and in
any event within five (5) days of such event taking place) appoint another agent
on terms acceptable to the Facility Agent.  Failing this, the Facility Agent may
appoint another agent for this purpose.

 

49                                  PATRIOT ACT NOTICE

 

49.1                        PATRIOT Act notice

 

Each of the Secured Parties hereby notifies the Obligors that pursuant to the
requirements of the PATRIOT Act and the policies and practices of the Secured
Parties, each of the Secured Parties is required to obtain, verify and record
certain information and documentation that identifies each Obligor, which
information includes the name and address of each Obligor and such other
information that will allow each of the Secured Parties to identify each Obligor
in accordance with the PATRIOT Act.

 

181

--------------------------------------------------------------------------------


 

EXECUTION PAGES

 

WHEREFORE, the Parties have caused this Facility Agreement executed on 1
December 2015 and dated as of 30 November 2015, as supplemented by a
supplemental agreement dated 28 December 2015 and as amended and restated by an
Amending and Restating Deed to be executed on                                   
2016.

 

182

--------------------------------------------------------------------------------


 

GENER8 MARITIME SUBSIDIARY VII INC., as Borrower

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

GENER8 MARITIME, INC., as Parent Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

GENER8 STRENGTH LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

GENER8 SUPREME LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

GENER8 SUCCESS LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

183

--------------------------------------------------------------------------------


 

GENER8 ANDRIOTIS LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

GENER8 CHIOTIS LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

GENER8 MILTIADES LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

184

--------------------------------------------------------------------------------


 

CITIBANK, N.A., as Global Co-ordinator

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Global Co-ordinator

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Name:

 

Title:

 

 

185

--------------------------------------------------------------------------------


 

CITIBANK, N.A., as Bookrunner

 

 

 

 

 

 

 

Name:

 

Title:

 

 

186

--------------------------------------------------------------------------------


 

CITIBANK, N.A., as Mandated Lead Arranger

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

THE EXPORT-IMPORT BANK OF CHINA, as Mandated Lead Arranger

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH, as Mandated Lead Arranger

 

 

 

 

 

 

 

Name:

 

Title:

 

 

187

--------------------------------------------------------------------------------


 

CITIBANK, N.A., LONDON BRANCH, as Original Lender

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

THE EXPORT-IMPORT BANK OF CHINA, as Original Lender

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH, as Original Lender

 

 

 

 

 

 

 

Name:

 

Title:

 

 

188

--------------------------------------------------------------------------------


 

CITIBANK, N.A., LONDON BRANCH, as Hedge Counterparty

 

 

 

 

 

 

 

Name:

 

Title:

 

 

189

--------------------------------------------------------------------------------


 

CITIBANK, N.A., LONDON BRANCH, as ECA Co-ordinator and ECA Agent

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Facility Agent

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Security Agent

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Name:

 

Title:

 

 

190

--------------------------------------------------------------------------------


 

SCHEDULE 1
THE PARTIES

 

PART A

 

THE OBLIGORS

 

Name of Borrower

 

Place of Incorporation
or Formation

 

Registration number
(or equivalent, if any)

 

Address for Communication

 

 

 

 

 

 

 

GENER8 MARITIME SUBSIDIARY VII INC.

 

REPUBLIC OF MARSHALL
ISLANDS

 

78649

 

299 PARK AVENUE,
2nd Floor
NEW YORK, NY 10171-0002
Attn: Chief Financial Officer
Telephone: (212) 763-5600
Facsimile: (212) 763-5608
E-mail: finance@gener8maritime.com



With a copy to:



Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attention: Kenneth Chin, Esq.



Telephone: +1 212 715 9100
Facsimile: +1 212 715 8000

 

Name of Parent
Guarantor

 

Place of Incorporation
or Formation

 

Registration number
(or equivalent, if any)

 

Address for Communication

 

 

 

 

 

 

 

GENER8 MARITIME INC.

 

REPUBLIC OF MARSHALL
ISLANDS

 

31343

 

299 PARK AVENUE,
2nd Floor

NEW YORK, NY 10171-0002

Attn: Chief Financial Officer

Telephone: (212) 763-5600

Facsimile: (212) 763-5608

E-mail: finance@gener8maritime.com

 

With a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Kenneth Chin, Esq.

 

Telephone: +1 212 715 9100

Facsimile: +1 212 715 8000

 

191

--------------------------------------------------------------------------------


 

Name of Owner
Guarantor / Hedge
Guarantor

 

Place of Incorporation
or Formation

 

Registration number
(or equivalent, if any)

 

Address for Communication

 

 

 

 

 

 

 

GENER8 STRENGTH LLC

GENER8 SUPREME LLC

GENER8 SUCCESS LLC

GENER8 ANDRIOTIS LLC

GENER8 CHIOTIS LLC

GENER8 MILTIADES LLC

 

 

REPUBLIC OF MARSHALL
ISLANDS

 

963430

963435

963434

963431

963432

963433

 

 

299 PARK AVENUE,
2nd Floor

NEW YORK, NY 10171-0002

Attn: Chief Financial Officer

Telephone: (212) 763-5600

Facsimile: (212) 763-5608

E-mail: finance@gener8maritime.com

 

With a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Kenneth Chin, Esq.

 

Telephone: +1 212 715 9100

Facsimile: +1 212 715 8000

 

192

--------------------------------------------------------------------------------


 

PART B

 

THE ORIGINAL LENDERS

 

Name of Commercial Lender

 

Address for Communication

 

 

 

CITIBANK, N.A., LONDON BRANCH

 

Citibank N.A., London Branch,
Citigroup Centre, Canada Square,
London, E14 5LB
c/o Citibank International Limited,
Poland Branch
7/9 Traugutta str., 1st Floor
00-985 Warsaw, Poland
Attention: Loan Operations Department
(Kara Catt / Romina Coates — EAF Middle Office)
Telephone: +44 207986 4881
Facsimile: +44 207 655 2380
E-mail: cibuk.loans@citi.com



With a copy to:



388 Greenwich Street,
New York, NY, 10013
Attention: Meghan O’Connor
Telephone: +1 212 816 8557
Facsimile: N/A
E-mail: meghan.oconnor@citi.com

 

 

 

THE EXPORT-IMPORT BANK OF CHINA

 

No.30 Fu Xing Men Nei St., Xicheng District
Beijing, China100031
Attention: Transport Finance Department(Jenny Mi/ Wei Zhenyu)
Telephone: +86 10 83578412/83579512
Facsimile: +86 10 83578428/9
Email: mijie@eximbank.gov.cn/
weizhenyu@eximbank.gov.cn

 

 

 

BANK OF CHINA, NEW YORK BRANCH

 

Bank of China, New York Branch
410 Madison Avenue
New York, NY 10017
Attention: Operation Service Department

(Ms. Wenzhen Zhang)

Telephone: +1 646 231 3143
Facsimile: +1 212 371 4185
E-mail: synloanadmin.nyb@bocusa.com

wzhang@bocusa.com

 

193

--------------------------------------------------------------------------------


 

PART C

 

HEDGE COUNTERPARTIES

 

Name of Hedge Counterparties

 

Address for Communication

 

 

 

CITIBANK, N.A., LONDON BRANCH

 

Citibank N.A., London Branch,

Citigroup Centre, Canada Square,

London, E14 5LB

c/o Citibank International Limited,

Poland Branch

7/9 Traugutta str., 1st Floor

00-985 Warsaw, Poland

Attention: Loan Operations Department

(Kara Catt / Romina Coates – EAF Middle Office)

Telephone: +44 207986 4881

Facsimile:  +44 207 655 2380

E-mail: cibuk.loans@citi.com

 

With a copy to:

 

388 Greenwich Street,

New York, NY, 10013

Attention: Meghan O’Connor

Telephone: +1 212 816 8557

Facsimile: N/A

E-mail:  meghan.oconnor@citi.com

 

194

--------------------------------------------------------------------------------


 

PART D

 

THE SERVICING PARTIES

 

Name of Facility Agent

 

Address for Communication

 

 

 

NORDEA BANK FINLAND PLC,
NEW YORK BRANCH

 

1211 Avenue of the Americas,

23rd Floor,

New York, NY 10036
Attn:  Shipping Offshore and Oil Services

 

Telephone:  +1 212 318 9636
Facsimile:   +1 212 421 4420
E-mail: dlny-ny-cadloan@nordea.com


with a copy to:

 

Essendropsgate 7
P.O. Box 1166 Sentrum
NO-0107 Oslo, Norway

 

Facsimile: +47 22 48 66 78
E-mail: agency.soosid@nordea.com

 

Name of Security Agent

 

Address for Communication

 

 

 

NORDEA BANK FINLAND PLC,
NEW YORK BRANCH

 

1211 Avenue of the Americas,

23rd Floor,

New York, NY 10036
Attn:  Shipping Offshore and Oil Services

 

Telephone:  +1 212 318 9636
Facsimile:   +1 212 421 4420
E-mail: dlny-ny-cadloan@nordea.com


with a copy to:

 

Essendropsgate 7
P.O. Box 1166 Sentrum
NO-0107 Oslo, Norway

 

Facsimile: +47 22 48 66 78
E-mail: agency.soosid@nordea.com

 

Name of ECA Agent

 

Address for Communication

 

 

 

CITIBANK, N.A.,
LONDON BRANCH

 

Citibank N.A., London Branch

c/o Citibank International Limited,
Poland Branch

7/9 Traugutta str., 1st Floor

00-985 Warsaw, Poland

Attention: Loan Operations Department

(Kara Catt/ Romina Coates — EAF Middle Office)

 

195

--------------------------------------------------------------------------------


 

 

 

Facsimile:  +44 207 655 2380

Telephone: +44 207986 4881

E-mail: cibuk.loans@citi.com

 

196

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONDITIONS PRECEDENT

 

PART A

 

CONDITIONS PRECEDENT TO INITIAL UTILISATION REQUEST

 

1                                         Obligors

 

1.1                               A copy of the Constitutional Documents of each
Obligor.

 

1.2                               A copy of a resolution of the board of
directors (or equivalent) of each Obligor:

 

(a)                                 approving the terms of, and the transactions
contemplated by, the Finance Documents to which it is a party and resolving that
it execute the Finance Documents to which it is a party;

 

(b)                                 authorizing a specified person or persons to
execute the Finance Documents to which it is a party on its behalf; and

 

(c)                                  authorizing a specified person or persons,
on its behalf, to sign and/or dispatch all documents and notices (including, if
relevant, a Utilisation Request) to be signed and/or dispatched by it under, or
in connection with, the Finance Documents to which it is a party.

 

1.3                               A specimen of the signature of each person
authorized by the resolution referred to in paragraph 1.2 above.

 

1.4                               A copy of a resolution signed by the holder of
the issued shares in each of the Owner Guarantors, approving the terms of, and
the transactions contemplated by, the Finance Documents to which that Owner
Guarantor is a party.

 

1.5                               A certificate of an authorized signatory of
the relevant Obligor certifying that each copy (but not an original) document
relating to it specified in paragraphs 1 and 2 this Part A of Schedule 2
(Conditions Precedent) and every other copy document (but not an original)
delivered by it under this Schedule, is correct, complete and in full force and
effect as at a date no earlier than the date of this Agreement.

 

2                                         Shipbuilding Contracts and other
Documents

 

2.1                               Copies of the Shipbuilding Contracts (which
shall for the avoidance of doubt, include the Intercompany Ship Delivery
Agreement) and the Merger Agreement and of all documents signed or issued by an
Obligor or its Affiliate or the Seller (or any of them) under or in connection
with it.

 

3                                         Finance Documents

 

3.1                               A duly executed copy of any Finance Document
not otherwise referred to in this Schedule 2 (Conditions Precedent).

 

3.2                               A duly executed copy of any other document
required to be delivered by each Finance Document if not otherwise referred to
this Schedule 2 (Conditions Precedent).

 

197

--------------------------------------------------------------------------------


 

4                                         Security

 

4.1                               A duly executed copy of the Account Security
in relation to each Account and of the Shares Security in respect of the
Borrower and each Owner Guarantor (and of each document to be delivered under
each of them).

 

4.2                               If applicable, a duly executed copy of each
Assignment of Hedging Agreement in respect of the Borrower or the Parent
Guarantor (as the case may be) (and of each document to be delivered under each
of them).

 

4.3                               Documentary evidence that the Security
intended to be created on or prior to the date of the first Utilisation Request
by each of the Finance Documents has been duly perfected under applicable law.

 

5                                         Legal opinions

 

5.1                               A legal opinion of Watson Farley & Williams
which shall be addressed to the Facility Agent, the Security Agent, the Lenders
and Sinosure on such matters concerning English laws.

 

5.2                               A legal opinion of Watson Farley & Williams
LLP which shall be addressed to the Facility Agent, the Security Agent, the
Lenders and Sinosure on such matters concerning the laws of the Marshall
Islands.

 

5.3                               A legal opinion of Global Law Office which
shall be addressed to the Facility Agent from lawyers (either issued or in a
form acceptable to the Facility Agent) on such matters concerning the laws of
the PRC in respect of Sinosure and/or the Sinosure Insurance Policies.

 

5.4                               Favourable legal opinions by lawyers appointed
by the Facility Agent on such matters concerning the laws of such relevant
jurisdictions as the Facility Agent may require, substantially in the form
distributed to the Original Lenders before signing this Agreement.

 

6                                         Other documents and evidence

 

6.1                               The Original Financial Statements of the
Parent Guarantor.

 

6.2                               Evidence that the fees, costs and expenses
then due from the Borrower pursuant to Clause 11 (Fees and Sinosure Premium) and
Clause 16 (Costs and Expenses) have been paid or will be paid by the first
Utilisation Date.

 

6.3                               Such evidence as the Facility Agent and
Sinosure may require for the Finance Parties to be able to satisfy each of their
“know your customer” or similar identification procedures in relation to the
transactions contemplated by the Finance Documents.

 

6.4                               A copy of Sinosure’s written approval notice
in respect of the transactions contemplated by the Finance Documents, in form
and substance satisfactory to the Lenders and CEXIM.

 

6.5                               Evidence that any process agent referred to in
Clause 48.2 (Service of process) has accepted its appointment.

 

6.6                               Evidence of written support by the competent
Chinese Embassy and China Chamber of Commerce for Import and Export of Machinery
and Electronic Products (CCCME) for the export of the Ships by the relevant
Seller.

 

198

--------------------------------------------------------------------------------


 

PART B

 

CONDITIONS PRECEDENT TO UTILISATION —  ADVANCE

 

In this Part:

 

“Relevant Advance” means the Advance for which a drawing has been requested
under the relevant Utilisation Request.

 

“Relevant Ship” means the Ship to which the proposed Advance relates.

 

“Relevant Owner Guarantor” means the Owner Guarantor owning the Relevant Ship.

 

1                                         Borrower and Relevant Owner Guarantor

 

A certificate of an authorized signatory of the Borrower and the Relevant Owner
Guarantor certifying that each copy document which it is required to provide
under this Part B of Schedule 2 (Conditions Precedent) is correct, complete and
in full force and effect as at the Utilisation Date for the Relevant Advance
(and in particular, that there are no further amendments and/or supplements to
the Shipbuilding Contract other than those previously provided to the Facility
Agent pursuant to Part A of this Schedule 2 (Conditions Precedent) or pursuant
to Part B of this Schedule 2 (Conditions Precedent)).

 

2                                         Finance Documents

 

2.1                               A duly executed copy of each Security Document
(other than the Mortgage and the relevant Manager’s Undertakings) if not
previously provided pursuant to Part A of this Schedule 2 (Conditions
Precedent).

 

2.2                               A duly executed copy of any other document
required to be delivered by each Finance Document if not previously provided
pursuant to Part A of this Schedule 2 (Conditions Precedent).

 

3                                         Ship and other security

 

3.1                               Such documentary evidence as the Facility
Agent and its legal advisers may require in relation to the due authorization
and execution of the relevant Shipbuilding Contracts by each of the parties
thereto.

 

3.2                               Such documentary evidence as the Facility
Agent and its legal advisers may require in relation to evidencing that the
relevant Owner Guarantor is the buyer (and shall be the legal and beneficial
owner) of the Relevant Ship.

 

3.3                               A duly executed original of the Mortgage in
respect of the relevant Ship and of each document to be delivered under or
pursuant thereto together with documentary evidence that the Mortgage in respect
of the Relevant Ship has been duly registered as a valid first preferred or
first priority ship mortgage in accordance with the laws of the jurisdiction of
its Approved Flag.

 

3.4                               Documentary evidence that the Relevant Ship:

 

(a)                                 has been unconditionally delivered by the
relevant Seller to, and accepted by, the Relevant Owner Guarantor under the
Shipbuilding Contract relating to the Relevant Ship and that the full purchase
price payable and all other sums due to such Seller under the said Shipbuilding
Contract, other than the sums to be financed pursuant to the Utilisation of the
Delivery

 

199

--------------------------------------------------------------------------------


 

Advance, have been, or upon the Utilisation of the Delivery Advance, will be,
paid to such Seller;

 

(b)                                 is definitively and if applicable,
permanently registered in the name of the Relevant Owner Guarantor under the
Approved Flag;

 

(c)                                  is in the absolute and unencumbered
ownership of the Relevant Owner Guarantor save as contemplated by the Finance
Documents;

 

(d)                                 maintains the Approved Classification with
the Approved Classification Society free of all overdue recommendations and
conditions of the Approved Classification Society; and

 

(e)                                  is insured in accordance with the
provisions of this Agreement and all requirements in this Agreement in respect
of insurances have been complied with.

 

3.5                               Documents establishing that the Relevant Ship
will, as from the Utilisation Date of the Relevant Advance, be managed
commercially by its Approved Commercial Manager and managed technically by its
Approved Technical Manager on terms acceptable to the Facility Agent acting with
the authorization of all of the Lenders together with:

 

(a)                                 to the extent commercially practicable, a
Manager’s Undertaking for each of the Approved Managers for the Relevant Ship;
and

 

(b)                                 copies of the relevant Pool Agreement (if
applicable and including all relevant novations, amendments, supplements
thereto), the relevant Approved Technical Manager’s Document of Compliance and
of the Relevant Ship’s Safety Management Certificate (together with any other
details of the applicable Safety Management System which the Facility Agent
requires) and of any other documents required under the ISM Code and the ISPS
Code in relation to the Relevant Ship including without limitation an ISSC.

 

3.6                               An opinion from an independent insurance
consultant acceptable to the Facility Agent on such matters relating to the
Insurances as the Facility Agent may reasonably require.

 

3.7                               Two Appraisals of the Relevant Ship stated to
be for the purposes of this Agreement and dated not earlier than 14 Business
Days before the Utilisation Date, evidencing the Fair Market Value of the
Relevant Ship.

 

3.8                               Copy of any Charter to which the Relevant Ship
is subject (including without limitation, any charter pursuant to the relevant
Pool Agreement (if any).

 

3.9                               The Relevant Ship’s INMARSAT number (or
equivalent).

 

4                                         Legal opinions

 

Legal opinions of the legal advisers to the Facility Agent in the jurisdiction
of the Approved Flag of the Relevant Ship, the Republic of the Marshall Islands,
the PRC and such other relevant jurisdictions as the Facility Agent may require.

 

5                                         Other documents and evidence

 

5.1                               Evidence that the fees, costs and expenses
then due from Borrower pursuant to Clause 11 (Fees) and Clause 16 (Costs and
Expenses) have been paid or will be paid by the Utilisation Date for the
Delivery Advance.

 

200

--------------------------------------------------------------------------------


 

5.2                               Evidence satisfactory to the Facility Agent
that the Parent Guarantor and/or one or more of its Subsidiaries has made
payment, or has procured the payment:

 

(a)                                 to the Seller, of the difference between
(i) the Contract Price payable under the Shipbuilding Contract relating to the
Relevant Ship and (ii) the sums to be financed pursuant to the Utilisation of
the relevant Advance, to the Seller; and

 

(b)                                 to the Debt Service Reserve Account, an
amount equal to the aggregate of:

 

(i)                                     the first Repayment Instalment and the
amount of interest payable on the first due date for payment of interest
relating to the Vessel Loan relating to the Relevant Advance; and

 

(ii)                                  the next Repayment Instalment and amount
of interest payment on the next due date for payment of interest in respect of
each utilised Vessel Loan,

 

provided that payment of such amounts may, if requested by the Borrower, be
financed by the proceeds of the Relevant Advance in accordance with and upon
fulfilment of the conditions set out in Clause 3.1(c) (Purpose).

 

5.3                               Evidence satisfactory to the ECA Agent that
the relevant Sinosure Premium payable by the Borrower for the Relevant Advance,
have been paid or will be paid by the Utilisation Date of the Relevant Advance.

 

5.4                               Evidence satisfactory to the Facility Agent
that the Relevant Owner Guarantor is or will be the legal and beneficial owner
of the Relevant Ship pursuant to its Shipbuilding Contract by the Utilisation
Date of the Relevant Advance.

 

5.5                               Certified copies of the duly executed Sinosure
Insurance Policy relating to the Relevant Ship together with such documentary
evidence as the ECA Agent and its legal advisers may require in relation to the
due authorisation and execution by Sinosure of such Sinosure Insurance Policy.

 

5.6                               Confirmation from the ECA Agent that it has
not been notified by Sinosure of cancellation of any existing Sinosure Insurance
Policy in relation to any Ship.

 

5.7                               A certified English translation in respect of
any other documents referred to above as may be required by the Facility Agent.

 

201

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

UTILISATION REQUEST

 

From:               GENER8 MARITIME SUBSIDIARY VII INC.

 

To:                             NORDEA BANK FINLAND PLC, NEW YORK BRANCH as
Facility Agent

 

Dated:           [·]

 

Dear Sirs

 

GENER8 MARITIME SUBSIDIARY VII INC.  — Facility Agreement dated [·]
(the “Agreement”)

 

1                                         We refer to the Agreement.  This is a
Utilisation Request.  Terms defined in the Agreement have the same meaning in
this Utilisation Request unless given a different meaning in this Utilisation
Request.

 

2                                         We wish to borrow the Advance under
Vessel Loan relating to Ship [·] on the following terms:

 

Proposed Utilisation Date:

[·] (or, if that is not a Business Day, the next Business Day)

 

 

Amount:

[·] or, if less, the Available Commitment of all Lenders in relation to such
Vessel Loan

 

 

Interest Period:

[·]

 

3                                         We confirm that each condition
specified in Clause 4.1 (Initial conditions precedent) and Clause 4.2 (Further
conditions precedent) of this Agreement as they relate to the Advance to which
this Utilisation Request refers is satisfied on the date of this Utilisation
Request.

 

4                                         The proceeds of this Advance should be
credited to: [account].

 

5                                         This Utilisation Request is
irrevocable.

 

Yours faithfully

 

 

 

 

 

[·]

 

authorized signatory for

 

GENER8 MARITIME SUBSIDIARY VII INC.

 

 

202

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

COMMITMENTS

 

 

 

LENDER

 

COMMITMENT ($)

 

Ship A

 

Citibank, N.A., London Branch (“Citibank”)

 

6,696,202.50

 

 

 

The Export-Import Bank of China (“CEXIM”)

 

33,481,012.50

 

 

 

Bank of China, New York Branch (“BOC”)

 

26,784,810.00

 

 

 

 

 

 

 

TOTAL COMMITMENT FOR SHIP A ($)

 

 

 

66,962,025.00

 

 

 

 

 

 

 

Ship B

 

Citibank

 

6,696,202.50

 

 

 

CEXIM

 

33,481,012.50

 

 

 

BOC

 

26,784,810.00

 

 

 

 

 

 

 

TOTAL COMMITMENT FOR SHIP B ($)

 

 

 

66,962,025.00

 

 

 

 

 

 

 

Ship C

 

Citibank

 

6,282,586.13

 

 

 

CEXIM

 

31,412,930.62

 

 

 

BOC

 

25,130,344.50

 

 

 

 

 

 

 

TOTAL COMMITMENT FOR SHIP C ($)

 

 

 

62,825,861.25

 

 

203

--------------------------------------------------------------------------------


 

 

 

LENDER

 

COMMITMENT ($)

 

Ship D

 

Citibank

 

6,282,586.13

 

 

 

CEXIM

 

31,412,930.62

 

 

 

BOC

 

25,130,344.50

 

 

 

 

 

 

 

TOTAL COMMITMENT FOR SHIP D ($)

 

 

 

62,825,861.25

 

 

 

 

 

 

 

Ship E

 

Citibank

 

6,282,586.13

 

 

 

CEXIM

 

31,412,930.62

 

 

 

BOC

 

25,130,344.50

 

 

 

 

 

 

 

TOTAL COMMITMENT FOR SHIP E ($)

 

 

 

62,825,861.25

 

 

 

 

 

 

 

Ship F

 

Citibank

 

6,282,586.13

 

 

 

CEXIM

 

31,412,930.62

 

 

 

BOC

 

25,130,344.50

 

 

 

 

 

 

 

TOTAL COMMITMENT FOR SHIP F ($)

 

 

 

62,825,861.25

 

 

 

 

 

 

 

TOTAL COMMITMENTS OF THE LENDERS

 

 

 

385,227,495.00

 

 

204

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

FORM OF TRANSFER CERTIFICATE

 

To:                             [·] as Facility Agent

 

From:               [The Existing Lender] (the “Existing Lender”) and [The New
Lender] (the “New Lender”)

 

Dated:           [·]

 

Dear Sirs

 

GENER8 MARITIME SUBSIDIARY VII INC.  — Facility Agreement dated [·] (the
“Agreement”)

 

1                                         We refer to the Agreement.  This is a
Transfer Certificate.  Terms defined in the Agreement have the same meaning in
this Transfer Certificate unless given a different meaning in this Transfer
Certificate.

 

2                                         We refer to Clause 28.5 (Procedure for
transfer) of the Agreement:

 

(a)                                 The Existing Lender and the New Lender agree
to the Existing Lender transferring to the New Lender by novation all of the
Existing Lender’s rights and obligations under the Agreement and the other
Finance Documents which relate to that portion of the Existing Lender’s
Commitment and Contribution in the Loan under the Agreement as specified in the
Schedule in accordance with Clause 28.5 (Procedure for transfer) of the
Agreement.

 

(b)                                 The proposed Transfer Date is [·].

 

(c)                                  The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of Clause
38.2 (Addresses) of the Agreement are set out in the Schedule.

 

3                                         The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 28.4 (Limitation of responsibility of Existing Lenders) of the Agreement.

 

4                                         This Transfer Certificate may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Transfer
Certificate.

 

5                                         This Transfer Certificate and any
non-contractual obligations arising out of or in connection with it, are
governed by English law.

 

6                                         This Transfer Certificate has been
entered into on the date stated at the beginning of this Transfer Certificate.

 

7                                         The New Lender confirms that,
immediately following the effective date of this Transfer Certificate, it will
be a FATCA Exempt Party.

 

Note: The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions.  It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to

 

205

--------------------------------------------------------------------------------


 

perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

206

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details

 

for notices and account details for payments.]

 

[Existing Lender]

[New Lender]

 

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [·].

 

[Facility Agent]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

207

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

FORM OF ASSIGNMENT AGREEMENT

 

To:                             [·] as Facility Agent and [·] as Borrower, for
and on behalf of each Obligor

 

From:               [the Existing Lender] (the “Existing Lender”) and [the New
Lender] (the “New Lender”)

 

Dated: [·]

 

Dear Sirs

 

GENER8 MARITIME SUBSIDIARY VII INC.  — Facility Agreement dated [·] (the
“Agreement”)

 

1                                         We refer to the Agreement.  This is an
Assignment Agreement.  Terms defined in the Agreement have the same meaning in
this Assignment Agreement unless given a different meaning in this Assignment
Agreement.

 

2                                         We refer to Clause 28.6 (Procedure for
assignment):

 

(a)                                 The Existing Lender assigns absolutely to
the New Lender all the rights of the Existing Lender under the Agreement, the
other Finance Documents and in respect of the Transaction Security which
correspond to that portion of the Existing Lender’s Commitment and Contribution
in the Loan under the Agreement as specified in the Schedule.

 

(b)                                 The Existing Lender is released from all the
obligations of the Existing Lender which correspond to that portion of the
Existing Lender’s Commitments and Contribution in the Loan under the Agreement
specified in the Schedule.

 

(c)                                  The New Lender becomes a Party as a Lender
and is bound by obligations equivalent to those from which the Existing Lender
is released under paragraph (b) above.

 

(d)                                 All rights and interests (present, future or
contingent) which the Existing Lender has under or by virtue of the Finance
Documents are assigned to the New Lender absolutely, free of any defects in the
Existing Lender’s title and of any rights or equities which the Borrower or any
other [Transaction] Obligor had against the Existing Lender.

 

3                                         The proposed Transfer Date is [·].

 

4                                         On the Transfer Date the New Lender
becomes Party to the Finance Documents as a Lender.

 

5                                         The Facility Office and address, fax,
number and attention details for notices of the New Lender for the purposes of
Clause 38.2 (Addresses) are set out in the Schedule.

 

6                                         The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 28.4 (Limitation of responsibility of Existing Lenders).

 

7                                         This Assignment Agreement acts as
notice to the Facility Agent (on behalf of each Finance Party) and, upon
delivery in accordance with Clause 28.7 (Copy of Transfer Certificate or
Assignment Agreement to Borrower), to the Borrower (on behalf of each
[Transaction] Obligor) of the assignment referred to in this Assignment
Agreement.

 

208

--------------------------------------------------------------------------------


 

8                                         This Assignment Agreement may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Assignment
Agreement.

 

9                                         This Assignment Agreement and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

10                                  This Assignment Agreement has been entered
into on the date stated at the beginning of this Assignment Agreement.

 

Note: The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions.  It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

209

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment rights and obligations to be transferred by assignment, release and
accession

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices
and account details for payments]

 

[Existing Lender]

[New Lender]

 

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

This Assignment Agreement is accepted by the Facility Agent and the Transfer
Date is confirmed as [·].

 

Signature of this Assignment Agreement by the Facility Agent constitutes
confirmation by the Facility Agent of receipt of notice of the assignment
referred to herein, which notice the Facility Agent receives on behalf of each
Finance Party.

 

[Facility Agent]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

210

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                             NORDEA BANK FINLAND PLC, NEW YORK BRANCH as
Facility Agent

 

From:               GENER8 MARITIME, INC.

 

Dated:           [·]

 

Dear Sirs

 

GENER8 MARITIME SUBSIDIARY VII INC.  — Facility Agreement dated [·] (the
“Agreement”)

 

1                                         We refer to the Agreement.  This is a
Compliance Certificate.  Terms defined in the Agreement have the same meaning
when used in this Compliance Certificate unless given a different meaning in
this Compliance Certificate.

 

2                                         We confirm that:  [Insert details of
covenants to be certified]

 

3                                         We confirm that as at the date hereof:

 

(a)                                 no [Event of] Default is continuing.](1)

 

(b)                                 no event which would result in an Material
Adverse Effect has occurred or would result from the proposed Advance; and

 

(c)                                  the Repeating Representations to be made by
each Obligor are true and correct in all material respects, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which they shall be true and correct in all material respects as of such
earlier date (but further provided that the representation made under Clause
18.7 (Financial statements; Financial Condition; Undisclosed Liabilities) which
shall be made with reference to the latest financial statements provided under
the Agreement and as at the last day of the financial period in relation to
which such financial statements relate).

 

Yours faithfully,

 

 

 

 

 

[·]

 

authorized signatory for

 

GENER8 MARITIME, INC.

 

 

 

[insert applicable certification language]

 

 

 

 

 

for and on behalf of

 

[name of Auditors of the Parent Guarantor]

 

 

--------------------------------------------------------------------------------

(1) If this statement cannot be made, the certificate should identify any [Event
of] Default that is continuing and the steps, if any, being taken to remedy it.

 

211

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

DETAILS OF SHIPS

 

Ship

 

Hull
Number

 

Owner Guarantor

 

Builder

 

Shipbuilding Contract

 

Ship Name

 

Approved Classification

 

Scheduled
Delivery
Date

 

Maximum
Contract Price
(USD)

 

Ship A

 

H1384

 

Gener8 Strength LLC
(“Owner Guarantor A”)

 

SWS(2)

 

Shipbuilding Contract dated 21 March 2014 (Supplement dated 21 March 2014 and
Addendum No.1 dated 21 March 2014) signed by Navig8 Crude Tankers Inc.

 

Gener8 Strength

 

ABS/CCS

 

10/29/15

 

99,203,000.00

 

Ship B

 

H1385

 

Gener8 Supreme LLC
(“Owner Guarantor B”)

 

SWS

 

Shipbuilding Contract dated 21 March 2014 (Supplement dated 21 March 2014 and
Addendum No.1 dated 21 March 2014) signed by Navig8 Crude Tankers Inc.

 

Gener8 Supreme

 

ABS/CCS

 

1/6/16

 

99,203,000.00

 

Ship C

 

H1355

 

Gener8 Success LLC
(“Owner Guarantor C”)

 

SWS

 

Shipbuilding Contract dated 17 December 2013 (Supplement dated 17 December 2013)
signed by Navig8 Crude Tankers Inc.

 

Gener8 Success

 

ABS/CCS

 

3/30/16

 

93,075,350.00

 

Ship D

 

H1356

 

Gener8 Andriotis LLC
(“Owner Guarantor D”)

 

SWS

 

Shipbuilding Contract dated 17 December 2013 (Supplement dated 17 December 2013)
signed by Navig8 Crude Tankers Inc.

 

Gener8 Andriotis

 

ABS/CCS

 

4/30/16

 

93,075,350.00

 

 

--------------------------------------------------------------------------------

(2) Shanghai Waigaoqiao Shipbuilding Co., Ltd.

 

212

--------------------------------------------------------------------------------


 

Ship

 

Hull
Number

 

Owner Guarantor

 

Builder

 

Shipbuilding Contract

 

Ship Name

 

Approved Classification

 

Scheduled
Delivery
Date

 

Maximum
Contract Price
(USD)

 

Ship E

 

H1357

 

Gener8 Chiotis LLC (“Owner Guarantor E”)

 

SWS

 

Shipbuilding Contract dated 17 December 2013 (Supplement dated 17 December 2013)
signed by Navig8 Crude Tankers Inc.

 

Gener8 Chiotis

 

ABS/CCS

 

8/23/16

 

93,075,350.00

 

Ship F

 

H1358

 

Gener8 Miltiades LLC (“Owner Guarantor F”)

 

SWS

 

Shipbuilding Contract dated 17 December 2013 (Supplement dated 17 December 2013)
signed by Navig8 Crude Tankers Inc.

 

Gener8 Miltiades

 

ABS/CCS

 

11/1/16

 

93,075,350.00

 

 

213

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

ERISA PLANS AND CONTRIBUTIONS

 

General Maritime Corporation 401(k) Plan and Trust

 

214

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

SUBSIDIARIES

 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

GMR Zeus LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR Atlas LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR Hercules LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR Ulysses LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR Poseidon LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

Victory Ltd.

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Bermuda

Vision Ltd.

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Bermuda

GMR Spartiate LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR Maniate LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR St Nikolas LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR George T LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR Kara G LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of Liberia

GMR Harriet G LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of Liberia

GMR Orion LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR Argus LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR Spyridon LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR Horn LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR Phoenix LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

 

215

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

GMR Strength LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of Liberia

GMR Daphne LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

GMR Defiance LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of Liberia

GMR Elektra LLC

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Republic of the Marshall Islands

Companion Ltd.

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Bermuda

Compatriot Ltd.

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Bermuda

Consul Ltd.

 

Gener8 Maritime Subsidiary II Inc.

 

100%

 

Bermuda

Gener8 Maritime Subsidiary III Ltd.

 

Gener8 Maritime, Inc.

 

100%

 

Bermuda

Gener8 Maritime Subsidiary NEW IV Inc.

 

Gener8 Maritime, Inc.

 

100%

 

Republic of the Marshall Islands

GMR Minotaur LLC

 

Gener8 Maritime Subsidiary NEW IV Inc.

 

100%

 

Republic of Liberia

GMR Agamemnon LLC

 

Gener8 Maritime Subsidiary NEW IV Inc.

 

100%

 

Republic of Liberia

GMR Hope LLC

 

Gener8 Maritime Subsidiary NEW IV Inc.

 

100%

 

Republic of the Marshall Islands

GMR Chartering LLC

 

Gener8 Maritime Subsidiary NEW IV Inc.

 

100%

 

New York

Gener8 Maritime Management LLC

 

Gener8 Maritime Subsidiary NEW IV Inc.

 

100%

 

Republic of the Marshall Islands

General Maritime Management (Portugal) LLC

 

Gener8 Maritime Management LLC

 

100%

 

Republic of the Marshall Islands

Unique Tankers LLC

 

Gener8 Maritime Management LLC

 

100%

 

Republic of the Marshall Islands

General Maritime Management (Portugal) Limitada

 

Gener8 Maritime Management (Portugal) LLC

 

100%

 

Portugal

General Maritime Crewing Pte. Limited

 

Gener8 Maritime Management (Portugal) LLC

 

100%

 

Singapore

General Maritime Crewing Pte. Limited (India Division Office; not a separate
entity)

 

Gener8 Maritime Crewing Pte. Limited

 

100%

 

India

 

216

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

General Maritime Crewing Pte. Limited

 

Gener8 Maritime Crewing Pte. Limited

 

100%

 

Russia

Gener8 Maritime Subsidiary V Inc.

 

Gener8 Maritime, Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Maritime Subsidiary VIII Inc.

 

Gener8 Maritime Subsidiary V Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Neptune LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Athena LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Apollo LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Ares LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Hera LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Constantine LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Oceanus LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Nautilus LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Macedon LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Noble LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Ethos LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Perseus LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Theseus LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Hector LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Nestor LLC

 

Gener8 Maritime Subsidiary VIII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Maritime Subsidiary VII Inc.

 

Gener8 Maritime, Inc.

 

100%

 

Republic of the Marshall Islands

 

217

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

Gener8 Strength LLC

 

Gener8 Maritime Subsidiary VII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Supreme LLC

 

Gener8 Maritime Subsidiary VII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Andriotis LLC

 

Gener8 Maritime Subsidiary VII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Miltiades LLC

 

Gener8 Maritime Subsidiary VII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Success LLC

 

Gener8 Maritime Subsidiary VII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Chiotis LLC

 

Gener8 Maritime Subsidiary VII Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Maritime Subsidiary VI Inc.

 

Gener8 Maritime, Inc.

 

100%

 

Republic of the Marshall Islands

Concord Ltd.

 

Gener8 Maritime Subsidiary VI Inc.

 

100%

 

Bermuda

Contest Ltd.

 

Gener8 Maritime Subsidiary VI Inc.

 

100%

 

Bermuda

Concept Ltd.

 

Gener8 Maritime Subsidiary VI Inc.

 

100%

 

Bermuda

Gener8 Maritime Subsidiary Inc.

 

Gener8 Maritime, Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Strength Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Supreme Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Andriotis Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Miltiades Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Success Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Chiotis Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Tankers 1 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Tankers 2 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

 

218

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

Gener8 Tankers 3 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Tankers 4 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Tankers 5 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Tankers 6 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Tankers 7 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

Gener8 Tankers 8 Inc.

 

Gener8 Maritime Subsidiary Inc.

 

100%

 

Republic of the Marshall Islands

STI Cavaliere Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100%

 

Republic of the Marshall Islands

STI Dundee Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100%

 

Republic of the Marshall Islands

STI Edinburgh Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100%

 

Republic of the Marshall Islands

STI Esles Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100%

 

Republic of the Marshall Islands

STI Glasgow Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100%

 

Republic of the Marshall Islands

STI Newcastle Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100%

 

Republic of the Marshall Islands

STI Perth Shipping Company Limited

 

Gener8 Maritime Subsidiary V Inc.

 

100%

 

Republic of the Marshall Islands

 

219

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

FINANCIAL INDEBTEDNESS

 

1                                         Approximately $622,317,313 remaining
instalment payments as of 12 May 2016 due under the shipbuilding contracts for
21 VLCCs.

 

2                                         Letter of credit of $1,385,378 dated
as of 30 June 2015 by and among Fisher-Park Lane Owner LLC, as landlord and
General Maritime Corporation, as tenant.

 

220

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

INSURANCES

 

NONE.

 

221

--------------------------------------------------------------------------------


 

SCHEDULE 13

 

EXISTING TRANSACTIONS

 

1.              Corporate Administration Agreement, dated 17 December 2013,
between Navig8 Crude Tankers Inc. and Navig8 Asia Pte Ltd (amended on 25
March 2014 and 7 May 2015)

 

2.              Project Structuring Agreement, dated 17 December 2013, between
Navig8 Limited and Navig8 DMCC (amended on 25 March 2014)

 

3.              Plan Approval and Construction Supervision Agreement Relating to
Hull No’s. NTP0137 and NTP0138, dated 25 March 2014, between Navig8 Crude
Tankers Inc. and Navig8 Shipmanagement Pte Ltd.

 

222

--------------------------------------------------------------------------------


 

SCHEDULE 14

 

NON-CASH CHARGES

 

1.              noncash interest expense and amortization of debt discount and
commissions and other fees and charges, amortization or write off of deferred
financing fees, debt issuance costs, commissions, fees and expenses and to the
extent not reflected in consolidated interest, any losses on any interest rate
hedging agreements (including, without limitation, any Hedging Agreements) and
Other Hedging Agreements, associated with Financial Indebtedness for such period
(whether amortized or immediately expensed) less any gains on any interest rate
hedging agreements (including, without limitation, any Hedging Agreements) and
Other Hedging Agreements;

 

2.              all amounts attributable to impairment charges on intangible
assets, including, without limitation, amortization of intangible assets
(including goodwill) for such period;

 

3.              any non-cash management retention or incentive program payments
for such period, including any accelerated charges relating to option plans;

 

4.              non-cash restricted stock compensation, including, without
limitation, any restricted stock units; and

 

5.              losses on minority interests owned by any person, all losses
from investments recorded using the equity method and the noncash impact of
accounting changes or restatements less any gains on such minority interests or
investments for such period.

 

223

--------------------------------------------------------------------------------


 

SCHEDULE 15

 

TIMETABLES

 

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))

Five (5) Business Days before the intended Utilisation Date (Clause 5.1
(Delivery of a Utilisation Request)) or the expiry of the preceding Interest
Period (Clause 9.1 (Interest Periods))

 

 

Facility Agent notifies the Lenders of the Advance in accordance with Clause 5.4
(Lenders’ participation)

Four (4) Business Days before the intended Utilisation Date.

 

 

LIBOR is fixed

Quotation Day as of 11:00 am New York time

 

224

--------------------------------------------------------------------------------


 

SCHEDULE 16

 

FORM OF MT 199

 

Swift message to accompany MT103 payment for US$ [·] sent under swift reference
number [·].

 

TO THE ATTENTION OF [Bank Name] ([Swift Address]), ADDRESS: [Street Address],
ATTENTION: [Name, Telephone, Email]

 

Re: The Shipbuilding Contract dated [·] (as AMENDED, NOVATED and/or supplemented
from time to time, the “Shipbuilding Contract”) made between [Original Buyer
Name] WITH ADDRESS AT [·] (THE “ORIGINAL BUYER”) AND [Shipyard Name] WITH
ADDRESS AT [·] [(the “Seller”)]/[(the “Builder”) AND [·] (together with the
Builder, the “Seller”)] TO BE NOVATED TO [New Buyer Name] AS NEW BUYER (THE
“BUYER”) FOR THE CONSTRUCTION OF [Shipyard Name] HULL [·] TO BE NAMED [·] (THE
“VESSEL”).

 

We confirm having irrevocably remitted to you for value [DATE] an amount of US$
[·] (United States Dollars [·] only) being PART OF the delivery instalment in
respect of the purchase of the Vessel by the Buyer from the Seller pursuant to
the Shipbuilding Contract.

 

This amount is to be held to the sole order of [NORDEA BANK FINLAND PLC, NEW
YORK BRANCH] under reference — [Shipyard Name] HULL [Hull Number] (to be named
[Vessel Name]) delivery instalment.

 

You are hereby instructed to hold these funds and release them to the Builder
only upon presentation to you by the Seller of a fax copy of the protocol of
delivery and acceptance for the Vessel duly signed by the authorised
representatives of the Seller and the Buyer and countersigned by any one of the
following:

 

[Name, Nationality, Passport Number]

[Name, Nationality, Passport Number]

[Name, Nationality, Passport Number]

 

EACH OF [Law firm’s name], ACTING SINGLY ON BEHALF OF [NORDEA BANK FINLAND PLC,
NEW YORK BRANCH].

 

These monies, when released, may only be used for payment to the account of the
Seller with [Seller Bank Name, Address] in or towards satisfaction of the
balance of the purchase price for the Vessel, payment instructions:

 

1.              BANK: [·]

2.              ACCOUNT NO.: [·]

3.              CORRESPONDENT BANK: [·]

4.              BENEFICIARY: [·]

5.              REFERENCE: [·]

 

In the event that all or any part of the amount so remitted has not been
released in accordance with the foregoing instructions by close of business on
[date, to be not later than 5 business days after the scheduled delivery date],
then all of the money held by you must be immediately returned by remitting the
same to [NORDEA BANK FINLAND PLC, NEW YORK BRANCH (swift code NDEAUS3NXXX)], for
THE account of [Borrower] Account number [·] under reference: attn CREDIT
ADMINISTRATION DEPARTMENT RE: [Borrower Name] — return of purchase price of the
vessel [·].

 

If you have any questions please contact [·] telephone no. [·] AT [NORDEA BANK
FINLAND PLC, NEW YORK BRANCH.]

 

225

--------------------------------------------------------------------------------